          Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 1 of 71




                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

                                                        §
In re:                                                  §        Chapter 11
                                                        §
FIELDWOOD ENERGY LLC, et al.,                           §        Case No. 20-33948 (MI)
                                                        §
                                                        §        (Jointly Administered)
                               1
                    Debtors.                            §        Re: Docket Nos. 1395, 1456
                                                        §

                      NOTICE OF FILING OF SECOND AMENDED
                SCHEDULE OF ASSUMED CONTRACTS AND CURE AMOUNTS

                    PLEASE TAKE NOTICE that, on April 15, 2021, Fieldwood Energy LLC and

certain of its affiliates, as debtors and debtors in possession in the above-captioned chapter 11

cases (collectively, the “Debtors”), filed the solicitation version of the Fourth Amended Joint

Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284]

(including any exhibits and schedules thereto and as may be further amended, supplemented, or

modified, the “Plan”).2

                    PLEASE TAKE FURTHER NOTICE that, on April 15, 2021, the United States

Bankruptcy Court for the Southern District of Texas (the “Bankruptcy Court”) entered the

Amended Order (I) Approving Disclosure Statement and Form and Manner of Notice of



1
 The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: Dynamic Offshore Resources NS, LLC (0158); Fieldwood Energy LLC (6778); Fieldwood
Energy Inc. (4991); Fieldwood Energy Offshore LLC (4494); Fieldwood Onshore LLC (3489); Fieldwood SD
Offshore LLC (8786); Fieldwood Offshore LLC (2930); FW GOM Pipeline, Inc. (8440); GOM Shelf LLC (8107);
Bandon Oil and Gas GP, LLC (9172); Bandon Oil and Gas, LP (9266); Fieldwood Energy SP LLC (1971); Galveston
Bay Pipeline LLC (5703); and Galveston Bay Processing LLC (0422). The Debtors’ primary mailing address is 2000
W. Sam Houston Parkway S., Suite 1200, Houston, TX 77042.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan.
      Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 2 of 71




Disclosure Statement Hearing; (II) Establishing Solicitation and Voting Procedures;

(III) Scheduling Confirmation Hearing; (IV) Establishing Notice and Objection Procedures for

Confirmation of the Proposed Plan; (V) Approving Notice and Objection Procedures for the

Assumption of Executory Contracts and Unexpired Leases; (VI) Approving Procedures for

Objections to the Assignment and Transfer of Property of the Estate; and (VII) Granting Related

Relief [Docket No. 1286], approving notice and objection procedures for the assumption of

executory contracts and unexpired leases (the “Amended Disclosure Statement Order”).

              PLEASE TAKE FURTHER NOTICE that, on May 26, 2021, in accordance with

the Plan and Amended Disclosure Statement Order, the Debtors filed the Plan Supplement in

Connection with Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its

Affiliated Debtors [Docket No. 1394] (the “Plan Supplement”), which included, among other

things, the Schedule of Assumed Contracts attached as Exhibit D thereto (the “Schedule of

Assumed Contracts”).

              PLEASE TAKE FURTHER NOTICE that, on May 27, 2021, in accordance with

the Plan and Amended Disclosure Statement Order, the Debtors filed and served upon the

applicable contract parties the Debtors’ Notice to Contract Parties to Executory Contracts and

Unexpired Leases of the Schedule of Assumed Contracts and Cure Amounts [Docket No. 1395]

(the “Assumption Notice”).

              PLEASE TAKE FURTHER NOTICE that, on June 2, 2021, in accordance with

the Plan and Amended Disclosure Statement Order, the Debtors filed and served upon the

applicable contract parties the Debtors’ Notice of Filing of Amended Schedule of Assumed

Contracts and Cure Amounts [Docket No. 1456], which included the Amended Schedule of




                                              2
      Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 3 of 71




Assumed Contracts attached as Exhibit A thereto (the “Amended Schedule of Assumed

Contracts”).

               PLEASE TAKE FURTHER NOTICE that the Debtors hereby file, in accordance

with Section 8.1(d) of the Plan and as contemplated in the Assumption Notice, a Second Amended

Schedule of Assumed Contracts, attached hereto as Exhibit A (as may be amended, supplemented,

or modified, the “Second Amended Schedule of Assumed Contracts”), which further amends

the Amended Schedule of Assumed Contracts.

               PLEASE TAKE FURTHER NOTICE that annexed hereto as Exhibit B is a

changed-pages only redline of the Second Amended Schedule of Assumed Contracts, marked

against the Amended Schedule of Assumed Contracts (the “Redline of Second Amended

Schedule of Assumed Contracts”).

               PLEASE TAKE FURTHER NOTICE that you may obtain a copy of the

Amended Disclosure Statement Order, the Plan, the Disclosure Statement, the Amended Schedule

of Assumed Contracts, and all documents filed in these chapter 11 cases free of charge by visiting

the Debtors’ restructuring website at: https://cases.primeclerk.com/fieldwoodenergy/Home-Index.




                                                3
     Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 4 of 71




Dated: June 11, 2021
       Houston, Texas
                                       /s/ Alfredo Pérez
                                     WEIL, GOTSHAL & MANGES LLP
                                     Alfredo R. Pérez (15776275)
                                     Clifford Carlson (24090024)
                                     700 Louisiana Street, Suite 1700
                                     Houston, Texas 77002
                                     Telephone: (713) 546-5000
                                     Facsimile: (713) 224-9511
                                     Email: Alfredo.Perez@weil.com
                                              Clifford.Carlson@weil.com

                                     -and-

                                     WEIL, GOTSHAL & MANGES LLP
                                     Matthew S. Barr (admitted pro hac vice)
                                     Jessica Liou (admitted pro hac vice)
                                     767 Fifth Avenue
                                     New York, New York 10153
                                     Telephone: (212) 310-8000
                                     Facsimile: (212) 310-8007
                                     Email: Matt.Barr@weil.com
                                             Jessica.Liou@weil.com

                                     Attorneys for Debtors
                                     and Debtors in Possession




                                     4
Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 5 of 71




                             Exhibit A

            Second Amended Schedule of Assumed Contracts
                                                                                                                 Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 6 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                        Credit Bid
    #                                  Contract Category                                    Contract Description [1][2]                                           Known Contract Counterparties [3]                          Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                             Purchaser
    1                    Oilfield Services                              MSA                                                                   3D at Depth, Inc.                                                          Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
    2        1/1/2014    Oilfield Services                              MSA                                                                   Abrado, Inc.                                                               Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
    3        1/1/2014    Oilfield Services                              MSA                                                                   ACADIAN CONTRACTORS INC                                                    Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
    4        1/1/2014    Oilfield Services                              Master Ground Transportation Contract                                 ACME TRUCK LINE INC                                                        Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
    5       1/25/2016    Other                                          Master Services Contract - Quarterly Preventive Maintenance           ACS MAINTENANCE SOLUTIONS, INC                                             Fieldwood Energy LLC       n.a.                                                                          n.a.                                                           $4,378.96      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        (Houston ofc)                                                                                                                                                                                                                                                                                                                                    Purchaser
    6       11/7/2017    Oilfield Services                              MSA                                                                   ADAPT CONCEPTS, LLC.                                                       Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
    7        9/6/2018    Oilfield Services                              MSA                                                                   ADD ENERGY LLC                                                             Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
    8                    Non-Oilfield Services                          Perpetual Software License Agreement                                  Adobe Software                                                             Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
    9                    Other                                          processes direct deposits, garnishments and tax                       ADP                                                                        Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
    10                   Oilfield Services                              Fieldwood Energy LLC Purchase Order Terms and Conditions              Advanced Biocatalytics Corporation                                         Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
    11       1/1/2014    Oilfield Services                              MSA                                                                   Advanced Logisitcs, LLC                                                    Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
    12       4/1/2014    Other Services Agreements                      Response Resources Agreement                                          AET Inc.                                                                                              Area wide                                                                                                                                        $0.00      Assume and assign to Credit Bid
             4/1/2014                                                   Utilization Agreement                                                                                                                                                                                                                                                                                                                            Purchaser                                 x
             4/1/2020                                                   A&R Utilization Agreement
    13                   Oilfield Services                              MSA                                                                   AGGREKO LLC                                                                Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
    14       1/1/2014    Non-Oilfield Services                          Consulting Agreement                                                  AGILINK TECHNOLOGIES INC                                                   Fieldwood Energy LLC       n.a.                                                                          n.a.                                                         $19,980.24       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
    15                   Non-Oilfield Services                          Consulting Agreements                                                 AGILINK TECHNOLOGIES INC                                                   Fieldwood Energy LLC       n.a.                                                                          n.a.                                                         $19,980.24       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
    16                   Oilfield Services                              MSA, Work Order For Quincy Compressor Model QSI-220i                  AIRE TECHNOLOGIES, COMPRESSED AIR SYSTEMS                                  Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
    17      11/8/2018    Oilfield Services                              Technical Services Contract                                           AKER SOLUTIONS INC                                                         Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
    18      9/17/2020    Oilfield Services                              Fieldwood Energy LLC Purchase Order Terms and Conditions              Alamo Inc.                                                                 Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
    19      12/14/2016 Other Misc.                                      by and between Fieldwood Energy LLC and All Aboard Development All Aboard Development Corporation; Walter Oil and Gas Corporation                Fieldwood Energy LLC       SS 189 Lease G04232                                                           CASTEX OFFSHORE INC, WALTER OIL & GAS                              $0.00      Assume and Allocate Pursuant to
                                                                        Corporation: All Aboard Development Corp. surrender of interest                                                                                                                                                                                           CORPORATION, WALTER OIL & GAS                                                        Divisive Mergers                  x
                                                                                                                                                                                                                                                                                                                                  CORPORATION, BRISTOW US LLC
    20      7/14/2016    Non-Oilfield Services                          Master Service Agreement                                              ALPHEUS DATA SERVICES                                                      Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
    21                   Non-Oilfield Services                          Master Services Agreements                                            ALPHEUS DATA SERVICES                                                      Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
    22       1/1/2014    Oilfield Services                              MSA                                                                   ALTEC, INC                                                                 Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
    23      10/1/1997    Lease of Platform Space                        Lease of Platform Space - Amberjack Pipeline Company at GC 65         Amberjack Pipeline Company                                                 Fieldwood Energy           GC 65 Lease G05889                                                            WILD WELL CONTROL INC, DEEPWATER                                   $0.00      Assume and assign to Credit Bid
                                                                        "A" Platform                                                                                                                                     Offshore LLC                                                                                             ABANDONMENT ALTERNATIVES INC, MARUBENI                                                  Purchaser
                                                                                                                                                                                                                                                                                                                                  OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                                  CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                         x
                                                                                                                                                                                                                                                                                                                                  RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENER
    24      12/1/1997    Facilities & Tie-In Agreements                 Offshore Tie-In - Amberjack Pipeline Company at GC 65 "A" Platform Amberjack Pipeline Company                                                    Fieldwood Energy           GC 65 Lease G05889                                                            WILD WELL CONTROL INC, DEEPWATER                                   $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                         Offshore LLC                                                                                             ABANDONMENT ALTERNATIVES INC, MARUBENI                                                 Purchaser
                                                                                                                                                                                                                                                                                                                                  OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                                  CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                         x
                                                                                                                                                                                                                                                                                                                                  RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENER
    25      3/27/2017    Facilities & Tie-In Agreements                 APPROVAL BY FIELDWOOD ENERGY OFFSHORE TO ASSIGN                       AMBERJACK PIPELINE COMPANY AND SHELL OFFSHORE INC.                         Fieldwood Energy           GI 116 Lease G13944                                                           W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                        AND ADDENDUM TO CONSENT TO ASSIGN BETWEEN                                                                                                        Offshore LLC                                                                                                                                                                        Purchaser (pursuant to the Plan and the
                                                                        AMBERJACK PIPELINE COMPANY AND SHELL OFFSHORE INC.                                                                                                                                                                                                                                                                                     Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
    26      3/27/2017    Offshore Tie-in Agreement                      by and between Fieldwood Energy Offshore LLC, Fieldwood Energy        Amberjack Pipeline Company LLC                                             Fieldwood Energy           GI 116 Lease G13944                                                           W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                        LLC and Amberjack Pipeline Company LLC: Consent of PSA                                                                                           Offshore LLC                                                                                                                                                                        Purchaser (pursuant to the Plan and the
                                                                        between Empire and Amberjack subject to addendum                                                                                                                                                                                                                                                                                       Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
    27      7/11/2009    Marketing - Construction, Operations,          Proposes that the producers utilizing the Amberjack Pipeline,         Amberjack Pipeline, Chevron Pipe Line Company                              Fieldwood Energy LLC       MC 110 Lease G18192                                                           MARUBENI OIL & GAS (USA) LLC, TALOS                                $0.00     Assume and (i) assign to Credit Bid
                         Management, Ownership Agreements               collectively, “the Producers”, become owners in the Amberjack                                                                                                                                                                                             RESOURCES LLC                                                              Purchaser (pursuant to the Plan and the
                                                                        Pipeline. by and between Fieldwood Energy LLC and ?                                                                                                                                                                                                                                                                                    Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
    28      7/11/2009    Marketing - Construction, Operations,          Proposes that the producers utilizing the Amberjack Pipeline,         Amberjack Pipeline, Chevron Pipe Line Company                              Fieldwood Energy LLC       MC 110 Lease G18192                                                           MARUBENI OIL & GAS (USA) LLC, TALOS                                $0.00     Assume and (i) assign to Credit Bid
                         Management, Ownership Agreements               collectively, “the Producers”, become owners in the Amberjack                                                                                                                                                                                             RESOURCES LLC                                                              Purchaser (pursuant to the Plan and the
                                                                        Pipeline. by and between Fieldwood Energy LLC and ?                                                                                                                                                                                                                                                                                    Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
    29      7/11/2009    Marketing - Construction, Operations,          Proposes that the producers utilizing the Amberjack Pipeline,         Amberjack Pipeline, Chevron Pipe Line Company                              Fieldwood Energy LLC       MC 110 Lease G18192                                                           MARUBENI OIL & GAS (USA) LLC, TALOS                                $0.00     Assume and (i) assign to Credit Bid
                         Management, Ownership Agreements               collectively, “the Producers”, become owners in the Amberjack                                                                                                                                                                                             RESOURCES LLC                                                              Purchaser (pursuant to the Plan and the
                                                                        Pipeline. by and between Fieldwood Energy LLC and?                                                                                                                                                                                                                                                                                     Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
    30                   Non-Oilfield Services                          Addendum to Existing Interior Landscaping Agreement effective         AMBIUS                                                                     Fieldwood Energy LLC       n.a.                                                                          n.a.                                                           $3,494.77      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        03/03/2020                                                                                                                                                                                                                                                                                                                                       Purchaser




                                                                                                                                                                                                                                               Page 1 of 62
                                                                                                                 Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 7 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                        Credit Bid
    #                                  Contract Category                                    Contract Description [1][2]                                          Known Contract Counterparties [3]                           Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                             Purchaser
    31       6/1/2000    Marketing - Connection Agreement               Connection Agreement between Ambjerck Pipeline and Anadkaro,          Ambjerck Pipeline and Anadkaro, Shell and Ocean Energy, INC.                                          GI 116 Lease G13944                                                           W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                        Shell and Ocean Energy, INC.                                                                                                                                                                                                                                                                                                         Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                               Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
    32      2/17/2014    Oilfield Services                              Master Rental Services Agreement                                      Amega West Services, LLC                                                   Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
    33      10/1/1995    Joint Operating Agreement                      JOINT OPERATING AGREEMENT BY AND BETWEEN AMERADA                      AMERADA HESS CORPORATION AND VASTAR RESOURCES INC.                                                    WD 121 Lease G19843, WD 122 Lease G13645                                      TAMPNET INC                                                        $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        HESS CORPORATION AND VASTAR RESOURCES INC.                                                                                                                                                                                                                                                                                                     Divisive Mergers
    34       3/7/1996    Joint Development / Venture / Exploration      JOINT DEVELOPMENT AREA AGREEMENT DATED MARCH 7,                       Amerada Hess Corporation, Vastar Resources Inc., Hardy Oil & Gas USA,      Fieldwood Energy LLC;      EI 107 Lease G15241, EI 108 Lease G03811, EI 117 Lease G34293, EI 118                                                                            $0.00      Assume and Allocate Pursuant to
                         Agreements                                     1996, BY AND BETWEEN LOUISIANA LAND AND EXPLORATION                   Inc., British-Borneo Exploration, Zilkha Energy Company, Louisiana Land    Fieldwood Energy           Lease G15242                                                                                                                                                       Divisive Mergers
                                                                        COMPANY AND ENSERCH EXPLORATION, INC, ET AL                           and Exploration Company, Enserch Exploration, Inc.                         Offshore LLC                                                                                                                                                                                                                    x
                                                                        COVERING PORTIONS OF BLOCKS 107, 108, 118 AND 117,
                                                                        EUGENE ISLAND.
    35      6/28/2018    Oilfield Services                              MSA; Transfer of ABS MSA to Affiliate                                 American Bureau of Shipping; ABSG Consulting, Inc.                         Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
    36       1/1/2014    Oilfield Services                              Master Ground Transportation Contract                                 AMERICAN EAGLE LOGISTICS LLC                                               Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
    37                   Oilfield Services                              502519_Master Services Agreement dated effective 01/03/2014           AMERICAN TANK CO, INC.                                                     Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
    38      3/25/2004    Joint Development / Venture / Exploration      Amendment to Joint Venture Development Agreement, dated. March Anadarko E&P Company LP                                                           Fieldwood Energy           SS 206 Lease G01522, SS 207 Lease G01523                                                                                                         $0.00      Assume and Allocate Pursuant to
                         Agreements                                     25, 2004 between Anadarko E 8t P Company LP: Chevron U.S.A.                                                                                      Offshore LLC                                                                                                                                                                                  Divisive Mergers
                                                                        Inc.; Hunt Oil Company, Hunt Petroleum, the George,R..Brown                                                                                                                                                                                                                                                                                                                      x
                                                                        Partnership LP, Offshore Investment ,Cov and the'Lamar Hunt Trust
                                                                        Estate,, whereby the Unit 'was expanded
    39       3/1/1998    Unit Agreement and/or Unit Operating           UNIT OPERATING AGREEMENT DATED MARCH 1, 1998, BY AND ANADARKO PETROLEUM CORPORATION AND SHELL OFFSHORE                                           Fieldwood Energy           GI 110 Lease G13943, GI 116 Lease G13944                                      W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                         Agreement                                      BETWEEN ANADARKO PETROLEUM CORPORATION AND SHELL INC.                                                                                            Offshore LLC                                                                                                                                                                        Purchaser (pursuant to the Plan and the
                                                                        OFFSHORE INC.                                                                                                                                                                                                                                                                                                                          Credit Bid Purchase Agreement) on
                                                                        UNIT NO.754398019                                                                                                                                                                                                                                                                                                                    account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
    40       3/1/1998    Unit Agreement and/or Unit Operating           UNIT AGREEMENT FOR OUTER CONTINENTAL SHELF            ANADARKO PETROLEUM CORPORATION, AND SHELL OFFSORE INC.                                                                GI 110 Lease G13943, GI 116 Lease G13944                                      W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                         Agreement                                      EXPLORATION, DEVELOPMENT, AND PRODUCTION              UNIT NO.754398019                                                                                                                                                                                                                                                              Purchaser (pursuant to the Plan and the
                                                                        OPERATIONS ON THE GRAND ISLE BLOCK 116 UNIT, DATED                                                                                                                                                                                                                                                                                     Credit Bid Purchase Agreement) on
                                                                        MARCH 1, 1998, BY AND BETWEEN ANADARKO PETROLEUM                                                                                                                                                                                                                                                                                     account of the Acquired Interests and/or
                                                                        CORPORATION, AND SHELL OFFSORE INC. UNIT NO.754398019                                                                                                                                                                                                                                                                                  (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
    41       3/2/1998    Letter Agreement - Other Land                  LETTER AGREEMENT DATED MARCH 2, 1998, BY AND                          ANADARKO PETROLEUM CORPORATION, ET AL, AND AMOCO                           Fieldwood Energy           GI 110 Lease G13943, GI 116 Lease G13944                                      W & T OFFSHORE INC                                                 $0.00      Assume and assign to Credit Bid
                                                                        BETWEEN ANADARKO PETROLEUM CORPORATION, ET AL,                        PRODUCTION COMPANY, ET AL.                                                 Offshore LLC                                                                                                                                                                                    Purchaser                                 x
                                                                        AND AMOCO PRODUCTION COMPANY, ET AL.
    42       6/1/2000    Marketing - Connection Agreement               TIE IN AGREEMENT ON PLATFORM AMBERJACK PIPELINE                       ANADARKO PETROLEUM CORPORATION, SHELL OFFSHORE, INC.,                                                 GI 116 Lease G13944                                                           W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                        COMPANY BY AND BETWEEN ANADARKO PETROLEUM                             AND OCEAN ENERGY, INC.                                                                                                                                                                                                                                         Purchaser (pursuant to the Plan and the
                                                                        CORPORATION, SHELL OFFSHORE, INC., AND OCEAN ENERGY,                                                                                                                                                                                                                                                                                   Credit Bid Purchase Agreement) on
                                                                        INC.                                                                                                                                                                                                                                                                                                                                 account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
    43       2/1/2004    Joint Operating Agreement                      Joint Operating Agreement by and between Anadarko Petroluem         Anadarko US Offshore LLC                                                     Fieldwood Energy LLC       GC 768 Lease G21817                                                           ANADARKO US OFFSHORE LLC                                           $0.00      Assume and assign to Credit Bid
                                                                        Corporation and Noble Energy, Inc. dated effective February 1, 2004                                                                                                                                                                                                                                                                              Purchaser
                                                                        and amended by .
                                                                        (a) First Amendment dated 8 Apr 04
                                                                        (b) Second Amendment dated 12 Sep 12                                                                                                                                                                                                                                                                                                                                                       x
                                                                        (c) Third Amendment dated 1 Jan 13



    44       3/1/2004    Dedication Agreements                          Dedication of GC 282 to ANR Pipeline dated 1 Mar 2004                 ANR Pipeline Company                                                       Fieldwood Energy LLC       GC 282 Lease G16727                                                                                                                              $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                              Purchaser
    45      9/28/2001    Marketing - Connection Agreement               CONNECTION AGREEMENT INSTALLATION OF FACILITIES                       ANR PIPELINE COMPANY, FOREST OIL CORPORATION                                                          SM 149 Lease G02592                                                                                                                              $0.00     Assume and (i) assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                             Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                               Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
    46       Original - Non-O&G Real Property Lease / Rental /          Sublease agreement between Fieldwood Energy and Apache                Apache                                                                     Fieldwood Energy LLC       Total Area: B0300, B0150, B0200, L12, L15, L16, L17 and L18Square                                                                                $0.00      Assume and assign to Credit Bid
            9/30/2013; Sublease Agreements                              Total Area: B0300, B0150, B0200, L12, L15, L16, L17 and L18                                                                                                                 Footage: 133,685 SF                                                                                                                                                  Purchaser
            1st Amend                                                   Square Footage: 133,685 SF
            1/14/2014;                                                  Address: 2000 W Sam Housotn Pkwy S, Houston, TX 77042
            2nd Amend                                                                                                                                                                                                                                                                                                                                                                                                                                              x
             9/7/2017;
            3rd Amend
             6/7/2018
    47       6/3/2011    Other Notices                                  Apache Notice Letter, dated June 3, 2011, non-consented EB 159 #A- Apache                                                                        Fieldwood SD Offshore      EB 159 Lease G02646                                                           APACHE DEEPWATER LLC                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                        9 Well, Thru Tubing Gravel Pack GM 2-2.                                                                                                          LLC                                                                                                                                                                                           Divisive Mergers
    48      11/20/2012 Indemnity and Release Agreement                  GAS IMBALANCE SETTLEMENT RELEASE AND INDEMNITY                     APACHE AND SARATOGA                                                                                      MP 140 Lease G02193                                                           JX NIPPON OIL EXPLORATION USA LTD                                  $0.00      Assume and Allocate Pursuant to
                                                                        AGREEMENT BETWEEN APACHE AND SARATOGA, AS                                                                                                                                                                                                                                                                                                      Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        SUCCESSOR-IN-INTEREST UNDER THE TIE-IN MEASUREMENT
                                                                        AND ALLOCATION AGREEMENT
    49      6/15/2012    Marketing - Connection Agreement               REQUEST FOR CONSENT TO ASSIGN SM 149C TIE IN                       APACHE AS SUCCESSOR IN INTEREST TO UNION OIL AND FOREST                                                  SM 149 Lease G02592                                                                                                                              $0.00     Assume and (i) assign to Credit Bid
                                                                        CONNECTION TO SHELL BETWEEN APACHE AS SUCCESSOR IN OIL AND EQUILON ENERPRISES                                                                                                                                                                                                                                                        Purchaser (pursuant to the Plan and the
                                                                        INTEREST TO UNION OIL AND FOREST OIL AND EQUILON                                                                                                                                                                                                                                                                                       Credit Bid Purchase Agreement) on
                                                                        ENERPRISES                                                                                                                                                                                                                                                                                                                           account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
    50      9/30/2013    Acquisition / PSA / Other Purchase or Sale     Owned property - pay annual taxes Originaly aquired by Apache in      Apache Corporation                                                                                    n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                         Agreements                                     2011 acquistion. Included in Project Tobasco Agreement for $1                                                                                                                                                                                                                                                                                    Purchaser
                                                                        Total Area: 3 buildings; office/warehouse space
                                                                        Square Footage: approx. 33,800 SF on approx 6 acres                                                                                                                                                                                                                                                                                                                                        x
                                                                        Address: 4677 NW Evangeline Thruway Carencro LA



    51       1/2/2014    Other                                          First Amendment to Sublease Agreement                                 APACHE CORPORATION                                                         Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
    52       1/3/2018    Other                                          Letter Agreement Amending Fourth Amendment to                         APACHE CORPORATION                                                         Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Decommissioning Agreement                                                                                                                                                                                                                                                                                                                      Divisive Mergers

                                                                                                                                                                                                                                               Page 2 of 62
                                                                                                                 Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 8 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                        Credit Bid
    #                                 Contract Category                                     Contract Description [1][2]                                          Known Contract Counterparties [3]                           Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                             Purchaser
    53      4/11/2018    Other                                          Fifth Amendment to Decommissioning Agreement                          APACHE CORPORATION                                                         Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
    54      5/21/2018    Other                                          Third Amendment to Sublease Agreement                                 APACHE CORPORATION                                                         Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
    55       7/1/2016    Other                                          Third Amendment to Decommissioning Agreement                          APACHE CORPORATION                                                         Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
    56       9/1/2017    Other                                          Fourth Amendment to Decommissioning Agreement                         APACHE CORPORATION                                                         Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
    57      9/30/2013    Other                                          Sublease Agreement                                                    APACHE CORPORATION                                                         Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
    58      9/30/2013    Other                                          Decommissioning Agreement                                             APACHE CORPORATION                                                         Fieldwood Energy LLC       n.a.                                                                          n.a.                                                      $49,783,795**       Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
    59      9/30/2013    Other                                          First Amendment to Decommissioning Agreement                          APACHE CORPORATION                                                         Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
    60      9/30/2013    Other                                          Second Amendment to Decommissioning Agreement                         APACHE CORPORATION                                                         Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
    61       9/7/2017    Other                                          Second Amendment to Sublease Agreement                                APACHE CORPORATION                                                         Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
    62      9/30/2013    Acquisition / PSA / Other Purchase or Sale     Purchased GOM Shelf as a company from Apache                          Apache Corporation                                                         GOM Shelf LLC              BA A0133 g02665, EI 217 g00978, EI 246 810, EI 266 811, EI 267 812, EI                                                                           $0.00      Assume and allocate pursuant to
                         Agreements                                                                                                                                                                                                                 269 813, EI 330 g02115, GI 32 174, GI 39 126, GI 39 126, GI 40, GI 41, GI                                                                                          divisive mergers
                                                                                                                                                                                                                                                    41, GI 42, GI 43, GI 44, GI 46, GI 47, GI 48, GI 52, HI 110, HI 111, MP 91,
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                    MP 296, MP 300, MP 303, MP 311, SS 91, SS 198, SS 198, SS 199, SS 199,
                                                                                                                                                                                                                                                    SM 108, SM 127, SM 128, SP 75, SP 87, WD 67, WD 68, WD 69, WD 70,
                                                                                                                                                                                                                                                    WD 71, WD 94, WD 95, WD 96
    63      1/13/2003    Farmout Agreement                            Farmout Agreement between Apache Corporation & Hunt Petroleum           Apache Corporation & Hunt Petroleum (AEC), Inc.                                                       SM 40 Lease G13607                                                          SANARE ENERGY PARTNERS, LLC                                          $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                      (AEC), Inc.                                                                                                                                                                                                                                                                                                                                        Purchaser
    64      5/19/2003    Confidentiality Agreements / AMI and Related Area of Mutual Interest Agreement by and between FIELDWOOD              APACHE CORPORATION (SUCCESSOR TO SPINNAKER                                 Fieldwood Energy           SS 301 Lease G10794                                                                                                                              $0.00      Assume and assign to Credit Bid
                         Consents                                     ENERGY OFFSHORE LLC(SUCCESSOR TO GRYPHON                                EXPLORATION COMPANY, L.L.C.)                                               Offshore LLC                                                                                                                                                                                    Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                      EXPLORATION COMPANY) ANDAPACHE CORPORATION
                                                                      (SUCCESSOR TO SPINNAKER EXPLORATION COMPANY, L.L.C.)
    65       8/1/2010    Marketing - Service Agreement                SERVICE AGREEMENT SOUTH PASS 49 PIPELINE QUALITY                        APACHE CORPORATION AND ALLOCATION SPECIALIST, LTD.                                                    SP 49                                                                                                                                            $0.00      Assume and Allocate Pursuant to
                                                                      BANK SERVICES BY AND BETWEEN APACHE CORPORATION                                                                                                                                                                                                                                                                                                  Divisive Mergers                  x
                                                                      AND ALLOCATION SPECIALIST, LTD.
    66       2/1/2013    Joint Operating Agreement                    JOINT OPERATING AGREEMENT BY AND BETWEEN APACHE                         APACHE CORPORATION AND ENERGY XXI GOM, LLC                                 Fieldwood Energy LLC       SP 62 Lease G01294, VK 899 Lease G34408                                                                                                          $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                      CORPORATION AND ENERGY XXI GOM, LLC                                                                                                                                                                                                                                                                                                              Divisive Mergers
    67       2/1/2013    Confidentiality Agreements / AMI and Related AREA OF MUTUAL INTEREST AGREEMENT BY AND BETWEEN                   APACHE CORPORATION AND ENERGY XXI GOM, LLC - AREA OF                            Fieldwood Energy LLC       SP 62 Lease G01294, VK 899 G34408                                                                                                                $0.00      Assume and Allocate Pursuant to
                         Consents                                     APACHE CORPORATION AND ENERGY XXI GOM, LLC                         MUTUAL INTEREST; APACHE CORPORATION, GOM SHELF LLC AND                                                                                                                                                                                                                        Divisive Mergers                  x
                                                                                                                                         ENERGY XXI GOM LLC
    68      6/30/2003    Lease of Platform Space                        by and between Apache Corporation and Hunt Petroleum (AEC), Inc. Apache Corporation and Hunt Petroleum (AEC), Inc.                                                          SM 40 Lease G13607                                                            SANARE ENERGY PARTNERS, LLC                                        $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
    69       2/9/2009    Facilities & Tie-In Agreements                 TIE-IN, MEASUREMENT AND ALLOCATION AGREEMENT                          APACHE CORPORATION AND LOBO OPERATING, INC.(Grand Bay                                                 MP 140 Lease G02193                                                           JX NIPPON OIL EXPLORATION USA LTD                                  $0.00      Assume and Allocate Pursuant to
                                                                        BETWEEN APACHE CORPORATION AND LOBO OPERATING,                        Receiving Station)                                                                                                                                                                                                                                                       Divisive Mergers                  x
                                                                        INC.(Grand Bay Receiving Station)
    70      8/20/2007    Option Agreement                               OPTION AGREEMENT BY AND BETWEEN APACHE                                APACHE CORPORATION AND MAGNUM HUNTER PRODUCTION, INC. Fieldwood Energy LLC                            ST 287 Lease G24987                                                           RIDGEWOOD ENERGY CORPORATION                                       $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        CORPORATION AND MAGNUM HUNTER PRODUCTION, INC.                                                                                                                                                                                                                                                                                                        Purchaser
    71      11/8/2012    Operating Agreement - Other                    Attached to and made part of that certain Participation Agreement     Apache Corporation and Monforte Exploration LLC                                                       SM 48 Lease 786                                                                                                                                  $0.00     Assume and (i) assign to Credit Bid
                                                                        dated November 8, 2012 by and between Apache Corporation and                                                                                                                                                                                                                                                                         Purchaser (pursuant to the Plan and the
                                                                        Monforte Exploration LLC                                                                                                                                                                                                                                                                                                               Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
    72      11/8/2012    Property Participation & Exchange              Participation Agreement dated November 8, 2012 by and between         Apache Corporation and Monforte Exploration LLC                                                       SM 48 Lease 786                                                                                                                                  $0.00     Assume and (i) assign to Credit Bid
                         Agreements                                     Apache Corporation and Monforte Exploration LLC                                                                                                                                                                                                                                                                                      Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                               Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
    73       2/1/1999    Operating Agreement - Other                    b/b Apache Corporation and PETSEC Energy Inc.                         Apache Corporation and PETSEC Energy Inc.                                                             MP 5 Lease SL13890, MP 6 Lease SL03771, MP 6 Lease SL13580, MP 6                                                                                 $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                    Lease SL13891, MP 7 Lease SL03773, MP 7 Lease SL13892, MP 91 Lease                                                                                                 Divisive Mergers                  x
                                                                                                                                                                                                                                                    G14576
    74      11/15/2007 Property Participation & Exchange                PARTICIPATION AGREEMENT BY AND BETWEEN APACHE                       APACHE CORPORATION AND RIDGEWOOD ENERGY CORPORATION Fieldwood Energy LLC                                ST 287 Lease G24987                                                           RIDGEWOOD ENERGY CORPORATION                                       $0.00      Assume and assign to Credit Bid
                       Agreements                                       CORPORATION AND RIDGEWOOD ENERGY CORPORATION As                                                                                                                                                                                                                                                                                                  Purchaser
                                                                        Amended 10 January 2009” here as there is an amendment, dated
                                                                        10 Jan 2009 that describes both the ORRI we pay to Magnum Hunter
                                                                        and the provenance by which Ridgewood never received an                                                                                                                                                                                                                                                                                                                                    x
                                                                        assignment in ST 287 as they went Non Consent in the Side Track,
                                                                        but they still retain their share of PA (25%) in the Tophole of the
                                                                        Producer on ST 287 (via the OA of the same date as the original PA
                                                                        at #382)
    75      11/15/2007 Joint Operating Agreement                        OPERATING AGREEMENT BY AN D BETWEEN APACHE                            APACHE CORPORATION AND RIDGEWOOD ENERGY CORPORATION                                                   ST 287 Lease G24987                                                           RIDGEWOOD ENERGY CORPORATION                                       $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        CORPORATION AND RIDGEWOOD ENERGY CORPORATION                                                                                                                                                                                                                                                                                                      Purchaser
    76      11/20/2021 Facilities & Tie-In Agreements                   AMENDMENT TO PROVIDE FOR FUEL GAS BETWEEN APACHE                      APACHE CORPORATION AND SARATOGAS RESULOURCES, INC.                                                    MP 140 Lease G02193                                                           JX NIPPON OIL EXPLORATION USA LTD                                  $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        CORPORATION AND SARATOGAS RESULOURCES, INC.                                                                                                                                                                                                                                                                                                    Divisive Mergers
    77      3/15/2011    Joint Operating Agreement                      JOINT OPERATING AGREEMENT BY AND BETWEEN APACHE                       APACHE CORPORATION AND STONE ENERGY OFFSHORE LLC                           Fieldwood Energy LLC       MP 314, 315 Lease G33693, MP 315 Lease G08467                                 EPL OIL & GAS, LLC; HE&D OFFSHORE LP, TALOS                        $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        CORPORATION AND STONE ENERGY OFFSHORE LLC                                                                                                                                                                                                                 ENERGY OFFSHORE, LLC                                                                 Divisive Mergers
    78      9/17/2012    Property Participation & Exchange              PARTICIPATION AGREEMENT BY AND BETWEEN APACHE                         APACHE CORPORATION AND WALTER OIL & GAS CORPORATION                        Fieldwood Energy LLC       GI 54 Lease G27173                                                                                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                         Agreements                                     CORPORATION AND WALTER OIL & GAS CORPORATION                                                                                                                                                                                                                                                                                                   Divisive Mergers




                                                                                                                                                                                                                                               Page 3 of 62
                                                                                                                 Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 9 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                        Credit Bid
    #                                 Contract Category                                      Contract Description [1][2]                                         Known Contract Counterparties [3]                           Debtor Entities [4]                               Associated Leases [5]                                              Related Lease Parties [6]                                    Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                             Purchaser
    79       7/1/2013    Joint Operating Agreement                       Joint Exploration Agreement dated 9/30/2013 but effective 7//1/2013 Apache Corporation, Apache Shelf, Inc., Apache Deepwater LLC, Apache        Fieldwood Energy LLC;      WC 111 Lease 82, WC 130 Lease G12761, WC 144 Lease G01953, WC163                  BISSO EXPLORATION &, FAIRFIELD ROYALTY                         $0.00     Assume and (i) assign to Credit Bid
                                                                         b/b Apache Corporation, Apache Shelf, Inc., Apache Deepwater LLC, Shelf Exploration LLC, Fieldwood Energy LLC, and GOM Shelf; OA                GOM Shelf LLC              Lease G05299, WC 165 Lease 758, WC 172 Lease G01998, WC 225 Lease                 CORP, HILCORP ENERGY 1 LP; BISSO                                       Purchaser (pursuant to the Plan and the
                                                                         Apache Shelf Exploration LLC, Fieldwood Energy LLC, and GOM         attached as Exhibit D                                                                                  G00900, WC 269 Lease G13563, WC 290 Lease G04818, WC 295 Lease                    EXPLORATION &, CALLON PETROLEUM                                          Credit Bid Purchase Agreement) on
                                                                         Shelf; OA attached as Exhibit D                                                                                                                                            G24730, WC 300 Lease G15078, WC 310 Lease G17789, WC 401 Lease                    OPERATING CO, W & T OFFSHORE INC; ANKOR                                account of the Acquired Interests and/or
                                                                                                                                                                                                                                                    G07619, WD 34 Lease G03414, WD 38 Lease G22772, WD 41 Lease                       ENERGY LLC; PEREGRINE OIL AND GAS II, LLC;                               (ii) allocate pursuant to the Divisive
                                                                                                                                                                                                                                                    G01073, WD 42 Lease G16470, WD 67 Lease 179, WD 68 Lease 180, WD                  Chevron USA Production Company, CNOOC                                    Mergers on account of the Excluded
                                                                                                                                                                                                                                                    69 Lease 181, WD 70 Lease 182, WD 71 Lease 838, WD 75 Lease G01085,               MARKETING U.S.A. INC., COX OPERATING, L.L.C.,                            Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                    WD 90 Lease G01089, WD 94 Lease 839, WD 95 Lease G01497, WD 96                    SHELL TRADING (US) COMPANY                                                        Purchase Agreement)
                                                                                                                                                                                                                                                    Lease G01498, WD 103 Lease 840, WD 104 Lease 841, WD 105 Lease 842,
                                                                                                                                                                                                                                                    WD 121 Lease G19843, WD 122 Lease G13645, WD 128 Lease G10883,
                                                                                                                                                                                                                                                    WD 133 Lease G1106, EC 2 Lease 16475, WC 33 Lease 16473, EC 24
                                                                                                                                                                                                                                                    Lease G04098, EI 224 Lease G05504, EI 307 Lease G02110, MI 623 Lease
                                                                                                                                                                                                                                                    G50000, MI 635 Lease G06043, ST 311 Lease G31418, VR 271 Lease
                                                                                                                                                                                                                                                    G04800, WC 110 Lease 81, EI 10 Lease G23851, MC 21 Lease G28531, VK
                                                                                                                                                                                                                                                    823 Lease G10942, BA 491 Lease G06069, BA A47 Lease G03940, BA A
                                                                                                                                                                                                                                                    105 Lease G01757, BA A133 Lease G02665, BS 41 Lease G21142, BS 53
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x         x            x      x
                                                                                                                                                                                                                                                    Lease 3770, EC 2 Lease SL18121, EC 172 Lease G17858, EC 222 Lease
                                                                                                                                                                                                                                                    G02037, EC 261 Lease G00971, EC 264 Lease G01880, EC 265 Lease
                                                                                                                                                                                                                                                    G00972, EC 278 Lease G00974, EC 328 Lease G10638, EC 334 Lease
                                                                                                                                                                                                                                                    G02062, EC 335 Lease G02439, EC 9/14 Lease G01440, EC 37 Lease
                                                                                                                                                                                                                                                    G25933, EC 71 Lease G13576, EI 10 Lease G23851, EI 105 Lease 797, EI
                                                                                                                                                                                                                                                    106 G17965, EI 107 Lease G15241, EI 108 Lease G03811, EI 118 Lease
                                                                                                                                                                                                                                                    G15242, EI 119 Lease 49, EI 120 Lease 50, EI 125 Lease 51, EI 126 Lease
                                                                                                                                                                                                                                                    52, EI 136 Lease G03152, EI 156 Lease G16353, EI 158 Lease G01220, EI
                                                                                                                                                                                                                                                    173 Lease G13622, EI 174 Lease G03782, EI 175 Lease 438, EI 187 Lease
                                                                                                                                                                                                                                                    G10736, EI 189 Lease 423, EI 196 Lease 802, EI 196 Lease G13821, EI 208
                                                                                                                                                                                                                                                    Lease 577, EI 211 Lease G05502, EI 212 Lease G05503, EI 217 Lease
                                                                                                                                                                                                                                                    G00978, EI 224 Lease G05504, EI 227 Lease 809, EI 246 Lease 810, EI 255
                                                                                                                                                                                                                                                    Lease G01958, EI 266 Lease 811, EI 267 Lease 812, EI 269 Lease 813, EI
                                                                                                                                                                                                                                                    280 Lease G23876, EI 281 Lease G09591, EI 282 Lease G09592, EI 312
                                                                                                                                                                                                                                                    Lease G22679, EI 313 Lease G02608, EI 315 Lease G02112, EI 316 Lease
                                                                                                                                                                                                                                                    G05040, EI 329 Lease G02912, EI 330 Lease G02115, EI 333 Lease
    80      12/15/1999 Letter Agreement - Other Land                     Letter Agreement, dated December 15, 1999, between Apache            Apache Corporation, Chevron U.S.A. Production Company, Kelley Oil       Fieldwood Energy              MP 77 Lease G04481                                                                                                                               $0.00      Assume and Allocate Pursuant to
                                                                         Corporation, Chevron U.S.A. Production Company, Kelley Oil           Corporation, Key Production Company, Mobil Exploration & Producing U.S. Offshore LLC                                                                                                                                                                                     Divisive Mergers
                                                                         Corporation, Key Production Company, Mobil Exploration &             Inc. and
                                                                         Producing U.S. Inc. and                                              Sabco Oil and Gas Corporation                                                                                                                                                                                                                                                                              x                             x
                                                                         Sabco Oil and Gas Corporation, regarding the OCS-G 4481 #A-23
                                                                         Well, Main Pass Block 77, Main Pass Block 151 Field, Offshore. LA.
                                                                         Note: only have Key's executed cop
    81                   Marketing - Construction, Operations,           Owners constructed and own the Lateral Line which is used to         Apache Corporation, Enterprise GTM Offshore Operating Company, LLC         Fieldwood Energy LLC       HI A-376 G02754, HI A-376 G02754, HI A-573, WC 290, WC 172                        n.a.                                                           $0.00      Assume and allocate pursuant to
                         Management, Ownership Agreements                connect Gas supplies in the High Island Area to s trunk                                                                                                                                                                                                                                                                                      divisive mergers
                                                                         pipelinesystem owned hy High Island Offshore System. Theis
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                         Agreement sets forth Operator and Owners rights and
                                                                         responsibilities with respe by and between Fieldwood Energy LLC
                                                                         and and
    82       2/1/2013    Joint Development / Venture / Exploration       MP 296 EXXI Exploration Agreement\Exploration Agreement Apache       APACHE CORPORATION, GOM SHELF LLC, ENERGY XXI GOM LLC                      Fieldwood Energy LLC       MP 296 Lease G01673                                                               EPL OIL & GAS, LLC                                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                         Agreements                                      & Energy XXI 2-1-2013 with Exhibits (less B)                                                                                                                                                                                                                                                                                                  Divisive Mergers
    83      4/23/2013    Operating Agreement - Other                     Amendment and Ratification of OA eff. 4/23/2013 b/b Apache           Apache Corporation, GOM Shelf, BDX Ecploration, BDX Group, Shoreline       GOM Shelf LLC              SS 68 Lease G02917, SS 91 Lease G02919                                                                                                           $0.00      Assume and Allocate Pursuant to
                                                                         Corporation, GOM Shelf, BDX Ecploration, BDX Group, Shoreline        Offshore and Tenkay Resources                                                                                                                                                                                                                                            Divisive Mergers                  x
                                                                         Offshore and Tenkay Resources
    84      6/30/2003    Farmout Agreement                               Amendment to Farmout Agreement dated 01-13-2003 Ratification of      Apache Corporation, Hunt Petroleum AEC Inc and LLOG Exploration                                       SM 40 Lease G13607, SM 41 Lease G01192                                            SANARE ENERGY PARTNERS, LLC                                    $0.00      Assume and assign to Credit Bid
                                                                         Joint Area Agreement dated 06-01-2003 SM 40 and SM 41 Between        Offshore Inc.                                                                                                                                                                                                                                                              Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                         Apache Corporation, Hunt Petroleum AEC Inc and LLOG Exploration
                                                                         Offshore Inc.
    85       7/1/2013    Acquisition / PSA / Other Purchase or Sale      PURCHASE AND SALE AGREEMENT by and among APACHE                      Apache Corporation; Apache Deepwater LLC; Apache Shelf, INC.               Fieldwood Energy LLC       MULTIPLE, ST 67, EI 119, EI 120, EI 125, EI 126, PL 11, WC 110, WC 111,                                                                          $0.00      Assume and allocate pursuant to
                         Agreements                                      CORPORATION,APACHE SHELF, INC., and                                                                                                                                        GI 39, GI 39, GI 40, GI 41, GI 41, GI 42, GI 46, GI 47, GI 48, GI 32, GI 43, GI                                                                                   divisive mergers
                                                                         APACHE DEEPWATER LLC collectively as the Sellers, and                                                                                                                      44, GI 52, WD 67, WD 68, WD 69, WD 70, WC 71, WC 102, SM 241, SS 30,
                                                                         FIELDWOOD ENERGY LLCas Buyer and GOM SHELF LLC Dated                                                                                                                       SS 31, SS 32, SS 33, SS 150, SS 154, EI 189, EI 175, EI 188, EI 53, EI 208,
                                                                         as of July 18, 2013                                                                                                                                                        SS 198, SS 199, WC 20, VR 131, SM 48, SM 108, EI 246, EI 266, EI 267, EI
                                                                                                                                                                                                                                                    269, SS 169, WD 71, WD 94, WD 103, WD 104, WD 105, EC 2 SL16473,
                                                                                                                                                                                                                                                    EC 2 SL16475, EI 227, EC 265, EC 278, EI 217, SS 248, SS 249, SS 271,
                                                                                                                                                                                                                                                    SS 274, WD 41, WD 73 G01083, WD 75, WD 90, WD 133, WD 133, SM 10,
                                                                                                                                                                                                                                                    SM 11, SM 41, SM 66, SM 76, EI 158, ST 161, SP 62, MP 300, EC 9/14, WD
                                                                                                                                                                                                                                                    95, WD 96, SS 204, SS 206, SS 207, SS 216, SP 61, SP 65, SP 66, SP 70,
                                                                                                                                                                                                                                                    SP 89, MP 289, MP 290, MP 296, BA A105, HI 129, WC 35, WC 66, SP 64,
                                                                                                                                                                                                                                                    WC 144, VR 265, EI 255, ST 148, MP 152, MP 153, EC 338, EI 307, EI 315,
                                                                                                                                                                                                                                                    EI 330, GI 76, GI 94, MP 140, MP 311, VR 369, VR 386, SM 106, SM 132,
                                                                                                                                                                                                                                                    SM 268, SM 269, EI 333, EI 342, EI 361, HI 110, HI 111, HI A-474, HI A-489,
                                                                                                                                                                                                                                                    HI A-572, HI A-573, EC 335, VR 380, SM 128, SM 136, SM 137, SM 149, SM
                                                                                                                                                                                                                                                    281, EI 57, BA A133, HI A537, HI A582, HI A-595, HI A-596, HI A-365, HI A-
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                    376, HI A-382, WC 35, WC 65, WC 66, SM 127, SM 141, EI 329, SS 68, SS
                                                                                                                                                                                                                                                    91, SS 291, PL 9, PL 10, MC 311, MU A-111, MI 623, EI 136, PL 13, MP 59,
                                                                                                                                                                                                                                                    MP 120, GA 180, HI 179, HI 193, WC 34, WC 67, VR 261, EI 337, MP 304,
                                                                                                                                                                                                                                                    SM 106, EI 174, EI 353, SA 13, SS 182, ST 53, MP 310, SS 189, PL 1, MP
                                                                                                                                                                                                                                                    303, VR 78, SM 236, MP 77, MP 301, VR 271, SM 161, WC 290, MP 64, VK
                                                                                                                                                                                                                                                    204, MI 622, EI 316, SS 259, SP 75, MI 518, WC 163, VR 252, EI 211, EI
                                                                                                                                                                                                                                                    212, EI 224, SS 175, SS 178, ST 205, ST 206, ST 295, EW 826, PN 969
                                                                                                                                                                                                                                                    G05953, PN 976 G05954, MI 635, BA 491, HI 116, HI 176, VK 780, SS 58,
                                                                                                                                                                                                                                                    ST 276, SP 87, MP 259, MP 260, VK 203, VK 692/693, MP 59, MP 315, SM
                                                                                                                                                                                                                                                    18, MP 309, VR 332, VR 363, VR 371, SS 105, SS 277, MC 108, EC 328, VR
                                                                                                                                                                                                                                                    362, EI 187, EI 354, SS 190, SS 243, SS 276, SS 301, WD 128, SP 88, MP
                                                                                                                                                                                                                                                    281, VK 251, VK 340, HI A442, SS 159, PL 5, SS 87, SS 198, SS 199, WD
                                                                                                                                                                                                                                                    103, HI 45, SS 126, SS 129, ST 296, VK 694, EC 14, EC 71, SM 40, EI 173,
                                                                                                                                                                                                                                                    WD 122, SS 193, ST 229, GI 110, GI 116, SM 280, EI 346, PL 25, MP 91,
                                                                                                                                                                                                                                                    WC 33, VR 408, EI 334, SS 151, SS 194, SS 354, MP 275, VK 824, GA 151,
                                                                                                                                                                                                                                                    VR 381, SM 150, ST 290, ST 291, MP 312, HI A545, VR 253, VR 356, SM
    86      9/27/2013    Abandonment / Decommissioning Agreement         FULLY-PAID UP TURNKEY REMOVAL CONTRACT by and among                  Apache Corporation; Apache Deepwater LLC; Apache Shelf, INC.               GOM Shelf LLC              MULTIPLE                                                                                                                                         $0.00      Assume and allocate pursuant to
                                                                         APACHE CORPORATION, AP ACHE SHELF, INC., AND APACHE                                                                                                                                                                                                                                                                                          divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                         DEEPWATER LLC, as Company and GOM SHELF LLC, as
                                                                         Contractor, Dated as of September 27, 2013
    87      11/7/2014    Assignment of Oil & Gas Leasehold Interest(s)   by and between Fieldwood Energy LLC, Apache Shelf Exploration        Apache Corporation; Apache Offshore Petroleum Limited Partnership;         Fieldwood Energy LLC       SS 259 Lease G05044                                                               APACHE OFFSHORE INVESTMENT GP                                  $0.00      Assume and Allocate Pursuant to
                                                                         LLC, Apache Offshore Petroleum Limited Partnership and Apache        Apache Shelf Exploration LLC                                                                                                                                                                                                                                             Divisive Mergers                  x
                                                                         Corporation
    88      11/7/2014    Assignment of Oil & Gas Leasehold Interest(s)   by and between Fieldwood Energy LLC, Apache Shelf Exploration        Apache Corporation; Apache Offshore Petroleum Limited Partnership;         Fieldwood Energy LLC       ST 276 Lease G07780                                                               APACHE OFFSHORE INVESTMENT GP                                  $0.00      Assume and Allocate Pursuant to
                                                                         LLC, Apache Offshore Petroleum Limited Partnership and Apache        Apache Shelf Exploration LLC                                                                                                                                                                                                                                             Divisive Mergers                  x
                                                                         Corporation
    89      11/7/2014    Assignment of Oil & Gas Leasehold Interest(s)   by and between Fieldwood Energy LLC, Apache Shelf Exploration        Apache Corporation; Apache Offshore Petroleum Limited Partnership;         Fieldwood Energy LLC       ST 296 Lease G12981                                                               APACHE OFFSHORE INVESTMENT GP                                  $0.00      Assume and Allocate Pursuant to
                                                                         LLC, Apache Offshore Petroleum Limited Partnership and Apache        Apache Shelf Exploration LLC                                                                                                                                                                                                                                             Divisive Mergers                  x
                                                                         Corporation
    90      11/7/2014    Assignment of Oil & Gas Leasehold Interest(s)   by and between Fieldwood Energy LLC, Apache Shelf Exploration        Apache Corporation; Apache Offshore Petroleum Limited Partnership;         Fieldwood Energy LLC       ST 295 Lease G05646                                                               APACHE OFFSHORE INVESTMENT GP, BRISTOW                         $0.00      Assume and Allocate Pursuant to
                                                                         LLC, Apache Offshore Petroleum Limited Partnership and Apache        Apache Shelf Exploration LLC                                                                                                                                                            US LLC, TAMPNET INC                                                              Divisive Mergers                  x
                                                                         Corporation
    91      12/28/2013 Well / Prospect Proposals                         Letter proposing well B-19 MP 302 well by and between Fieldwood      Apache Corporation; Apache Shelf Exploration LLC                           Fieldwood Energy LLC       MP 302 Lease G32264                                                               APACHE SHELF EXPLORATION LLC, EPL OIL &                        $0.00      Assume and Allocate Pursuant to
                                                                         Energy LLC, GOM Shelf LLC, Apache Corporation and Apache Shelf                                                                                                                                                                                               GAS, LLC                                                                         Divisive Mergers                  x
                                                                         Exploration LLC
    92      3/15/2013    Joint Development / Venture / Exploration       Exploration Venture for portions of VR 271 SM 87 by and between      Apache Corporation; Pisces Energy LLC                                      Fieldwood Energy           VR 271; Lease G04800, SM 87 Lease G24870                                          CASTEX OFFSHORE, INC.                                          $0.00      Assume and Allocate Pursuant to
                         Agreements                                      Fieldwood Energy Offshore LLC, Apache Corporation and Pisces                                                                                    Offshore LLC                                                                                                                                                                                  Divisive Mergers                  x
                                                                         Energy LLC

                                                                                                                                                                                                                                               Page 4 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 10 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                        Credit Bid
    #                                 Contract Category                                     Contract Description [1][2]                                          Known Contract Counterparties [3]                           Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                             Purchaser
    93      8/25/2011    Property Participation & Exchange              PARTICIPATION AGREEMENT b/b APACHE CORPORATIONand                     APACHE CORPORATIONand CASTEX OFFSHORE, INC., ET AL                         Fieldwood Energy LLC       SS 189 Lease G04232                                                           CASTEX OFFSHORE INC, WALTER OIL & GAS                              $0.00      Assume and Allocate Pursuant to
                         Agreements                                     CASTEX OFFSHORE, INC., ET AL                                                                                                                                                                                                                              CORPORATION, WALTER OIL & GAS                                                        Divisive Mergers                  x
                                                                                                                                                                                                                                                                                                                                  CORPORATION, BRISTOW US LLC
    94       5/1/2012    Other Transportation Agreements                CONDENSATE TRANSPORT & SEPARATION AGREEMENT b/b                       APACHE CORPORATIONand CASTEX OFFSHORE, INC., ET AL                         Fieldwood Energy LLC       SS 189 Lease G04232                                                           CASTEX OFFSHORE INC, WALTER OIL & GAS                              $0.00      Assume and Allocate Pursuant to
                                                                        APACHE CORPORATIONand CASTEX OFFSHORE, INC., ET AL                                                                                                                                                                                                        CORPORATION, WALTER OIL & GAS                                                        Divisive Mergers                  x
                                                                                                                                                                                                                                                                                                                                  CORPORATION, BRISTOW US LLC
    95      9/21/2007    Farmout Agreement                              FARMOUT AGREEMENT b/b APACHE CORPORATIONand                           APACHE CORPORATIONand SENECA RESOURCES CORPORATION                         Fieldwood Energy LLC       SS 189 Lease G04232                                                           CASTEX OFFSHORE INC, WALTER OIL & GAS                              $0.00      Assume and Allocate Pursuant to
                                                                        SENECA RESOURCES CORPORATION                                                                                                                                                                                                                              CORPORATION, WALTER OIL & GAS                                                        Divisive Mergers                  x
                                                                                                                                                                                                                                                                                                                                  CORPORATION, BRISTOW US LLC
    96      12/14/2009 OPTION AGREEMENT                                 OPTION AGREEMENT b/b APACHE CORPORATIONand WALTER APACHE CORPORATIONand WALTER OIL & GAS CORPORATION, ET                                         Fieldwood Energy LLC       SS 189 Lease G04232                                                           CASTEX OFFSHORE INC, WALTER OIL & GAS                              $0.00      Assume and Allocate Pursuant to
                                                                        OIL & GAS CORPORATION, ET AL                      AL                                                                                                                                                                                                      CORPORATION, WALTER OIL & GAS                                                        Divisive Mergers                  x
                                                                                                                                                                                                                                                                                                                                  CORPORATION, BRISTOW US LLC
    97       2/1/2010    Farmout Agreement                              FARMOUT AGREEMENT b/b APACHE CORPORATIONand                           APACHE CORPORATIONand WALTER OIL & GAS CORPORATION, ET                     Fieldwood Energy LLC       SS 189 Lease G04232                                                           CASTEX OFFSHORE INC, WALTER OIL & GAS                              $0.00      Assume and Allocate Pursuant to
                                                                        WALTER OIL & GAS CORPORATION, ET AL                                   AL                                                                                                                                                                                  CORPORATION, WALTER OIL & GAS                                                        Divisive Mergers                  x
                                                                                                                                                                                                                                                                                                                                  CORPORATION, BRISTOW US LLC
    98      9/15/1978    Joint Operating Agreement                   Amendment of Operating Agreement, dated September 15, 1978,              Apache Deepwater                                                           Fieldwood SD Offshore      EB 160 Lease G02647, EB 161 Lease G02648                                                                                                         $0.00      Assume and Allocate Pursuant to
                                                                     between Amoco Production Company, Mobil Oil Corporation, and                                                                                        LLC                                                                                                                                                                                           Divisive Mergers                                                x
                                                                     'Union Oil Company of California.
    99        9/1/1975 Joint Operating Agreement                     First Amendment to Operating. Agreements, dated effective                Apache Deepwater                                                           Fieldwood SD Offshore      EB 158 Lease G02645, EB 159 Lease G02646, EB 160 Lease G02647, EB             APACHE DEEPWATER LLC                                               $0.00      Assume and Allocate Pursuant to
                                                                     September 1, 1975, between Mobil Oil Corporation, Amoco                                                                                             LLC                        161 Lease G02648                                                                                                                                                   Divisive Mergers                                                x
                                                                     Production Company, and 'Union Oil Company of Califomia.
   100      11/13/1978 Joint Operating Agreement                     Second Amendment to Operating Agreements, dated effective;               Apache Deepwater                                                           Fieldwood SD Offshore      EB 158 Lease G02645                                                           APACHE DEEPWATER LLC                                               $0.00      Assume and Allocate Pursuant to
                                                                     November 13, 1978,.between Mobil Oil Corporation, Amoco                                                                                             LLC                                                                                                                                                                                           Divisive Mergers                                                x
                                                                     Production Company, and Union Oil Company of Califomia
   101      11/13/1978 Joint Operating Agreement                     Fourth Amendment to Operating Agreements, dated effective;               Apache Deepwater                                                           Fieldwood SD Offshore      EB 158 Lease G02645                                                           APACHE DEEPWATER LLC                                               $0.00      Assume and Allocate Pursuant to
                                                                     November 13, 1978,.between Mobil Oil Corporation, Amoco                                                                                             LLC                                                                                                                                                                                           Divisive Mergers                                                x
                                                                     Production Company, and Union Oil Company of Califomia
   102        1/1/1980 Joint Operating Agreement                     Third Amendment to Operating Agreements, dated effective January         Apache Deepwater                                                           Fieldwood SD Offshore      EB 158 Lease G02645                                                           APACHE DEEPWATER LLC                                               $0.00      Assume and Allocate Pursuant to
                                                                     1, 1980, between Mobil Oil Corporation, Amoco Production                                                                                            LLC                                                                                                                                                                                           Divisive Mergers                                                x
                                                                     Company, and Union Oil Company bf Califomia.
   103       4/22/1980 Joint Operating Agreement                     Amendment to Operating Agreement, dated April 22, 1980, between          Apache Deepwater                                                           Fieldwood SD Offshore      EB 159 Lease G02646, EB 160 Lease G02647                                      APACHE DEEPWATER LLC                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                     Union Oil Company, of Califomia and,Amoco;Production Company.                                                                                       LLC                                                                                                                                                                                           Divisive Mergers
   104        7/1/1986 Joint Operating Agreement                     Amendment to Operating Agreement, dated effective July 1, 1986,,         Apache Deepwater                                                           Fieldwood SD Offshore      EB 158 Lease G02645, EB 159 Lease G02646, EB 160 Lease G02647, EB             APACHE DEEPWATER LLC                                               $0.00      Assume and Allocate Pursuant to
                                                                     between Amoco Production Company; Union Oil Company of                                                                                              LLC                        161 Lease G02648                                                                                                                                                   Divisive Mergers                                                x
                                                                     California, and Mobil ProducingTexas & New Mexico, Inc.
   105        1/1/2001 Joint Operating Agreement                     Fifth Amendment to Operating Agreements, dated effective January         Apache Deepwater                                                           Fieldwood SD Offshore      EB 158 Lease G02645                                                           APACHE DEEPWATER LLC                                               $0.00      Assume and Allocate Pursuant to
                                                                     1,, 2001, between Union Oil Company of Califomia and 'Vastar                                                                                        LLC                                                                                                                                                                                           Divisive Mergers                                                x
                                                                     Offshore,Inc
   106       1/15/2001 Joint Operating Agreement                     Amendment to Operating Agreement,, dated January 15, .2001,              Apache Deepwater                                                           Fieldwood SD Offshore      EB 158 Lease G02645                                                           APACHE DEEPWATER LLC                                               $0.00      Assume and Allocate Pursuant to
                                                                     between Union Oil Company, Amoco Production Company, and                                                                                            LLC                                                                                                                                                                                           Divisive Mergers                                                x
                                                                     Vastar Offshore,'Inc
   107        7/1/2013 Assignment of Oil & Gas Leasehold Interest(s) Stipulates the interest held by Apache Offshore Petroleum Limited        Apache Offshore Petroleum Limited Partnership                              Fieldwood Energy LLC       PN 969 G05953                                                                                                                                    $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                     Partnership, Fieldwood Energy LLC and Third parties                                                                                                                                                                                                                                                                                               Divisive Mergers
   108      10/31/1988 Farmout Agreement                             Farmout Agreement 10/31/1988                                             Apache Shelf                                                               Fieldwood Energy LLC       BA 491 Lease G06069                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
   109      3/10/1989    Farmout Agreement                              Ratification of Farmout Agreement 3/10/1989                           Apache Shelf                                                               Fieldwood Energy LLC       BA 491 Lease G06069                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
   110      12/1/1992    Farmout Agreement                              Farmout 12/1/1992                                                     Apache Shelf                                                               Fieldwood Energy LLC       VR 363 Lease G09522                                                                                                                              $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   111      12/30/1993 Operating Agreement - Other                      WD 90, WD 103 Operating AgreementS 12-30-1993                         Apache Shelf                                                               Fieldwood Energy LLC       WD 0090 Lease G01089, WD 0103 Lease G12360                                                                                                       $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
   112       2/7/2000    Operating Agreement - Other                    Operating Agreement eff. 2-7-00                                       Apache Shelf                                                               Fieldwood Energy LLC       HI 206 Lease G20660                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
   113       8/1/2004    Operating Agreement - Other                    Operating Agreement 8/1/04                                            Apache Shelf                                                               Fieldwood Energy LLC       HI A341 Lease G25605                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
   114      10/17/2006 Joint Operating Agreement                        Operating Agreement eff. 10-17-06                                     Apache Shelf                                                               Fieldwood Energy LLC       EC 37 Lease G25933                                                                                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
   115       1/4/2007    Farmout Agreement                              Farmout Agreement                                                     Apache Shelf                                                                                          SM 44 Lease G23840                                                                                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
   116       3/8/2007    Property Participation & Exchange              Participation Agreement as Amended                                    Apache Shelf                                                                                          SM 44 Lease G23840                                                                                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                         Agreements                                                                                                                                                                                                                                                                                                                                                                                    Divisive Mergers
   117       1/1/1993    Unit Agreement and/or Unit Operating           Unit Operating Agreement eff. 1-1-93                                  Apache Shelf Exploration                                                   Fieldwood Energy LLC       VK 203 Lease G07890, VK 204 Lease G04921                                      TALOS PRODUCTION LLC                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                         Agreement                                                                                                                                                                                                                                                                                                                                                                                     Divisive Mergers
   118       5/2/2014    Letter Agreement - Other Land                  Set forth the agreement between Apache Shelf and Fieldwood for the Apache Shelf Exploration LLC                                                  Fieldwood Energy LLC       EI 126 Lease 52                                                                                                                                  $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        drilling of the EI 126 A-5 well                                                                                                                                                                                                                                                                                                                Divisive Mergers
   119       7/1/2013    Joint Operating Agreement                      JOperating Agreement covering OCS-G 32264 MP 302                   Apache Shelf Exploration LLC                                                  Fieldwood Energy LLC       MP 302 Lease G32264                                                           APACHE SHELF EXPLORATION LLC, EPL OIL &                            $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                  GAS, LLC                                                                             Divisive Mergers
   120      12/4/2013    Other Lease / Rental Agreement                 by and between Fieldwood Energy LLC, GOM Shelf LLC and Apache         Apache Shelf Exploration LLC                                               Fieldwood Energy LLC       MP 302 Lease G32264                                                           APACHE SHELF EXPLORATION LLC, EPL OIL &                            $0.00      Assume and Allocate Pursuant to
                                                                        Shelf Exploration LLC - Amends certain Slot Rental Agreement dated                                                                                                                                                                                        GAS, LLC                                                                             Divisive Mergers                  x
                                                                        12/26/2012
   121      3/13/2014    Elections                                      by and between Fieldwood Energy LLC, GOM Shelf LLC and Apache         Apache Shelf Exploration LLC                                               Fieldwood Energy LLC       MP 302 Lease G32264                                                           APACHE SHELF EXPLORATION LLC, EPL OIL &                            $0.00      Assume and Allocate Pursuant to
                                                                        Shelf Exploration LLC: Proposal to run casing and election by                                                                                                                                                                                             GAS, LLC                                                                             Divisive Mergers                  x
                                                                        Apache
   122      4/28/2014    Marketing - PHA                                PHA MP311B-MP302B19 by and between Fieldwood and APACHE               APACHE SHELF EXPLORATION LLC                                               Fieldwood Energy LLC       MP 302 Lease G32264                                                           APACHE SHELF EXPLORATION LLC, EPL OIL &                            $0.00      Assume and Allocate Pursuant to
                                                                        SHELF EXPLORATION LLC and APACHE SHELF EXPLORATION                                                                                                                                                                                                        GAS, LLC                                                                             Divisive Mergers                  x
                                                                        LLC
   123       7/1/2013    Joint Operating Agreement                      EI 136 Operating Agreement covering depths below 19,135' SSTVD        Apache Shelf Exploration LLC                                               Fieldwood Energy LLC       EI 136 Lease G03152                                                           APACHE SHELF EXPLORATION LLC,                                      $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                  Transcontinental Gas Pipeline Co LLC                                                 Divisive Mergers
   124      8/19/2019    Preferential Rights Agreement                  Negative Pref election associated with Apache Shelf to Juneuau by     Apache Shelf Exploration LLC Fieldwood Energy Offshore LLC & GOM         Fieldwood Energy             GI 46 Lease 132                                                               APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00      Assume and assign to Credit Bid
                                                                        and between Apache Shelf Exploration LLC Fieldwood Energy             Shelf LLC                                                                Offshore LLC; GOM                                                                                          PRODUCTION COMPANY                                                                      Purchaser                                x
                                                                        Offshore LLC & GOM Shelf LLC                                                                                                                   Shelf LLC
   125       1/1/1989    Operating Agreement - Other                    WD/GI UOA - CATCO OPERATING AGREEMENT BY AND                          Apache Shelf Exploration LLC, Atlantic Richfield Company, BP Exploration Fieldwood Energy LLC;        GI 32 Lease 174, GI 42 Lease 131, GI 43 Lease 175, GI 44 Lease 176, WD APACHE SHELF EXPLORATION LLC, BP AMERICA                                  $0.00     Assume and (i) assign to Credit Bid
                                                                        BETWEEN CONOCO INC. AND ATLANTIC RICHFIELD COMPANY                    & Production Inc., Conoco Inc., Fieldwood Energy Offshore LLC, GOM       Fieldwood Energy             67 Lease 179, WD 68 Lease 180, WD 69 Lease 181, WD 70 Lease 182, WD PRODUCTION COMPANY                                                                   Purchaser (pursuant to the Plan and the
                                                                        ET AL                                                                 Shelf LLC, OXY USA Inc., Texaco Producing Inc.                           Offshore LLC                 71 Lease 838                                                                                                                                               Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   126      2/22/2019    Joint Development / Venture / Exploration      APA - EXXI MP 295 Side Ltr Agrmnt dtd 2-22-13                         APACHE SHELF EXPLORATION LLC, ENERGY XXI GOM LLC                                                      MP 295 Lease G32263                                                           APACHE SHELF EXPLORATION LLC, ENERGY XXI                           $0.00    Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                         Agreements                                                                                                                                                                                                                                                                                               GOM LLC                                                                               Divisive Mergers
   127       2/1/2013    Operating Agreement - Other                    b/b Apache Shelf Exploration LLC, Fieldwood Energy LLC and            Apache Shelf Exploration LLC, Fieldwood Energy LLC and Energy XXI          Fieldwood Energy LLC       MP 145 G35283, MP 272 Lease G34865, MP 294 N/2 Lease G34394, MP               APACHE SHELF EXPLORATION LLC, ENERGY XXI                           $0.00    Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Energy XXI GOM, LLC as amended                                        GOM, LLC as amended                                                                                   295 Lease G32263                                                              GOM LLC                                                                               Divisive Mergers
   128       5/1/1995    Unit Agreement and/or Unit Operating           Amendment-to Unit Operating Agreement, dated effective May 1,         APACHE SHELF EXPLORATION LLC; BP AMERICA PRODUCTION                        Fieldwood Energy           GI 46 Lease 132                                                               APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00   Assume and (i) assign to Credit Bid
                         Agreement                                      1995, by and between Conoco Inc.,Vastar Resources, Inc., Texaco       COMPANY                                                                    Offshore LLC; GOM                                                                                        PRODUCTION COMPANY                                                       Purchaser (pursuant to the Plan and the
                                                                        Exploration and Production Inc. and Oxy USA Inc.                                                                                                 Shelf LLC                                                                                                                                                                           Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                           account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                             (ii) allocate pursuant to the Divisive      x         x
                                                                                                                                                                                                                                                                                                                                                                                                             Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                             Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                      Purchase Agreement)
   129       1/1/1989    Operating Agreement - Other                    CATCO OPERATING AGREEMENT BY AND BETWEEN CONOCO                       Apache Shelf Exploration LLC; BP Exploration & Production Inc.;            Fieldwood Energy           SS 199 Lease G12358                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                        INC. AND ATLANTIC RICHFIELD COMPANY ET AL                             Fieldwood Energy Offshore LLC; GOM Shelf LLC                               Offshore LLC; GOM                                                                                                                                                                             Divisive Mergers                  x
                                                                                                                                                                                                                         Shelf LLC




                                                                                                                                                                                                                                               Page 5 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 11 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                        Credit Bid
    #                                  Contract Category                                    Contract Description [1][2]                                           Known Contract Counterparties [3]                          Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                             Purchaser
   130       1/1/1989    Operating Agreement - Other                    GI CATCO UOA - CATCO OPERATING AGREEMENT BY AND    Apache Shelf Exploration LLC; BP Exploration & Production Inc.;                               Fieldwood Energy           GI 39 Lease 126, GI 39 Lease 127, GI 40 Lease 128, GI 41 Lease 129, GI 41 APACHE SHELF EXPLORATION LLC, BP AMERICA                               $0.00     Assume and (i) assign to Credit Bid
                                                                        BETWEEN CONOCO INC. AND ATLANTIC RICHFIELD COMPANY Fieldwood Energy Offshore LLC; GOM Shelf LLC                                                  Offshore LLC; GOM          Lease 130, GI 46 Lease 132, GI 47 Lease 133, GI 48 Lease 134, GI 52       PRODUCTION COMPANY                                                             Purchaser (pursuant to the Plan and the
                                                                        ET AL Unit No. 891002021                                                                                                                         Shelf LLC                  Lease 177                                                                                                                                                  Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   131      1/21/1966    Unit Agreement and/or Unit Operating           Unit No. 891008784 - SS 271                                            Apache Shelf Exploration LLC; Bureau of Ocean Energy Management;          Dynamic Offshore           SS 247 Lease G01028, SS 248 Lease G01029, SS 249 Lease G01030, SS             TALOS ERT LLC, W & T ENERGY VI LLC                                 $0.00      Assume and Allocate Pursuant to
                         Agreement                                                                                                             Dynamic Offshore Resources NS, LLC; Fieldwood Energy LLC; Fieldwood       Resources NS, LLC;         270 Lease G01037, SS 271 Lease G01038                                                                                                                              Divisive Mergers
                                                                                                                                               Energy Offshore LLC; Hillcrest GOM, Inc.; Talos ERT LLC; W & T Energy     Fieldwood Energy LLC;                                                                                                                                                                                                           x
                                                                                                                                               VI, LLC; W & T Offshore, Inc.                                             Fieldwood Energy
                                                                                                                                                                                                                         Offshore LLC
   132      11/21/1955 Unit Agreement and/or Unit Operating             West Delta-Grand Isle Unit Agreement, dated November 21,1955,       Apache Shelf Exploratoin LLC; BP Exploration & Production Inc.;              Fieldwood Energy           GI 32 Lease 174, GI 42 Lease 131, GI 43 Lease 175, GI 44 Lease 176, WD APACHE SHELF EXPLORATION LLC, BP AMERICA                                  $0.00     Assume and (i) assign to Credit Bid
                       Agreement                                        between Continental Oil Company, as unit operator, and The Atlantic Fieldwood Energy Offshore LLC; GOM Shelf                                     Offshore LLC; GOM          67 Lease 179, WD 68 Lease 180, WD 69 Lease 181, WD 70 Lease 182, WD PRODUCTION COMPANY                                                                   Purchaser (pursuant to the Plan and the
                                                                        Refining Company, Tidewater Associated Oil Company and.Cities                                                                                    Shelf LLC                  71 Lease 838                                                                                                                                               Credit Bid Purchase Agreement) on
                                                                        Service                                                                                                                                                                                                                                                                                                                              account of the Acquired Interests and/or
                                                                        Production Company, as non-operators, as amended ; Unit No.                                                                                                                                                                                                                                                                            (ii) allocate pursuant to the Divisive    x         x
                                                                        891002454                                                                                                                                                                                                                                                                                                                              Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   133       4/1/2014    Farmout Agreement                              Farmout Agreement: OCS-G 13576; East Cameron Block 71                  Apache Shelf LLC; CASTEX OFFSHORE INC                                     Fieldwood Energy LLC       EC 71; Lease G13576                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                        (Limited to the NE/4 of the block and a Contract Area created to                                                                                                                                                                                                                                                                               Divisive Mergers                  x
                                                                        include the Farmout Area and EC 58 S/2)
   134       7/1/1989    Operating Agreement - Other                    Operating Agreement eff. 7/1/89                                        Apache Shelf, Thistlewood Energy, Endeavour O&G, Agincourt,               Fieldwood Energy LLC       EI 255 Lease G01958                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                               Westmount Resources, Arcadia Oil                                                                                                                                                                                                                                        Divisive Mergers
   135      2/11/1999    Operating Agreement - Other                    Operating Agreement eff. 2-11-99                                       Apache Shelf, Thistlewood Energy, Endeavour O&G, Agincourt,               Fieldwood Energy LLC       EI 255 Lease G01958                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                               Westmount Resources, Arcadia Oil                                                                                                                                                                                                                                        Divisive Mergers
   136                   Marketing - Construction, Operations,          The Barnacle Pipeline is comprised of the sections of the Bonito       Apache, Fieldwood Energy LLC, and Bonito Pipeline Owners                  Fieldwood Energy LLC       EI 315 Lease G02112, EI 316 Lease G05040, EI 330 Lease G02115, EI 281         ARENA ENERGY LP, TANA EXPLORATION                                  $0.00      Assume and Allocate Pursuant to
                         Management, Ownership Agreements               Pipeline System (Segments I and II), that remained in service after                                                                                                         Lease G09591, EI 282 Lease G09592, EI 329 Lease G02912, EI 337 Lease          COMPANY LLC                                                                          Divisive Mergers
                                                                        abandonment of Bonito Pipeline. All owners in the Bonito Pipeline                                                                                                           G03332, EI 354 Lease G10752, EI 353 Lease G03783, EI 361 Lease                                                                                                                                       x
                                                                        assigned their respective interest to Apache (Fielwood) by and                                                                                                              G02324
                                                                        between Fieldwood Energy LLC and and
   137      11/2/2010    Marketing - Construction, Operations,          The Operator is responsible for the entity’s operations, accounting,  Apache, Fieldwood Energy LLC, and Bonito Pipeline Owners                   Fieldwood Energy LLC       MC 110 Lease G18192                                                           MARUBENI OIL & GAS (USA) LLC, TALOS                                $0.00     Assume and (i) assign to Credit Bid
                         Management, Ownership Agreements               and reporting detailed in the Operating Agreement, including pipeline                                                                                                                                                                                     RESOURCES LLC                                                              Purchaser (pursuant to the Plan and the
                                                                        operation, repair, and maintenance, as well as admintistative                                                                                                                                                                                                                                                                          Credit Bid Purchase Agreement) on
                                                                        functions such as paying expenses and maintaing records by and                                                                                                                                                                                                                                                                       account of the Acquired Interests and/or
                                                                        between Fieldwood Energy LLC and and                                                                                                                                                                                                                                                                                                   (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   138      11/2/2010    Marketing - Construction, Operations,          The Operator is responsible for the entity’s operations, accounting,   Apache, Fieldwood Energy LLC, and Bonito Pipeline Owners                  Fieldwood Energy LLC       MC 110 Lease G18192                                                           MARUBENI OIL & GAS (USA) LLC, TALOS                                $0.00     Assume and (i) assign to Credit Bid
                         Management, Ownership Agreements               and reporting detailed in the Operating Agreement, including pipeline                                                                                                                                                                                     RESOURCES LLC                                                              Purchaser (pursuant to the Plan and the
                                                                        operation, repair, and maintenance, as well as admintistative functios                                                                                                                                                                                                                                                                 Credit Bid Purchase Agreement) on
                                                                        such as paying expenses and maintaing records by and between                                                                                                                                                                                                                                                                         account of the Acquired Interests and/or
                                                                        Fieldwood Energy LLC and and                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   139       2/1/2013    Data Agreement                                 Data Agreement effective 2-1-2013 by and between Fieldwood             APACHE, GOM SHELF, EXXI, FIELDWOOD                                        Fieldwood Energy LLC;      SP 62 Lease G01294, VK 899 Lease G34408                                                                                                          $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Energy LLC, GOM Shelf LLC, Apache Corporation and EXXI                                                                                           GOM Shelf LLC                                                                                                                                                                                 Divisive Mergers
   140       3/5/2012    Withdrawal Agreement                           Apache withdrawas and assigns its interst in the HI 176 Platform A     Apache, Hoactzin                                                                                     HI 176 Lease G06164                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                        and Pipeline Segment 8569 to Hoactzin and creates an escrow in the                                                                                                                                                                                                                                                                             Divisive Mergers                  x
                                                                        amount of $594K for abandonment.
   141      2/22/2016    Elections                                      by and between Fieldwood Energy LLC, Apache Shelf Exploration          ApacheShelf Exploration LLC; GOM Offshore Exploration I, LLC; Hall-       Fieldwood Energy LLC       SS 176 Lease G33646                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                        LLC, Hall-Houston Exploration IV, L.P. and GOM Offshore                Houston Exploration IV, L.P.                                                                                                                                                                                                                                            Divisive Mergers                  x
                                                                        Exploration I, LLC: Hall Houston withdrawal Election
   142                   Oilfield Services                              OTHER SERVICES - 544937_Master Services Agreement dated                A-PORT LLC                                                                Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        effective 09/01/2016                                                                                                                                                                                                                                                                                                                              Purchaser
   143                   Oilfield Services                              777485_Master_Service_Contract Effective_5-25-2017                     APPSMITHS VENTURES LP                                                     Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   144                   Oilfield Services                              700020_Master_Service_Contract Effective_11-1-2013                     AQUEOS CORPORATION                                                        Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   145                   Oilfield Services                              Contract Compression and Aftermarket Services                          ARCHROCK PARTNERS OPERATING LP                                            Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   146                   Oilfield Services                              Contract Compression and Aftermarket Services                          ARCHROCK SERVICES, LP                                                     Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   147       1/1/1982    Joint Operating Agreement                      OPERATING AGREEMENT BY AND BETWEEN SOHIO                               Arena Energy LP; Dynamic Offshore Resources NS, LLC; Fieldwood            Dynamic Offshore           EI 315 Lease G24912                                                           ARENA ENERGY LP, TANA EXPLORATION                                  $0.00      Assume and Allocate Pursuant to
                                                                        PETROLEUM COMPANY AND EXXON CORPORATION                                Energy LLC; Fieldwood Energy Offshore LLC                                 Resources NS, LLC;                                                                                       COMPANY LLC                                                                          Divisive Mergers
                                                                                                                                                                                                                         Fieldwood Energy LLC;                                                                                                                                                                                                           x
                                                                                                                                                                                                                         Fieldwood Energy
                                                                                                                                                                                                                         Offshore LLC
   148      11/7/2017    Marketing - PHA                                Enhancement and modification to test separator MBD -4010 at HI         Arena Energy LP; Manta Ray Offshore Gathering, L.L.C.                     Fieldwood Energy LLC       HI A547                                                                                                                                          $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        547 B Platform - PHA Agreement dated May 8, 1998                                                                                                                                                                                                                                                                                               Divisive Mergers
   149       4/1/1977    Unit Agreement and/or Unit Operating           UNIT OPERATING AGREEMENT BY AND BETWEEN DEVON                          Arena Energy Offshore, LP; Arena Energy, LP; Energy XXI GOM LLC;          Fieldwood Energy LLC;      EI 330 Lease G02115                                                           ENERGY XXI GOM LLC, RENAISSANCE OFFSHORE,                          $0.00      Assume and Allocate Pursuant to
                         Agreement                                      ENERGY PRODUCTION , APACHE CORPORATION, ET AL.                         Fieldwood Energy LLC; GOM Shelf LLC; Renaissance Offshore, LLC            GOM Shelf LLC                                                                                            LLC, Arena, TANA EXPLORATION COMPANY LLC                                             Divisive Mergers                  x

   150       4/1/1977    Unit Agreement and/or Unit Operating           Unit Agreement, JD Sand, Reservoir A, Eugene Isiand Block 330          Arena Energy Offshore, LP; Arena Energy, LP; Energy XXI GOM LLC;          Fieldwood Energy LLC;      EI 330 Lease G02115, EI 337 Lease G03332                                      ENERGY XXI GOM LLC, RENAISSANCE OFFSHORE,                          $0.00      Assume and Allocate Pursuant to
                         Agreement                                      Field (Unit Number 891016943), dated effective April 1,1977, naming    Fieldwood Energy LLC; GOM Shelf LLC; Renaissance Offshore, LLC            GOM Shelf LLC                                                                                            LLC, Arena, TANA EXPLORATION COMPANY LLC                                             Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Pennzoil Oil & Gas, Inc., as Operator, and Texaco Inc. and Shell Oil
                                                                        Company, as sub-operators
   151      4/17/2018    Marketing - PHA                                by and between Fieldwood Energy LLC and Arena Energy, LP:              Arena Energy, Lp                                                          Fieldwood Energy LLC       HI A547                                                                                                                                          $0.00      Assume and Allocate Pursuant to
                                                                        Amendment to Production Handling Service Agreement dated May 8,                                                                                                                                                                                                                                                                                Divisive Mergers                  x
                                                                        1988
   152       8/8/2018    Elections                                      In accordance with certain Farmout Agreeements dated 12/17/2002,       Arena Energy, LP; Arena Offshore, LP                                      Fieldwood Energy LLC       PL 25 Lease G14535                                                            ARENA OFFSHORE LP                                                  $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        05/19/2003 and 02/13/2004, Fieldwood elects to decline                                                                                                                                                                                                                                                                                         Divisive Mergers
   153      7/25/2019    Farmout Agreement                              Pursuant to that certain Farmout dated 12/17/2002. Reassignment to     Arena Energy, LP; Arena Offshore, LP                                      Fieldwood Energy LLC       PL 25 Lease G14535                                                            ARENA OFFSHORE LP                                                  $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Arena and P&A liabilitiy                                                                                                                                                                                                                                                                                                                       Divisive Mergers
   154       8/1/2012    Throughput Capacity Lease Agreement            Fieldwood leases capacity to Arena for Barnacle Pipeline               Arena Offshore, LP                                                        Fieldwood Energy LLC       EI 316; EI 330 Barnacle Pipeline Lease G05040, EI 316; EI 330 Barnacle        ARENA ENERGY LP, TANA EXPLORATION                                  $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                    Pipeline Lease G02115                                                         COMPANY LLC                                                                          Divisive Mergers
   155                   Oilfield Services                              P&A Contractor                                                         ARO SOLUTIONS, LLC                                                        Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   156                   Oilfield Services                              701006_PO Terms & Conditions dated effective 10/14/2015                ARROW MAGNOLIA INTERNATIONAL, INC                                         Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   157      11/1/2013    Non-Oilfield Services                          Consulting Agreement                                                   Ascende Inc                                                               Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   158                   Oilfield Services                              529652_Master_Service_Contract Effective_12-31-2019                    ASRC ENERGY SERVICES OMEGA, LLC                                           Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   159      12/31/2019 Non-Oilfield Services                            License and System Service Agreement                                   ASSAI SOFTWARE SERVICES BV                                                Fieldwood Energy LLC       n.a.                                                                          n.a.                                                         $11,347.31       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   160      12/31/2019 Non-Oilfield Services                            License and System Services Agreement                                  ASSAI SOFTWARE SERVICES BV                                                Fieldwood Energy LLC       n.a.                                                                          n.a.                                                         $11,347.31       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   161                   Oilfield Services                              License and System Services Agreement dated effective December         ASSAI SOFTWARE SERVICES BV                                                Fieldwood Energy LLC       n.a.                                                                          n.a.                                                         $11,347.31       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        31, 2019                                                                                                                                                                                                                                                                                                                                          Purchaser
   162                   Non-Oilfield Services                          AT&T Dedicated Ethernet 7663403                                        AT & T CORP                                                               Fieldwood Energy LLC       n.a.                                                                          n.a.                                                           $1,109.42      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser

                                                                                                                                                                                                                                               Page 6 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 12 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                        Credit Bid
    #                                  Contract Category                                    Contract Description [1][2]                                          Known Contract Counterparties [3]                           Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                             Purchaser
   163                   Non-Oilfield Services                          AT&T Mobile Business Agreement dated 07/19/2017                       AT&T MOBILITY                                                              Fieldwood Energy LLC       n.a.                                                                          n.a.                                                         $14,234.87        Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                              Purchaser
   164      11/1/2013    Non-Oilfield Services                          Master Services Contract - Offshore Inspection Services (shelf)       ATHENA CONSULTING INC                                                      Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                              Purchaser
   165                   Oilfield Services                              554353_Master Services Agreement dated effective 11/01/2013           ATHENA CONSULTING INC                                                      Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                          Divisive Mergers
   166      9/10/1991    Letter Agreement - Other Land                  LETTER AGREEMENT BY AND BETWEEN ATLANTIC RICHFIELD ATLANTIC RICHFIELD COMPANY AND EXXON CORPORATION       Fieldwood Energy LLC                                              ST 67 Lease 20                                                                                                                                   $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        COMPANY AND EXXON CORPORATION                                                                                                                                                                                                                                                                                                                         Purchaser
   167       7/1/1992    Joint Operating Agreement                      JOINT OPERATNG AGREEMENT BY AND BETWEEN ATLANTIC   ATLANTIC RICHFIELD COMPANY AND SAMEDAN OIL CORPORATION Fieldwood Energy LLC                                              ST 67 Lease 20                                                                                                                                   $0.00     Assume and (i) assign to Credit Bid
                                                                        RICHFIELD COMPANY AND SAMEDAN OIL CORPORATION                                                                                                                                                                                                                                                                                        Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                               Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   168       1/1/1989    Operating Agreement - Other                    CATCO OPERATING AGREEMENT BY AND BETWEEN CONOCO                       Atlantic Richfield Company, Texaco Producing Inc., Canadianoxy Offshore Fieldwood Energy              SS 206 Lease G01522                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x                             x
                                                                        INC. AND ATLANTIC RICHFIELD COMPANY ET AL                             Production Company and OXY USA Inc.                                     Offshore LLC                                                                                                                                                                                     Divisive Mergers
   169      9/13/1991    Letter Agreement - Other Land                  Letter Agreement by and between Atlantic Ritchfield Company and       Atlantic Ritchfield Company and Exxon Corporation                                                     ST 53 Lease G04000, ST 67 Lease 20                                                                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Exxon Corporation :                                                                                                                                                                                                                                                                                                                               Purchaser
   170       7/1/1992    Well Completion Agreement                      Well Completion Agreement by and between Atlantic Ritchfield          Atlantic Ritchfield Company and Samedan Oil Corporation                                               ST 67/68 Lease 20                                                                                                                                $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Company and Samedan Oil Corporation : ST 68 001 Well                                                                                                                                                                                                                                                                                              Purchaser
   171                   Non-Oilfield Services                          Master Services Contract Effective 05/16/17                           Automatic Access Gates LLC                                                 Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   172      6/15/1999    Joint Development / Venture / Exploration      by and between Aviara Energy Corporation and Eugene Island 309,       Aviara Energy Corporation and Eugene Island 309, L.L.C.                                               EI 313 Lease G02608                                                           EPL OIL & GAS, LLC                                                 $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                         Agreements                                     L.L.C.                                                                                                                                                                                                                                                                                                                                         Divisive Mergers
   173      5/18/1999    Operating Agreement - Other                    by and between Aviara Energy Corporation and Texaco Exploration       Aviara Energy Corporation and Texaco Exploration and Production Inc.                                  EI 313 Lease G02608                                                           EPL OIL & GAS, LLC                                                 $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        and Production Inc.                                                                                                                                                                                                                                                                                                                            Divisive Mergers
   174                   Non-Oilfield Services                          Software Licensing Agreement                                          AXIO GLOBAL, INC                                                           Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   175                   Oilfield Services                              Labor                                                                 B & B SERVICES                                                             Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   176                   Oilfield Services                              514517_Master Services Agreement dated effective 01/30/2014           B & J MARTIN INC                                                           Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
   177                   Oilfield Services                              510096_Master Services Agreement dated effective 11/01/2013           BAKER HUGHES OILFIELD OPERATIONS INC                                       Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   178      9/15/1979    Joint Operating Agreement                      OPERATING AGREEMENT EFFECTIVE SEPTEMBER 15, 1979, BY Bandon Oil & Gas, LP; Fieldwood Energy LLC; Fieldwood Energy Offshore                       Bandon Oil and Gas, LP; HI A365 Lease G02750, HI A376 Lease G02754                                       TAMPNET INC                                                        $0.00      Assume and Allocate Pursuant to
                                                                        AND BETWEEN ANADARKO PRODUCTION CO, AS OPERATOR, LLC                                                                                             Fieldwood Energy LLC;                                                                                                                                                                         Divisive Mergers
                                                                        AND PAN EASTERN EXPLORATION COMPANY, DIAMOND                                                                                                     Fieldwood Energy
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        SHAMROCK CORPORATION, COLUMBIA GAS DEVELOPMENT                                                                                                   Offshore LLC
                                                                        CORPORATION, TEXASGULF, INC, AND SAMEDAN OIL
                                                                        CORPORATION, NON-OPERATORS.
   179                   Oilfield Services                              559390_Master Services Agreement dated effective 05/12/2015 BARRACUDA OIL TOOLS, LLC                                                             Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   180                   Oilfield Services                              700912_Master Services Agreement dated effective 04/14/2015           BAYWATER DRILLING LLC                                                      Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   181                   Oilfield Services                              538336_Master Services Agreement dated effective 01/01/2014           BEACON RENTAL & SUPPLY INC                                                 Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   182                   Oilfield Services                              700538_Master Services Agreement dated effective 04/11/2014           BECNEL RENTAL TOOLS, LLC                                                   Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
   183                   Oilfield Services                              558650_Master Services Agreement dated effective 01/01/2014           BEDROCK PETROLEUM CONSULTANTS LLC                                          Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   184                   Oilfield Services                              777960_Master Services Agreement dated effective 08/09/2019           BELZONA HOUSTON / OFFSHORE                                                 Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   185                   Oilfield Services                              Specialty Coatings Company used in the GOM to Protect the Interior    BELZONA OFFSHORE                                                           Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        / Exterior Surfaces from Erosion / Corrosion                                                                                                                                                                                                                                                                                                      Purchaser
   186                   Oilfield Services                              Bucking Up Pup-Joints and Collars                                     BENTON COMPLETION SERVICES INC                                             Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   187                   Oilfield Services                              777788_Master Services Agreement dated effective 10/09/2018           BERGER GEOSCIENCES, LLC                                                    Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   188       4/1/2005    Ownership & Partnership Agreements             Partnership agreement by and between BHP Billiton Petroleum           BHP Billiton Petroleum (Deepwater) Inc, Noble Energy and Chevron USA       Fieldwood Energy LLC       GC 282 Lease G16727, GC 238 Lease G26302                                                                                                         $0.00      Assume and assign to Credit Bid
                                                                        (Deepwater) Inc, Noble Energy and Chevron USA re certain              re certain operations across GC 238 and GC 282                                                                                                                                                                                                                              Purchaser                                x
                                                                        operations across GC 238 and GC 282
   189       3/1/1997    Joint Operating Agreement                      Joint Operating Agreement by and between BHP Petroleum                BHP Billiton Petroleum Deepwater; CHEVRON USA INC                          Fieldwood Energy LLC       GC 282 Lease G16727                                                                                                                              $0.00      Assume and assign to Credit Bid
                                                                        (Deepwater) Inc and Chevron USA Inc dated 1 Mar 97 (Typhoon                                                                                                                                                                                                                                                                                      Purchaser
                                                                        Operating Agreement) which is made applicable to the Boris
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Prospect on GC 282 by that certain Joint Venture Agreement dated
                                                                        18 Jul 2001.
                                                                        Noble Ratified the JOperating Agreement on 31 August 2001
   190       7/1/2009    Joint Operating Agreement                      Joint Operating Agreement by and between Noble Energy, Inc,           BHP Billiton Petroleum Deepwater; Equinor USA E&P; Murphy E&P USA          Fieldwood Energy LLC       GC 768 Lease G21817, GC 679 Lease G21811                                      ANADARKO US OFFSHORE LLC                                           $0.00      Assume and assign to Credit Bid
                                                                        Samson Offshore Inc, Murphy Exploration and Production Company -                                                                                                                                                                                                                                                                                 Purchaser
                                                                        USA and Statoil USA E+P Inc dated 1 July 2009, as amended by
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        (a) 1st Amendment dated 1 Aug 09
                                                                        (b) 2nd Amendment dated 14 Oct 09 and
                                                                        (c) 3rd Amendment dated 10 Nov 09
   191       3/1/2004    Joint Operating Agreement                      Joint Operating Agreement by and between BHP Petroleum                BHP Billiton Petroleum DW; NOBLE NERGY, INC., NORSK HYRDO E&P              Fieldwood Energy LLC;      GC 238 Lease G26302                                                                                                                              $0.00      Assume and assign to Credit Bid
                                                                        (Deepwater) Inc and Chevron USA Inc dated 1 Mar 97 (Typhoon           AMERICAS AS, INC. AND DAVIS OFFSHORE, L.P.                                 Fieldwood Energy                                                                                                                                                                                Purchaser
                                                                        Operating Agreement) which is made applicable to the Boris                                                                                       Offshore LLC
                                                                        Prospect on GC 282 by that certain Joint Venture Agreement dated
                                                                        18 Jul 2001.                                                                                                                                                                                                                                                                                                                                                                               x
                                                                        Noble Ratified the JOperating Agreement on 31 August 2001
                                                                        JBA dated 1 Mar 04 with BHP mandates used of the Boris
                                                                        JOperating Agreement for GC 238
   192       5/1/2005    Letter Agreement - Other Land                  Letter Agrmt by and between BHP, CVX and Noble settling dispute re BHP, CVX and Noble settling dispute re OH and PHA Fees on Boris and at Fieldwood Energy LLC              GC 282 Lease G16727                                                                                                                              $0.00      Assume and assign to Credit Bid
                                                                        OH and PHA Fees on Boris and at Typhoon platform dated 29 June Typhoon platform dated 29 June 06                                                                                                                                                                                                                                                 Purchaser                                 x
                                                                        06
   193                   Oilfield Services                              538911_Rental Agreement dated effective 10/10/2018                 BICO DRILLING TOOLS INC                                                Fieldwood Energy LLC              n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   194      3/13/2014    Operating Agreement - Other                    Pursuant to change in operatorship per that PSA btw SandRidge and Black Elk Energy Offshore Operations, LLC                                      Fieldwood Energy LLC       ST 53 Lease G04000                                                                                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Black Elk                                                                                                                                                                                                                                                                                                                                         Purchaser
   195                   Oilfield Services                              EB 110 P&A Comms Provider                                         BLACKHAWK DATACOM                                                              Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   196                   Oilfield Services                              Cement Heads, Centralizer Subs, Divert Tool                           BLACKHAWK SPECIALTY TOOLS                                                  Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   197                   Oilfield Services                              564131-Daywork Drilling Contract dated 11-26-2008                     BLAKE INTERNATIONAL RIGS, LLC.                                             Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   198                   Oilfield Services                              541284_Master Services Agreement dated effective 11/01/2013;          BLANCHARD CONTRACTORS, INC                                                 Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Work Order dated effective 08/14/2014                                                                                                                                                                                                                                                                                                             Purchaser
   199                   Oilfield Services                              537486_Master Services Agreement dated effective 08/25/2016           BLUE FIN SERVICES LLC                                                      Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   200      10/6/2017    Non-Oilfield Services                          Consulting Agreement                                                  Blue Latitudes, LLC                                                        Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
   201                   Non-Oilfield Services                          Perpetual Software License Agreement                                  BLUE MARBLE GEOGRAPHICS                                                    Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   202                   Oilfield Services                              700965_Master_Service_Contract Effective_7-22-2015                    BOBCAT METERING-CALIBRATION SERVICES, LLC                                  Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers

                                                                                                                                                                                                                                               Page 7 of 62
                                                                                                                 Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 13 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                        Credit Bid
    #                                  Contract Category                                      Contract Description [1][2]                                              Known Contract Counterparties [3]                        Debtor Entities [4]                            Associated Leases [5]                                            Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                             Purchaser
   203                   Oilfield Services                              Pipeline Isolation Tools                                                     BOLTTECH MANNINGS INC                                                    Fieldwood Energy LLC    n.a.                                                                        n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   204       8/5/2000    Transfer Agreement & Notices                   Transfer of Ownership and Title Agreement, made and entered into    Bonray,Inc.; Energen Resources Corporation; Forcenergy Inc; Gardner               Fieldwood Energy        MP 154 Lease G10902                                                                                                                            $0.00      Assume and Allocate Pursuant to
                                                                        August 5, 2000, by and between Bonray,Inc.; Energen Resources       Offshore Corporation; Guifstar Energy, Inc;                                       Offshore LLC                                                                                                                                                                             Divisive Mergers
                                                                        Corporation; Forcenergy Inc; Gardner Offshore Corporation; Guifstar Gulfstream Energy Services, Inc.; Liberty Energy
                                                                        Energy, Inc;;
                                                                        Gulfstream Energy Services, Inc.; Liberty Energy Gulf Corporation;
                                                                        Range Energy Ventures Corporation; and V.Saia Energy Interests,                                                                                                                                                                                                                                                                                                                                                x
                                                                        Inc., as Seller, to Range Resources Corporation and Chevron U.S.A.
                                                                        Inc., concerning the sale of the Main Pass Block 154 Platform "A"
                                                                        and the wells OCS-G 10902 No. A001 and OCS-G 10902 No.
                                                                        A002, all as more fully described in said document.

   205                   Oilfield Services                              Various Drilling Services - Snubbing Units, HWO Units, Consulting            BOOTS & COOTS                                                            Fieldwood Energy LLC    n.a.                                                                        n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Services                                                                                                                                                                                                                                                                                                                                          Purchaser
   206                   Oilfield Services                              564216_Master Services Agreement dated effective 01/14/2014                  BOSARGE BOATS INC                                                        Fieldwood Energy LLC    n.a.                                                                        n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   207                   Oilfield Services                              536394_Master_Service_Contract Effective_4-6-2017                            BOSARGE DIVING INC                                                       Fieldwood Energy LLC    n.a.                                                                        n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   208                   Oilfield Services                              777507_Master Services Agreement dated effective 08/10/2017                  BOSCO OILFIELD SERVICES LLC                                              Fieldwood Energy LLC    n.a.                                                                        n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   209      6/13/2016    Non-Oilfield Services                          Cloud Based Document Sharing Site                                            Box.com                                                                  Fieldwood Energy LLC    n.a.                                                                        n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   210       4/1/2004    Joint Operating Agreement                      AMENDMENT OF JOINT OPERATING AGREEMENT DATED APRIL BP AMERICA PRODUCTION COMPANY AND STONE ENERGY                                                     Fieldwood Energy        WC 34 Lease G02819, WC 35 Lease G01860, WC 66 Lease G02825, WC                                                                                 $0.00      Assume and Allocate Pursuant to
                                                                        1, 2004, BY AND BETWEEN BP AMERICA PRODUCTION                      CORPORATION.                                                                       Offshore LLC            77 Lease G02826                                                                                                                                                  Divisive Mergers                  x
                                                                        COMPANY AND STONE ENERGY CORPORATION.
   211      12/31/2007 Operating Agreement - Other                      Company Agreement, dated effective December 31, 2007, between BP America Production Company, Chevron USA Inc. and GOM Shelf LLC                       Fieldwood Energy        WD 69 Lease 181                                                             APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00     Assume and (i) assign to Credit Bid
                                                                        BP America Production Company,Chevron USA Inc. and GOM Shelf                                                                                          Offshore LLC                                                                                        PRODUCTION COMPANY                                                         Purchaser (pursuant to the Plan and the
                                                                        LLC, amending the Operating Agreements for certain jointly-owned                                                                                                                                                                                                                                                                       Credit Bid Purchase Agreement) on
                                                                        Facilities and Wells in GI 40, 41, 47, 48 and WD 69 and 70 damaged                                                                                                                                                                                                                                                                   account of the Acquired Interests and/or
                                                                        by Hurricane Katrina.                                                                                                                                                                                                                                                                                                                  (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   212      9/26/2002    Marketing - Other                              WATER SATURATION AGREEMENT BP AMERICA AND CMS                   BP AMERICA PRODUCTION COMPANY, CMS TRUNKLINE GAS                                                              EW 826 Lease G05800                                                         APACHE DEEPWATER LLC, WALTER OIL & GAS                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        TRUNKLINE GAS COMPANY, LLC                                      COMPANY, LLC                                                                                                                                                                              CORPORATION, W & T OFFSHORE INC                                                      Divisive Mergers
   213      10/3/2019    Letter Agreement - Other Land                  Letter Agreement re BP Project Team for Genovesa by and between BP and FW dated 3 Oct 2019                                                                                    MC 519 Lease G27278                                                         BP EXPLORATION & PRODUCTION INC, HOUSTON                           $0.00      Assume and assign to Credit Bid
                                                                        BP and FW dated 3 Oct 2019                                                                                                                                                                                                                                ENERGY DEEPWATER VENTURES I, RED WILLOW                                                 Purchaser                                x
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC
   214      5/14/2008    Other Notices                                  Final Notification Letter Memo-Well Payout, elated May 14, 2008, EB BP E&P                                                                            Fieldwood SD Offshore   EB 160 Lease G02647                                                                                                                            $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                        160 #A-13 well paid out on March 3, 2008.                                                                                                             LLC                                                                                                                                                                                      Divisive Mergers
   215       1/1/1989    Unit Agreement and/or Unit Operating           EI 266 Unit Operating Agreement                                     BP E&P, EPL O&G, Apache Shelf                                                     Fieldwood Energy LLC    EI 266 Lease 811, EI 246 Lease 810, EI 267 Lease 812, EI 269 Lease 813                                                                         $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                         Agreement                                                                                                                                                                                                                                                                                                                                                                                     Divisive Mergers
   216       1/1/2012    Other Lease / Rental Agreement                 Lease Rental and Minimum Royalty Payment Agreement by and                    BP Exploraiton and Production, Inc., Marathon Oil Company, Noble         Fieldwood Energy LLC    MC 993 N/2 Lease G24134                                                                                                                        $0.00      Assume and assign to Credit Bid
                                                                        between BP Exploraiton and Produciton, Inc, Marathon Oil Cmpany              Energy, Inc., Samson Offshore, LLC, BHP Billiton Petroluem (Deepwater)                                                                                                                                                                                               Purchaser                                x
                                                                        and Noble Energy, Inc dated 9 March 2012, but effective 1 Jan 12             Inc
   217       1/1/1994    Joint Operating Agreement                      BP EXPLORATION & OIL INC. AND SHELL OFFSHORE INC ET AL                       BP EXPLORATION & OIL INC.                                                Fieldwood Energy LLC    MC 108 Lease G09777                                                         TALOS PRODUCTION LLC                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
   218       4/2/2007    Joint Operating Agreement                      Joint Operating Agreement – Isabella Prospect, dated effective April BP Exploration & Production Inc.                                                 Fieldwood Energy LLC    MC 562 Lease G19966                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                        2, 2007, by and between BP Exploration & Production Inc., as                                                                                                                                                                                                                                                                                      Purchaser
                                                                        Operator and Noble Energy, Inc (predecessor in interest to
                                                                        Fieldwood Energy LLC) as Non-Operator, governing the Mississippi
                                                                        Canyon Block 562 (OCS-G19966) as amended by
                                                                        a) the first amendment to the Isabella Prospect JOperating
                                                                        Agreement dated 25 October 2018, but made effective as of 15 Oct
                                                                        2018;                                                                                                                                                                                                                                                                                                                                                                                      x
                                                                        b) the second amendment to the Isabella Prospect JOperating
                                                                        Agreement dated 10 Dec 2018, but made effective as of 15 Oct
                                                                        2018;
                                                                        b) that certain LEase Exchange and Well Participation Agreement by
                                                                        and between BP Exploration and Production and FIeldwood Energy
                                                                        LLC dated and effective 20 Jan 20
   219       6/3/2014    Joint Operating Agreement                      "Bright" Joint Operating Agreement made part of the "Bright                  BP Exploration & Production Inc.                                         Fieldwood Energy LLC    MC 474 Lease G35825, MC 518 Lease G35828                                                                                                       $0.00      Assume and assign to Credit Bid
                                                                        Participation Agreement" dated 3 June 2014 by and between Noble                                                                                                                                                                                                                                                                                  Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Energy, Inc and BP Exploration and Production, Inc.

   220      10/3/2019    Letter Agreement - Other Land                  Letter Agreement by and between Fieldwood Energy LLC and BP                  BP Exploration & Production Inc.                                         Fieldwood Energy LLC    MC 519 Lease G27278                                                         BP EXPLORATION & PRODUCTION INC, HOUSTON                           $0.00      Assume and assign to Credit Bid
                                                                        Exploration and Production dated 3 Oct 19 agreeing the method for                                                                                                                                                                                         ENERGY DEEPWATER VENTURES I, RED WILLOW                                                Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        renumeration of BP for its costs incurred facilitating the tie-in into the                                                                                                                                                                                OFFSHORE LLC
                                                                        BP operated Loop and Na Kika Platform.
   221      1/28/2020    Letter Agreement - Other Land                  Letter Agreement by and between Fieldwood Energy LLC and BP                  BP Exploration & Production Inc.                                         Fieldwood Energy LLC    MC 519 Lease G27278                                                         BP EXPLORATION & PRODUCTION INC, HOUSTON                           $0.00      Assume and assign to Credit Bid
                                                                        Exploration and Production dated 28 Jan 20 permitting Fieldwood to                                                                                                                                                                                        ENERGY DEEPWATER VENTURES I, RED WILLOW                                                Purchaser                                 x
                                                                        operate certain tie-in opreations into the Loop.                                                                                                                                                                                                          OFFSHORE LLC
   222      5/27/2005    Joint Operating Agreement                      Operating Agmt eff. 5-27-2005 b/b BP Exploration & Production Inc.           BP Exploration & Production Inc. and EOG Resources, Inc.                 Fieldwood Energy        GI 94 Lease G02163, GI 93 Lease G02628                                                                                                         $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        and EOG Resources, Inc.                                                                                                                               Offshore LLC                                                                                                                                                                             Divisive Mergers
   223      5/28/2005    Property Participation & Exchange              Participation Agmt eff. 5-28-2005 b/b BP Exploration & Production            BP Exploration & Production Inc. and EOG Resources, Inc.                 Fieldwood Energy        GI 94 Lease G02163                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                         Agreements                                     Inc. and EOG Resources, Inc.                                                                                                                          Offshore LLC                                                                                                                                                                             Divisive Mergers
   224      1/19/2006    Letter Agreement - Other Land                  Letter Agreement, - dated January 19, 2006, between BP Exploration           BP Exploration & Production Inc. and Union Oil Company of California     Fieldwood SD Offshore   EB 158 Lease G02645, EB 159 Lease G02646, EB 160 Lease G02647, EB           APACHE DEEPWATER LLC                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                        & Production Inc. and Union Oil Company of California:                                                                                                LLC                     161 Lease G02648                                                                                                                                                 Divisive Mergers
   225      12/1/2011    Joint Operating Agreement                      Galapagos Area Loop Subsea Production System Construction and                BP Exploration & Production Inc.; Houston Energy Deepwater Ventures I,   Fieldwood Energy LLC    MC 519 Lease G27278, MC 562 Lease G19966, MC 563 Lease G21176               BP EXPLORATION & PRODUCTION INC, HOUSTON                           $0.00      Assume and assign to Credit Bid
                                                                        Operating Agreement dated effective December 1, 2011 (as                     LLC; Red Willow Offshore                                                                                                                                                     ENERGY DEEPWATER VENTURES I, RED WILLOW                                                 Purchaser
                                                                        amended) by and between BP Exploration & Production Inc.,                                                                                                                                                                                                 OFFSHORE LLC
                                                                        Fieldwood Energy LLC, Red Willow Offshore, LLC and Houston
                                                                        Energy Deepwater Ventures I, LLC as amended
                                                                        a) by that certain First Amendment of the Galapagos Area Loop
                                                                        Subsea Production System Construction and Operating Agreement
                                                                        dated effective as of October 10, 2014,                                                                                                                                                                                                                                                                                                                                                    x
                                                                        b) by that certain Second Amendment of the Galapagos Area Loop
                                                                        Subsea Production System Construction and Operating Agreement
                                                                        dated effective as of October 15, 2018,
                                                                        c) by that certain Third Amendment of the Galapagos Area Loop
                                                                        Subsea Production System Construction and Operating Agreement
                                                                        dated effective as of 1 May 2019,
   226       5/1/2019    Joint Operating Agreement                      MC 519 DEEP Joint Operating Agreement dated effective May 1,            BP Exploration & Production Inc.; Houston Energy Deepwater Ventures I,        Fieldwood Energy LLC    MC 519 Lease G27278                                                         BP EXPLORATION & PRODUCTION INC, HOUSTON                           $0.00      Assume and assign to Credit Bid
                                                                        2019, by and between Fieldwood, Red Willow and HEDV, which              LLC; Red Willow Offshore                                                                                                                                                          ENERGY DEEPWATER VENTURES I, RED WILLOW                                                Purchaser
                                                                        governs the operating rights interest on that certain oil and gas lease                                                                                                                                                                                   OFFSHORE LLC
                                                                        OCS-G 27278 (MC 519) as amended                                                                                                                                                                                                                                                                                                                                                            x
                                                                        (a) by that certain First Amendment to the MC 519 DEEP JOperating
                                                                        Agreement made effective 31 May 2019 by and between Fieldwood,
                                                                        Red Willow, BP and HEDV




                                                                                                                                                                                                                                                  Page 8 of 62
                                                                                                                 Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 14 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                        Credit Bid
    #                                  Contract Category                                     Contract Description [1][2]                                            Known Contract Counterparties [3]                        Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                             Purchaser
   227      10/1/2002    Other Handling / Stabilization Agreements      First Amendment to Orion (MC 110) Platform Access, Operating         BP Exploration & Production Inc.; Stone Energy Corporation and Shell                                   MC 110 Lease G18192                                                           MARUBENI OIL & GAS (USA) LLC, TALOS                                $0.00     Assume and (i) assign to Credit Bid
                                                                        Services and Production Handling Agreement by and between BP         Offshore Inc.; Stone Energy Corporation; Ocean Energy, Inc.; Devon SFS                                                                                                               RESOURCES LLC                                                              Purchaser (pursuant to the Plan and the
                                                                        Exploration & Production Inc.; Stone Energy Corporation and Shell    Operating, Inc.                                                                                                                                                                                                                                                   Credit Bid Purchase Agreement) on
                                                                        Offshore Inc.; Stone Energy Corporation; Ocean Energy, Inc.; Devon                                                                                                                                                                                                                                                                   account of the Acquired Interests and/or
                                                                        SFS Operating, Inc. : Desire to install gas lift system on Amberjack                                                                                                                                                                                                                                                                   (ii) allocate pursuant to the Divisive    x         x
                                                                        Patform                                                                                                                                                                                                                                                                                                                                Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   228      10/15/2018 Property Participation & Exchange                Cash Consideraton Exchange Agreement by and between BP                  BP Exploration and Production Inc and Fieldwood Energy LLC dated 25       Fieldwood Energy LLC      MC 562 Lease G19966                                                                                                                              $0.00      Assume and assign to Credit Bid
                       Agreements                                       Exploration and Production Inc and Fieldwood Energy LLC dated 25        October effective 15 October 2018                                                                                                                                                                                                                                        Purchaser                                 x
                                                                        October effective 15 October 2018
   229      12/15/2011 Acquisition / PSA / Other Purchase or Sale       MP 296 MP 296 B19 ST2 Slot & Well Bore Acq Agmt                         BP Exploration and Production, Inc, Marathon Oil Company, Noble Energy,                             MP 296 Lease G01673                                                           EPL OIL & GAS, LLC                                                 $0.00      Assume and Allocate Pursuant to
                       Agreements                                                                                                               Inc, Samson Offshore, LLC, BHP Billiton Petroluem (Deepwater) Inc                                                                                                                                                                                                      Divisive Mergers                  x

   230                   Oilfield Services                              548442_Helicopter Service Agreement dated effective 02/24/2014          BRISTOW US LLC                                                            Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00    Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                        Divisive Mergers
   231                   Oilfield Services                              500904_MSA dated effective 02/06/2014; Amend. effective                 BROUSSARD BROTHERS INC                                                    Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        06/01/2015; Amend. effective 03/20/2017                                                                                                                                                                                                                                                                                                             Purchaser
   232                   Oilfield Services                              777874_Master Services Agreement dated effective 12/13/2018             BUGWARE, INC.                                                             Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                            Purchaser
   233      10/27/1954 Unit Agreement and/or Unit Operating             Grand Isle CATCO Unit Agreement, dated October 27, 1954,                Bureau of Ocean Energy Management                                         Fieldwood Energy          GI 39 Lease 126, GI 39 Lease 127, GI 40 Lease 128, GI 41 Lease 129, GI 41 APACHE SHELF EXPLORATION LLC, BP AMERICA                               $0.00   Assume and (i) assign to Credit Bid
                       Agreement                                        between Continental Oil Company and The Atlantic Refining                                                                                         Offshore LLC; GOM         Lease 130, GI 46 Lease 132, GI 47 Lease 133, GI 48 Lease 134, GI 52       PRODUCTION COMPANY                                                           Purchaser (pursuant to the Plan and the
                                                                        Company, Tide Water Associated Oil Company and Cities Service                                                                                     Shelf LLC                 Lease 177                                                                                                                                                Credit Bid Purchase Agreement) on
                                                                        Oil Company.; Unit No. 891002021                                                                                                                                                                                                                                                                                                   account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                             (ii) allocate pursuant to the Divisive      x         x
                                                                                                                                                                                                                                                                                                                                                                                                             Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                             Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                      Purchase Agreement)
   234       6/1/2010    Property Participation & Exchange              Approval.of Revision of Participation Area, effective June 1, 2010,     Bureau of Ocean Energy Management                                         Fieldwood Energy          GI 39 Lease 127, GI 46 Lease 132, GI 47 Lease 133, GI 48 Lease 134, GI 52 APACHE SHELF EXPLORATION LLC, BP AMERICA                               $0.00      Assume and assign to Credit Bid
                         Agreements                                     whereby the Grand Isle CATCO Unit was revised.                                                                                                    Offshore LLC              Lease 177                                                                 PRODUCTION COMPANY                                                                         Purchaser                                 x

   235       4/1/2012    Property Participation & Exchange              Approval of. Revision of Participation Area, effective April 1, 2012,   Bureau of Ocean Energy Management                                         Fieldwood Energy          GI 39 Lease 127, GI 46 Lease 132, GI 47 Lease 133, GI 48 Lease 134, GI 52 APACHE SHELF EXPLORATION LLC, BP AMERICA                               $0.00      Assume and assign to Credit Bid
                         Agreements                                     whereby the Grand, Isle CATCO Unit was revised.                                                                                                   Offshore LLC              Lease 177                                                                 PRODUCTION COMPANY                                                                         Purchaser                                 x

   236      5/15/1992    Unit Agreement and/or Unit Operating           EC 331/332 Unit Agreement                                               Bureau of Ocean Energy Management                                         Fieldwood Energy LLC      EC 331 Lease G08658, EC 332 Lease G09478                                      CAIRN ENERGY USA INC, CONTINENTAL LAND &                           $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                         Agreement                                                                                                                                                                                                                                                                                                FUR CO INC                                                                           Divisive Mergers
   237      11/1/1982    Unit Agreement and/or Unit Operating           UNIT AGREEMENT BY AND BETWEEN CONOCO INC. AND                  Bureau of Ocean Energy Management                                                  Fieldwood Energy LLC      MP 296 Lease G01673, MP 303 Lease G04253, MP 304 Lease G03339                 EPL OIL & GAS, LLC                                                 $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                         Agreement                                      CITIES SERVICE COMPANY ET AL                                                                                                                                                                                                                                                                                                                   Divisive Mergers
   238      6/15/1993    Unit Agreement and/or Unit Operating           Unit Agreement for Outer Continental Shelf Exploration,        Bureau of Ocean Energy Management                                                  Fieldwood Energy LLC;     GC 200 Lease G12210, GC 201 Lease G12209, GC 244 Lease G11043                 LLOG EXPLORATION COMPANY, RED WILLOW                               $0.00      Assume and assign to Credit Bid
                         Agreement                                      Development, and Production                                                                                                                       Fieldwood Energy                                                                                        OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC;                                               Purchaser
                                                                        Operations on the Green Canyon Block 244 Unit (Contract No.                                                                                       Offshore LLC                                                                                            RED WILLOW OFFSHORE LLC, TALOS ENERGY
                                                                        754393016) dated effective June                                                                                                                                                                                                                           OFFSHORE, LLC, WILD WELL CONTROL INC,                                                                                            x
                                                                        15, 1993, covering OCS-G 11043 (Green Canyon Block 244), OCS-G                                                                                                                                                                                            CHEVRON USA INC, W & T ENERGY VI LLC, SHELL
                                                                        12209 (Green Canyon                                                                                                                                                                                                                                       TRADING (US) COMPANY; RED WILLOW
                                                                        Block 200), and OCS-G 12210 (Green Canyon Block 201).                                                                                                                                                                                                     OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC
   239      4/13/1998    Letter Agreement - Other Land                  LETTER- NIPPON TAKES ITS SHARE OF COperating                            Bureau of Ocean Energy Management, ELF EXPLORATION INC.,                  Fieldwood Energy LLC;     VK 780 Lease G06884, VK 824 Lease G15436                                      ENERGY XXI GOM LLC, MARUBENI OIL & GAS                             $0.00      Assume and Allocate Pursuant to
                                                                        AgreementSTAL F/O & SHARE OF ELF'S INTEREST DATED APRIL                 COASTAL O&G CORPORATION AND NIPPON OIL EXPLORATION                        Fieldwood Energy                                                                                        (USA) LLC, TOTAL E & P USA INC                                                       Divisive Mergers
                                                                        13, 1998, BY AND BETWEEN ELF EXPLORATION INC., COperating               U.S.A. LIMITED.                                                           Offshore LLC                                                                                                                                                                                                                   x
                                                                        AgreementSTAL O&G CORPORATION AND NIPPON OIL
                                                                        EXPLORATION U.S.A. LIMITED.
   240      12/18/2002 Pooling Agreement                                POOLING AGREEMENT DATED DECEMBER 18, 2002, BY AND                       Bureau of Ocean Energy Management, THE STATE OF TEXAS, AND                Fieldwood Energy          PN 883 Lease MF100410, PN 883 Lease MF100411, PN 883 Lease                                                                                       $0.00      Assume and Allocate Pursuant to
                                                                        BETWEEN THE STATE OF TEXAS AND SPINNAKER                                SPINNAKER EXPLORATION COMPANY, L.L.C.                                     Offshore LLC              MF100412, PN 883 Lease MF101898, PN 883 Lease MF96146, PN 883                                                                                                      Divisive Mergers                  x
                                                                        EXPLORATION COMPANY, L.L.C.                                                                                                                                                 Lease MF96147, PN 883 Lease SL96146
   241       7/1/1984    Unit Agreement and/or Unit Operating           UNIT AGREEMENT BY AND BETWEEN SHELL OFFSHORE INC.                       Bureau of Ocean Energy Management; MP 310 Unit Agreement                  Fieldwood Energy LLC      MP 303 Lease G04253, MP 304 Lease G03339, MP 310 Lease G04126                 EPL OIL & GAS, LLC; TALOS ENERGY OFFSHORE,                         $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                         Agreement                                      AND FLORIDA EXPLORATION COMPANY ET AL                                                                                                                                                                                                                     LLC, HE&D OFFSHORE LP                                                                Divisive Mergers
   242                   Oilfield Services                              500909_Master Services Agreement dated effective 11/01/2013             BURNER FIRE CONTROL INC                                                   Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   243      11/19/2015 Other Handling / Stabilization Agreements        PHA between Fieldwood and Byron for Byron's SM 6 production             Byron Energy Inc.                                                         Fieldwood Energy LLC      SM 10/ SM 6 Lease G01181                                                                                                                         $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
   244                   Oilfield Services                              Master Services Contract dated effective 11/01/2013                     C DIVE LLC                                                                Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
   245                   Oilfield Services                              Pipe Supplier                                                           CACTUS PIPE & SUPPLY, LLC                                                 Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   246                   Oilfield Services                              Provide Material Wellheads, Material Trees, Installation Service and    CACTUS WELLHEAD LLC                                                       Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Repair Service                                                                                                                                                                                                                                                                                                                                    Purchaser
   247       3/1/2016    Farmout Agreement                              by and between Fieldwood Energy LLC, Walter Oil and Gas                 Cairn Energy USA; Walter Oil & Gas Corporation                            Fieldwood Energy LLC      MP 301 Lease G04486                                                           WALTER OIL & GAS CORPORATION                                       $0.00      Assume and Allocate Pursuant to
                                                                        Corporation and Cairn Energy USA: Ratify and amend that certain                                                                                                                                                                                                                                                                                Divisive Mergers                  x
                                                                        Farmout dated 12/31/1984
   248       9/1/1996    Joint Operating Agreement                      JOA BY AND BETWEEN CAIRNE ENERGY USA, INC. AND                          CAIRNE ENERGY USA, INC. AND NORCEN EXPLORER, INC. ET AL.                  Fieldwood Energy LLC      ST 291 Lease G16455                                                           ENVEN ENERGY VENTURES LLC                                          $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        NORCEN EXPLORER, INC. ET AL.                                                                                                                                                                                                                                                                                                                   Divisive Mergers
   249       5/1/2003    Joint Operating Agreement                      Offshore Operating Agreement dated May 1, 2003 between Magnum           Callon Petroleum Operating Co.                                            Fieldwood Energy LLC      WC 295 Lease G24730                                                           CALYPSO EXPLORATION LLC, CHEYENNE                                  $0.00      Assume and Allocate Pursuant to
                                                                        Hunter Production,Inc, and Westport Resourcs Corporation et al                                                                                                                                                                                            INTERNATIONAL CORP, MAGNUM HUNTER                                                    Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                  PRODUCTION INC, W & T OFFSHORE INC, W&T
                                                                                                                                                                                                                                                                                                                                  OFFSHORE INC
   250                   Oilfield Services                              Terms and Conditions between Fieldwood Energy and Caltex, fully         CALTEX OIL TOOLS, LLC                                                     Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        executed on 09/08/2020                                                                                                                                                                                                                                                                                                                           Purchaser
   251      5/29/2019    Other Misc.                                    Non Consent by Calypso AFE FW194028 by and between Calypso              Calypso Exploration LLC and Fieldwood Energy LLC                          Fieldwood Energy LLC      SS 79 Lease G15277                                                            CALYPSO EXPLORATION LLC                                            $0.00      Assume and assign to Credit Bid
                                                                        Exploration LLC and Fieldwood Energy LLC : Per 12.6 of JOA A-2                                                                                                                                                                                                                                                                                   Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        non consented Calypso assigned byt still responsible for obligations
                                                                        prior to election
   252                   Oilfield Services                              538834_Master Services Agreement dated effective 11/01/2013;            CAMERON INTERNATIONAL CORPORATION                                         Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Change Date dated effective 01/01/2014                                                                                                                                                                                                                                                                                                            Purchaser
   253                   Oilfield Services                              Wellhead, Measurment, Solutions, Etc.                                   CAMERON SOLUTIONS INC                                                     Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   254                   Oilfield Services                              700336_Master Services Agreement dated effective 01/01/2014             CARDINAL COIL TUBING LLC                                                  Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   255                   Oilfield Services                              Third Party Certification Engineering Group Required by BSEE            CARDNO PPI TECHNOLOGY SERVICES LLC                                        Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        (Wellwork)                                                                                                                                                                                                                                                                                                                                        Purchaser
   256                   Oilfield Services                              502386_Joinder dated effective 06/24/2019                               CARLISLE ENERGY GROUP, INC.                                               Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
   257                   Oilfield Services                              555168_Master Services Agreement dated effective 11/01/2013             CASED HOLE WELL SERVICES LLC                                              Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   258      7/21/2014    Operating Agreement - Other                    Castex is named as operator of HI 167 Platform                          CASTEX OFFSHORE INC                                                       Fieldwood Energy LLC      HI 116; HI 167 Lease G06156                                                                                                                      $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
   259      4/13/2016    Other Misc.                                    by and between Fieldwood Energy LLC, Chevron U.S.A. Inc.,               CASTEX OFFSHORE INC; Chevron U.S.A. Inc.; Peregrine Oil & Gas II,         Fieldwood Energy LLC      MP 59 Lease G08461                                                                                                                               $0.00      Assume and Allocate Pursuant to
                                                                        Peregrine Oil and Gas II, LLC and Castex Offshore, Inc.: Requests       LLC                                                                                                                                                                                                                                                                    Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        changre to compression standards in that certain Processing &
                                                                        Contract Operating Services Agreement dated 07/01/2011
   260      5/31/2016    Elections                                      by and between Fieldwood Energy LLC, Chevron U.S.A. Inc.,               CASTEX OFFSHORE INC; Chevron U.S.A. Inc.; Peregrine Oil & Gas II,         Fieldwood Energy LLC      MP 59 Lease G03194, MP 59 Lease G08461                                                                                                           $0.00      Assume and Allocate Pursuant to
                                                                        Peregrine Oil & Gas II, LLC and Castex Offshore, Inc.: increases to     LLC                                                                                                                                                                                                                                                                    Divisive Mergers                  x
                                                                        continue compression services past orignal test period
   261      6/29/2016    Elections                                      by and between Fieldwood Energy LLC, Chevron U.S.A. Inc.,               CASTEX OFFSHORE INC; Chevron U.S.A. Inc.; Peregrine Oil & Gas II,         Fieldwood Energy LLC      MP 59 Lease G03194, MP 59 Lease G08461                                                                                                           $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Peregrine Oil & Gas II, LLC and Castex Offshore, Inc.:                  LLC                                                                                                                                                                                                                                                                    Divisive Mergers
   262       4/1/2019    Other Handling / Stabilization Agreements      First Amendment to that certain Production Handling Agreement,          CASTEX OFFSHORE INC; GOME 1271 GP, LLC; Juniper Exploration,              Fieldwood Energy LLC      EI 224 Lease G05504                                                           TALOS PETROLEUM LLC, WALTER OIL & GAS                              $0.00      Assume and Allocate Pursuant to
                                                                        dated September 1, 2009 - Eiugene Island 224 "A" Platform - Federal     L.L.C                                                                                                                                                                             CORPORATION                                                                          Divisive Mergers                  x
                                                                        Offshore Louisiana

                                                                                                                                                                                                                                               Page 9 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 15 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                          Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                 Credit Bid
    #                                   Contract Category                                     Contract Description [1][2]                                        Known Contract Counterparties [3]                           Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                     Proposed Contract Treatment [8]    FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                      Purchaser
   263       4/6/2018    Withdrawal Agreement                           Withdrawal Election                                                   CASTEX OFFSHORE INC; Northstar Offshore Ventures LLC; Peregrine Oil Fieldwood Energy LLC              WC 269 - W/2 NE/4 NE/4; SE/4 and the N/2 NE/4 SE/4 of block 269 surface                                                                          $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                                                                                              & Gas II, LLC                                                                                         to 12,805' TVD Lease G13563                                                                                                                                       Divisive Mergers
   264       7/2/2014    Assignment of Platform & Pipelines             by and between Fieldwood Energy LLC and Castex Offshore, Inc. :       CASTEX OFFSHORE INC; Walter Oil and Gas Corporation                 Fieldwood Energy LLC              HI 116 Lease G06156                                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                        Fieldwood Divestiture of HI 116 Platform and pipelines                                                                                                                                                                                                                                                                                        Divisive Mergers            x

   265       2/1/2010    Joint Operating Agreement                      Joint Operating Agreement between Castex offshore, INC. as            Castex offshore, INC. as Operator and Hunt Oil Company and Walter Oil &                               HI 176 Lease G27509                                                                                                                              $0.00     Assume and assign to Credit Bid
                                                                        Operator and Hunt Oil Company and Walter Oil & Gas Corporation        Gas Corporation as non-operator.                                                                                                                                                                                                                                          Purchaser                           x
                                                                        as non-operator.
   266       6/1/2013    Operating Agreement - Other                    Operating Agreement eff. 6-1-13 Castex, et al                         Castex, et al                                                              Fieldwood Energy LLC       EI 224 Lease G05504                                                           TALOS PETROLEUM LLC, WALTER OIL & GAS                              $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                                                                                                                                                                                                                                                                                  CORPORATION                                                                         Divisive Mergers
   267                   Non-Oilfield Services                          Perpetual Software License Agreement                                  CEI                                                                        Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   268      7/12/2006    Unit Agreement and/or Unit Operating           BS 53 Field Voluntary Unit C by and between Centruy Exploration       Centruy Exploration New Orleans, Inc. and LA State Mineral Board                                      BS Lease 17860, BS Lease 17861                                                UPSTREAM EXPLORATION LLC                                           $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                         Agreement                                      New Orleans, Inc. and LA State Mineral Board                                                                                                                                                                                                                                                                                                     Purchaser
   269       4/1/2014    Operating Agreement - Other                    VIRGo Deep OA Operator ERT GOM, LLC by and between Century            Century Exploration New Orleans LLC, CL&F Resources LP, Sandridge                                     BS Lease 17860, BS Lease 16737, BS Lease 12806                                UPSTREAM EXPLORATION LLC                                           $0.00     Assume and assign to Credit Bid
                                                                        Exploration New Orleans LLC, CL&F Resources LP, Sandridge             Energy Offshroe, LLC and Energy Resource Technology GOM, LLC                                                                                                                                                                                                               Purchaser                          x
                                                                        Energy Offshroe, LLC and Energy Resource Technology GOM, LLC
   270                   Oilfield Services                              558154_Master Services Agreement dated effective 01/01/2014           CENTURY TECHNICAL SERVICES LLC                                             Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   271                   Oilfield Services                              700842_Master Services Agreement dated effective 01/01/2014           CETCO ENERGY SERVICES COMPANY LLC                                          Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   272                   Non-Oilfield Services                          Perpetual Software License Agreement                                  CGG SERVICES (U.S.) INC.                                                   Fieldwood Energy LLC       n.a.                                                                          n.a.                                                            $801.23      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   273                   Oilfield Services                              Pipe Supplier                                                         CHAMPIONS PIPE & SUPPLY CO                                                 Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   274                   Oilfield Services                              Amendment to Master Services Contract, dated effective February 1, CHAMPIONX                                                                     Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        2020                                                                                                                                                                                                                                                                                                                                             Purchaser
   275       4/1/2006    Right of Way                                   Charles Nicholson ETAL                                             Charles Nicholson ETAL                                                                                   WC 66                                                                                                                                            $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                                                                                                                                                                                                                                                                                                                                                                      Divisive Mergers
   276      8/11/2011    Other Services Agreements                      Registration Agreement for Emergency Response Script Services         ChemTel Inc.                                                                                          Area wide                                                                                                                                        $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   277                   Oilfield Services                              502662_MSA effective 11/01/2013; Change Date effective 1/1/2014;      CHET MORRISON CONTRACTORS, LLC                                             Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        Change Date effective 1/1/2014                                                                                                                                                                                                                                                                                                                   Purchaser
   278      8/21/2020    Abandonment / Decommissioning Agreement        Chet Morrison remove the two well conductors of the previously        Chet Morrison Contractors; Exxon Mobil Corporation; Hoactzin Partners,     Fieldwood Energy LLC       HI 176 Lease G27509                                                                                                                              $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        plugged wells HI 176 #2, #3                                           LP; Ridgewood Energy Corporation                                                                                                                                                                                                                                           Purchaser
   279      2/18/2000    Operating Agreement - Other                    b/b Chevron and Samedan                                               Chevron and Samedan                                                                                   VK 113 Lease G16535                                                           CHEVRON USA INC, EPL OIL & GAS, LLC                                $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
                                                                                                                                                                                                                                                                                                                                                                                                                      Divisive Mergers
   280       6/1/2009    Ownership & Partnership Agreements             Owners Agreement between the owners of the High Island Pipeline       Bandon Oil and Gas, LP and Fieldwood Energy LLC and Fieldwood SD           Bandon Oil and Gas, LP; HIPS                                                                             n.a.                                                               $0.00     Assume and allocate pursuant to
                                                                        System                                                                Offshore LLC and Chevron Pipe Line Company, owners of the High Island      Fieldwood Energy LLC;                                                                                                                                                                        divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x                      x      x
                                                                                                                                              Pipeline System                                                            Fieldwood SD Offshore
                                                                                                                                                                                                                         LLC
   281      11/18/1999 Letter Agreement - UOA                       Letter Agreement, dated November. 18, 1999, by and between                Chevron U.S.A. and Samedan Oil Corporation                                 Fieldwood Energy        VK 251 Lease G10930, VK 340 Lease G10933                                         Williams Field Services                                            $0.00     Assume and Allocate Pursuant to
                                                                    Chevron U.S.A. tic. and Samedan Oil Corporatidri being a COPAS                                                                                       Offshore LLC                                                                                                                                                                                 Divisive Mergers
                                                                    Amendment to Unit Operating Agreement for the Viosca Knoll 252
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x                             x
                                                                    Unit concerning
                                                                    Subpart (i;) of Section m. "Overhead", andimade effective January
                                                                    1,2000.
   282       3/20/2012 Other Notices                                Chevron's Notice to Apache Letter, dated March 20, 2012, EB 159           Chevron U.S.A. Inc, Apache Corporation                                     Fieldwood SD Offshore      EB 159 Lease G02646                                                           APACHE DEEPWATER LLC                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
                                                                    #A-I5 Well (GM-2-2 Sand) conductor removal.                                                                                                          LLC                                                                                                                                                                                          Divisive Mergers
   283      10/25/2013 Letter Agreement - Other Land                Letter Agreement dated October 25, 2013 evidencing Chevron                Chevron U.S.A. Inc, Apache Corporation                                     Fieldwood Energy           CA 42 Lease G32267                                                            CASTEX OFFSHORE INC, PEREGRINE OIL AND                             $0.00     Assume and Allocate Pursuant to
                                                                    U.S.A. Inc.'s consent to an assignment of interest from Apache                                                                                       Offshore LLC                                                                                             GAS II LLC                                                                          Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                    Corporation in that-certain Farmout Agreement dated and made
                                                                    effective June 1, 2009, to Fieldwood Energy LLC.
   284       9/25/2003 Confidentiality Agreements / AMI and Related Area of Mutual Interest Agreement by and between Apache                   CHEVRON U.S.A. INC.                                                        Fieldwood Energy LLC       WD 90 Lease G01089, WD 103 Lease 840, WD 103 Lease G12360                                                                                        $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                       Consents                                     Corporation and Chevron USA                                                                                                                                                                                                                                                                                                                       Divisive Mergers
   285      12/30/2013 Withdrawal Agreement                         Withdrawal Agreement by and between Fieldwood Energy LLC and              Chevron U.S.A. Inc.                                                        Fieldwood Energy LLC       SS 216 Lease G01524                                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                    Chevron U.S.A. Inc.                                                                                                                                                                                                                                                                                                                               Divisive Mergers
   286        8/1/2016 Letter Agreement - UOA                       by and between Fieldwood Energy Offshore LLC and Chevron U.S.A.           Chevron U.S.A. Inc.                                                        Fieldwood Energy           VK 340 Lease G10933                                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                    Inc.: RUE No. OCS-G 22052 for MP 154 surface wells used as                                                                                           Offshore LLC                                                                                                                                                                                 Divisive Mergers            x                             x
                                                                    disposal wells for VK 252 Unit
   287        8/4/2016 Other Misc.                                  by and between Fieldwood Energy Offshore LLC and Chevron U.S.A.           Chevron U.S.A. Inc.                                                        Fieldwood Energy           VK 340 Lease G10933                                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                    Inc.: submitted new RUE to rpelace OCS -G 22052, consent by                                                                                          Offshore LLC                                                                                                                                                                                 Divisive Mergers            x                             x
                                                                    chevron to issuance of new RUE
   288       7/28/2017 Indemnity and Release Agreement              by and between Fieldwood Energy LLC and Chevron U.S.A. Inc.:              Chevron U.S.A. Inc.                                                        Fieldwood Energy LLC       MP 59 Lease G03194, MP 59 Lease G08461                                                                                                           $0.00     Assume and Allocate Pursuant to
                                                                    Chevron sold to Cantium and needed DOO from Fieldood, Fieldwood                                                                                                                                                                                                                                                                                   Divisive Mergers            x
                                                                    required this Agreement to allow DOO
   289        7/1/2019 Joint Operating Agreement                    Joint Operating Agreement by and between Chevron USA Inc and              Chevron U.S.A. Inc.                                                        Fieldwood Energy LLC       MC 118 Lease G35963, MC 119 Lease G36537, MC 163 Lease G36538, MC                                                                                $0.00     Assume and assign to Credit Bid
                                                                    Fieldwood Energy LLC dated 1 July 2019 and as amended by that                                                                                                                   206 Lease G36540                                                                                                                                                    Purchaser
                                                                    (a)First Amendment dated effective 1 January 2020                                                                                                                                                                                                                                                                                                                                       x
                                                                    (b) Second Amendment dated effective 1 May 2020 (Part of the LEA)

   290       5/1/2020    Property Participation & Exchange              Lease Exchange Agreement by and between Chevron USA Inc and Chevron U.S.A. Inc.                                                                  Fieldwood Energy LLC       MC 118 Lease G35963, MC 119 Lease G36537, MC 162 Lease G36880, MC                                                                                $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                         Agreements                                     Fieldwood Energy LLC dated 1 May 2020                                                                                                                                       163 Lease G36538, MC 206 Lease G36540                                                                                                                                Purchaser
   291       6/6/1994    Letter Agreement - UOA                         Letter Agreement, dated June 6, 1994, whereby Chevron U.S.A. Inc. Chevron U.S.A. Inc.                                                            Fieldwood Energy           VK 251 Lease G10930, VK 340 Lease G10933                          Williams Field Services                                                        $0.00     Assume and Allocate Pursuant to
                                                                        approves, adopts and.recognizes the Unit Operating Agreement,                                                                                    Offshore LLC                                                                                                                                                                                 Divisive Mergers            x                             x
                                                                        dated January 21, 1994 for the Viosca Knoll 252 Unit
   292       8/1/2015    Acquisition / PSA / Other Purchase or Sale     by and between Fieldwood Energy Offshore LLC and Chevron U.S.A. Chevron U.S.A. Inc.                                                              Fieldwood Energy           MP 77, 78 and VK 251, 252, 340 Fields Lease G04481, MP 77, 78 and VK          Williams Field Services                                            $0.00     Assume and Allocate Pursuant to
                         Agreements                                     Inc. : MP 77, 78 and VK 251, 252, 340 Fields                                                                                                     Offshore LLC               251, 252, 340 Fields Lease G10930, MP 77, 78 and VK 251, 252, 340 Fields                                                                                          Divisive Mergers            x                             x
                                                                                                                                                                                                                                                    Lease G10933
   293       8/1/2016    Letter Agreement - UOA                         by and between Fieldwood Energy Offshore LLC and Chevron U.S.A.       Chevron U.S.A. Inc.                                                        Fieldwood Energy           VK 251 Lease G10930                                                           Williams Field Services                                            $0.00     Assume and Allocate Pursuant to
                                                                        Inc.: RUE No. OCS-G 22052 for MP 154 surface wells used as                                                                                       Offshore LLC                                                                                                                                                                                 Divisive Mergers            x                             x
                                                                        disposal wells for VK 252 Unit
   294       8/4/2016    Other Misc.                                    by and between Fieldwood Energy Offshore LLC and Chevron U.S.A.       Chevron U.S.A. Inc.                                                        Fieldwood Energy           VK 251 Lease G10930                                                           Williams Field Services                                            $0.00     Assume and Allocate Pursuant to
                                                                        Inc.: submitted new RUE to rpelace OCS -G 22052, consent by                                                                                      Offshore LLC                                                                                                                                                                                 Divisive Mergers            x                             x
                                                                        chevron to issuance of new RUE
   295      10/14/2004 Letter Agreement - Other Land                    Letter Agreement, dated October. 14, 2004, between Ghevron U.S.A.     Chevron U.S.A. Inc. and Noble Energy, Inc.                                 Fieldwood Energy           VK 251 Lease G10930, VK 340 Lease G10933                                      Williams Field Services                                            $0.00     Assume and Allocate Pursuant to
                                                                        Inc. and Noble Energy,.Inc. concerning Production Handling                                                                                       Offshore LLC                                                                                                                                                                                 Divisive Mergers
                                                                        Agreement Terin's, Viosca Knoll 251 "A' PlatfomvCadillacProspect                                                                                                                                                                                                                                                                                                          x                             x
                                                                        and any Other Future
                                                                        Non-unit Production
   296       7/7/1997    Letter Agreement - Other Land                  Letter Agreement, dated July 7, 1997, by and between Chevron          Chevron U.S.A. Inc. and Samedan Oil Corporation                            Fieldwood Energy           VK 251 Lease G10930, VK 340 Lease G10933                                      Williams Field Services                                            $0.00     Assume and Allocate Pursuant to
                                                                        U.S.A. Inc. and Samedan Oil Corporation,concerning of the OCSTG                                                                                  Offshore LLC                                                                                                                                                                                 Divisive Mergers
                                                                        10930 Well #1 in Viosca Knoll Block 251 to a proposed depth of                                                                                                                                                                                                                                                                                                            x                             x
                                                                        22,500' and certain
                                                                        earning and assignment provisions, more fully described therein.
   297      4/28/2014    Letter Agreement - Other Land                  Letter Agreement, dated April 28, 2014, between Chevron U.S.A. Inc.   Chevron U.S.A. Inc. and Samson Contour Energy E&P, LLC,                    Fieldwood Energy           MP 77 Lease G04481                                                                                                                               $0.00     Assume and Allocate Pursuant to
                                                                        and Samson Contour Energy E&P, LLC,                                   regarding Main Pass 77 Oil Imbalance Claim                                 Offshore LLC                                                                                                                                                                                 Divisive Mergers            x                             x
                                                                        regarding Main Pass 77 Oil Imbalance Claim
   298       5/2/1989    Letter Agreement - Other Land                  Letter Agreement, dated May 2, 1989, between Southern Natural         Chevron U.S.A. Inc. and Southern Natural Gas Company                       Fieldwood Energy           MP 77 Lease G04481                                                                                                                               $0.00     Assume and Allocate Pursuant to
                                                                        Gas Company and Chevron U:S.A. Inc.,concerning the                                                                                               Offshore LLC                                                                                                                                                                                 Divisive Mergers
                                                                        "Construction, Installation, Operation and Maintenance of
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x                             x
                                                                        Measurement and Pipeline Facilities "
                                                                        for receipt points at various locations on the OCS, including Main
                                                                        Pass 77 'A' platform (as amended). Consent Sec. 1O.




                                                                                                                                                                                                                                              Page 10 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 16 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                        Credit Bid
    #                                  Contract Category                                    Contract Description [1][2]                                           Known Contract Counterparties [3]                          Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                             Purchaser
   299      6/25/1992    Letter Agreement - Other Land                  Letter Agreement, dated June 25, 1992, between Chevron U.S.A.           Chevron U.S.A. Inc. and Southern Natural Gas Company                     Fieldwood Energy           MP 77 Lease G04481                                                                                                                               $0.00      Assume and Allocate Pursuant to
                                                                        Inc. ("Chevron") and Southern Natural Gas Company ("Southern"),                                                                                  Offshore LLC                                                                                                                                                                                  Divisive Mergers
                                                                        concerning the "Interconnection of Pneumatic Chart Recorders
                                                                        Permit - Various Meter Stations, Offshore Louisiana ", whereby
                                                                        Chevron obtained consent from Southern for Chevron to connect,                                                                                                                                                                                                                                                                                                                   x                             x
                                                                        operate and maintain pneumatic chart recorders on various of
                                                                        Southern's existing meter stations, offshore, Louisiana (including
                                                                        Main Pass Area Block 77 "A" platform).
   300      2/15/1993    Letter Agreement - Other Land                  Letter Agreement, dated effective February 15, 1993, between     Chevron U.S.A. Inc. and Southern Natural Gas Company                            Fieldwood Energy           MP 77 Lease G04481                                                                                                                               $0.00      Assume and Allocate Pursuant to
                                                                        Chevron U.S.A. Inc. ("Chevron") and Southern Natural Gas Company                                                                                 Offshore LLC                                                                                                                                                                                  Divisive Mergers
                                                                        ("Southern"), concerning the "Interconnection of Pneumatic Chart
                                                                        Recorders Permit -                                                                                                                                                                                                                                                                                                                                                               x                             x
                                                                        Various Meter Stations, Offshore Louisiana", whereby Chevron and
                                                                        Southern agree to amend and replace Exhibit "A" to that certain
                                                                        Letter Agreement, dated June 25, 1992 (described hereinabove).
   301       8/7/2003    Property Participation & Exchange              Exploration Participation Agreement, dated August 7, 2003, by and       Chevron U.S.A. Inc. and Westport Resources Corporation                   Fieldwood Energy           VK 251 Lease G10930, VK 340 Lease G10933                                      Williams Field Services                                            $0.00      Assume and Allocate Pursuant to
                         Agreements                                     between Chevron U.S.A. Inc. and'Westport Resources Corporation,                                                                                  Offshore LLC                                                                                                                                                                                  Divisive Mergers
                                                                        as amended, concerning certain Offshore Continental Shelf                                                                                                                                                                                                                                                                                                                        x                             x
                                                                        properties, all as is
                                                                        more fully, provided'for and described therein.
   302      8/24/2004    Letter Agreement - Other Land                  Letter Agreement dated August 24, 2004, between Chevron U.S.A.          Chevron U.S.A. Inc. and Williams Field Services- Gulf Coast Company,     Fieldwood Energy           BA A133 Lease G02665                                                          W & T ENERGY VI LLC                                                $0.00      Assume and Allocate Pursuant to
                                                                        Inc. and Williams Field Services- Gulf COperating Agreementst           L.P.                                                                     Offshore LLC                                                                                                                                                                                  Divisive Mergers                  x                             x
                                                                        Company, L.P.
   303       9/4/2010    Letter Agreement - Other Land                  Transfer interest N1 well and line, etc. by and between Chevron         Chevron U.S.A. Inc. GOM SHELF LLC                                        GOM Shelf LLC              GI 46 Lease 132                                                               APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        U.S.A. Inc. GOM SHELF LLC                                                                                                                                                                                                                                 PRODUCTION COMPANY                                                                      Purchaser
   304       6/1/2009    Farmout Agreement                              Farmout Agreement dated effective June 1, 2009, between Chevron         Chevron U.S.A. Inc., and Phoenix Exploration Company, LP and                                        CA 42 Lease G32267                                                            CASTEX OFFSHORE INC, PEREGRINE OIL AND                             $0.00      Assume and Allocate Pursuant to
                                                                        U.S.A. Inc., and Phoenix Exploration Company, LP and Challenger         Challenger Minerals Inc.                                                                                                                                                          GAS II LLC                                                                           Divisive Mergers
                                                                        Minerals Inc., covering OCS-G 32267, Chandeleur Block 42 and
                                                                        OCS-G 32268, Chandeleur Block 43, INSOFAR AND ONLY                                                                                                                                                                                                                                                                                                                               x
                                                                        INSOFAR as they cover those depths from the surface to one
                                                                        hundred feet (100') below the deepest depth drilled and logged in the
                                                                        earning well.
   305      12/31/2007 Acquisition / PSA / Other Purchase or Sale       Agreement for Purchase and Sale, effective December 31, 2007,          Chevron U.S.A. Inc., as Seller, and Wild Well Control, Inc., as Buyer     Fieldwood Energy           WD 69 Lease 181                                                               APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00     Assume and (i) assign to Credit Bid
                       Agreements                                       between Chevron U.S.A. Inc., as Seller, and Wild Well Control, Inc.,                                                                             Offshore LLC                                                                                             PRODUCTION COMPANY                                                         Purchaser (pursuant to the Plan and the
                                                                        as Buyer, conveying Chevron's undivided interest in certain Facilities                                                                                                                                                                                                                                                                 Credit Bid Purchase Agreement) on
                                                                        and                                                                                                                                                                                                                                                                                                                                  account of the Acquired Interests and/or
                                                                        Wells in Gl 40, 41, 47, 48 and WD 69 and 70 to Wild Well Control for                                                                                                                                                                                                                                                                   (ii) allocate pursuant to the Divisive    x         x
                                                                        the purpose of decommissioning                                                                                                                                                                                                                                                                                                         Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   306      10/30/2006 Farmout Agreement                                Farmout Agreement, dated effective October 30, 2006, between            Chevron U.S.A. Inc., as-Farmor, and Mariner Energy Resources, Inc., as   Fieldwood Energy           SM 149 Lease G02592, SM 150 Lease G16325                                                                                                         $0.00     Assume and (i) assign to Credit Bid
                                                                        Chevron U.S.A. Inc., as-Farmor, and Mariner Energy Resources,           farmee                                                                   Offshore LLC                                                                                                                                                                        Purchaser (pursuant to the Plan and the
                                                                        Inc., as farmee, covering S/2 of SM 149 (OCS-G 2592) and S/2 of                                                                                                                                                                                                                                                                        Credit Bid Purchase Agreement) on
                                                                        SM 150 (005-016325) and limited to depths from the surface.to the                                                                                                                                                                                                                                                                    account of the Acquired Interests and/or
                                                                        stratigraphic equivalent of 100' below the deepest depth drilled in the                                                                                                                                                                                                                                                                (ii) allocate pursuant to the Divisive    x         x                   x
                                                                        #1 Well as proposed.                                                                                                                                                                                                                                                                                                                   Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   307       1/7/2004    Farmout Agreement                              FARMOUT AGREEMENT BY AND BETWEEN CHEVRON U.S.A.                         CHEVRON U.S.A. INC., ET AL. AND BP AMERICA PRODUCTION                    Fieldwood Energy LLC       GI 52 Lease 177                                                               APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        INC., ET AL. AND BP AMERICA PRODUCTION COMPANY, ET AL.                  COMPANY, ET AL.                                                                                                                                                                   PRODUCTION COMPANY                                                                      Purchaser
   308      11/1/2004    Property Participation & Exchange              Exploration Participation Agreement, dated November 1, 2004, by         Chevron U.S.A. Inc., Newfield Exploration Company, Cabot Oil & Gas       Fieldwood Energy           VK 251 Lease G10930, VK 340 Lease G10933                                      Williams Field Services                                            $0.00      Assume and Allocate Pursuant to
                         Agreements                                     and between Chevron U.S.A. Inc. and Newfield Exploration                Corporation                                                              Offshore LLC                                                                                                                                                                                  Divisive Mergers
                                                                        Company, concerning certain Offshore Continental Shelf properties,                                                                                                                                                                                                                                                                                                               x                             x
                                                                        all as is more fully
                                                                        provided for and described therein
   309      11/3/2011    Letter Agreement - Other Land                  Letter Agreement dated November 3, 2011 evidencing Chevron              Chevron U.S.A. Inc., Phoenix Exploration Company LP, Apache              Fieldwood Energy           CA 42 Lease G32267                                                            CASTEX OFFSHORE INC, PEREGRINE OIL AND                             $0.00      Assume and Allocate Pursuant to
                                                                        U.S.A. Inc.'s consent to an assignment of interest from Phoenix         Corporation and Castex Offshore                                          Offshore LLC                                                                                             GAS II LLC                                                                           Divisive Mergers
                                                                        Exploration Company LP in that certain Farmout Agreement dated                                                                                                                                                                                                                                                                                                                   x
                                                                        and made effective June 1, 2009, to Apache Corporation and Castex
                                                                        Offshore, Inc.
   310      11/3/2011    Letter Agreement - Other Land                  Letter Agreement, dated November 3, 2011, executed between              Chevron U.S.A. Inc., Phoenix Exploration Company, LP, Apache             Fieldwood Energy           VK 340 Lease G10933                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                        Chevron U.S.A. Inc. (granting party) and Phoenix Exploration            Corporation and Castex Offshore, Inc.                                    Offshore LLC                                                                                                                                                                                  Divisive Mergers
                                                                        Company, LP, Apache Corporation and Castex Offshore, Inc.                                                                                                                                                                                                                                                                                                                        x                             x
                                                                        (grantees), being a conditional
                                                                        consent to assign.
   311      11/3/2001    Letter Agreement - Other Land                  Letter Agreement, dated November 3, 2011, executed between              Chevron U.S.A. Inc., Phoenix Exploration Company, LP, Apache             Fieldwood Energy           VK 251 Lease G10930                                                           Williams Field Services                                            $0.00      Assume and Allocate Pursuant to
                                                                        Chevron U.S.A. Inc. (granting party) and Phoenix Exploration            Corporation and Castex Offshore, Inc.                                    Offshore LLC                                                                                                                                                                                  Divisive Mergers
                                                                        Company, LP, Apache Corporation and Castex Offshore, Inc.                                                                                                                                                                                                                                                                                                                        x                             x
                                                                        (grantees), being a conditional
                                                                        consent to assign.
   312      3/31/2003    Letter Agreement - UOA                         Letter Agreement, dated March 31, 2003, between Chevron U.S.A.          Chevron U.S.A. Inc., Sabco Oil and Gas Corporation, Apache Corporation, Fieldwood Energy            MP 77 Lease G04481                                                                                                                               $0.00      Assume and Allocate Pursuant to
                                                                        Inc., Sabco Oil and Gas Corporation, Apache Corporation,                ExxonMobil Production Company, Key Production Company and Contour Offshore LLC                                                                                                                                                                                         Divisive Mergers
                                                                        ExxonMobil Production Company, Key Production Company and               Energy
                                                                        Contour Energy                                                          Company
                                                                        Company regarding Second Opportunity to Participate - Election to                                                                                                                                                                                                                                                                                                                x                             x
                                                                        Acquire^Non-Participating Interest, in the MP77 OCS-G 4481 A-6
                                                                        TTPG, Project No. UWGHP-R3011, Cost Center UCP170500, Main
                                                                        Pass Block 77.
                                                                        Key Production Company election.
   313       6/9/1994    Letter Agreement - Other Land                  Letter Agreement, dated June 9, 1994, by and between Chevron            Chevron U.S.A. Inc., Samedan Oil Corporation and Continental Land & Fur Fieldwood Energy            VK 251 Lease G10930, VK 340 Lease G10933                                      Williams Field Services                                            $0.00      Assume and Allocate Pursuant to
                                                                        U.S.A. Inc., Samedan Oil Corporation and Continental Land & Fur         Co., Inc.                                                               Offshore LLC                                                                                                                                                                                   Divisive Mergers                  x                             x
                                                                        Co., Inc.
   314       3/1/2019    Joint Bidding Agreements                       Joint Bidding Agreement by and between Chevron USA Inc and              Chevron U.S.A. Inc.; Ecopetrol America Inc; Talos Energy Offshore LLC    Fieldwood Energy LLC       MC 119 Lease G36537, MC 163 Lease G36538, MC 206 Lease G36540, n.a.                                                                              $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Fieldwood Energy LLC dated 1 March 2019                                                                                                                                                                                                                                                                                                           Purchaser
   315       3/1/2017    Other Misc.                                    by and between Fieldwood Energy LLC, W & T Offshore, Inc.,              Chevron U.S.A. Inc.; Renaissance Offshore LLC; Transcontinental Gas      Fieldwood Energy LLC       ST 316 Lease G22762                                                           W&T OFFSHORE INC                                                   $0.00      Assume and Allocate Pursuant to
                                                                        Renaissance Offshore LLC, Transcontinental Gas Pipe Line and            Pipe Line Company, LLC; W&T Offshore, Inc.                                                                                                                                                                                                                             Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Chevron U.S.A. Inc.: Transco Facilities Subseaq Modification - Shell
                                                                        owned ST 300 Platform
   316       8/1/2019    Joint Operating Agreement                      Operating Agreement dated and effective as of August 1, 2019 by         Chevron U.S.A. Inc.; Ridgewood Castle Rock, LLC                          Fieldwood Energy LLC       MC 743 Lease G36401                                                                                                                              $0.00      Assume and assign to Credit Bid
                                                                        and among Chevron U.S.A. Inc., Fieldwood Energy LLC, and                                                                                                                                                                                                                                                                                         Purchaser                                 x
                                                                        Ridgewood Castle Rock, LLC
   317      12/8/2000    Letter Agreement - Other Land                  Letter Agreement, dated December 8, 2000 (effective December 1,         Chevron U.S.A. Inc.and Williams Field Services - Gulf Coast Company,     Fieldwood Energy           VK 340 Lease G10933                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                        2000), by and between Chevron U.S.A. Inc.and Williams Field             L.P.                                                                     Offshore LLC                                                                                                                                                                                  Divisive Mergers
                                                                        Services - Gulf COperating Agreementst Company, L.P., whereby
                                                                        Chevron U.S.A. Inc. consents to an
                                                                        assignment by Williams Field Services - Gulf COperating                                                                                                                                                                                                                                                                                                                          x                             x
                                                                        Agreementst Company, L.P., to its affiliate, Williams Mobile Bay
                                                                        Producer Services, L.L.C.

   318       3/1/2000    Marketing - Gathering                          Gas gathering agreement between Chevron U.S.A. production               Chevron U.S.A. production Company and Samedan Oil Company as                                        VK 251 Lease G10930                                                           Williams Field Services                                            $0.00      Assume and Allocate Pursuant to
                                                                        Company and Samedan Oil Company as Producer and Shell                   Producer and Shell Offshore Inc. and Amoco Production Company as                                                                                                                                                                                                       Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x                             x
                                                                        Offshore Inc. and Amoco Production Company as Processor                 Processor
                                                                        (considered PHA) for VK 251
   319       8/1/2004    Unit Agreement and/or Unit Operating           Amendment and Supplement to?Unit Operating Agreement for the            Chevron UiS.A. Inc. and-Noble Energy, Inc                                Fieldwood Energy           VK 251 Lease G10930, VK 340 Lease G10933                                      Williams Field Services                                            $0.00      Assume and Allocate Pursuant to
                         Agreement                                      Viosca Knoll 252 Unit, dated August 1,2004, by and between                                                                                       Offshore LLC                                                                                                                                                                                  Divisive Mergers                  x                             x
                                                                        Chevron UiS.A. Inc. and-Noble Energy, Inc

                                                                                                                                                                                                                                              Page 11 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 17 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                          Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                 Credit Bid
    #                                  Contract Category                                    Contract Description [1][2]                                          Known Contract Counterparties [3]                           Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                     Proposed Contract Treatment [8]    FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                      Purchaser
   320      7/18/2001    Joint Development / Venture / Exploration      Joint Venture Agrmt amongst Chevron USA INC and BHP Petroleum Chevron USA INC and BHP Petroleum (Deepwater) Inc                                  Fieldwood Energy LLC       GC 282 Lease G16727                                                                                                                              $0.00     Assume and assign to Credit Bid
                         Agreements                                     (Deepwater) Inc dated 18 July 2001 whereby CVX and BHP                                                                                                                                                                                                                                                                                          Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        exchanged WI in GC 281 and 282 and committed to Operating
                                                                        Agreement. (Samedan/NBL lated farmed into BHP's Interest)
   321       1/1/1989    Operating Agreement - Other                    Operating Agreement 1/1/89                                    CHEVRON USA INC, Apache Shelf                                                      Fieldwood Energy LLC       EI 307 Lease G02110                                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                                                                                                                                                                                                                                                                                                                                                                      Divisive Mergers
   322      8/12/2002    Construction Agreements                        CMA amongst Chevron USA INC, BHP Billiton Petroleum                   Chevron USA INC, BHP Billiton Petroleum (Deepwater) Inc and Noble          Fieldwood Energy LLC       GC 282 Lease G16727                                                                                                                              $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        (Deepwater) Inc and Noble Energy Inc dated 12 Aug 2002                Energy Inc                                                                                                                                                                                                                                                                 Purchaser
   323       8/1/2002    Joint Development / Venture / Exploration      Development Plan approved by Chevron USA INC, BHP Billiton            Chevron USA INC, BHP Billiton Petroleum (Deepwater) Inc, Noble Energy      Fieldwood Energy LLC       GC 282 Lease G16727                                                                                                                              $0.00     Assume and assign to Credit Bid
                         Agreements                                     Petroleum (Deepwater) Inc and Noble Energy Inc dated 12 Aug 2002      Inc                                                                                                                                                                                                                                                                        Purchaser                          x

   324      11/2/1964    Unit Agreement and/or Unit Operating           EI 266 Unit Agreement                                                 CHEVRON USA INC, EPL OIL & GAS, LLC, Stone Energy, BP E&P                  Fieldwood Energy LLC       EI 266 Lease 811, EI 246 Lease 810, EI 267 Lease 812, EI 269 Lease 813                                                                           $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                         Agreement                                                                                                                                                                                                                                                                                                                                                                                    Divisive Mergers
   325       1/1/2004    Farmout Agreement                              FARMOUT AGREEMENT DATED JANUARY 21, 2004, BY AND   CHEVRON USA INC. AND BP AMERICA PRODUCTION COMPANY.                                           Fieldwood Energy           WC 66 Lease G02826                                                                                                                               $0.00     Assume and Allocate Pursuant to
                                                                        BETWEEN CHEVRON USA INC. AND BP AMERICA PRODUCTION                                                                                               Offshore LLC                                                                                                                                                                                 Divisive Mergers            x
                                                                        COMPANY.
   326      9/14/2010    Letter Agreement - Other Land                  CHEVRON USA INC. AND GOM SHELF LLC                 CHEVRON USA INC. AND GOM SHELF LLC                                                            Fieldwood Energy LLC       GI 46 Lease 132                                                               APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                  PRODUCTION COMPANY                                                                    Purchaser
   327      9/15/2009    Joint Operating Agreement                      JOINT OPERATING AGREEMENT BY AND BETWEEN DAVIS                        CHEVRON USA INC., PHOENIX EXPLORATION COMPANY, LP,                 Fieldwood Energy                   NE/4 GC 198 Lease G36021                                                                                                                         $0.00     Assume and assign to Credit Bid
                                                                        OFFSHORE, L.P., STEPHENS PRODUCTION COMPANY, LLC,                     CHALLENGER MINERALS INC, , DAVIS OFFSHORE, L.P., STEPHENS          Offshore LLC                                                                                                                                                                                           Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        ENERGY PARTNERS, LTD, NOBLE ENERGY INC., AND                          PRODUCTION COMPANY, LLC, ENERGY PARTNERS, LTD, NOBLE
                                                                        STATOILHYDRO USA E&P INC                                              ENERGY INC., AND STATOILHYDRO USA E&P INC
   328      6/15/2015    Elections                                      by and between Fieldwood Energy LLC, Chevron U.S.A. Inc., Wichita     CHEVRON USA INC; W&T Energy VI, LLC; W&T Offshore, L.L.C.; Wichita Fieldwood Energy LLC               ST 148 Lease G01960                                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                        Partnership, Ltd., W & T Energy VI, LLC and W&T Offshore, L.L.C.:     Partnership, Ltd.                                                                                                                                                                                                                                                       Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                        In furtherance of April 14, 2015 letter Areana earned assignment
                                                                        from Chevron Chevron to resign as operator
   329      9/17/2015    Elections                                      In furtherance of April 14, 2015 and June 15, 2015 letters, Areana    CHEVRON USA INC; W&T Energy VI, LLC; W&T Offshore, L.L.C.; Wichita Fieldwood Energy LLC               ST 148 Lease G01960                                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                        earned assignment from Chevron Chevron to resign as operator,         Partnership, Ltd.                                                                                                                                                                                                                                                       Divisive Mergers            x
                                                                        clarifying Working Interests, etc.
   330      4/30/2009    Operating Agreement - Other                    Operating Agreement eff. 4-30-09 Chevron USA, et al                   Chevron USA, et al                                                         Fieldwood Energy LLC       MP 59 Lease G03194, MP 59 Lease G08461                                                                                                           $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                                                                                                                                                                                                                                                                                                                                                                      Divisive Mergers
   331       6/1/2009    Operating Agreement - Other                    Operating Agreement eff. 6-1-09 Chevron USA, et al                    Chevron USA, et al                                                         Fieldwood Energy LLC       MP 59 Lease G03194, MP 59 Lease G08461                                                                                                           $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                                                                                                                                                                                                                                                                                                                                                                      Divisive Mergers
   332       9/1/1996    Operating Agreement - Other                    Offshore Operating Agreement 9/1/1996                                 Chevron USA, Renaissance, Apache Shelf                                     Fieldwood Energy LLC       VR 408 Lease G15212                                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                                                                                                                                                                                                                                                                                                                                                                      Divisive Mergers
   333       9/3/1996    Operating Agreement - Other                    Operating Agreement (depths below 9000' on VR 392 & VR 408; and Chevron USA, Renaissance, Apache Shelf                                           Fieldwood Energy LLC       VR 408 Lease G15212                                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                        all depths VR 407) 9/3/1996                                                                                                                                                                                                                                                                                                                   Divisive Mergers
   334      1/31/2000    Farmout Agreement                              Farmout Letter Agreement 1/31/2000                              Chevron USA, Renaissance, Apache Shelf                                           Fieldwood Energy LLC       VR 408 Lease G15212                                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                                                                                                                                                                                                                                                                                                                                                                      Divisive Mergers
   335      6/28/2012    Operating Agreement - Other                    Ownership and Operating Agreement                                     Chevron, Dynamic Offshore Resources, LLC, GOMH Explocation, LLC and                                   VR 229 Lease G27070                                                           SANARE ENERGY PARTNERS, LLC                                        $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                              Hall-Houston Exploration III, L.P.                                                                                                                                                                                                                                         Purchaser
   336      6/28/2012    Marketing - Connection Agreement               Ownership and Operating Agreement                                     Chevron, Dynamic Offshore Resources, LLC, GOMH Exploration, LLC and                                   VR 229 Lease G27070                                                           SANARE ENERGY PARTNERS, LLC                                        $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                              Hall-Houston Exploration III, L.P.                                                                                                                                                                                                                                         Purchaser
   337       Original - Non-O&G Real Property Lease / Rental /          Lease agreement between Fieldwood and Cheyenne Services               Cheyenne Services                                                   Fieldwood Energy LLC              Total Area: 2 buildings; office/warehouse spaceSquare Footage: approx.                                                                           $0.00     Assume and assign to Credit Bid
           11/15/2019; Sublease Agreements                              Total Area: 2 buildings; office/warehouse space                                                                                                                             23,800 SF on approx 3 acres                                                                                                                                          Purchaser
           1st Amend                                                    Square Footage: approx. 23,800 SF on approx 3 acres
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
            5/14/2020;                                                  Address: 108 Galbert Road Lafayette LA 70506
           2nd Amend
            9/14/2020
   338     11/15/2019 Other                                             Lease - 108 Galbert Rd., Lafayette, LA 70506                          CHEYENNE SERVICES LIMITED                                                  Fieldwood Energy LLC       n.a.                                                                          n.a.                                                           $6,475.38     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   339      4/26/2020    Other                                          First Amendment to Lease - 108 Galbert Rd., Lafayette, LA 70506       CHEYENNE SERVICES LIMITED                                                  Fieldwood Energy LLC       n.a.                                                                          n.a.                                                           $6,475.38     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   340                   Oilfield Services                              Master Service Agreement dated effective July 17, 2019                CHURCH POINT WHOLESALE                                                     Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   341                   Oilfield Services                              777969_Rental Agreement dated effective 11/21/2018                    CHURCHILL DRILLING TOOLS US, INC                                           Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   342                   Oilfield Services                              777621_Master Services Agreement dated effective 05/02/2019           C-INNOVATION, LLC                                                          Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   343      8/25/2016    Other Handling / Stabilization Agreements      by and between Fieldwood Energy LLC, CL&F Resources, L.P,             CL&F Resources, L.P.; Helis Oil and Gas Company LLC; Houston Energy        Fieldwood Energy LLC       HI 129 Lease G01848                                                           W & T OFFSHORE INC, HELIS OIL & GAS COMPANY                        $0.00     Assume and Allocate Pursuant to
                                                                        Houston Energy LP., Helis Oil and Gas Company LLC and W&T             LP; W&T Offshore, Inc.                                                                                                                                                              LLC, HELIS OIL & GAS CO, CALYPSO                                                    Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                        Offshore, Inc.: Amendment and Ratification of Production Handling                                                                                                                                                                                         EXPLORATION LLC, CHEYENNE PETROLEUM
                                                                        Agreement (High Island, East Addition Block 129)                                                                                                                                                                                                          COMPANY, MAGNUM HUNTER PRODUCTION INC
   344                   Oilfield Services                              Master Service Contract dated effective June 22, 2018                 CLARIANT CORPORATION                                                       Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   345      1/30/2019    Other                                          Classic Business Products Maintenance Contract Agreement              CLASSIC BUSINESS PRODUCTS, INC                                             Fieldwood Energy LLC       n.a.                                                                          n.a.                                                            $485.06      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   346      10/27/2015 Other                                            Classic Business Products Maintenance Contract Agreement              CLASSIC BUSINESS PRODUCTS, INC                                             Fieldwood Energy LLC       n.a.                                                                          n.a.                                                            $485.06      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   347      10/3/2018    Other                                          Classic Business Products Maintenance Contract Agreement              CLASSIC BUSINESS PRODUCTS, INC                                             Fieldwood Energy LLC       n.a.                                                                          n.a.                                                            $485.06      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   348      10/3/2018    Other                                          Classic Business Products Rental Agreement                            CLASSIC BUSINESS PRODUCTS, INC                                             Fieldwood Energy LLC       n.a.                                                                          n.a.                                                            $485.06      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   349       8/2/2018    Other                                          Classic Business Products Maintenance Contract Agreement              CLASSIC BUSINESS PRODUCTS, INC                                             Fieldwood Energy LLC       n.a.                                                                          n.a.                                                            $485.06      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   350       9/4/2019    Other                                          Classic Business Products Maintenance Contract Agreement              CLASSIC BUSINESS PRODUCTS, INC                                             Fieldwood Energy LLC       n.a.                                                                          n.a.                                                            $485.06      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   351                   Oilfield Services                              Spill Response, Service Equipment, OSRO                               CLEAN GULF ASSOCIATES                                                      Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   352                   Oilfield Services                              Spill Response, Service Equipment, OSRO                               CLEAN GULF ASSOCIATES SERVICES LLC                                         Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   353       1/1/1994    Unit Agreement and/or Unit Operating           Co-Development Agreement and Amendment to Unit Operating              CNG Producing Company & Columbia Gas Development Corp., et al              Fieldwood Energy           SS 271 Lease G01038, SS 247 Lease G01028, SS 248 Lease G01029, SS             TALOS ERT LLC, W & T ENERGY VI LLC                                 $0.00     Assume and Allocate Pursuant to
                         Agreement                                      Agreement originally by and between CNG Producing Company &                                                                                      Offshore LLC               249 Lease G01030, SS 270 Lease G01037                                                                                                                             Divisive Mergers            x
                                                                        Columbia Gas Development Corp., et al
   354       9/3/1974    Farmout Agreement                              Farmout Agreement by and between CNG Producing Company,               CNG Producing Company, Columbia Gas Development Corporation and            Fieldwood Energy           SS 271 Lease G01038                                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                        Columbia Gas Development Corporation and Forest Oil Corporation       Forest Oil Corporation                                                     Offshore LLC                                                                                                                                                                                 Divisive Mergers
   355     01/01/1994, Unit Agreement and/or Unit Operating             U nit Operating Agreement by and between CNG Producing                CNG Producing Company, Columbia Gas Development Corporation, Total         Fieldwood Energy           SS 247 Lease G01028, SS 248 Lease G01029, SS 249 Lease G01030, SS             TALOS ERT LLC, W & T ENERGY VI LLC                                 $0.00     Assume and Allocate Pursuant to
           04/08/1994 Agreement                                         Company, Columbia Gas Development Corporation, Total Minatome         Minatome Corporation, Energy Development Corporation, Murphy               Offshore LLC               270 Lease G01037, SS 271 Lease G01038                                                                                                                             Divisive Mergers
                                                                        Corporation, Energy Development Corporation, Murphy Exploration       Exploration and Production Company and Anadarko Petroleum
                                                                        and Production Company and Anadarko Petroleum Corporation; and        Corporation; and Forest Oil Corporation and Timbuck Company                                                                                                                                                                                                                                         x
                                                                        Forest Oil Corporation and Timbuck Company/The Hat Creek
                                                                        Production Company, Limited Partnership (referred to as “Override
                                                                        Parties”)
   356      9/24/1985    Letter Agreement - JOA                         Clarification Letter Agreement by and between CNG Producing    CNG Producing Company, Hunt Oil Company, Southland Royalty                        Fieldwood Energy           VR 78 Lease G04421                                                                                                                               $0.00     Assume and assign to Credit Bid
                                                                        Company, Hunt Oil Company, Southland Royalty Company           Company (successor to Hunt Oil Company and Anadarko Production                    Offshore LLC                                                                                                                                                                                   Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        (successor to Hunt Oil Company and Anadarko Production Company Company

   357                   Oilfield Services                              501307_Master Services Agreement dated effective 01/01/2014           COASTAL CHEMICAL CO LLC                                                    Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   358      4/10/1998    Farmout Agreement                              FARMOUT AGREEMENT DATED APRIL 10, 1998, BY AND                   COASTAL O&G CORPORATION AND NIPPON OIL EXPLORATION                              Fieldwood Energy           VK 780 Lease G06884, VK 824 Lease G15436                                      ENERGY XXI GOM LLC, MARUBENI OIL & GAS                             $0.00     Assume and Allocate Pursuant to
                                                                        BETWEEN COperating AgreementSTAL O&G CORPORATION AND U.S.A. LIMITED.                                                                             Offshore LLC                                                                                             (USA) LLC, TOTAL E & P USA INC                                                      Divisive Mergers            x
                                                                        NIPPON OIL EXPLORATION U.S.A. LIMITED.
   359       1/7/2016    Other                                          Contract for the Extraction of Hydrocarbons under the Production Comision Nacional de Hidrocarburos                                              Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                        Sharing Modality - Fieldwood Energy E&P Mexico, S. De R.L. De                                                                                                                                                                                                                                                                                   Purchaser                           x
                                                                        C.V.



                                                                                                                                                                                                                                              Page 12 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 18 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                        Credit Bid
    #                                  Contract Category                                    Contract Description [1][2]                                          Known Contract Counterparties [3]                           Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                             Purchaser
   360                   Oilfield Services                              Gravel Pack Tools, CT Unit Tools                                      CONCENTRIC PIPE AND TOOL RENTALS                                            Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
   361      4/15/1991    Operating Agreement - Other                    Operating Agreement eff. 4-15-91 b/b Conoco and Shell                 Conoco and Shell                                                            Fieldwood Energy LLC      MP 289 Lease G01666                                                           ANADARKO US OFFSHORE LLC, ERA                                      $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                  HELICOPTERS INC., HIGH POINT GAS GATHERING,                                          Divisive Mergers
                                                                                                                                                                                                                                                                                                                                  L.L.C., SHELL PIPELINE COMPANY LP, TALOS                                                                               x
                                                                                                                                                                                                                                                                                                                                  PETROLEUM LLC, W & T OFFSHORE INC,
                                                                                                                                                                                                                                                                                                                                  RIDGEWOOD ENERGY CORPORATION
   362       1/1/1989    Operating Agreement - Other                    CATCO OPERATING AGREEMENT BY AND BETWEEN CONOCO                       CONOCO INC. AND ATLANTIC RICHFIELD COMPANY ET AL                                                      WD 94 Lease 839                                                                                                                                  $0.00     Assume and (i) assign to Credit Bid
                                                                        INC. AND ATLANTIC RICHFIELD COMPANY ET AL                                                                                                                                                                                                                                                                                            Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                               Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   363       1/1/1989    Operating Agreement - Other                    CATCO OPERATING AGREEMENT BY AND BETWEEN CONOCO                       CONOCO INC. AND ATLANTIC RICHFIELD COMPANY ET AL                                                      WD 95 Lease G01497                                                                                                                               $0.00     Assume and (i) assign to Credit Bid
                                                                        INC. AND ATLANTIC RICHFIELD COMPANY ET AL                                                                                                                                                                                                                                                                                            Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                               Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   364       1/1/1989    Operating Agreement - Other                    CATCO OPERATING AGREEMENT BY AND BETWEEN CONOCO                       CONOCO INC. AND ATLANTIC RICHFIELD COMPANY ET AL                                                      WD 96 Lease G01498                                                                                                                               $0.00     Assume and (i) assign to Credit Bid
                                                                        INC. AND ATLANTIC RICHFIELD COMPANY ET AL                                                                                                                                                                                                                                                                                            Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                               Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   365       1/1/1989    Operating Agreement - Other                    CATCO OPERATING AGREEMENT BY AND BETWEEN CONOCO                       CONOCO INC. AND ATLANTIC RICHFIELD COMPANY.                                 Fieldwood Energy          WC 34 Lease G03251, WC 35 Lease G02819, WC 66 Lease G02826                                                                                       $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        INC. AND ATLANTIC RICHFIELD COMPANY ET AL                                                                                                         Offshore LLC                                                                                                                                                                                 Divisive Mergers
   366      10/1/1990    Joint Operating Agreement                      RATIFICATION AND AMENDMENT NUMBER 1 TO JOINT                          CONOCO INC. AND TEXAS PRODUCING INC.                                        Fieldwood Energy          WC 34 Lease G02819, WC 35 Lease G01860, WC 66 Lease G02825, WC                                                                                   $0.00      Assume and Allocate Pursuant to
                                                                        OPERATING AGREEMENT DATED OCTOBER 1, 1990, BY AND                                                                                                 Offshore LLC              77 Lease G02826                                                                                                                                                    Divisive Mergers                  x
                                                                        BETWEEN CONOCO INC. AND TEXAS PRODUCING INC.
   367       5/1/1995    Joint Operating Agreement                      AMENDMENT TO OPERATING AGREEMENT DATED MAY 1, 1995,                   CONOCO INC. AND VASTAR RESOURCES, INC., ET AL.                              Fieldwood Energy          WC 34 Lease G02819, WC 35 Lease G01860, WC 65 Lease G02825, WC                                                                                   $0.00      Assume and Allocate Pursuant to
                                                                        BY AND BETWEEN CONOCO INC. AND VASTAR RESOURCES,                                                                                                  Offshore LLC              66 Lease G02826, WC 67 Lease G03256                                                                                                                                Divisive Mergers                  x
                                                                        INC., ET AL.
   368       5/1/1995    Unit Agreement and/or Unit Operating           Grand Isle CATCO Unit Operating Agreement Amendment for the Gl        Conoco Inc., Atlantic Richfield Company, Vastar Resources, Inc., Texaco     Fieldwood Energy          GI 41 Lease 129, GI 47 Lease 133, GI 48 Lease 134, GI 52 Lease 177            APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00     Assume and (i) assign to Credit Bid
                         Agreement                                      41 A Platform, dated May 1,1995,between Conoco Inc., Atlantic         Exploration and Production Inc., Oxy USA Inc., Texaco Producing Inc.        Offshore LLC                                                                                            PRODUCTION COMPANY                                                         Purchaser (pursuant to the Plan and the
                                                                        Richfield Company, Texaco Producing Inc. and OXY USA Inc.                                                                                                                                                                                                                                                                              Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   369       1/1/1989    Operating Agreement - Other                    CATCO Operating Agreement eff. 1/1/89 by and between Conoco,          Conoco, Richfield , Texaco, et al                                           Fieldwood Energy LLC      EI 208 Lease 577                                                                                                                                 $0.00    Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Richfield , Texaco, et al                                                                                                                                                                                                                                                                                                                       Divisive Mergers
   370      2/25/2010    Operating Agreement - Other                    Operating Agreement eff. 2-25-10                                      Contango Op                                                                 Fieldwood Energy LLC      EI 10 Lease G23851                                                                                                                               $0.00    Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                        Divisive Mergers
   371       8/1/1960    Unit Agreement and/or Unit Operating           Amendment to GI/WD Unit Agmt by and between Continental Oil           Continental Oil Company, Et al. Cities Service Production Company                                     WD 68 Lease 180, WD 69 Lease 181, WD 70 Lease 182, WD 71 Lease 838            APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00   Assume and (i) assign to Credit Bid
                         Agreement                                      Company, Et al. Cities Service Production Company                                                                                                                                                                                                         PRODUCTION COMPANY                                                       Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                             Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                           account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                             (ii) allocate pursuant to the Divisive      x         x
                                                                                                                                                                                                                                                                                                                                                                                                             Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                             Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                      Purchase Agreement)
   372      10/1/1969    Unit Agreement and/or Unit Operating           Amends both GI/WD Unit and CATCO Unit by and between                  Continental Oil Company, Et al. Cities Service Production Company, Et al.                             GI 32 Lease 174, GI 39 Lease 127, GI 40 Lease 128, GI 41 Lease 129, GI 41 APACHE SHELF EXPLORATION LLC, BP AMERICA                               $0.00     Assume and (i) assign to Credit Bid
                         Agreement                                      Continental Oil Company, Et al. Cities Service Production Company,                                                                                                          Lease 130, GI 42 Lease 131, GI 43 Lease 175, GI 47 Lease 133, GI 46       PRODUCTION COMPANY                                                             Purchaser (pursuant to the Plan and the
                                                                        Et al.                                                                                                                                                                      Lease 132, GI 48 Lease 134, GI 52 Lease 177, WD 68 Lease 180, WD 69                                                                                        Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                    Lease 181, WD 70 Lease 182, WD 71 Lease 838                                                                                                              account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   373                   Oilfield Services                              Provide Specialized Laboratory Analysis of Produced Solids            CORE MINERALOGY, INC                                                        Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   374      8/30/2019    Non-Oilfield Services                          Master Subscription Agreement, Order Form                             COUPA SOFTWARE, INC.                                                        Fieldwood Energy LLC      n.a.                                                                          n.a.                                                           $2,026.10      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   375      9/15/2019    Non-Oilfield Services                          System Services / License Agreements                                  COUPA SOFTWARE, INC.                                                        Fieldwood Energy LLC      n.a.                                                                          n.a.                                                           $2,026.10      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   376      3/30/2017    Other Misc.                                    Fieldwood agreed to COX request/letter of no objectin to allow cox to Cox Operating LLC                                                           Fieldwood Energy LLC      EI 64; EI 53 Lease 479                                                        ENVEN ENERGY VENTURES LLC                                          $0.00      Assume and Allocate Pursuant to
                                                                        produce its EI 64# 9 well. Fieldwood is the operator of SW/4 of EI 53                                                                                                                                                                                                                                                                          Divisive Mergers                  x

   377      1/26/2021    Marketing - Transportation                     Cox leasing capacity on Segment III and Segment I (30 day term)-      Cox Operating LLC                                                           Fieldwood Energy LLC      HI A474 Lease G02366                                                          FREEPORT MCMORAN OIL & GAS LLC                                     $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Cox liable for additional share of operation expenses                                                                                                                                                                                                                                                                                          Divisive Mergers
   378                   Oilfield Services                              508794_Master Services Agreement dated effective 12/03/2013;          C-PORT/STONE LLC                                                            Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Amendment dated effective 01/28/2019                                                                                                                                                                                                                                                                                                              Purchaser
   379       9/1/1994    Unit Agreement and/or Unit Operating           EI 89 Field UOperating Agreement 9/1/94                               Crane Holding Inc.; W & T Energy VI LLC                                     Fieldwood Energy LLC      EI 0089 Lease 44, EI 0089 Lease 229                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                         Agreement                                                                                                                                                                                                                                                                                                                                                                                     Divisive Mergers
   380                   Oilfield Services                              542303_Master Services Agreement dated effective 11/01/2013;          CRESCENT ENERGY SERVICES LLC                                                Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Amendment dated effective 11/07/2017                                                                                                                                                                                                                                                                                                              Purchaser
   381                   Oilfield Services                              701147_Master Services Agreement dated effective 03/10/2016           CROSBY DREDGING LLC                                                         Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   382                   Oilfield Services                              505424-Master Time Charter Agreement dated 11-1-2013                  CROSBY TUGS INC                                                             Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   383       7/1/2017    Other Services Agreements                      Response Resources Agreement                                          CSA Ocean Sciences Inc.                                                                               Area wide                                                                                                                                        $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
             7/1/2017                                                   Utilization Agreement                                                                                                                                                                                                                                                                                                                             Purchaser
   384                   Oilfield Services                              Engine Parts/Maintenance/Overhauls                                    CSI COMPRESSCO SUB, INC.                                                    Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   385                   Oilfield Services                              532967_Master Services Agreement dated effective 12/01/2013           CSI TECHNOLOGIES LLC                                                        Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   386                   Oilfield Services                              558082_Master Services Agreement dated effective 01/01/2014           CUSTOM COMPRESSION SYSTEMS, LLC                                             Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   387                   Oilfield Services                              554325_PO Terms & Conditions dated effective 01/15/2019               CUSTOM PROCESS EQUIPMENT LLC                                                Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   388       1/1/2017    Non-Oilfield Services                          Administrative Services Agreement                                     CVS/CAREMARK                                                                Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   389                   Oilfield Services                              554431_Master Services Agreement dated effective 11/01/2013           CYRUS J GUIDRY & ASSOCIATES                                                 Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   390       2/9/2018    Non-Oilfield Services                          Master Consulting Agreement                                           DAGEN PERSONNEL                                                             Fieldwood Energy LLC      n.a.                                                                          n.a.                                                           $7,570.59      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   391                   Oilfield Services                              700908_Master Services Agreement dated effective 04/17/2015           DALEY TOWER SERVICE, INC                                                    Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser

                                                                                                                                                                                                                                              Page 13 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 19 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                        Credit Bid
    #                                  Contract Category                                    Contract Description [1][2]                                          Known Contract Counterparties [3]                            Debtor Entities [4]                             Associated Leases [5]                                             Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                             Purchaser
   392      10/26/2013 Oilfield Services                                508251_Master Services Agreement dated effective 11/01/2013;           DANOS LLC                                                                    Fieldwood Energy LLC    n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Amendment dated effective 01/01/2015                                                                                                                                                                                                                                                                                                             Purchaser
   393                   Oilfield Services                              700234_Master Services Agreement dated effective 11/01/2013            DART ENERGY SERVICES LLC                                                     Fieldwood Energy LLC    n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   394       2/8/2019    Non-Oilfield Services                          Managed Services Agreement                                             DATAVOX, INC.                                                                Fieldwood Energy LLC    n.a.                                                                          n.a.                                                         $23,416.16       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   395                   Non-Oilfield Services                          Software Licensing Agreement                                           DATAWATCH CORPORATION                                                        Fieldwood Energy LLC    n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   396      3/12/2009    Letter Agreement - Other Land                  LETTER AGREEMENT BY AND BETWEEN DAVIS OFFSHORE,                        DAVIS OFFSHORE, L.P., NOBLE ENERGY, INC. AND STATOILHYDRO                    Fieldwood Energy        GC 198 Lease G36021                                                                                                                              $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        L.P., NOBLE ENERGY, INC. AND STATOILHYDRO USA E&P INC.                 USA E&P INC.                                                                 Offshore LLC                                                                                                                                                                                 Purchaser
   397       9/1/2007    Joint Bidding Agreements                       JOINT BIDDING AGREEMENT BY AND BETWEEN DAVIS                           DAVIS OFFSHORE, L.P., STEPHENS PRODUCTION COMPANY, LLC,                      Fieldwood Energy        GC 198 Lease G36021                                                                                                                              $0.00      Assume and assign to Credit Bid
                                                                        OFFSHORE, L.P., STEPHENS PRODUCTION COMPANY, LLC,                      ENERGY PARTNERS, LTD                                                         Offshore LLC                                                                                                                                                                                 Purchaser                                 x
                                                                        ENERGY PARTNERS, LTD
   398      10/18/2013 Other Misc.                                      LOI                                                                    DCL Mooring & Rigging                                                                                Area wide                                                                                                                                        $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   399      1/31/2010    Abandonment / Decommissioning Agreement        Decomissioning Obligations Agreement by and between Wild Well     Decomissioning Obligations Agreement by and between Wild Well Control, Fieldwood Energy                   GC 65GC 108GC 109 Lease G05889                                                WILD WELL CONTROL INC, DEEPWATER                                   $0.00      Assume and assign to Credit Bid
                                                                        Control, Inc and Dynamic Offshore Resources Inc dated 31 Jan 2010 Inc and Dynamic Offshore Resources Inc dated 31 Jan 2010               Offshore LLC                                                                                                     ABANDONMENT ALTERNATIVES INC, MARUBENI                                                 Purchaser
                                                                                                                                                                                                                                                                                                                                  OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                                  CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                         x
                                                                                                                                                                                                                                                                                                                                  RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENER
   400      10/3/2014    Letter Agreement - Operating Agreement         Letter Agreement dated 3 Oct 14 by and between Deep Gulf Energy        Deep Gulf Energy III, LLC, Noble Energy, Inc, BP Exploration and             Fieldwood Energy LLC    MC 563 Lease G21176                                                                                                                              $0.00      Assume and assign to Credit Bid
                                                                        III, LLC, Noble Energy, Inc, BP Exploration and Produciton, Inc, Red   Produciton, Inc, Red Willow Offshore and Houston Energy Deepwater                                                                                                                                                                                                         Purchaser
                                                                        Willow Offshore and Houston Energy Deepwater Ventures I, LLC           Ventures I, LLC                                                                                                                                                                                                                                                                                                     x
                                                                        designating Depp Gulf as Operator of the Interval from 0-19,000'
                                                                        TVDSS
   401                   Oilfield Services                              701011_Master Services Agreement dated effective 01/22/2016            DEEPTREND, INC                                                               Fieldwood Energy LLC    n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   402       9/3/2019    Other Lease / Rental Agreement                 Lease Agreement with Agreement to Purchase by and between              Deepwater Abandonment Alternatives, Inc.                                     Fieldwood Energy        GC 200 (NW/4 SE/4; SW/4 NE/4; E/2 SE/4 NW/4; S/2 NE/4 NW/4; W/2 E/2           RED WILLOW OFFSHORE LLC, TALOS ENERGY                              $0.00      Assume and assign to Credit Bid
                                                                        Deepwater Abandonment Alternatives, Inc and Fieldwood Energy                                                                                        Offshore LLC            SE/4; NE/4 SW/4 SE/4; SW/4 NW/4 NE/4) Lease G12209                            OFFSHORE, LLC, WILD WELL CONTROL INC,                                                  Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Offshore LLC                                                                                                                                                                                                                                              CHEVRON USA INC, W & T ENERGY VI LLC, SHELL
                                                                                                                                                                                                                                                                                                                                  TRADING (US) COMPANY
   403                   Oilfield Services                              511622_Master Services Agreement dated effective 08/19/2014            DEEPWATER CORROSION SERVICES INC                                             Fieldwood Energy LLC    n.a.                                                                          n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                              Purchaser
   404                   Oilfield Services                              510045_Rental Agreement dated effective 01/21/2014                     DEEPWELL RENTALS INC                                                         Fieldwood Energy LLC    n.a.                                                                          n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                              Purchaser
   405                   Oilfield Services                              Completion Engineering Consultant                                      DELGE                                                                        Fieldwood Energy LLC    n.a.                                                                          n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                              Purchaser
   406       4/1/2013    Other Services Agreements                      Response Resources Agreement                                          Delmar Systems, Inc.                                                                                  Area wide                                                                                                                                        $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
             4/1/2013                                                   Utilization Agreement                                                                                                                                                                                                                                                                                                                                 Purchaser
   407                   Oilfield Services                              Suction Piles, Installation Tools, Mooring, Anchoring, Work Wire, and DELMAR SYSTEMS, INC.                                                          Fieldwood Energy LLC    n.a.                                                                          n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Towing Equipment & Services                                                                                                                                                                                                                                                                                                                           Purchaser
   408       1/1/2020    Non-Oilfield Services                          Administrative Services Agreement                                     DELTA DENTAL INSURANCE COMPANY                                                Fieldwood Energy LLC    n.a.                                                                          n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                              Purchaser
   409                   Oilfield Services                              Gravel Pack Screens                                                    DELTA SCREENS                                                                Fieldwood Energy LLC    n.a.                                                                          n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                              Purchaser
   410                   Oilfield Services                              777816_Master Services Agreement dated effective 12/05/2018            DELTA SUBSEA, LLC                                                            Fieldwood Energy LLC    n.a.                                                                          n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                              Purchaser
   411                   Oilfield Services                              Auto Care for Lafayette Fleet                                          DELTA WORLD TIRE                                                             Fieldwood Energy LLC    n.a.                                                                          n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                              Purchaser
   412                   Oilfield Services                              700329_Master Services Agreement dated effective 02/13/2014            DEMEX INTERNATIONAL INC                                                      Fieldwood Energy LLC    n.a.                                                                          n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                              Purchaser
   413      10/4/1956    Unit Agreement and/or Unit Operating           ST 54 Unit Agreement, as amended and/or expanded by and                Departmement of the Interior and Humble Oil & Refining Company                                       ST 67 Lease 20                                                                                                                                   $0.00     Assume and (i) assign to Credit Bid
                         Agreement                                      between Departmement of the Interior and Humble Oil & Refining                                                                                                                                                                                                                                                                       Purchaser (pursuant to the Plan and the
                                                                        Company : ST 54 Unit which includes St 67 (as amended by those                                                                                                                                                                                                                                                                         Credit Bid Purchase Agreement) on
                                                                        certain letter Agreements, etc.)                                                                                                                                                                                                                                                                                                     account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   414      5/13/1999    Unit Agreement and/or Unit Operating           Unit Agreement (754399006) by and between Dept of Interior and         Dept of Interior and Shell Offshore Inc dated effective 13 May 1999 and as                           GC 65 Lease G05889, GC 108 Lease G14668, GC 109 Lease G05900                  WILD WELL CONTROL INC, DEEPWATER                                   $0.00      Assume and assign to Credit Bid
                         Agreement                                      Shell Offshore Inc dated effective 13 May 1999 and as amended on       amended on 15 Mar 2004                                                                                                                                                             ABANDONMENT ALTERNATIVES INC, MARUBENI                                                 Purchaser
                                                                        15 Mar 2004                                                                                                                                                                                                                                               OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                                  CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                         x
                                                                                                                                                                                                                                                                                                                                  RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENER
   415                   Oilfield Services                              Screening (Shaker) Equipment                                           DERRICK CORP                                                                 Fieldwood Energy LLC    n.a.                                                                          n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                              Purchaser
   416       6/1/2018    Marketing - Transportation                     IT Transport Contracy by and between Destin Pipeline company,          Destin Pipeline company, L.L.C. and Fieldwood Energy LLC.                    Fieldwood Energy LLC    MC 110 Lease G18192, BS 52 Lease 17675                                        MARUBENI OIL & GAS (USA) LLC, TALOS                                $0.00     Assume and (i) assign to Credit Bid
                                                                        L.L.C. and Fieldwood Energy LLC.                                                                                                                                                                                                                          RESOURCES LLC                                                              Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                               Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   417                   Oilfield Services                              Mechanical Parts                                                       DEVALL DIESEL SERVICES, LLC                                                  Fieldwood Energy LLC    n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   418      10/25/2005 Farmout Agreement                                Farmout Agreement, as amended: EI 312 with Devon                       Devon                                                                                                EI 312 Lease G22679                                                           EPL OIL & GAS, LLC                                                 $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
   419      5/17/2007    Joint Operating Agreement                      JOINT OPERATING AGREEMENT BY AND BETWEEN DEVON              DEVON ENERGY PRODUCTION COMPANY, L.P. AND HUNT                                          Fieldwood Energy LLC    MO 826 Lease G26176                                                           W & T OFFSHORE INC, W&T OFFSHORE INC                               $0.00      Assume and Allocate Pursuant to
                                                                        ENERGY PRODUCTION COMPANY, L.P. AND HUNT PETROLEUM PETROLEUM CORPORATION, ET AL.                                                                                                                                                                                                                                                               Divisive Mergers                  x
                                                                        CORPORATION, ET AL.
   420                   Oilfield Services                              559614_Master Services Agreement dated effective 11/01/2013 DIAMOND PETROLEUM VENTURES LLC                                                          Fieldwood Energy LLC    n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   421                   Oilfield Services                              Derrick Barge Rental                                                   DIAMOND SERVICE CORPORATION                                                  Fieldwood Energy LLC    n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   422       1/1/2015    Non-Oilfield Services                          Master Services Contract                                               DISA INC                                                                     Fieldwood Energy LLC    n.a.                                                                          n.a.                                                         $12,774.45       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   423      1/10/2014    Non-Oilfield Services                          Master Services Contract                                               DISA INC                                                                     Fieldwood Energy LLC    n.a.                                                                          n.a.                                                         $12,774.45       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   424       5/1/2015    Acquisition / PSA / Other Purchase or Sale     by and between Fieldwood Energy LLC and Discvovery Producer            Discvovery Producer Services LLC                                             Fieldwood Energy LLC    ST 311 Lease G31418                                                           WALTER OIL & GAS CORPORATION, W&T                                  $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                         Agreements                                     Services LLC: ST 311 Pipeline Divestiture                                                                                                                                                                                                                 OFFSHORE INC                                                                         Divisive Mergers
   425      6/29/2015    Settlement / Release / Relinquishment          by and between Fieldwood Energy LLC and Discvovery Producer            Discvovery Producer Services LLC                                             Fieldwood Energy LLC    ST 311 Lease G31418                                                           WALTER OIL & GAS CORPORATION, W&T                                  $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                         Agreements                                     Services LLC: ST 311 Pipeline Divestiture                                                                                                                                                                                                                 OFFSHORE INC                                                                         Divisive Mergers
   426                   Oilfield Services                              Master Services Contract dated effective June 01, 2015                 DIVERSE SAFETY AND SCAFFOLDING LLC                                           Fieldwood Energy LLC    n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   427                   Oilfield Services                              700305_Master Services Agreement dated effective 01/17/2014            DLS LLC                                                                      Fieldwood Energy LLC    n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   428                   Non-Oilfield Services                          Perpetual Software License Agreement                                   DOCVUE LLC                                                                   Fieldwood Energy LLC    n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   429                   Oilfield Services                              777873_Master Services Agreement dated effective 04/08/2018            DOF SUBSEA USA INC                                                           Fieldwood Energy LLC    n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser



                                                                                                                                                                                                                                               Page 14 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 20 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                          Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                 Credit Bid
    #                                  Contract Category                                    Contract Description [1][2]                                          Known Contract Counterparties [3]                           Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                     Proposed Contract Treatment [8]    FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                      Purchaser
   430      12/20/2002 Joint Operating Agreement                        Joint Operating Agreement by and between Dominion Exploration &       Dominion Exploration & Production, Inc. and Spinnaker Exploration          Fieldwood Energy           WC 130 Lease G12761                                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                        Production, Inc. and Spinnaker Exploration Company, LLC               Company, LLC                                                               Offshore LLC                                                                                                                                                                                 Divisive Mergers
   431      8/23/2002    Joint Operating Agreement                      Joint Operating Agreement by and between Dominion Exploration &       Dominion Exploration & Production, Inc., as Operator, and Spinnaker        Fieldwood Energy           WC 72 Lease G23735                                                                                                                               $0.00     Assume and Allocate Pursuant to
                                                                        Production, Inc., as Operator, and Spinnaker Exploration Company,     Exploration Company, L.L.C., as Non-Operator                               Offshore LLC                                                                                                                                                                                 Divisive Mergers            x
                                                                        L.L.C., as Non-Operator
   432      11/26/2019 Settlement / Release / Relinquishment            Settlement and Release Agreement b/b Dominion Oklahoma Texas          Dominion Oklahoma Texas Exploration and Production, Inc. and               Fieldwood Energy LLC       HI 45 Lease G12564                                                                                                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                       Agreements                                       Exploration and Production, Inc. and Fieldwood Energy LLC             Fieldwood Energy LLC                                                                                                                                                                                                                                                    Divisive Mergers
   433                 Oilfield Services                                777591_Master Services Agreement dated effective 05/16/2018           DOVECO LLC                                                                 Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   434                   Oilfield Services                              OEM Manufacturer, Clark Gas Compressor Parts, Shop Repairs            DRESSER-RAND CO                                                            Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   435                   Oilfield Services                              564739_Master Services Agreement dated effective 09/05/2014           DRILL CUTTINGS DISPOSAL COMPANY LLC                                        Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   436                   Oilfield Services                              516459_Master Services Agreement dated effective 11/01/2013           DRILLCHEM DRILLING SOLUTIONS                                               Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   437                   Oilfield Services                              514968_Master Services Agreement dated effective 11/01/2013           DRILLING SERVICES OF AMERICA                                               Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   438      12/19/1997 Marketing - PHA                                  Shell Offshore Inc. (SOI) as owner and operator of GC 65 Platform     Droshky-Deepwater Abandonment Alternatives Inc                                                        GC 65 Lease G05889                                                            WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                        and BP Exploration & Oil Inc., Marathon Oil Company, and Shell                                                                                                                                                                                            ABANDONMENT ALTERNATIVES INC, MARUBENI                                                 Purchaser
                                                                        Deepwater Development Inc., successor in interest to Shell Offshore                                                                                                                                                                                       OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                        Inc.                                                                                                                                                                                                                                                      CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                                  RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENER
   439                   Oilfield Services                              777883_Master Services Agreement dated effective 05/14/2019           DURHAM'S INSPECTION SERVICES, INC.                                         Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   440                   Oilfield Services                              502178_Master Services Agreement dated effective 11/01/2013           DYNAMIC INDUSTRIES INC                                                     Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   441      9/26/2012    Letter Agreement - Other Land                  LETTER AGREEMENT BY AND BETWEEN DYNAMIC OFFSHORE                      DYNAMIC OFFSHORE RESOURCES AND NOBLE ENERGY INC                            Fieldwood Energy           Utilization of Bullwinkle Platform for Talon Prospect Lease G36021                                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        RESOURCES AND NOBLE ENERGY INC                                                                                                                   Offshore LLC                                                                                                                                                                                    Purchaser
   442      6/10/1966    Unit Agreement and/or Unit Operating           SS 271 Unit Operating Agreement (Unit#891008784) As Amended,          Dynamic Offshore Resources NS, LLC; Fieldwood Energy LLC; Fieldwood        Dynamic Offshore           SS 247 Lease G01028, SS 248 Lease G01029, SS 249 Lease G01030, SS             TALOS ERT LLC, W & T ENERGY VI LLC                                 $0.00     Assume and Allocate Pursuant to
                         Agreement                                      originally by and between Forest Oil Corp. as Operator, and Texas     Energy Offshore LLC; Hilcrest GOM, Inc.; Talos ERT LLC; W & T Energy       Resources NS, LLC;         270 Lease G01037, SS 271 Lease G01038                                                                                                                             Divisive Mergers
                                                                        Gas Exploration Corp. et al as Non-Operators                          VI, LLC                                                                    Fieldwood Energy LLC;                                                                                                                                                                                                    x
                                                                                                                                                                                                                         Fieldwood Energy
                                                                                                                                                                                                                         Offshore LLC
   443                   Marketing - Construction, Operations,          Owners constructed and own the Lateral Line which is used to          Dynamic Offshore Resources, LLC, Enterprise GTM Offshore Operating         Fieldwood Energy           HI A-446, HI A-447, HI A-550 Lease G04081                                     TAMPNET INC                                                        $0.00     Assume and Allocate Pursuant to
                         Management, Ownership Agreements               connect Gas supplies in the High Island Area to s trunk               Company, LLC                                                               Offshore LLC                                                                                                                                                                                 Divisive Mergers
                                                                        pipelinesystem owned hy High Island Offshore System. Theis
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
                                                                        Agreement sets forth Operator and Owners rights and
                                                                        responsibilities with respe by and between Fieldwood Energy
                                                                        Offshore LLC and and
   444                   Oilfield Services                              Terms and Conditions entered into by and between Fieldwood            E&C FINFAN, INC                                                            Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        Energy LLC and E&C FinFan Inc.                                                                                                                                                                                                                                                                                                                  Purchaser
   445                   Oilfield Services                              Pipe Supplier                                                         EAGLE PIPE, LLC                                                            Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
   446                   Non-Oilfield Services                          Perpetual Software License Agreement                                  ECAD, INC                                                                  Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
   447                   Oilfield Services                              701181_Master Services Agreement dated effective 12/12/2016           ECHO OFFSHORE, LLC                                                         Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
   448                   Marketing - Other                              Market Authorization Letter Agreement to act as agent for Ecopetrol   Ecopetrol Ameica Inc.                                                      Fieldwood Energy LLC       MC 948 Lease G28030, MC 949 Lease G32363, MC 992 Lease G24133, MC ECOPETROL AMERICA LLC, TALOS ENERGY                                            $0.00     Assume and assign to Credit Bid
                                                                        Ameica Inc. to Market gas production                                                                                                                                        993 Lease G24134                                                  OFFSHORE, LLC; ECOPETROL AMERICA LLC,                                                             Purchaser                           x
                                                                                                                                                                                                                                                                                                                      TALOS ENERGY OFFSHORE, LLC
   449                   Marketing - Other                              Market Authorization Letter Agreement to act as agent for Ecopetrol Ecopetrol America                                                            Fieldwood Energy LLC       MC 904 Lease G36566                                                                                                                              $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        Ameica Inc. to Market gas production                                                                                                                                                                                                                                                                                                            Purchaser
   450       7/1/2006    Joint Operating Agreement                      Joint Operating Agreement by and between Noble Energy, Inc.         Ecopetrol America LLC; Talos Energy Offshore LLC                             Fieldwood Energy LLC       MC 948 Lease G28030, MC 949 Lease G32363, MC 992 Lease G24133, MC ECOPETROL AMERICA LLC, TALOS ENERGY                                            $0.00     Assume and assign to Credit Bid
                                                                        (Fieldwood is successor-in-interest to Noble Energy, Inc.) and                                                                                                              993 Lease G24134, MC 904 Lease G36566, MC 905 Lease G36405        OFFSHORE, LLC                                                                                     Purchaser
                                                                        Samson Offshore Company effective as of July 1, 2006, including
                                                                        any memorandums or financial statements of the same, as amended
                                                                        by the:
                                                                        A. Ratification and Amendment of Gunflint Joint Operating
                                                                        Agreement by and among Noble Energy, Inc., Samson Offshore
                                                                        Company, BP Exploration & Production Inc., and Marathon Oil
                                                                        Company dated effective November 1, 2008.
                                                                        B. Amendment of the Gunflint Joint Operating Agreement dated
                                                                        effective July 7, 2009 by and between Noble Energy, Inc., Samson                                                                                                                                                                                                                                                                                                                    x
                                                                        Offshore Company, BP Exploration & Production Inc., and Marathon
                                                                        Oil Company.
                                                                        C. Ratification, Amendment and Re-Designation of the Gunflint
                                                                        JOperating Agreement as the Gunflint Voluntary Unit Operating
                                                                        Agreement dated effective January 1, 2011 by and between Noble
                                                                        Energy Inc., BP Exploration & Production Inc., Samson Offshore
                                                                        Company, Marathon Oil Company and BHP Billiton Petroleum
                                                                        (Deepwater) Inc.


   451                   Oilfield Services                              538166_Master Services Agreement dated effective 01/20/2014;          ECOSERV, LLC                                                               Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        Amendment dated effective 06/09/2014                                                                                                                                                                                                                                                                                                             Purchaser
   452                   Oilfield Services                              508862_Master Services Agreement dated effective 06/06/2018           EDG INC                                                                    Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   453                   Oilfield Services                              542177_PO Terms & Conditions dated effective 05/08/2019               EDGEN MURRAY CORPORATION                                                   Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   454                   Oilfield Services                              Produced Water EPA testing for NPDES permit                           ELEMENT MATERIALS TECHNOLOGY LAFAYETTE LLC                                 Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                                                                                                                                                                                                                                                                                                                                                                      Divisive Mergers
   455       5/1/1988    Operating Agreement - Other                    Offshore Operating Agreement entered into May 1, 1988 by and          ELF Aquitaine Operating Inc. as Operator and Plumn Offshore, Inc. and                                 EI 342 Lease G02319                                                           TANA EXPLORATION COMPANY LLC                                       $0.00     Assume and Allocate Pursuant to
                                                                        between ELF Aquitaine Operating Inc. as Operator and Plumn            TXP Operating Company as Non-Operators                                                                                                                                                                                                                                  Divisive Mergers            x                             x
                                                                        Offshore, Inc. and TXP Operating Company as Non-Operators
   456       4/6/1998    Joint Development / Venture / Exploration      AMENDMENT TO JOINT VENTURE AGREEMENT- ELF ASSUMES                     ELF EXPLORATION INC. AND COASTAL O&G CORPORATION                           Fieldwood Energy           VK 779VK 780 Lease G06884, VK824 Lease G15436                                 ENERGY XXI GOM LLC, MARUBENI OIL & GAS                             $0.00     Assume and Allocate Pursuant to
                         Agreements                                     COperating AgreementSTAL POSISTION DATED APRIL 6, 1998                                                                                           Offshore LLC                                                                                             (USA) LLC, TOTAL E & P USA INC                                                      Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                        ELF EXPLORATION INC. AND COperating AgreementSTAL O&G
                                                                        CORPORATION.
   457       4/6/1998    Letter Agreement - Other Land                  LETTER (ELF OFFERS NIPPON PART OF THE COperating                      ELF EXPLORATION INC. AND NIPPON OIL EXPLORATION U.S.A.                     Fieldwood Energy           VK 780 Lease G06884, VK 824 Lease G15436                                      ENERGY XXI GOM LLC, MARUBENI OIL & GAS                             $0.00     Assume and Allocate Pursuant to
                                                                        AgreementSTAL INTEREST) DATED APRIL 6, 1998, BY AND                   LIMITED                                                                    Offshore LLC                                                                                             (USA) LLC, TOTAL E & P USA INC                                                      Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                        BETWEEN ELF EXPLORATION INC. AND NIPPON OIL
                                                                        EXPLORATION U.S.A. LIMITED
   458                   Oilfield Services                              537492_Master Services Agreement dated effective 11/01/2013           ELITE COMMUNICATION SERVICES INC                                           Fieldwood Energy LLC       n.a.                                                                          n.a.                                                        $159,560.07      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   459                   Oilfield Services                              777975_Master Services Agreement dated effective 10/30/2019           EMINENT OILFIELD SERVICES, LLC                                             Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                                                                                                                                                                                                                                                                                                                                                                      Divisive Mergers
   460       3/1/2019    Marketing - Service Agreement                  SERVICES CONTRACT FOR PIG LAUNCHER BETWEEN EMPIRE EMPIRE DEEPWATER LLC AND FIELDWOOD ENERGY LLC                                                  Fieldwood Energy LLC       EW 826 Lease G05800                                                           APACHE DEEPWATER LLC, WALTER OIL & GAS                             $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                        DEEPWATER LLC AND FIELDWOOD ENERGY LLC                                                                                                                                                                                                                    CORPORATION, W & T OFFSHORE INC                                                     Divisive Mergers
   461                   Oilfield Services                              701217_Master Services Agreement dated effective 08/08/2018 ENCORE WELLHEAD SYSTEMS LLC                                                          Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   462                   Oilfield Services                              700564_Master Services Agreement dated effective 04/28/2014           ENERGY COMPLETION SERVICES LP                                              Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   463       7/1/1998    Farmout Agreement                              FO by and between Energy Development Corp & Juniper Energy Kp         Energy Development Corp & Juniper Energy Kp                                Fieldwood Energy LLC       EI 57 Lease G02601                                                            TALOS PRODUCTION LLC                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                                                                                                                                                                                                                                                                                                                                                                      Divisive Mergers



                                                                                                                                                                                                                                              Page 15 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 21 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                          Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                 Credit Bid
    #                                  Contract Category                                     Contract Description [1][2]                                          Known Contract Counterparties [3]                          Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                     Proposed Contract Treatment [8]    FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                      Purchaser
   464                   Non-Oilfield Services                                                                                                 ENERGY GRAPHICS INC                                                       Fieldwood Energy LLC       n.a.                                                                          n.a.                                                         $38,970.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   465                   Non-Oilfield Services                                                                                                 ENERGY INFORMATION INC                                                    Fieldwood Energy LLC       n.a.                                                                          n.a.                                                           $1,500.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   466                   Oilfield Services                              BOP Certifier (Wellwork)                                               ENERGY RISK CONSULTING                                                    Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   467       9/9/2013    Operating Agreement - Other                    Amends certain JOperating Agreement dated 02/01/2013                   Energy XXI GOM LLC                                                        Fieldwood Energy LLC       SP 62 Lease G01294                                                                                                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                                                                                                                                                                                                                                                                                                                                                                      Divisive Mergers
   468       1/1/1971    Joint Operating Agreement                      PENNZOIL OFFSHORE GAS OPERATORS, INC., MESA                            Energy XXI GOM LLC                                                        Fieldwood Energy LLC       EI 330 Lease G02115                                                           ENERGY XXI GOM LLC, RENAISSANCE OFFSHORE,                          $0.00     Assume and Allocate Pursuant to
                                                                        PETROLEUM CO., ET AL.                                                                                                                                                                                                                                     LLC, Arena, TANA EXPLORATION COMPANY LLC                                            Divisive Mergers            x

   469      12/1/1974    Joint Operating Agreement                      PENNZOIL OFFSHORE GAS OPERATORS, INC. AND PENNZOIL                     Energy XXI GOM LLC; Fieldwood Energy LLC; GOM Shelf LLC                   Fieldwood Energy LLC;      SM 127 Lease G02883, SM 141 Lease G02885                                      ENERGY XXI GOM LLC                                                 $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                        LOUISIANA AND TEXAS OFFSHORE, INC. ET AL                                                                                                         GOM Shelf LLC                                                                                                                                                                                Divisive Mergers
   470       5/1/1974    Joint Operating Agreement                      OPERATING AGREEMENT BY AND BETWEEN PENNZOIL                            Energy XXI GOM LLC; Fieldwood Energy LLC; GOM Shelf LLC                   Fieldwood Energy LLC;      SM 128 Lease G02587                                                           ENERGY XXI GOM LLC, SHELL PIPELINE COMPANY                         $0.00     Assume and Allocate Pursuant to
                                                                        OFFSHORE GAS OPERATORS, INC. AND PENNZOIL LOUISIANA                                                                                              GOM Shelf LLC                                                                                            LP, TRUNKLINE GAS CO LLC                                                            Divisive Mergers            x
                                                                        AND TEXAS OFFSHORE, INC. ET AL
   471       1/1/2000    Joint Operating Agreement                      JOINT OPERATING AGREEMENT BY AND BETWEEN OCEAN                         Energy XXI GOM LLC; OCEAN ENERGY, INC., MCMORAN OIL & GAS                 Fieldwood Energy LLC       EI 108 Lease G03811                                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                        ENERGY, INC., MCMORAN OIL & GAS LLC., ET AL.                           LLC., ET AL.                                                                                                                                                                                                                                                           Divisive Mergers
   472                   Oilfield Services                              701119_PO Terms & Conditions dated effective 03/22/2016                ENERJETEX TECHNOLOGY LLC                                                  Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   473                   Oilfield Services                              777689_Master Services Agreement dated effective 06/06/2018            ENGINUITY GLOBAL LLC                                                      Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   474                   Oilfield Services                              ENSCO 102 Daywork Drilling Contract 09 05 2018                         ENSCO OFFSHORE COMPANY                                                    Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   475       7/1/1996    Joint Operating Agreement                      7.1.1996 SM 39 Joint Operating Agreement, as amended                   ENSERCH EXPLORATION, INC, AND PETROBRAS AMERICA, INC.                     Fieldwood Energy LLC;      SM 39 Lease G16320                                                                                                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                         Fieldwood Energy                                                                                                                                                                             Divisive Mergers                                   x
                                                                                                                                                                                                                         Offshore LLC
   476      12/14/1995 Other Misc.                                      REVISED LETTER OF INTENT (FARMOUT) DATED DECEMBER                      ENSERCH EXPLORATION, INC, AND PETROBRAS AMERICA, INC.                                                SM 280 Lease G14456                                                           MP GULF OF MEXICO, LLC                                             $0.00     Assume and Allocate Pursuant to
                                                                        14, 1995, BY AND BETWEEN ENSERCH EXPLORATION, INC, AND                                                                                                                                                                                                                                                                                        Divisive Mergers            x
                                                                        PETROBRAS AMERICA, INC.
   477       5/2/1978    Farmout Agreement                              FARMOUT AGREEMENT EFFECTIVE MAY 2, 1978, BY AND                        ENSERCH, FARMOR, AND ANADARKO, FARMEE.                                    Fieldwood Energy           HI A365 Lease G02750                                                                                                                             $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                        BETWEEN ENSERCH, FARMOR, AND ANADARKO, FARMEE.                                                                                                   Offshore LLC                                                                                                                                                                                 Divisive Mergers
   478       8/1/2018    Withdrawal Agreement                           by and between Fieldwood Energy Offshore LLC and Entech                Entech Enterprises, Inc.                                                  Fieldwood Energy           SS 271 Lease G01038                                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                        Enterprises, Inc.: Entech Withdraws from SS 271 Unit                                                                                             Offshore LLC                                                                                                                                                                                 Divisive Mergers
   479                   Oilfield Services                              Utilities - Grand Isle and Venice                                      ENTERGY GULF STATES LOUISIANA LLC                                         Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   480                   Oilfield Services                              Utilities - Grand Isle and Venice                                      ENTERGY LOUISIANA LLC                                                     Fieldwood Energy LLC       n.a.                                                                          n.a.                                                           $2,830.22     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   481       2/1/2006    Marketing - Transportation                     Memorandum of Agreement in addition to the Gas Gathering               Enterprise Field Services company, LLC and Noble Energy, Inc. -                                      GC 768 Lease G21817                                                           ANADARKO US OFFSHORE LLC                                           $0.00     Assume and assign to Credit Bid
                                                                        between Enterprise Field Services company, LLC and Noble Energy,       Dedication of production                                                                                                                                                                                                                                                  Purchaser                          x
                                                                        Inc. - Dedication of production
   482       5/1/2009    Marketing - Transportation                     Reimbursement Agreement between Enterprise Field Services, LLC         Enterprise Field Services, LLC and Anadarko Petroleum, ENI Petroleum                                 GC 768 Lease G21817                                                           ANADARKO US OFFSHORE LLC                                           $0.00     Assume and assign to Credit Bid
                                                                        and Anadarko Petroleum, ENI Petroleum US LLC, ConocoPhillips           US LLC, ConocoPhillips Company, BHP Billiton Petroleum Inc, MCX Gulf                                                                                                                                                                                                     Purchaser
                                                                        Company, BHP Billiton Petroleum Inc, MCX Gulf of Mexico, LLC,          of Mexico, LLC, NIPPON Oil Exploration USA Limited, Hess Corpo                                                                                                                                                                                                                                               x
                                                                        NIPPON Oil Exploration USA Limited, Hess Corporation, Repsol E&P
                                                                        USA, Ecopetrol America Inc, and Noble Energy Inc.
   483                   Oilfield Services                              Enterprise Offshore Drilling -- Appendix A_Drilling Order 07 12 2018   ENTERPRISE OFFSHORE DRILLING LLC                                          Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   484      10/7/2013    Elections                                      Election Letter Agreement by and between Fieldwood Energy LLC          ENVEN ENERGY VENTURES LLC                                                 Fieldwood Energy LLC       PL 13 Lease G03171                                                            ANKOR ENERGY LLC, ENVEN ENERGY VENTURES,                           $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                        and Enven Energy Ventures LLC                                                                                                                                                                                                                             LLC                                                                                 Divisive Mergers
   485       9/1/1981    Joint Operating Agreement                      Operating Agreement 9/1/1981                                    ENVEN ENERGY VENTURES LLC, Walter O&G, Castex, GOME 1271,                        Fieldwood Energy LLC       VR 271 Lease G04800                                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                                                                                        Dorado Deep                                                                                                                                                                                                                                                                   Divisive Mergers
   486      2/26/1966    Operating Agreement - Other                    Operating Agreement by and between Hardy Oil & Gas USA Inc., As ENVEN ENERGY VENTURES LLC; Fieldwood Energy LLC; Fieldwood                       Fieldwood Energy LLC;      GA 151 Lease G15740                                                           ENVEN ENERGY VENTURES LLC                                          $0.00     Assume and Allocate Pursuant to
                                                                        Operator and British-Borneo Exploration, Inc. and Zilkha Energy Energy Offshore LLC                                                              Fieldwood Energy                                                                                                                                                                             Divisive Mergers            x
                                                                        Company, As Non-Operators                                                                                                                        Offshore LLC
   487      6/24/1994    Operating Agreement - Other                    Operating Agreement eff. 6-24-94                                EnVen Energy Ventures, Walter O&G, Energy XXI GOM                                Fieldwood Energy LLC       MP 281 Lease G10910                                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                                                                                                                                                                                                                                                                                                                                                                      Divisive Mergers
   488                   Non-Oilfield Services                          Perpetual Software License Agreement                                   ENVIRONMENTAL SYSTEMS RESEARCH INSTITUTE, INC                             Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   489      11/1/2006    Farmout Agreement                              Farmout Agreement by and between EOG Resources, Inc. and :             EOG Resources, Inc.                                                                                  SS 79 Lease G15277                                                            CALYPSO EXPLORATION LLC                                            $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        EOG farm out SS 79 to Seneca Resources Corporation                                                                                                                                                                                                                                                                                               Purchaser
   490      6/14/2000    Farmout Agreement                              Farmout Agreement by and between EOG Resources, Inc. and               EOG Resources, Inc. and PetroQuest Energy One, L.L.C.                                                SS 79 Lease G15277                                                            CALYPSO EXPLORATION LLC                                            $0.00     Assume and assign to Credit Bid
                                                                        PetroQuest Energy One, L.L.C. : EOG farm out SS 79 to PetroQuest,                                                                                                                                                                                                                                                                                Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        PetroQuest then enters Exploration and Developemnt Agreement
                                                                        with Challenge Minerals
   491                   Oilfield Services                              Diving & ROV Services, Well P&A, Cutting Services, Heavy Lifting,      EPIC COMPANIES, LLC                                                       Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        Derrick Barges                                                                                                                                                                                                                                                                                                                                   Purchaser
   492                   Oilfield Services                              Diving & ROV Services, Well P&A, Cutting Services, Heavy Lifting,      EPIC DIVING & MARINE SERVICES, LLC (a disrega                             Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        Derrick Barges                                                                                                                                                                                                                                                                                                                                   Purchaser
   493      8/19/2020    Non-Oilfield Services                          Statement of Work                                                      EPIC INSURANCE BROKERS & CONSULTANTS                                      Fieldwood Energy LLC       n.a.                                                                          n.a.                                                            $145.16      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   494       8/1/2010    Marketing - Service Agreement                  SERVICE AGREEMENT FOR SOUTH PASS 49 PIPELINE                   EPL O&G                                                                                                      SP 49                                                                                                                                            $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                        PERSONNEL                                                                                                                                                                                                                                                                                                                                     Divisive Mergers
   495      12/4/2013    Other Lease / Rental Agreement                 by and between Fieldwood Energy LLC, GOM Shelf LLC and EPL Oil EPL OIL & GAS, LLC                                                                Fieldwood Energy LLC       MP 302 Lease G32264                                                           APACHE SHELF EXPLORATION LLC, EPL OIL &                            $0.00     Assume and Allocate Pursuant to
                                                                        & Gas, LLC - Amends certain Slot Rental Agreement dated                                                                                                                                                                                                   GAS, LLC                                                                            Divisive Mergers            x
                                                                        12/26/2012
   496      10/25/2005 Property Participation & Exchange                EI 311/312 includes JOA with EPL                               EPL OIL & GAS, LLC                                                                                           EI 312 Lease G22679                                                           EPL OIL & GAS, LLC                                                 $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                       Agreements                                                                                                                                                                                                                                                                                                                                                                                     Divisive Mergers
   497       4/28/2014 Marketing - PHA                                  PHA MP311B-MP302B19 by and between Fieldwood and EPL OIL &             EPL OIL & GAS, LLC                                                        Fieldwood Energy LLC       MP 311 Lease G02213                                               EPL OIL & GAS, LLC, APACHE SHELF                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                        GAS, LLC and EPL OIL & GAS, LLC                                                                                                                                                                                                               EXPLORATION LLC                                                                                 Divisive Mergers
   498       2/6/1967    Joint Operating Agreement                      OPERATING AGREEMENT BY AND BETWEEN CONTINENTAL OIL                     EPL OIL & GAS, LLC; Fieldwood Energy LLC; GOM Shelf LLC                   Fieldwood Energy LLC;      MP 296 Lease G01673, MP 303 Lease G04253, MP 304 Lease G03339, MP EPL OIL & GAS, LLC; EPL OIL & GAS, LLC, APACHE                                 $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                        COMPANY AND TENNECO OIL COMPANY ET AL, AS AMENDED                                                                                                GOM Shelf LLC              311 Lease G02213                                                  SHELF EXPLORATION LLC                                                                           Divisive Mergers
   499      6/23/2003    Marketing - Connection Agreement               OFFSHORE TIE-IN EQUILON ENTERPRISES LLC DBA SHELL OIL                  EQUILON ENTERPRISES LLC                                                                              MC 311 Lease G02968                                               ARENA ENERGY LP, BRISTOW US LLC                                                $0.00     Assume and Allocate Pursuant to
                                                                        PRODUCTS US CONNECTION FOR BOURBON OIL PIPELINE AT                                                                                                                                                                                                                                                                                            Divisive Mergers            x
                                                                        MC 311A
   500      4/16/2014    Other Lease / Rental Agreement                 Rental Agreement                                                       Equinor USA E&P, W & T Energy VI                                                                     MC 993 N/2MC 993 S/2 Lease G24134                                                                                                                $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
   501      11/1/2011    Joint Operating Agreement                      Joint Operating Agreement by and between Marathon Oil Company,         Equinor USA E&P; W & T Energy VI                                          Fieldwood Energy LLC       MC 993 S/2 Lease G24134                                                                                                                          $0.00     Assume and assign to Credit Bid
                                                                        Statoil USA E&P Inc and Woodside Energy (USA) Inc dated and                                                                                                                                                                                                                                                                                     Purchaser                           x
                                                                        effective 1 Nov 2011
   502      9/11/2012    Joint Operating Agreement                      Area of Mutual Interest Agreement and Joint Operating Agreement        Equinor USA E&P; W & T Energy VI                                          Fieldwood Energy LLC       MC 992 S/2 Lease G24133                                                       ECOPETROL AMERICA LLC, TALOS ENERGY                                $0.00     Assume and assign to Credit Bid
                                                                        made and entered into between Marathon Oil Company, Statoil USA                                                                                                                                                                                           OFFSHORE, LLC                                                                         Purchaser
                                                                        E&P Inc and Woodside Energy (USA) Inc dated and effective 11                                                                                                                                                                                                                                                                                                                        x
                                                                        June 2012 (including JOperating Agreement to be identical to
                                                                        JOperating Agreement for MC 993 S/2)
   503                   Oilfield Services                              500985_MSA dated effective 12/16/13; Amend. effective 01/29/2015;      ERA HELICOPTERS LLC                                                       Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        Amend. effective 08/21/2018                                                                                                                                                                                                                                                                                                                     Purchaser
   504                   Oilfield Services                              777596_Master Services Agreement dated effective 03/20/2018            ESEIS, INC                                                                Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
   505                   Oilfield Services                              700634_Master Services Agreement dated effective 10/01/2014            ETHOS ENERGY LIGHT TURBINES LLC                                           Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
   506                   Oilfield Services                              Rental Drill Bits                                                      EVANS RENTALS, INC                                                        Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
   507                   Oilfield Services                              Master Agreement                                                       Eventure Global                                                           Fieldwood Energy, LLC      n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser



                                                                                                                                                                                                                                              Page 16 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 22 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                          Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                 Credit Bid
    #                                  Contract Category                                     Contract Description [1][2]                                         Known Contract Counterparties [3]                           Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                     Proposed Contract Treatment [8]    FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                      Purchaser
   508      7/31/2018    Non-Oilfield Services                          Services Agreement                                                    EVERYTHINGBENEFITS                                                          Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   509                   Oilfield Services                              508471_Master Services Agreement dated effective 11/01/2013           EXPEDITORS & PRODUCTION SERVICES CO, INC                                    Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   510       5/6/2019    Non-Oilfield Services                          Consulting Agreement                                                  EXPLOITATION TECHNOLOGIES LLC                                               Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   511                   Oilfield Services                              Explosives Contractor                                                 EXPLOSIVE SERVICES INTERNATIONAL LTD                                        Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   512      8/16/1993    Joint Operating Agreement                      Amendment to'Operating Agreement, dated August 16, 1993,              Express Acquisition Company and Torch EnergyAdvisors Inc.                   Fieldwood Energy          SS 207 Lease G01523                                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                        between Express Acquisition Company and Torch EnergyAdvisors                                                                                      Offshore LLC                                                                                                                                                                                Divisive Mergers            x                             x
                                                                        Inc.
   513                   Oilfield Services                              Daily Operating Supplies                                              EXPRESS SUPPLY & STEEL LLC                                                  Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
   514                   Oilfield Services                              700929_Master Services Agreement dated effective 05/07/2015           EXPRESS WELD LLC                                                            Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
   515                   Oilfield Services                              Pipeline Rental Tools/Equipment                                       EXPRO MIDSTREAM SERVICES, LLC                                               Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
   516                   Oilfield Services                              543437_Master Services Agreement dated effective 11/01/2013           EXTREME ENERGY SERVICES LLC                                                 Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
   517      12/11/2007 Letter Agreement - Other Land                    Letter Agreement by and between Exxon Mobil Corporation and           Exxon Mobil Corporation and Apache Corporation                                                        ST 67/68 Lease 20                                                                                                                                $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        Apache Corporation : Amendment to Letter Agreement 10/24/2006                                                                                                                                                                                                                                                                                   Purchaser
   518       4/9/2008    Letter Agreement - Other Land                  Letter Agreement by and between Exxon Mobil Corporation and           Exxon Mobil Corporation and Apache Corporation                                                        ST 67/68 Lease 20                                                                                                                                $0.00     Assume and assign to Credit Bid
                                                                        Apache Corporation : Exxon Mobil grants extension to well                                                                                                                                                                                                                                                                                       Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        commencement per Amendment to Letter Agreement dated
                                                                        09/10/1991
   519      1/31/2007    Facilities & Tie-In Agreements                 EXXON MOBIL PIPELINE COMPANY CONNECTION AGREEMENT                     EXXONMOBIL PIPELINE COMPANY                                                                           WD 90 Lease G01089                                                                                                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                        FOR WD 73A platform owned by Exxon and connecting to WD 90                                                                                                                                                                                                                                                                                    Divisive Mergers
   520      8/21/2006    Marketing - Connection Agreement               EXXONMOBILE PIPELINE COMPANY CONNECTION AGREEMENT                     EXXONMOBIL PIPELINE COMPANY                                                                           MC 311 Lease G02968                                                           ARENA ENERGY LP, BRISTOW US LLC                                    $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                        WITH APACHE CORPORATION                                                                                                                                                                                                                                                                                                                       Divisive Mergers
   521                   Oilfield Services                              777903_Master Services Agreement dated effective 03/28/2019           F.A.D. FLANGE ACCIAIO E DERIVATI S.P.A.                                     Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   522                   Oilfield Services                              505180_Master Services Agreement dated effective 12/01/2013           FASTORQ LLC                                                                 Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   523                   Oilfield Services                              501699_Master Services Agreement dated effective 02/02/2014           FDF ENERGY SERVICES                                                         Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   524       6/1/2020    Non-Oilfield Services                          Service Agreement                                                     FIDELITY INVESTMENTS INSTITUTIONAL                                          Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   525       4/1/2009    Marketing - Other                              Allocation of quality bank by and between Fieldwood and Allocation    Fieldwood and Allocation Specialists, LLC and Allocation Specialists, LLC   Fieldwood Energy LLC      GI 116 Lease G13944                                                           W & T OFFSHORE INC                                                 $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        Specialists, LLC and Allocation Specialists, LLC                                                                                                                                                                                                                                                                                                 Purchaser
   526      11/1/2018    Marketing - Other                              Allocation of quality bank by and between Fieldwood and Allocation    Fieldwood and Allocation Specialists, LLC and Allocation Specialists, LLC   Fieldwood Energy LLC      GC 065 Lease G05889                                                           WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                        Specialists, LLC and Allocation Specialists, LLC                                                                                                                                                                                                          ABANDONMENT ALTERNATIVES INC, MARUBENI                                                 Purchaser
                                                                                                                                                                                                                                                                                                                                  OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                                  CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                                  RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENER
   527       1/1/2006    Marketing - PHA                                GC 768 by and between Fieldwood and Anadarko US Offshore LLC          Fieldwood and Anadarko US Offshore LLC and Anadarko US Offshore             Fieldwood Energy LLC      GC 768 Lease G21817                                                           ANADARKO US OFFSHORE LLC                                           $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        and Anadarko US Offshore LLC                                          LLC                                                                                                                                                                                                                                                                        Purchaser
   528       8/1/1997    Marketing - PHA                                ST 176/ST 148 by and between Fieldwood and Arena Offshore LLC         Fieldwood and Arena Offshore LLC and Arena Offshore LLC                     Fieldwood Energy LLC      ST 161 Lease G01248, ST 148 Lease G01960                                                                                                         $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                        and Arena Offshore LLC                                                                                                                                                                                                                                                                                                                        Divisive Mergers
   529      10/31/2013 Marketing - Pipeline Transport                   Capacity Agreement by and between Fieldwood and Arena Offshore        Fieldwood and Arena Offshore LP and Arena Offshore LP                       Fieldwood Energy LLC      EI 315 Lease G02112, EI 316 Lease G05040, EI 329 Lease G02912                 ARENA ENERGY LP, TANA EXPLORATION                                  $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                        LP and Arena Offshore LP                                                                                                                                                                                                                                  COMPANY LLC                                                                         Divisive Mergers
   530      9/21/2010    Marketing - PHA                                MC 519-Santiago;MC 563-Santa Cruz;MC 562-Isabella MC 563 by           Fieldwood and BP Exploration and Production Inc. and BP Exploration and Fieldwood Energy LLC          MC 562 Lease G19966                                                                                                                              $0.00     Assume and assign to Credit Bid
                                                                        and between Fieldwood and BP Exploration and Production Inc. and      Production Inc.                                                                                                                                                                                                                                                            Purchaser                          x
                                                                        BP Exploration and Production Inc.
   531      9/21/2010    Marketing - PHA                                MC 562 and MC 519 at MC 474(Genovesa) by and between                  Fieldwood and BP Exploration and Production Inc. and BP Exploration and Fieldwood Energy LLC          MC 562 Lease G19966                                                                                                                              $0.00     Assume and assign to Credit Bid
                                                                        Fieldwood and BP Exploration and Production Inc. and BP               Production Inc.                                                                                                                                                                                                                                                           Purchaser                           x
                                                                        Exploration and Production Inc.
   532      9/21/2010    Marketing - PHA                                MC 519-Santiago;MC 563-Santa Cruz;MC 562-Isabella MC 563 by           Fieldwood and BP Exploration and Production Inc. and BP Exploration and Fieldwood Energy LLC          MC 519 Lease G27278                                                           BP EXPLORATION & PRODUCTION INC, HOUSTON                           $0.00     Assume and assign to Credit Bid
                                                                        and between Fieldwood and BP Exploration and Production Inc. and      Production Inc.                                                                                                                                                                     ENERGY DEEPWATER VENTURES I, RED WILLOW                                               Purchaser                           x
                                                                        BP Exploration and Production Inc.                                                                                                                                                                                                                        OFFSHORE LLC
   533      9/21/2010    Marketing - PHA                                MC 562 and MC 519 at MC 474(Genovesa) by and between                  Fieldwood and BP Exploration and Production Inc. and BP Exploration and Fieldwood Energy LLC          MC 519 Lease G27278, MC 474 Lease G35825                                      BP EXPLORATION & PRODUCTION INC, HOUSTON                           $0.00     Assume and assign to Credit Bid
                                                                        Fieldwood and BP Exploration and Production Inc. and BP               Production Inc.                                                                                                                                                                     ENERGY DEEPWATER VENTURES I, RED WILLOW                                               Purchaser                           x
                                                                        Exploration and Production Inc.                                                                                                                                                                                                                           OFFSHORE LLC
   534       1/1/2011    Marketing - Lease of Platform Space            BRI116-LOPS by and between Fieldwood and BRISTOW U.S. LLC             Fieldwood and BRISTOW U.S. LLC and BRISTOW U.S. LLC                         Fieldwood Energy LLC      EI 346 Lease G14482, MC 311 Lease G02968, SS 189 Lease G04232, ST             BRISTOW US LLC; ARENA ENERGY LP, BRISTOW                           $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                        and BRISTOW U.S. LLC                                                                                                                                                        295 Lease G05646                                                              US LLC                                                                              Divisive Mergers
   535       7/1/2014    Marketing - PHA                                VR 271 by and between Fieldwood and Castex Offshore Inc and           Fieldwood and Castex Offshore Inc and Castex Offshore Inc                   Fieldwood Energy LLC      VR 271 Lease G04800                                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                        Castex Offshore Inc                                                                                                                                                                                                                                                                                                                           Divisive Mergers
   536      11/1/2016    Marketing - Pipeline Transport                 Capacity Agreement by and between Fieldwood and Chevron               Fieldwood and Chevron Products Company and Chevron Products                 Fieldwood Energy LLC      GC 065 Lease G05889                                                           WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                        Products Company and Chevron Products Company                         Company                                                                                                                                                                             ABANDONMENT ALTERNATIVES INC, MARUBENI                                                 Purchaser
                                                                                                                                                                                                                                                                                                                                  OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                                  CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                                  RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENER
   537      11/4/2016    Marketing - Pipeline Transport                 Capacity Agreement by and between Fieldwood and Chevron               Fieldwood and Chevron Products Company and Chevron Products                 Fieldwood Energy LLC      GC 065 Lease G05889                                                           WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                        Products Company and Chevron Products Company                         Company                                                                                                                                                                             ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                                                                                                                                                                                                                                                                                  OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                                  CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                                  RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENER
   538      6/13/2018    Marketing - Pipeline Transport                 Capacity Agreement by and between Fieldwood and Chevron               Fieldwood and Chevron Products Company and Chevron Products                 Fieldwood Energy LLC      GC 065 Lease G05889                                                           WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                        Products Company and Chevron Products Company                         Company                                                                                                                                                                             ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                                                                                                                                                                                                                                                                                  OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                                  CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                                  RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENER
   539      10/1/2016    Marketing - Pipeline Transport                 Capacity Agreement by and between Fieldwood and Chevron USA           Fieldwood and Chevron USA INC and Chevron USA INC                           Fieldwood Energy LLC      GC 065 Lease G05889                                                           WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                        INC and Chevron USA INC                                                                                                                                                                                                                                   ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                                                                                                                                                                                                                                                                                  OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                                  CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                                  RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENER
   540      11/1/2016    Marketing - Pipeline Transport                 Capacity Agreement by and between Fieldwood and Chevron USA           Fieldwood and Chevron USA INC and Chevron USA INC                           Fieldwood Energy LLC      GC 065 Lease G05889                                                           WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                        INC and Chevron USA INC                                                                                                                                                                                                                                   ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                                                                                                                                                                                                                                                                                  OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                                  CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                                  RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENER




                                                                                                                                                                                                                                              Page 17 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 23 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                          Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                 Credit Bid
    #                                 Contract Category                                     Contract Description [1][2]                                          Known Contract Counterparties [3]                           Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                     Proposed Contract Treatment [8]    FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                      Purchaser
   541      7/13/2018    Marketing - Pipeline Transport                 Capacity Agreement by and between Fieldwood and Chevron USA           Fieldwood and Chevron USA INC and Chevron USA INC                          Fieldwood Energy LLC       GC 065 Lease G05889                                                           WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                        INC and Chevron USA INC                                                                                                                                                                                                                                   ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                                                                                                                                                                                                                                                                                  OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                                  CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                                  RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENER
   542       2/2/1996    Marketing - Pipeline Transport                 Gathering Agreement by and between Fieldwood and CMA Pipeline         Fieldwood and CMA Pipeline and CMA Pipeline                                Fieldwood Energy LLC       ST 206 Lease G05613                                                           MARATHON OIL COMPANY, W & T OFFSHORE INC,                          $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                        and CMA Pipeline                                                                                                                                                                                                                                          CMA PIPELINE                                                                        Divisive Mergers
   543      9/30/2015    Marketing - Pipeline Transport                 Gathering Agreement by and between Fieldwood and CMPA                 Fieldwood and CMPA PIPELINE PARTNERSHIP, LLC and CMPA                      Fieldwood Energy LLC       ST 206 Lease G05613                                                           MARATHON OIL COMPANY, W & T OFFSHORE INC,                          $0.00     Assume and Allocate Pursuant to
                                                                        PIPELINE PARTNERSHIP, LLC and CMPA PIPELINE                           PIPELINE PARTNERSHIP, LLC                                                                                                                                                           CMA PIPELINE                                                                        Divisive Mergers            x
                                                                        PARTNERSHIP, LLC
   544      7/18/2002    Marketing - PHA                                HI A-582 by and between Fieldwood and Cox Operating, LLC and          Fieldwood and Cox Operating, LLC and Cox Operating, LLC                    Fieldwood Energy LLC       HI A582 Lease G02719                                                          COX OPERATING LLC                                                  $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                        Cox Operating, LLC                                                                                                                                                                                                                                                                                                                            Divisive Mergers
   545      7/31/2013    Marketing - Pipeline Transport                 Capacity Agreement by and between Fieldwood and Energy XXI and        Fieldwood and Energy XXI and Energy XXI                                    Fieldwood Energy LLC       EI 315 Lease G02112, EI 316 Lease G05040, EI 329 Lease G02912       ARENA ENERGY LP, TANA EXPLORATION                                            $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                        Energy XXI                                                                                                                                                                                                                                      COMPANY LLC                                                                                   Divisive Mergers
   546       6/3/2015    Marketing - Pipeline Transport                 Capacity Agreement by and between Fieldwood and Energy XXI and        Fieldwood and Energy XXI and Energy XXI                                    Fieldwood Energy LLC       EI 315 Lease G02112, EI 316 Lease G05040, EI 329 Lease G02912       ARENA ENERGY LP, TANA EXPLORATION                                            $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                        Energy XXI                                                                                                                                                                                                                                      COMPANY LLC                                                                                   Divisive Mergers
   547      11/1/2006    Marketing - Lease of Platform Space            ERA100-LOPS by and between Fieldwood and ERA Helicopters LLC          Fieldwood and ERA Helicopters LLC and ERA Helicopters LLC                  Fieldwood Energy LLC       HI A-573 Lease G02393, MP 289 Lease G01666, SS 274 Lease G01039, ST ERA HELICOPTERS INC.; Crimson Louisiana Pipeline                             $0.00     Assume and Allocate Pursuant to
                                                                        and ERA Helicopters LLC                                                                                                                                                     206 Lease G05613, VR 265 Lease G01955                               LLC, EAST CAMERON GATHERING LLC, ERA                                                          Divisive Mergers            x
                                                                                                                                                                                                                                                                                                                        HELICOPTERS INC.
   548       2/1/2011    Marketing - Lease of Platform Space            ERA100-LOPS by and between Fieldwood and ERA Helicopters LLC Fieldwood and ERA Helicopters LLC and ERA Helicopters LLC                           Fieldwood Energy LLC       GC 065 Lease G05889                                                 WILD WELL CONTROL INC, DEEPWATER                                             $0.00     Assume and assign to Credit Bid
                                                                        and ERA Helicopters LLC                                                                                                                                                                                                                         ABANDONMENT ALTERNATIVES INC, MARUBENI                                                          Purchaser
                                                                                                                                                                                                                                                                                                                        OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                        CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                            x
                                                                                                                                                                                                                                                                                                                        RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                        OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                        CHEVRON USA INC, W & T ENER
   549      2/29/1996    Marketing - PHA                                PHA by and between Fieldwood and FIELDWOOD ENERGY LLC                 Fieldwood and FIELDWOOD ENERGY LLC and FIELDWOOD ENERGY                    Fieldwood Energy LLC       GC 065 Lease G05889                                                           WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                        and FIELDWOOD ENERGY LLC                                              LLC                                                                                                                                                                                 ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                                                                                                                                                                                                                                                                                  OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                                  CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                                  RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENER
   550       4/1/2007    Marketing - PHA                                RID108101-MP289C-MP275 by and between Fieldwood and FWE               Fieldwood and FWE and FWE                                                  Fieldwood Energy LLC       MP 289 Lease G01666                                                           ANADARKO US OFFSHORE LLC, ERA                                      $0.00     Assume and Allocate Pursuant to
                                                                        and FWE                                                                                                                                                                                                                                                   HELICOPTERS INC., HIGH POINT GAS GATHERING,                                         Divisive Mergers
                                                                                                                                                                                                                                                                                                                                  L.L.C., SHELL PIPELINE COMPANY LP, TALOS                                                                        x
                                                                                                                                                                                                                                                                                                                                  PETROLEUM LLC, W & T OFFSHORE INC,
                                                                                                                                                                                                                                                                                                                                  RIDGEWOOD ENERGY CORPORATION
   551      8/14/1995    Marketing - PHA                                PHA SM280-SM268A by and between Fieldwood and FWE and FWE Fieldwood and FWE and FWE                                                              Fieldwood Energy LLC       SM 268 Lease G02310                                                           HELIS OIL & GAS CO, AMERICAN PANTHER, LLC,                         $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                                                                                                                                                                                                                                                                                  MP GULF OF MEXICO, LLC                                                              Divisive Mergers
   552       5/1/2012    Marketing - PHA                                PHA EI354-EI337A by and between Fieldwood and FWE and FWE             Fieldwood and FWE and FWE                                                  Fieldwood Energy LLC       EI 354 Lease G10752, EI 337, EI 337                                           RIDGEWOOD ENERGY CORPORATION, COX                                  $0.00     Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                                                                                                                                                                                                                                                                                  OPERATING LLC                                                                       divisive mergers
   553      12/10/2013 Marketing - PHA                                  MC 725 by and between Fieldwood and GULFSTAR ONE LLC and          Fieldwood and GULFSTAR ONE LLC and GULFSTAR ONE LLC as                         Fieldwood Energy LLC       MC 948 Lease G28030                                                           ECOPETROL AMERICA LLC, TALOS ENERGY                                $0.00     Assume and assign to Credit Bid
                                                                        GULFSTAR ONE LLC as amended by:A. First Amendment to              amended by                                                                                                                                                                              OFFSHORE, LLC                                                                          Purchaser
                                                                        Production Handling Agreement by and among Gulfstar One LLC,
                                                                        Noble Energy, Inc., Ecopetrol America, Inc., Samson Offshore
                                                                        Mapleleaf, LLC and Marathon Oil Company dated effective July 1,                                                                                                                                                                                                                                                                                                                     x
                                                                        2016. B. Second Amendment to Production Handling Agreement by
                                                                        and among Gulfstar One LLC, Noble Energy, Inc., Ecopetrol America
                                                                        Inc., Samson Offshore Mapleleaf, LLC, and Marathon Oil Company
                                                                        dated effective August 4, 2016
   554       4/1/2018    Marketing - PHA                                PHA ST 308 Katmai by and between Fieldwood and ILX PROSPECT           Fieldwood and ILX PROSPECT KATMAI LLC and ILX PROSPECT                     Fieldwood Energy LLC       ST 308 Lease G21685                                                                                                                              $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        KATMAI LLC and ILX PROSPECT KATMAI LLC                                KATMAI LLC                                                                                                                                                                                                                                                                Purchaser
   555      1/17/1997    Marketing - Lease of Platform Space            ZZZ900-GC065 MROG LOPS by and between Fieldwood and Manta             Fieldwood and Manta Ray Offshore Gathering Co., LLC and Manta Ray          Fieldwood Energy LLC       GC 065 Lease G05889                                                           WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                        Ray Offshore Gathering Co., LLC and Manta Ray Offshore Gathering      Offshore Gathering Co., LLC                                                                                                                                                         ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                        Co., LLC                                                                                                                                                                                                                                                  OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                                  CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                                  RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENER
   556      1/14/2019    Marketing - PHA                                RED100-GC200TA09 ORLOV PHA by and between Fieldwood and               Fieldwood and RED WILLOW OFFSHORE LLC and RED WILLOW                       Fieldwood Energy LLC       GC 065 Lease G05889                                                           WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                        RED WILLOW OFFSHORE LLC and RED WILLOW OFFSHORE                       OFFSHORE LLC                                                                                                                                                                        ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                        LLC                                                                                                                                                                                                                                                       OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                                  CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                                  RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENER
   557       1/1/2020    Marketing - Pipeline Transport                 Transportation Agreement by and between Fieldwood and RED             Fieldwood and RED WILLOW OFFSHORE LLC and RED WILLOW                       Fieldwood Energy LLC       GC 065 Lease G05889                                                           WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                        WILLOW OFFSHORE LLC and RED WILLOW OFFSHORE LLC                       OFFSHORE LLC                                                                                                                                                                        ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                                                                                                                                                                                                                                                                                  OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                                  CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                                  RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENER
   558       4/1/2018    Marketing - PHA                                PHA ST 308 Katmai by and between Fieldwood and RIDGEWOOD              Fieldwood and RIDGEWOOD KATMAI LLC and RIDGEWOOD KATMAI                    Fieldwood Energy LLC       ST 308 Lease G21685                                                                                                                              $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        KATMAI LLC and RIDGEWOOD KATMAI LLC                                   LLC                                                                                                                                                                                                                                                                        Purchaser
   559      4/28/2009    Marketing - Lease of Platform Space            ROT101-LOPS MATAGORDA ISLAND 622C by and between                      Fieldwood and Rotocraft Leasing Company, LLC and Rotocraft Leasing         Fieldwood Energy LLC       EI 189 Lease 423                                                              ENVEN ENERGY VENTURES LLC, HELIS OIL & GAS                         $0.00     Assume and Allocate Pursuant to
                                                                        Fieldwood and Rotocraft Leasing Company, LLC and Rotocraft            Company, LLC                                                                                                                                                                        COMPANY LLC, ROTOCRAFT LEASING CO LLC                                               Divisive Mergers            x
                                                                        Leasing Company, LLC
   560      4/28/2009    Marketing - Lease of Platform Space            ROT101-LOPS EI 189P/F B by and between Fieldwood and                  Fieldwood and Rotocraft Leasing Company, LLC and Rotocraft Leasing         Fieldwood Energy LLC       MI 622 Lease G05000                                                           EOG RESOURCES INC, ROTOCRAFT LEASING CO                            $0.00     Assume and Allocate Pursuant to
                                                                        Rotocraft Leasing Company, LLC and Rotocraft Leasing Company,         Company, LLC                                                                                                                                                                        LLC                                                                                 Divisive Mergers            x
                                                                        LLC
   561      8/28/2014    Marketing - PHA                                MC 736 by and between Fieldwood and SBM Gulf Production, LLC          Fieldwood and SBM Gulf Production, LLC and SBM Gulf Production, LLC        Fieldwood Energy LLC       MC 698 Lease G28022, MC 782 Lease G33757                                      HOUSTON ENERGY DEEPWATER VENTURES V,                               $0.00     Assume and assign to Credit Bid
                                                                        and SBM Gulf Production, LLC                                                                                                                                                                                                                              RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                              Purchaser                           x
                                                                                                                                                                                                                                                                                                                                  LLC
   562       1/1/2010    Marketing - Lease of Platform Space            Annual LOPS payment for 12" Pipeline by and between Fieldwood         Fieldwood and Shell GOM Pipeline CO LLC and Shell GOM Pipeline CO          Fieldwood Energy LLC       GC 065 Lease G05889                                                           WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                        and Shell GOM Pipeline CO LLC and Shell GOM Pipeline CO LLC           LLC                                                                                                                                                                                 ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                                                                                                                                                                                                                                                                                  OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                                  CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                                  RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENER
   563      11/1/2016    Marketing - Lease of Platform Space            Annual LOPS payment for 16" Pipeline by and between Fieldwood         Fieldwood and Shell GOM Pipeline CO LLC and Shell GOM Pipeline CO          Fieldwood Energy LLC       GC 065 Lease G05889                                                           WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                        and Shell GOM Pipeline CO LLC and Shell GOM Pipeline CO LLC           LLC                                                                                                                                                                                 ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                                                                                                                                                                                                                                                                                  OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                                  CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                                  RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENER




                                                                                                                                                                                                                                              Page 18 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 24 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                        Credit Bid
    #                                 Contract Category                                     Contract Description [1][2]                                          Known Contract Counterparties [3]                           Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                             Purchaser
   564       3/1/2016    Marketing - Pipeline Transport                 Capacity Agreement by and between Fieldwood and SHELL                 Fieldwood and SHELL TRADING (US) COMPANY and SHELL TRADING                 Fieldwood Energy LLC       GC 065 Lease G05889                                                           WILD WELL CONTROL INC, DEEPWATER                                   $0.00      Assume and assign to Credit Bid
                                                                        TRADING (US) COMPANY and SHELL TRADING (US) COMPANY                   (US) COMPANY                                                                                                                                                                        ABANDONMENT ALTERNATIVES INC, MARUBENI                                                 Purchaser
                                                                                                                                                                                                                                                                                                                                  OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                                  CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                         x
                                                                                                                                                                                                                                                                                                                                  RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENER
   565      12/5/2016    Marketing - Pipeline Transport                 Capacity Agreement by and between Fieldwood and SHELL                 Fieldwood and SHELL TRADING (US) COMPANY and SHELL TRADING                 Fieldwood Energy LLC       GC 065 Lease G05889                                                           WILD WELL CONTROL INC, DEEPWATER                                   $0.00      Assume and assign to Credit Bid
                                                                        TRADING (US) COMPANY and SHELL TRADING (US) COMPANY                   (US) COMPANY                                                                                                                                                                        ABANDONMENT ALTERNATIVES INC, MARUBENI                                                 Purchaser
                                                                                                                                                                                                                                                                                                                                  OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                                  CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                         x
                                                                                                                                                                                                                                                                                                                                  RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENER
   566      12/5/2016    Marketing - Pipeline Transport                 Capacity Agreement by and between Fieldwood and SHELL                 Fieldwood and SHELL TRADING (US) COMPANY and SHELL TRADING                 Fieldwood Energy LLC       GC 065 Lease G05889                                                           WILD WELL CONTROL INC, DEEPWATER                                   $0.00      Assume and assign to Credit Bid
                                                                        TRADING (US) COMPANY and SHELL TRADING (US) COMPANY                   (US) COMPANY                                                                                                                                                                        ABANDONMENT ALTERNATIVES INC, MARUBENI                                                 Purchaser
                                                                                                                                                                                                                                                                                                                                  OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                                  CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                         x
                                                                                                                                                                                                                                                                                                                                  RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENER
   567      12/5/2016    Marketing - Pipeline Transport                 Capacity Agreement by and between Fieldwood and SHELL                 Fieldwood and SHELL TRADING (US) COMPANY and SHELL TRADING                 Fieldwood Energy LLC       GC 065 Lease G05889                                                           WILD WELL CONTROL INC, DEEPWATER                                   $0.00      Assume and assign to Credit Bid
                                                                        TRADING (US) COMPANY and SHELL TRADING (US) COMPANY                   (US) COMPANY                                                                                                                                                                        ABANDONMENT ALTERNATIVES INC, MARUBENI                                                 Purchaser
                                                                                                                                                                                                                                                                                                                                  OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                                  CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                         x
                                                                                                                                                                                                                                                                                                                                  RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENER
   568      12/5/2016    Marketing - Pipeline Transport                 Capacity Agreement by and between Fieldwood and SHELL                 Fieldwood and SHELL TRADING (US) COMPANY and SHELL TRADING                 Fieldwood Energy LLC       GC 065 Lease G05889                                                           WILD WELL CONTROL INC, DEEPWATER                                   $0.00      Assume and assign to Credit Bid
                                                                        TRADING (US) COMPANY and SHELL TRADING (US) COMPANY                   (US) COMPANY                                                                                                                                                                        ABANDONMENT ALTERNATIVES INC, MARUBENI                                                 Purchaser
                                                                                                                                                                                                                                                                                                                                  OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                                  CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                         x
                                                                                                                                                                                                                                                                                                                                  RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENER
   569      6/29/2018    Marketing - Pipeline Transport                 Capacity Agreement by and between Fieldwood and SHELL                 Fieldwood and SHELL TRADING (US) COMPANY and SHELL TRADING                 Fieldwood Energy LLC       GC 065 Lease G05889                                                           WILD WELL CONTROL INC, DEEPWATER                                   $0.00      Assume and assign to Credit Bid
                                                                        TRADING (US) COMPANY and SHELL TRADING (US) COMPANY                   (US) COMPANY                                                                                                                                                                        ABANDONMENT ALTERNATIVES INC, MARUBENI                                                 Purchaser
                                                                                                                                                                                                                                                                                                                                  OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                                  CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                         x
                                                                                                                                                                                                                                                                                                                                  RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENER
   570      6/29/2018    Marketing - Pipeline Transport                 Capacity Agreement by and between Fieldwood and SHELL                 Fieldwood and SHELL TRADING (US) COMPANY and SHELL TRADING                 Fieldwood Energy LLC       GC 065 Lease G05889                                                           WILD WELL CONTROL INC, DEEPWATER                                   $0.00      Assume and assign to Credit Bid
                                                                        TRADING (US) COMPANY and SHELL TRADING (US) COMPANY                   (US) COMPANY                                                                                                                                                                        ABANDONMENT ALTERNATIVES INC, MARUBENI                                                 Purchaser
                                                                                                                                                                                                                                                                                                                                  OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                                  CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                         x
                                                                                                                                                                                                                                                                                                                                  RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENER
   571      6/30/1999    Marketing - PHA                                MC 109/MC110 by and between Fieldwood and Talos Energy and            Fieldwood and Talos Energy and Talos Energy                                Fieldwood Energy LLC       MC 110 Lease G18192                                                           MARUBENI OIL & GAS (USA) LLC, TALOS                                $0.00     Assume and (i) assign to Credit Bid
                                                                        Talos Energy                                                                                                                                                                                                                                              RESOURCES LLC                                                              Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                               Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   572       3/1/2007    Marketing - PHA                                SM 107 by and between Fieldwood and Talos Energy and Talos            Fieldwood and Talos Energy and Talos Energy                                Fieldwood Energy LLC       SM 108 Lease 792                                                              TALOS PRODUCTION LLC                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Energy                                                                                                                                                                                                                                                                                                                                         Divisive Mergers
   573      6/30/1999    Marketing - PHA                                MC 108/MC 109 by and between Fieldwood and Talos Energy LLC           Fieldwood and Talos Energy LLC and Talos Energy LLC                        Fieldwood Energy LLC       MC 108 Lease G09777                                                           TALOS PRODUCTION LLC                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        and Talos Energy LLC                                                                                                                                                                                                                                                                                                                           Divisive Mergers
   574       8/1/2015    Marketing - Pipeline Transport                 Capacity Agreement by and between Fieldwood and Talos Energy          Fieldwood and Talos Energy Offshore, LLC and Talos Energy Offshore,        Fieldwood Energy LLC       MP 309 Lease G08760, MP 310 Lease G04126                                      TALOS ENERGY OFFSHORE, LLC, HE&D                                   $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Offshore, LLC and Talos Energy Offshore, LLC                          LLC                                                                                                                                                                                 OFFSHORE LP                                                                          Divisive Mergers
   575      1/14/2019    Marketing - PHA                                TAL109-GC200TA09 ORLOV PHA by and between Fieldwood and               Fieldwood and TALOS ENERGY OFFSHORE, LLC and TALOS ENERGY                  Fieldwood Energy LLC       GC 065 Lease G05889                                                           WILD WELL CONTROL INC, DEEPWATER                                   $0.00      Assume and assign to Credit Bid
                                                                        TALOS ENERGY OFFSHORE, LLC and TALOS ENERGY                           OFFSHORE, LLC                                                                                                                                                                       ABANDONMENT ALTERNATIVES INC, MARUBENI                                                  Purchaser
                                                                        OFFSHORE, LLC                                                                                                                                                                                                                                             OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                                  CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                         x
                                                                                                                                                                                                                                                                                                                                  RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENER
   576       1/1/2020    Marketing - Pipeline Transport                 Transportation Agreement by and between Fieldwood and TALOS Fieldwood and TALOS ENERGY OFFSHORE, LLC and TALOS ENERGY                            Fieldwood Energy LLC       GC 065 Lease G05889                                                           WILD WELL CONTROL INC, DEEPWATER                                   $0.00      Assume and assign to Credit Bid
                                                                        ENERGY OFFSHORE, LLC and TALOS ENERGY OFFSHORE, LLC OFFSHORE, LLC                                                                                                                                                                                         ABANDONMENT ALTERNATIVES INC, MARUBENI                                                 Purchaser
                                                                                                                                                                                                                                                                                                                                  OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                                  CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                         x
                                                                                                                                                                                                                                                                                                                                  RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENER
   577      8/12/2019    Marketing - Lease of Platform Space            TAM102-LOPS-19 by and between Fieldwood and TAMPNET                   Fieldwood and TAMPNET                                                      Fieldwood Energy LLC       ST 308 Lease G21685                                                                                                                              $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   578      8/12/2019    Marketing - Lease of Platform Space            TAM102-LOPS-23 by and between Fieldwood and TAMPNET                   Fieldwood and TAMPNET                                                      Fieldwood Energy LLC       VR 371 Lease G09524                                                                                                                              $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   579      8/12/2019    Marketing - Lease of Platform Space            TAM102-LOPS-7 by and between Fieldwood and TAMPNET                    Fieldwood and TAMPNET                                                      Fieldwood Energy LLC       GI 43 Lease 175                                                               APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                  PRODUCTION COMPANY                                                                      Purchaser
   580      8/12/2019    Marketing - Lease of Platform Space            TAM102-LOPS-8 by and between Fieldwood and TAMPNET                    Fieldwood and TAMPNET                                                      Fieldwood Energy LLC       GI 116 Lease G13944                                                           W & T OFFSHORE INC                                                 $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
   581      8/12/2019    Marketing - Lease of Platform Space            TAM102-LOPS-2 by and between Fieldwood and TAMPNET and                Fieldwood and TAMPNET and TAMPNET                                          Fieldwood Energy LLC       EI 120 Lease 50                                                                                                                                  $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        TAMPNET                                                                                                                                                                                                                                                                                                                                        Divisive Mergers
   582      8/12/2019    Marketing - Lease of Platform Space            TAM102-LOPS-18 by and between Fieldwood and TAMPNET and               Fieldwood and TAMPNET and TAMPNET                                          Fieldwood Energy LLC       SP 69 Lease G34367                                                                                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        TAMPNET                                                                                                                                                                                                                                                                                                                                        Divisive Mergers
   583      8/12/2019    Marketing - Lease of Platform Space            TAM102-LOPS-15 by and between Fieldwood and TAMPNET and               Fieldwood and TAMPNET and TAMPNET                                          Fieldwood Energy LLC       SS 207 Lease G01523, SS 216 Lease G01524                                                                                                         $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x                             x
                                                                        TAMPNET                                                                                                                                                                                                                                                                                                                                        Divisive Mergers
   584      8/12/2019    Marketing - Lease of Platform Space            TAM102-LOPS-24 by and between Fieldwood and TAMPNET and               Fieldwood and TAMPNET and TAMPNET                                          Fieldwood Energy LLC       WC 71 Lease 244                                                                                                                                  $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        TAMPNET                                                                                                                                                                                                                                                                                                                                        Divisive Mergers
   585      8/12/2019    Marketing - Lease of Platform Space            TAM102-LOPS-25 by and between Fieldwood and TAMPNET and               Fieldwood and TAMPNET and TAMPNET                                          Fieldwood Energy LLC       WD 105 Lease 842                                                                                                                                 $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        TAMPNET                                                                                                                                                                                                                                                                                                                                        Divisive Mergers
   586      8/12/2019    Marketing - Lease of Platform Space            TAM102-LOPS-22 by and between Fieldwood and TAMPNET and               Fieldwood and TAMPNET and TAMPNET                                          Fieldwood Energy LLC       VR 315 Lease G04215                                                           ANKOR E&P HOLDINGS CORPORATION, CANNAT                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                        TAMPNET                                                                                                                                                                                                                                                   ENERGY INC.                                                                          Divisive Mergers
   587      8/12/2019    Marketing - Lease of Platform Space            TAM102-LOPS-20 by and between Fieldwood and TAMPNET and               Fieldwood and TAMPNET and TAMPNET                                          Fieldwood Energy LLC       ST 295 Lease G05646                                                           APACHE OFFSHORE INVESTMENT GP, BRISTOW                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        TAMPNET                                                                                                                                                                                                                                                   US LLC, TAMPNET INC                                                                  Divisive Mergers
   588      8/12/2019    Marketing - Lease of Platform Space            TAM102-LOPS-5 by and between Fieldwood and TAMPNET and                Fieldwood and TAMPNET and TAMPNET                                          Fieldwood Energy LLC       EI 315 Lease G02112                                                           ARENA ENERGY LP, TANA EXPLORATION                                  $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        TAMPNET                                                                                                                                                                                                                                                   COMPANY LLC                                                                          Divisive Mergers
   589      8/12/2019    Marketing - Lease of Platform Space            TAM102-LOPS-9 by and between Fieldwood and TAMPNET and                Fieldwood and TAMPNET and TAMPNET                                          Fieldwood Energy LLC       HI 179 Lease G03236                                                           ARENA ENERGY LP, Transcontinental Gas Pipeline                     $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        TAMPNET                                                                                                                                                                                                                                                   Co LLC                                                                               Divisive Mergers
   590      8/12/2019    Marketing - Lease of Platform Space            TAM102-LOPS-6 by and between Fieldwood and TAMPNET and                Fieldwood and TAMPNET and TAMPNET                                          Fieldwood Energy LLC       EI 346 Lease G14482                                                           BRISTOW US LLC                                                     $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        TAMPNET                                                                                                                                                                                                                                                                                                                                        Divisive Mergers



                                                                                                                                                                                                                                              Page 19 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 25 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                               Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                      Credit Bid
    #                                 Contract Category                                      Contract Description [1][2]                                         Known Contract Counterparties [3]                           Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                     Proposed Contract Treatment [8]         FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                           Purchaser
   591      8/12/2019    Marketing - Lease of Platform Space            TAM102-LOPS-14 by and between Fieldwood and TAMPNET and               Fieldwood and TAMPNET and TAMPNET                                          Fieldwood Energy LLC       SS 189 Lease G04232                                                           CASTEX OFFSHORE INC, WALTER OIL & GAS                              $0.00     Assume and Allocate Pursuant to
                                                                        TAMPNET                                                                                                                                                                                                                                                   CORPORATION, WALTER OIL & GAS                                                       Divisive Mergers                 x
                                                                                                                                                                                                                                                                                                                                  CORPORATION, BRISTOW US LLC
   592      8/12/2019    Marketing - Lease of Platform Space       TAM102-LOPS-12 by and between Fieldwood and TAMPNET and                    Fieldwood and TAMPNET and TAMPNET                                          Fieldwood Energy LLC       HI A-573 Lease G02393, MC 311 Lease G02968, SP 70 Lease G01614                ERA HELICOPTERS INC.                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                   TAMPNET                                                                                                                                                                                                                                                                                                                                            Divisive Mergers
   593      8/12/2019    Marketing - Lease of Platform Space       TAM102-LOPS-16 by and between Fieldwood and TAMPNET and                    Fieldwood and TAMPNET and TAMPNET                                          Fieldwood Energy LLC       SS 274 Lease G01039                                                           ERA HELICOPTERS INC.                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                   TAMPNET                                                                                                                                                                                                                                                                                                                                            Divisive Mergers
   594      8/12/2019    Marketing - Lease of Platform Space       TAM102-LOPS-1 by and between Fieldwood and TAMPNET and                     Fieldwood and TAMPNET and TAMPNET                                          Fieldwood Energy LLC       BA A105 Lease G01757                                                          ERA HELICOPTERS INC., TAMPNET INC                                  $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                       x                             x
                                                                   TAMPNET                                                                                                                                                                                                                                                                                                                                            Divisive Mergers
   595      8/12/2019    Marketing - Lease of Platform Space       TAM102-LOPS-17 by and between Fieldwood and TAMPNET and                    Fieldwood and TAMPNET and TAMPNET                                          Fieldwood Energy LLC       SM 268 Lease G02310                                                           HELIS OIL & GAS CO, AMERICAN PANTHER, LLC,                         $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                   TAMPNET                                                                                                                                                                                                                                                        MP GULF OF MEXICO, LLC                                                              Divisive Mergers
   596      8/12/2019    Marketing - Lease of Platform Space       TAM102-LOPS-13 by and between Fieldwood and TAMPNET and                    Fieldwood and TAMPNET and TAMPNET                                          Fieldwood Energy LLC       MP 310 Lease G04126                                                           TALOS ENERGY OFFSHORE, LLC, HE&D                                   $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                   TAMPNET                                                                                                                                                                                                                                                        OFFSHORE LP                                                                         Divisive Mergers
   597      8/12/2019    Marketing - Lease of Platform Space       TAM102-LOPS-4 by and between Fieldwood and TAMPNET and                     Fieldwood and TAMPNET and TAMPNET                                          Fieldwood Energy LLC       EI 224 Lease G05504                                                           TALOS PETROLEUM LLC, WALTER OIL & GAS                              $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                   TAMPNET                                                                                                                                                                                                                                                        CORPORATION                                                                         Divisive Mergers
   598      8/12/2019    Marketing - Lease of Platform Space       TAM102-LOPS-11 by and between Fieldwood and TAMPNET and                    Fieldwood and TAMPNET and TAMPNET                                          Fieldwood Energy LLC       HI A-550 Lease G04081                                                         TAMPNET INC                                                        $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                   TAMPNET                                                                                                                                                                                                                                                                                                                                            Divisive Mergers
   599      8/12/2019    Marketing - Lease of Platform Space       TAM102-LOPS-26 by and between Fieldwood and TAMPNET and                    Fieldwood and TAMPNET and TAMPNET                                          Fieldwood Energy LLC       WD 122 Lease G13645                                                           TAMPNET INC                                                        $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                   TAMPNET                                                                                                                                                                                                                                                                                                                                            Divisive Mergers
   600      8/12/2019    Marketing - Lease of Platform Space       TAM102-LOPS-27 by and between Fieldwood and TAMPNET and                    Fieldwood and TAMPNET and TAMPNET                                          Fieldwood Energy LLC       WD 79, WD 80 Lease G01874                                                     TAMPNET INC, VENICE GATHERING SYSTEMS                              $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                                                                   TAMPNET                                                                                                                                                                                                                                                                                                                                               Purchaser
   601      8/12/2019    Marketing - Lease of Platform Space       TAM102-LOPS-3 by and between Fieldwood and TAMPNET and                     Fieldwood and TAMPNET and TAMPNET                                          Fieldwood Energy LLC       EI 158 Lease G01220                                                           Transcontinental Gas Pipeline Co LLC                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                   TAMPNET                                                                                                                                                                                                                                                                                                                                            Divisive Mergers
   602       7/8/2013    Marketing - Pipeline Transport            Capacity Agreement by and between Fieldwood and Tana                       Fieldwood and Tana Exploration Company, LLC and Tana Exploration           Fieldwood Energy LLC       EI 315 Lease G02112, EI 316 Lease G05040, EI 329 Lease G02912                 ARENA ENERGY LP, TANA EXPLORATION                                  $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                   Exploration Company, LLC and Tana Exploration Company, LLC                 Company, LLC                                                                                                                                                                        COMPANY LLC                                                                         Divisive Mergers
   603       3/1/2014    Marketing - PHA                           BS 25 by and between Fieldwood and Tana Exploration Company,               Fieldwood and Tana Exploration Company, LLC and Tana Exploration           Fieldwood Energy LLC       BS 25 Lease G31442                                                            TANA EXPLORATION COMPANY LLC                                       $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                                                                   LLC and Tana Exploration Company, LLC                                      Company, LLC                                                                                                                                                                                                                                                               Purchaser
   604      12/1/2016    Marketing - Other                         AGREEMENT FOR VR 78 PRODUCTION TO FLOW TO                                  FIELDWOOD AND TRANSCO                                                      Fieldwood Energy LLC       VR 78 Lease G04421                                                                                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                                                                   TRANSCO'S PIPELINE                                                                                                                                                                                                                                                                                                                                    Purchaser
   605      12/1/2016    Interconnection and Measurement Agreement AGREEMENT FOR VR 78 PRODUCTION TO FLOW TO                                  FIELDWOOD AND TRANSCO                                                      Fieldwood Energy LLC       VR 78 Lease G04421                                                                                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                                                                   TRANSCO'S PIPELINE                                                                                                                                                                                                                                                                                                                                    Purchaser
   606       9/5/1981    Marketing - Lease of Platform Space       A-LOPS-EI158B by and between Fieldwood and Transcontinental                Fieldwood and Transcontinental Gas Pipeline Corporation and                Fieldwood Energy LLC       EI 136 Lease G03152                                                           APACHE SHELF EXPLORATION LLC,                                      $0.00     Assume and Allocate Pursuant to
                                                                   Gas Pipeline Corporation and Transcontinental Gas Pipeline                 Transcontinental Gas Pipeline Corporation                                                                                                                                           Transcontinental Gas Pipeline Co LLC                                                Divisive Mergers                 x
                                                                   Corporation
   607      9/15/1981    Marketing - Lease of Platform Space       A-LOPS-EI136JA by and between Fieldwood and Transcontinental               Fieldwood and Transcontinental Gas Pipeline Corporation and                Fieldwood Energy LLC       EI 136 Lease G03152                                                           APACHE SHELF EXPLORATION LLC,                                      $0.00     Assume and Allocate Pursuant to
                                                                   Gas Pipeline Corporation and Transcontinental Gas Pipeline                 Transcontinental Gas Pipeline Corporation                                                                                                                                           Transcontinental Gas Pipeline Co LLC                                                Divisive Mergers                 x
                                                                   Corporation
   608       3/1/2017    Marketing - PHA                           BS 52SL 17860#2 by and between Fieldwood and Upstream                      Fieldwood and Upstream Exploration LLC and Upstream Exploration LLC        Fieldwood Energy LLC       BS 52 Lease 17675                                                             UPSTREAM EXPLORATION LLC                                           $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                                                                   Exploration LLC and Upstream Exploration LLC                                                                                                                                                                                                                                                                                                             Purchaser
   609      6/13/1996    Marketing - PHA                           SS 300 B/SS301 by and between Fieldwood and W & T Offshore,                Fieldwood and W & T Offshore, Inc. and W & T Offshore, Inc.                Fieldwood Energy LLC       SS 300 Lease G07760, SS 301 Lease G10794                                      W&T OFFSHORE INC                                                   $0.00   Assume and (i) assign to Credit Bid
                                                                   Inc. and W & T Offshore, Inc.                                                                                                                                                                                                                                                                                                           Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                             Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                           account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                             (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                             Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                             Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                      Purchase Agreement)
   610      10/23/2018 Marketing - PHA                                  MO826-VK251 by and between Fieldwood and W& T Offshore and            Fieldwood and W& T Offshore and W& T Offshore                              Fieldwood Energy LLC       MO 826 Lease G26176                                                           W & T OFFSHORE INC, W&T OFFSHORE INC                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                        W& T Offshore                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
   611       3/1/2017    Marketing - Pipeline Transport                 Capacity Agreement by and between Fieldwood and W&T Energy            Fieldwood and W&T Energy Energy VI, LLC and W&T Energy Energy VI,          Fieldwood Energy LLC       GC 065 Lease G05889                                                           WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                        Energy VI, LLC and W&T Energy Energy VI, LLC                          LLC                                                                                                                                                                                 ABANDONMENT ALTERNATIVES INC, MARUBENI                                                 Purchaser
                                                                                                                                                                                                                                                                                                                                  OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                                  CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                       x
                                                                                                                                                                                                                                                                                                                                  RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENER
   612       3/1/2017    Marketing - Pipeline Transport                 Capacity Agreement by and between Fieldwood and W&T Energy            Fieldwood and W&T Energy Energy VI, LLC and W&T Energy Energy VI,          Fieldwood Energy LLC       GC 065 Lease G05889                                                           WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                        Energy VI, LLC and W&T Energy Energy VI, LLC                          LLC                                                                                                                                                                                 ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                                                                                                                                                                                                                                                                                  OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                                  CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                       x
                                                                                                                                                                                                                                                                                                                                  RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENER
   613       8/1/2018    Marketing - Pipeline Transport                 Capacity Agreement by and between Fieldwood and W&T Energy            Fieldwood and W&T Energy Energy VI, LLC and W&T Energy Energy VI,          Fieldwood Energy LLC       GC 065 Lease G05889                                                           WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                        Energy VI, LLC and W&T Energy Energy VI, LLC                          LLC                                                                                                                                                                                 ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                                                                                                                                                                                                                                                                                  OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                                  CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                       x
                                                                                                                                                                                                                                                                                                                                  RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENER
   614       8/1/2018    Marketing - Pipeline Transport                 Capacity Agreement by and between Fieldwood and W&T Energy            Fieldwood and W&T Energy Energy VI, LLC and W&T Energy Energy VI,          Fieldwood Energy LLC       GC 065 Lease G05889                                                           WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                        Energy VI, LLC and W&T Energy Energy VI, LLC                          LLC                                                                                                                                                                                 ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                                                                                                                                                                                                                                                                                  OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                                  CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                       x
                                                                                                                                                                                                                                                                                                                                  RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENER
   615                   Marketing - PHA                                ST 320 A-5ST1 by and between Fieldwood and W&T Offshore, Inc.         Fieldwood and W&T Offshore, Inc. and W&T Offshore, Inc.                    Fieldwood Energy LLC       ST 320 Lease G24990                                                           W&T OFFSHORE INC, WALTER OIL & GAS                                 $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                        and W&T Offshore, Inc.                                                                                                                                                                                                                                    CORPORATION                                                                         Divisive Mergers
   616      11/12/2013 Marketing - Pipeline Transport                   Capacity Agreement by and between Fieldwood and Walter Oil &          Fieldwood and Walter Oil & Gas Corporation and Walter Oil & Gas Fieldwood Energy LLC                  EW 826 Lease G05800                                                           APACHE DEEPWATER LLC, WALTER OIL & GAS                             $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                        Gas Corporation and Walter Oil & Gas Corporation                      Corporation                                                                                                                                                                         CORPORATION, W & T OFFSHORE INC                                                     Divisive Mergers
   617      9/30/2004    Marketing - PHA                                PHA for EB165A/EB430 by and between Fieldwood and WALTER              Fieldwood and WALTER OIL & GAS CORPORATION and WALTER OIL & Fieldwood Energy LLC                      EI 224 Lease G05504                                                           TALOS PETROLEUM LLC, WALTER OIL & GAS                              $0.00     Assume and Allocate Pursuant to
                                                                        OIL & GAS CORPORATION and WALTER OIL & GAS                            GAS CORPORATION                                                                                                                                                                     CORPORATION                                                                         Divisive Mergers                 x
                                                                        CORPORATION
   618      10/21/2018 Marketing - PHA                                  ST 320 A02 by and between Fieldwood and Walter Oil & Gas              Fieldwood and Walter Oil & Gas Corporation and Walter Oil & Gas            Fieldwood Energy LLC       ST 320 Lease G24990                                                           W&T OFFSHORE INC, WALTER OIL & GAS                                 $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                        Corporation and Walter Oil & Gas Corporation                          Corporation                                                                                                                                                                         CORPORATION                                                                         Divisive Mergers
   619      5/20/2019    Marketing - PHA                                ST 320 A03 by and between Fieldwood and Walter Oil & Gas              Fieldwood and Walter Oil & Gas Corporation and Walter Oil & Gas            Fieldwood Energy LLC       ST 320 Lease G24990                                                           W&T OFFSHORE INC, WALTER OIL & GAS                                 $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                        Corporation and Walter Oil & Gas Corporation                          Corporation                                                                                                                                                                         CORPORATION                                                                         Divisive Mergers
   620                   Marketing - PHA                                ST 311 A1 by and between Fieldwood and Walter Oil & Gas               Fieldwood and Walter Oil & Gas Corporation and Walter Oil & Gas            Fieldwood Energy LLC       ST 311 Lease G31418                                                           WALTER OIL & GAS CORPORATION, W&T                                  $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                        Corporation and Walter Oil & Gas Corporation                          Corporation                                                                                                                                                                         OFFSHORE INC                                                                        Divisive Mergers
   621      6/14/2000    Marketing - Lease of Platform Space            WIL174 OP&MN FEE-VK251A by and between Fieldwood and                  Fieldwood and WILLIAMS FIELD SERVICES and WILLIAMS FIELD                   Fieldwood Energy LLC       VK 251 Lease G10930                                                           Williams Field Services                                            $0.00     Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                       x                             x
                                                                        WILLIAMS FIELD SERVICES and WILLIAMS FIELD SERVICES                   SERVICES                                                                                                                                                                                                                                                                divisive mergers
   622       1/7/2016    Other                                          Services Agreement                                                    Fieldwood Energy E&P Mexico, S. De R.L. De C.V.                            Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   623       1/7/2016    Other                                          Services Agreement                                                    Fieldwood Energy E&P Mexico, S. De R.L. De C.V.                            Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
   624      2/21/2018    Other                                          Engineering, Procurement, Construction and Installation Services      Fieldwood Energy E&P Mexico, S. De R.L. De C.V.                            Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                                                                        Agreement                                                                                                                                                                                                                                                                                                                                        Purchaser
   625                   Other                                          Contract for the Extraction of Hydrocarbons under the Production      Fieldwood Energy E&P Mexico, S. De R.L. De C.V.                            Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                        Sharing Modality - Fieldwood Energy E&P Mexico, S. De R.L. De                                                                                                                                                                                                                                                                                    Purchaser                               x
                                                                        C.V.
   626       3/1/2011    Marketing - Processing                         POL (0.3/GPM) 80-90% PLUS FEE = $.15 /MCF (ESC) by and                Fieldwood Energy LLC (Formally Noble Energy Inc.) and Enterprise Gas       Fieldwood Energy LLC       GC 768 Lease G21817                                                           ANADARKO US OFFSHORE LLC                                           $0.00     Assume and assign to Credit Bid
                                                                        between Fieldwood Energy LLC (Formally Noble Energy Inc.) and         Processing LLC and Enterprise Gas Processing LLC                                                                                                                                                                                                                          Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                                                                        Enterprise Gas Processing LLC and Enterprise Gas Processing LLC




                                                                                                                                                                                                                                              Page 20 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 26 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                        Credit Bid
    #                                 Contract Category                                     Contract Description [1][2]                                          Known Contract Counterparties [3]                           Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                             Purchaser
   627      1/22/2015    Marketing - Reserve Commitment                 Big Bend / Dantzler Reserve Commitment between Fieldwood              Fieldwood Energy LLC (Successor to Noble Energy, Inc) and Destin           Fieldwood Energy LLC       MC 742 Lease G32343, MC 697 Lease G28021, MC 698 Lease G28022, MC                                                                                $0.00      Assume and assign to Credit Bid
                                                                        Energy LLC (Successor to Noble Energy, Inc) and Destin Pipeline       Pipeline Company, LLC and Destin Pipeline Company, LLC                                                782 Lease G33757                                                                                                                                                     Purchaser                                 x
                                                                        Company, LLC and Destin Pipeline Company, LLC
   628       2/1/2012    Marketing - Reserve Commitment                 Galapagos, Santiago/Santa Cruz Reserve Commitment between             Fieldwood Energy LLC (Successor to Noble Energy, Inc) and Destin           Fieldwood Energy LLC       MC 519 Lease G27278, MC 562 Lease G19966, MC 563 Lease G21176                 BP EXPLORATION & PRODUCTION INC, HOUSTON                           $0.00      Assume and assign to Credit Bid
                                                                        Fieldwood Energy LLC (Successor to Noble Energy, Inc) and Destin      Pipeline Company, LLC and Destin Pipeline Company, LLC                                                                                                                              ENERGY DEEPWATER VENTURES I, RED WILLOW                                                Purchaser                                 x
                                                                        Pipeline Company, LLC and Destin Pipeline Company, LLC                                                                                                                                                                                                    OFFSHORE LLC
   629      10/1/2015    Marketing - Processing                         Coordination Agreement between Fieldwood Energy LLC and               Fieldwood Energy LLC and (Spectra) Texas Eastern and Texas Eastern to Fieldwood Energy LLC            BS 25 Lease G31442                                                            TANA EXPLORATION COMPANY LLC                                       $0.00      Assume and assign to Credit Bid
                                                                        (Spectra) Texas Eastern and Texas Eastern to Process at Targa         Process at Targa Venice                                                                                                                                                                                                                                                    Purchaser                                 x
                                                                        Venice
   630       2/7/2014    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between     Fieldwood Energy LLC and Air Liquide Large Indsutries U.S. LP              Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                        Fieldwood Energy LLC and Air Liquide Large Indsutries U.S. LP                                                                                                                                                                                                                                                                                    Purchaser                                 x

   631      10/1/2013    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between     Fieldwood Energy LLC and Apache Corporation                                Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Fieldwood Energy LLC and Apache Corporation                                                                                                                                                                                                                                                                                                       Purchaser
   632       2/1/2016    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between     Fieldwood Energy LLC and Arena Energy, LP                                  Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Fieldwood Energy LLC and Arena Energy, LP                                                                                                                                                                                                                                                                                                         Purchaser
   633       7/1/2019    Marketing - Processing                         between $.15 /mmbtu to $.10 /mmbtu depending on volume esc by         Fieldwood Energy LLC and Arrowhead Louisiana Pipeline, LLC                 Fieldwood Energy LLC       WC 33 Lease G15050, WC 66 Lease G02826, WC 65 Lease G02825, EC                FAIRFIELD ROYALTY CORP, HILCORP ENERGY 1                           $0.00      Assume and Allocate Pursuant to
                                                                        and between Fieldwood Energy LLC and Arrowhead Louisiana                                                                                                                    9/14 Lease G01440, EC 2 SL16473 Lease 16473, EC 2 SL16473 Lease               LP                                                                                   Divisive Mergers                  x
                                                                        Pipeline, LLC and Arrowhead Louisiana Pipeline, LLC                                                                                                                         16473
   634      12/1/2008    Marketing - Processing                         Greater of FEE or POL (85%/15%) min Fee $.16 (annual esclator) by     Fieldwood Energy LLC and Arrowhead Louisiana Pipeline, LLC current         Fieldwood Energy LLC       VR 78 Lease G04421, GI 43 (GI 32 - 52 / WD 67-71, 94-96) Lease 175, VR                                                                           $0.00     Assume and (i) assign to Credit Bid
                                                                        and between Fieldwood Energy LLC and Arrowhead Louisiana              operator and Arrowhead Louisiana Pipeline, LLC current operator                                       229 Lease G27070                                                                                                                                         Purchaser (pursuant to the Plan and the
                                                                        Pipeline, LLC current operator and Arrowhead Louisiana Pipeline,                                                                                                                                                                                                                                                                       Credit Bid Purchase Agreement) on
                                                                        LLC current operator                                                                                                                                                                                                                                                                                                                 account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   635       1/1/2011    Marketing - Processing                         Greater of FEE or POL (85%/15%) min Fee $.16 (annual esclator) by Fieldwood Energy LLC and Arrowhead Louisiana Pipeline, LLC current             Fieldwood Energy LLC       VR 78 Lease G04421, GI 43 (GI 32 - 52 / WD 67-71, 94-96) Lease 175, VR                                                                           $0.00     Assume and (i) assign to Credit Bid
                                                                        and between Fieldwood Energy LLC and Arrowhead Louisiana          operator and Arrowhead Louisiana Pipeline, LLC current operator                                           229 Lease G27070                                                                                                                                         Purchaser (pursuant to the Plan and the
                                                                        Pipeline, LLC current operator and Arrowhead Louisiana Pipeline,                                                                                                                                                                                                                                                                       Credit Bid Purchase Agreement) on
                                                                        LLC current operator                                                                                                                                                                                                                                                                                                                 account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   636      9/17/2017    Marketing - Processing                         Greater of FEE or POL (85%/15%) min Fee $.16 (annual esclator) by Fieldwood Energy LLC and Arrowhead Louisiana Pipeline, LLC current             Fieldwood Energy LLC       VR 78 Lease G04421, GI 43 (GI 32 - 52 / WD 67-71, 94-96) Lease 175, VR                                                                           $0.00     Assume and (i) assign to Credit Bid
                                                                        and between Fieldwood Energy LLC and Arrowhead Louisiana          operator and Arrowhead Louisiana Pipeline, LLC current operator                                           229 Lease G27070                                                                                                                                         Purchaser (pursuant to the Plan and the
                                                                        Pipeline, LLC current operator and Arrowhead Louisiana Pipeline,                                                                                                                                                                                                                                                                       Credit Bid Purchase Agreement) on
                                                                        LLC current operator                                                                                                                                                                                                                                                                                                                 account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   637       3/1/2020    Marketing - Processing                         Amend to FEE: Transco VR 66/78 = $.1873 per MMBtu(annual              Fieldwood Energy LLC and Arrowhead Louisiana Pipeline, LLC current         Fieldwood Energy LLC       VR 78 Lease G04421, GI 43 (GI 32 - 52 / WD 67-71, 94-96) Lease 175, VR                                                                           $0.00     Assume and (i) assign to Credit Bid
                                                                        Esclator); Kinetica Egan Gap interconect = $.08 per mmbtu (not        operator and Arrowhead Louisiana Pipeline, LLC current operator                                       229 Lease G27070, ST 53 Lease G04000                                                                                                                     Purchaser (pursuant to the Plan and the
                                                                        subject to Esclator) by and between Fieldwood Energy LLC and                                                                                                                                                                                                                                                                           Credit Bid Purchase Agreement) on
                                                                        Arrowhead Louisiana Pipeline, LLC current operator and Arrowhead                                                                                                                                                                                                                                                                     account of the Acquired Interests and/or
                                                                        Louisiana Pipeline, LLC current operator                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   638       7/1/2017    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between     Fieldwood Energy LLC and BASF Intertrade Corporation                       Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Fieldwood Energy LLC and BASF Intertrade Corporation                                                                                                                                                                                                                                                                                             Purchaser
   639       8/1/2014    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between     Fieldwood Energy LLC and Boston Gas Company D/B/A National Grid            Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                        Fieldwood Energy LLC and Boston Gas Company D/B/A National                                                                                                                                                                                                                                                                                       Purchaser                                 x
                                                                        Grid
   640      11/1/2014    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between     Fieldwood Energy LLC and BP Energy Company                                 Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Fieldwood Energy LLC and BP Energy Company                                                                                                                                                                                                                                                                                                       Purchaser
   641       1/1/2020    Property Participation & Exchange              Lease Exchange and Well Participation Agreement dated effective       Fieldwood Energy LLC and BP Exploration and Production Inc covering        Fieldwood Energy LLC       MC 474 Lease G35825, MC 518 Lease G35828                                                                                                         $0.00      Assume and assign to Credit Bid
                         Agreements                                     20 January 2020 by and between Fieldwood Energy LLC and BP            MC 474 / 518                                                                                                                                                                                                                                                               Purchaser                                 x
                                                                        Exploration and Production Inc covering MC 474 / 518
   642       6/1/2020    Marketing - Crude Sales                        BP Oil Supply buys crude oil from Fieldwood Energy by and between     Fieldwood Energy LLC and BP Oil Supply, a Division of BP Products North Fieldwood Energy LLC          MC 697 Lease G28021, MC 698 Lease G28022, MC 782 Lease G33757,                                                                                   $0.00      Assume and assign to Credit Bid
                                                                        Fieldwood Energy LLC and BP Oil Supply, a Division of BP Products     America Inc. and BP Oil Supply, a Division of BP Products North America                               MC738 Lease G32343                                                                                                                                                   Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        North America Inc. and BP Oil Supply, a Division of BP Products       Inc.
                                                                        North America Inc.
   643       6/1/2020    Marketing - Crude Sales                        BP Oil Supply buys crude oil from Fieldwood Energy by and between     Fieldwood Energy LLC and BP Oil Supply, a Division of BP Products North Fieldwood Energy LLC          MC 742 Lease G32343                                                                                                                              $0.00      Assume and assign to Credit Bid
                                                                        Fieldwood Energy LLC and BP Oil Supply, a Division of BP Products     America Inc. and BP Oil Supply, a Division of BP Products North America                                                                                                                                                                                                    Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        North America Inc. and BP Oil Supply, a Division of BP Products       Inc.
                                                                        North America Inc.
   644       4/1/2021    Marketing - Crude Sales                        BP Oil Supply buys crude oil from Fieldwood Energy by and between     Fieldwood Energy LLC and BP Oil Supply, a Division of BP Products North Fieldwood Energy LLC          MC 474 Lease G35825                                                                                                                              $0.00      Assume and assign to Credit Bid
                                                                        Fieldwood Energy LLC and BP Oil Supply, a Division of BP Products     America Inc. and BP Oil Supply, a Division of BP Products North America                                                                                                                                                                                                    Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        North America Inc. and BP Oil Supply, a Division of BP Products       Inc.
                                                                        North America Inc.
   645      11/30/2017 Marketing - Crude Sales                          BP Oil Supply buys crude oil from Fieldwood Energy by and between     Fieldwood Energy LLC and BP Oil Supply, a Division of BP Products North Fieldwood Energy LLC          ST 295 Lease G05646                                                           APACHE OFFSHORE INVESTMENT GP, BRISTOW                             $0.00      Assume and Allocate Pursuant to
                                                                        Fieldwood Energy LLC and BP Oil Supply, a Division of BP Products     America Inc. and BP Oil Supply, a Division of BP Products North America                                                                                                             US LLC, TAMPNET INC                                                                  Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        North America Inc. and BP Oil Supply, a Division of BP Products       Inc.
                                                                        North America Inc.
   646      5/19/2020    Marketing - Crude Sales                        BP Oil Supply buys crude oil from Fieldwood Energy by and between     Fieldwood Energy LLC and BP Oil Supply, a Division of BP Products North Fieldwood Energy LLC          MC 698 Lease G28022, MC 782 Lease G33757                                      HOUSTON ENERGY DEEPWATER VENTURES V,                               $0.00      Assume and assign to Credit Bid
                                                                        Fieldwood Energy LLC and BP Oil Supply, a Division of BP Products     America Inc. and BP Oil Supply, a Division of BP Products North America                                                                                                             RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                               Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        North America Inc. and BP Oil Supply, a Division of BP Products       Inc.                                                                                                                                                                                LLC
                                                                        North America Inc.
   647       6/1/2020    Marketing - Crude Sales                        BP Oil Supply buys crude oil from Fieldwood Energy by and between     Fieldwood Energy LLC and BP Oil Supply, a Division of BP Products North Fieldwood Energy LLC          MC 698 Lease G28022                                                           HOUSTON ENERGY DEEPWATER VENTURES V,                               $0.00      Assume and assign to Credit Bid
                                                                        Fieldwood Energy LLC and BP Oil Supply, a Division of BP Products     America Inc. and BP Oil Supply, a Division of BP Products North America                                                                                                             RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                               Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        North America Inc. and BP Oil Supply, a Division of BP Products       Inc.                                                                                                                                                                                LLC
                                                                        North America Inc.
   648       7/1/2020    Marketing - Crude Sales                        BP Oil Supply buys crude oil from Fieldwood Energy by and between     Fieldwood Energy LLC and BP Oil Supply, a Division of BP Products North Fieldwood Energy LLC          GC 040 Lease G34536                                                           ILX PROSPECT KATMAI LLC, RIDGEWOOD KATMAI                          $0.00      Assume and assign to Credit Bid
                                                                        Fieldwood Energy LLC and BP Oil Supply, a Division of BP Products     America Inc. and BP Oil Supply, a Division of BP Products North America                                                                                                             LLC                                                                                    Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        North America Inc. and BP Oil Supply, a Division of BP Products       Inc.
                                                                        North America Inc.
   649      6/14/2000    Marketing - Gathering                          Gas Gathering Agreement by and between Fieldwood Energy LLC           Fieldwood Energy LLC and Carbonate Trend and Carbonate Trend               Fieldwood Energy LLC       VK 251 Lease G10930                                                           Williams Field Services                                            $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x                             x
                                                                        and Carbonate Trend and Carbonate Trend                                                                                                                                                                                                                                                                                                        Divisive Mergers
   650      6/14/2000    Marketing - Gathering                          Gas Gathering Agreement by and between Fieldwood Energy LLC           Fieldwood Energy LLC and Carbonate Trend and Carbonate Trend               Fieldwood Energy LLC       VK 251 Lease G10930                                                           Williams Field Services                                            $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x                             x
                                                                        and Carbonate Trend and Carbonate Trend                                                                                                                                                                                                                                                                                                        Divisive Mergers
   651       8/1/2014    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between     Fieldwood Energy LLC and Castex Energy, Inc.                               Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Fieldwood Energy LLC and Castex Energy, Inc.                                                                                                                                                                                                                                                                                                      Purchaser
   652       7/1/2014    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between     Fieldwood Energy LLC and Castex Offshore, Inc.                             Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Fieldwood Energy LLC and Castex Offshore, Inc.                                                                                                                                                                                                                                                                                                    Purchaser
   653      9/13/2011    Marketing - Transportation                     Chandeleur IT Transportation - Fieldwood interest in MP 59 was sold   Fieldwood Energy LLC and Chandeleur Pipeline, LLC, now owned by Third Fieldwood Energy LLC            MP 59 Lease G03194                                                                                                                               $0.00      Assume and Allocate Pursuant to
                                                                        to Cantium by and between Fieldwood Energy LLC and Chandeleur         Coast Midstream and Chandeleur Pipeline, LLC, now owned by Third                                                                                                                                                                                                         Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Pipeline, LLC, now owned by Third Coast Midstream and Chandeleur      Coast Midstream
                                                                        Pipeline, LLC, now owned by Third Coast Midstream
   654       3/1/2014    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between     Fieldwood Energy LLC and Chevron Natural Gas                               Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Fieldwood Energy LLC and Chevron Natural Gas                                                                                                                                                                                                                                                                                                     Purchaser




                                                                                                                                                                                                                                              Page 21 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 27 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                        Credit Bid
    #                                 Contract Category                                     Contract Description [1][2]                                          Known Contract Counterparties [3]                           Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                             Purchaser
   655      2/25/2011    Marketing - Construction, Operations,          Provides for the construction and operation of the EI 361 Pipeline     Fieldwood Energy LLC and Chevron Pipeline Company and Chevron             Fieldwood Energy LLC       EI 315 Lease G02112, EI 316 Lease G05040, EI 330 Lease G02115, EI 281         ARENA ENERGY LP, TANA EXPLORATION                                  $0.00      Assume and Allocate Pursuant to
                         Management, Ownership Agreements               (Segment I) and EI Pipeline (Segment II) which was installed to        Pipeline Company                                                                                     Lease G09591, EI 282 Lease G09592, EI 329 Lease G02912, EI 337 Lease          COMPANY LLC                                                                          Divisive Mergers
                                                                        connect the Barnacle Pipeline (the still in service portion what was                                                                                                        G03332                                                                                                                                                                                               x
                                                                        formerly Bonito Pipeline) . by and between Fieldwood Energy LLC
                                                                        and Chevron Pipeline Company and Chevron Pipeline Company
   656       2/1/2019    Marketing - Other                              Methanol Treatment Agreement by and between Fieldwood Energy           Fieldwood Energy LLC and Chevron Pipeline Company and Chevron             Fieldwood Energy LLC       MC 948 Lease G28030                                                           ECOPETROL AMERICA LLC, TALOS ENERGY                                $0.00      Assume and assign to Credit Bid
                                                                        LLC and Chevron Pipeline Company and Chevron Pipeline Company          Pipeline Company                                                                                                                                                                   OFFSHORE, LLC                                                                          Purchaser                                 x

   657      10/1/1984    Marketing - Construction, Operations,          Provides for the construction and operation of the EI 361 Pipeline.    Fieldwood Energy LLC and Chevron Pipeline Company and Chevron             Fieldwood Energy LLC       EI 354 Lease G10752, EI 353 Lease G03783, EI 354 Lease G10752, EI 361         RIDGEWOOD ENERGY CORPORATION, COX                                  $0.00      Assume and Allocate Pursuant to
                         Management, Ownership Agreements               Originating from the EI 361 A Platform to the Bonito Pipeline System   Pipeline Company                                                                                     Lease G02324                                                                  OPERATING LLC                                                                        Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        by and between Fieldwood Energy LLC and Chevron Pipeline
                                                                        Company and Chevron Pipeline Company
   658      5/31/2018    Marketing - Crude Sales                        Gunflint - Chevron buys crude oil from Fieldwood Energy by and         Fieldwood Energy LLC and Chevron Products Company                         Fieldwood Energy LLC       MC 904 Lease G36566, MC 949 Lease G32363, MC 992 Lease G24133, MC ECOPETROL AMERICA LLC, TALOS ENERGY                                            $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        between Fieldwood Energy LLC and Chevron Products Company                                                                                                                   993 Lease G24134                                                  OFFSHORE, LLC                                                                                       Purchaser
   659      1/30/2014    Marketing - Crude Sales                        Chevron buys crude oil from Fieldwood Energy by and between            Fieldwood Energy LLC and Chevron Products Company and Chevron             Fieldwood Energy LLC       MP 77 Lease G04481                                                                                                                               $0.00      Assume and Allocate Pursuant to
                                                                        Fieldwood Energy LLC and Chevron Products Company and                  Products Company                                                                                                                                                                                                                                                        Divisive Mergers                  x                             x
                                                                        Chevron Products Company
   660      1/31/2014    Marketing - Crude Sales                        Chevron buys crude oil from Fieldwood Energy by and between            Fieldwood Energy LLC and Chevron Products Company and Chevron             Fieldwood Energy LLC       PL 13 Lease G03171, MP 140 Lease G02193                                       ANKOR ENERGY LLC, ENVEN ENERGY VENTURES,                           $0.00      Assume and Allocate Pursuant to
                                                                        Fieldwood Energy LLC and Chevron Products Company and                  Products Company                                                                                                                                                                   LLC; JX NIPPON OIL EXPLORATION USA LTD                                               Divisive Mergers                  x
                                                                        Chevron Products Company
   661      5/31/2018    Marketing - Crude Sales                        Chevron buys crude oil from Fieldwood Energy by and between            Fieldwood Energy LLC and Chevron Products Company and Chevron             Fieldwood Energy LLC       MC 948 Lease G28030                                                           ECOPETROL AMERICA LLC, TALOS ENERGY                                $0.00      Assume and assign to Credit Bid
                                                                        Fieldwood Energy LLC and Chevron Products Company and                  Products Company                                                                                                                                                                   OFFSHORE, LLC                                                                          Purchaser                                 x
                                                                        Chevron Products Company
   662      1/31/2014    Marketing - Crude Sales                        Chevron buys crude oil from Fieldwood Energy by and between            Fieldwood Energy LLC and Chevron Products Company and Chevron             Fieldwood Energy LLC       SS 274 Lease G01039, EI 188 Lease 443, SM 149 Lease G02592, SM 132  ERA HELICOPTERS INC.                                                         $0.00     Assume and (i) assign to Credit Bid
                                                                        Fieldwood Energy LLC and Chevron Products Company and                  Products Company                                                                                     Lease G02282, SM 268 Lease G02310, SS 204 Lease G01520, SS 207                                                                                           Purchaser (pursuant to the Plan and the
                                                                        Chevron Products Company                                                                                                                                                    Lease G01523, SS 216 Lease G01524, ST 311 Lease G31418, SM 40 Lease                                                                                        Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                    G13607, SM 41 Lease G01192, SM 44 Lease G23840, SM 41 Lease                                                                                              account of the Acquired Interests and/or
                                                                                                                                                                                                                                                    G01192, SM 44 Lease G23840, SM 39 Lease G16320, SM 48 Lease 786                                                                                            (ii) allocate pursuant to the Divisive    x         x            x      x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   663      3/18/2014    Marketing - Crude Sales                        Chevron buys crude oil from Fieldwood Energy by and between            Fieldwood Energy LLC and Chevron Products Company and Chevron             Fieldwood Energy LLC       GI 116 Lease G13944, ST 320 Lease G24990                                      W & T OFFSHORE INC                                                 $0.00      Assume and assign to Credit Bid
                                                                        Fieldwood Energy LLC and Chevron Products Company and                  Products Company                                                                                                                                                                                                                                                          Purchaser                                 x
                                                                        Chevron Products Company
   664       9/1/2018    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between      Fieldwood Energy LLC and CIMA Energy, LTD                                 Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Fieldwood Energy LLC and CIMA Energy, LTD                                                                                                                                                                                                                                                                                                        Purchaser
   665       8/1/2014    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between      Fieldwood Energy LLC and Colonial Gas Company D/B/A National Grid         Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                        Fieldwood Energy LLC and Colonial Gas Company D/B/A National                                                                                                                                                                                                                                                                                     Purchaser                                 x
                                                                        Grid
   666       3/1/2014    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between      Fieldwood Energy LLC and ConocoPhillips Company                           Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Fieldwood Energy LLC and ConocoPhillips Company                                                                                                                                                                                                                                                                                                   Purchaser
   667      11/30/2018 Marketing - Transportation                       Oil Transport by and between Fieldwood Energy LLC and Crimson          Fieldwood Energy LLC and Crimson Gulf LLC and Crimson Gulf LLC            Fieldwood Energy LLC       EI 136 Lease G03152, EI 158 Lease G01220, EI 173 Lease G13622, EI 174 APACHE SHELF EXPLORATION LLC,                                              $0.00      Assume and Allocate Pursuant to
                                                                        Gulf LLC and Crimson Gulf LLC                                                                                                                                               Lease G03782, EI 175 Lease 438, EI 187 Lease G10736, EI 189 Lease 423, Transcontinental Gas Pipeline Co LLC                                                        Divisive Mergers
                                                                                                                                                                                                                                                    EI 211 Lease G05502, EI 212 Lease G05503, EI 307 Lease G02110, SS 151
                                                                                                                                                                                                                                                    Lease G15282, SS 175 Lease G05550, SS 176 Lease G33646, SS 246                                                                                                                                       x
                                                                                                                                                                                                                                                    Lease G01027, SS 247 Lease G01028, SS 248 Lease G01029, SS 249
                                                                                                                                                                                                                                                    Lease G01030, SS 271 Lease G01038, SS 274 Lease G01039, SS 291
                                                                                                                                                                                                                                                    Lease G02923
   668       7/8/2011    Marketing - Gathering                          Galapagos, FT 2 - plus 5 amendments-MDQ changes by and                 Fieldwood Energy LLC and Destin Pipeline Company, LLC and Destin          Fieldwood Energy LLC       MC 519 Lease G27278, MC 562 Lease G19966, MC 563 Lease G21176                 BP EXPLORATION & PRODUCTION INC, HOUSTON                           $0.00      Assume and assign to Credit Bid
                                                                        between Fieldwood Energy LLC and Destin Pipeline Company, LLC          Pipeline Company, LLC                                                                                                                                                              ENERGY DEEPWATER VENTURES I, RED WILLOW                                                Purchaser                                 x
                                                                        and Destin Pipeline Company, LLC                                                                                                                                                                                                                          OFFSHORE LLC
   669      8/28/2015    Marketing - Gathering                          Big Bned Dantzler, Destin FT2, - plus 4 amendments-MDQ changes         Fieldwood Energy LLC and Destin Pipeline Company, LLC and Destin          Fieldwood Energy LLC       MC 782 Lease G33757, MC 697 Lease G33757                                      RIDGEWOOD DANTZLER LLC, TALOS                                      $0.00      Assume and assign to Credit Bid
                                                                        by and between Fieldwood Energy LLC and Destin Pipeline                Pipeline Company, LLC                                                                                                                                                              EXPLORATION LLC, W & T ENERGY VI LLC                                                   Purchaser                                 x
                                                                        Company, LLC and Destin Pipeline Company, LLC
   670      11/15/2013 Marketing - Transportation                       Discovery Gas FT2 agreement; plus amendments to MDQ and                Fieldwood Energy LLC and Discovery Gas Transmission and Discovery         Fieldwood Energy LLC       ST 308 Lease G21685                                                                                                                              $0.00      Assume and assign to Credit Bid
                 eff                                                    Exhibit B by and between Fieldwood Energy LLC and Discovery Gas        Gas Transmission                                                                                                                                                                                                                                                          Purchaser                                 x
             12/1/2013                                                  Transmission and Discovery Gas Transmission
   671      11/15/2013 Marketing - Transportation                       Discovery Gas FT2 Discount letter by and between Fieldwood             Fieldwood Energy LLC and Discovery Gas Transmission and Discovery         Fieldwood Energy LLC       ST 308 Lease G21685                                                                                                                              $0.00      Assume and assign to Credit Bid
                 eff                                                    Energy LLC and Discovery Gas Transmission and Discovery Gas            Gas Transmission                                                                                                                                                                                                                                                          Purchaser                                 x
             12/1/2013                                                  Transmission
   672        5/1/2020 Marketing - Transportation                       Disocvery Gas - FT2 agreement; by and between Fieldwood Energy         Fieldwood Energy LLC and Discovery Gas Transmission and Discovery         Fieldwood Energy LLC       GC 040 Lease G34536                                                           ILX PROSPECT KATMAI LLC, RIDGEWOOD KATMAI                          $0.00      Assume and assign to Credit Bid
                                                                        LLC and Discovery Gas Transmission and Discovery Gas                   Gas Transmission                                                                                                                                                                   LLC                                                                                    Purchaser                                 x
                                                                        Transmission
   673       5/1/2020    Marketing - Transportation                     Discovery Gas FT2 Discount letter by and between Fieldwood             Fieldwood Energy LLC and Discovery Gas Transmission and Discovery         Fieldwood Energy LLC       GC 040 Lease G34536                                                           ILX PROSPECT KATMAI LLC, RIDGEWOOD KATMAI                          $0.00      Assume and assign to Credit Bid
                                                                        Energy LLC and Discovery Gas Transmission and Discovery Gas            Gas Transmission                                                                                                                                                                   LLC                                                                                    Purchaser                                 x
                                                                        Transmission
   674       4/1/2015    Marketing - Transportation                     Disocvery Gas - FT2 agreement; by and between Fieldwood Energy         Fieldwood Energy LLC and Discovery Gas Transmission and Discovery         Fieldwood Energy LLC       ST 311 Lease G31418                                                           WALTER OIL & GAS CORPORATION, W&T                                  $0.00      Assume and Allocate Pursuant to
                                                                        LLC and Discovery Gas Transmission and Discovery Gas                   Gas Transmission                                                                                                                                                                   OFFSHORE INC                                                                         Divisive Mergers                  x
                                                                        Transmission
   675       4/1/2015    Marketing - Transportation                     Discovery Gas FT2 Discount letter by and between Fieldwood             Fieldwood Energy LLC and Discovery Gas Transmission and Discovery         Fieldwood Energy LLC       ST 311 Lease G31418                                                           WALTER OIL & GAS CORPORATION, W&T                                  $0.00      Assume and Allocate Pursuant to
                                                                        Energy LLC and Discovery Gas Transmission and Discovery Gas            Gas Transmission                                                                                                                                                                   OFFSHORE INC                                                                         Divisive Mergers                  x
                                                                        Transmission
   676       4/1/2015    Marketing - Gathering                          Discovery Gas Gathering and Gas Dedication by and between              Fieldwood Energy LLC and Discovery Gas Transmission and Discovery         Fieldwood Energy LLC       ST 311 Lease G31418                                                           WALTER OIL & GAS CORPORATION, W&T                                  $0.00      Assume and Allocate Pursuant to
                                                                        Fieldwood Energy LLC and Discovery Gas Transmission and                Gas Transmission                                                                                                                                                                   OFFSHORE INC                                                                         Divisive Mergers                  x
                                                                        Discovery Gas Transmission
   677      7/15/2004    Marketing - Transportation                     Condensate Transportation Agreement by and between Fieldwood           Fieldwood Energy LLC and Discovery Gas Transmission LLC and               Fieldwood Energy LLC       ST 308 Lease G21685                                                                                                                              $0.00      Assume and assign to Credit Bid
                                                                        Energy LLC and Discovery Gas Transmission LLC and Discovery            Discovery Gas Transmission LLC                                                                                                                                                                                                                                            Purchaser                                 x
                                                                        Gas Transmission LLC
   678      8/25/2009    Marketing - Separation & Stablization          Amendment Letter to Condensate Transport Agreement ST 308              Fieldwood Energy LLC and Discovery Gas Transmission LLC and               Fieldwood Energy LLC       ST 308 Lease G21685                                                                                                                              $0.00      Assume and assign to Credit Bid
                                                                        Tarantula by and between Fieldwood Energy LLC and Discovery Gas        Discovery Gas Transmission LLC                                                                                                                                                                                                                                            Purchaser                                 x
                                                                        Transmission LLC and Discovery Gas Transmission LLC
   679       4/1/2015    Marketing - Transportation                     Liquids Transportation Agreement by and between Fieldwood Energy       Fieldwood Energy LLC and Discovery Gas Transmission LLC and               Fieldwood Energy LLC       ST 311 Lease G31418                                                           WALTER OIL & GAS CORPORATION, W&T                                  $0.00      Assume and Allocate Pursuant to
                                                                        LLC and Discovery Gas Transmission LLC and Discovery Gas               Discovery Gas Transmission LLC                                                                                                                                                     OFFSHORE INC                                                                         Divisive Mergers                  x
                                                                        Transmission LLC
   680      7/15/2004    Marketing - Separation & Stablization          Liquids Sep., Handling, Stab.,and Redelivery Agreement by and          Fieldwood Energy LLC and Discovery Producer Services LLC and              Fieldwood Energy LLC       ST 308 Lease G21685                                                                                                                              $0.00      Assume and assign to Credit Bid
                                                                        between Fieldwood Energy LLC and Discovery Producer Services           Discovery Producer Services LLC                                                                                                                                                                                                                                           Purchaser                                 x
                                                                        LLC and Discovery Producer Services LLC
   681       5/1/2020    Marketing - Separation & Stablization          Liquids Sep., Handling, Stab.,and Redelivery Agreement by and          Fieldwood Energy LLC and Discovery Producer Services LLC and              Fieldwood Energy LLC       GC 040 Lease G34536                                                           ILX PROSPECT KATMAI LLC, RIDGEWOOD KATMAI                          $0.00      Assume and assign to Credit Bid
                                                                        between Fieldwood Energy LLC and Discovery Producer Services           Discovery Producer Services LLC                                                                                                                                                    LLC                                                                                    Purchaser                                 x
                                                                        LLC and Discovery Producer Services LLC
   682      10/1/2006    Marketing - Separation & Stablization          Amendment Letter to Condensated Sep., and Redelivery Agreement         Fieldwood Energy LLC and Discovery Producer Services LLC and              Fieldwood Energy LLC       ST 308 Lease G21685                                                                                                                              $0.00      Assume and assign to Credit Bid
                                                                        ST 308 Tarantula by and between Fieldwood Energy LLC and               Discovery Producter Services LLC                                                                                                                                                                                                                                          Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Discovery Producer Services LLC and Discovery Producter Services
                                                                        LLC
   683      2/24/2014    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between      Fieldwood Energy LLC and DTE Energy Trading, Inc.                         Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Fieldwood Energy LLC and DTE Energy Trading, Inc.                                                                                                                                                                                                                                                                                                Purchaser
   684       2/1/2017    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between      Fieldwood Energy LLC and Duke Energy Carolinas, LLC                       Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Fieldwood Energy LLC and Duke Energy Carolinas, LLC                                                                                                                                                                                                                                                                                              Purchaser
   685       5/6/2014    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between      Fieldwood Energy LLC and Duke Energy Florida, Inc.                        Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Fieldwood Energy LLC and Duke Energy Florida, Inc.                                                                                                                                                                                                                                                                                               Purchaser
   686      2/27/2015    Marketing - Transportation                     Crude Oil Transport. by and between Fieldwood Energy LLC and           Fieldwood Energy LLC and Endymion Oil Pipeline Company LLC and            Fieldwood Energy LLC       MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343, MC                                                                                $0.00      Assume and assign to Credit Bid
                                                                        Endymion Oil Pipeline Company LLC and Endymion Oil Pipeline            Endymion Oil Pipeline Company LLC                                                                    782 Lease G33757                                                                                                                                                     Purchaser                                 x
                                                                        Company LLC




                                                                                                                                                                                                                                              Page 22 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 28 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                        Credit Bid
    #                                 Contract Category                                     Contract Description [1][2]                                          Known Contract Counterparties [3]                           Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                             Purchaser
   687      10/1/1981    Marketing - Construction, Operations,          Provides description and ownership of said Gathering System by and Fieldwood Energy LLC and Energy XXI Pipeline II, LLC and Energy XXI           Fieldwood Energy LLC       WD 80 Lease G01989, WD 85 Lease G04895, WD 86 Lease G02934, SP 87 TAMPNET INC; TALOS ERT LLC                                                     $0.00     Assume and (i) assign to Credit Bid
                         Management, Ownership Agreements               between Fieldwood Energy LLC and Energy XXI Pipeline II, LLC and Pipeline II, LLC                                                                                           Lease G07799, SP 89 Lease G01618, WD 104 Lease 841, WD 105 Lease                                                                                         Purchaser (pursuant to the Plan and the
                                                                        Energy XXI Pipeline II, LLC                                                                                                                                                 842, WD 133 Lease G01106, WD 121 Lease G19843, WD 122 Lease                                                                                                Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                    G13645, WD 128 Lease G10883, SP 87 Lease G07799, SP 88 Lease                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                    G10894                                                                                                                                                     (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   688      9/16/2014    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC and Enlink Gas Marketing, LP                              Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Fieldwood Energy LLC and Enlink Gas Marketing, LP                                                                                                                                                                                                                                                                                                 Purchaser
   689       4/1/2020    Marketing - Processing                         POL 90%/10% by and between Fieldwood Energy LLC and ENLINK Fieldwood Energy LLC and ENLINK LIG LIQUIDS, LLC and ENLINK LIG                       Fieldwood Energy LLC       EI 126 Lease 52, EI 136 Lease G03152, EI 158 Lease G01220, SS 32 Lease                                                                           $0.00      Assume and Allocate Pursuant to
                                                                        LIG LIQUIDS, LLC and ENLINK LIG LIQUIDS, LLC                      LIQUIDS, LLC                                                                                              335, SS 33 Lease 336, SS 91 Lease G02919, SS 214 Lease 828, SS 233                                                                                                 Divisive Mergers
                                                                                                                                                                                                                                                    Lease G01528, SS 246 Lease G01027, SS 271 Lease G01038, SS 252
                                                                                                                                                                                                                                                    Lease G01529, SS 253 Lease G01031, SS 354 Lease G15312, SM 93
                                                                                                                                                                                                                                                    Lease G21618, SM 139 Lease G21106, PL 1 Lease G04234, PL 9 Lease                                                                                                                                     x                      x      x
                                                                                                                                                                                                                                                    G02924, PL 10 Lease G02925, PL 11 Lease 71, SS 68 Lease G02917, PL
                                                                                                                                                                                                                                                    10 Lease G02925, PL 11 Lease 71, ST 242 Lease G23933, ST 315 Lease
                                                                                                                                                                                                                                                    G23946, ST 316 Lease G22762, VR 272 Lease G23829, VR 313 Lease
                                                                                                                                                                                                                                                    G01172, VR 315 Lease G04215, VR 332 Lease G09514
   690      11/1/2004    Marketing - Processing                         $0.06/MMBTU by and between Fieldwood Energy LLC and ENLINK            Fieldwood Energy LLC and ENLINK Midstream current operator and             Fieldwood Energy LLC       SM 149 Lease G02592                                                                                                                              $0.00     Assume and (i) assign to Credit Bid
                                                                        Midstream current operator and ENLINK Midstream current operator      ENLINK Midstream current operator                                                                                                                                                                                                                              Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                               Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   691       4/1/2007    Marketing - Processing                         $0.06/MMBTU by and between Fieldwood Energy LLC and ENLINK            Fieldwood Energy LLC and ENLINK Midstream current operator and             Fieldwood Energy LLC       SM 149 Lease G02592                                                                                                                              $0.00     Assume and (i) assign to Credit Bid
                                                                        Midstream current operator and ENLINK Midstream current operator      ENLINK Midstream current operator                                                                                                                                                                                                                              Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                               Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   692      1/19/2012    Marketing - Processing                         92% / 8% by and between Fieldwood Energy LLC and ENLINK               Fieldwood Energy LLC and ENLINK Midstream current operator and             Fieldwood Energy LLC       SM 136 Lease G02588, SM 137 Lease G02589                                                                                                         $0.00    Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x                             x
                                                                        Midstream current operator and ENLINK Midstream current operator      ENLINK Midstream current operator                                                                                                                                                                                                                                         Divisive Mergers
   693      2/17/2014    Marketing - Processing                         92% / 8% by and between Fieldwood Energy LLC and ENLINK               Fieldwood Energy LLC and ENLINK Midstream current operator and             Fieldwood Energy LLC       SM 137 Lease G02589, SS 207 Lease G01523                                                                                                         $0.00    Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x                             x
                                                                        Midstream current operator and ENLINK Midstream current operator      ENLINK Midstream current operator                                                                                                                                                                                                                                         Divisive Mergers
   694       1/1/2013    Marketing - Processing                         98%/2% AND $.06/mmbTU by and between Fieldwood Energy LLC             Fieldwood Energy LLC and ENLINK Midstream current operator and             Fieldwood Energy LLC       EI 346 Lease G14482, GI 116 Lease G13944, SS 79/80 Lease G15277               BRISTOW US LLC                                                     $0.00   Assume and (i) assign to Credit Bid
                                                                        and ENLINK Midstream current operator and ENLINK Midstream            ENLINK Midstream current operator                                                                                                                                                                                                                            Purchaser (pursuant to the Plan and the
                                                                        current operator                                                                                                                                                                                                                                                                                                                     Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                           account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                             (ii) allocate pursuant to the Divisive      x         x
                                                                                                                                                                                                                                                                                                                                                                                                             Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                             Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                      Purchase Agreement)
   695      10/22/1976 Marketing - Processing                           Agreement for the Construction and Operation of the Blue Water Gas    Fieldwood Energy LLC and ENLINK Midstream current operator and             Fieldwood Energy LLC       VR 261                                                                        n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                        Plant, Acadia Parish, Louisiana by and between Fieldwood Energy       ENLINK Midstream current operator                                                                                                                                                                                                                                       divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        LLC and ENLINK Midstream current operator and ENLINK
                                                                        Midstream current operator
   696       1/1/2011    Marketing - Processing                         98%/2% AND $.06/mmbTU by and between Fieldwood Energy LLC             Fieldwood Energy LLC and ENLINK Midstream current operator and             Fieldwood Energy LLC       GI 116 Lease G13944, EI 346 Lease G14482, SS 79/80 Lease G15277               W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                        and ENLINK Midstream current operator and ENLINK Midstream            ENLINK Midstream current operator                                                                                                                                                                                                                              Purchaser (pursuant to the Plan and the
                                                                        current operator                                                                                                                                                                                                                                                                                                                       Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   697       4/1/2012    Marketing - Processing                         98%/2% AND $.06/mmbTU by and between Fieldwood Energy LLC             Fieldwood Energy LLC and ENLINK Midstream current operator and             Fieldwood Energy LLC       GI 116 Lease G13944, EI 346 Lease G14482, SS 79/80 Lease G15277               W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                        and ENLINK Midstream current operator and ENLINK Midstream            ENLINK Midstream current operator                                                                                                                                                                                                                              Purchaser (pursuant to the Plan and the
                                                                        current operator                                                                                                                                                                                                                                                                                                                       Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   698       6/1/2012    Marketing - Processing                         98%/2% AND $.06/mmbTU by and between Fieldwood Energy LLC             Fieldwood Energy LLC and ENLINK Midstream current operator and             Fieldwood Energy LLC       GI 116 Lease G13944, EI 346 Lease G14482, SS 79/80 Lease G15277               W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                        and ENLINK Midstream current operator and ENLINK Midstream            ENLINK Midstream current operator                                                                                                                                                                                                                              Purchaser (pursuant to the Plan and the
                                                                        current operator                                                                                                                                                                                                                                                                                                                       Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   699      11/1/2012    Marketing - Processing                         98%/2% AND $.06/mmbTU by and between Fieldwood Energy LLC             Fieldwood Energy LLC and ENLINK Midstream current operator and             Fieldwood Energy LLC       GI 116 Lease G13944, EI 346 Lease G14482, SS 79/80 Lease G15277               W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                        and ENLINK Midstream current operator and ENLINK Midstream            ENLINK Midstream current operator                                                                                                                                                                                                                              Purchaser (pursuant to the Plan and the
                                                                        current operator                                                                                                                                                                                                                                                                                                                       Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   700       3/1/2011    Marketing - Processing                         Gas processing Raw make purchase by and between Fieldwood             Fieldwood Energy LLC and Enterprise Gas Processing LLC ((Formally          Fieldwood Energy LLC       GC 768 Lease G21817                                                           ANADARKO US OFFSHORE LLC                                           $0.00      Assume and assign to Credit Bid
                                                                        Energy LLC and Enterprise Gas Processing LLC ((Formally Noble         Noble Energy Inc.) and Enterprise Gas Processing LLC                                                                                                                                                                                                                       Purchaser                                 x
                                                                        Energy Inc.) and Enterprise Gas Processing LLC
   701      3/16/2004    Marketing - Processing                         87/13% by and between Fieldwood Energy LLC and Enterprise Gas         Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC            SM 142 Lease G01216, SM 40 Lease G13607, EC 178 Lease G34229, EI                                                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                        Processing LLC and Enterprise Gas Processing LLC                      Gas Processing LLC                                                                                    307 Lease G02110, EC 338 Lease G02063                                                                                                                    Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                               Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   702      11/11/2004 Marketing - Processing                           85/15% by and between Fieldwood Energy LLC and Enterprise Gas         Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise      Fieldwood Energy LLC       VR 161 Lease G34253                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Processing LLC and Enterprise Gas Processing LLC                      Gas Processing LLC                                                                                                                                                                                                                                                       Divisive Mergers
   703      12/6/2004    Marketing - Processing                         87/13% by and between Fieldwood Energy LLC and Enterprise Gas         Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise      Fieldwood Energy LLC       VR 161 Lease G34253                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Processing LLC and Enterprise Gas Processing LLC                      Gas Processing LLC                                                                                                                                                                                                                                                       Divisive Mergers
   704       2/1/2005    Marketing - Processing                         88/12% by and between Fieldwood Energy LLC and Enterprise Gas         Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise      Fieldwood Energy LLC       SM 39 Lease G16320                                                                                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
                                                                        Processing LLC and Enterprise Gas Processing LLC                      Gas Processing LLC                                                                                                                                                                                                                                                       Divisive Mergers
   705       4/1/2010    Marketing - Processing                         85/15% by and between Fieldwood Energy LLC and Enterprise Gas         Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise      Fieldwood Energy LLC       EI 307 Lease G02110                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Processing LLC and Enterprise Gas Processing LLC                      Gas Processing LLC                                                                                                                                                                                                                                                       Divisive Mergers
   706       4/1/2011    Marketing - Processing                         85/15% by and between Fieldwood Energy LLC and Enterprise Gas         Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise      Fieldwood Energy LLC       EI 307 Lease G02110                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Processing LLC and Enterprise Gas Processing LLC                      Gas Processing LLC                                                                                                                                                                                                                                                       Divisive Mergers




                                                                                                                                                                                                                                              Page 23 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 29 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                        Credit Bid
    #                                 Contract Category                                     Contract Description [1][2]                                          Known Contract Counterparties [3]                           Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                             Purchaser
   707      11/1/2011    Marketing - Processing                         (.5/GPM*100) or $.10 by and between Fieldwood Energy LLC and          Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC            MC 519 Lease G27278, MC 563 Lease G21176, MC 562 Lease G19966                 BP EXPLORATION & PRODUCTION INC, HOUSTON                           $0.00      Assume and assign to Credit Bid
                                                                        Enterprise Gas Processing LLC and Enterprise Gas Processing LLC       Gas Processing LLC                                                                                                                                                                  ENERGY DEEPWATER VENTURES I, RED WILLOW                                                Purchaser                                 x
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC
   708      11/9/2004    Marketing - Processing                         85/15% by and between Fieldwood Energy LLC and Enterprise Gas         Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise      Fieldwood Energy LLC       EC 332 Lease G09478                                                           CAIRN ENERGY USA INC, CONTINENTAL LAND &                           $0.00    Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                        Processing LLC and Enterprise Gas Processing LLC                      Gas Processing LLC                                                                                                                                                                  FUR CO INC                                                                            Divisive Mergers
   709       1/8/2007    Marketing - Processing                         85/15% by and between Fieldwood Energy LLC and Enterprise Gas         Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise      Fieldwood Energy LLC       EC 332 Lease G09478                                                           CAIRN ENERGY USA INC, CONTINENTAL LAND &                           $0.00    Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                        Processing LLC and Enterprise Gas Processing LLC                      Gas Processing LLC                                                                                                                                                                  FUR CO INC                                                                            Divisive Mergers
   710      1/12/2011    Marketing - Processing                         85/15% by and between Fieldwood Energy LLC and Enterprise Gas         Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise      Fieldwood Energy LLC       EC 332 Lease G09478                                                           CAIRN ENERGY USA INC, CONTINENTAL LAND &                           $0.00    Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                        Processing LLC and Enterprise Gas Processing LLC                      Gas Processing LLC                                                                                                                                                                  FUR CO INC                                                                            Divisive Mergers
   711       8/1/2009    Marketing - Processing                         FEE - .0800 PER mcF by and between Fieldwood Energy LLC and           Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise      Fieldwood Energy LLC       EI 211 Lease G05502, EI 212 Lease G05503, EI 281 Lease G09591, EI 281         EPL OIL & GAS, LLC                                                 $0.00   Assume and (i) assign to Credit Bid
                                                                        Enterprise Gas Processing LLC and Enterprise Gas Processing LLC       Gas Processing LLC                                                                                    Lease G09591, SS 178 Lease G05551, SS 190 Lease G10775, EI 53 Lease                                                                                    Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                    479, GI 76 Lease G02161, SM 280 Lease G14456, SS 274 Lease G01039,                                                                                       Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                    ST 205 Lease G05612, ST 296 Lease G12981, ST 291 Lease G16455, SM                                                                                      account of the Acquired Interests and/or
                                                                                                                                                                                                                                                    149 Lease G02592, ST 190 Lease G01261, ST 205 Lease G05612, SM 268                                                                                       (ii) allocate pursuant to the Divisive      x         x
                                                                                                                                                                                                                                                    Lease G02310, SM 281 Lease G02600, SM 280 Lease G14456                                                                                                   Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                             Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                      Purchase Agreement)
   712      1/18/2012    Marketing - Processing                         FEE - .0800 PER MCF - ESCALATOR ADDED by and between                  Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC            EI 211 Lease G05502, EI 212 Lease G05503, EI 281 Lease G09591, EI 281         EPL OIL & GAS, LLC                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                        Fieldwood Energy LLC and Enterprise Gas Processing LLC and            Gas Processing LLC                                                                                    Lease G09591, SS 178 Lease G05551, SS 190 Lease G10775, EI 53 Lease                                                                                      Purchaser (pursuant to the Plan and the
                                                                        Enterprise Gas Processing LLC                                                                                                                                               479, GI 76 Lease G02161, SM 280 Lease G14456, SS 274 Lease G01039,                                                                                         Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                    ST 205 Lease G05612, ST 296 Lease G12981, ST 291 Lease G16455, SM                                                                                        account of the Acquired Interests and/or
                                                                                                                                                                                                                                                    149 Lease G02592, ST 190 Lease G01261, ST 205 Lease G05612, SM 268                                                                                         (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                    Lease G02310, SM 281 Lease G02600, SM 280 Lease G14456                                                                                                     Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   713      2/11/2015    Marketing - Processing                         95% & $0.08/Mmbtu/ MINIMUM $.20 by and between Fieldwood              Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC            MC 742 Lease G32343, MC 697 Lease G28021, MC 698 Lease G28022     HOUSTON ENERGY DEEPWATER VENTURES V,                                           $0.00      Assume and assign to Credit Bid
                                                                        Energy LLC and Enterprise Gas Processing LLC and Enterprise Gas       Gas Processing LLC                                                                                                                                                      RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                                           Purchaser                                 x
                                                                        Processing LLC                                                                                                                                                                                                                                LLC
   714       1/8/2019    Marketing - Processing                         $.16 /MMBTU (escl) plus electricity fee by and between Fieldwood      Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC            MP 140 Lease G02193, WD 90 Lease G01089, WD 103 Lease 840, WD 105 JX NIPPON OIL EXPLORATION USA LTD                                              $0.00     Assume and (i) assign to Credit Bid
                                                                        Energy LLC and Enterprise Gas Processing LLC and Enterprise Gas       Gas Processing LLC                                                                                    Lease 842, MP 289 Lease G01666, MP 290 Lease G34866, MP 275 Lease                                                                                        Purchaser (pursuant to the Plan and the
                                                                        Processing LLC                                                                                                                                                              G15395, MP 289 Lease G01666, SP 62 Lease G01294, MP 296 Lease                                                                                              Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                    G01673, MP 311 Lease G02213, MP 311 Lease G02213, MP 77 Lease                                                                                            account of the Acquired Interests and/or
                                                                                                                                                                                                                                                    G04481, BS 52 Lease 17675, MC 311 Lease G02968, MC 108 Lease                                                                                               (ii) allocate pursuant to the Divisive    x         x                   x
                                                                                                                                                                                                                                                    G09777                                                                                                                                                     Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   715       1/1/2012    Marketing - Processing                         FEE - .08005 /MCF (SUBJECT TO gdp (NEVER LESS THAT .075               Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC            SM 76 Lease G01208, SM 58 Lease G01194, EI 158 Lease G01220, EI 188           LOUISIANA LAND & EXPLORATION CO                                    $0.00      Assume and Allocate Pursuant to
                                                                        OR GRATER THAN $.12 /MCF by and between Fieldwood Energy              Gas Processing LLC                                                                                    Lease 443, SS 207 Lease G01523, ST 295 Lease G05646, SS 189 Lease                                                                                                  Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x                             x
                                                                        LLC and Enterprise Gas Processing LLC and Enterprise Gas                                                                                                                    G04232, PL 25 Lease G14535
                                                                        Processing LLC
   716       1/8/2019    Marketing - Processing                         $.16 /MMBTU (escl) plus electricity fee by and between Fieldwood      Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC            MC 110 Lease G18192                                                           MARUBENI OIL & GAS (USA) LLC, TALOS                                $0.00     Assume and (i) assign to Credit Bid
                                                                        Energy LLC and Enterprise Gas Processing LLC and Enterprise Gas       Gas Processing LLC                                                                                                                                                                  RESOURCES LLC                                                              Purchaser (pursuant to the Plan and the
                                                                        Processing LLC                                                                                                                                                                                                                                                                                                                         Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   717       7/1/1970    Marketing - Processing                         Agreement for the Construction and Operation of the Toca Gas          Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC            WD 73 G01083, WD 75, WD 90, WD 103, WD 104, WD 105                            n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                        Processing Plant, St. Bernard Parish, Louisiana by and between        Gas Processing LLC                                                                                                                                                                                                                                                      divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Fieldwood Energy LLC and Enterprise Gas Processing LLC and
                                                                        Enterprise Gas Processing LLC
   718       7/1/1970    Marketing - Construction, Operations,          The Operator shall receive the gas to be processed at the Plant       Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC            WD 105, SP 62, BS 52, SP 65, SP 70, MP 289, MP 290, WD 133, MC 311            n.a.                                                               $0.00      Assume and allocate pursuant to
                         Management, Ownership Agreements               Delivery Point for the account of each owner and, after processing,   Gas Processing LLC                                                                                                                                                                                                                                                      divisive mergers
                                                                        deliver the Residue Gas to Highpoint, all in accordance with                                                                                                                                                                                                                                                                                                                     x
                                                                        agreements by and between Fieldwood Energy LLC and Enterprise
                                                                        Gas Processing LLC and Enterprise Gas Processing LLC
   719      7/25/2014    Marketing - Processing                         Ratificaton to the Agreement for the Construction and Operation of    Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC            WD 73 G01083, WD 75, WD 90, WD 103, WD 105                                    n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                        the Toca Gas Processing Plant, St. Bernard Parish, Louisiana by and   Gas Processing LLC                                                                                                                                                                                                                                                      divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        between Fieldwood Energy LLC and Enterprise Gas Processing LLC
                                                                        and Enterprise Gas Processing LLC
   720      10/1/2012    Marketing - Processing                         pol 85% 15% by and between Fieldwood Energy LLC and Enterprise        Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC            GC 200 Lease G12209, GC 201 Lease G12210, GC 244 Lease G11043                 RED WILLOW OFFSHORE LLC, TALOS ENERGY                              $0.00      Assume and assign to Credit Bid
                                                                        Gas Processing LLC and Enterprise Gas Processing LLC                  Gas Processing LLC                                                                                                                                                                  OFFSHORE, LLC, WILD WELL CONTROL INC,                                                  Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENERGY VI LLC, SHELL
                                                                                                                                                                                                                                                                                                                                  TRADING (US) COMPANY
   721      2/27/2015    Marketing - Processing                         95.75% & $0.10/Mmbtu / Minimum $.20 by and between Fieldwood          Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC            MC 782 Lease G33757                                                           RIDGEWOOD DANTZLER LLC, TALOS                                      $0.00      Assume and assign to Credit Bid
                                                                        Energy LLC and Enterprise Gas Processing LLC and Enterprise Gas       Gas Processing LLC                                                                                                                                                                  EXPLORATION LLC, W & T ENERGY VI LLC                                                   Purchaser                                 x
                                                                        Processing LLC
   722       3/1/2005    Marketing - Processing                         87/13% by and between Fieldwood Energy LLC and Enterprise Gas         Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC            SM 142 Lease G01216, SM 40 Lease G13607, EC 178 Lease G34229, EI              SANARE ENERGY PARTNERS, LLC                                        $0.00     Assume and (i) assign to Credit Bid
                                                                        Processing LLC and Enterprise Gas Processing LLC                      Gas Processing LLC                                                                                    307 Lease G02110                                                                                                                                         Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                               Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   723       1/1/2009    Marketing - Processing                         87/13% by and between Fieldwood Energy LLC and Enterprise Gas         Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC            SM 142 Lease G01216, SM 40 Lease G13607, EC 178 Lease G34229, EI              SANARE ENERGY PARTNERS, LLC                                        $0.00     Assume and (i) assign to Credit Bid
                                                                        Processing LLC and Enterprise Gas Processing LLC                      Gas Processing LLC                                                                                    307 Lease G02110                                                                                                                                         Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                               Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   724       1/1/1992    Marketing - Processing                         BASE by and between Fieldwood Energy LLC and Enterprise Gas           Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC            EC 265 Lease G00972, EC 338 Lease G02063, EI 315 Lease G02112, EI             TALOS ENERGY OFFSHORE, LLC                                         $0.00     Assume and (i) assign to Credit Bid
                                                                        Processing LLC and Enterprise Gas Processing LLC                      Gas Processing LLC                                                                                    316 Lease G05040, EI 333 Lease G02317, EI 334 Lease G15263, EI 337                                                                                       Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                    Lease G03332, EI 353 Lease G03783, EI 354 Lease G10752, EI 361 Lease                                                                                       Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                    G02324, SM 39 Lease G16320, SM 48 Lease 786, SM 127 Lease G02883,                                                                                        account of the Acquired Interests and/or
                                                                                                                                                                                                                                                    SM 128 Lease G02587, SM 141 Lease G02885                                                                                                                   (ii) allocate pursuant to the Divisive    x         x            x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   725      10/1/1995    Marketing - Processing                         CONTRUCTION/OPERATING (NI) by and between Fieldwood             Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC                  EC 265 Lease G00972, EC 338 Lease G02063, EI 315 Lease G02112, EI             TALOS ENERGY OFFSHORE, LLC                                         $0.00     Assume and (i) assign to Credit Bid
                                                                        Energy LLC and Enterprise Gas Processing LLC and Enterprise Gas Gas Processing LLC                                                                                          316 Lease G05040, EI 329 Lease G02912, EI 315 Lease G02112, EI 316                                                                                       Purchaser (pursuant to the Plan and the
                                                                        Processing LLC                                                                                                                                                              Lease G05040, EI 333 Lease G02317, EI 334 Lease G15263, EI 337 Lease                                                                                       Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                    G03332, EI 353 Lease G03783, EI 354 Lease G10752, EI 361 Lease                                                                                           account of the Acquired Interests and/or
                                                                                                                                                                                                                                                    G02324, SM 39 Lease G16320, SM 48 Lease 786, SM 127 Lease G02883,                                                                                          (ii) allocate pursuant to the Divisive    x         x            x
                                                                                                                                                                                                                                                    SM 128 Lease G02587, SM 141 Lease G02885                                                                                                                   Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)




                                                                                                                                                                                                                                              Page 24 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 30 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                        Credit Bid
    #                                 Contract Category                                     Contract Description [1][2]                                          Known Contract Counterparties [3]                           Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                             Purchaser
   726      10/13/1998 Marketing - Processing                           RAW MAKE by and between Fieldwood Energy LLC and Enterprise           Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC            EC 265 Lease G00972, EC 338 Lease G02063, EI 315 Lease G02112, EI             TALOS ENERGY OFFSHORE, LLC                                         $0.00     Assume and (i) assign to Credit Bid
                                                                        Gas Processing LLC and Enterprise Gas Processing LLC                  Gas Processing LLC                                                                                    316 Lease G05040, EI 333 Lease G02317, EI 334 Lease G15263, EI 337                                                                                       Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                    Lease G03332, EI 353 Lease G03783, EI 354 Lease G10752, EI 361 Lease                                                                                       Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                    G02324, SM 39 Lease G16320, SM 48 Lease 786, SM 127 Lease G02883,                                                                                        account of the Acquired Interests and/or
                                                                                                                                                                                                                                                    SM 128 Lease G02587, SM 141 Lease G02885                                                                                                                   (ii) allocate pursuant to the Divisive    x         x            x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   727      11/13/1998 Marketing - Processing                           AMENDMEMT by and between Fieldwood Energy LLC and                     Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC            EC 265 Lease G00972, EC 338 Lease G02063, EI 315 Lease G02112, EI             TALOS ENERGY OFFSHORE, LLC                                         $0.00     Assume and (i) assign to Credit Bid
                                                                        Enterprise Gas Processing LLC and Enterprise Gas Processing LLC       Gas Processing LLC                                                                                    316 Lease G05040, EI 333 Lease G02317, EI 334 Lease G15263, EI 337                                                                                       Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                    Lease G03332, EI 353 Lease G03783, EI 354 Lease G10752, EI 361 Lease                                                                                       Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                    G02324, SM 39 Lease G16320, SM 48 Lease 786, SM 127 Lease G02883,                                                                                        account of the Acquired Interests and/or
                                                                                                                                                                                                                                                    SM 128 Lease G02587, SM 141 Lease G02885                                                                                                                   (ii) allocate pursuant to the Divisive    x         x            x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   728       2/1/2000    Marketing - Processing                         SERVICE-FRACTIONATION (NI) by and between Fieldwood Energy Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC                       EC 265 Lease G00972, EC 338 Lease G02063, EI 315 Lease G02112, EI             TALOS ENERGY OFFSHORE, LLC                                         $0.00     Assume and (i) assign to Credit Bid
                                                                        LLC and Enterprise Gas Processing LLC and Enterprise Gas   Gas Processing LLC                                                                                               316 Lease G05040, EI 329 Lease G02912, EI 315 Lease G02112, EI 316                                                                                       Purchaser (pursuant to the Plan and the
                                                                        Processing LLC                                                                                                                                                              Lease G05040, EI 333 Lease G02317, EI 334 Lease G15263, EI 337 Lease                                                                                       Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                    G03332, EI 353 Lease G03783, EI 354 Lease G10752, EI 361 Lease                                                                                           account of the Acquired Interests and/or
                                                                                                                                                                                                                                                    G02324, SM 39 Lease G16320, SM 48 Lease 786, SM 127 Lease G02883,                                                                                          (ii) allocate pursuant to the Divisive    x         x            x
                                                                                                                                                                                                                                                    SM 128 Lease G02587, SM 141 Lease G02885                                                                                                                   Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   729      12/1/2000    Marketing - Processing                         SERVICE-DEHYDRATION (NI) by and between Fieldwood Energy              Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC            EC 265 Lease G00972, EC 338 Lease G02063, EI 315 Lease G02112, EI             TALOS ENERGY OFFSHORE, LLC                                         $0.00     Assume and (i) assign to Credit Bid
                                                                        LLC and Enterprise Gas Processing LLC and Enterprise Gas              Gas Processing LLC                                                                                    316 Lease G05040, EI 329 Lease G02912, EI 315 Lease G02112, EI 316                                                                                       Purchaser (pursuant to the Plan and the
                                                                        Processing LLC                                                                                                                                                              Lease G05040, EI 333 Lease G02317, EI 334 Lease G15263, EI 337 Lease                                                                                       Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                    G03332, EI 353 Lease G03783, EI 354 Lease G10752, EI 361 Lease                                                                                           account of the Acquired Interests and/or
                                                                                                                                                                                                                                                    G02324, SM 39 Lease G16320, SM 48 Lease 786, SM 127 Lease G02883,                                                                                          (ii) allocate pursuant to the Divisive    x         x            x
                                                                                                                                                                                                                                                    SM 128 Lease G02587, SM 141 Lease G02885                                                                                                                   Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   730       9/1/2010    Marketing - Processing                         EXHIBIT B-1 COMMITMENT FORM TO C&O AGREEMENT by and Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC                              EC 265 Lease G00972, EC 338 Lease G02063, EI 315 Lease G02112, EI             TALOS ENERGY OFFSHORE, LLC                                         $0.00     Assume and (i) assign to Credit Bid
                                                                        between Fieldwood Energy LLC and Enterprise Gas Processing LLC Gas Processing LLC                                                                                           316 Lease G05040, EI 329 Lease G02912, EI 315 Lease G02112, EI 316                                                                                       Purchaser (pursuant to the Plan and the
                                                                        and Enterprise Gas Processing LLC                                                                                                                                           Lease G05040, EI 333 Lease G02317, EI 334 Lease G15263, EI 337 Lease                                                                                       Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                    G03332, EI 353 Lease G03783, EI 354 Lease G10752, EI 361 Lease                                                                                           account of the Acquired Interests and/or
                                                                                                                                                                                                                                                    G02324, SM 39 Lease G16320, SM 48 Lease 786, SM 127 Lease G02883,                                                                                          (ii) allocate pursuant to the Divisive    x         x            x
                                                                                                                                                                                                                                                    SM 128 Lease G02587, SM 141 Lease G02885                                                                                                                   Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   731      10/18/2010 Marketing - Processing                           BALLOT TO EXTEND MCMORAN GPA THORUGH 12/31/2011 by                    Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC            EC 265 Lease G00972, EC 338 Lease G02063, EI 315 Lease G02112, EI             TALOS ENERGY OFFSHORE, LLC                                         $0.00     Assume and (i) assign to Credit Bid
                                                                        and between Fieldwood Energy LLC and Enterprise Gas Processing        Gas Processing LLC                                                                                    316 Lease G05040, EI 329 Lease G02912, EI 315 Lease G02112, EI 316                                                                                       Purchaser (pursuant to the Plan and the
                                                                        LLC and Enterprise Gas Processing LLC                                                                                                                                       Lease G05040, EI 333 Lease G02317, EI 334 Lease G15263, EI 337 Lease                                                                                       Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                    G03332, EI 353 Lease G03783, EI 354 Lease G10752, EI 361 Lease                                                                                           account of the Acquired Interests and/or
                                                                                                                                                                                                                                                    G02324, SM 39 Lease G16320, SM 48 Lease 786, SM 127 Lease G02883,                                                                                          (ii) allocate pursuant to the Divisive    x         x            x
                                                                                                                                                                                                                                                    SM 128 Lease G02587, SM 141 Lease G02885                                                                                                                   Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   732      12/1/2010    Marketing - Processing                         BALLOT TO AMEND EXHIBIT E TO C&O AGREEMENT by and              Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC                   EC 265 Lease G00972, EC 338 Lease G02063, EI 315 Lease G02112, EI             TALOS ENERGY OFFSHORE, LLC                                         $0.00     Assume and (i) assign to Credit Bid
                                                                        between Fieldwood Energy LLC and Enterprise Gas Processing LLC Gas Processing LLC                                                                                           316 Lease G05040, EI 329 Lease G02912, EI 315 Lease G02112, EI 316                                                                                       Purchaser (pursuant to the Plan and the
                                                                        and Enterprise Gas Processing LLC                                                                                                                                           Lease G05040, EI 333 Lease G02317, EI 334 Lease G15263, EI 337 Lease                                                                                       Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                    G03332, EI 353 Lease G03783, EI 354 Lease G10752, EI 361 Lease                                                                                           account of the Acquired Interests and/or
                                                                                                                                                                                                                                                    G02324, SM 39 Lease G16320, SM 48 Lease 786, SM 127 Lease G02883,                                                                                          (ii) allocate pursuant to the Divisive    x         x            x
                                                                                                                                                                                                                                                    SM 128 Lease G02587, SM 141 Lease G02885                                                                                                                   Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   733       6/1/2012    Marketing - Processing                         EXHIBIT B-1 COMMITMENT FORM TO C&O AGREEMENT by and Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC                              EC 265 Lease G00972, EC 338 Lease G02063, EI 315 Lease G02112, EI             TALOS ENERGY OFFSHORE, LLC                                         $0.00     Assume and (i) assign to Credit Bid
                                                                        between Fieldwood Energy LLC and Enterprise Gas Processing LLC Gas Processing LLC                                                                                           316 Lease G05040, EI 329 Lease G02912, EI 315 Lease G02112, EI 316                                                                                       Purchaser (pursuant to the Plan and the
                                                                        and Enterprise Gas Processing LLC                                                                                                                                           Lease G05040, EI 333 Lease G02317, EI 334 Lease G15263, EI 337 Lease                                                                                       Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                    G03332, EI 353 Lease G03783, EI 354 Lease G10752, EI 361 Lease                                                                                           account of the Acquired Interests and/or
                                                                                                                                                                                                                                                    G02324, SM 39 Lease G16320, SM 48 Lease 786, SM 127 Lease G02883,                                                                                          (ii) allocate pursuant to the Divisive    x         x            x
                                                                                                                                                                                                                                                    SM 128 Lease G02587, SM 141 Lease G02885                                                                                                                   Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   734       7/1/2012    Marketing - Processing                         BALLOT TO APPROVE ENTERPRISE AS PLANT OPERATOR TO                     Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC            EC 265 Lease G00972, EC 338 Lease G02063, EI 315 Lease G02112, EI             TALOS ENERGY OFFSHORE, LLC                                         $0.00     Assume and (i) assign to Credit Bid
                                                                        C&O AGREEMENT by and between Fieldwood Energy LLC and                 Gas Processing LLC                                                                                    316 Lease G05040, EI 329 Lease G02912, EI 315 Lease G02112, EI 316                                                                                       Purchaser (pursuant to the Plan and the
                                                                        Enterprise Gas Processing LLC and Enterprise Gas Processing LLC                                                                                                             Lease G05040, EI 333 Lease G02317, EI 334 Lease G15263, EI 337 Lease                                                                                       Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                    G03332, EI 353 Lease G03783, EI 354 Lease G10752, EI 361 Lease                                                                                           account of the Acquired Interests and/or
                                                                                                                                                                                                                                                    G02324, SM 39 Lease G16320, SM 48 Lease 786, SM 127 Lease G02883,                                                                                          (ii) allocate pursuant to the Divisive    x         x            x
                                                                                                                                                                                                                                                    SM 128 Lease G02587, SM 141 Lease G02885                                                                                                                   Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   735       7/1/2012    Marketing - Processing                         APPROVAL OF AFES TO C&O AGREEMENT by and between                      Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC            EC 265 Lease G00972, EC 338 Lease G02063, EI 315 Lease G02112, EI             TALOS ENERGY OFFSHORE, LLC                                         $0.00     Assume and (i) assign to Credit Bid
                                                                        Fieldwood Energy LLC and Enterprise Gas Processing LLC and            Gas Processing LLC                                                                                    316 Lease G05040, EI 329 Lease G02912, EI 315 Lease G02112, EI 316                                                                                       Purchaser (pursuant to the Plan and the
                                                                        Enterprise Gas Processing LLC                                                                                                                                               Lease G05040, EI 333 Lease G02317, EI 334 Lease G15263, EI 337 Lease                                                                                       Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                    G03332, EI 353 Lease G03783, EI 354 Lease G10752, EI 361 Lease                                                                                           account of the Acquired Interests and/or
                                                                                                                                                                                                                                                    G02324, SM 39 Lease G16320, SM 48 Lease 786, SM 127 Lease G02883,                                                                                          (ii) allocate pursuant to the Divisive    x         x            x
                                                                                                                                                                                                                                                    SM 128 Lease G02587, SM 141 Lease G02885                                                                                                                   Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   736      9/25/2013    Marketing - Processing                         BALLOT TO C&O AGREEMENT by and between Fieldwood Energy               Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC            EC 265 Lease G00972, EC 338 Lease G02063, EI 315 Lease G02112, EI             TALOS ENERGY OFFSHORE, LLC                                         $0.00     Assume and (i) assign to Credit Bid
                                                                        LLC and Enterprise Gas Processing LLC and Enterprise Gas              Gas Processing LLC                                                                                    316 Lease G05040, EI 329 Lease G02912, EI 315 Lease G02112, EI 316                                                                                       Purchaser (pursuant to the Plan and the
                                                                        Processing LLC                                                                                                                                                              Lease G05040, EI 333 Lease G02317, EI 334 Lease G15263, EI 337 Lease                                                                                       Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                    G03332, EI 353 Lease G03783, EI 354 Lease G10752, EI 361 Lease                                                                                           account of the Acquired Interests and/or
                                                                                                                                                                                                                                                    G02324, SM 39 Lease G16320, SM 48 Lease 786, SM 127 Lease G02883,                                                                                          (ii) allocate pursuant to the Divisive    x         x            x
                                                                                                                                                                                                                                                    SM 128 Lease G02587, SM 141 Lease G02885                                                                                                                   Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   737      10/6/2013    Marketing - Processing                         REVISED EXHIBIT C TO C&O AGREEMENT by and between                     Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC            EC 265 Lease G00972, EC 338 Lease G02063, EI 315 Lease G02112, EI             TALOS ENERGY OFFSHORE, LLC                                         $0.00     Assume and (i) assign to Credit Bid
                                                                        Fieldwood Energy LLC and Enterprise Gas Processing LLC and            Gas Processing LLC                                                                                    316 Lease G05040, EI 329 Lease G02912, EI 315 Lease G02112, EI 316                                                                                       Purchaser (pursuant to the Plan and the
                                                                        Enterprise Gas Processing LLC                                                                                                                                               Lease G05040, EI 333 Lease G02317, EI 334 Lease G15263, EI 337 Lease                                                                                       Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                    G03332, EI 353 Lease G03783, EI 354 Lease G10752, EI 361 Lease                                                                                           account of the Acquired Interests and/or
                                                                                                                                                                                                                                                    G02324, SM 39 Lease G16320, SM 48 Lease 786, SM 127 Lease G02883,                                                                                          (ii) allocate pursuant to the Divisive    x         x            x
                                                                                                                                                                                                                                                    SM 128 Lease G02587, SM 141 Lease G02885                                                                                                                   Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   738       8/1/1999    Marketing - Processing                         fixed fee conveyance by and between Fieldwood Energy LLC and          Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC            GC 065 G05889, GC 108 G14668, GC 109 G05900, GC 243 G20051, GC                W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                        Enterprise Gas Processing LLC and Enterprise Gas Processing LLC       Gas Processing LLC                                                                                    200 G12209, GI 116 Lease G13944                                                                                                                          Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                               Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   739      10/1/2007    Marketing - Processing                         87/13% by and between Fieldwood Energy LLC and Enterprise Gas         Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC            EC 338 Lease G02063                                                           W&T OFFSHORE INC                                                   $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Processing LLC and Enterprise Gas Processing LLC                      Gas Processing LLC                                                                                                                                                                                                                                                       Divisive Mergers

                                                                                                                                                                                                                                              Page 25 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 31 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                        Credit Bid
    #                                 Contract Category                                     Contract Description [1][2]                                          Known Contract Counterparties [3]                           Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                             Purchaser
   740      2/20/2008    Marketing - Processing                         88/12% by and between Fieldwood Energy LLC and Enterprise Gas         Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC            SM 39 Lease G16320, EC 338 Lease G02063                                       W&T OFFSHORE INC                                                   $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x                      x
                                                                        Processing LLC and Enterprise Gas Processing LLC                      Gas Processing LLC                                                                                                                                                                                                                                                       Divisive Mergers
   741       4/1/2018    Marketing - Processing                         fee = $.12 / MMBTU by and between Fieldwood Energy LLC and            Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC            ST 320 Lease G24990                                                           W&T OFFSHORE INC, WALTER OIL & GAS                                 $0.00      Assume and Allocate Pursuant to
                                                                        Enterprise Gas Processing LLC and Enterprise Gas Processing LLC       Gas Processing LLC                                                                                                                                                                  CORPORATION                                                                          Divisive Mergers                  x

   742       4/1/2020    Marketing - Processing                         NGL BANK - FIRST AMENDED AND RESTATED by and between                  Fieldwood Energy LLC and Enterprise Gas Processing LLC and Enterprise Fieldwood Energy LLC            ST 320 Lease G24990                                                           W&T OFFSHORE INC, WALTER OIL & GAS                                 $0.00      Assume and Allocate Pursuant to
                                                                        Fieldwood Energy LLC and Enterprise Gas Processing LLC and            Gas Processing LLC                                                                                                                                                                  CORPORATION                                                                          Divisive Mergers                  x
                                                                        Enterprise Gas Processing LLC
   743       8/1/2015    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between     Fieldwood Energy LLC and Enven Energy Ventures, LLC                        Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Fieldwood Energy LLC and Enven Energy Ventures, LLC                                                                                                                                                                                                                                                                                              Purchaser
   744      1/23/2014    Marketing - Crude Sales                        ExxonMobil Oil Supply buys crude oil from Fieldwood Energy by and     Fieldwood Energy LLC and EXXONMOBIL Oil CORPORATION and                    Fieldwood Energy LLC       EI 281 Lease G09591, EI 282 Lease G09592, EI 315 Lease G02112, EI 316                                                                            $0.00      Assume and assign to Credit Bid
                                                                        between Fieldwood Energy LLC and EXXONMOBIL Oil                       EXXONMOBIL Oil CORPORATION                                                                            Lease G05040, EI 329 Lease G02912, EI 330 Lease G02115, EI 337 Lease                                                                                                 Purchaser
                                                                        CORPORATION and EXXONMOBIL Oil CORPORATION                                                                                                                                  G03332, EI 337 Lease G03332, EI 353 Lease G03783, EI 354 Lease
                                                                                                                                                                                                                                                    G10752, EI 342 Lease G02319, GC 065 Lease G05889, SM 142 Lease
                                                                                                                                                                                                                                                    G01216, SM 93 Lease G21618, SM 127 Lease G02883, SM 128 Lease
                                                                                                                                                                                                                                                    G02587, SS 300 Lease G07760, SS 315 Lease G09631, SS 314 Lease                                                                                                                                                 x
                                                                                                                                                                                                                                                    G26074, VR 362 Lease G10687, VR 371 Lease G09524, EI 361 Lease
                                                                                                                                                                                                                                                    G02324, PL 1 Lease G04234, PL 9 Lease G02924, PL 10 Lease G02925,
                                                                                                                                                                                                                                                    SS 68 Lease G02917, PL 9 Lease G02924, PL 10 Lease G02925, EI 361
                                                                                                                                                                                                                                                    Lease G02324, ST 316 Lease G22762, VR 380 Lease G02580
   745      1/23/2014    Marketing - Crude Sales                        ExxonMobil Oil Supply buys crude oil from Fieldwood Energy by and     Fieldwood Energy LLC and EXXONMOBIL Oil CORPORATION and                    Fieldwood Energy LLC       SS 301 Lease G10794                                                                                                                              $0.00      Assume and assign to Credit Bid
                                                                        between Fieldwood Energy LLC and EXXONMOBIL Oil                       EXXONMOBIL Oil CORPORATION                                                                                                                                                                                                                                                 Purchaser                                 x
                                                                        CORPORATION and EXXONMOBIL Oil CORPORATION
   746      1/23/2014    Marketing - Crude Sales                        ExxonMobil Oil Supply buys crude oil from Fieldwood Energy by and     Fieldwood Energy LLC and EXXONMOBIL Oil CORPORATION and                    Fieldwood Energy LLC       ST 308 Lease G21685                                                                                                                              $0.00      Assume and assign to Credit Bid
                                                                        between Fieldwood Energy LLC and EXXONMOBIL Oil                       EXXONMOBIL Oil CORPORATION                                                                                                                                                                                                                                                 Purchaser                                 x
                                                                        CORPORATION and EXXONMOBIL Oil CORPORATION
   747                   Marketing - Crude Sales                        ExxonMobil Oil Supply buys crude oil from Fieldwood Energy by and     Fieldwood Energy LLC and EXXONMOBIL Oil CORPORATION and                    Fieldwood Energy LLC       GI 43 Lease 175                                                               APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00      Assume and assign to Credit Bid
                                                                        between Fieldwood Energy LLC and EXXONMOBIL Oil                       EXXONMOBIL Oil CORPORATION                                                                                                                                                          PRODUCTION COMPANY                                                                     Purchaser                                 x
                                                                        CORPORATION and EXXONMOBIL Oil CORPORATION
   748       1/1/2020    Marketing - Crude Sales                        ExxonMobil Oil Supply buys crude oil from Fieldwood Energy by and     Fieldwood Energy LLC and EXXONMOBIL Oil CORPORATION and                    Fieldwood Energy LLC       GC 065 Lease G05889, GC 108 Lease G14668, GC 109 Lease G05900, GC WILD WELL CONTROL INC, DEEPWATER                                               $0.00      Assume and assign to Credit Bid
                                                                        between Fieldwood Energy LLC and EXXONMOBIL Oil                       EXXONMOBIL Oil CORPORATION                                                                            244 Lease G11043, GC 200 Lease G12209, GC 243 Lease G20051, GC 201 ABANDONMENT ALTERNATIVES INC, MARUBENI                                                            Purchaser
                                                                        CORPORATION and EXXONMOBIL Oil CORPORATION                                                                                                                                  Lease G12210                                                       OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                       CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                                    x
                                                                                                                                                                                                                                                                                                                       RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                       OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                       CHEVRON USA INC, W & T ENER
   749      7/23/2020    Marketing - Connection Agreement               ST 53/ST 57 CONNECTION AGREEMENT BETWEEN FIELDWOOD FIELDWOOD ENERGY LLC AND FIELDWOOD ENERGY OFFSHORE                                            Fieldwood Energy LLC;      ST 53 Lease G04000, ST 67 Lease 20                                                                                                               $0.00     Assume and (i) assign to Credit Bid
                                                                        ENERGY LLC AND FIELDWOOD ENERGY OFFSHORE AND       AND ROSEFIELD PIPELINE COMPANY, LLC                                                           Fieldwood Energy                                                                                                                                                                    Purchaser (pursuant to the Plan and the
                                                                        ROSEFIELD PIPELINE COMPANY, LLC                                                                                                                  Offshore LLC                                                                                                                                                                          Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   750      11/21/2014 Marketing - Gas Sales                            Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC and Florida Power & Light Company                         Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                        Fieldwood Energy LLC and Florida Power & Light Company                                                                                                                                                                                                                                                                                           Purchaser                                 x

   751       2/1/2019    Marketing - Transportation                     Pool Agreement by and between Fieldwood Energy LLC and Gulf           Fieldwood Energy LLC and Gulf South Pipeline Company, LP and Gulf          Fieldwood Energy LLC       EI 32 Lease 196, EI 89 Lease 44                                               COX OPERATING LLC                                                  $0.00      Assume and Allocate Pursuant to
                                                                        South Pipeline Company, LP and Gulf South Pipeline Company, LP        South Pipeline Company, LP                                                                                                                                                                                                                                               Divisive Mergers                  x

   752      12/10/2013 Marketing - Transportation                       Crude Oil Transport. by and between Fieldwood Energy LLC and          Fieldwood Energy LLC and Gulfstar One LLC and Gulfstar One LLC             Fieldwood Energy LLC       MC 904 Lease G36566, MC 948 Lease G28030, MC 949 Lease G32363, MC             ECOPETROL AMERICA LLC, TALOS ENERGY                                $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Gulfstar One LLC and Gulfstar One LLC                                                                                                                                       992 Lease G32363, MC 993 Lease G32363                                         OFFSHORE, LLC                                                                           Purchaser
   753      12/10/2013 Marketing - Transportation                       Crude Oil Transport. by and between Fieldwood Energy LLC and          Fieldwood Energy LLC and Gulfstar One LLC and Gulfstar One LLC             Fieldwood Energy LLC       MC 904 Lease G36566, MC 948 Lease G28030, MC 949 Lease G32363, MC             ECOPETROL AMERICA LLC, TALOS ENERGY                                $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Gulfstar One LLC and Gulfstar One LLC                                                                                                                                       992 Lease G32363, MC 993 Lease G32363                                         OFFSHORE, LLC                                                                           Purchaser
   754      12/10/2013 Marketing - Transportation                       Crude Oil Transport. by and between Fieldwood Energy LLC and          Fieldwood Energy LLC and Gulfstar One LLC and Gulfstar One LLC             Fieldwood Energy LLC       MC 904 Lease G36566, MC 948 Lease G28030, MC 949 Lease G32363, MC             ECOPETROL AMERICA LLC, TALOS ENERGY                                $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Gulfstar One LLC and Gulfstar One LLC                                                                                                                                       992 Lease G32363, MC 993 Lease G32363                                         OFFSHORE, LLC                                                                           Purchaser
   755      11/1/1995    Marketing - Transportation                     IT Transport Contract by and between Fieldwood Energy LLC and         Fieldwood Energy LLC and HIGH ISLAND OFFSHORE SYSTEM, llc and              Fieldwood Energy LLC       EB 159 Lease G02646, EB 160 Lease G02647, EB 165 Lease G06280, HI A-          APACHE DEEPWATER LLC                                               $0.00      Assume and Allocate Pursuant to
                                                                        HIGH ISLAND OFFSHORE SYSTEM, llc and HIGH ISLAND                      HIGH ISLAND OFFSHORE SYSTEM, llc                                                                      341 Lease G25605, HI A-365 G02750 Lease G02750, HI A-376 G02754                                                                                                    Divisive Mergers
                                                                        OFFSHORE SYSTEM, llc                                                                                                                                                        Lease G02754, HI A545 Lease G17199, HI A-550 Lease G04081, HI A-563                                                                                                                                  x                             x
                                                                                                                                                                                                                                                    Lease G02388, HI A-382 Lease G02757, HI A-573 Lease G02393, HI A-595
                                                                                                                                                                                                                                                    Lease G02721, HI A-596 Lease G02722
   756      10/10/2013 Marketing - Transportation                       IT Gathering Agreement by and between Fieldwood Energy LLC and Fieldwood Energy LLC and High Point Gas Gathering, LLC and High Point Fieldwood Energy LLC                   MC 110 Lease G18192                                                           MARUBENI OIL & GAS (USA) LLC, TALOS                                $0.00     Assume and (i) assign to Credit Bid
                                                                        High Point Gas Gathering, LLC and High Point Gas Gathering, LLC Gas Gathering, LLC                                                                                                                                                                        RESOURCES LLC                                                              Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                               Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   757       1/1/2019    Marketing - Transportation                     IT Gathering Agreement by and between Fieldwood Energy LLC and Fieldwood Energy LLC and High Point Gas Gathering, LLC and High Point Fieldwood Energy LLC                   MC 110 Lease G18192                                                           MARUBENI OIL & GAS (USA) LLC, TALOS                                $0.00     Assume and (i) assign to Credit Bid
                                                                        High Point Gas Gathering, LLC and High Point Gas Gathering, LLC Gas Gathering, LLC                                                                                                                                                                        RESOURCES LLC                                                              Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                               Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   758      12/1/2013    Marketing - Transportation                     IT Gathering Agreement by and between Fieldwood Energy LLC and Fieldwood Energy LLC and High Point Gas Gathering, LLC and High Point Fieldwood Energy LLC                   BS 52 Lease 17675, MP 153 Lease G01967, SP 65 Lease G01610, MP 296            UPSTREAM EXPLORATION LLC; AMERICAN                                 $0.00     Assume and (i) assign to Credit Bid
                                                                        High Point Gas Gathering, LLC and High Point Gas Gathering, LLC Gas Gathering, LLC                                                                                          Lease G01673, MP 310 Lease G04126, MP 311 Lease G02213, MP 311                PANTHER, LLC                                                               Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                    Lease G02213, MP 77 Lease G04481, SP 62 Lease G01294, WD 75 Lease                                                                                          Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                    G01085, MC 110 Lease G18192                                                                                                                              account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x                   x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   759      12/1/2013    Marketing - Transportation                     IT Transport Contract by and between Fieldwood Energy LLC and         Fieldwood Energy LLC and High Point Gas Transmission, LLC and High         Fieldwood Energy LLC       MC 311 Lease G02968, WD 105 Lease 842, MP 289 Lease G01666, MP 275 ARENA ENERGY LP, BRISTOW US LLC                                               $0.00     Assume and (i) assign to Credit Bid
                                                                        High Point Gas Transmission, LLC and High Point Gas                   Point Gas Transmission, LLC                                                                           Lease G15395, BS 52 Lease 17675, MC 110 Lease G18192                                                                                                     Purchaser (pursuant to the Plan and the
                                                                        Transmission, LLC                                                                                                                                                                                                                                                                                                                      Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   760      9/10/2014    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC and J. Aron & Company                                     Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Fieldwood Energy LLC and J. Aron & Company                                                                                                                                                                                                                                                                                                       Purchaser
   761      1/14/2014    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC and J.P. Morgan Ventures Energy Corporation               Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                        Fieldwood Energy LLC and J.P. Morgan Ventures Energy                                                                                                                                                                                                                                                                                             Purchaser                                 x
                                                                        Corporation
   762       3/1/2014    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC and Jefferson Island Storage & Hub, L.L.C.                Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                        Fieldwood Energy LLC and Jefferson Island Storage & Hub, L.L.C.                                                                                                                                                                                                                                                                                  Purchaser                                 x

   763      7/25/2019    Joint Development / Venture / Exploration      Exploration Venture Agreement by and between Fieldwood Energy     Fieldwood Energy LLC and Juneau Oil & Gas LLC (terminated 6-23-20)   Fieldwood Energy LLC                 MULTIPLE                                                                                                                                         $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                         Agreements                                     LLC and Juneau Oil & Gas LLC (terminated 6-23-20)                                                                                                                                                                                                                                                                                              Divisive Mergers
   764       8/1/2014    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC and Keyspan Gas East Corporation D/B/A National Fieldwood Energy LLC                 n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                        Fieldwood Energy LLC and Keyspan Gas East Corporation D/B/A       Grid                                                                                                                                                                                                                                                                            Purchaser                                x
                                                                        National Grid

                                                                                                                                                                                                                                              Page 26 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 32 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                        Credit Bid
    #                                 Contract Category                                     Contract Description [1][2]                                          Known Contract Counterparties [3]                           Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                             Purchaser
   765       5/1/2008    Marketing - PHA                                Oil Liquids Transportation by and between Fieldwood Energy LLC        Fieldwood Energy LLC and Kinetica and Kinetica                             Fieldwood Energy LLC       SS 207 Lease G01523                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x                             x
                                                                        and Kinetica and Kinetica                                                                                                                                                                                                                                                                                                                      Divisive Mergers
   766       3/1/2011    Marketing - PHA                                Oil Liquids Transportation by and between Fieldwood Energy LLC        Fieldwood Energy LLC and Kinetica and Kinetica                             Fieldwood Energy LLC       SS 207 Lease G01523                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x                             x
                                                                        and Kinetica and Kinetica                                                                                                                                                                                                                                                                                                                      Divisive Mergers
   767      11/1/2012 Marketing - PHA                                   Oil Liquids Transportation by and between Fieldwood Energy LLC        Fieldwood Energy LLC and Kinetica and Kinetica                             Fieldwood Energy LLC       SS 207 Lease G01523                                                                                                                              $0.00      Assume and Allocate Pursuant to
            amended                                                     and Kinetica and Kinetica                                                                                                                                                                                                                                                                                                                      Divisive Mergers                  x                             x
            12/1/2013
   768      11/1/2012 Marketing - Transportation                        Oil Liquids Transportation transferring agreement from apache         Fieldwood Energy LLC and Kinetica and Kinetica                             Fieldwood Energy LLC       WC 165 Lease 758, WC 291 Lease G04397                                                                                                            $0.00      Assume and Allocate Pursuant to
            Amended                                                     Corporation to Fieldwood Energy LLC by and between Fieldwood                                                                                                                                                                                                                                                                                   Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
             effective                                                  Energy LLC and Kinetica and Kinetica
            12/1/2013
   769     Amendment Marketing - Transportation                         Oil Liquids Transportation by and between Fieldwood Energy LLC        Fieldwood Energy LLC and Kinetica and Kinetica                             Fieldwood Energy LLC       SM 149 Lease G02592, SM 149 Lease G02592, SM 149 Lease G02592                                                                                    $0.00     Assume and (i) assign to Credit Bid
               date                                                     and Kinetica and Kinetica                                                                                                                                                                                                                                                                                                            Purchaser (pursuant to the Plan and the
             8/1/2014                                                                                                                                                                                                                                                                                                                                                                                          Credit Bid Purchase Agreement) on
             contract                                                                                                                                                                                                                                                                                                                                                                                        account of the Acquired Interests and/or
               date                                                                                                                                                                                                                                                                                                                                                                                            (ii) allocate pursuant to the Divisive    x         x
            11/1/2012                                                                                                                                                                                                                                                                                                                                                                                          Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   770       3/1/2011    Marketing - Transportation                     Oil Liquids Transportation by and between Fieldwood Energy LLC        Fieldwood Energy LLC and Kinetica and Kinetica                             Fieldwood Energy LLC       VR 380 Lease G02580, SM 149 Lease G02592, EI 267 Lease 812, SS 79/80 CALYPSO EXPLORATION LLC                                                     $0.00     Assume and (i) assign to Credit Bid
                                                                        and Kinetica and Kinetica                                                                                                                                                   Lease G15277                                                                                                                                             Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                               Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   771      11/1/2012    Marketing - Transportation                     Oil Liquids Transportation by and between Fieldwood Energy LLC        Fieldwood Energy LLC and Kinetica and Kinetica                             Fieldwood Energy LLC       SS 79/80 Lease G15277                                                         CALYPSO EXPLORATION LLC                                            $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        and Kinetica and Kinetica                                                                                                                                                                                                                                                                                                                        Purchaser
   772       9/1/1997    Marketing - Transportation                     Oil Liquids Transportation by and between Fieldwood Energy LLC        Fieldwood Energy LLC and Kinetica and Kinetica                             Fieldwood Energy LLC       VR 229 Lease G27070                                                           SANARE ENERGY PARTNERS, LLC                                        $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        and Kinetica and Kinetica                                                                                                                                                                                                                                                                                                                        Purchaser
   773     Amendment Marketing - Transportation                         Oil Liquids Transportation by and between Fieldwood Energy LLC        Fieldwood Energy LLC and Kinetica and Kinetica                             Fieldwood Energy LLC       VR 229 Lease G27070                                                           SANARE ENERGY PARTNERS, LLC                                        $0.00      Assume and assign to Credit Bid
             effective                                                  and Kinetica and Kinetica                                                                                                                                                                                                                                                                                                                        Purchaser                                 x
            11/1/2009
   774       4/1/2004 Marketing - Transportation                        Oil Liquids Transportation by and between Fieldwood Energy LLC    Fieldwood Energy LLC and Kinetica Energy Express, LLC and Kinetica             Fieldwood Energy LLC       VR 261 Lease G03328                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                        and Kinetica Energy Express, LLC and Kinetica Energy Express, LLC Energy Express, LLC                                                                                                                                                                                                                                                          Divisive Mergers                  x                             x

   775      9/30/2009    Marketing - Transportation                     Oil Liquids Transportation by and between Fieldwood Energy LLC    Fieldwood Energy LLC and Kinetica Energy Express, LLC and Kinetica             Fieldwood Energy LLC       VR 261 Lease G03328                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                        and Kinetica Energy Express, LLC and Kinetica Energy Express, LLC Energy Express, LLC                                                                                                                                                                                                                                                          Divisive Mergers                  x                             x

   776      9/30/2009    Marketing - Transportation                     Oil Liquids Transportation by and between Fieldwood Energy LLC    Fieldwood Energy LLC and Kinetica Energy Express, LLC and Kinetica             Fieldwood Energy LLC       VR 261 Lease G03328                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                        and Kinetica Energy Express, LLC and Kinetica Energy Express, LLC Energy Express, LLC                                                                                                                                                                                                                                                          Divisive Mergers                  x                             x

   777      10/22/2009 Marketing - Transportation                       Oil Liquids Transportation by and between Fieldwood Energy LLC    Fieldwood Energy LLC and Kinetica Energy Express, LLC and Kinetica             Fieldwood Energy LLC       VR 261 Lease G03328                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                        and Kinetica Energy Express, LLC and Kinetica Energy Express, LLC Energy Express, LLC                                                                                                                                                                                                                                                          Divisive Mergers                  x                             x

   778       1/1/2007 Marketing - Transportation                        Oil Liquids Transportation by and between Fieldwood Energy LLC    Fieldwood Energy LLC and Kinetica Energy Express, LLC and Kinetica             Fieldwood Energy LLC       WC 66 Lease G02826                                                                                                                               $0.00      Assume and Allocate Pursuant to
             Original                                                   and Kinetica Energy Express, LLC and Kinetica Energy Express, LLC Energy Express, LLC                                                                                                                                                                                                                                                          Divisive Mergers
            Contract;
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
           Amendment
             Effective
             1/1/2007
   779      8/1/1992, Marketing - Transportation                        Oil Liquids Transportation by and between Fieldwood Energy LLC    Fieldwood Energy LLC and Kinetica Energy Express, LLC and Kinetica             Fieldwood Energy LLC       WC 66 Lease G02826                                                                                                                               $0.00      Assume and Allocate Pursuant to
           Amendment                                                    and Kinetica Energy Express, LLC and Kinetica Energy Express, LLC Energy Express, LLC                                                                                                                                                                                                                                                          Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
             Effective
             1/1/2007
   780      12/1/2013 Marketing - Transportation                        IT Transport Contract by and between Fieldwood Energy LLC and         Fieldwood Energy LLC and Kinetica Energy Express, LLC and Kinetica         Fieldwood Energy LLC       GI 43 Lease 175, GI 47 Lease 133, EI 224 Lease G05504, SS 169 Lease           APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00     Assume and (i) assign to Credit Bid
                                                                        Kinetica Energy Express, LLC and Kinetica Energy Express, LLC         Energy Express, LLC                                                                                   820, SS 182 Lease G03998, SS 193 Lease G13917, SS 198 Lease 593, SS           PRODUCTION COMPANY; BOIS D'ARC                                             Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                    198 Lease 593, SM 106 Lease G02279, VR 196 Lease G19760, VR 229               EXPLORATION, LLC; FAIRFIELD ROYALTY CORP,                                    Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                    Lease G27070, VR 261 Lease G03328, EC 2 SL16473 Lease 16473, EC 2             HILCORP ENERGY 1 LP                                                        account of the Acquired Interests and/or
                                                                                                                                                                                                                                                    SL16473 Lease 16473, ST 53 Lease G04000                                                                                                                    (ii) allocate pursuant to the Divisive    x         x                   x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   781      2/25/2010    Marketing - Transportation                     Oil Liquids Transportation by and between Fieldwood Energy LLC    Fieldwood Energy LLC and Kinetica Energy Express, LLC and Kinetica             Fieldwood Energy LLC       WC 65 Lease G02825, WC 66 Lease G02826, WC 72 Lease G23735, EC 2              FAIRFIELD ROYALTY CORP, HILCORP ENERGY 1                           $0.00      Assume and Allocate Pursuant to
                                                                        and Kinetica Energy Express, LLC and Kinetica Energy Express, LLC Energy Express, LLC                                                                                       SL16473 Lease 16473                                                           LP                                                                                   Divisive Mergers                  x

   782       9/1/1997    Marketing - Transportation                     Oil Liquids Transportation by and between Fieldwood Energy LLC    Fieldwood Energy LLC and Kinetica Energy Express, LLC and Kinetica             Fieldwood Energy LLC       SS 198 Lease 593                                                              RENAISSANCE OFFSHORE, LLC, TALOS                                   $0.00      Assume and Allocate Pursuant to
                                                                        and Kinetica Energy Express, LLC and Kinetica Energy Express, LLC Energy Express, LLC                                                                                                                                                                     PRODUCTION LLC                                                                       Divisive Mergers                  x

   783       4/1/2020    Marketing - Transportation                     IT Gathering by and between Fieldwood Energy LLC and Kinetica         Fieldwood Energy LLC and Kinetica Midstream Energy, LLC and Kinetica       Fieldwood Energy LLC       EI 188 Lease 443, EI 189 Lease 423, EI 211 Lease G05502, EI 212 Lease                                                                            $0.00     Assume and (i) assign to Credit Bid
                                                                        Midstream Energy, LLC and Kinetica Midstream Energy, LLC              Midstream Energy, LLC                                                                                 G05503, EI 342 Lease G02319, EI 346 Lease G14482, SM 149 Lease                                                                                           Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                    G02592, SM 7 Lease G33610, SM 10 Lease G01181, SS 105 Lease                                                                                                Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                    G09614, SS 129 Lease G12941, SS 178 Lease G05551, SS 204 Lease                                                                                           account of the Acquired Interests and/or
                                                                                                                                                                                                                                                    G01520, SS 207 Lease G01523, SS 216 Lease G01524, VR 380 Lease                                                                                             (ii) allocate pursuant to the Divisive    x         x                   x
                                                                                                                                                                                                                                                    G02580                                                                                                                                                     Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   784       4/1/2020    Marketing - Transportation                     IT Gathering by and between Fieldwood Energy LLC and Kinetica         Fieldwood Energy LLC and Kinetica Midstream Energy, LLC and Kinetica       Fieldwood Energy LLC       SS 301 Lease G10794                                                                                                                              $0.00     Assume and (i) assign to Credit Bid
                                                                        Midstream Energy, LLC and Kinetica Midstream Energy, LLC              Midstream Energy, LLC                                                                                                                                                                                                                                          Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                               Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   785       4/1/2020    Marketing - Gathering                          IT Gathering by and between Fieldwood Energy LLC and Kinetica         Fieldwood Energy LLC and Kinetica Midstream Energy, LLC and Kinetica       Fieldwood Energy LLC       ST 49 Lease G24956, ST 53 Lease G04000, WC 66 Lease G02826, WC 65                                                                                $0.00     Assume and (i) assign to Credit Bid
                                                                        Midstream Energy, LLC and Kinetica Midstream Energy, LLC              Midstream Energy, LLC                                                                                 Lease G02825                                                                                                                                             Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                               Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   786      12/1/2013    Marketing - Transportation                     IT Transmission by and between Fieldwood Energy LLC and Kinetica Fieldwood Energy LLC and Kinetica Midstream Energy, LLC and Kinetica            Fieldwood Energy LLC       SS 79/80 Lease G15277, SS 301 Lease G10794, SS 300 Lease G07760, SM CALYPSO EXPLORATION LLC                                                      $0.00     Assume and (i) assign to Credit Bid
                                                                        Midstream Energy, LLC and Kinetica Midstream Energy, LLC         Midstream Energy, LLC                                                                                      149 Lease G02592                                                                                                                                         Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                               Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   787       4/1/2020    Marketing - Transportation                     IT Gathering by and between Fieldwood Energy LLC and Kinetica         Fieldwood Energy LLC and Kinetica Midstream Energy, LLC and Kinetica       Fieldwood Energy LLC       SS 79/80 Lease G15277                                                         CALYPSO EXPLORATION LLC                                            $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Midstream Energy, LLC and Kinetica Midstream Energy, LLC              Midstream Energy, LLC                                                                                                                                                                                                                                                      Purchaser




                                                                                                                                                                                                                                              Page 27 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 33 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                        Credit Bid
    #                                 Contract Category                                     Contract Description [1][2]                                          Known Contract Counterparties [3]                           Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                             Purchaser
   788      10/1/1982    Marketing - Construction, Operations,          Governs the Ownership and Operations of the Facility. The Facility is   Fieldwood Energy LLC and Kinetica Partners LLC and Kinetica Partners     Fieldwood Energy LLC       SA 10                                                                         n.a.                                                               $0.00      Assume and allocate pursuant to
                         Management, Ownership Agreements               co-owned by two groups, Owners and Producers. Facility assets are       LLC                                                                                                                                                                                                                                                                   divisive mergers
                                                                        owned in three different classes: either solely owned by Owners, co-
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        owned by Owners and Producers or soley owned by Pr by and
                                                                        between Fieldwood Energy LLC and Kinetica Partners LLC and
                                                                        Kinetica Partners LLC
   789       1/1/2017    Other Assignment / Bill of Sale (or            by and between Fieldwood Energy LLC and Lamar Hunt Trust                Fieldwood Energy LLC and Lamar Hunt Trust Estate                         Fieldwood Energy LLC       SM 281 Lease G02600                                                                                                                              $0.00      Assume and Allocate Pursuant to
                         Conveyance, Notice of Exercise) & Related      Estate: Assignment made as result of Withdrawl from Operating                                                                                                                                                                                                                                                                                  Divisive Mergers                  x
                         Consents                                       Agreement
   790       1/1/2017    Other Assignment / Bill of Sale (or            by and between Fieldwood Energy LLC and Lamar Hunt Trust                Fieldwood Energy LLC and Lamar Hunt Trust Estate                         Fieldwood Energy LLC       SM 280 Lease G14456                                                           MP GULF OF MEXICO, LLC                                             $0.00      Assume and Allocate Pursuant to
                         Conveyance, Notice of Exercise) & Related      Estate: Assignment made as result of Withdrawl from Operating                                                                                                                                                                                                                                                                                  Divisive Mergers                  x
                         Consents                                       Agreement
   791      10/1/2017    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between       Fieldwood Energy LLC and Mansfield Power and Gas LLC                     Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Fieldwood Energy LLC and Mansfield Power and Gas LLC                                                                                                                                                                                                                                                                                              Purchaser
   792       2/1/2006    Marketing - Gathering                          Crude Oil Transport. by and between Fieldwood Energy LLC and            Fieldwood Energy LLC and Manta Ray Gathering Co.,LLC and Manta Ray       Fieldwood Energy LLC       GC 768 Lease G21817                                                           ANADARKO US OFFSHORE LLC                                           $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Manta Ray Gathering Co.,LLC and Manta Ray Gathering Co.,LLC             Gathering Co.,LLC                                                                                                                                                                                                                                                         Purchaser
   793      3/15/2020    Marketing - Gathering                          Crude Oil Transport. by and between Fieldwood Energy LLC and            Fieldwood Energy LLC and Manta Ray Gathering Co.,LLC and Manta Ray       Fieldwood Energy LLC       GC 040 Lease G34536                                                           ILX PROSPECT KATMAI LLC, RIDGEWOOD KATMAI                          $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Manta Ray Gathering Co.,LLC and Manta Ray Gathering Co.,LLC             Gathering Co.,LLC                                                                                                                                                                 LLC                                                                                     Purchaser
   794      3/15/2020    Marketing - Gathering                          Crude Oil Transport. by and between Fieldwood Energy LLC and            Fieldwood Energy LLC and Manta Ray Gathering Co.,LLC and Manta Ray       Fieldwood Energy LLC       GC 040 Lease G34536                                                           ILX PROSPECT KATMAI LLC, RIDGEWOOD KATMAI                          $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Manta Ray Gathering Co.,LLC and Manta Ray Gathering Co.,LLC             Gathering Co.,LLC                                                                                                                                                                 LLC                                                                                     Purchaser
   795       6/1/2003    Marketing - Gathering                          Crude Oil Transport. by and between Fieldwood Energy LLC and            Fieldwood Energy LLC and Manta Ray Gathering Co.,LLC and Manta Ray       Fieldwood Energy LLC       ST 316 Lease G22762                                                           W&T OFFSHORE INC                                                   $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Manta Ray Gathering Co.,LLC and Manta Ray Gathering Co.,LLC             Gathering Co.,LLC                                                                                                                                                                                                                                                      Divisive Mergers
   796       9/1/2004    Marketing - Gathering                          Crude Oil Transport. by and between Fieldwood Energy LLC and            Fieldwood Energy LLC and Manta Ray Gathering Company LLC and             Fieldwood Energy LLC       ST 308 Lease G21685                                                                                                                              $0.00      Assume and assign to Credit Bid
                                                                        Manta Ray Gathering Company LLC and Manta Ray Gathering                 Manta Ray Gathering Company LLC                                                                                                                                                                                                                                           Purchaser                                x
                                                                        Company LLC
   797       4/1/2010    Marketing - Transportation                     Manta Ray firm Gatheing and Dedicaiton , Disount Rate of $.12 by        Fieldwood Energy LLC and Manta Ray Offshore Gathering Company and        Fieldwood Energy LLC       GI 116 Lease G13944, GC 065 Lease G05889, GC 108 Lease G14668, GC                                                                                $0.00     Assume and (i) assign to Credit Bid
                                                                        and between Fieldwood Energy LLC and Manta Ray Offshore                 Manta Ray Offshore Gathering Company                                                                109 Lease G05900                                                                                                                                         Purchaser (pursuant to the Plan and the
                                                                        Gathering Company and Manta Ray Offshore Gathering Company                                                                                                                                                                                                                                                                             Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   798       2/1/2006    Marketing - Transportation                     Anaconda Gas Pipeline Gathering agreement; includes gas                 Fieldwood Energy LLC and Manta Ray Offshore Gathering Company and        Fieldwood Energy LLC       GC 768 Lease G21817                                                           ANADARKO US OFFSHORE LLC                                           $0.00      Assume and assign to Credit Bid
                                                                        Dedication; plus 1 amendment dated 7/1/2011 by and between              Manta Ray Offshore Gathering Company                                                                                                                                                                                                                                     Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Fieldwood Energy LLC and Manta Ray Offshore Gathering Company
                                                                        and Manta Ray Offshore Gathering Company
   799      12/1/1992    Marketing - Transportation                     Manta Ray firm Gatheing and Dedicaiton , Disount Rate of $.032 by       Fieldwood Energy LLC and Manta Ray Offshore Gathering Company and        Fieldwood Energy LLC       ST 295 Lease G05646                                                           APACHE OFFSHORE INVESTMENT GP, BRISTOW                             $0.00      Assume and Allocate Pursuant to
                                                                        and between Fieldwood Energy LLC and Manta Ray Offshore                 Manta Ray Offshore Gathering Company                                                                                                                                              US LLC, TAMPNET INC                                                                  Divisive Mergers                  x
                                                                        Gathering Company and Manta Ray Offshore Gathering Company
   800       4/1/2000    Marketing - Transportation                     Manta Ray firm Gatheing and Dedicaiton , Disount Rate of $.06 by        Fieldwood Energy LLC and Manta Ray Offshore Gathering Company and        Fieldwood Energy LLC       GI 116 Lease G13944                                                           W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                        and between Fieldwood Energy LLC and Manta Ray Offshore                 Manta Ray Offshore Gathering Company                                                                                                                                                                                                                         Purchaser (pursuant to the Plan and the
                                                                        Gathering Company and Manta Ray Offshore Gathering Company                                                                                                                                                                                                                                                                             Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   801      12/1/2015    Marketing - Transportation                     Firm - Gathering by and between Fieldwood Energy LLC and Manta          Fieldwood Energy LLC and Manta Ray Offshore Gathering Company and        Fieldwood Energy LLC       ST 320 Lease G24990                                                           W&T OFFSHORE INC, WALTER OIL & GAS                                 $0.00      Assume and Allocate Pursuant to
                                                                        Ray Offshore Gathering Company and Manta Ray Offshore                   Manta Ray Offshore Gathering Company                                                                                                                                              CORPORATION                                                                          Divisive Mergers                  x
                                                                        Gathering Company
   802       7/1/2013    Marketing - Separation & Stablization          Consent to assign liquids separation 7 stabilization agreement as       Fieldwood Energy LLC and Manta Ray Offshore Gathering Company,           Fieldwood Energy LLC       GI 116 Lease G13944, GI 110 Lease G13943                                      W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                        amended dated 1/17/2001 between Manta Ray and Apache                    L.L.C.                                                                                                                                                                                                                                                       Purchaser (pursuant to the Plan and the
                                                                        (Contract Nos. 101939, 310225 and 106968) by and between                                                                                                                                                                                                                                                                               Credit Bid Purchase Agreement) on
                                                                        Fieldwood Energy LLC and Manta Ray Offshore Gathering Company,                                                                                                                                                                                                                                                                       account of the Acquired Interests and/or
                                                                        L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                                                                                                                                                                (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   803      4/27/2004    Marketing - Separation & Stablization          Oil Liquids Separation and Stabilization Agreement by and between Fieldwood Energy LLC and Manta Ray Offshore Gathering Company,                 Fieldwood Energy LLC       ST 295 Lease G05646                                                           APACHE OFFSHORE INVESTMENT GP, BRISTOW                             $0.00      Assume and Allocate Pursuant to
                                                                        Fieldwood Energy LLC and Manta Ray Offshore Gathering Company, L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                    US LLC, TAMPNET INC                                                                  Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.

   804      11/1/2000    Marketing - Separation & Stablization          Oil Liquids Separation and Stabilization Agreement by and between Fieldwood Energy LLC and Manta Ray Offshore Gathering Company,                 Fieldwood Energy LLC       GI 110 Lease G13943, GI 116 Lease G13944                                      W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                        Fieldwood Energy LLC and Manta Ray Offshore Gathering Company, L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                                                                                               Purchaser (pursuant to the Plan and the
                                                                        L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                                                                                                                                                                Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   805      11/1/2000    Marketing - Separation & Stablization          Oil Liquids Separation and Stabilization Agreement by and between Fieldwood Energy LLC and Manta Ray Offshore Gathering Company,                 Fieldwood Energy LLC       GI 110 Lease G13943, GI 116 Lease G13944                                      W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                        Fieldwood Energy LLC and Manta Ray Offshore Gathering Company, L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                                                                                               Purchaser (pursuant to the Plan and the
                                                                        L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                                                                                                                                                                Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   806       3/1/2008    Marketing - Separation & Stablization          Oil Liquids Separation and Stabilization Agreement by and between Fieldwood Energy LLC and Manta Ray Offshore Gathering Company,                 Fieldwood Energy LLC       GI 110 Lease G13943, GI 116 Lease G13944                                      W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                        Fieldwood Energy LLC and Manta Ray Offshore Gathering Company, L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                                                                                               Purchaser (pursuant to the Plan and the
                                                                        L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                                                                                                                                                                Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   807      11/1/2010    Marketing - Separation & Stablization          LSA by and between Fieldwood Energy LLC and Manta Ray Offshore Fieldwood Energy LLC and Manta Ray Offshore Gathering Company,                    Fieldwood Energy LLC       GI 116 Lease G13944                                                           W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                        Gathering Company, L.L.C. and Manta Ray Offshore Gathering     L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                                                                                               Purchaser (pursuant to the Plan and the
                                                                        Company, L.L.C.                                                                                                                                                                                                                                                                                                                        Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   808       6/1/2014    Marketing - Separation & Stablization          Separation and Stabilization Agreement by and between Fieldwood         Fieldwood Energy LLC and Manta Ray Offshore Gathering Company,           Fieldwood Energy LLC       GI 116 Lease G13944, GI 110 Lease G13943                                      W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                        Energy LLC and Manta Ray Offshore Gathering Company, L.L.C.             L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                                                                                      Purchaser (pursuant to the Plan and the
                                                                        and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                                                                                                                                                                       Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   809       4/1/2018    Marketing - Separation & Stablization          Contract for ST 320 by and between Fieldwood Energy LLC and             Fieldwood Energy LLC and Manta Ray Offshore Gathering Company,           Fieldwood Energy LLC       ST 320 Lease G24990                                                           W&T OFFSHORE INC, WALTER OIL & GAS                                 $0.00      Assume and Allocate Pursuant to
                                                                        Manta Ray Offshore Gathering Company, L.L.C. and Manta Ray              L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                           CORPORATION                                                                          Divisive Mergers                  x
                                                                        Offshore Gathering Company, L.L.C.

                                                                                                                                                                                                                                              Page 28 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 34 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                          Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                 Credit Bid
    #                                 Contract Category                                     Contract Description [1][2]                                          Known Contract Counterparties [3]                           Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                     Proposed Contract Treatment [8]    FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                      Purchaser
   810       4/1/2010    Marketing - Separation & Stablization          Oil Liquids Separation and Stabilization Agreement by and between Fieldwood Energy LLC and Manta Ray Offshore Gathering Company,                 Fieldwood Energy LLC       GC 065 Lease G05889, GC 108 Lease G14668, GC 109 Lease G05900, GC WILD WELL CONTROL INC, DEEPWATER                                               $0.00     Assume and assign to Credit Bid
                                                                        Fieldwood Energy LLC and Manta Ray Offshore Gathering Company, L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                      243 Lease G20051                                                  ABANDONMENT ALTERNATIVES INC, MARUBENI                                                            Purchaser
                                                                        L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                                                                       OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                      CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                              x
                                                                                                                                                                                                                                                                                                                      RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                      OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                      CHEVRON USA INC, W & T ENER
   811       4/1/2010    Marketing - Separation & Stablization          Liquids Separation and Stabilization Agreement by and between  Fieldwood Energy LLC and Manta Ray Offshore Gathering Company,                    Fieldwood Energy LLC       GC 065 Lease G05889, GC 108 Lease G14668, GC 109 Lease G05900, GC WILD WELL CONTROL INC, DEEPWATER                                               $0.00     Assume and assign to Credit Bid
                                                                        Fieldwood Energy LLC and Manta Ray Offshore Gathering Company, L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                      243 Lease G20051                                                  ABANDONMENT ALTERNATIVES INC, MARUBENI                                                            Purchaser
                                                                        L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                                                                       OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                      CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                              x
                                                                                                                                                                                                                                                                                                                      RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                      OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                      CHEVRON USA INC, W & T ENER
   812       4/1/2011    Marketing - Separation & Stablization          LSSA by and between Fieldwood Energy LLC and Manta Ray                 Fieldwood Energy LLC and Manta Ray Offshore Gathering Company,            Fieldwood Energy LLC       GC 065 Lease G05889, GC 108 Lease G14668, GC 109 Lease G05900, GC WILD WELL CONTROL INC, DEEPWATER                                               $0.00     Assume and assign to Credit Bid
                                                                        Offshore Gathering Company, L.L.C. and Manta Ray Offshore              L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                              243 Lease G20051                                                  ABANDONMENT ALTERNATIVES INC, MARUBENI                                                            Purchaser
                                                                        Gathering Company, L.L.C.                                                                                                                                                                                                                     OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                      CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                              x
                                                                                                                                                                                                                                                                                                                      RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                      OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                      CHEVRON USA INC, W & T ENER
   813       6/8/2017    Lease of Platform Space                        by and between Fieldwood Energy LLC and Manta Ray Offshore        Fieldwood Energy LLC and Manta Ray Offshore Gathering, L.L.C.                  Fieldwood Energy LLC       ST 295 Lease G05646                                                           APACHE OFFSHORE INVESTMENT GP, BRISTOW                             $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                        Gathering, L.L.C.:                                                                                                                                                                                                                                        US LLC, TAMPNET INC                                                                 Divisive Mergers
   814      7/11/2018    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC and Marathon Oil Company                                  Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        Fieldwood Energy LLC and Marathon Oil Company                                                                                                                                                                                                                                                                                                    Purchaser
   815      5/23/2014    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC and Marathon Petroleum Company LP                         Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00     Assume and assign to Credit Bid
                                                                        Fieldwood Energy LLC and Marathon Petroleum Company LP                                                                                                                                                                                                                                                                                           Purchaser                          x

   816       6/6/2018    Marketing - Crude Sales                        Marathon Petroleum Corporation buys crude oil from Fieldwood           Fieldwood Energy LLC and Marathon Petroleum Company LP and                Fieldwood Energy LLC       GC 768 Lease G21817                                                           ANADARKO US OFFSHORE LLC                                           $0.00     Assume and assign to Credit Bid
                                                                        Energy by and between Fieldwood Energy LLC and Marathon                Marathon Petroleum Company LP                                                                                                                                                                                                                                            Purchaser                           x
                                                                        Petroleum Company LP and Marathon Petroleum Company LP
   817       7/1/2018    Marketing - Crude Sales                        Marathon Petroleum Corporation buys crude oil from Fieldwood           Fieldwood Energy LLC and Marathon Petroleum Company LP and                Fieldwood Energy LLC       GC 768 Lease G21817                                                           ANADARKO US OFFSHORE LLC                                           $0.00     Assume and assign to Credit Bid
                                                                        Energy by and between Fieldwood Energy LLC and Marathon                Marathon Petroleum Company LP                                                                                                                                                                                                                                            Purchaser                           x
                                                                        Petroleum Company LP and Marathon Petroleum Company LP
   818       3/5/2014    Marketing - Crude Sales                        Marathon Petroleum Corporation buys crude oil from Fieldwood           Fieldwood Energy LLC and Marathon Petroleum Company LP and                Fieldwood Energy LLC       EB 158 Lease G02645, EB 159 Lease G02646, EB 160 Lease G02647, EB             APACHE DEEPWATER LLC                                               $0.00     Assume and Allocate Pursuant to
                                                                        Energy by and between Fieldwood Energy LLC and Marathon                Marathon Petroleum Company LP                                                                        165 Lease G06280, HI A-365 G02754 Lease G02754, HI A-376 G02754                                                                                                   Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x                             x
                                                                        Petroleum Company LP and Marathon Petroleum Company LP                                                                                                                      Lease G02754, HI A545 Lease G17199, HI A-573 Lease G02393, HI A-595
                                                                                                                                                                                                                                                    Lease G02721, HI A-582 Lease G02719
   819      11/18/2015 Marketing - Gas Sales                            Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC and McMoRan Oil & Gas LLC                                 Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        Fieldwood Energy LLC and McMoRan Oil & Gas LLC                                                                                                                                                                                                                                                                                                  Purchaser
   820      10/15/2015 Marketing - Gas Sales                            Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC and Mercuria Energy Gas Trading LLC                       Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00     Assume and assign to Credit Bid
                                                                        Fieldwood Energy LLC and Mercuria Energy Gas Trading LLC                                                                                                                                                                                                                                                                                        Purchaser                           x

   821      8/28/2015    Marketing - Transportation                     Murphy Laterl -Gas Transportation for Big Bend and Dantzler by and     Fieldwood Energy LLC and Murphy and Murphy                                Fieldwood Energy LLC       MC 698 Lease G28022, MC 782 Lease G33757, MC 742 Lease G28022                 HOUSTON ENERGY DEEPWATER VENTURES V,                               $0.00     Assume and assign to Credit Bid
                                                                        between Fieldwood Energy LLC and Murphy and Murphy                                                                                                                                                                                                        RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                              Purchaser                           x
                                                                                                                                                                                                                                                                                                                                  LLC
   822      8/28/2015    Marketing - Transportation                     Murphy Lateral -Gas Transportation for Big Bend and Dantzler by        Fieldwood Energy LLC and Murphy and Murphy                                Fieldwood Energy LLC       MC 697 Lease G33757                                                           RIDGEWOOD DANTZLER LLC, TALOS                                      $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        and between Fieldwood Energy LLC and Murphy and Murphy                                                                                                                                                                                                    EXPLORATION LLC, W & T ENERGY VI LLC                                                  Purchaser
   823      8/28/2015    Marketing - Transportation                     Crude Oil Transport. by and between Fieldwood Energy LLC and           Fieldwood Energy LLC and Murphy Exploration & Production Company          Fieldwood Energy LLC       MC 697 Lease G28021, MC 742 Lease G32343                                                                                                         $0.00     Assume and assign to Credit Bid
                                                                        Murphy Exploration & Production Company USA and Murphy                 USA and Murphy Exploration & Production Company USA                                                                                                                                                                                                                      Purchaser                           x
                                                                        Exploration & Production Company USA
   824      8/28/2015    Marketing - Transportation                     Crude Oil Transport by and between Fieldwood Energy LLC and            Fieldwood Energy LLC and Murphy Exploration & Production Company          Fieldwood Energy LLC       MC 698 Lease G28022                                                           HOUSTON ENERGY DEEPWATER VENTURES V,                               $0.00     Assume and assign to Credit Bid
                                                                        Murphy Exploration & Production Company USA and Murphy                 USA and Murphy Exploration & Production Company USA                                                                                                                                RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                              Purchaser                           x
                                                                        Exploration & Production Company USA                                                                                                                                                                                                                      LLC
   825      8/28/2015    Marketing - Transportation                     Crude Oil Transport by and between Fieldwood Energy LLC and            Fieldwood Energy LLC and Murphy Exploration & Production Company          Fieldwood Energy LLC       MC 782 Lease G33757                                                           RIDGEWOOD DANTZLER LLC, TALOS                                      $0.00     Assume and assign to Credit Bid
                                                                        Murphy Exploration & Production Company USA and Murphy                 USA and Murphy Exploration & Production Company USA                                                                                                                                EXPLORATION LLC, W & T ENERGY VI LLC                                                  Purchaser                           x
                                                                        Exploration & Production Company USA
   826       4/1/2018    Marketing - Transportation                     LTA for ST 320 by and between Fieldwood Energy LLC and Nautilus        Fieldwood Energy LLC and Nautilus Pipeline Company, L.L.C. and            Fieldwood Energy LLC       ST 320 Lease G24990                                                           W&T OFFSHORE INC, WALTER OIL & GAS                                 $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                        Pipeline Company, L.L.C. and Nautilus Pipeline Company, L.L.C.         Nautilus Pipeline Company, L.L.C.                                                                                                                                                  CORPORATION                                                                         Divisive Mergers
   827      2/14/2020    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between      Fieldwood Energy LLC and NextEra Energy Power Marketing, LLC              Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00     Assume and assign to Credit Bid
                                                                        Fieldwood Energy LLC and NextEra Energy Power Marketing, LLC                                                                                                                                                                                                                                                                                     Purchaser                          x

   828       8/1/2014    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC and Niagara Mohawk Power Corporation D/B/A                Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00     Assume and assign to Credit Bid
                                                                        Fieldwood Energy LLC and Niagara Mohawk Power Corporation         National Grid                                                                                                                                                                                                                                                                 Purchaser                           x
                                                                        D/B/A National Grid
   829       9/1/2014    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC and NJR Energy Services Company                           Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00     Assume and assign to Credit Bid
                                                                        Fieldwood Energy LLC and NJR Energy Services Company                                                                                                                                                                                                                                                                                            Purchaser                           x

   830      4/11/2018    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between      Fieldwood Energy LLC and Noble Energy, Inc.                               Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        Fieldwood Energy LLC and Noble Energy, Inc.                                                                                                                                                                                                                                                                                                     Purchaser
   831       7/8/2011    Marketing - Gathering                          Galapagos, Gas Gathering, Okeanos Gas Dedication within                Fieldwood Energy LLC and Okeanos Gas Gathering Company, LLC and           Fieldwood Energy LLC       MC 519 Lease G27278, MC 562 Lease G19966, MC 563 Lease G21176                 BP EXPLORATION & PRODUCTION INC, HOUSTON                           $0.00     Assume and assign to Credit Bid
                                                                        Gathering - plus 5 amendments-MDQ changes by and between               Okeanos Gas Gathering Company, LLC                                                                                                                                                 ENERGY DEEPWATER VENTURES I, RED WILLOW                                               Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        Fieldwood Energy LLC and Okeanos Gas Gathering Company, LLC                                                                                                                                                                                               OFFSHORE LLC
                                                                        and Okeanos Gas Gathering Company, LLC
   832      8/28/2015    Marketing - Gathering                          Big Bned Dantzler, Destin FT2, - plus 4 amendments-MDQ changes         Fieldwood Energy LLC and Okeanos Gas Gathering Company, LLC and           Fieldwood Energy LLC       MC 698 Lease G28022, MC 742 Lease G28022                          HOUSTON ENERGY DEEPWATER VENTURES V,                                           $0.00     Assume and assign to Credit Bid
                                                                        by and between Fieldwood Energy LLC and Okeanos Gas Gathering          Okeanos Gas Gathering Company, LLC                                                                                                                                     RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                                          Purchaser                           x
                                                                        Company, LLC and Okeanos Gas Gathering Company, LLC                                                                                                                                                                                           LLC
   833      2/27/2015    Marketing - Gathering                          Big Bned Dantzler, Okeanos Gas Gathering, Gas Dedication within        Fieldwood Energy LLC and Okeanos Gas Gathering Company, LLC and           Fieldwood Energy LLC       MC 698 Lease G28022, MC 782 Lease G33757, MC 742 Lease G28022, MC HOUSTON ENERGY DEEPWATER VENTURES V,                                           $0.00     Assume and assign to Credit Bid
                                                                        Gathering - plus 4 amendments-MDQ changes by and between               Okeanos Gas Gathering Company, LLC                                                                   697 Lease G33757                                                  RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                                          Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        Fieldwood Energy LLC and Okeanos Gas Gathering Company, LLC                                                                                                                                                                                   LLC
                                                                        and Okeanos Gas Gathering Company, LLC
   834       6/1/2015    Marketing - Construction, Operations,          Operator to perform the physical operations, maintenance, and repair   Bandon Oil and Gas, LP and Fieldwood Energy LLC and Fieldwood SD          Bandon Oil and Gas, LP; HIPS                                                                             n.a.                                                               $0.00     Assume and allocate pursuant to
                         Management, Ownership Agreements               of the High Island Pipeline System (HIPS), as well as the              Offshore LLC and Panther Operating Company, LLC (Third Coast              Fieldwood Energy LLC;                                                                                                                                                                       divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x                      x      x
                                                                        management and administrative functions for the HIPS                   Midstream)                                                                Fieldwood SD Offshore
                                                                                                                                                                                                                         LLC
   835       6/1/2018    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between      Fieldwood Energy LLC and Peoples Gas System, a divison of Tampa           Fieldwood Energy LLC    n.a.                                                                                                                                                $0.00     Assume and assign to Credit Bid
                                                                        Fieldwood Energy LLC and Peoples Gas System, a divison of Tampa        Electric Company                                                                                                                                                                                                                                                         Purchaser                           x
                                                                        Electric Company
   836      6/18/2020    Marketing - Crude Sales                        Phillips 66 Petroleum Company buys crude oil from Fieldwood            Fieldwood Energy LLC and Phillips 66 Company and Phillips 66 Company      Fieldwood Energy LLC       GI 43 Lease 175                                                               APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00     Assume and assign to Credit Bid
                                                                        Energy by and between Fieldwood Energy LLC and Phillips 66                                                                                                                                                                                                PRODUCTION COMPANY                                                                    Purchaser                           x
                                                                        Company and Phillips 66 Company
   837      6/18/2020    Marketing - Crude Sales                        Phillips 66 Petroleum Company buys crude oil from Fieldwood            Fieldwood Energy LLC and Phillips 66 Company and Phillips 66 Company      Fieldwood Energy LLC       MP 311 Lease G02213, SP 62 Lease G01294, SP 65 Lease G01610                   EPL OIL & GAS, LLC, APACHE SHELF                                   $0.00     Assume and Allocate Pursuant to
                                                                        Energy by and between Fieldwood Energy LLC and Phillips 66                                                                                                                                                                                                EXPLORATION LLC                                                                     Divisive Mergers            x
                                                                        Company and Phillips 66 Company
   838     [Removed]
   839     [Removed]
   840       10/1/2008   Marketing - Processing                         GPM; <1.25 = 15%, 1.25 - 2.5 = 12.5%, >2.5 = 10% by and between        Fieldwood Energy LLC and Plains Gas Solutions, LLC. and Plains Gas        Fieldwood Energy LLC       GI 83 Lease G03793, ST 195 Lease G03593, ST 179 Lease G12020, ST 203 CLK EXPLORATION COMPANY                                                     $0.00     Assume and Allocate Pursuant to
                                                                        Fieldwood Energy LLC and Plains Gas Solutions, LLC. and Plains         Solutions, LLC.                                                                                      Lease G01269, ST 190 Lease G01261                                                                                                                                 Divisive Mergers            x                      x      x
                                                                        Gas Solutions, LLC.
   841      11/1/2010    Marketing - Processing                         GPM; <1.25 = 15%, 1.25 - 2.5 = 12.5%, >2.5 = 10% by and between        Fieldwood Energy LLC and Plains Gas Solutions, LLC. and Plains Gas        Fieldwood Energy LLC       GI 83 Lease G03793, ST 195 Lease G03593, ST 179 Lease G12020, ST 203 CLK EXPLORATION COMPANY                                                     $0.00     Assume and Allocate Pursuant to
                                                                        Fieldwood Energy LLC and Plains Gas Solutions, LLC. and Plains         Solutions, LLC.                                                                                      Lease G01269, ST 190 Lease G01261                                                                                                                                 Divisive Mergers            x                      x      x
                                                                        Gas Solutions, LLC.
   842      7/24/2012    Marketing - Processing                         GPM; <1.25 = 15%, 1.25 - 2.5 = 12.5%, >2.5 = 10% by and between        Fieldwood Energy LLC and Plains Gas Solutions, LLC. and Plains Gas        Fieldwood Energy LLC       GI 83 Lease G03793, ST 195 Lease G03593, ST 179 Lease G12020, ST 203 CLK EXPLORATION COMPANY                                                     $0.00     Assume and Allocate Pursuant to
                                                                        Fieldwood Energy LLC and Plains Gas Solutions, LLC. and Plains         Solutions, LLC.                                                                                      Lease G01269, ST 190 Lease G01261                                                                                                                                 Divisive Mergers            x                      x      x
                                                                        Gas Solutions, LLC.



                                                                                                                                                                                                                                              Page 29 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 35 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                        Credit Bid
    #                                 Contract Category                                     Contract Description [1][2]                                          Known Contract Counterparties [3]                           Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                             Purchaser
   843       5/1/2009    Marketing - Processing                         92/8% or $.08/MMBtu by and between Fieldwood Energy LLC and           Fieldwood Energy LLC and Plains Gas Solutions, LLC. and Plains Gas         Fieldwood Energy LLC       GI 116 Lease G13944, SS 189 Lease G04232                                      CASTEX OFFSHORE INC, WALTER OIL & GAS                              $0.00     Assume and (i) assign to Credit Bid
                                                                        Plains Gas Solutions, LLC. and Plains Gas Solutions, LLC.             Solutions, LLC.                                                                                                                                                                     CORPORATION, WALTER OIL & GAS                                              Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                  CORPORATION, BRISTOW US LLC, W & T                                           Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                  OFFSHORE INC                                                               account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   844      6/29/2010    Marketing - Processing                         92/8% or $.08/MMBtu by and between Fieldwood Energy LLC and           Fieldwood Energy LLC and Plains Gas Solutions, LLC. and Plains Gas         Fieldwood Energy LLC       GI 116 Lease G13944, SS 189 Lease G04232                                      CASTEX OFFSHORE INC, WALTER OIL & GAS                              $0.00     Assume and (i) assign to Credit Bid
                                                                        Plains Gas Solutions, LLC. and Plains Gas Solutions, LLC.             Solutions, LLC.                                                                                                                                                                     CORPORATION, WALTER OIL & GAS                                              Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                  CORPORATION, BRISTOW US LLC, W & T                                           Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                  OFFSHORE INC                                                               account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   845       9/1/2004    Marketing - Transportation                     Crude Oil Purchase and Sale/Transport by and between Fieldwood        Fieldwood Energy LLC and Poseidon Oil Pipeline Company LLC and             Fieldwood Energy LLC       ST 308 Lease G21685                                                                                                                              $0.00      Assume and assign to Credit Bid
                                                                        Energy LLC and Poseidon Oil Pipeline Company LLC and Poseidon         Poseidon Oil Pipeline Company LLC                                                                                                                                                                                                                                          Purchaser                                 x
                                                                        Oil Pipeline Company LLC
   846      4/10/2012    Marketing - Transportation                     Crude Oil Purchase and Sale/Transport by and between Fieldwood        Fieldwood Energy LLC and Poseidon Oil Pipeline Company LLC and             Fieldwood Energy LLC       VR 380 Lease G02580                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                        Energy LLC and Poseidon Oil Pipeline Company LLC and Poseidon         Poseidon Oil Pipeline Company LLC                                                                                                                                                                                                                                        Divisive Mergers                  x
                                                                        Oil Pipeline Company LLC
   847       5/1/2006    Marketing - Transportation                     Crude Oil Purchase and Sale/Transport by and between Fieldwood        Fieldwood Energy LLC and Poseidon Oil Pipeline Company LLC and             Fieldwood Energy LLC       GC 768 Lease G21817                                                           ANADARKO US OFFSHORE LLC                                           $0.00      Assume and assign to Credit Bid
                                                                        Energy LLC and Poseidon Oil Pipeline Company LLC and Poseidon         Poseidon Oil Pipeline Company LLC                                                                                                                                                                                                                                          Purchaser                                 x
                                                                        Oil Pipeline Company LLC
   848      12/23/1995 Marketing - Transportation                       Crude Oil Purchase and Sale/Transport by and between Fieldwood        Fieldwood Energy LLC and Poseidon Oil Pipeline Company LLC and             Fieldwood Energy LLC       EI 346 Lease G14482                                                           BRISTOW US LLC                                                     $0.00      Assume and Allocate Pursuant to
                                                                        Energy LLC and Poseidon Oil Pipeline Company LLC and Poseidon         Poseidon Oil Pipeline Company LLC                                                                                                                                                                                                                                        Divisive Mergers                  x
                                                                        Oil Pipeline Company LLC
   849      3/15/2020    Marketing - Transportation                     Crude Oil Purchase and Sale/Transport by and between Fieldwood        Fieldwood Energy LLC and Poseidon Oil Pipeline Company LLC and             Fieldwood Energy LLC       GC 040 Lease G34536                                                           ILX PROSPECT KATMAI LLC, RIDGEWOOD KATMAI                          $0.00      Assume and assign to Credit Bid
                                                                        Energy LLC and Poseidon Oil Pipeline Company LLC and Poseidon         Poseidon Oil Pipeline Company LLC                                                                                                                                                   LLC                                                                                    Purchaser                                 x
                                                                        Oil Pipeline Company LLC
   850      3/15/2020    Marketing - Transportation                     Crude Oil Purchase and Sale/Transport by and between Fieldwood        Fieldwood Energy LLC and Poseidon Oil Pipeline Company LLC and             Fieldwood Energy LLC       GC 040 Lease G34536                                                           ILX PROSPECT KATMAI LLC, RIDGEWOOD KATMAI                          $0.00      Assume and assign to Credit Bid
                                                                        Energy LLC and Poseidon Oil Pipeline Company LLC and Poseidon         Poseidon Oil Pipeline Company LLC                                                                                                                                                   LLC                                                                                    Purchaser                                 x
                                                                        Oil Pipeline Company LLC
   851      7/15/2003    Marketing - Transportation                     Crude Oil Purchase and Sale/Transport by and between Fieldwood        Fieldwood Energy LLC and Poseidon Oil Pipeline Company LLC and             Fieldwood Energy LLC       ST 316 Lease G22762                                                           W&T OFFSHORE INC                                                   $0.00      Assume and Allocate Pursuant to
                                                                        Energy LLC and Poseidon Oil Pipeline Company LLC and Poseidon         Poseidon Oil Pipeline Company LLC                                                                                                                                                                                                                                        Divisive Mergers                  x
                                                                        Oil Pipeline Company LLC
   852      2/27/2015    Marketing - Transportation                     Crude Oil Transport. by and between Fieldwood Energy LLC and          Fieldwood Energy LLC and Proteus Oil Pipeline Company LLC and              Fieldwood Energy LLC       MC 698 Lease G28022, MC 742 Lease G32343, MC 782 Lease G33757                 HOUSTON ENERGY DEEPWATER VENTURES V,                               $0.00      Assume and assign to Credit Bid
                                                                        Proteus Oil Pipeline Company LLC and Proteus Oil Pipeline             Proteus Oil Pipeline Company LLC                                                                                                                                                    RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                               Purchaser                                 x
                                                                        Company LLC                                                                                                                                                                                                                                               LLC
   853      2/27/2015    Marketing - Transportation                     Crude Oil Transport. by and between Fieldwood Energy LLC and          Fieldwood Energy LLC and Proteus Oil Pipeline Company LLC and              Fieldwood Energy LLC       MC 697 Lease G28021                                                                                                                              $0.00      Assume and assign to Credit Bid
                                                                        Proteus Oil Pipeline Company LLC and Proteus Oil Pipeline             Proteus Oil Pipeline Company< LLC                                                                                                                                                                                                                                          Purchaser                                 x
                                                                        Company< LLC
   854       6/1/1998    Marketing - Crude Sales                        Producers sell Crude Oil to Questor and Questor purchases Crude       Fieldwood Energy LLC and Questor Pipeline Venture and Questor Pipeline Fieldwood Energy LLC           HI A-376 G02754                                                               n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                        Oil from Producers. Producers buy back a volume of Crude Oil at       Venture                                                                                                                                                                                                                                                                 divisive mergers
                                                                        HIPS Segment III tie-in equal to their monthly production sold to                                                                                                                                                                                                                                                                                                                x
                                                                        Questor at the Platform. by and between Fieldwood Energy LLC and
                                                                        Questor Pipeline Venture and Questor Pipeline Venture
   855       5/1/2019    Acquisition / PSA / Other Purchase or Sale     Purchase and Sale Agreement by and between Fieldwood Energy           Fieldwood Energy LLC and Red Willow Offshore dated 10 Jun 2019, but        Fieldwood Energy LLC       MC 519 Lease G27278                                                           BP EXPLORATION & PRODUCTION INC, HOUSTON                           $0.00      Assume and assign to Credit Bid
                         Agreements                                     LLC and Red Willow Offshore dated 10 Jun 2019, but effective 1 May    effective 1 May 2019                                                                                                                                                                ENERGY DEEPWATER VENTURES I, RED WILLOW                                                Purchaser                                 x
                                                                        2019                                                                                                                                                                                                                                                      OFFSHORE LLC
   856      6/10/2019    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between     Fieldwood Energy LLC and Red Willow Offshore, LLC                          Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Fieldwood Energy LLC and Red Willow Offshore, LLC                                                                                                                                                                                                                                                                                                 Purchaser
   857       3/8/2021    Settlement / Release / Relinquishment          Release and Settlement Agreement entered into as of March 8, 2021     Fieldwood Energy LLC and Renaissance Offshore LLC                          Fieldwood Energy LLC       SP 64 Lease G01901, SP 65 Lease G01610, SS 198 Lease G12355, MP 152 RENAISSANCE OFFSHORE, LLC                                                    $0.00      Assume and Allocate Pursuant to
                         Agreements                                     by and between Fieldwood Energy LLC and Renaissance Offshore                                                                                                                Lease G01966, MP 153 Lease G01967, EI 330 Lease G02115                                                                                                             Divisive Mergers                  x
                                                                        LLC
   858      11/30/2014 Marketing - Gas Sales                            Base Contract for Sale and Purchase of Natural Gas by and between     Fieldwood Energy LLC and Rooster Petroleum, LLC                            Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Fieldwood Energy LLC and Rooster Petroleum, LLC                                                                                                                                                                                                                                                                                                       Purchaser
   859       3/6/2020    Marketing - Gathering                          Crude Oil Transport. by and between Fieldwood Energy LLC and          Fieldwood Energy LLC and Rosefield Pipeline Company LLC and                Fieldwood Energy LLC       ST 49 Lease G24956, ST 53 Lease G04000, ST 67 Lease 20                                                                                           $0.00     Assume and (i) assign to Credit Bid
                                                                        Rosefield Pipeline Company LLC and Rosefield Pipeline Company         Rosefield Pipeline Company LLC                                                                                                                                                                                                                                 Purchaser (pursuant to the Plan and the
                                                                        LLC                                                                                                                                                                                                                                                                                                                                    Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   860      7/23/2020    Marketing - Connection Agreement               Connection Agreement by and between Fieldwood Energy LLC and          Fieldwood Energy LLC and Rosefield Pipeline Company LLC and                Fieldwood Energy LLC       ST 53 Lease G04000, ST 67 Lease 20                                                                                                               $0.00     Assume and (i) assign to Credit Bid
                                                                        Rosefield Pipeline Company LLC and Rosefield Pipeline Company         Rosefield Pipeline Company LLC                                                                                                                                                                                                                                 Purchaser (pursuant to the Plan and the
                                                                        LLC                                                                                                                                                                                                                                                                                                                                    Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   861      7/23/2020    Facilities & Tie-In Agreements                 ST 49 A PLATFORM TIE-IN TO ST 49 LATERAL PIPELNE                  FIELDWOOD ENERGY LLC AND ROSEFIELD PIPELINE COMPANY, LLC Fieldwood Energy LLC                             ST 49 Lease G24956                                                                                                                               $0.00      Assume and Allocate Pursuant to
                                                                        BETWEEN FIELDWOOD ENERGY LLC AND ROSEFIELD                                                                                                                                                                                                                                                                                                     Divisive Mergers                  x
                                                                        PIPELINE COMPANY, LLC
   862       5/1/2018    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC and Samson Offshore Mapleleaf, LLC  Fieldwood Energy LLC                             n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                        Fieldwood Energy LLC and Samson Offshore Mapleleaf, LLC                                                                                                                                                                                                                                                                                          Purchaser                                 x

   863       6/1/2015    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between     Fieldwood Energy LLC and Samsung Oil & Gas USA Corp.                       Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Fieldwood Energy LLC and Samsung Oil & Gas USA Corp.                                                                                                                                                                                                                                                                                              Purchaser
   864       7/1/2014    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between     Fieldwood Energy LLC and Scana Energy Marketing, Inc.                      Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Fieldwood Energy LLC and Scana Energy Marketing, Inc.                                                                                                                                                                                                                                                                                             Purchaser
   865      12/1/2013    Marketing - Transportation                     Searobin East - Rertrgrade-Flash- Transport, IT max Rate. by and      Fieldwood Energy LLC and Sea Robin Pipeline Company and Sea Robin          Fieldwood Energy LLC       EW 826 Lease G05800, SM 268 Lease G02310, SS 274 Lease G01039, EI             APACHE DEEPWATER LLC, WALTER OIL & GAS                             $0.00      Assume and Allocate Pursuant to
                                                                        between Fieldwood Energy LLC and Sea Robin Pipeline Company           Pipeline Company                                                                                      53 Lease 479, SS 189 Lease G04232                                             CORPORATION, W & T OFFSHORE INC                                                      Divisive Mergers                  x
                                                                        and Sea Robin Pipeline Company
   866      12/1/2013    Marketing - Transportation                     Searobin West Transprt, IT max rate - all receipt points by and       Fieldwood Energy LLC and Sea Robin Pipeline Company and Sea Robin          Fieldwood Energy LLC       EI 330 Lease G02115, EI 337 Lease G03332, SM 128 Lease G02587, SM 39 ENERGY XXI GOM LLC, RENAISSANCE OFFSHORE,                                   $0.00      Assume and Allocate Pursuant to
                                                                        between Fieldwood Energy LLC and Sea Robin Pipeline Company           Pipeline Company                                                                                      Lease G16320, EI 333 Lease G02317, EI 315 Lease G02112, EI 316 Lease LLC, Arena, TANA EXPLORATION COMPANY LLC                                                      Divisive Mergers                  x                      x
                                                                        and Sea Robin Pipeline Company                                                                                                                                              G05040, EC 338 Lease G02063
   867      12/1/2013    Marketing - Transportation                     Searobin West PTR Transprt, max rate - all receipt points by and      Fieldwood Energy LLC and Sea Robin Pipeline Company and Sea Robin          Fieldwood Energy LLC       EI 330 Lease G02115                                                  ENERGY XXI GOM LLC, RENAISSANCE OFFSHORE,                                   $0.00      Assume and Allocate Pursuant to
                                                                        between Fieldwood Energy LLC and Sea Robin Pipeline Company           Pipeline Company                                                                                                                                                           LLC, Arena, TANA EXPLORATION COMPANY LLC                                                      Divisive Mergers                  x
                                                                        and Sea Robin Pipeline Company
   868      12/1/2013    Marketing - Transportation                     Searobin Retrograde contract. IT max rate by and between              Fieldwood Energy LLC and Sea Robin Pipeline Company and Sea Robin          Fieldwood Energy LLC       EI 330 Lease G02115, EI 337 Lease G03332, SM 128 Lease G02587, SM 39 ENERGY XXI GOM LLC, RENAISSANCE OFFSHORE,                                   $0.00      Assume and Allocate Pursuant to
                                                                        Fieldwood Energy LLC and Sea Robin Pipeline Company and Sea           Pipeline Company                                                                                      Lease G16320, EI 333 Lease G02317, EI 315 Lease G02112, EI 316 Lease LLC, Arena, TANA EXPLORATION COMPANY LLC                                                      Divisive Mergers                  x                      x
                                                                        Robin Pipeline Company                                                                                                                                                      G05040
   869      12/1/2013    Marketing - Transportation                     Searobin East - Transport, IT max Rate. by and between Fieldwood      Fieldwood Energy LLC and Sea Robin Pipeline Company and Sea Robin          Fieldwood Energy LLC       SS 274 Lease G01039, SM 268 Lease G02310, EW 826 Lease G05800, ST ERA HELICOPTERS INC.                                                           $0.00      Assume and Allocate Pursuant to
                                                                        Energy LLC and Sea Robin Pipeline Company and Sea Robin               Pipeline Company                                                                                      205 Lease G05612, EI 53 Lease 479, SS 189 Lease G04232, ST 206 Lease                                                                                               Divisive Mergers                  x                             x
                                                                        Pipeline Company                                                                                                                                                            G05613, ST 195 Lease G03593




                                                                                                                                                                                                                                              Page 30 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 36 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                        Credit Bid
    #                                 Contract Category                                     Contract Description [1][2]                                          Known Contract Counterparties [3]                           Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                             Purchaser
   870       8/1/2018    Marketing - Gathering                          IT Retrograde contractTransport Contract by and between Fieldwood Fieldwood Energy LLC and Sea Robin Pipeline Company and Sea Robin              Fieldwood Energy LLC       SS 274 Lease G01039, SM 268 Lease G02310, EW 826 Lease G05800, ST             ERA HELICOPTERS INC.                                               $0.00     Assume and (i) assign to Credit Bid
                                                                        Energy LLC and Sea Robin Pipeline Company and Sea Robin           Pipeline Company                                                                                          205 Lease G05612, ST 206 Lease G05613, EI 53 Lease 479, ST 195 Lease                                                                                     Purchaser (pursuant to the Plan and the
                                                                        Pipeline Company                                                                                                                                                            G03593, SS 189 Lease G04232, GI 116 Lease G13944, ST 295 Lease                                                                                             Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                    G05646                                                                                                                                                   account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x                   x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   871      12/1/2013    Marketing - Transportation                     Searobin East - PTR - Transport, IT max Rate. by and between          Fieldwood Energy LLC and Sea Robin Pipeline Company and Sea Robin          Fieldwood Energy LLC       SS 274 Lease G01039, SM 268 Lease G02310, EW 826 Lease G05800, ST             ERA HELICOPTERS INC.; MARATHON OIL                                 $0.00      Assume and Allocate Pursuant to
                                                                        Fieldwood Energy LLC and Sea Robin Pipeline Company and Sea           Pipeline Company                                                                                      205 Lease G05612, EI 53 Lease 479, EI 316 Lease G05040, EC 338 Lease          COMPANY, W & T ENERGY VI LLC, ERA                                                    Divisive Mergers                  x
                                                                        Robin Pipeline Company                                                                                                                                                      G02063, EI 361 Lease G02324                                                   HELICOPTERS INC., TRUNKLINE GAS CO LLC
   872      12/1/2013    Marketing - Transportation                     Searobin East - PTR Transport, IT Discount Life of reserves at ST     Fieldwood Energy LLC and Sea Robin Pipeline Company and Sea Robin          Fieldwood Energy LLC       GI 116 Lease G13944, ST 295 Lease G05646                                      W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                        292 (FW production- GI 116, ST 295) by and between Fieldwood          Pipeline Company                                                                                                                                                                                                                                               Purchaser (pursuant to the Plan and the
                                                                        Energy LLC and Sea Robin Pipeline Company and Sea Robin                                                                                                                                                                                                                                                                                Credit Bid Purchase Agreement) on
                                                                        Pipeline Company                                                                                                                                                                                                                                                                                                                     account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   873      12/1/2013    Marketing - Transportation                     Searobin East - Transport, IT max Rate. by and between Fieldwood      Fieldwood Energy LLC and Sea Robin Pipeline Company and Sea Robin          Fieldwood Energy LLC       GI 116 Lease G13944                                                           W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                        Energy LLC and Sea Robin Pipeline Company and Sea Robin               Pipeline Company                                                                                                                                                                                                                                               Purchaser (pursuant to the Plan and the
                                                                        Pipeline Company                                                                                                                                                                                                                                                                                                                       Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   874       1/1/2017    Marketing - Transportation                     Searobin East - Transport, IT Discount Life of reserves at ST 292     Fieldwood Energy LLC and Sea Robin Pipeline Company and Sea Robin          Fieldwood Energy LLC       GI 116 Lease G13944, ST 295 Lease G05646                                      W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                        (FW production- GI 116, ST 295) by and between Fieldwood Energy       Pipeline Company                                                                                                                                                                                                                                               Purchaser (pursuant to the Plan and the
                                                                        LLC and Sea Robin Pipeline Company and Sea Robin Pipeline                                                                                                                                                                                                                                                                              Credit Bid Purchase Agreement) on
                                                                        Company                                                                                                                                                                                                                                                                                                                              account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   875       1/1/2017    Marketing - Transportation                     Searobin East - PTR Transport, IT Discount Life of reserves at ST     Fieldwood Energy LLC and Sea Robin Pipeline Company and Sea Robin          Fieldwood Energy LLC       GI 116 Lease G13944, ST 295 Lease G05646                                      W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                        292 (FW production- GI 116, ST 295) by and between Fieldwood          Pipeline Company                                                                                                                                                                                                                                               Purchaser (pursuant to the Plan and the
                                                                        Energy LLC and Sea Robin Pipeline Company and Sea Robin                                                                                                                                                                                                                                                                                Credit Bid Purchase Agreement) on
                                                                        Pipeline Company                                                                                                                                                                                                                                                                                                                     account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   876       5/1/2003    Marketing - Transportation                     LTA by and between Fieldwood Energy LLC and Sea Robin Pipeline        Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea           Fieldwood Energy LLC       EC 261 Lease G00971                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Company, LLC and Sea Robin Pipeline Company, LLC                      Robin Pipeline Company, LLC                                                                                                                                                                                                                                              Divisive Mergers
   877       5/1/2015    Marketing - Transportation                     LTA by and between Fieldwood Energy LLC and Sea Robin Pipeline        Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea           Fieldwood Energy LLC       EI 93 Lease 228                                                                                                                                  $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Company, LLC and Sea Robin Pipeline Company, LLC                      Robin Pipeline Company, LLC                                                                                                                                                                                                                                              Divisive Mergers
   878       5/1/2015    Marketing - Transportation                     Amendment No. 2 for LTA by and between Fieldwood Energy LLC           Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea           Fieldwood Energy LLC       ST 161 Lease G01248, ST 203 Lease G01269, EW 826 Lease G05800, GI                                                                                $0.00      Assume and Allocate Pursuant to
                                                                        and Sea Robin Pipeline Company, LLC and Sea Robin Pipeline            Robin Pipeline Company, LLC                                                                           76 Lease G02161, EI 53 Lease 479, ST 190 Lease G01261, GI 93 Lease                                                                                                 Divisive Mergers
                                                                        Company, LLC                                                                                                                                                                G02628, GI 94 Lease G02163, SM 268 Lease G02310, SS 189 Lease
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x                      x      x
                                                                                                                                                                                                                                                    G04232, SS 274 Lease G01039, ST 179 Lease G12020, ST 291 Lease
                                                                                                                                                                                                                                                    G16455, SM 268 Lease G02310, GI 83 Lease G03793, ST 195 Lease
                                                                                                                                                                                                                                                    G03593, ST 205 Lease G05612, ST 206 Lease G05613
   879       2/1/2018    Marketing - Transportation                     LTA by and between Fieldwood Energy LLC and Sea Robin Pipeline        Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea           Fieldwood Energy LLC       EW 826 Lease G05800, SS 189 Lease G04232, ST 205 Lease G05612, ST             APACHE DEEPWATER LLC, WALTER OIL & GAS                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Company, LLC and Sea Robin Pipeline Company, LLC                      Robin Pipeline Company, LLC                                                                           206 Lease G05613, EI 53 Lease 479, GI 76 Lease G02161                         CORPORATION, W & T OFFSHORE INC                                                      Divisive Mergers
   880       2/1/2018    Marketing - Transportation                     Liquid Hydrocarbon Transportation Agreement by and between            Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea           Fieldwood Energy LLC       EW 826 Lease G05800, SS 189 Lease G04232, ST 205 Lease G05612, ST             APACHE DEEPWATER LLC, WALTER OIL & GAS                             $0.00      Assume and Allocate Pursuant to
                                                                        Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and          Robin Pipeline Company, LLC                                                                           206 Lease G05613, EI 53 Lease 479, GI 76 Lease G02161                         CORPORATION, W & T OFFSHORE INC                                                      Divisive Mergers                  x
                                                                        Sea Robin Pipeline Company, LLC
   881       5/1/2001    Marketing - Separation & Stablization          Retrograde Condensate Separation by and between Fieldwood             Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea           Fieldwood Energy LLC       EI 53 Lease 479, SS 189 Lease G04232, SS 274 Lease G01039                     ENVEN ENERGY VENTURES LLC                                          $0.00      Assume and Allocate Pursuant to
                                                                        Energy LLC and Sea Robin Pipeline Company, LLC and Sea Robin          Robin Pipeline Company, LLC                                                                                                                                                                                                                                              Divisive Mergers                  x
                                                                        Pipeline Company, LLC
   882       5/1/2015    Marketing - Transportation                     Amendment No. 2 by and between Fieldwood Energy LLC and Sea           Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea           Fieldwood Energy LLC       EI 53 Lease 479                                                               ENVEN ENERGY VENTURES LLC                                          $0.00      Assume and Allocate Pursuant to
                                                                        Robin Pipeline Company, LLC and Sea Robin Pipeline Company,           Robin Pipeline Company, LLC                                                                                                                                                                                                                                              Divisive Mergers                  x
                                                                        LLC
   883      10/1/2004    Marketing - Separation & Stablization          LSA by and between Fieldwood Energy LLC and Sea Robin Pipeline        Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea           Fieldwood Energy LLC       ST 205 Lease G05612, ST 206 Lease G05613                                      MARATHON OIL COMPANY, W & T ENERGY VI LLC,                         $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Company, LLC and Sea Robin Pipeline Company, LLC                      Robin Pipeline Company, LLC                                                                                                                                                         ERA HELICOPTERS INC., TRUNKLINE GAS CO LLC                                           Divisive Mergers
   884      10/1/2004    Marketing - Transportation                     Liquid Hydrocarbons Injector by and between Fieldwood Energy LLC      Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea           Fieldwood Energy LLC       ST 205 Lease G05612, ST 206 Lease G05613                                      MARATHON OIL COMPANY, W & T ENERGY VI LLC,                         $0.00      Assume and Allocate Pursuant to
                                                                        and Sea Robin Pipeline Company, LLC and Sea Robin Pipeline            Robin Pipeline Company, LLC                                                                                                                                                         ERA HELICOPTERS INC., TRUNKLINE GAS CO LLC                                           Divisive Mergers                  x
                                                                        Company, LLC
   885       5/1/2009    Marketing - Separation & Stablization          Liquid Hydrocarbon Separation Agreement by and between                Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea           Fieldwood Energy LLC       ST 205 Lease G05612, ST 206 Lease G05613, ST 291 Lease G16455                 MARATHON OIL COMPANY, W & T ENERGY VI LLC,                         $0.00      Assume and Allocate Pursuant to
                                                                        Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and          Robin Pipeline Company, LLC                                                                                                                                                         ERA HELICOPTERS INC., TRUNKLINE GAS CO LLC                                           Divisive Mergers                  x
                                                                        Sea Robin Pipeline Company, LLC
   886       1/1/2011    Marketing - Separation & Stablization          Liquid Hydrocarbon Separation Agreement by and between                Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea           Fieldwood Energy LLC       ST 205 Lease G05612, ST 206 Lease G05613, ST 291 Lease G16455                 MARATHON OIL COMPANY, W & T ENERGY VI LLC,                         $0.00      Assume and Allocate Pursuant to
                                                                        Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and          Robin Pipeline Company, LLC                                                                                                                                                         ERA HELICOPTERS INC., TRUNKLINE GAS CO LLC                                           Divisive Mergers                  x
                                                                        Sea Robin Pipeline Company, LLC
   887       6/1/2011    Marketing - Separation & Stablization          Liquid Hydrocarbon Separation Agreement by and between                Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea           Fieldwood Energy LLC       ST 205 Lease G05612, ST 206 Lease G05613, ST 291 Lease G16455                 MARATHON OIL COMPANY, W & T ENERGY VI LLC,                         $0.00      Assume and Allocate Pursuant to
                                                                        Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and          Robin Pipeline Company, LLC                                                                                                                                                         ERA HELICOPTERS INC., TRUNKLINE GAS CO LLC                                           Divisive Mergers                  x
                                                                        Sea Robin Pipeline Company, LLC
   888      1/19/2012    Marketing - Separation & Stablization          Liquid Hydrocarbon Separation Agreement by and between                Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea           Fieldwood Energy LLC       ST 205 Lease G05612, ST 206 Lease G05613, ST 291 Lease G16455                 MARATHON OIL COMPANY, W & T ENERGY VI LLC,                         $0.00      Assume and Allocate Pursuant to
                                                                        Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and          Robin Pipeline Company, LLC                                                                                                                                                         ERA HELICOPTERS INC., TRUNKLINE GAS CO LLC                                           Divisive Mergers                  x
                                                                        Sea Robin Pipeline Company, LLC
   889       9/1/2012    Marketing - Separation & Stablization          Retrograde Condensate Separation by and between Fieldwood             Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea           Fieldwood Energy LLC       ST 205 Lease G05612, ST 206 Lease G05613, SS 274 Lease G01039, GI 94 MARATHON OIL COMPANY, W & T ENERGY VI LLC,                                  $0.00      Assume and Allocate Pursuant to
                                                                        Energy LLC and Sea Robin Pipeline Company, LLC and Sea Robin          Robin Pipeline Company, LLC                                                                           Lease G02163, EI 53 Lease 479, SS 189 Lease G04232, ST 161 Lease     ERA HELICOPTERS INC., TRUNKLINE GAS CO LLC                                                    Divisive Mergers
                                                                        Pipeline Company, LLC                                                                                                                                                       G01248, SM 268 Lease G02310, ST 190 Lease G01261, ST 203 Lease                                                                                                                                       x                      x
                                                                                                                                                                                                                                                    G01269, ST 291 Lease G16455, EW 826 Lease G05800, GI 93 Lease
                                                                                                                                                                                                                                                    G02628, GI 83 Lease G03793
   890       5/1/2015    Marketing - Transportation                     LTA by and between Fieldwood Energy LLC and Sea Robin Pipeline        Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea           Fieldwood Energy LLC       ST 205 Lease G05612, ST 206 Lease G05613, EI 53 Lease 479            MARATHON OIL COMPANY, W & T ENERGY VI LLC,                                  $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Company, LLC and Sea Robin Pipeline Company, LLC                      Robin Pipeline Company, LLC                                                                                                                                                ERA HELICOPTERS INC., TRUNKLINE GAS CO LLC                                                    Divisive Mergers
   891       3/1/2018    Marketing - Separation & Stablization          Retrograde Condensate Separation by and between Fieldwood             Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea           Fieldwood Energy LLC       ST 205 Lease G05612, ST 206 Lease G05613, EW 826 Lease G05800, GI    MARATHON OIL COMPANY, W & T ENERGY VI LLC,                                  $0.00      Assume and Allocate Pursuant to
                                                                        Energy LLC and Sea Robin Pipeline Company, LLC and Sea Robin          Robin Pipeline Company, LLC                                                                           76 Lease G02161, SM 268 Lease G02310, SS 189 Lease G04232, SS 274    ERA HELICOPTERS INC., TRUNKLINE GAS CO LLC                                                    Divisive Mergers                  x                      x
                                                                        Pipeline Company, LLC                                                                                                                                                       Lease G01039, EI 53 Lease 479, GI 83 Lease G03793
   892       5/1/2015    Marketing - Transportation                     Amendment No. 2 for LTA by and between Fieldwood Energy LLC           Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea           Fieldwood Energy LLC       EI 94 Lease G05488, SS 189 Lease G04232, ST 179 Lease G12020, ST 291 MCMORAN OIL & GAS LLC, PIQUANT INC                                          $0.00      Assume and Allocate Pursuant to
                                                                        and Sea Robin Pipeline Company, LLC and Sea Robin Pipeline            Robin Pipeline Company, LLC                                                                           Lease G16455, GI 76 Lease G02161, GI 83 Lease G03793, ST 195 Lease                                                                                                 Divisive Mergers                  x                      x      x
                                                                        Company, LLC                                                                                                                                                                G03593
   893       5/5/2006    Marketing - Transportation                     LTA by and between Fieldwood Energy LLC and Sea Robin Pipeline        Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea           Fieldwood Energy LLC       EC 261 Lease G00971, EC 278 Lease G00974                             TALOS ENERGY OFFSHORE, LLC                                                  $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Company, LLC and Sea Robin Pipeline Company, LLC                      Robin Pipeline Company, LLC                                                                                                                                                                                                                                              Divisive Mergers
   894       7/1/2010    Marketing - Transportation                     LTA by and between Fieldwood Energy LLC and Sea Robin Pipeline        Fieldwood Energy LLC and Sea Robin Pipeline Company, LLC and Sea           Fieldwood Energy LLC       EC 261 Lease G00971, EC 278 Lease G00974, EI 333 Lease G02317                 TALOS ENERGY OFFSHORE, LLC                                         $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Company, LLC and Sea Robin Pipeline Company, LLC                      Robin Pipeline Company, LLC                                                                                                                                                                                                                                              Divisive Mergers
   895      6/17/2014    Marketing - Gas Sales                          Base Contrat for Sale and Purchase for Natrula Gas by and between     Fieldwood Energy LLC and Sempra Midstream Services, Inc.                   Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                        Fieldwood Energy LLC and Sempra Midstream Services, Inc.                                                                                                                                                                                                                                                                                          Purchaser                                x

   896       3/1/2014    Marketing - Gas Sales                          Base Contrat for Sale and Purchase for Natrula Gas by and between Fieldwood Energy LLC and Sequent Energy Management, L.P.                       Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                        Fieldwood Energy LLC and Sequent Energy Management, L.P.                                                                                                                                                                                                                                                                                         Purchaser                                 x




                                                                                                                                                                                                                                              Page 31 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 37 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                        Credit Bid
    #                                 Contract Category                                     Contract Description [1][2]                                          Known Contract Counterparties [3]                           Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                             Purchaser
   897      8/19/2020    Marketing - Crude Sales                        STUSCO buys crude oil from Fieldwood Energy by and between            Fieldwood Energy LLC and Shell Trading (US) Company and Shell Trading Fieldwood Energy LLC            WC 485 Lease G02220, EI 337 Lease G03332, SM 39 Lease G16320, SM                                                                                 $0.00      Assume and assign to Credit Bid
                                                                        Fieldwood Energy LLC and Shell Trading (US) Company and Shell         (US) Company                                                                                          40 Lease G13607                                                                                                                                                      Purchaser                                 x
                                                                        Trading (US) Company
   898      8/19/2020    Marketing - Crude Sales                        STUSCO buys crude oil from Fieldwood Energy by and between            Fieldwood Energy LLC and Shell Trading (US) Company and Shell Trading Fieldwood Energy LLC            VR 380 Lease G02580, EI 211 Lease G05502, EI 212 Lease G05503, SM                                                                                $0.00     Assume and (i) assign to Credit Bid
                                                                        Fieldwood Energy LLC and Shell Trading (US) Company and Shell         (US) Company                                                                                          149 Lease G02592, EI 53 Lease 479, EI 53 Lease 479, GI 76 Lease G02161,                                                                                  Purchaser (pursuant to the Plan and the
                                                                        Trading (US) Company                                                                                                                                                        SM 106 Lease G02279, GI 83 Lease G03793, EI 346 Lease G14482, SS 190                                                                                       Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                    Lease G10775, SS 204 Lease G01520, SS 206 Lease G01522, SS 216                                                                                           account of the Acquired Interests and/or
                                                                                                                                                                                                                                                    Lease G01524, SM 268 Lease G02310, SS 189 Lease G04232, EW 826                                                                                             (ii) allocate pursuant to the Divisive    x         x            x      x
                                                                                                                                                                                                                                                    Lease G05800, SS 274 Lease G01039, ST 206 Lease G05613, SS 207                                                                                             Mergers on account of the Excluded
                                                                                                                                                                                                                                                    Lease G01523, SS 216 Lease G01524, GA 210 Lease G25524, HI 206                                                                                             Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                    Lease G20660, VR 326 Lease G21096, WC 110 Lease 81, WC 295 Lease                                                                                                    Purchase Agreement)
                                                                                                                                                                                                                                                    G24730, EI 188 Lease 443, SS 79/80 Lease G15277
   899      8/19/2020    Marketing - Crude Sales                        STUSCO buys crude oil from Fieldwood Energy by and between            Fieldwood Energy LLC and Shell Trading (US) Company and Shell Trading Fieldwood Energy LLC            SS 169 Lease 820, SS 178 Lease G05551, SS 176 Lease G33646, SS 177                                                                               $0.00      Assume and Allocate Pursuant to
                                                                        Fieldwood Energy LLC and Shell Trading (US) Company and Shell         (US) Company                                                                                          Lease 590, VR 332 Lease G09514, VR 333 Lease G14417, VR 315 Lease                                                                                                  Divisive Mergers                  x                      x      x
                                                                        Trading (US) Company                                                                                                                                                        G04215, VR 272 Lease G23829
   900      8/19/2020    Marketing - Crude Sales                        STUSCO buys crude oil from Fieldwood Energy by and between            Fieldwood Energy LLC and Shell Trading (US) Company and Shell Trading Fieldwood Energy LLC            MC 563 Lease G21176                                                                                                                              $0.00      Assume and assign to Credit Bid
                                                                        Fieldwood Energy LLC and Shell Trading (US) Company and Shell         (US) Company                                                                                                                                                                                                                                                               Purchaser                                 x
                                                                        Trading (US) Company
   901      8/19/2020    Marketing - Crude Sales                        STUSCO buys crude oil from Fieldwood Energy by and between            Fieldwood Energy LLC and Shell Trading (US) Company and Shell Trading Fieldwood Energy LLC            MC 474 Lease G35825                                                                                                                              $0.00      Assume and assign to Credit Bid
                                                                        Fieldwood Energy LLC and Shell Trading (US) Company and Shell         (US) Company                                                                                                                                                                                                                                                               Purchaser                                 x
                                                                        Trading (US) Company
   902       9/1/2020    Marketing - Crude Sales                        STUSCO buys crude oil from Fieldwood Energy by and between            Fieldwood Energy LLC and Shell Trading (US) Company and Shell Trading Fieldwood Energy LLC            VR 78 Lease G04421                                                                                                                               $0.00      Assume and assign to Credit Bid
                                                                        Fieldwood Energy LLC and Shell Trading (US) Company and Shell         (US) Company                                                                                                                                                                                                                                                               Purchaser                                 x
                                                                        Trading (US) Company
   903      8/19/2020    Marketing - Crude Sales                        STUSCO buys crude oil from Fieldwood Energy by and between            Fieldwood Energy LLC and Shell Trading (US) Company and Shell Trading Fieldwood Energy LLC            MC 519 Lease G27278                                                   BP EXPLORATION & PRODUCTION INC, HOUSTON                                   $0.00      Assume and assign to Credit Bid
                                                                        Fieldwood Energy LLC and Shell Trading (US) Company and Shell         (US) Company                                                                                                                                                                ENERGY DEEPWATER VENTURES I, RED WILLOW                                                        Purchaser                                 x
                                                                        Trading (US) Company                                                                                                                                                                                                                              OFFSHORE LLC
   904      8/19/2020    Marketing - Crude Sales                        STUSCO buys crude oil from Fieldwood Energy by and between            Fieldwood Energy LLC and Shell Trading (US) Company and Shell Trading Fieldwood Energy LLC            SM 128 Lease G02587, EI 333 Lease G02317, EI 315 Lease G02112, EI 316 ENERGY XXI GOM LLC, SHELL PIPELINE COMPANY                                 $0.00      Assume and Allocate Pursuant to
                                                                        Fieldwood Energy LLC and Shell Trading (US) Company and Shell         (US) Company                                                                                          Lease G05040, EI 307 Lease G02110                                     LP, TRUNKLINE GAS CO LLC                                                                     Divisive Mergers                  x
                                                                        Trading (US) Company
   905      8/19/2020    Marketing - Crude Sales                        STUSCO buys crude oil from Fieldwood Energy by and between            Fieldwood Energy LLC and Shell Trading (US) Company and Shell Trading Fieldwood Energy LLC            SM 128 Lease G02587, VR 196 Lease G19760, VR 229 Lease G27070                 ENERGY XXI GOM LLC, SHELL PIPELINE COMPANY                         $0.00      Assume and assign to Credit Bid
                                                                        Fieldwood Energy LLC and Shell Trading (US) Company and Shell         (US) Company                                                                                                                                                                        LP, TRUNKLINE GAS CO LLC                                                               Purchaser                                 x
                                                                        Trading (US) Company
   906      8/18/2020    Marketing - Crude Sales                        STUSCO buys crude oil from Fieldwood Energy by and between            Fieldwood Energy LLC and Shell Trading (US) Company and Shell Trading Fieldwood Energy LLC            MP 310 Lease G04126, MC 108 Lease G09777, MC 110 Lease G18192, MP TALOS ENERGY OFFSHORE, LLC, HE&D                                               $0.00      Assume and assign to Credit Bid
                                                                        Fieldwood Energy LLC and Shell Trading (US) Company and Shell         (US) Company                                                                                          296 Lease G01673, WD 79, WD 80 Lease G01874, ST 53 Lease G04000,    OFFSHORE LP; COX OPERATING LLC                                                                   Purchaser
                                                                        Trading (US) Company                                                                                                                                                        SS 193 Lease G13917, SM 105 Lease G17938, SM 106 Lease G02279, MC
                                                                                                                                                                                                                                                    311 Lease G02968, EC 349 Lease G14385, ST 148 Lease G01960, GC 201,                                                                                                                                            x
                                                                                                                                                                                                                                                    WD 27 Lease G04473, BS 52 Lease 17675, BS 25 Lease G31442, EI 32
                                                                                                                                                                                                                                                    Lease 196, WC 498 Lease G03520, WD 75 Lease G01085, WD 90 Lease
                                                                                                                                                                                                                                                    G01089, WD 103 Lease 840
   907      8/14/2020    Marketing - Crude Sales                        STUSCO buys crude oil from Fieldwood Energy by and between            Fieldwood Energy LLC and Shell Trading (US) Company and Shell Trading Fieldwood Energy LLC            HI A-550 Lease G04081, WC 65 Lease G02825, WC 66 Lease G02826                 TAMPNET INC                                                        $0.00      Assume and Allocate Pursuant to
                                                                        Fieldwood Energy LLC and Shell Trading (US) Company and Shell         (US) Company                                                                                                                                                                                                                                                             Divisive Mergers                  x                             x
                                                                        Trading (US) Company
   908      8/13/2020    Marketing - Crude Sales                        STUSCO buys crude oil from Fieldwood Energy by and between            Fieldwood Energy LLC and Shell Trading (US) Company and Shell Trading Fieldwood Energy LLC            BA A133 Lease G02665, BA A105 Lease G01757                                    W & T ENERGY VI LLC                                                $0.00      Assume and Allocate Pursuant to
                                                                        Fieldwood Energy LLC and Shell Trading (US) Company and Shell         (US) Company                                                                                                                                                                                                                                                             Divisive Mergers                  x                             x
                                                                        Trading (US) Company
   909      8/19/2020    Marketing - Crude Sales                        STUSCO buys crude oil from Fieldwood Energy by and between            Fieldwood Energy LLC and Shell Trading (US) Company and Shell Trading Fieldwood Energy LLC            HI 129 Lease G01848, HI 179 Lease G03236, EI 224 Lease G05504, SS 129 W & T OFFSHORE INC, HELIS OIL & GAS COMPANY                                $0.00      Assume and Allocate Pursuant to
                                                                        Fieldwood Energy LLC and Shell Trading (US) Company and Shell         (US) Company                                                                                          Lease G12941, SS 198 Lease 593, EC 338 Lease G02063, EI 361 Lease       LLC, HELIS OIL & GAS CO, CALYPSO                                                           Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Trading (US) Company                                                                                                                                                        G02324                                                                  EXPLORATION LLC, CHEYENNE PETROLEUM
                                                                                                                                                                                                                                                                                                                            COMPANY, MAGNUM HUNTER PRODUCTION INC
   910      8/11/2020    Marketing - Crude Sales                        STUSCO buys crude oil from Fieldwood Energy by and between            Fieldwood Energy LLC and Shell Trading (US) Company and Shell Trading Fieldwood Energy LLC            PL 10 Lease G02925, SS 253 Lease G01031, SS 354 Lease G15312, EI 158 WALTER OIL & GAS CORPORATION, MCMORAN                                       $0.00      Assume and Allocate Pursuant to
                                                                        Fieldwood Energy LLC and Shell Trading (US) Company and Shell         (US) Company                                                                                          Lease G01220, SS 354 Lease G15312, SS 214 Lease 828, SS 91 Lease        OIL & GAS LLC, RIDGEWOOD ENERGY                                                            Divisive Mergers
                                                                        Trading (US) Company                                                                                                                                                        G02919, SS 91 Lease G02919, EI 126 Lease 52, EI 120 Lease 50, ST 316    CORPORATION
                                                                                                                                                                                                                                                    Lease G22762, SS 354 Lease G15312, VR 272 Lease G23829, VR 272
                                                                                                                                                                                                                                                    Lease G23829, EI 158 Lease G01220, ST 316 Lease G22762, SS 214 Lease                                                                                                                                 x                      x      x
                                                                                                                                                                                                                                                    828, PL 10 Lease G02925, EI 126 Lease 52, EI 120 Lease 50, VR 315 Lease
                                                                                                                                                                                                                                                    G04215, SS 253 Lease G01031, SS 233 Lease G01528, VR 313 Lease
                                                                                                                                                                                                                                                    G01172
   911      8/14/2020    Marketing - Crude Sales                        STUSCO buys crude oil from Fieldwood Energy by and between            Fieldwood Energy LLC and Shell Trading (US) Company and Shell Trading Fieldwood Energy LLC            ST 311 Lease G31418, ST 320 Lease G24990                                      WALTER OIL & GAS CORPORATION, W&T                                  $0.00      Assume and Allocate Pursuant to
                                                                        Fieldwood Energy LLC and Shell Trading (US) Company and Shell         (US) Company                                                                                                                                                                        OFFSHORE INC                                                                         Divisive Mergers                  x
                                                                        Trading (US) Company
   912      8/22/2017    Marketing - Gas Sales                          Base Contrat for Sale and Purchase for Natrula Gas by and between     Fieldwood Energy LLC and Sierentz Global Merchants LLC                     Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Fieldwood Energy LLC and Sierentz Global Merchants LLC                                                                                                                                                                                                                                                                                           Purchaser
   913       5/1/2020    Marketing - Gas Sales                          Base Contrat for Sale and Purchase for Natrula Gas by and between     Fieldwood Energy LLC and South Jersey Resources Group, LLC                 Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                        Fieldwood Energy LLC and South Jersey Resources Group, LLC                                                                                                                                                                                                                                                                                       Purchaser                                 x

   914      6/10/2014    Marketing - Gas Sales                          Base Contrat for Sale and Purchase for Natrula Gas by and between Fieldwood Energy LLC and Southern Company Services, Inc.                       Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                        Fieldwood Energy LLC and Southern Company Services, Inc.                                                                                                                                                                                                                                                                                         Purchaser                                 x

   915      5/21/2018    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between     Fieldwood Energy LLC and Southwest Energy, LP                              Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Fieldwood Energy LLC and Southwest Energy, LP                                                                                                                                                                                                                                                                                                    Purchaser
   916       8/7/2018    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between     Fieldwood Energy LLC and Spire Marketing Inc.                              Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Fieldwood Energy LLC and Spire Marketing Inc.                                                                                                                                                                                                                                                                                                    Purchaser
   917       2/1/1995    Marketing - Transportation                     Stingray - Vr 371 Lateral agreement with Reserve Dedication of        Fieldwood Energy LLC and Stingray Pipeline Company LLC (MCP                Fieldwood Energy LLC       VR 371 Lease G09524                                                                                                                              $0.00      Assume and assign to Credit Bid
                                                                        Block 371, VR 362 - $.06 by and between Fieldwood Energy LLC          Operating) and Stingray Pipeline Company LLC (MCP Operating)                                                                                                                                                                                                               Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        and Stingray Pipeline Company LLC (MCP Operating) and Stingray
                                                                        Pipeline Company LLC (MCP Operating)
   918       1/1/2012    Marketing - Transportation                     Stinray - HI 350, WC 144 WC269 $.10 discount. Reserve Dedicaton       Fieldwood Energy LLC and Stingray Pipeline Company LLC (MCP                Fieldwood Energy LLC       HI A350 Lease G02428, HI A350 Lease G02428, HI A350 Lease G02428                                                                                 $0.00      Assume and Allocate Pursuant to
                                                                        agreement 310074 by and between Fieldwood Energy LLC and              Operating) and Stingray Pipeline Company LLC (MCP Operating)                                                                                                                                                                                                             Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Stingray Pipeline Company LLC (MCP Operating) and Stingray
                                                                        Pipeline Company LLC (MCP Operating)
   919      12/1/2003    Marketing - Transportation                     Stingray Reserve Dedication VR Block 326 $.10 by and between          Fieldwood Energy LLC and Stingray Pipeline Company LLC (MCP                Fieldwood Energy LLC       VR 326 Lease G21096                                                           HELIS OIL & GAS COMPANY LLC                                        $0.00      Assume and Allocate Pursuant to
                                                                        Fieldwood Energy LLC and Stingray Pipeline Company LLC (MCP           Operating) and Stingray Pipeline Company LLC (MCP Operating)                                                                                                                                                                                                             Divisive Mergers                  x
                                                                        Operating) and Stingray Pipeline Company LLC (MCP Operating)
   920       3/6/1974    Marketing - Construction, Operations,          Provides for the construction and operation of the onshore            Fieldwood Energy LLC and Stingray Pipeline Company LLC (MCP                Fieldwood Energy LLC       WC 269 Lease G13563, WC 485 Lease G02220, WC 507 Lease G02549                 MCMORAN OIL & GAS LLC                                              $0.00      Assume and Allocate Pursuant to
                         Management, Ownership Agreements               separation facility which is connected to the facilites of Stingray   Operating) and Stingray Pipeline Company LLC (MCP Operating)                                                                                                                                                                                                             Divisive Mergers
                                                                        Pipeline Company and which separates condensate from the natural
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        gas injected into and transported by Stinray by and between
                                                                        Fieldwood Energy LLC and Stingray Pipeline Company LLC (MCP
                                                                        Operating) and Stingray Pipeline Company LLC (MCP Operating)
   921       1/1/2010    Marketing - Transportation                     Liquids Transportation Service by and between Fieldwood Energy        Fieldwood Energy LLC and Stingray Pipeline Company LLC and Stingray        Fieldwood Energy LLC       HI A350 Lease G02428, WC 144 Lease G01953, WC 172 Lease G01998                                                                                   $0.00      Assume and Allocate Pursuant to
                                                                        LLC and Stingray Pipeline Company LLC and Stingray Pipeline           Pipeline Company LLC                                                                                                                                                                                                                                                     Divisive Mergers                  x
                                                                        Company LLC
   922       2/1/1995    Marketing - Transportation                     Liquids Transportation Service by and between Fieldwood Energy        Fieldwood Energy LLC and Stingray Pipeline Company LLC and Stingray        Fieldwood Energy LLC       VR 326 Lease G21096                                                           HELIS OIL & GAS COMPANY LLC                                        $0.00      Assume and Allocate Pursuant to
                                                                        LLC and Stingray Pipeline Company LLC and Stingray Pipeline           Pipeline Company LLC                                                                                                                                                                                                                                                     Divisive Mergers                  x
                                                                        Company LLC
   923       1/1/2012    Marketing - Transportation                     Liquids Transportation Service by and between Fieldwood Energy        Fieldwood Energy LLC and Stingray Pipeline Company LLC and Stingray        Fieldwood Energy LLC       VR 326 Lease G21096                                                           HELIS OIL & GAS COMPANY LLC                                        $0.00      Assume and Allocate Pursuant to
                                                                        LLC and Stingray Pipeline Company LLC and Stingray Pipeline           Pipeline Company LLC                                                                                                                                                                                                                                                     Divisive Mergers                  x
                                                                        Company LLC
   924      12/1/2014    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between     Fieldwood Energy LLC and Superior Natural Gas Corporation                  Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                        Fieldwood Energy LLC and Superior Natural Gas Corporation                                                                                                                                                                                                                                                                                        Purchaser                                 x




                                                                                                                                                                                                                                              Page 32 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 38 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                        Credit Bid
    #                                 Contract Category                                     Contract Description [1][2]                                          Known Contract Counterparties [3]                           Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                             Purchaser
   925      11/2/2010    Marketing - Construction, Operations,          SP 49 Pipeline LLC (the “Entity”), an limited liability company, was   Fieldwood Energy LLC and Talos Resources LLC and Energy XXI GOM,          Fieldwood Energy LLC;      MC 110 Lease G18192                                                           MARUBENI OIL & GAS (USA) LLC, TALOS                                $0.00     Assume and (i) assign to Credit Bid
                         Management, Ownership Agreements               formed on November 2, 2010 by Apache GOM Pipeline, Inc,                LLC and Talos Resources LLC and Energy XXI GOM, LLC                       FW GOM Pipeline, Inc.                                                                                    RESOURCES LLC                                                              Purchaser (pursuant to the Plan and the
                                                                        (succeeded by FW GOM Pipeline, Inc), Energy XXI GOM LLC, and                                                                                                                                                                                                                                                                           Credit Bid Purchase Agreement) on
                                                                        Stone Energy Offshore, LLC (succeeded by Talos Resources LLC).                                                                                                                                                                                                                                                                       account of the Acquired Interests and/or
                                                                        Then by and between Fieldwood Energy LLC and Talos Resources                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                        LLC and Energy XXI GOM, LLC and Talos Resources LLC and                                                                                                                                                                                                                                                                                Mergers on account of the Excluded
                                                                        Energy XXI GOM, LLC                                                                                                                                                                                                                                                                                                                    Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   926      9/16/2014    Marketing - Gas Sales                        Base Contract for Sale and Purchase of Natural Gas by and between        Fieldwood Energy LLC and Tammary Oil & Gas LLC                            Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                      Fieldwood Energy LLC and Tammary Oil & Gas LLC                                                                                                                                                                                                                                                                                                      Purchaser
   927       6/1/2018    Marketing - Gas Sales                        Base Contract for Sale and Purchase of Natural Gas by and between        Fieldwood Energy LLC and Tampa Electric Company                           Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                      Fieldwood Energy LLC and Tampa Electric Company                                                                                                                                                                                                                                                                                                     Purchaser
   928      6/19/2014    Confidentiality Agreements / AMI and Related Consent to Disclose by and between Fieldwood Energy LLC and              Fieldwood Energy LLC and Tana Exploration Company LLC                     Fieldwood Energy LLC       BS 25 Lease 19718, BS 25 Lease G31442, EI 315 Lease G24912, EI 342                                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                         Consents                                     Tana Exploration Company LLC : BS 25 and other properties                                                                                                                     Lease G02319, VR 229 Lease G27070                                                                                                                                     Purchaser
   929       3/1/2014    Marketing - Gas Sales                        Base Contract for Sale and Purchase of Natural Gas by and between        Fieldwood Energy LLC and Targa Gas Marketing LLC                          Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                      Fieldwood Energy LLC and Targa Gas Marketing LLC                                                                                                                                                                                                                                                                                                    Purchaser
   930      10/1/2014    Marketing - Transportation                   IT Gathering by and between Fieldwood Energy LLC and Targa               Fieldwood Energy LLC and Targa Midstream Services and Targa               Fieldwood Energy LLC       WC 71 Lease 244, WC 102 Lease 247                                                                                                                $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                      Midstream Services and Targa Midstream Services                          Midstream Services                                                                                                                                                                                                                                                      Divisive Mergers
   931      10/1/2014    Marketing - Transportation                   Pelican Pipeline by and between Fieldwood Energy LLC and Targa           Fieldwood Energy LLC and Targa Midstream Services and Targa               Fieldwood Energy LLC       HI 129 Lease G01848, WC 290 Lease G04818                                      W & T OFFSHORE INC, HELIS OIL & GAS COMPANY                        $0.00      Assume and Allocate Pursuant to
                                                                      Midstream Services and Targa Midstream Services                          Midstream Services                                                                                                                                                                 LLC, HELIS OIL & GAS CO, CALYPSO                                                     Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x                      x
                                                                                                                                                                                                                                                                                                                                  EXPLORATION LLC, CHEYENNE PETROLEUM
                                                                                                                                                                                                                                                                                                                                  COMPANY, MAGNUM HUNTER PRODUCTION INC
   932       9/1/2005    Marketing - Processing                         POL DEPENDENT ON GPm by and between Fieldwood Energy LLC Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                                Fieldwood Energy LLC       SP 60 Lease G02137, SP 61 Lease G01609                                                                                                           $0.00     Assume and (i) assign to Credit Bid
                                                                        and TARGA MIDSTREAM SERVICES LP and TARGA MIDSTREAM TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                                      Purchaser (pursuant to the Plan and the
                                                                        SERVICES LP                                                                                                                                                                                                                                                                                                                            Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   933       8/1/2007    Marketing - Processing                         POL depending on GPM plus FEE $.10 /MMBtu by and between               Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                  Fieldwood Energy LLC       WD 34 Lease G03414, ST 148 Lease G01960                                                                                                          $0.00      Assume and Allocate Pursuant to
                                                                        Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and               TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                             Divisive Mergers                  x
                                                                        TARGA MIDSTREAM SERVICES LP
   934       1/1/2009    Marketing - Processing                         Greater of 87%/13% or $.08 by and between Fieldwood Energy LLC         Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                  Fieldwood Energy LLC       WC 71 Lease 244, WC 102 Lease 247                                                                                                                $0.00      Assume and Allocate Pursuant to
                                                                        and TARGA MIDSTREAM SERVICES LP and TARGA MIDSTREAM                    TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                             Divisive Mergers                  x
                                                                        SERVICES LP
   935       6/1/2009    Marketing - Processing                         75%/25% plus $.12026 / mmbu by and between Fieldwood Energy            Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                  Fieldwood Energy LLC       WD 34 Lease G03414, ST 148 Lease G01960                                                                                                          $0.00      Assume and Allocate Pursuant to
                                                                        LLC and TARGA MIDSTREAM SERVICES LP and TARGA                          TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                             Divisive Mergers                  x
                                                                        MIDSTREAM SERVICES LP
   936       1/1/2011    Marketing - Processing                         Greater of 87%/13% or $.08 by and between Fieldwood Energy LLC         Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                  Fieldwood Energy LLC       WC 71 Lease 244, WC 102 Lease 247                                                                                                                $0.00      Assume and Allocate Pursuant to
                                                                        and TARGA MIDSTREAM SERVICES LP and TARGA MIDSTREAM                    TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                             Divisive Mergers                  x
                                                                        SERVICES LP
   937       5/1/2012    Marketing - Processing                         Greater of 87%/13% or $.08 by and between Fieldwood Energy LLC         Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                  Fieldwood Energy LLC       WC 71 Lease 244, WC 102 Lease 247                                                                                                                $0.00      Assume and Allocate Pursuant to
                                                                        and TARGA MIDSTREAM SERVICES LP and TARGA MIDSTREAM                    TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                             Divisive Mergers                  x
                                                                        SERVICES LP
   938       1/1/2003    Marketing - Processing                         POL depending on GPM plus FEE $.12 /MMBtu by and between               Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                  Fieldwood Energy LLC       WD 41 Lease G01073, GI 46 Lease 132                                           APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00     Assume and (i) assign to Credit Bid
                                                                        Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and               TARGA MIDSTREAM SERVICES LP                                                                                                                                                        PRODUCTION COMPANY                                                         Purchaser (pursuant to the Plan and the
                                                                        TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                                                                                            Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   939       1/1/2009    Marketing - Processing                         POL depending on GPM plus FEE $.12 /MMBtu by and between Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                                Fieldwood Energy LLC       WD 41 Lease G01073, GI 46 Lease 132                                           APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00     Assume and (i) assign to Credit Bid
                                                                        Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and TARGA MIDSTREAM SERVICES LP                                                                                                                                                                      PRODUCTION COMPANY                                                         Purchaser (pursuant to the Plan and the
                                                                        TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                                                                                            Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   940      3/31/2009    Marketing - Processing                         POL depending on GPM plus FEE $.12 /MMBtu by and between Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                                Fieldwood Energy LLC       WD 41 Lease G01073, GI 46 Lease 132                                           APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00     Assume and (i) assign to Credit Bid
                                                                        Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and TARGA MIDSTREAM SERVICES LP                                                                                                                                                                      PRODUCTION COMPANY                                                         Purchaser (pursuant to the Plan and the
                                                                        TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                                                                                            Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   941       9/1/2009    Marketing - Processing                         POL depending on GPM plus FEE $.12 /MMBtu by and between Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                                Fieldwood Energy LLC       WD 41 Lease G01073, GI 46 Lease 132                                           APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00     Assume and (i) assign to Credit Bid
                                                                        Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and TARGA MIDSTREAM SERVICES LP                                                                                                                                                                      PRODUCTION COMPANY                                                         Purchaser (pursuant to the Plan and the
                                                                        TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                                                                                            Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   942      11/1/2009    Marketing - Processing                         POL depending on GPM plus FEE $.12 /MMBtu by and between Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                                Fieldwood Energy LLC       WD 41 Lease G01073, GI 46 Lease 132                                           APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00     Assume and (i) assign to Credit Bid
                                                                        Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and TARGA MIDSTREAM SERVICES LP                                                                                                                                                                      PRODUCTION COMPANY                                                         Purchaser (pursuant to the Plan and the
                                                                        TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                                                                                            Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   943      8/11/2010    Marketing - Processing                         POL depending on GPM plus FEE $.12 /MMBtu by and between Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                                Fieldwood Energy LLC       WD 41 Lease G01073, GI 46 Lease 132                                           APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00     Assume and (i) assign to Credit Bid
                                                                        Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and TARGA MIDSTREAM SERVICES LP                                                                                                                                                                      PRODUCTION COMPANY                                                         Purchaser (pursuant to the Plan and the
                                                                        TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                                                                                            Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   944      11/1/2010    Marketing - Processing                         POL depending on GPM plus FEE $.12 /MMBtu by and between Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                                Fieldwood Energy LLC       WD 41 Lease G01073, GI 46 Lease 132                                           APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00     Assume and (i) assign to Credit Bid
                                                                        Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and TARGA MIDSTREAM SERVICES LP                                                                                                                                                                      PRODUCTION COMPANY                                                         Purchaser (pursuant to the Plan and the
                                                                        TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                                                                                            Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)




                                                                                                                                                                                                                                              Page 33 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 39 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                        Credit Bid
    #                                 Contract Category                                     Contract Description [1][2]                                          Known Contract Counterparties [3]                           Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                             Purchaser
   945       2/1/2013    Marketing - Processing                         GREATER OF FEE OR POL 85%/15% OR $.15 / MMBTU PLUS dgs Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                                  Fieldwood Energy LLC       GI 47 Lease 133, SS 198 Lease 593, GI 48 Lease 134, SM 106 Lease              APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00     Assume and (i) assign to Credit Bid
                                                                        FEE by and between Fieldwood Energy LLC and TARGA      TARGA MIDSTREAM SERVICES LP                                                                                          G02279, SP 75 Lease G05051, EI 224 Lease G05504, SS 129 Lease                 PRODUCTION COMPANY                                                         Purchaser (pursuant to the Plan and the
                                                                        MIDSTREAM SERVICES LP and TARGA MIDSTREAM SERVICES                                                                                                                          G12941, SS 130 Lease 453                                                                                                                                   Credit Bid Purchase Agreement) on
                                                                        LP                                                                                                                                                                                                                                                                                                                                   account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   946       2/1/2013    Marketing - Processing                         GREATER OF FEE OR POL 85%/15% OR $.15 / MMBTU PLUS dgs Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                                  Fieldwood Energy LLC       GI 43 Lease 175, ST 53 Lease G04000, VR 229 Lease G27070, GI 32 Lease APACHE SHELF EXPLORATION LLC, BP AMERICA                                   $0.00     Assume and (i) assign to Credit Bid
                                                                        FEE by and between Fieldwood Energy LLC and TARGA      TARGA MIDSTREAM SERVICES LP                                                                                          174, GI 39 Lease 126, GI 40 Lease 128, GI 41 Lease 129, GI 42 Lease 131, PRODUCTION COMPANY                                                              Purchaser (pursuant to the Plan and the
                                                                        MIDSTREAM SERVICES LP and TARGA MIDSTREAM SERVICES                                                                                                                          GI 44 Lease 176, GI 46 Lease 132, GI 52 Lease 177, WD 94 Lease 839, WD                                                                                     Credit Bid Purchase Agreement) on
                                                                        LP                                                                                                                                                                          95 Lease G01497, WD 96 Lease G01498, GI 43 Lease 175, GI 47 Lease                                                                                        account of the Acquired Interests and/or
                                                                                                                                                                                                                                                    133, GI 48 Lease 134                                                                                                                                       (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   947       4/1/2013    Marketing - Processing                         Greater of Fee or POL (85%/15%) min Fee $.12 plu s DGS FEE $.04 Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                         Fieldwood Energy LLC       GI 32 Lease 174, GI 39 Lease 126, GI 40 Lease 128, GI 41 Lease 129, GI 42 APACHE SHELF EXPLORATION LLC, BP AMERICA                               $0.00     Assume and (i) assign to Credit Bid
                                                                        plus Dehy Fee $.02 (subject to annual exclation) by and between TARGA MIDSTREAM SERVICES LP                                                                                 Lease 131, GI 44 Lease 176, GI 46 Lease 132, GI 47 Lease 133, GI 48       PRODUCTION COMPANY                                                             Purchaser (pursuant to the Plan and the
                                                                        Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                                                                                                                    Lease 134, GI 52 Lease 177, WD 67 Lease 179, WD 68 Lease 180, WD 69                                                                                        Credit Bid Purchase Agreement) on
                                                                        TARGA MIDSTREAM SERVICES LP                                                                                                                                                 Lease 181, WD 70 Lease 182, WD 71 Lease 838, WD 94 Lease 839, WD 95                                                                                      account of the Acquired Interests and/or
                                                                                                                                                                                                                                                    Lease G01497, WD 96 Lease G01498                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   948       4/1/2013    Marketing - Processing                         Greater of Fee or POL (85%/15%) min Fee $.12 plu s DGS FEE $.04 Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                         Fieldwood Energy LLC       GI 43 Lease 175                                                               APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00     Assume and (i) assign to Credit Bid
                                                                        plus Dehy Fee $.02 (subject to annual exclation) by and between TARGA MIDSTREAM SERVICES LP                                                                                                                                                               PRODUCTION COMPANY                                                         Purchaser (pursuant to the Plan and the
                                                                        Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                                                                                                                                                                                                                                                                               Credit Bid Purchase Agreement) on
                                                                        TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                                                                                          account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   949      3/15/2020    Marketing - Processing                         GREATER OF FEE OR POL 85%/15% OR $.15 / MMBTU PLUS dgs                Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                   Fieldwood Energy LLC       WD 86 Lease G02934, SP 87 Lease G07799, SP 89 Lease G01618                    ARENA OFFSHORE LP                                                  $0.00      Assume and Allocate Pursuant to
                                                                        FEE by and between Fieldwood Energy LLC and TARGA                     TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                              Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        MIDSTREAM SERVICES LP and TARGA MIDSTREAM SERVICES
                                                                        LP
   950       1/1/1998    Marketing - Processing                         POL= 85%/15% by and between Fieldwood Energy LLC and TARGA            Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                   Fieldwood Energy LLC       WD 79, WD 80 Lease G01874, WD 80 Lease G01989                                 TAMPNET INC, VENICE GATHERING SYSTEMS                              $0.00      Assume and assign to Credit Bid
                                                                        MIDSTREAM SERVICES LP and TARGA MIDSTREAM SERVICES                    TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                                Purchaser                                 x
                                                                        LP
   951       5/1/2010    Marketing - Processing                         POL= 85%/15% by and between Fieldwood Energy LLC and TARGA            Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                   Fieldwood Energy LLC       WD 79, WD 80 Lease G01874, WD 80 Lease G01989                                 TAMPNET INC, VENICE GATHERING SYSTEMS                              $0.00      Assume and assign to Credit Bid
                                                                        MIDSTREAM SERVICES LP and TARGA MIDSTREAM SERVICES                    TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                                Purchaser                                 x
                                                                        LP
   952       5/1/2011    Marketing - Processing                         POL= 85%/15% by and between Fieldwood Energy LLC and TARGA            Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                   Fieldwood Energy LLC       WD 79, WD 80 Lease G01874, WD 80 Lease G01989                                 TAMPNET INC, VENICE GATHERING SYSTEMS                              $0.00      Assume and assign to Credit Bid
                                                                        MIDSTREAM SERVICES LP and TARGA MIDSTREAM SERVICES                    TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                                Purchaser                                 x
                                                                        LP
   953      3/12/2012 Marketing - Processing                            Greater of Fee or POL (80%/20%) min Fee $.15 plu s DGS FEE $.04       Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and                   Fieldwood Energy LLC       BS 25 Lease G31442                                                            TANA EXPLORATION COMPANY LLC                                       $0.00      Assume and assign to Credit Bid
           as amended                                                   plus Dehy Fee $.02 (subject to annual exclation) by and between       TARGA MIDSTREAM SERVICES LP                                                                                                                                                                                                                                                Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
             3/1/2015                                                   Fieldwood Energy LLC and TARGA MIDSTREAM SERVICES LP and
                                                                        TARGA MIDSTREAM SERVICES LP
   954      6/10/2014    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between     Fieldwood Energy LLC and Tenaska Marketing Ventures                        Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Fieldwood Energy LLC and Tenaska Marketing Ventures                                                                                                                                                                                                                                                                                               Purchaser
   955      12/1/2013    Marketing - Transportation                     IT Transport Contract by and between Fieldwood Energy LLC and         Fieldwood Energy LLC and Texas Eastern and Texas Eastern                   Fieldwood Energy LLC       CA 43 Lease G32268, VK 113 Lease G16535, EC 14 Lease G13572, SP 87            CASTEX OFFSHORE INC, PEREGRINE OIL AND                             $0.00      Assume and Allocate Pursuant to
                                                                        Texas Eastern and Texas Eastern                                                                                                                                             Lease G07799, SP 89 Lease G01618, VR 261 Lease G03328, VR 265 Lease           GAS II LLC; CHEVRON USA INC, EPL OIL & GAS,                                          Divisive Mergers                  x                             x
                                                                                                                                                                                                                                                    G01955                                                                        LLC
   956      12/1/2013    Marketing - Transportation                     IT Transport Contract by and between Fieldwood Energy LLC and     Fieldwood Energy LLC and Texas Eastern and Texas Eastern                       Fieldwood Energy LLC       BS 25 Lease G31442                                                            TANA EXPLORATION COMPANY LLC                                       $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Texas Eastern and Texas Eastern                                                                                                                                                                                                                                                                                                                  Purchaser
   957      12/1/2013    Marketing - Transportation                     IT Transport Contract by and between Fieldwood Energy LLC and     Fieldwood Energy LLC and Texas Eastern and Texas Eastern                       Fieldwood Energy LLC       BS 25 Lease G31442                                                            TANA EXPLORATION COMPANY LLC                                       $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Texas Eastern and Texas Eastern                                                                                                                                                                                                                                                                                                                  Purchaser
   958       4/1/2015    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC and Texla Energy Management, Inc.                         Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                        Fieldwood Energy LLC and Texla Energy Management, Inc.                                                                                                                                                                                                                                                                                           Purchaser                                 x

   959       8/1/2014    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between     Fieldwood Energy LLC and The Brooklyn Union Gas Company D/B/A              Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                        Fieldwood Energy LLC and The Brooklyn Union Gas Company D/B/A         National Grid NY                                                                                                                                                                                                                                                           Purchaser                                 x
                                                                        National Grid NY
   960      4/29/2014    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between     Fieldwood Energy LLC and The Energy Authority, Inc.                        Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Fieldwood Energy LLC and The Energy Authority, Inc.                                                                                                                                                                                                                                                                                              Purchaser
   961       8/1/2014    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between     Fieldwood Energy LLC and The Narragansett Electric Company D/B/A           Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                        Fieldwood Energy LLC and The Narragansett Electric Company            National Grid                                                                                                                                                                                                                                                              Purchaser                                 x
                                                                        D/B/A National Grid
   962       5/1/2016    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between     Fieldwood Energy LLC and TOTAL Gas & Power North America, Inc.             Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                        Fieldwood Energy LLC and TOTAL Gas & Power North America, Inc.                                                                                                                                                                                                                                                                                   Purchaser                                 x

   963      1/26/2015    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between     Fieldwood Energy LLC and TrailStone NA Logistics, LLC                      Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Fieldwood Energy LLC and TrailStone NA Logistics, LLC                                                                                                                                                                                                                                                                                                 Purchaser
   964      12/1/2013    Marketing - Transportation                     IT Transport Contract by and between Fieldwood Energy LLC and         Fieldwood Energy LLC and Transco and Transco                               Fieldwood Energy LLC       MC 904 Lease G36566                                                                                                                              $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Transco and Transco                                                                                                                                                                                                                                                                                                                                   Purchaser
   965      10/1/2014    Marketing - Transportation                     Plant Flash Gas by and between Fieldwood Energy LLC and Transco       Fieldwood Energy LLC and Transco and Transco                               Fieldwood Energy LLC       VR 78 Lease G04421                                                                                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        and Transco                                                                                                                                                                                                                                                                                                                                           Purchaser
   966      12/1/2013    Marketing - Transportation                     IT Transport Contract by and between Fieldwood Energy LLC and         Fieldwood Energy LLC and Transco and Transco                               Fieldwood Energy LLC       MC 948 Lease G28030, MC 948 Lease G28030, MC 949 Lease G32363, MC             ECOPETROL AMERICA LLC, TALOS ENERGY                                $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Transco and Transco                                                                                                                                                         992 Lease G32363, MC 993 Lease G32363                                         OFFSHORE, LLC                                                                               Purchaser
   967      12/1/2013    Marketing - Transportation                     IT Transport Contract by and between Fieldwood Energy LLC and         Fieldwood Energy LLC and Transco and Transco                               Fieldwood Energy LLC       BA A133 Lease G02665, BA 491 Lease G06069, BA A105 Lease G01757,              W & T ENERGY VI LLC; LOUISIANA LAND &                              $0.00     Assume and (i) assign to Credit Bid
                                                                        Transco and Transco                                                                                                                                                         GA 210 Lease G25524, HI 206 Lease G20660, HI 179 Lease G03236, WC             EXPLORATION CO; WALTER OIL & GAS                                           Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                    110 Lease 81, VR 78 Lease G04421, EI 119 Lease 49, EI 120 Lease 50, EI        CORPORATION, MCMORAN OIL & GAS LLC,                                          Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                    125 Lease 51, EI 126 Lease 52, EI 136 Lease G03152, EI 158 Lease              RIDGEWOOD ENERGY CORPORATION                                               account of the Acquired Interests and/or
                                                                                                                                                                                                                                                    G01220, EI 173 Lease G13622, EI 174 Lease G03782, EI 175 Lease 438, HI                                                                                     (ii) allocate pursuant to the Divisive
                                                                                                                                                                                                                                                    111 Lease G02354, HI 110 Lease G02353, HI 176 Lease G27509, SS 32                                                                                          Mergers on account of the Excluded
                                                                                                                                                                                                                                                    Lease 335, SS 58 Lease G07746, SS 91 Lease G02919, SS 214 Lease 828,                                                                                       Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                    SS 243 Lease G10780, SS 246 Lease G01027, SS 271 Lease G01038, SS                                                                                                   Purchase Agreement)
                                                                                                                                                                                                                                                    252 Lease G01529, SS 253 Lease G01031, SS 354 Lease G15312, SM 66                                                                                                                                    x         x            x      x
                                                                                                                                                                                                                                                    Lease G01198, SM 76 Lease G01208, SM 93 Lease G21618, SM 108 Lease
                                                                                                                                                                                                                                                    792, SM 147 Lease G06693, PL 1 Lease G04234, PL 9 Lease G02924, PL
                                                                                                                                                                                                                                                    10 Lease G02925, PL 11 Lease 71, SS 68 Lease G02917, ST 242 Lease
                                                                                                                                                                                                                                                    G23933, ST 315 Lease G23946, ST 316 Lease G22762, VR 78 Lease
                                                                                                                                                                                                                                                    G04421, VR 272 Lease G23829, SM 102 Lease G24872, VR 313 Lease
                                                                                                                                                                                                                                                    G01172, VR 315 Lease G04215, VR 332 Lease G09514


   968      12/1/2013    Marketing - Transportation                     ISCT Contract by and between Fieldwood Energy LLC and Transco         Fieldwood Energy LLC and Transco and Transco                               Fieldwood Energy LLC       MO 826 Lease G26176, VK 251 Lease G10930                                      W & T OFFSHORE INC, W&T OFFSHORE INC                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x                             x
                                                                        and Transco                                                                                                                                                                                                                                                                                                                                    Divisive Mergers
   969       7/1/2001    Marketing - Gathering                          Measurement and Allocation of Condensate by and between               Fieldwood Energy LLC and Transcontinental Gas Pipe Line Company LLC Fieldwood Energy LLC              BA A105 Lease G01757, BA A133 Lease G02665, BA 491 Lease G06069               ERA HELICOPTERS INC., TAMPNET INC                                  $0.00      Assume and Allocate Pursuant to
                                                                        Fieldwood Energy LLC and Transcontinental Gas Pipe Line               and Transcontinental Gas Pipe Line Company LLC                                                                                                                                                                                                                           Divisive Mergers                  x                             x
                                                                        Company LLC and Transcontinental Gas Pipe Line Company LLC
   970      2/10/2014    Marketing - Transportation                     Injected and Retrograde Condensate Transportation and Btu             Fieldwood Energy LLC and Transcontinental Gas Pipe Line Company LLC Fieldwood Energy LLC              BA A105 Lease G01757, BA A133 Lease G02665, BA 491 Lease G06069               ERA HELICOPTERS INC., TAMPNET INC                                  $0.00      Assume and Allocate Pursuant to
                                                                        Reduction Make-up Agreement by and between Fieldwood Energy           and Transcontinental Gas Pipe Line Company LLC                                                                                                                                                                                                                           Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x                             x
                                                                        LLC and Transcontinental Gas Pipe Line Company LLC and
                                                                        Transcontinental Gas Pipe Line Company LLC



                                                                                                                                                                                                                                              Page 34 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 40 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                        Credit Bid
    #                                 Contract Category                                     Contract Description [1][2]                                          Known Contract Counterparties [3]                           Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                             Purchaser
   971       7/1/2014    Marketing - Gathering                          Measurement and Allocation of Condensate by and between               Fieldwood Energy LLC and Transcontinental Gas Pipe Line Company LLC Fieldwood Energy LLC              BA A105 Lease G01757, BA A133 Lease G02665, BA 491 Lease G06069               ERA HELICOPTERS INC., TAMPNET INC                                  $0.00      Assume and Allocate Pursuant to
                                                                        Fieldwood Energy LLC and Transcontinental Gas Pipe Line               and Transcontinental Gas Pipe Line Company LLC                                                                                                                                                                                                                           Divisive Mergers                  x                             x
                                                                        Company LLC and Transcontinental Gas Pipe Line Company LLC
   972       4/8/2010    Marketing - Transportation                     Liquid Transportation by and between Fieldwood Energy LLC and         Fieldwood Energy LLC and Transcontinental Gas Pipe Line Company LLC( Fieldwood Energy LLC             SA 10 Lease G03958                                                                                                                               $0.00      Assume and Allocate Pursuant to
                                                                        Transcontinental Gas Pipe Line Company LLC( formerly                  formerly Transcontinental Gas Pipe Line Corporation) and                                                                                                                                                                                                                 Divisive Mergers
                                                                        Transcontinental Gas Pipe Line Corporation) and Transcontinental      Transcontinental Gas Pipe Line Company LLC( formerly Transcontinental                                                                                                                                                                                                                                      x
                                                                        Gas Pipe Line Company LLC( formerly Transcontinental Gas Pipe         Ga
                                                                        Line Corporation)
   973      11/1/2007    Marketing - Transportation                     Liquid Transportation BTU Makeup by and between Fieldwood             Fieldwood Energy LLC and Transcontinental Gas Pipe Line Corporation        Fieldwood Energy LLC       EI 126 Lease 52, PL 10 Lease G02925, SS 214 Lease 828, SS 253 Lease                                                                              $0.00      Assume and Allocate Pursuant to
                                                                        Energy LLC and Transcontinental Gas Pipe Line Corporation and         and Transcontinental Gas Pipe Line Corporation                                                        G01031, VR 313 Lease G01172, EI 158 Lease G01220, SS 233 Lease                                                                                                     Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x                      x      x
                                                                        Transcontinental Gas Pipe Line Corporation                                                                                                                                  G01528, VR 315 Lease G04215, ST 316 Lease G22762, VR 272 Lease
                                                                                                                                                                                                                                                    G23829, SS 91 Lease G02919, SS 354 Lease G15312
   974       7/1/2008    Marketing - Transportation                     Liquid Transportation BTU Makeup by and between Fieldwood             Fieldwood Energy LLC and Transcontinental Gas Pipe Line Corporation        Fieldwood Energy LLC       BA 491 Lease G06069                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                        Energy LLC and Transcontinental Gas Pipe Line Corporation and         and Transcontinental Gas Pipe Line Corporation                                                                                                                                                                                                                           Divisive Mergers                  x
                                                                        Transcontinental Gas Pipe Line Corporation
   975       8/6/1997    Marketing - Transportation                     Liquid Transportation by and between Fieldwood Energy LLC and         Fieldwood Energy LLC and Transcontinental Gas Pipe Line Corporation        Fieldwood Energy LLC       HI 179 Lease G03236                                                           ARENA ENERGY LP, Transcontinental Gas Pipeline                     $0.00      Assume and Allocate Pursuant to
                                                                        Transcontinental Gas Pipe Line Corporation and Transcontinental       and Transcontinental Gas Pipe Line Corporation                                                                                                                                      Co LLC                                                                               Divisive Mergers                  x
                                                                        Gas Pipe Line Corporation
   976      9/27/1993    Marketing - Transportation                     Liquid Transpotation by and between Fieldwood Energy LLC and          Fieldwood Energy LLC and Transcontinental Gas Pipe Line Corporation        Fieldwood Energy LLC       BA A105 Lease G01757, BA A133 Lease G02665, BA 491 Lease G06069,              ERA HELICOPTERS INC., TAMPNET INC                                  $0.00     Assume and (i) assign to Credit Bid
                                                                        Transcontinental Gas Pipe Line Corporation and Transcontinental       and Transcontinental Gas Pipe Line Corporation                                                        GA 210 Lease G25524, HI 179 Lease G03236, HI 206 Lease G20660, WC                                                                                        Purchaser (pursuant to the Plan and the
                                                                        Gas Pipe Line Corporation                                                                                                                                                   110 Lease 81, SS 354 Lease G15312, VR 78 Lease G04421                                                                                                      Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x                   x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   977      11/1/2007    Marketing - Transportation                     Liquid Transpotation by and between Fieldwood Energy LLC and          Fieldwood Energy LLC and Transcontinental Gas Pipe Line Corporation        Fieldwood Energy LLC       BA A105 Lease G01757, BA A133 Lease G02665, BA 491 Lease G06069,              ERA HELICOPTERS INC., TAMPNET INC                                  $0.00     Assume and (i) assign to Credit Bid
                                                                        Transcontinental Gas Pipe Line Corporation and Transcontinental       and Transcontinental Gas Pipe Line Corporation                                                        GA 210 Lease G25524, HI 179 Lease G03236, HI 206 Lease G20660, WC                                                                                        Purchaser (pursuant to the Plan and the
                                                                        Gas Pipe Line Corporation                                                                                                                                                   110 Lease 81, VR 78 Lease G04421                                                                                                                           Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x                   x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   978      1/22/2013    Marketing - Transportation                     Liquid Transpotation by and between Fieldwood Energy LLC and          Fieldwood Energy LLC and Transcontinental Gas Pipeline Company, LLC        Fieldwood Energy LLC       BA A105 Lease G01757, BA A133 Lease G02665, BA 491 Lease G06069,              ERA HELICOPTERS INC., TAMPNET INC                                  $0.00     Assume and (i) assign to Credit Bid
                                                                        Transcontinental Gas Pipeline Company, LLC (formerly                  (formerly Transcontinental Gas Pipe Line Corporation) and                                             GA 210 Lease G25524, HI 179 Lease G03236, HI 206 Lease G20660, WC                                                                                        Purchaser (pursuant to the Plan and the
                                                                        Transcontinental Gas Pipe Line Corporation) and Transcontinental      Transcontinental Gas Pipeline Company, LLC (formerly Transcontinental                                 110 Lease 81, VR 78 Lease G04421                                                                                                                           Credit Bid Purchase Agreement) on
                                                                        Gas Pipeline Company, LLC (formerly Transcontinental Gas Pipe         Gas                                                                                                                                                                                                                                                            account of the Acquired Interests and/or
                                                                        Line Corporation)                                                                                                                                                                                                                                                                                                                      (ii) allocate pursuant to the Divisive    x         x                   x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   979       8/7/2014    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between     Fieldwood Energy LLC and United Energy Trading, LLC                        Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Fieldwood Energy LLC and United Energy Trading, LLC                                                                                                                                                                                                                                                                                               Purchaser
   980      11/1/2015    Marketing - Other                              Provides for certain monitoring, maintenance and repais for the       Fieldwood Energy LLC and Venice Energy Services Company LLC (Targa Fieldwood Energy LLC               SP 89 Lease G01618, WD 86 Lease G02934, WD 128 Lease G10883, WD               TALOS ERT LLC, THE LOUISIANA LAND & EXPL CO                        $0.00      Assume and Allocate Pursuant to
                                                                        South Pass Dehydration Station on behalf of Owners by and between     Resources) and Venice Energy Services Company LLC (Targa Resources)                                   104 Lease 841                                                                 LLC, SANARE ENERGY PARTNERS, LLC, Texas                                              Divisive Mergers
                                                                        Fieldwood Energy LLC and Venice Energy Services Company LLC                                                                                                                                                                                               Eastern Transmission / Spectra Energy                                                                                  x
                                                                        (Targa Resources) and Venice Energy Services Company LLC
                                                                        (Targa Resources)
   981      8/13/1997    Marketing - Transportation                     Venice Gatheing Firm Transport with Disount $.05, ST-148 by and       Fieldwood Energy LLC and Venice Gatheering System, L.L.C. and Venice       Fieldwood Energy LLC       ST 148 Lease G01960                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                        between Fieldwood Energy LLC and Venice Gatheering System,            Gatheering System, L.L.C.                                                                                                                                                                                                                                                Divisive Mergers                  x
                                                                        L.L.C. and Venice Gatheering System, L.L.C.
   982      12/17/1997 Marketing - Transportation                       Venice Gatheing Firm Transport with Disount $.05, ST-148 by and       Fieldwood Energy LLC and Venice Gatheering System, L.L.C. and Venice       Fieldwood Energy LLC       ST 148 Lease G01960                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                        between Fieldwood Energy LLC and Venice Gatheering System,            Gatheering System, L.L.C.                                                                                                                                                                                                                                                Divisive Mergers                  x
                                                                        L.L.C. and Venice Gatheering System, L.L.C.
   983      10/1/2019    Marketing - Transportation                     FT -2 Transport by and between Fieldwood Energy LLC and Venice        Fieldwood Energy LLC and Venice Gathering and Venice Gathering             Fieldwood Energy LLC       WD 79, WD 80 Lease G01874, ST 148 Lease G01960                                TAMPNET INC, VENICE GATHERING SYSTEMS                              $0.00     Assume and (i) assign to Credit Bid
                                                                        Gathering and Venice Gathering                                                                                                                                                                                                                                                                                                       Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                               Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
   984      12/15/1997 Marketing - Transportation                       Venice Gatheing Firm Transport with Disount $.05, ST-148 by and       Fieldwood Energy LLC and Venice Gathering System, L.L.C. and Venice        Fieldwood Energy LLC       ST 148 Lease G01960                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                        between Fieldwood Energy LLC and Venice Gathering System,             Gathering System, L.L.C.                                                                                                                                                                                                                                                 Divisive Mergers                  x
                                                                        L.L.C. and Venice Gathering System, L.L.C.
   985       4/1/2003    Marketing - Gathering                          GC 45, WD 41 by and between Fieldwood Energy LLC and Venice           Fieldwood Energy LLC and Venice Gathering System, L.L.C. and Venice        Fieldwood Energy LLC       WD 41 Lease G01073                                                                                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Gathering System, L.L.C. and Venice Gathering System, L.L.C.          Gathering System, L.L.C.                                                                                                                                                                                                                                                 Divisive Mergers
   986      11/1/2010    Marketing - Gathering                          Venice Gathiering, Max Rate,WD 41 Effective date 11/1/2010 by and     Fieldwood Energy LLC and Venice Gathering System, L.L.C. and Venice        Fieldwood Energy LLC       WD 41 Lease G01073                                                                                                                               $0.00      Assume and Allocate Pursuant to
                                                                        between Fieldwood Energy LLC and Venice Gathering System,             Gathering System, L.L.C.                                                                                                                                                                                                                                                 Divisive Mergers                  x
                                                                        L.L.C. and Venice Gathering System, L.L.C.
   987      12/18/1997 Marketing - Transportation                       Venice Gatheing Firm Transport with Disount $.05, WD 79 by and        Fieldwood Energy LLC and Venice Gathering System, L.L.C. and Venice        Fieldwood Energy LLC       WD 79, WD 80 Lease G01874                                                     TAMPNET INC, VENICE GATHERING SYSTEMS                              $0.00      Assume and assign to Credit Bid
                                                                        between Fieldwood Energy LLC and Venice Gathering System,             Gathering System, L.L.C.                                                                                                                                                                                                                                                   Purchaser                                 x
                                                                        L.L.C. and Venice Gathering System, L.L.C.
   988       1/1/2001    Marketing - Transportation                     Venice Gatheing Firm transport Max rate WD 79 by and between          Fieldwood Energy LLC and Venice Gathering System, L.L.C. and Venice        Fieldwood Energy LLC       WD 79, WD 80 Lease G01874                                                     TAMPNET INC, VENICE GATHERING SYSTEMS                              $0.00      Assume and assign to Credit Bid
                                                                        Fieldwood Energy LLC and Venice Gathering System, L.L.C. and          Gathering System, L.L.C.                                                                                                                                                                                                                                                   Purchaser                                 x
                                                                        Venice Gathering System, L.L.C.
   989      3/31/2014    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between     Fieldwood Energy LLC and W&T Offshore, Inc.                                Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Fieldwood Energy LLC and W&T Offshore, Inc.                                                                                                                                                                                                                                                                                                      Purchaser
   990      8/14/2014    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between     Fieldwood Energy LLC and Washington Gas Light Company                      Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                        Fieldwood Energy LLC and Washington Gas Light Company                                                                                                                                                                                                                                                                                            Purchaser                                 x

   991      9/10/1990    Marketing - Gathering                          Gathering Agreement - Discount for BA 491 by and between              Fieldwood Energy LLC and WFS and WFS                                       Fieldwood Energy LLC       BA 491 Lease G06069                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Fieldwood Energy LLC and WFS and WFS                                                                                                                                                                                                                                                                                                           Divisive Mergers
   992       9/1/2009    Marketing - Terminalling                       Terminalling Agreement by and between Fieldwood Energy LLC and        Fieldwood Energy LLC and WFS-Liquid Company and WFS-Liquid                 Fieldwood Energy LLC       SM 66 Lease G01198, SM 132 Lease G02282, ST 316 Lease G22762, SS                                                                                 $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x                             x
                                                                        WFS-Liquid Company and WFS-Liquid Company                             Company                                                                                               145 Lease G34831, SM 76 Lease G01208                                                                                                                               Divisive Mergers
   993       9/1/2009    Marketing - Terminalling                       Terminalling Agreement by and between Fieldwood Energy LLC and        Fieldwood Energy LLC and WFS-Liquid Company and WFS-Liquid                 Fieldwood Energy LLC       PL 10 Lease G02925, PL 13 Lease G03171, PL 10 Lease G02925, EI 158   WALTER OIL & GAS CORPORATION, MCMORAN                                       $0.00      Assume and Allocate Pursuant to
                                                                        WFS-Liquid Company and WFS-Liquid Company                             Company                                                                                               Lease G01220, EI 107 Lease G15241, EI 107 Lease G15241, SS 182 Lease OIL & GAS LLC, RIDGEWOOD ENERGY                                                               Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                    G03998, SS 259 Lease G05044, SS 33 Lease 336, SS 193 Lease G13917,   CORPORATION
                                                                                                                                                                                                                                                    SM 76 Lease G01208
   994       2/1/2014    Marketing - Terminalling                       Terminalling Agreement by and between Fieldwood Energy LLC and        Fieldwood Energy LLC and WFS-Liquid LLC and WFS-Liquid LLC                 Fieldwood Energy LLC       EI 126 Lease 52, PL 10 Lease G02925, SS 214 Lease 828, SS 253 Lease                                                                              $0.00      Assume and Allocate Pursuant to
                                                                        WFS-Liquid LLC and WFS-Liquid LLC                                                                                                                                           G01031, VR 313 Lease G01172, EI 158 Lease G01220, SS 233 Lease                                                                                                     Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x                      x      x
                                                                                                                                                                                                                                                    G01528, VR 315 Lease G04215, ST 316 Lease G22762, VR 272 Lease
                                                                                                                                                                                                                                                    G23829, SS 91 Lease G02919, SS 354 Lease G15312
   995      3/26/2014    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC and WGL Midstream, Inc.                                   Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Fieldwood Energy LLC and WGL Midstream, Inc.                                                                                                                                                                                                                                                                                                     Purchaser
   996       2/1/2014    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between Fieldwood Energy LLC and Williams Energy Resources LLC                         Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                        Fieldwood Energy LLC and Williams Energy Resources LLC                                                                                                                                                                                                                                                                                           Purchaser                                 x

   997       3/1/2003    Marketing - Processing                         PTR KEEP WHOLE -fee=$.06 /MMBtu - no liquids received by and          Fieldwood Energy LLC and Williams Field Services and Williams Field        Fieldwood Energy LLC       BA 491 Lease G06069                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                        between Fieldwood Energy LLC and Williams Field Services and          Services                                                                                                                                                                                                                                                                 Divisive Mergers                  x
                                                                        Williams Field Services
   998       4/1/2003    Marketing - Processing                         PTR KEEP WHOLE -fee=$.06 /MMBtu - no liquids received by and          Fieldwood Energy LLC and Williams Field Services and Williams Field        Fieldwood Energy LLC       BA 491 Lease G06069                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                        between Fieldwood Energy LLC and Williams Field Services and          Services                                                                                                                                                                                                                                                                 Divisive Mergers                  x
                                                                        Williams Field Services



                                                                                                                                                                                                                                              Page 35 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 41 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                          Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                 Credit Bid
    #                                 Contract Category                                     Contract Description [1][2]                                          Known Contract Counterparties [3]                           Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                     Proposed Contract Treatment [8]    FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                      Purchaser
   999      12/1/2003    Marketing - Processing                         PTR KEEP WHOLE -fee=$.06 /MMBtu - no liquids received by and          Fieldwood Energy LLC and Williams Field Services and Williams Field        Fieldwood Energy LLC       BA 491 Lease G06069                                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                        between Fieldwood Energy LLC and Williams Field Services and          Services                                                                                                                                                                                                                                                                Divisive Mergers            x
                                                                        Williams Field Services
  1000      7/15/2004    Marketing - Processing                         POL 90%/10% by and between Fieldwood Energy LLC and Williams          Fieldwood Energy LLC and Williams Field Services and Williams Field        Fieldwood Energy LLC       ST 308 Lease G21685                                                                                                                              $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        Field Services and Williams Field Services                            Services                                                                                                                                                                                                                                                                  Purchaser
  1001       8/1/2009    Marketing - Processing                         POL 90%/10% by and between Fieldwood Energy LLC and Williams          Fieldwood Energy LLC and Williams Field Services and Williams Field        Fieldwood Energy LLC       ST 308 Lease G21685                                                                                                                              $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        Field Services and Williams Field Services                            Services                                                                                                                                                                                                                                                                  Purchaser
  1002      8/25/2009    Marketing - Processing                         POL 90%/10% by and between Fieldwood Energy LLC and Williams          Fieldwood Energy LLC and Williams Field Services and Williams Field        Fieldwood Energy LLC       ST 308 Lease G21685                                                                                                                              $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        Field Services and Williams Field Services                            Services                                                                                                                                                                                                                                                                  Purchaser
  1003      12/10/2013 Marketing - Processing                           POL 85% / 15% by and between Fieldwood Energy LLC and                 Fieldwood Energy LLC and Williams Field Services and Williams Field        Fieldwood Energy LLC       MC 904 Lease G36566, MC 948 Lease G28030, MC 949 Lease G32363, MC                                                                                $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        Williams Field Services and Williams Field Services                   Services                                                                                              992 Lease G24133, MC 993 Lease G24134                                                                                                                               Purchaser
  1004      12/12/2013 Marketing - Processing                           POL 90%/10% by and between Fieldwood Energy LLC and Williams          Fieldwood Energy LLC and Williams Field Services and Williams Field        Fieldwood Energy LLC       St 308 Lease G21685                                                                                                                              $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        Field Services and Williams Field Services                            Services                                                                                                                                                                                                                                                                  Purchaser
  1005      12/10/2013 Marketing - Processing                           POL 85% / 15% by and between Fieldwood Energy LLC and                 Fieldwood Energy LLC and Williams Field Services and Williams Field        Fieldwood Energy LLC       MC 904 Lease G36566, MC 948 Lease G28030, MC 949 Lease G32363, MC ECOPETROL AMERICA LLC, TALOS ENERGY                                            $0.00     Assume and assign to Credit Bid
                                                                        Williams Field Services and Williams Field Services                   Services                                                                                              992 Lease G24133, MC 993 Lease G24134                             OFFSHORE, LLC; ECOPETROL AMERICA LLC,                                                             Purchaser                           x
                                                                                                                                                                                                                                                                                                                      TALOS ENERGY OFFSHORE, LLC
  1006      12/10/2013 Marketing - Processing                           POL 85% / 15% by and between Fieldwood Energy LLC and                 Fieldwood Energy LLC and Williams Field Services and Williams Field        Fieldwood Energy LLC       MC 904 Lease G36566, MC 948 Lease G28030, MC 949 Lease G32363, MC ECOPETROL AMERICA LLC, TALOS ENERGY                                            $0.00     Assume and assign to Credit Bid
                                                                        Williams Field Services and Williams Field Services                   Services                                                                                              992 Lease G24133, MC 993 Lease G24134                             OFFSHORE, LLC; ECOPETROL AMERICA LLC,                                                             Purchaser                           x
                                                                                                                                                                                                                                                                                                                      TALOS ENERGY OFFSHORE, LLC
  1007       2/1/2004    Marketing - Processing                      PTR KEEP WHOLE -fee=$.06 /MMBtu - no liquids received by and             Fieldwood Energy LLC and Williams Field Services and Williams Field        Fieldwood Energy LLC       BA A105 Lease G01757                                              ERA HELICOPTERS INC., TAMPNET INC                                              $0.00     Assume and Allocate Pursuant to
                                                                     between Fieldwood Energy LLC and Williams Field Services and             Services                                                                                                                                                                                                                                                                Divisive Mergers            x                             x
                                                                     Williams Field Services
  1008        9/1/2004 Marketing - Processing                        PTR KEEP WHOLE -fee=$.06 /MMBtu - no liquids received by and             Fieldwood Energy LLC and Williams Field Services and Williams Field        Fieldwood Energy LLC       BA A105 Lease G01757                                                          ERA HELICOPTERS INC., TAMPNET INC                                  $0.00     Assume and Allocate Pursuant to
                                                                     between Fieldwood Energy LLC and Williams Field Services and             Services                                                                                                                                                                                                                                                                Divisive Mergers            x                             x
                                                                     Williams Field Services
  1009       11/5/2004 Marketing - Processing                        PTR KEEP WHOLE -fee=$.06 /MMBtu - no liquids received by and             Fieldwood Energy LLC and Williams Field Services and Williams Field        Fieldwood Energy LLC       BA A105 Lease G01757                                                          ERA HELICOPTERS INC., TAMPNET INC                                  $0.00     Assume and Allocate Pursuant to
                                                                     between Fieldwood Energy LLC and Williams Field Services and             Services                                                                                                                                                                                                                                                                Divisive Mergers            x                             x
                                                                     Williams Field Services
  1010        5/1/2020 Marketing - Processing                        POL-65% of GPM- Never less than10% or more than 20% by and               Fieldwood Energy LLC and Williams Field Services and Williams Field        Fieldwood Energy LLC       GC 040 Lease G34536                                                           ILX PROSPECT KATMAI LLC, RIDGEWOOD KATMAI                          $0.00     Assume and assign to Credit Bid
                                                                     between Fieldwood Energy LLC and Williams Field Services and             Services                                                                                                                                                                            LLC                                                                                   Purchaser                           x
                                                                     Williams Field Services
  1011       1/24/2001 Marketing - Processing                        80% / 20% PTR KEEP WHOLE by and between Fieldwood Energy                 Fieldwood Energy LLC and Williams Field Services and Williams Field        Fieldwood Energy LLC       MP 259 Lease G07827                                                           MCMORAN OIL & GAS LLC                                              $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                     LLC and Williams Field Services and Williams Field Services              Services                                                                                                                                                                                                                                                                Divisive Mergers
  1012        1/1/2016 Marketing - Processing                        80% / 20% PTR KEEP WHOLE by and between Fieldwood Energy                 Fieldwood Energy LLC and Williams Field Services and Williams Field        Fieldwood Energy LLC       MP 259 Lease G07827, VK 692/693 Lease G07898, VK 694 Lease G13055             MCMORAN OIL & GAS LLC                                              $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                     LLC and Williams Field Services and Williams Field Services              Services                                                                                                                                                                                                                                                                Divisive Mergers
  1013        8/1/2004 Marketing - Processing                        PTR KEEP WHOLE -fee=$.06 /MMBtu - no liquids received by and             Fieldwood Energy LLC and Williams Field Services and Williams Field        Fieldwood Energy LLC       BA A133 Lease G02665                                                          W & T ENERGY VI LLC                                                $0.00     Assume and Allocate Pursuant to
                                                                     between Fieldwood Energy LLC and Williams Field Services and             Services                                                                                                                                                                                                                                                                Divisive Mergers            x                             x
                                                                     Williams Field Services
  1014        8/1/2009 Marketing - Processing                        80%/20% POL with a minimum $.13 /MMBtu by and between                    Fieldwood Energy LLC and Williams Field Services and Williams Field        Fieldwood Energy LLC       BA A133 Lease G02665, MU A85 Lease G03061, MU A-111 Lease G03068, W & T ENERGY VI LLC                                                            $0.00     Assume and Allocate Pursuant to
                                                                     Fieldwood Energy LLC and Williams Field Services and Williams            Services                                                                                              BA A47 Lease G03940                                                                                                                                               Divisive Mergers            x                             x
                                                                     Field Services
  1015       12/1/2010 Marketing - Processing                        80%/20% POL with a minimum $.13 /MMBtu by and between                    Fieldwood Energy LLC and Williams Field Services and Williams Field        Fieldwood Energy LLC       BA A133 Lease G02665, MU A85 Lease G03061, MU A-111 Lease G03068, W & T ENERGY VI LLC                                                            $0.00     Assume and Allocate Pursuant to
                                                                     Fieldwood Energy LLC and Williams Field Services and Williams            Services                                                                                              BA A47 Lease G03940                                                                                                                                               Divisive Mergers            x                             x
                                                                     Field Services
  1016        9/1/2009 Marketing - Processing                        If inlet volume is greater than 25,000; ((25,000 MMBTU * .03) +          Fieldwood Energy LLC and Williams Field Services and Williams Field        Fieldwood Energy LLC       MO 826 Lease G26176                                                           W & T OFFSHORE INC, W&T OFFSHORE INC                               $0.00     Assume and Allocate Pursuant to
                                                                     (Excess Daily Volume * 0.025))/Total Field Delivery Pt. Daily Volume     Services                                                                                                                                                                                                                                                                Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                     by and between Fieldwood Energy LLC and Williams Field Services
                                                                     and Williams Field Services
  1017        4/1/2015 Marketing - Processing                        GPM; < 1.8 = 82/18%, 1.8>3 = 85/15%, >3 = 88/12% by and between          Fieldwood Energy LLC and Williams Field Services and Williams Field        Fieldwood Energy LLC       ST 311 Lease G31418, ST 320 Lease G24990                                      WALTER OIL & GAS CORPORATION, W&T                                  $0.00     Assume and Allocate Pursuant to
                                                                     Fieldwood Energy LLC and Williams Field Services and Williams            Services                                                                                                                                                                            OFFSHORE INC                                                                        Divisive Mergers            x
                                                                     Field Services
  1018      10/15/2018 Assignment of Oil & Gas Leasehold Interest(s) Assingment and Bill of Sale dated 10/25/2018 but effective               Fieldwood Energy LLC as Assignor and BP Exploration & Production as        Fieldwood Energy LLC       MC 562 Lease G19966                                                                                                                              $0.00     Assume and assign to Credit Bid
                                                                     10/15/2018 by and between Fieldwood Energy LLC as Assignor and           Assignee                                                                                                                                                                                                                                                                  Purchaser                           x
                                                                     BP Exploration & Production as Assignee
  1019       11/2/2020 Letter Agreement - Other Land                 Letter Agreement dated 11-20-2020 but acknowledged and agreed            Fieldwood Energy LLC, Arena Offshore, LP and Arena Energy, LLC             Fieldwood Energy LLC       PL 25 Lease G14535                                                            ARENA OFFSHORE LP                                                  $0.00     Assume and Allocate Pursuant to
                                                                     to 12-9-2020 by and between Fieldwood Energy LLC, Arena                                                                                                                                                                                                                                                                                          Divisive Mergers            x
                                                                     Offshore, LP and Arena Energy, LLC
  1020       1/28/2021 Settlement / Release / Relinquishment         Release and Settlement Agreement effective January 28, 2021 by           Fieldwood Energy LLC, Fieldwood SD Offshore LLC, Fieldwood EnergyFieldwood Energy LLC;                VR 229 Lease G27070, SP 89 Lease G01618, SM 40 Lease G13607, SS               SANARE ENERGY PARTNERS, LLC                                        $0.00     Assume and assign to Credit Bid
                       Agreements                                    and between Fieldwood Energy LLC, Fieldwood SD Offshore LLC,             Offshore LLC and Sanare Energy Partners LLC                      Fieldwood Energy                     252 Lease G01529, HIPS Lease ?, Venice Dehydration Station Lease ?,                                                                                                 Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                     Fieldwood Energy Offshore LLC and Sanare Energy Partners LLC                                                                              Offshore LLC; Fieldwood              Grand Chenier Separation Facility
                                                                                                                                                                                                               SD Offshore LLC
  1021      11/1/2018    Letter Agreement - Other Land                  Letter Agreement re Project Team Letter Agreement re Project Team Fieldwood Energy LLC, Ridgewood Katmai, LLC and ILX Prospect Katmai, Fieldwood Energy LLC                 EW 1009 Lease G34878, EW 1010 Lease G34879, EW 1011 Lease                     ILX PROSPECT KATMAI LLC, RIDGEWOOD KATMAI                          $0.00     Assume and assign to Credit Bid
                                                                        by and between Fieldwood Energy LLC, Ridgewood Katmai, LLC and LLC, effective November 1, 2018 covering Katmai                                                              G34880, GC 40 Lease G34536, GC 41 Lease G34537, GC 39A Lease                  LLC                                                                                   Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        ILX Prospect Katmai, LLC, effective November 1, 2018 covering                                                                                                               G34966
                                                                        Katmai
  1022      12/4/1958    Operating Agreement - Other                    OPERATING AGREEMENT BY AND BETWEEN THE TEXAS                       Fieldwood Energy LLC; Fieldwood Energy Offshore LLC                 Fieldwood Energy LLC;                WD 103 Lease 840                                                                                                                                 $0.00     Assume and Allocate Pursuant to
                                                                        COMPANY AND PAN AMERICAN PETROLEUM CORPORATION ,                                                                                       Fieldwood Energy                                                                                                                                                                                       Divisive Mergers            x
                                                                        AS AMENDED                                                                                                                             Offshore LLC
  1023      7/25/1960    Operating Agreement - Other                    Operating Agreement, dated effective July 25,1960, as amended,     Fieldwood Energy LLC; Fieldwood Energy Offshore LLC                 Fieldwood Energy LLC;                SS 169 Lease 820                                                                                                                                 $0.00     Assume and Allocate Pursuant to
                                                                        between Second Mobil Oil Company, Inc., Gulf Oil 'Corporation, and                                                                     Fieldwood Energy                                                                                                                                                                                       Divisive Mergers            x                             x
                                                                        Humble Oil & Refining Company, as amended, SS 169 Field.                                                                               Offshore LLC
  1024       7/1/1974    Joint Operating Agreement                      OPERATING AGREEMENT DATED JULY 1, 1974, BY AND                     Fieldwood Energy LLC; Fieldwood Energy Offshore LLC                 Fieldwood Energy LLC;                HI A382 Lease G02757                                                                                                                             $0.00     Assume and Allocate Pursuant to
                                                                        BETWEEN MOBIL OIL CORPORATION, UNION OIL COMPANY OF                                                                                    Fieldwood Energy                                                                                                                                                                                       Divisive Mergers
                                                                        CALIFORNIA, TEXAS GAS EXPLORATION CORPORATION,                                                                                         Offshore LLC                                                                                                                                                                                                                       x
                                                                        AMOCO PRODUCTION COMPANY AND NORTHWEST MUTUAL
                                                                        LIFE INSURANCE COMPANY, AS AMENDED.
  1025       7/1/1974    Joint Operating Agreement                      OPERATING AGREEMENT DATED JULY 1, 1974, BY AND                     Fieldwood Energy LLC; Fieldwood Energy Offshore LLC                 Fieldwood Energy LLC;                HI A596 Lease G02722                                                                                                                             $0.00     Assume and Allocate Pursuant to
                                                                        BETWEEN MOBIL OIL CORPORATION, UNION OIL COMPANY OF                                                                                    Fieldwood Energy                                                                                                                                                                                       Divisive Mergers
                                                                        CALIFORNIA, TEXAS GAS EXPLORATION CORPORATION,                                                                                         Offshore LLC                                                                                                                                                                                                                       x
                                                                        AMOCO PRODUCTION COMPANY AND NORTHWEST MUTUAL
                                                                        LIFE INSURANCE COMPANY, AS AMENDED.
  1026      11/11/1980 Joint Operating Agreement                        JOINT OPERATING AGREEMENT DATED NOVEMBER 11, 1980,                 Fieldwood Energy LLC; Fieldwood Energy Offshore LLC                 Fieldwood Energy LLC;                VR 78 Lease G04421                                                                                                                               $0.00     Assume and assign to Credit Bid
                                                                        BY AND BETWEEN ANADARKO PETROLEUM CORPORATION, AS                                                                                      Fieldwood Energy                                                                                                                                                                                         Purchaser
                                                                        OPERATOR, AND CNG PRODUCING COMPANY AND HUNT OIL                                                                                       Offshore LLC                                                                                                                                                                                                                                 x
                                                                        COMPANY, AS NON-OPERATORS, COVERING VERMILION AREA,
                                                                        BLOCK 78, OCS-G 4421, OFFSHORE LOUISIANA.
  1027       4/1/1981    Unit Agreement and/or Unit Operating           Unit Operating Agreement; dated April 1,1981, by and between       Fieldwood Energy LLC; Fieldwood Energy Offshore LLC                 Fieldwood Energy LLC;                SS 206 Lease G01522, SS 207 Lease G01523                                                                                                         $0.00     Assume and Allocate Pursuant to
                         Agreement                                      Conoco Inc., Atlantic Richfield Company, Getty Oil Company, Cities                                                                     Fieldwood Energy                                                                                                                                                                                       Divisive Mergers
                                                                        Service Company, Placid Oil Company, Hamilton Brother Oil                                                                              Offshore LLC
                                                                        Company, Mobil Oil Exploration and Producing S.E., Inc., Gulf Oil
                                                                        Corporation, Hunt Oil Company, Highland Resources, Inc., Hunt                                                                                                                                                                                                                                                                                                             x                             x
                                                                        Industries and Prosper Energy Corporation, comprising all working
                                                                        interest owners in the Ship ShOperating Agreementl Blocks 206,
                                                                        207„OCS-G:i523:ahd OCS-G 1523, respectively.
  1028       4/1/1981    Unit Agreement and/or Unit Operating           Unit Agreement for the C-6/JS Sand, effective April 1,1981, between. Fieldwood Energy LLC; Fieldwood Energy Offshore LLC                         Fieldwood Energy LLC;      SS 206 Lease G01522, SS 207 Lease G01523                                                                                                         $0.00     Assume and Allocate Pursuant to
                         Agreement                                      Arco Oil and Gas,Company;,Getty Oil Company, Cities Service                                                                                      Fieldwood Energy                                                                                                                                                                             Divisive Mergers
                                                                        Company, Hamilton Brothers Oil Company, Mobil Oil. Exploration &>.                                                                               Offshore LLC
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x                             x
                                                                        Producing S.E. Inc., Gulf Oil Corporation, Hunt Oil Company,
                                                                        Highland Resources, Inc., Hunt; lndustries, and Prosper Energy
                                                                        Corporation.; Unit No. 891020231
  1029       7/1/1974    Joint Operating Agreement                      OPERATING AGREEMENT DATED JULY 1, 1974, BY AND                       Fieldwood Energy LLC; Fieldwood Energy Offshore LLC                         Fieldwood Energy LLC;      HI A595 Lease G02721                                                          APACHE DEEPWATER LLC, COX OPERATING,                               $0.00     Assume and Allocate Pursuant to
                                                                        BETWEEN MOBIL OIL CORPORATION, UNION OIL COMPANY OF                                                                                              Fieldwood Energy                                                                                         L.L.C., ENI Trading & Shipping Inc., NEXEN ENERGY                                   Divisive Mergers
                                                                        CALIFORNIA, TEXAS GAS EXPLORATION CORPORATION,                                                                                                   Offshore LLC                                                                                             MARKETING U.S.A. INC., SANARE ENERGY                                                                            x
                                                                        AMOCO PRODUCTION COMPANY AND NORTHWEST MUTUAL                                                                                                                                                                                                             PARTNERS, LLC, SHELL TRADING (US) COMPANY
                                                                        LIFE INSURANCE COMPANY, AS AMENDED.



                                                                                                                                                                                                                                              Page 36 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 42 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                        Credit Bid
    #                                  Contract Category                                    Contract Description [1][2]                                          Known Contract Counterparties [3]                           Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                             Purchaser
  1030       8/1/1973    Joint Operating Agreement                      OPERATING AGREEMENT BY AND BETWEEN MOBIL OIL                   Fieldwood Energy LLC; Fieldwood Energy Offshore LLC                       Fieldwood Energy LLC;              HI A573 Lease G02393, HI A572 Lease G02392                                    ERA HELICOPTERS INC.                                               $0.00      Assume and Allocate Pursuant to
                                                                        CORPORATION AND UNION OIL COMPANY OF CALIFORNIA ET                                                                                       Fieldwood Energy                                                                                                                                                                                      Divisive Mergers                  x
                                                                        AL                                                                                                                                       Offshore LLC
  1031      8/19/2019    Termination / Ratification and Joinder of      Terminates Master Use Agreement and JEA by and between         Fieldwood Energy LLC; Fieldwood Energy Offshore LLC; GOM Shelf LLC        Fieldwood Energy LLC;              GI 46 Lease 132                                                               APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00      Assume and assign to Credit Bid
                         Operating or Other Agreements                  Fieldwood Energy LLC; Fieldwood Energy Offshore LLC; GOM Shelf Juneau Oil & Gas LLC                                                      Fieldwood Energy                                                                                                 PRODUCTION COMPANY                                                                     Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        LLC Juneau Oil & Gas LLC                                                                                                                 Offshore LLC; GOM
                                                                                                                                                                                                                 Shelf LLC
  1032      11/1/2019    Property Participation & Exchange              Agree to prospect area; elects not to aquire GI 46 AMI; elects not to Fieldwood Energy LLC; Fieldwood Energy Offshore LLC; GOM Shelf LLC Fieldwood Energy LLC;              GI 46 Lease 132                                                               APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00      Assume and assign to Credit Bid
                         Agreements                                     participate, etc. by and between Fieldwood Energy LLC; Fieldwood      Juneau Oil & Gas LLC                                               Fieldwood Energy                                                                                                 PRODUCTION COMPANY                                                                     Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Energy Offshore LLC; GOM Shelf LLC Juneau Oil & Gas LLC                                                                                  Offshore LLC; GOM
                                                                                                                                                                                                                 Shelf LLC
  1033       7/1/1995    Joint Operating Agreement                      OFFSHORE OPERATING AGREEMENT EFFECTIVE JULY 1, 1995, Fieldwood Energy LLC; Fieldwood Energy Offshore LLC; Tammany Oil and Fieldwood Energy LLC;                             EI 107 Lease G15241, EI 108 Lease G03811, EI 118 Lease G15242                                                                                    $0.00      Assume and Allocate Pursuant to
                                                                        BY AND BETWEEN NORCEN EXPLORER, INC, OPERATOR,                        Gas                                                                Fieldwood Energy                                                                                                                                                                                      Divisive Mergers
                                                                        DALEN RESOURCES OIL & GAS CO AND GLOBAL NATURAL                                                                                          Offshore LLC
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        RESOURCES CORPORATION OF NEVADA COVERING
                                                                        PORTIONS OF BLOCK 117 AND 118, EUGENE ISLAND, AS
                                                                        AMENDED TO EXCLUDE JOINT DEVELOPMENT ACREAGE.
  1034      2/23/1996    Joint Development / Venture / Exploration      JOINT DEVELOPMENT AGREEMENT BY AND BETWEEN APACHE Fieldwood Energy LLC; Fieldwood Energy Offshore LLC; Tammany Oil and Fieldwood Energy LLC;                                EI 107 Lease G15241, EI 108 Lease G03811, EI 117 Lease G34293, EI 118                                                                            $0.00      Assume and Allocate Pursuant to
                         Agreements                                     CORPORATION, W & T, DEVON, NCX                                        Gas                                                                Fieldwood Energy                   Lease G15242                                                                                                                                                       Divisive Mergers                  x
                                                                                                                                                                                                                 Offshore LLC
  1035       2/1/1971    Joint Operating Agreement                      Operating Agreement, dated February 1,1971, between Tenneco Oil Fieldwood Energy LLC; Fieldwood Energy Offshore LLC; Tana Exploration Fieldwood Energy LLC;                 EI 342 Lease G02319                                                           TANA EXPLORATION COMPANY LLC                                       $0.00      Assume and Allocate Pursuant to
                                                                        Company and Texaco Inc. Amendment to Operating Agreement,             Company LLC                                                        Fieldwood Energy                                                                                                                                                                                      Divisive Mergers
                                                                        dated effective May 1,1974, between Tenneco Oil Company, Texaco                                                                          Offshore LLC                                                                                                                                                                                                                            x                             x
                                                                        Inc. and Tenneco Exploration 11, Ltd., whereby Tenneco Exploration
                                                                        II became a party to, and ratified, the operating agreement.
  1036       1/1/1972    Joint Operating Agreement                      OPERATING AGREEMENT BY AN D BETWEEN SIGNAL OIL AND Fieldwood Energy LLC; GOM Shelf LLC; TALOS ERT LLC; The Louisiana Fieldwood Energy LLC;                                  SP 87 Lease G07799, SP 89 Lease G01618                                        TALOS ERT LLC; TALOS ERT LLC, THE LOUISIANA                        $0.00      Assume and Allocate Pursuant to
                                                                        GAS COMPANY AND THE LOUISIANA LAND AND EXPLORATION Land Exploration Co LLC                                                               GOM Shelf LLC                                                                                                    LAND & EXPL CO LLC, SANARE ENERGY                                                    Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        COMPANY, ET AL.                                                                                                                                                                                                                                           PARTNERS, LLC, Texas Eastern Transmission /
                                                                                                                                                                                                                                                                                                                                  Spectra Energy
  1037      12/20/2016 Preferential Rights Agreement                    Preferential Right to Purchase Election Letter by and between         Fieldwood Energy Offshore LLC and ANKOR E&P Holdings Corporation           Fieldwood Energy           SS 79 Lease G15277                                                            CALYPSO EXPLORATION LLC                                            $0.00      Assume and assign to Credit Bid
                                                                        Fieldwood Energy Offshore LLC and ANKOR E&P Holdings                                                                                             Offshore LLC                                                                                                                                                                                    Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Corporation : ANKOR Waiver of Pref per GCER to Fieldwood
                                                                        Transaction
  1038      10/11/2017 Preferential Rights Agreement                    Preferential Right to Purchase Election Letter by and between         Fieldwood Energy Offshore LLC and ANKOR E&P Holdings Corporation           Fieldwood Energy           SS 79 Lease G15277                                                            CALYPSO EXPLORATION LLC                                            $0.00      Assume and assign to Credit Bid
                                                                        Fieldwood Energy Offshore LLC and ANKOR E&P Holdings                                                                                             Offshore LLC                                                                                                                                                                                    Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Corporation : ANKOR Waiver of Pref per SCL to Fieldwood
                                                                        Transaction
  1039      11/4/2014    Farmout Agreement                              Farmout Proposal by and between Fieldwood Energy Offshore LLC         Fieldwood Energy Offshore LLC and ANKOR Energy LLC; STX Energy             Fieldwood Energy           SS 79 Lease G15277                                                            CALYPSO EXPLORATION LLC                                            $0.00      Assume and assign to Credit Bid
                                                                        and ANKOR Energy LLC; STX Energy E&P Offshore Management,             E&P Offshore Management, LLC; SCL Resources, LLC                           Offshore LLC                                                                                                                                                                                    Purchaser                                 x
                                                                        LLC; SCL Resources, LLC : Proposal Letter from Fieldwood
  1040       7/7/2015    Preferential Rights Agreement                  Preferential Right to Purchase Election Letter by and between         Fieldwood Energy Offshore LLC and Apache Shelf Exploration LLC             Fieldwood Energy           GI 110 Lease G13943, GI 116 Lease G13944                                      W & T OFFSHORE INC                                                 $0.00      Assume and assign to Credit Bid
                                                                        Fieldwood Energy Offshore LLC and Apache Shelf Exploration LLC :                                                                                 Offshore LLC                                                                                                                                                                                    Purchaser                                 x
                                                                        Waiver of pref relevant to Black Elk's Interest
  1041       7/1/2016    Marketing - Gas Sales                          Base Contract for Sale and Purchase of Natural Gas by and between     Fieldwood Energy Offshore LLC and Enlink Gas Marketing, LP                 Fieldwood Energy           n.a.                                                                                                                                             $0.00      Assume and assign to Credit Bid
                                                                        Fieldwood Energy Offshore LLC and Enlink Gas Marketing, LP                                                                                       Offshore LLC                                                                                                                                                                                    Purchaser                                 x

  1042       6/1/2017    Other Notices                                  Notice of Default by and between Fieldwood Energy Offshore LLC        Fieldwood Energy Offshore LLC and Knight Resources, LLC                    Fieldwood Energy           SS 79 Lease G15277                                                            CALYPSO EXPLORATION LLC                                            $0.00      Assume and assign to Credit Bid
                                                                        and Knight Resources, LLC : Notice Default per 87 of JOA dated                                                                                   Offshore LLC                                                                                                                                                                                    Purchaser                                 x
                                                                        07/15/2000 non payment JIBS
  1043       1/1/2017    Withdrawal Agreement                           by and between Fieldwood Energy Offshore LLC and Lamar Hunt           Fieldwood Energy Offshore LLC and Lamar Hunt Trust Estate                  Fieldwood Energy           SS 206 Lease G01522                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                        Trust Estate: Withdrawal Letter Agreement dated 6-15-2017 but                                                                                    Offshore LLC                                                                                                                                                                                  Divisive Mergers                  x                             x
                                                                        effective 1/1/2017
  1044       1/1/2017    Withdrawal Agreement                           by and between Fieldwood Energy Offshore LLC and Lamar Hunt           Fieldwood Energy Offshore LLC and Lamar Hunt Trust Estate                  Fieldwood Energy           SS 207 Lease G01523                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                        Trust Estate: Withdrawal Letter Agreement dated 6-15-2017 but                                                                                    Offshore LLC                                                                                                                                                                                  Divisive Mergers                  x                             x
                                                                        effective 1/1/2017
  1045       1/1/2017    Withdrawal Agreement                           by and between Fieldwood Energy Offshore LLC and Lamar Hunt           Fieldwood Energy Offshore LLC and Lamar Hunt Trust Estate                  Fieldwood Energy           SS 216 Lease G01524                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                        Trust Estate: Withdrawal Letter Agreement dated 6-15-2017 but                                                                                    Offshore LLC                                                                                                                                                                                  Divisive Mergers                  x
                                                                        effective 1/1/2017
  1046       1/1/2017    Withdrawal Agreement                           by and between Fieldwood Energy Offshore LLC and Lamar Hunt           Fieldwood Energy Offshore LLC and Lamar Hunt Trust Estate                  Fieldwood Energy           SM 269 Lease G02311                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                        Trust Estate: Withdrawal Letter Agreement dated 6-15-2017 but                                                                                    Offshore LLC                                                                                                                                                                                  Divisive Mergers                  x
                                                                        effective 1/1/2017
  1047       1/1/2017    Withdrawal Agreement                           by and between Fieldwood Energy Offshore LLC and Lamar Hunt           Fieldwood Energy Offshore LLC and Lamar Hunt Trust Estate                  Fieldwood Energy           SM 281 Lease G02600                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                        Trust Estate: Withdrawal Letter Agreement dated 6-15-2017 but                                                                                    Offshore LLC                                                                                                                                                                                  Divisive Mergers                  x
                                                                        effective 1/1/2017
  1048       1/1/2017    Withdrawal Agreement                           by and between Fieldwood Energy Offshore LLC and Lamar Hunt           Fieldwood Energy Offshore LLC and Lamar Hunt Trust Estate                  Fieldwood Energy           SS 204 Lease G01520                                                           EPL OIL & GAS, LLC, KINETICA DEEPWATER                             $0.00      Assume and Allocate Pursuant to
                                                                        Trust Estate: Withdrawal Letter Agreement dated 6-15-2017 but                                                                                    Offshore LLC                                                                                             EXPRESS, LLC                                                                         Divisive Mergers                  x
                                                                        effective 1/1/2017
  1049       1/1/2017    Withdrawal Agreement                           by and between Fieldwood Energy Offshore LLC and Lamar Hunt           Fieldwood Energy Offshore LLC and Lamar Hunt Trust Estate                  Fieldwood Energy           SM 268 Lease G02310                                                           HELIS OIL & GAS CO, AMERICAN PANTHER, LLC,                         $0.00      Assume and Allocate Pursuant to
                                                                        Trust Estate: Withdrawal Letter Agreement dated 6-15-2017 but                                                                                    Offshore LLC                                                                                             MP GULF OF MEXICO, LLC                                                               Divisive Mergers                  x
                                                                        effective 1/1/2017
  1050       1/1/2017    Withdrawal Agreement                           by and between Fieldwood Energy Offshore LLC and Lamar Hunt           Fieldwood Energy Offshore LLC and Lamar Hunt Trust Estate                  Fieldwood Energy           SM 280 Lease G14456                                                           MP GULF OF MEXICO, LLC                                             $0.00      Assume and Allocate Pursuant to
                                                                        Trust Estate: Withdrawal Letter Agreement dated 6-15-2017 but                                                                                    Offshore LLC                                                                                                                                                                                  Divisive Mergers                  x
                                                                        effective 1/1/2017
  1051       6/1/2014    Marketing - Separation & Stablization          LSSA putting all Blocks on one contract by and between Fieldwood      Fieldwood Energy Offshore LLC and Manta Ray Offshore Gathering             Fieldwood Energy           GI 116 Lease G13944                                                           W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                        Energy Offshore LLC and Manta Ray Offshore Gathering Company,         Company, L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.           Offshore LLC                                                                                                                                                                        Purchaser (pursuant to the Plan and the
                                                                        L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                                                                                                                                                                Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
  1052       3/1/2014    Marketing - Separation & Stablization          LSSA putting all Blocks on one contract by and between Fieldwood      Fieldwood Energy Offshore LLC and Manta Ray Offshore Gathering             Fieldwood Energy           GC 109 Lease G05900, GI 110 Lease G13943, GI 116 Lease G13944                 WILD WELL CONTROL INC                                              $0.00     Assume and (i) assign to Credit Bid
                                                                        Energy Offshore LLC and Manta Ray Offshore Gathering Company,         Company, L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.           Offshore LLC                                                                                                                                                                        Purchaser (pursuant to the Plan and the
                                                                        L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                                                                                                                                                                Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
  1053       6/1/2014    Marketing - Separation & Stablization          LSSA putting all Blocks on one contract by and between Fieldwood      Fieldwood Energy Offshore LLC and Manta Ray Offshore Gathering             Fieldwood Energy           GC 108 Lease G14668, GC 109 Lease G05900, GI 110 Lease G13943                 WILD WELL CONTROL INC                                              $0.00     Assume and (i) assign to Credit Bid
                                                                        Energy Offshore LLC and Manta Ray Offshore Gathering Company,         Company, L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.           Offshore LLC                                                                                                                                                                        Purchaser (pursuant to the Plan and the
                                                                        L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                                                                                                                                                                Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
  1054       1/1/2015    Marketing - Separation & Stablization          LSSA putting all Blocks on one contract by and between Fieldwood      Fieldwood Energy Offshore LLC and Manta Ray Offshore Gathering             Fieldwood Energy           GC 108 Lease G14668, GC 109 Lease G05900, GC 200 Lease G12209, GC WILD WELL CONTROL INC                                                          $0.00     Assume and (i) assign to Credit Bid
                                                                        Energy Offshore LLC and Manta Ray Offshore Gathering Company,         Company, L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.           Offshore LLC               201 Lease G12210, GC 244 Lease G11043, GI 110 Lease G13943, GI 116                                                                                       Purchaser (pursuant to the Plan and the
                                                                        L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                     Lease G13944, GI 116 Lease G13944                                                                                                                          Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)



                                                                                                                                                                                                                                              Page 37 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 43 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                        Credit Bid
    #                                  Contract Category                                    Contract Description [1][2]                                          Known Contract Counterparties [3]                           Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                             Purchaser
  1055       3/1/2014    Marketing - Separation & Stablization          LSSA putting all Block on one contract by and between Fieldwood        Fieldwood Energy Offshore LLC and Manta Ray Offshore Gathering            Fieldwood Energy           GC 065 Lease G05889, GC 108 Lease G14668                                      WILD WELL CONTROL INC, DEEPWATER                                   $0.00      Assume and assign to Credit Bid
                                                                        Energy Offshore LLC and Manta Ray Offshore Gathering Company,          Company, L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.          Offshore LLC                                                                                             ABANDONMENT ALTERNATIVES INC, MARUBENI                                                 Purchaser
                                                                        L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                                                                                   OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                                  CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                         x
                                                                                                                                                                                                                                                                                                                                  RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENER
  1056       6/1/2014    Marketing - Separation & Stablization          LSSA putting all Blocks on one contract by and between Fieldwood       Fieldwood Energy Offshore LLC and Manta Ray Offshore Gathering            Fieldwood Energy           GC 065 Lease G05889                                                           WILD WELL CONTROL INC, DEEPWATER                                   $0.00      Assume and assign to Credit Bid
                                                                        Energy Offshore LLC and Manta Ray Offshore Gathering Company,          Company, L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.          Offshore LLC                                                                                             ABANDONMENT ALTERNATIVES INC, MARUBENI                                                 Purchaser
                                                                        L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                                                                                   OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                                  CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                         x
                                                                                                                                                                                                                                                                                                                                  RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENER
  1057       1/1/2015    Marketing - Separation & Stablization          LSSA putting all Blocks on one contract by and between Fieldwood       Fieldwood Energy Offshore LLC and Manta Ray Offshore Gathering            Fieldwood Energy           GC 065 Lease G05889                                                           WILD WELL CONTROL INC, DEEPWATER                                   $0.00      Assume and assign to Credit Bid
                                                                        Energy Offshore LLC and Manta Ray Offshore Gathering Company,          Company, L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.          Offshore LLC                                                                                             ABANDONMENT ALTERNATIVES INC, MARUBENI                                                 Purchaser
                                                                        L.L.C. and Manta Ray Offshore Gathering Company, L.L.C.                                                                                                                                                                                                   OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                                  CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                         x
                                                                                                                                                                                                                                                                                                                                  RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENER
  1058      5/30/2017    Other Notices                                  Notice of Default by and between Fieldwood Energy Offshore LLC         Fieldwood Energy Offshore LLC and Rooster Oil & Gas, LLC                  Fieldwood Energy           SS 79 Lease G15277                                                            CALYPSO EXPLORATION LLC                                            $0.00      Assume and assign to Credit Bid
                                                                        and Rooster Oil & Gas, LLC : Notice Default per 87 of JOA dated                                                                                  Offshore LLC                                                                                                                                                                                    Purchaser                                 x
                                                                        07/15/2000 non payment JIBS
  1059     Effective as Marketing - PHA                                 Fieldwood Energy Offshore LLC and Wild Well Control, Inc. (WWCI")      Fieldwood Energy Offshore LLC and Wild Well Control, Inc. (WWCI") in      Fieldwood Energy           GC 065 Lease G05889                                                           WILD WELL CONTROL INC, DEEPWATER                                   $0.00      Assume and assign to Credit Bid
           of 1/14/2019                                                 in their capacity as co-owners of the Platform and Fieldwood, Talos    their capacity as co-owners of the Platform and Fieldwood, Talos Energy   Offshore LLC                                                                                             ABANDONMENT ALTERNATIVES INC, MARUBENI                                                 Purchaser
                                                                        Energy Offshore LLC("Talos") and Red Willow Offshore, LLC ("Red        Offshore LLC("Talos") and Red Willow Offshore, LLC ("Red Willow")                                                                                                                  OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                        Willow")                                                                                                                                                                                                                                                  CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                         x
                                                                                                                                                                                                                                                                                                                                  RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENER
  1060       5/1/1997    Joint Operating Agreement                      Amendment to Operating Agreement, dated effective May 1,1997,          Fieldwood Energy Offshore LLC; Fieldwood Energy Offshore LLC; GOM         Fieldwood Energy           BA A133 Lease G02665                                                          W & T ENERGY VI LLC                                                $0.00      Assume and Allocate Pursuant to
                                                                        between GOM Shelf, LLC, and ChevronTexaco and Kerr-McGee Oil           Shelf; GOM Shelf LLC; W & T Energy VI LLC                                 Offshore LLC; GOM                                                                                                                                                                             Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x                             x
                                                                        & Gas Corporation, amending Exhibit "A" to reflect a new division of                                                                             Shelf LLC
                                                                        interest.
  1061      1/12/1965    Joint Operating Agreement                      Main Agreement, dated effective January 12,1965, between Cities        Fieldwood Energy Offshore LLC; GOM Shelf LLC; W & T Energy VI LLC         Fieldwood Energy           BA A133 Lease G02665                                                          W & T ENERGY VI LLC                                                $0.00      Assume and Allocate Pursuant to
                                                                        Service Oil Company, Skelly Oil Company, Sunray DX Oil Company                                                                                   Offshore LLC; GOM                                                                                                                                                                             Divisive Mergers
                                                                        and Tidewater Oil Company, governing operations on the contract                                                                                  Shelf LLC
                                                                        area. The Operating Agreement contained in Exhibit "C" of the Main                                                                                                                                                                                                                                                                                                               x                             x
                                                                        Agreement was superseded by the Joint Operating Agreement eff.
                                                                        1/1/97

  1062       4/1/2010    Marketing - Transportation                     It Gathering, dedication for GC 243 - Aspen, $.09 by and between       Fieldwood Energy Offshore, LLC and Manta Ray Offshore Gathering           Fieldwood Energy           GC 243 Lease G20051                                                                                                                              $0.00      Assume and assign to Credit Bid
                                                                        Fieldwood Energy Offshore, LLC and Manta Ray Offshore Gathering        Company and Manta Ray Offshore Gathering Company                          Offshore LLC                                                                                                                                                                                    Purchaser                                 x
                                                                        Company and Manta Ray Offshore Gathering Company
  1063       4/1/2010    Marketing - Transportation                     Manta Ray firm Gatheing and Dedicaiton , Disount Rate of $.12 by       Fieldwood Energy Offshore, LLC and Manta Ray Offshore Gathering           Fieldwood Energy           GC 244 Lease G11043, GC 200 Lease G12209, GI 116 Lease G13944, GI             RED WILLOW OFFSHORE LLC, TALOS ENERGY                              $0.00     Assume and (i) assign to Credit Bid
                                                                        and between Fieldwood Energy Offshore, LLC and Manta Ray               Company and Manta Ray Offshore Gathering Company                          Offshore LLC               110 Lease G13943                                                              OFFSHORE, LLC                                                              Purchaser (pursuant to the Plan and the
                                                                        Offshore Gathering Company and Manta Ray Offshore Gathering                                                                                                                                                                                                                                                                            Credit Bid Purchase Agreement) on
                                                                        Company                                                                                                                                                                                                                                                                                                                              account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
  1064      10/1/2011    Marketing - Transportation                     Searobin West Pipeline - sandridge /Dynamic IT transport plus          Fieldwood Energy Offshore, LLC and Sea Robin Pipeline Company and         Fieldwood Energy           SM 142 Lease G01216, SM 40 Lease G13607, SM 40 Lease G13607                                                                                      $0.00      Assume and assign to Credit Bid
                                                                        Discount letter for SMI 142 and SMI 40 by and between Fieldwood        Sea Robin Pipeline Company                                                Offshore LLC                                                                                                                                                                                    Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Energy Offshore, LLC and Sea Robin Pipeline Company and Sea
                                                                        Robin Pipeline Company
  1065      10/1/2011    Marketing - Transportation                     Searobin Pipeline - sandridge /Dynamic IT transport by and between     Fieldwood Energy Offshore, LLC and Sea Robin Pipeline Company and         Fieldwood Energy           EC 178 Lease G34229                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                        Fieldwood Energy Offshore, LLC and Sea Robin Pipeline Company          Sea Robin Pipeline Company                                                Offshore LLC                                                                                                                                                                                  Divisive Mergers                  x
                                                                        and Sea Robin Pipeline Company
  1066      10/1/2011    Marketing - Transportation                     SearobinWest Pipeline - sandridge /Dynamic IT Retrograde by and        Fieldwood Energy Offshore, LLC and Sea Robin Pipeline Company and         Fieldwood Energy           EC 178 Lease G34229                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                        between Fieldwood Energy Offshore, LLC and Sea Robin Pipeline          Sea Robin Pipeline Company                                                Offshore LLC                                                                                                                                                                                  Divisive Mergers                  x
                                                                        Company and Sea Robin Pipeline Company
  1067       8/1/2012    Marketing - Transportation                     Searobin West Discounted Trans =.1758 plus Discounted Gathering        Fieldwood Energy Offshore, LLC and Sea Robin Pipeline Company and         Fieldwood Energy           SM 39 Lease G16320                                                                                                                               $0.00      Assume and Allocate Pursuant to
                                                                        .0642 = total discounted rate - $.24 - Discount only for SMI 39 & EI   Sea Robin Pipeline Company                                                Offshore LLC                                                                                                                                                                                  Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
                                                                        337 by and between Fieldwood Energy Offshore, LLC and Sea Robin
                                                                        Pipeline Company and Sea Robin Pipeline Company
  1068       8/1/2012    Marketing - Transportation                     Searobin West Discounted Trans =.1758 plus Discounted Gathering        Fieldwood Energy Offshore, LLC and Sea Robin Pipeline Company and         Fieldwood Energy           SM 39 Lease G16320                                                                                                                               $0.00      Assume and Allocate Pursuant to
                                                                        .0642 = total discounted rate - $.24 - Discount only for SMI 39 & EI   Sea Robin Pipeline Company                                                Offshore LLC                                                                                                                                                                                  Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
                                                                        337 by and between Fieldwood Energy Offshore, LLC and Sea Robin
                                                                        Pipeline Company and Sea Robin Pipeline Company
  1069       8/1/2012    Marketing - Transportation                     Searobin West Discounted Trans =.1758 plus Discounted Gathering        Fieldwood Energy Offshore, LLC and Sea Robin Pipeline Company and         Fieldwood Energy           SM 39 Lease G16320                                                                                                                               $0.00      Assume and Allocate Pursuant to
                                                                        .0642 = total discounted rate - $.24 - Discount only for SMI 39 & EI   Sea Robin Pipeline Company                                                Offshore LLC                                                                                                                                                                                  Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
                                                                        337 by and between Fieldwood Energy Offshore, LLC and Sea Robin
                                                                        Pipeline Company and Sea Robin Pipeline Company
  1070      10/1/2011    Marketing - Transportation                     Searobin West Pipeline - sandridge /Dynamic IT Retrograde by and       Fieldwood Energy Offshore, LLC and Sea Robin Pipeline Company and         Fieldwood Energy           SM 40 Lease G13607, SM 40 Lease G13607                                        SANARE ENERGY PARTNERS, LLC                                        $0.00      Assume and assign to Credit Bid
                                                                        between Fieldwood Energy Offshore, LLC and Sea Robin Pipeline          Sea Robin Pipeline Company                                                Offshore LLC                                                                                                                                                                                    Purchaser                                 x
                                                                        Company and Sea Robin Pipeline Company
  1071      10/1/2011, Marketing - Transportation                       Searobin WestIT PTR Contract for Discount SMI 142 and SMI 40 by        Fieldwood Energy Offshore, LLC and Sea Robin Pipeline Company and         Fieldwood Energy           SM 40 Lease G13607, SM 40 Lease G13607                                        SANARE ENERGY PARTNERS, LLC                                        $0.00      Assume and assign to Credit Bid
             disoucnt                                                   and between Fieldwood Energy Offshore, LLC and Sea Robin               Sea Robin Pipeline Company                                                Offshore LLC                                                                                                                                                                                    Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
               letter                                                   Pipeline Company and Sea Robin Pipeline Company
            9/16/2011
  1072      7/21/2018 Marketing - Transportation                        Ticonderoga - GC 768 by and between Fieldwood Energy, LLC and          Fieldwood Energy, LLC and Nautilus Pipeline Company and Nautilus          Fieldwood Energy LLC       GC 768 Lease G21817                                                           ANADARKO US OFFSHORE LLC                                           $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Nautilus Pipeline Company and Nautilus Pipeline Company                Pipeline Company                                                                                                                                                                                                                                                             Purchaser
  1073      10/30/2017 Marketing - Transportation                       EW 910 / ST 320 by and between Fieldwood Energy, LLC and               Fieldwood Energy, LLC and Nautilus Pipeline Company and Nautilus          Fieldwood Energy LLC       ST 320 Lease G24990                                                           W&T OFFSHORE INC, WALTER OIL & GAS                                 $0.00    Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Nautilus Pipeline Company and Nautilus Pipeline Company                Pipeline Company                                                                                                                                                                   CORPORATION                                                                           Divisive Mergers
  1074      3/27/2017    Marketing - Connection Agreement               CONSENT TO ASSIGN BY FIELDWOOD TO OFFSHORE TIE IN                      FIELDWOOD, AMBERJACK PIPELINE, EMPIRE DEEPWATER LLC                       Fieldwood Energy LLC       GI 116 Lease G13944                                                           W & T OFFSHORE INC                                                 $0.00   Assume and (i) assign to Credit Bid
                                                                        AGREEMENT BY AMBERJACK PIPELINE AND EMPIRE                                                                                                                                                                                                                                                                                         Purchaser (pursuant to the Plan and the
                                                                        DEEPWATER LLC AND ADDENDUM TO CONSENT TO ASSIGN                                                                                                                                                                                                                                                                                      Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                           account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                             (ii) allocate pursuant to the Divisive      x         x
                                                                                                                                                                                                                                                                                                                                                                                                             Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                             Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                      Purchase Agreement)
  1075       6/8/2017    Marketing - Lease of Platform Space            FIELDWOOD LEASES PLATFORM SPACE AT ST 292 from Manta                   Fieldwood, Manta Ray Offshore Gathering Company, L.L.C.                   Fieldwood Energy LLC       ST 295 Lease G05646                                                           APACHE OFFSHORE INVESTMENT GP, BRISTOW                             $0.00      Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Ray Offshore Gathering Company, L. L. C.                                                                                                                                                                                                                  US LLC, TAMPNET INC                                                                 divisive mergers
  1076                   Non-Oilfield Services                          Amendment to Master Subscription Agreement effective Jan 1, 2016       FILETRAIL INC                                                             Fieldwood Energy LLC       n.a.                                                                          n.a.                                                           $2,344.52      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1077                   Oilfield Services                              777817_PO Terms & Conditions dated effective 01/15/2019                FITZGERALD INSPECTION, INC.                                               Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1078                   Oilfield Services                              503898_Master_Service_Contract Effective_11-1-2013                     FLUID CRANE & CONSTRUCTION                                                Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1079                   Oilfield Services                              Fluids Consultant                                                      FLUID TECHNOLOGY SERVICE INTERNATIONAL LLC                                Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1080                   Oilfield Services                              530551_Master Services Agreement dated effective 08/13/2015            FMC TECHNOLOGIES INC                                                      Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser

                                                                                                                                                                                                                                              Page 38 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 44 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                        Credit Bid
    #                                   Contract Category                                   Contract Description [1][2]                                           Known Contract Counterparties [3]                          Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                             Purchaser
  1081       1/1/1994    Marketing - Connection Agreement               Tie in Agreement between ForceEnergy Gas Exploration, Inc. and         ForceEnergy Gas Exploration, Inc. and Shell Oil Company                                              SM132 Lease G02282, SM 149 Lease G02592                                                                                                          $0.00     Assume and (i) assign to Credit Bid
                                                                        Shell Oil Company                                                                                                                                                                                                                                                                                                                    Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                               Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x                   x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
  1082      11/8/1995    Letter Agreement - Other Land                  LETTER AGREEMENT BY AND BETWEEN FORCENERGY GAS                         FORCENERGY GAS EXPLORATION INC. AND ENERGY INVESTMENTS                                               VR 380 Lease G02580                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        EXPLORATION INC. AND ENERGY INVESTMENTS INC.                           INC.                                                                                                                                                                                                                                                                    Divisive Mergers
  1083      4/17/1996    Joint Development / Venture / Exploration      Plan of Development by and between Shell Offshore Inc, BP              FORCENERGY GAS EXPLORATION INC. AND ENERGY INVESTMENTS Fieldwood Energy LLC                          GC 200 Lease G12209, GC 201 Lease G12210, GC 244 Lease G11043                 RED WILLOW OFFSHORE LLC, TALOS ENERGY                              $0.00      Assume and assign to Credit Bid
                         Agreements                                     Exploration and Oil, Inc and marathon oil compnay dated effective 17   INC.; Plan of Development by and between Shell Offshore Inc, BP                                                                                                                    OFFSHORE, LLC, WILD WELL CONTROL INC,                                                   Purchaser
                                                                        Apr 1996.                                                              Exploration and Oil, Inc and marathon oil compnay dated effective 17 Apr                                                                                                           CHEVRON USA INC, W & T ENERGY VI LLC, SHELL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                               1996.                                                                                                                                                                              TRADING (US) COMPANY



  1084                   Oilfield Services                              700468_Master Services Agreement dated effective 06/20/2019            FOREFRONT EMERGENCY MANAGEMENT LP                                         Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
  1085      2/25/2004    Joint Operating Agreement                      Ratification and Amdt. Of Operating Agreement eff. 2-25-2004 b/b       Forest Oil Corporation et al                                              Fieldwood Energy           WD 34 Lease G03414                                                                                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Forest Oil Corporation et al                                                                                                                     Offshore LLC                                                                                                                                                                                  Divisive Mergers
  1086      7/20/2004    Other Handling / Stabilization Agreements      PHA eff. 7-20-2004 b/b Forest Oil Corporation, as operator and co-     Forest Oil Corporation, as operator and co-owner of the WD 34 A PF and    Fieldwood Energy           WD 34 Lease G03414                                                                                                                               $0.00      Assume and Allocate Pursuant to
                                                                        owner of the WD 34 A PF and Red Willow Offshore, LLC, et al, as        Red Willow Offshore, LLC, et al, as producers                             Offshore LLC                                                                                                                                                                                  Divisive Mergers                  x
                                                                        producers
  1087       4/5/1972    Farmout Agreement                              Farmout Agmt by and between Forest Oil Corporation, et al and          Forest Oil Corporation, et al and Pelto Oil Company, et al                                           SS 249 Lease G01030                                                           TALOS ERT LLC, W & T ENERGY VI LLC                                 $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Pelto Oil Company, et al                                                                                                                                                                                                                                                                                                                       Divisive Mergers
  1088      2/25/2004    Farmout Agreement                              Farmout Agmt eff. 2-25-2004 b/b Forest Oil Corporation, Texas          Forest Oil Corporation, Texas Standard Oil Company, Noble Energy, Inc.    Fieldwood Energy           WD 34 Lease G03414                                                                                                                               $0.00      Assume and Allocate Pursuant to
                                                                        Standard Oil Company, Noble Energy, Inc. and Pioneer Natural           and Pioneer Natural Resources USA, Inc., as Farmors, and Houston          Offshore LLC                                                                                                                                                                                  Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Resources USA, Inc., as Farmors, and Houston Energy, L.P., as          Energy, L.P., as Farmee
                                                                        Farmee
  1089                   Oilfield Services                              700602_Master Services Agreement dated effective 10/09/2014            FORUM US INC                                                              Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1090       4/1/2006    Right of Way                                   Frances L. Welch Perry                                                 Frances L. Welch Perry                                                                               WC 66                                                                                                                                            $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
  1091       4/1/2006    Right of Way                                   Frances L. Welch Perry ETAL                                            Frances L. Welch Perry ETAL                                                                          WC 66                                                                                                                                            $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
  1092                   Non-Oilfield Services                          Janitorial Services Agreement / Master Services Contract effective     FRANCIS JANITORIAL SERVICES INC                                           Fieldwood Energy LLC       n.a.                                                                          n.a.                                                           $2,632.26      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        01/01/2014                                                                                                                                                                                                                                                                                                                                        Purchaser
  1093                   Oilfield Services                              Drilling: Tubular Handling; Casing Running Service                     FRANK'S INTERNATIONAL LLC                                                 Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1094       8/7/2014    Elections                                      MP 259 A-7 Recompletion Proposal Election: McMoRan elects not to Freeport-McMoRan Oil & Gas                                                      Fieldwood Energy LLC       MP 259 Lease G07827                                                           MCMORAN OIL & GAS LLC                                              $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        participate in A-7 welll to Tex W-5 Sand                                                                                                                                                                                                                                                                                                       Divisive Mergers
  1095      11/5/2014    Other Misc.                                    MP 259 A-7 Recompletion Request for extneion of Timely           Freeport-McMoRan Oil & Gas                                                      Fieldwood Energy LLC       MP 259 Lease G07827                                                           MCMORAN OIL & GAS LLC                                              $0.00      Assume and Allocate Pursuant to
                                                                        Operations: Request timely operations extension for propoed A-7                                                                                                                                                                                                                                                                                Divisive Mergers                  x
                                                                        well
  1096                   Oilfield Services                              700620_Joinder dated effective 11/15/2018                        FUGRO GEOSERVICES, INC                                                          Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                              Purchaser
  1097      6/30/2020    Other                                          Consulting Agreement                                                   G. MATT MCCARROLL                                                         Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                              Purchaser
  1098      6/30/2020    Other                                          Separation and Release Agreement                                       G. MATT MCCARROLL                                                         Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                              Purchaser
  1099                   Oilfield Services                              777869_Master Services Agreement dated effective 12/05/2018            GAIA EARTH SCIENCES LIMITED                                               Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                              Purchaser
  1100                   Oilfield Services                              777877_Master Services Agreement dated effective 02/11/2019            GATE                                                                      Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                              Purchaser
  1101                   Oilfield Services                              700651_Master Services Agreement dated effective 07/01/2014            GAUGINGS UNLIMITED LLC                                                    Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                              Purchaser
  1102                   Oilfield Services                              Turbines / Compressor Equipment Purchases and Maintainence             GE OIL & GAS COMPRESSION SYSTEMS, LLC                                     Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                              Purchaser
  1103                   Oilfield Services                              557242_Master Services Agreement dated effective 11/01/2013            GE OIL & GAS LOGGING SERVICES INC                                         Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                              Purchaser
  1104                   Oilfield Services                              555510_MSA dated effective 02/09/2015; Joinder effective               GE OIL & GAS PRESSURE CONTROL LP (Hydril)                                 Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        04/02/2019; Joinder effective 05/14/2019                                                                                                                                                                                                                                                                                                          Divisive Mergers
  1105                   Non-Oilfield Services                                                                                                 GEOCOMPUTING GROUP LLC                                                    Fieldwood Energy LLC       n.a.                                                                          n.a.                                                        $137,685.20        Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                              Purchaser
  1106                   Oilfield Services                              Geological and Geophysical Integrated Modeling                         GEOLOGICAL & GEOPHYSICAL INTEGRATED MODELING                              Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                              Purchaser
  1107                   Oilfield Services                              777549_Master Services Agreement dated effective 12/17/2017            GIR SOLUTIONS LLC                                                         Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                              Purchaser
  1108                   Oilfield Services                              Tank & Vessel Builder                                                  GLOBAL VESSEL & TANK, LLC                                                 Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                              Purchaser
  1109      12/31/2007 Acquisition / PSA / Other Purchase or Sale       PURCHASE AND SALE AGREEMENT BY AND BETWEEN GOM                         GOM SHELF LLC AND WILD WELL CONTROL INC.                                  Fieldwood Energy LLC       GI 40 Lease 128, GI 41 Lease 129, GI 41 Lease 130, GI 47 Lease 133, GI 48 APACHE SHELF EXPLORATION LLC, BP AMERICA                               $0.00     Assume and (i) assign to Credit Bid
                       Agreements                                       SHELF LLC AND WILD WELL CONTROL INC.                                                                                                                                        Lease 134, WD 69 Lease 181, WD 70 Lease 182                               PRODUCTION COMPANY                                                             Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                               Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
  1110      3/28/2005    Property Participation & Exchange              PARTICIPATION AGREEMENT BY AND BETWEEN GOM SHELF                       GOM SHELF LLC BY APACHE CORPORATION AND RIDGEWOOD                         Fieldwood Energy LLC       WD 94 Lease 839, WD 95 Lease G01497, WD 96 Lease G01498                                                                                          $0.00      Assume and assign to Credit Bid
                         Agreements                                     LLC BY APACHE CORPORATION AND RIDGEWOOD ENERGY                         ENERGY CORPORATION                                                                                                                                                                                                                                                        Purchaser                                 x
                                                                        CORPORATION
  1111      12/19/2007 Letter Agreement - Other Land                    Retention of 2007 AFEs rather than issue 2008 AFEs by and              GOM Shelf LLC Chevron U.S.A. Inc.                                         GOM Shelf LLC              GI 39 Lease 127, GI 40 Lease 128, GI 41 Lease 129, GI 41 Lease 130, GI 47 APACHE SHELF EXPLORATION LLC, BP AMERICA                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        between GOM Shelf LLC Chevron U.S.A. Inc.                                                                                                                                   Lease 133, GI 46 Lease 132, GI 48 Lease 134, GI 52 Lease 177              PRODUCTION COMPANY                                                                          Purchaser
  1112      7/18/2007    Water Bottom Contracts                         Renewal of term Contract No. 194 with State of LA by and between       GOM Shelf LLC State of LA State Land Office                               GOM Shelf LLC              GI 43 Et al. Lease 175                                                    APACHE SHELF EXPLORATION LLC, BP AMERICA                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        GOM Shelf LLC State of LA State Land Office                                                                                                                                                                                                           PRODUCTION COMPANY                                                                          Purchaser
  1113       7/2/2012    Water Bottom Contracts                         Renewal of term Contract No. 194 with State of LA by and between       GOM Shelf LLC State of LA State Land Office                               GOM Shelf LLC              AREA 5 GI 43 Lease 175                                                    APACHE SHELF EXPLORATION LLC, BP AMERICA                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        GOM Shelf LLC State of LA State Land Office                                                                                                                                                                                                           PRODUCTION COMPANY                                                                          Purchaser
  1114       7/6/2017    Water Bottom Contracts                         Renewal of term Contract No. 194 with State of LA by and between       GOM Shelf LLC State of LA State Land Office                               GOM Shelf LLC              GI 43 Et al. Lease 175                                                    APACHE SHELF EXPLORATION LLC, BP AMERICA                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        GOM Shelf LLC State of LA State Land Office                                                                                                                                                                                                           PRODUCTION COMPANY                                                                          Purchaser
  1115      11/21/2019 Letter Agreement - Other Land                    Letter Agreement SS 198 J-11 Well zone shift: Zone shift               GOM Shelf Offshore LLC and Talos Energy Offshore LLC                      GOM Shelf LLC              SS 198 Lease 593                                                          RENAISSANCE OFFSHORE, LLC, TALOS                                       $0.00      Assume and Allocate Pursuant to
                                                                        recommended and election fron HO to HG sand by and between                                                                                                                                                                                            PRODUCTION LLC                                                                           Divisive Mergers                  x
                                                                        GOM Shelf Offshore LLC and Talos Energy Offshore LLC
  1116                   Oilfield Services                              529966_Master Services Agreement dated effective 11/01/2013            GREENE'S ENERGY GROUP, LLC                                                Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1117                   Oilfield Services                           Pressure Testing, Pipleine Flushes, Flowback Equipment, Tree,             GREENES HOLDING CORPORATION                                               Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                     Valve and Wellhead Services                                                                                                                                                                                                                                                                                                                         Purchaser
  1118      11/21/2016 Well / Prospect Proposals                     by and between Fieldwood Energy Offshore LLC and GS E&R                   GS E&R America Offshore, LLC                                              Fieldwood Energy           GI 94 Lease G02163, SS 79 Lease G15277, VR 332 Lease G09514, WD 34                                                                               $0.00      Assume and assign to Credit Bid
                                                                     America Offshore, LLC: Offer to Purchase GS E &R America                                                                                            Offshore LLC               Lease G03414                                                                                                                                                         Purchaser                                 x
                                                                     Offshore, LLC's Interest in GI 94, SS 79, VR 332 and WD 34
  1119       10/1/2016 Assignment of Oil & Gas Leasehold Interest(s) by and between Fieldwood Energy Offshore LLC and GS E&R                   GS E&R America Offshore, LLC; Fieldwood Energy Offshore LLC; Bureau       Fieldwood Energy           GI 94 Lease G02163, SS 79 Lease G15277, VR 332 Lease G09514, WD 34                                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                     America Offshore, LLC:                                                    of Ocean Energy Management                                                Offshore LLC               Lease G03414                                                                                                                                                         Purchaser
  1120                 Oilfield Services                             528563_Master_Service_Contract Effective_11-1-2013                        GULF COAST MARINE FABRICATORS, INC                                        Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1121                   Oilfield Services                              530974_Master Services Agreement dated effective 11/01/2013            GULF CRANE SERVICES, INC.                                                 Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser



                                                                                                                                                                                                                                              Page 39 of 62
                                                                                                                Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 45 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                        Credit Bid
    #                                  Contract Category                                     Contract Description [1][2]                                           Known Contract Counterparties [3]                         Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                             Purchaser
  1122                   Oilfield Services                              500963_Master_Service_Contract Effective_7-1-2019                       GULF ISLAND SERVICES, LLC                                                  Fieldwood Energy LLC     n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                            Purchaser
  1123                   Oilfield Services                              700921_Rental Agreement dated effective 04/10/2015                      GULF OFFSHORE RENTALS LLC                                                  Fieldwood Energy LLC     n.a.                                                                          n.a.                                                               $0.00    Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                        Divisive Mergers
  1124      11/17/1978 Farmout Agreement                                Farmout Agreement dated November 17,1978 between Gulf Oil               Gulf Oil Corporation and Shell Oil Company                                 Fieldwood Energy         SP 61 Lease G01609                                                                                                                               $0.00   Assume and (i) assign to Credit Bid
                                                                        Corporation and Shell Oi! Company covering the Northeast Quarter                                                                                   Offshore LLC                                                                                                                                                                    Purchaser (pursuant to the Plan and the
                                                                        (NE/4) of that certain Oil and Gas Lease dated July 1,1967 bearing                                                                                                                                                                                                                                                                   Credit Bid Purchase Agreement) on
                                                                        Serial No. OCS-G 1609, South Pass Area Block 61.                                                                                                                                                                                                                                                                                   account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                             (ii) allocate pursuant to the Divisive      x         x
                                                                                                                                                                                                                                                                                                                                                                                                             Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                             Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                      Purchase Agreement)
  1125      4/28/1982    Letter Agreement - Other Land                  Letter Agreement dated April 28,1982 between Gulf Oil Corporation Gulf Oil Corporation and Shell Oil Company                                       Fieldwood Energy         SP 61 Lease G01609                                                                                                                               $0.00     Assume and (i) assign to Credit Bid
                                                                        and Shell Oil Company evidencing an agreement for Gulf Oil                                                                                         Offshore LLC                                                                                                                                                                      Purchaser (pursuant to the Plan and the
                                                                        Company to install a Drilling Platform in the Northeast Quarter (NE/4)                                                                                                                                                                                                                                                                 Credit Bid Purchase Agreement) on
                                                                        South Pass Area Block 61.                                                                                                                                                                                                                                                                                                            account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
  1126      11/1/1972    Operating Agreement - Other                    b/b Gulf Oil Corporation, Mobil Oil Corporation, Pennzoil Offshore      Gulf Oil Corporation, Mobil Oil Corporation, Pennzoil Offshore Gas                                  MP 138 G02191, MP 140 Lease G02193, MP 146 G02195, SP 49 Lease                JX NIPPON OIL EXPLORATION USA LTD                                  $0.00      Assume and Allocate Pursuant to
                                                                        Gas Operators, Inc. , and Pennzoil Louisiana and Texas Offshore,        Operators, Inc. , and Pennzoil Louisiana and Texas Offshore, Inc. , as                              G02177                                                                                                                                                             Divisive Mergers                  x
                                                                        Inc. , as amended                                                       amended
  1127      11/1/1980    Joint Operating Agreement                      Operating Agreement, Main Pass Area, Blocks 77 and 78, Gulf of          Gulf Oil Corporation, Texoma Production Company, The Anschutz              Fieldwood Energy         MP 77 Lease G04481                                                                                                                               $0.00      Assume and Allocate Pursuant to
                                                                        Meidco, dated effective November 1, 1980,between Gulf Oil               Corporation, NICOR Exploration                                             Offshore LLC                                                                                                                                                                                Divisive Mergers
                                                                        Corporation, Texoma Production'Company, The Anschutz                    Company, and The Superior Oil Company
                                                                        Corporation, NICOR Exploration
                                                                        Company, and The Superior Oil Company, covering the federal Oil                                                                                                                                                                                                                                                                                                                  x                             x
                                                                        and Gas Lease OCS-G 4481, Blocks 77>and78 Main Pass Area,
                                                                        Offshore Louisiana, a true copy of the original is recorded in C.O.B.
                                                                        592, Folio 658,
                                                                        Plaquemines Parish, Louisiana.
  1128      1/31/2014    Construction Agreements                        Construction and Coordination Agreement by and among Gulf Star          Gulf Star One, LLC, Noble Energy, Inc. (Fieldwood is successor-in-interest Fieldwood Energy LLC     MC 948 Lease G28030, MC 949 Lease G32363, MC 992 Lease G24133, MC ECOPETROL AMERICA LLC, TALOS ENERGY                                            $0.00      Assume and assign to Credit Bid
                                                                        One, LLC, Noble Energy, Inc. (Fieldwood is successor-in-interest to     to Noble Energy, Inc.), Ecopetrol America Inc., Samson Offshore, LLC and                            993 Lease G24134                                                  OFFSHORE, LLC                                                                                      Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Noble Energy, Inc.), Ecopetrol America Inc., Samson Offshore, LLC       Marathon Oil Company effective January 31, 2014.
                                                                        and Marathon Oil Company effective January 31, 2014.
  1129     Effective as Marketing - PHA                                 Gulstar One LLC, Noble Energy, Inc., Ecopetrol America, Inc.,           Gulstar One LLC, Noble Energy, Inc., Ecopetrol America, Inc., Samson                                MC 948 Lease G28030                                                           ECOPETROL AMERICA LLC, TALOS ENERGY                                $0.00      Assume and assign to Credit Bid
           of 7/1/2016                                                  Samson Offshore Mapleleaf, LLC and Maraton Oil Company. Noble,          Offshore Mapleleaf, LLC and Maraton Oil Company. Noble, Ecopetrol,                                                                                                                OFFSHORE, LLC                                                                          Purchaser                                 x
                                                                        Ecopetrol, Samson and Marathon Oil Company                              Samson and Marathon Oil Company
  1130       Effective   Marketing - PHA                                Gulstar One, Noble Energy, Inc, Ecopetrol America Inc., Samson          Gulstar One, Noble Energy, Inc, Ecopetrol America Inc., Samson Offshore                             MC 948 Lease G28030                                               ECOPETROL AMERICA LLC, TALOS ENERGY                                            $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
             8/4/2016                                                   Offshore Mapleleaf, Inc and Marathon Oil Company                        Mapleleaf, Inc and Marathon Oil Company                                                                                                                               OFFSHORE, LLC                                                                                       Purchaser
  1131      11/5/2013    Letter Agreement - Other Land                  Vote to end Appraisal ops between the Gunflint Parnters                 Gunflint Partners                                                          Fieldwood Energy LLC     MC 948 Lease G28030, MC 949 Lease G32363, MC 992 Lease G24133, MC ECOPETROL AMERICA LLC, TALOS ENERGY                                            $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                    993 Lease G24134                                                  OFFSHORE, LLC                                                                                       Purchaser
  1132                   Oilfield Services                              536275_Master Services Agreement dated effective 03/10/2014             GYRODATA, INC                                                              Fieldwood Energy LLC     n.a.                                                              n.a.                                                                           $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1133       7/9/2012    Joint Operating Agreement                      Offshore Operating Agreement (Ship ShOperating Agreementl 176           Hall-Houston Exploration IV, L.P, as Operator and GOM Offshore             Fieldwood Energy         SS 176 Lease G33646                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                        Prospect OCS-G 33646) Originally by and between Hall-Houston            Exploration I, LLC and Apache Corporation as Non-Operators                 Offshore LLC                                                                                                                                                                                Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Exploration IV, L.P, as Operator and GOM Offshore Exploration I,
                                                                        LLC and Apache Corporation as Non-Operators
  1134       3/2/2016    Withdrawal Agreement                           by and between Fieldwood Energy LLC and Hall-Houston Exploration        Hall-Houston Exploration IV, L.P.                                          Fieldwood Energy LLC     SS 176 Lease G33646                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        IV, L.P.: Hall Houston withdrawal Agreement                                                                                                                                                                                                                                                                                                    Divisive Mergers
  1135       9/1/1988    Operating Agreement - Other                    Ownership and Operating Agreement BY Hall-Houston Offshore,             Hall-Houston Offshore, Exxon Corporation, Ridgewood, et al, Amerada                                 HI 176 Lease G27509                                                                                                                              $0.00      Assume and assign to Credit Bid
                                                                        Exxon Corporation, Ridgewood, et al and Amerada Hess Coropration        Hess Coropration                                                                                                                                                                                                                                                          Purchaser                                x

  1136                   Oilfield Services                              500672_Master Services Agreement dated effective 11/01/2013;            HALLIBURTON ENERGY SERVICES                                                Fieldwood Energy LLC     n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Amendment dated effective 07/06/2016                                                                                                                                                                                                                                                                                                              Purchaser
  1137       3/7/1996    Joint Development / Venture / Exploration      Letter Agreement by and between Hardy Oil & Gas USA, Inc., British-     Hardy Oil & Gas USA, Inc., British-Borneo Exploration by Hardy Oil & Gas                            GA 151 Lease G15740                                                           ENVEN ENERGY VENTURES LLC                                          $0.00      Assume and Allocate Pursuant to
                         Agreements                                     Borneo Exploration by Hardy Oil & Gas USA, inc., British Borneo         USA, inc., British Borneo Exploration, Inc. and Zilkha Energy Company                                                                                                                                                                                                  Divisive Mergers                  x
                                                                        Exploration, Inc. and Zilkha Energy Company
  1138      2/26/1996    Joint Development / Venture / Exploration      Hardy Oil & Gas USA, Inc., British-Borneo Exploration, Inc. and         Hardy Oil & Gas USA, Inc., British-Borneo Exploration, Inc. and Zilkha                              GA 151 Lease G15740                                                           ENVEN ENERGY VENTURES LLC                                          $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                         Agreements                                     Zilkha Energy Company                                                   Energy Company                                                                                                                                                                                                                                                         Divisive Mergers
  1139                   Oilfield Services                              777856_Master Services Agreement dated effective 01/16/2019             HARDY OILFIELD SERVICE LLC                                                 Fieldwood Energy LLC     n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1140      6/15/2012    Marketing - Connection Agreement               CONNECTION AGREEMENT BETWEEN HARVEST-MARKS                              HARVEST-MARKS PIPELINE, LLC AND APACHE CORPORATION FOR                                              MP 140 Lease G02193                                                           JX NIPPON OIL EXPLORATION USA LTD                                  $0.00      Assume and Allocate Pursuant to
                                                                        PIPELINE, LLC AND APACHE CORPORATION FOR 10" CRUDE                      10" CRUDE OIL LINE                                                                                                                                                                                                                                                     Divisive Mergers                  x
                                                                        OIL LINE
  1141                   Oilfield Services                              501029_Master Services Agreement dated effective 12/01/2013             HB RENTALS LC                                                              Fieldwood Energy LLC     n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1142                   Non-Oilfield Services                          Annual contract and quarterly installment agreement                     HCL MECHANICAL SERVICES. LLC                                               Fieldwood Energy LLC     n.a.                                                                          n.a.                                                           $2,559.04      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1143       1/1/2019    Non-Oilfield Services                          Administrative Services Agreement                                       HEALTH CARE SERVICE CORP                                                   Fieldwood Energy LLC     n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1144      3/30/2009    Property Participation & Exchange              Participation Agreement dated March 30, 2009 between Helis Oil &        Helis Oil & Gas Company, L.L.C. , et al and Challenger Minerals Inc.       Fieldwood Energy SP      SS 252 Lease G01529                                                           BADGER OIL CORPORATION, CL&F RESOURCES                             $0.00      Assume and allocate pursuant to
                         Agreements                                     Gas Company, L.L.C. , et al and Challenger Minerals Inc.                                                                                           LLC                                                                                                    LP, HELIS OIL & GAS COMPANY LLC, HOUSTON                                            divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                                                                                                                                                                                                                                                                                  ENERGY LP, HOUSTON ENERGY HOLDINGS, LLC,
                                                                                                                                                                                                                                                                                                                                  SANARE ENERGY PARTNERS, LLC
  1145      3/30/2009    Operating Agreement - Other                    Memorandum of Offshore Operating Agreement and Financing                Helis Oil & Gas Company, L.L.C. et al                                      Fieldwood Energy LLC;    SS 252 Lease G01529                                                           BADGER OIL CORPORATION, CL&F RESOURCES                             $0.00      Assume and allocate pursuant to
                                                                        Agreement dated March 30, 2009 between Helis Oil & Gas                                                                                             Fieldwood Energy SP                                                                                    LP, HELIS OIL & GAS COMPANY LLC, HOUSTON                                            divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                        Company, L.L.C. et al                                                                                                                              LLC                                                                                                    ENERGY LP, HOUSTON ENERGY HOLDINGS, LLC,
                                                                                                                                                                                                                                                                                                                                  SANARE ENERGY PARTNERS, LLC
  1146      3/30/2009    Joint Operating Agreement                      Offshore Operating Agreement dated March 30 2009 between Helis Helis Oil & Gas Company, L.L.C., Operator, and Houston Energy, LP, et al, Fieldwood Energy SP                SS 252 Lease G01529                                                           BADGER OIL CORPORATION, CL&F RESOURCES                             $0.00      Assume and allocate pursuant to
                                                                        Oil & Gas Company, L.L.C., Operator, and Houston Energy, LP, et al, Non-operators                                                        LLC                                                                                                              LP, HELIS OIL & GAS COMPANY LLC, HOUSTON                                            divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                        Non-operators; as Ratified and Amended by Ratification And                                                                                                                                                                                                ENERGY LP, HOUSTON ENERGY HOLDINGS, LLC,
                                                                        Amendment of Operating Agreement dated March 16, 2012                                                                                                                                                                                                     SANARE ENERGY PARTNERS, LLC
  1147      10/19/2015 Operating Agreement - Other                      by and between Fieldwood Energy LLC and Helis Oil and Gas           Helis Oil and Gas Company L.L.C.                                     Fieldwood Energy LLC               HI 129 Lease G01848                                                           W & T OFFSHORE INC, HELIS OIL & GAS COMPANY                        $0.00      Assume and Allocate Pursuant to
                                                                        Company L.L.C.: Contract Operations Agreement #18 Helis well                                                                                                                                                                                              LLC, HELIS OIL & GAS CO, CALYPSO                                                     Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                  EXPLORATION LLC, CHEYENNE PETROLEUM
                                                                                                                                                                                                                                                                                                                                  COMPANY, MAGNUM HUNTER PRODUCTION INC
  1148                   Oilfield Services                              777516-Daywork Drilling Contract dated 7/17/2018                        HELIX ENERGY SOLUTIONS GROUP INC                                           Fieldwood Energy LLC     n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1149       4/1/2013 Other Services Agreements                         Response Resources Agreement                                            Helix Energy Solutions Group, Inc.                                                                  Area wide                                                                                                                                        $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
            12/10/2010                                                  Utilization Agreement                                                                                                                                                                                                                                                                                                                             Purchaser
  1150                 Oilfield Services                                557021-Daywork Drilling Contract dated 1-31-2012                        HELMERICH & PAYNE INT'L DRILLING CO                                        Fieldwood Energy LLC     n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1151                   Non-Oilfield Services                          PCOOSA Usage (January and December 2020)                                HGC CONSULTING                                                             Fieldwood Energy LLC     n.a.                                                                          n.a.                                                         $16,500.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1152      8/15/1991    Operating Agreement - Other                    HI A442 Operating Agreement C-XX-XXXXXXX                                HI A442 OA C-XX-XXXXXXX                                                    Fieldwood Energy LLC     HI A442 Lease G11383                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
  1153                   Oilfield Services                              531398_Master Services Agreement dated effective 12/09/2013             HOLE OPENER CORP                                                           Fieldwood Energy LLC     n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1154                   Oilfield Services                              Rigging Supplies                                                        HOLLOWAY HOUSTON                                                           Fieldwood Energy LLC     n.a.                                                                          n.a.                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers




                                                                                                                                                                                                                                              Page 40 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 46 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                          Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                 Credit Bid
    #                                  Contract Category                                    Contract Description [1][2]                                          Known Contract Counterparties [3]                           Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                     Proposed Contract Treatment [8]    FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                      Purchaser
  1155       5/1/2019    Joint Operating Agreement                      Santiago / Santa Cruz Joint Operating Agreement dated effective         Houston Energy Deepwater Ventures I, LLC; Red Willow Offshore            Fieldwood Energy LLC       MC 519 Lease G27278                                                           BP EXPLORATION & PRODUCTION INC, HOUSTON                           $0.00     Assume and assign to Credit Bid
                                                                        May 1, 2019, by and between Fieldwood, Red Willow and HEDV,                                                                                                                                                                                               ENERGY DEEPWATER VENTURES I, RED WILLOW                                               Purchaser
                                                                        which governs the operating rights interest on that certain oil and gas                                                                                                                                                                                   OFFSHORE LLC
                                                                        lease OCS-G 27278 (MC 519) as amended                                                                                                                                                                                                                                                                                                                                               x
                                                                        (a) by that certain First Amendment to the Santiago / Santa Cruz
                                                                        JOperating Agreement made effective 31 May 2019 by and between
                                                                        Fieldwood, Red Willow and HEDV
  1156      10/15/2018 Joint Operating Agreement                        Joint Operating Agreement by and among BP Exploration &           Houston Energy Deepwater Ventures I, LLC; Red Willow Offshore, LLC             Fieldwood Energy LLC       MC 519 Lease G27278                                                           BP EXPLORATION & PRODUCTION INC, HOUSTON                           $0.00     Assume and assign to Credit Bid
                                                                        Production Inc., Fieldwood Energy LLC, Red Willow Offshore, LLC                                                                                                                                                                                           ENERGY DEEPWATER VENTURES I, RED WILLOW                                               Purchaser
                                                                        and Houston Energy Deepwater Ventures I, LLC made effective as of                                                                                                                                                                                         OFFSHORE LLC
                                                                        October 15, 2018 and as amended by                                                                                                                                                                                                                                                                                                                                                  x
                                                                        a) that First Amendment to the CPN Joint Operating Agreement
                                                                        made effective 31 May 2019.

  1157      3/12/2019    Letter Agreement - Operating Agreement         Letter Agreement by and between Fieldwood Energy LLC, Red             Houston Energy Deepwater Ventures I, LLC; Red Willow Offshore, LLC         Fieldwood Energy LLC       MC 519 Lease G27278                                                           BP EXPLORATION & PRODUCTION INC, HOUSTON                           $0.00     Assume and assign to Credit Bid
                                                                        Willow Offshore and HEDVI waiving certain requirements under the                                                                                                                                                                                          ENERGY DEEPWATER VENTURES I, RED WILLOW                                               Purchaser                           x
                                                                        Operating Agreement for Project Team                                                                                                                                                                                                                      OFFSHORE LLC
  1158      6/10/2019    Joint Development / Venture / Exploration      Genovesa Development Plan by and between Fieldwood Energy             Houston Energy Deepwater Ventures I, LLC; Red Willow Offshore, LLC         Fieldwood Energy LLC       MC 519 Lease G27278                                                           BP EXPLORATION & PRODUCTION INC, HOUSTON                           $0.00     Assume and assign to Credit Bid
                         Agreements                                     LLC, Red Willow Offshore and HEDVI approving the development of                                                                                                                                                                                           ENERGY DEEPWATER VENTURES I, RED WILLOW                                               Purchaser                           x
                                                                        the Genovesa Discovery on MC 519                                                                                                                                                                                                                          OFFSHORE LLC
  1159       5/1/2007    Joint Operating Agreement                      Joint Operating Agreement - Santiago Prospect, dated effective 1      Houston Energy Deepwater Ventures I, LLC; Red Willow Offshore; BP          Fieldwood Energy LLC       MC 519 Lease G27278, MC 563 Lease G21176                                      BP EXPLORATION & PRODUCTION INC, HOUSTON                           $0.00     Assume and assign to Credit Bid
                                                                        May 2007 by and between Noble Energy, Inc (as predecessor in          Exploration & Production Inc.; Kosmos Energy GOM Op; Ridgewood S                                                                                                                    ENERGY DEEPWATER VENTURES I, RED WILLOW                                               Purchaser
                                                                        interest to Fieldwood Energy LLC) as Operator and Red Willow          Santa Cruz; ILX Prospect Santa Cruz                                                                                                                                                 OFFSHORE LLC
                                                                        Offshore, LLC and HE&D Offshore, L.P. covering MC 519 and MC
                                                                        563 and superseded by that certain Unit Operating Agreement
                                                                        (Offshore Operating Agreement) dated dated effective January 1,
                                                                        2009, originally by and between Noble Energy, Inc. (as predecessor
                                                                        in interest of Fieldwood), as Operator, and BP, Red Willow and
                                                                        HE&D Offshore, L.P. as Non-Operators, as amended
                                                                        (a)by that certain First Amendment of the Unit Operating Agreement
                                                                        and Establishment of Lease Offshore Operating Agreements, dated
                                                                        effective as of October 10, 2014, by and among BP, Red Willow,
                                                                        HEDV, Noble Energy, Inc. (as predecessor in interest of Fieldwood),                                                                                                                                                                                                                                                                                                                 x
                                                                        Deep Gulf Energy III, LLC, Ridgewood South Santa Cruz, LLC and
                                                                        ILX Prospect South Santa Cruz, LLC and
                                                                        (b)by that certain Second Amendment of the Offshore Operating
                                                                        Agreement, dated effective as of October 15, 2018, by and among
                                                                        BP, Red Willow, HEDV and Fieldwood and
                                                                        (c) by by that certain Third Amendment of the Offshore Operating
                                                                        Agreement, dated effective as of 1 May 2019, by and among BP,
                                                                        Red Willow, HEDV and Fieldwood and
                                                                        (d) by that certain Fourth Amendment of the Offshore Operating
                                                                        AGreement, dated effective as of 31 MAy 2019 by and among Red
                                                                        Willow, HEDV and Fieldwood.

  1160       6/1/2012    Joint Operating Agreement                      Joint Operating Agreement made and entered into effective 1 jun 12,   Houston Energy Deepwater Ventures V, LLC; Red Willow Offshore, LLC;        Fieldwood Energy LLC       MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343                 HOUSTON ENERGY DEEPWATER VENTURES V,                               $0.00     Assume and assign to Credit Bid
                                                                        among Noble Energy, Inc. LLC, Red Willow Offshore, LLC, and           W & T Energy VI, LLC                                                                                                                                                                RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                              Purchaser                           x
                                                                        Houston Energy Deepwater Ventures V, LLC                                                                                                                                                                                                                  LLC
  1161      10/1/2015    Unit Agreement and/or Unit Operating           Unit Agreement (754316002) by and between the Big Bend                Houston Energy Deepwater Ventures V, LLC; Red Willow Offshore, LLC;        Fieldwood Energy LLC       MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343                 HOUSTON ENERGY DEEPWATER VENTURES V,                               $0.00     Assume and assign to Credit Bid
                         Agreement                                      Producers (Noble Energy Inc, W+T Energy VI, LLC, Red Willow           W & T Energy VI, LLC                                                                                                                                                                RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                              Purchaser
                                                                        Offshore, LLC and HEDV V, LLC) and the US Dept of Interior dated                                                                                                                                                                                          LLC                                                                                                                       x
                                                                        29 Mar 16, but effective 1 Oct 15 and whose Exhibit A/B has been
                                                                        revised dated 18 Jan 19, but effecitve 26 OCt 18
  1162      5/16/2014    Termination / Ratification and Joinder of      Terminates Farmouts dated 05.01.13 and 06.01.13                       Houston Energy, L.P.                                                       Fieldwood Energy SP        SS 252 Lease G01529                                                           BADGER OIL CORPORATION, CL&F RESOURCES                             $0.00     Assume and allocate pursuant to
                         Operating or Other Agreements                                                                                                                                                                   LLC                                                                                                      LP, HELIS OIL & GAS COMPANY LLC, HOUSTON                                           divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
                                                                                                                                                                                                                                                                                                                                  ENERGY LP, HOUSTON ENERGY HOLDINGS, LLC,
                                                                                                                                                                                                                                                                                                                                  SANARE ENERGY PARTNERS, LLC
  1163      2/22/2011    Marketing - PHA                                Production Handling Agreement for Monforte Exploration Operated       Humt Oil Company as Owner and Monforte Exploration LLC as Producer                                    SM 48 00786                                                                                                                                      $0.00     Assume and Allocate Pursuant to
                                                                        SMI 48 Well No. E-2 at Hunt Oil Owned and Operated SM 39              and Amendment and Ratification eff. April 1, 2013 by and between                                                                                                                                                                                                        Divisive Mergers
                                                                        Facilities effective February 22, 2011 by and between Humt Oil        Dynamic Offshore Resources, LLC as owner and successor to Hunt Oil C
                                                                        Company as Owner and Monforte Exploration LLC as Producer and
                                                                        Amendment and Ratification eff. April 1, 2013 by and between                                                                                                                                                                                                                                                                                                              x
                                                                        Dynamic Offshore Resources, LLC as owner and successor to Hunt
                                                                        Oil Company and Apache Corporation as producer and successor to
                                                                        Monforte Exploration LLC
  1164      2/17/2010    Farmout Agreement                              Farmout Agmt b/b Hunt Oil Company (Farmor) and Castex Offshore Hunt Oil Company (Farmor) and Castex Offshore Inc. and Walter Oil &                                          HI 176 Lease G27509                                                                                                                              $0.00     Assume and assign to Credit Bid
                                                                        Inc. and Walter Oil & Gas Corporation (Farmees); created HI 176 orri Gas Corporation (Farmees); created HI 176 orri                                                                                                                                                                                                                             Purchaser                           x

  1165      2/24/2003    Operating Agreement - Other                    PA and Joint Operating Agreement dated 2/24/03 between Hunt           Hunt Petroleum (AEC), Inc. and LLOG Exploraiton Offshore, Inc              Fieldwood Energy LLC       SM 0040 Lease G13607, SM 0041 Lease G01192                                    SANARE ENERGY PARTNERS, LLC                                        $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        Petroleum (AEC), Inc. and LLOG Exploraiton Offshore, Inc                                                                                                                                                                                                                                                                                        Purchaser
  1166       6/1/2003    Joint Area Agreements                          Hunt Petroleum, Devon Energy, LLOG Exploration, as ratified by        Hunt Petroleum, Devon Energy, LLOG Exploration, as ratified by Apache                                 SM 40 Lease G13607, SM 41 Lease G01192                                        SANARE ENERGY PARTNERS, LLC                                        $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        Apache Corp with letter dated 06-30-2003                              Corp with letter dated 06-30-2003                                                                                                                                                                                                                                         Purchaser
  1167       7/1/2003    Lease of Platform Space                        Lease and Operations Agreement between Hunt Petroleum, LLOF           Hunt Petroleum, LLOF and Apache                                                                       SM 40 Lease G13607, SM 41 Lease G01192                                        SANARE ENERGY PARTNERS, LLC                                        $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        and Apache                                                                                                                                                                                                                                                                                                                                      Purchaser
  1168       6/1/2003    Joint Area Agreements                          Hunt Petroleum, LLOG Exploration, ratification with Apache Corp -     Hunt Petroleum, LLOG Exploration, ratification with Apache Corp - letter                              SM 40 Lease G13607, SM 41 Lease G01192                                        SANARE ENERGY PARTNERS, LLC                                        $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        letter dated 06-30-2003 - Letter                                      dated 06-30-2003                                                                                                                                                                                                                                                          Purchaser
  1169       6/1/2003    Operating Agreement - Other                    Operating Agreement SM 40 W/2 and SM 41 E/2 by and between            Hunt Petroleum, LLOG Exploration,Inc and Devon Energy Production                                      SM 40 Lease G13607, SM 41 Lease G01192                                        SANARE ENERGY PARTNERS, LLC                                        $0.00     Assume and assign to Credit Bid
                                                                        Hunt Petroleum, LLOG Exploration,Inc and Devon Energy Production      Company attached to the Joint Area Agreement                                                                                                                                                                                                                              Purchaser                           x
                                                                        Company attached to the Joint Area Agreement
  1170       7/2/2018    HWCG SUB LLC Organizational Docs.              Limited Liability Company                                             HWCG Sub LLC                                                               Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1171       7/2/2018    HWCG SUB LLC Organizational Docs.              Organizational Consent                                                HWCG Sub LLC                                                               Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1172      8/13/2018    HWCG SUB LLC Organizational Docs.              Assignment of Membership Interest                                     HWCG Sub LLC                                                               Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1173      8/13/2018    HWCG SUB LLC Organizational Docs.              Contribution Agreement                                                HWCG Sub LLC                                                               Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1174      8/13/2018    HWCG SUB LLC Organizational Docs.              Consent of Noble Energy, Inc.                                         HWCG Sub LLC                                                               Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1175                   Oilfield Services                              700974_Master Services Agreement dated effective 04/16/2015           IDEAL ENERGY SOLUTIONS LLC                                                 Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1176                   Non-Oilfield Services                          Perpetual Software License Agreement                                  IHS GLOBAL INC                                                             Fieldwood Energy LLC       n.a.                                                                          n.a.                                                         $84,265.64      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1177       4/1/2018    Unit Agreement and/or Unit Operating           GC 40 Unit Operating Agreement by and between Fieldwood Energy        ILX Prospect Katmai, LLC; Ridgewood Katmai, LLC                            Fieldwood Energy LLC       EW 1009 Lease G34878, EW 1010 Lease G34879, EW 1011 Lease                     ILX PROSPECT KATMAI LLC, RIDGEWOOD KATMAI                          $0.00     Assume and assign to Credit Bid
                         Agreement                                      LLC, Ridgewood Katmai, LLC and ILX Prospect Katmai, LLC,                                                                                                                    G34880, GC 040 Lease G34536, GC 041 Lease G34537, GC 39 A Lease               LLC                                                                                   Purchaser                           x
                                                                        effective April 1, 2018                                                                                                                                                     G34966, GC 039 B Lease G36476
  1178      11/1/2018    Joint Development / Venture / Exploration      Letter Agreement re Abbreviated Development PLan by and between       ILX Prospect Katmai, LLC; Ridgewood Katmai, LLC                            Fieldwood Energy LLC       EW 1009 Lease G34878, EW 1010 Lease G34879, EW 1011 Lease                     ILX PROSPECT KATMAI LLC, RIDGEWOOD KATMAI                          $0.00     Assume and assign to Credit Bid
                         Agreements                                     Fieldwood Energy LLC, Ridgewood Katmai, LLC and ILX Prospect                                                                                                                G34880, GC 040 Lease G34536, GC 041 Lease G34537, GC 39 A Lease               LLC                                                                                   Purchaser                           x
                                                                        Katmai, LLC, effective November 1, 2018                                                                                                                                     G34966, GC 039 B Lease G36476
  1179       8/1/2013    Operating Agreement - Other                    Offshore Operating Agreement, effective as of August 1, 2013,         ILX; Ridgewood; W & T Energy Offshore                                      Fieldwood Energy LLC       MC 782 Lease G33757                                                           RIDGEWOOD DANTZLER LLC, TALOS                                      $0.00     Assume and assign to Credit Bid
                                                                        between Noble Energy, Inc. (Fieldwood is successor-in-interest to                                                                                                                                                                                         EXPLORATION LLC, W & T ENERGY VI LLC                                                  Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        Noble Energy, Inc.) and Ridgewood Energy Corporation as amended
                                                                        by that First Amendment dated 1 Aug 2016
  1180      1/17/2019    Other                                          Equipment Lease Agreement (Sales order # 307392)                      IMAGENET CONSULTING LLC                                                    Fieldwood Energy LLC       n.a.                                                                          n.a.                                                           $6,687.99     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1181      1/17/2019    Other                                          Equipment Service Agreement (Sales order # 307392)                    IMAGENET CONSULTING LLC                                                    Fieldwood Energy LLC       n.a.                                                                          n.a.                                                           $6,687.99     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser

                                                                                                                                                                                                                                              Page 41 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 47 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                        Credit Bid
    #                                  Contract Category                                    Contract Description [1][2]                                          Known Contract Counterparties [3]                           Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                             Purchaser
  1182      10/4/2018    Other                                          Equipment Lease Agreement (Sales order # 303672)                       IMAGENET CONSULTING LLC                                                   Fieldwood Energy LLC       n.a.                                                                          n.a.                                                           $6,687.99      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1183      10/4/2018    Other                                          Equipment Service Agreement (Sales order # 303672)                     IMAGENET CONSULTING LLC                                                   Fieldwood Energy LLC       n.a.                                                                          n.a.                                                           $6,687.99      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1184                   Oilfield Services                              Manage Design and Construction of Drill Site / Production Facilities   INDUSTRIAL & OILFIELD SERVICES, INC                                       Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        in "Wetlands"                                                                                                                                                                                                                                                                                                                                     Purchaser
  1185                   Oilfield Services                              DOT Pipeline Training Provider                                         INDUSTRIAL SOLUTIONS GROUP LLC                                            Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1186                   Oilfield Services                              Gas and Gas Cylinders, Welding Supply                                  INDUSTRIAL WELDING SUPPLY CO OF HARVEY INC                                Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1187                   Oilfield Services                              Chemical Pump                                                          INJECT-TECH & SUPPLY, LLC                                                 Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1188      11/30/1994 Joint Development / Venture / Exploration        Amendment to Joint Venture Development Agreement, dated                iNorcen Explorer,.'lnc., Texaco Exploration, and Production; Inc., Hunt   Fieldwood Energy           SS 206 Lease G01522, SS 207 Lease G01523                                                                                                         $0.00      Assume and Allocate Pursuant to
                       Agreements                                       November'30,1994, between iNorcen Explorer,.'lnc., Texaco              Industries, The George.R..Brown Partnership, JOG Venture, Laniar Hunt     Offshore LLC                                                                                                                                                                                  Divisive Mergers
                                                                        Exploration, and Production; Inc., Hunt Industries, The                Trust Estate, Mobil Oil Exploration
                                                                        George.R..Brown Partnership, JOG Venture, Laniar Hunt Trust                                                                                                                                                                                                                                                                                                                      x                             x
                                                                        Estate, Mobil Oil Exploration &«Producing Southeast Inc., and Hunt
                                                                        Oil Company, covering all of Blocks 206 and 207 Ship ShOperating
                                                                        Agreementl Area.
  1189                   Oilfield Services                              701010_Master Services Agreement dated effective 09/11/2015            INSULATION TECHNOLOGIES, INC                                              Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1190                   Oilfield Services                              700603_Master Services Agreement dated effective 12/01/2013            INTERNATIONAL SNUBBING SERVICES LLC                                       Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
  1191                   Oilfield Services                              777938_Master Services Agreement dated effective 09/11/2019            INTERWELL US LLC                                                          Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1192                   Oilfield Services                              701222_Master Services Agreement dated effective 10/03/2016            IPT GLOBAL LLC                                                            Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1193                   Non-Oilfield Services                          Amendment to Recall Document Management Services Agreement             IRON MOUNTAIN                                                             Fieldwood Energy LLC       n.a.                                                                          n.a.                                                         $37,318.16       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Effective 10/26/2015                                                                                                                                                                                                                                                                                                                              Purchaser
  1194                   Oilfield Services                              Surface BOP Rental Tools                                               IRONGATE RENTAL SERVICES LLC                                              Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1195                   Oilfield Services                              701004_Master_Service_Contract Effective_1-1-2014                      IRONGATE TUBULAR SERVICES, LLC                                            Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1196                   Oilfield Services                              501047_MSA effective 11/01/2013; Amendment effective                   ISLAND OPERATING COMPANY INC                                              Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        09/03/2014; Amendment effective 01/31/2015                                                                                                                                                                                                                                                                                                        Purchaser
  1197                   Oilfield Services                              SEMS Compliance Software                                               ISN SOFTWARE CORPORATION                                                  Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1198                   Oilfield Services                              777643_Master Services Agreement dated effective 06/18/2019            ITT C'TREAT LLC                                                           Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1199                   Oilfield Services                              700526_Master Services Agreement dated effective 01/27/2014            J & J MARINE PEST SOLUTIONS, LLC                                          Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1200                   Non-Oilfield Services                          Service agreement for 3343 CO RD 166 COM PR STATIC                     JACKSON ELECTRIC COOP INC                                                 Fieldwood Energy LLC       n.a.                                                                          n.a.                                                            $473.87       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1201                   Oilfield Services                              777754_Master Services Agreement dated effective 09/25/2018            JAMES FISHER SUBSEA EXCAVATION INC                                        Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1202                   Oilfield Services                              510197_Master Services Agreement dated effective 11/01/2013            JANIC DIRECTIONAL SURVEY INC                                              Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1203                   Oilfield Services                              700823_Master Services Agreement dated effective 01/08/2015            JAVELER MARINE SERVICES, LLC                                              Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1204                   Oilfield Services                              Tubular Supplier                                                       JD RUSH CORPORATION                                                       Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1205                   Oilfield Services                              Utilities                                                              JEFFERSON DAVIS ELECTRIC COOPERATIVE INC                                  Fieldwood Energy LLC       n.a.                                                                          n.a.                                                         $17,264.77       Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
  1206                   Oilfield Services                              Choke Parts                                                            JIM CAMEL SALES                                                           Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1207      9/16/2015    Withdrawal Agreement                           by and between Fieldwood Energy LLC and JOC Venture: JOC               JOC Venture                                                               Fieldwood Energy LLC       SS 207 Lease G01523                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x                             x
                                                                        Venture withdrawal                                                                                                                                                                                                                                                                                                                             Divisive Mergers
  1208      9/16/2015    Withdrawal Agreement                           by and between Fieldwood Energy LLC and JOC Venture: JOC               JOC Venture                                                               Fieldwood Energy LLC       SS 216 Lease G01524                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Venture withdrawal                                                                                                                                                                                                                                                                                                                             Divisive Mergers
  1209      9/16/2015    Withdrawal Agreement                           by and between Fieldwood Energy LLC and JOC Venture: JOC               JOC Venture                                                               Fieldwood Energy LLC       SS 204 Lease G01520                                                           EPL OIL & GAS, LLC, KINETICA DEEPWATER                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Venture withdrawal                                                                                                                                                                                                                                        EXPRESS, LLC                                                                         Divisive Mergers
  1210                   Oilfield Services                              777511_Master Services Agreement dated effective 06/25/2018            JOHN C HEALY JR CONSULTING LLC                                            Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1211                   Oilfield Services                              Onshore Surveys                                                        JOHN CHANCE LAND SURVEYS INC                                              Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1212                   Oilfield Services                              502327_PO Terms & Conditions dated effective 07/27/2015                JOHN W STONE OIL DISTRIBUTOR LLC                                          Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1213       6/1/1999    Operating Agreement - Other                    Joint Operating Agreement dated June 1, 1999 by and between JP         JP Petroleum Company, Inc., as Operator, and LLOG Exploration                                        VR 326 Lease G21096                                                           HELIS OIL & GAS COMPANY LLC                                        $0.00      Assume and Allocate Pursuant to
                                                                        Petroleum Company, Inc., as Operator, and LLOG Exploration             Offshore, Inc. Et al as Non-Operators                                                                                                                                                                                                                                   Divisive Mergers                  x
                                                                        Offshore, Inc. Et al as Non-Operators
  1214                   Oilfield Services                              Pipeline Patrol Flights (PJ)                                           KENAN AVIATION, LLC                                                       Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
  1215      5/20/2003    Letter Agreement - Operating Agreement         Letter Agreement Pursuant to Operating and Processing Agreement Kerr McGee Oil & Gas Corporation and Gryphon Exploration Company                                            SS 301 Lease G10794                                                                                                                              $0.00      Assume and assign to Credit Bid
                                                                        dated 06/13/1996 by and between Kerr McGee Oil & Gas                                                                                                                                                                                                                                                                                              Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Corporation and Gryphon Exploration Company : Depth Severance,
                                                                        Etc.
  1216      5/22/2003    Termination / Ratification and Joinder of      Ratification of Operating and Processing Agreement by and between Kerr McGee Oil & Gas Corporation and Gryphon Exploration Company                                          SS 301 Lease G10794                                                                                                                              $0.00     Assume and (i) assign to Credit Bid
                         Operating or Other Agreements                  Kerr McGee Oil & Gas Corporation and Gryphon Exploration                                                                                                                                                                                                                                                                             Purchaser (pursuant to the Plan and the
                                                                        Company : Ratifies Operating Agreement effective 04/01/1996                                                                                                                                                                                                                                                                            Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
  1217       7/1/1992    Operating Agreement - Other                    Operating Agreement 7-1-92 b/b Kerr-McGee and Samedan                  Kerr-McGee and Samedan                                                    Fieldwood Energy LLC       SS 314 Lease G26074                                                           W&T OFFSHORE INC                                                   $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                          Divisive Mergers
  1218       9/5/2002    Farmout Agreement                              Farmout Agreement by and between Kerr-McGee Oil & Gas Corp.            Kerr-McGee Oil & Gas Corp. and LLOG Exploration Offshore, Inc.                                       BS 27 Lease SL4574, BS 28 Lease SL1999, BS 29 Lease 20, BS 36 Lease                                                                              $0.00     Assume and (i) assign to Credit Bid
                                                                        and LLOG Exploration Offshore, Inc.                                                                                                                                         SL1230, BS 37 Lease SL4409                                                                                                                               Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                               Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
  1219      3/19/2003    Operating Agreement - Other                    by and between Kerr-McGee Oil & Gas Corp. and LLOG Exploration         Kerr-McGee Oil & Gas Corp. and LLOG Exploration Offshore, Inc.                                       BS Lease 1999, BS Lease 20, BS Lease G01230, BS Lease 4409                                                                                       $0.00     Assume and (i) assign to Credit Bid
                                                                        Offshore, Inc.                                                                                                                                                                                                                                                                                                                       Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                               Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
  1220                   Oilfield Services                              KILGORE AIRCRAFT LEASE AGREEMENT                                       KILGORE MARINE SERVICES INC                                               Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1221      11/1/1989    Operating Agreement - Other                    Ownership and Operating Agreement b/b Kilroy Company of TX, et al Kilroy Company of TX, et al                                                    Fieldwood Energy LLC       HI 31 MF114921 Lease 114921, HI 31 MF106158 Lease 106158, HI 31                                                                                  $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                    MF106159 Lease 106159                                                                                                                                                Purchaser

                                                                                                                                                                                                                                              Page 42 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 48 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                        Credit Bid
    #                                  Contract Category                                    Contract Description [1][2]                                          Known Contract Counterparties [3]                           Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                             Purchaser
  1222      10/10/2018 Facilities & Tie-In Agreements                   FACILIITIES, CONNECTION FOR GAS CONNECTION WITH                       KINETICA ENERGY EXPRESS, LLC                                               Fieldwood Energy LLC       SS 169 Lease 820, SS 182 Lease G03998, SS 193 Lease G13917                    BOIS D'ARC EXPLORATION, LLC                                        $0.00      Assume and Allocate Pursuant to
                                                                        KINETICA ENERGY EXPRESS, LLC AND FIELDWOOD ENERGY                                                                                                                                                                                                                                                                                              Divisive Mergers                  x                             x
                                                                        LLC
  1223       1/1/2016    Other                                          SecurePlan Agreement (#10941)                                         KNIGHT SECURITY SYSTEMS LLC                                                Fieldwood Energy LLC       n.a.                                                                          n.a.                                                            $697.17       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1224                   Oilfield Services                              777949_Master Services Agreement dated effective 04/09/2019           KNIGHTEN INDUSTRIES                                                        Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1225                   Non-Oilfield Services                          Consulting Agreements                                                 KPMG LLP                                                                   Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1226                   Other                                          HR and payroll system                                                 Kronos                                                                     Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1227                   Oilfield Services                              PO Terms & Conditions entered into by and between Fieldwood           L&J TECHNOLOGIES D/B/A SHAND AND JURS                                      Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Energy LLC and L&J Technologies                                                                                                                                                                                                                                                                                                                   Purchaser
  1228                   Oilfield Services                              Cylinder Head Repairs, Replacement Parts, Maintenance Services        LA ENERGY SERVICES OF IBERIA, LLC                                          Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1229                   Non-Oilfield Services                          Global Warehouse - Water Acct# 9182640924 & Acct# 0841689191          LAFAYETTE UTILITIES SYSTEM                                                 Fieldwood Energy LLC       n.a.                                                                          n.a.                                                              $43.32      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1230                   Non-Oilfield Services                          Perpetual software license agreement                                  LANDMARK GRAPHICS CORP                                                     Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1231                   Oilfield Services                              777602_Master Services Agreement dated effective 01/01/2014           LAREDO OFFSHORE SERVICES, INC                                              Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1232                   Oilfield Services                              777602_Master Services Agreement dated effective 01/01/2014           LAREDO OFFSHORE SERVICES, INC                                              Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
  1233                   Oilfield Services                              777711_Master Services Agreement dated effective 07/18/2018           LARRY DOIRON, LLC                                                          Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1234                   Non-Oilfield Services                          Perpetual software license agreement                                  LARSON SOFTWARE TECHNOLOGY, INC                                            Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1235                   Non-Oilfield Services                                                                                                LEASEQUERY, LLC                                                            Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1236      10/3/2012    Letter Agreement - Other Land                  Letter Agreement between Statoil USA E+P Inc and Marathon Oil         Letter Agreement between Statoil USA E+P Inc and Marathon Oil       Fieldwood Energy LLC              MC 992 S/2 Lease G24133                                                       ECOPETROL AMERICA LLC, TALOS ENERGY                                $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Company dated 3 October 2012                                          Company dated 3 October 2012                                                                                                                                                        OFFSHORE, LLC                                                                           Purchaser
  1237       1/1/2013    Letter Agreement - Other Land                  Letter Agreement between Western Geco by Samson Offshore, LLC         Letter Agreement between Western Geco by Samson Offshore, LLC dated Fieldwood Energy LLC              GC 679 Lease G21811, GC 768 Lease G21817                                      ANADARKO US OFFSHORE LLC                                           $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        dated 17 December 2014 covering blocks GC 679 and GC768               17 December 2014 covering blocks GC 679 and GC768                                                                                                                                                                                                                           Purchaser
  1238                   Non-Oilfield Services                          Data subscription agreement                                           LEXCO DATA SYSTEMS, LP                                              Fieldwood Energy LLC              n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1239                   Oilfield Services                              512590_Master Services Agreement dated effective 11/01/2013           LINEAR CONTROLS INC                                                        Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1240      1/15/2001    Operating Agreement - Other                    Operating Agreement b/b LLOG and Century                              LLOG and Century                                                                                      BS 44 Lease 3770, BS 45 Lease 15683                                                                                                              $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1241      3/27/2003    Operating Agreement - Other                    Operating Agreement b/b LLOG and Century                              LLOG and Century                                                                                      BS 45 Lease 15683, BS 52/53 Lease 17675                                       UPSTREAM EXPLORATION LLC                                           $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1242      11/1/2010    Pipeline Use / Tie-In / Modification           Pipeline Use Agreement b/b LLOG and XTO                               LLOG and XTO                                                                                          MP 112 Lease G09707                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
                         Agreements                                                                                                                                                                                                                                                                                                                                                                                    Divisive Mergers
  1243      10/9/2013    Unit Agreement and/or Unit Operating           Unit Agreement by and between LLOG Bluewater Holdings, L.L.C.;        LLOG Bluewater Holdings, L.L.C.; LLOG Exploration Offshore, L.L.C.;                                   BS 25 Lease 19718, BS 25 Lease G31442                                         TANA EXPLORATION COMPANY LLC                                       $0.00      Assume and assign to Credit Bid
                         Agreement                                      LLOG Exploration Offshore, L.L.C.; Sandridge Energy Offshore, LLC     Sandridge Energy Offshore, LLC and Sandridge Energy Offshore, LLC;                                                                                                                                                                                                          Purchaser
                                                                        and Sandridge Energy Offshore, LLC; LLOG Bluewater Holdings,          LLOG Bluewater Holdings, L.L.C.; LLOG Exploration Company, L.L.C.                                                                                                                                                                                                                                                    x
                                                                        L.L.C.; LLOG Exploration Company, L.L.C.; LA State Mineral Board :
                                                                        Federal/State Unit
  1244      5/20/2003    Unit Agreement and/or Unit Operating           Order No. 1245-B Unit Textularia W Zone Reservoir A BS 53 Field by    LLOG Exploration Company, L.L.C. and Office of Conservation State of LA                               BS Lease 15683                                                                                                                                   $0.00      Assume and assign to Credit Bid
                         Agreement                                      and between LLOG Exploration Company, L.L.C. and Office of                                                                                                                                                                                                                                                                                       Purchaser                                 x
                                                                        Conservation State of LA
  1245       3/1/2009    Property Participation & Exchange              Participation Agreement by and between LLOG Exploration Offshore,     LLOG Exploration Offshore, Inc.; LLOG Exploration Company, L.L.C. and                                 BS 25 Lease 19718, BS 25 Lease G31442                                         TANA EXPLORATION COMPANY LLC                                       $0.00      Assume and assign to Credit Bid
                         Agreements                                     Inc.; LLOG Exploration Company, L.L.C. and XTO Offshore Inc. :        XTO Offshore Inc.                                                                                                                                                                                                                                                          Purchaser                                 x

  1246                   Non-Oilfield Services                          Perpetual Software License Agreement                                  LMK RESOURCES INC                                                          Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                              Purchaser
  1247                   Oilfield Services                              777800_PO Terms & Conditions dated effective 08/14/2018               LOADMASTER INDUSTRIES                                                      Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                              Purchaser
  1248                   Non-Oilfield Services                                                                                                LOGIX FIBER NETWORKS                                                       Fieldwood Energy LLC       n.a.                                                                          n.a.                                                        $158,435.97        Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                              Purchaser
  1249      5/12/2020    Non-Oilfield Services                          IT Services Agreement                                                 LONG VIEW SYSTEMS CORP                                                     Fieldwood Energy LLC       n.a.                                                                          n.a.                                                        $843,446.16        Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                              Purchaser
  1250                   Non-Oilfield Services                          IT Services Agreement; Addendum                                       LONG VIEW SYSTEMS CORP                                                     Fieldwood Energy LLC       n.a.                                                                          n.a.                                                        $843,446.16        Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                              Purchaser
  1251                   Oilfield Services                              Labor & Parts                                                         LOUISIANA MACHINERY COMPANY LLC                                            Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                              Purchaser
  1252      11/4/2003    Government Orders                              Louisiana Office of Conservation;Order No. 255-R, 10,200' RA SUA      Louisiana Office of Conservation                                                                      BS Lease 1999, BS Lease 20, BS Lease G01230, BS Lease 4409                                                                                       $0.00     Assume and (i) assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                             Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                               Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
  1253                   Oilfield Services                              503189_Master Services Agreement dated effective 11/01/2013           LOUISIANA SAFETY SYSTEMS INC                                               Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1254      12/16/2020 Indemnity and Release Agreement                  Offshore Facilities Boarding, Release and Idmenification Agreement    Louisiana State University and Fieldwood Energy LLC extended 12-16-        Fieldwood Energy LLC       SS 91 Lease G02919                                                                                                                               $0.00      Assume and Allocate Pursuant to
                                                                        for SS 91 A &B platforms by and between Louisiana State University    2020 through 12-15-2021                                                                                                                                                                                                                                                  Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        and Fieldwood Energy LLC extended 12-16-2020 through 12-15-
                                                                        2021
  1255                   Oilfield Services                              533957_Master Services Agreement dated effective 03/11/2014           LQT INDUSTRIES, LLC                                                        Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1256                   Oilfield Services                              507057_Rental Agreement dated effective 03/12/2014                    LSE CRANE AND TRANSPORTATION                                               Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1257                   Oilfield Services                              701037_Master_Service_Contract Effective_12-14-2015                   M&R MANAGEMENT, LLC                                                        Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
  1258                   Oilfield Services                              531437_Master Services Agreement dated effective 11/01/2013           M.R. HARLAN, INC.                                                          Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1259                   Oilfield Services                              Subsea Tree Hydraulic Oil (Shelf - HI A573 Only)                      MACDERMID OFFSHORE SOLUTIONS                                               Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1260      10/21/2019 Equipment Lease                                  125 Generator, Serial No. 1003815-08                                  MACQUARIE CORPORATE AND ASSET FUNDING, INC.                                Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       divisive mergers
  1261      10/21/2019 Equipment Lease                                  150 Generator, Serial No. 1006511/03                                  MACQUARIE CORPORATE AND ASSET FUNDING, INC.                                Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                                                                                                                                                                                                                                                                                                                                                                       divisive mergers
  1262      10/21/2019 Equipment Lease                                  300 Generator, Serial No. 1000010                                     MACQUARIE CORPORATE AND ASSET FUNDING, INC.                                Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       divisive mergers
  1263      10/21/2019 Equipment Lease                                  300 Generator, Serial No. 5263/19                                     MACQUARIE CORPORATE AND ASSET FUNDING, INC.                                Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       divisive mergers
  1264      10/21/2019 Equipment Lease                                  300 Generator, Serial No. 5263/23                                     MACQUARIE CORPORATE AND ASSET FUNDING, INC.                                Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       divisive mergers
  1265      10/21/2019 Equipment Lease                                  500 Generator, Serial No. 1004626-002                                 MACQUARIE CORPORATE AND ASSET FUNDING, INC.                                Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       divisive mergers
  1266      10/21/2019 Equipment Lease                                  500 Generator, Serial No. 1009733-01                                  MACQUARIE CORPORATE AND ASSET FUNDING, INC.                                Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       divisive mergers
  1267      10/21/2019 Equipment Lease                                  60 Generator, Serial No. 1013275-04                                   MACQUARIE CORPORATE AND ASSET FUNDING, INC.                                Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       divisive mergers

                                                                                                                                                                                                                                              Page 43 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 49 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                        Credit Bid
    #                                  Contract Category                                    Contract Description [1][2]                                           Known Contract Counterparties [3]                            Debtor Entities [4]                            Associated Leases [5]                                             Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                             Purchaser
  1268      10/21/2019 Equipment Lease                                  Compressor, Serial No. 271420                                           MACQUARIE CORPORATE AND ASSET FUNDING, INC.                                  Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       divisive mergers
  1269      10/21/2019 Equipment Lease                                  Compressor, Serial No. 361534                                           MACQUARIE CORPORATE AND ASSET FUNDING, INC.                                  Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1270      10/21/2019 Equipment Lease                                  Compressor, Serial No. 7B1282                                           MACQUARIE CORPORATE AND ASSET FUNDING, INC.                                  Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       divisive mergers
  1271      10/21/2019 Equipment Lease                                  Compressor, Serial No. F04564                                           MACQUARIE CORPORATE AND ASSET FUNDING, INC.                                  Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       divisive mergers
  1272      10/21/2019 Equipment Lease                                  Compressor, Serial No. F11695                                           MACQUARIE CORPORATE AND ASSET FUNDING, INC.                                  Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       divisive mergers
  1273      10/21/2019 Equipment Lease                                  Compressor, Serial No. F12162                                           MACQUARIE CORPORATE AND ASSET FUNDING, INC.                                  Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       divisive mergers
  1274      10/21/2019 Equipment Lease                                  Compressor, Serial No. F-13008                                          MACQUARIE CORPORATE AND ASSET FUNDING, INC.                                  Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       divisive mergers
  1275      10/21/2019 Equipment Lease                                  Compressor, Serial No. F-13806                                          MACQUARIE CORPORATE AND ASSET FUNDING, INC.                                  Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       divisive mergers
  1276      10/21/2019 Equipment Lease                                  Compressor, Serial No. F-14881                                          MACQUARIE CORPORATE AND ASSET FUNDING, INC.                                  Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       divisive mergers
  1277      10/21/2019 Equipment Lease                                  Compressor, Serial No. F151                                             MACQUARIE CORPORATE AND ASSET FUNDING, INC.                                  Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       divisive mergers
  1278      10/21/2019 Equipment Lease                                  Compressor, Serial No. F-25819                                          MACQUARIE CORPORATE AND ASSET FUNDING, INC.                                  Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       divisive mergers
  1279      10/21/2019 Equipment Lease                                  Compressor, Serial No. L-81582                                          MACQUARIE CORPORATE AND ASSET FUNDING, INC.                                  Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1280      10/21/2019 Equipment Lease                                  Fuel Tank, Serial No. 10101669158                                       MACQUARIE CORPORATE AND ASSET FUNDING, INC.                                  Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                                                                                                                                                                                                                                                                                                                                                                       divisive mergers
  1281      10/21/2019 Equipment Lease                                  Fuel Tank, Serial No. 51415                                             MACQUARIE CORPORATE AND ASSET FUNDING, INC.                                  Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       divisive mergers
  1282      10/21/2019 Equipment Lease                                  Fuel Tank, Serial No. 51456                                             MACQUARIE CORPORATE AND ASSET FUNDING, INC.                                  Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       divisive mergers
  1283      10/21/2019 Equipment Lease                                  Fuel Tank, Serial No. C852006                                           MACQUARIE CORPORATE AND ASSET FUNDING, INC.                                  Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00      Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                                                                                                                                                                                                                                                                                                                                                                       divisive mergers
  1284                   Oilfield Services                              509878_Master Services Agreement dated effective 11/01/2013             MAGNOLIA TORQUE & TESTING INC                                                Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1285       9/1/2004    Joint Operating Agreement                      Operating Agreement eff. 9-1-04                      Magnum Hunter                                          Fieldwood Energy                                                 ST 242 Lease G23933                                                          MAGNUM HUNTER PRODUCTION INC                                       $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
                                                                                                                                                                                    Offshore LLC                                                                                                                                                                                                                       Divisive Mergers
  1286      11/7/2007    Farmout Agreement                              FARMOUT AGREEMENT BY AND BETWEEN MAGNUM HUNTER MAGNUM HUNTER PRODUCTION, INC. AND APACHE CORPORATION Fieldwood Energy LLC                                                    ST 287 Lease G24987                                                          RIDGEWOOD ENERGY CORPORATION                                       $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        PRODUCTION, INC. AND APACHE CORPORATION                                                                                                                                                                                                                                                                                                           Purchaser
  1287      12/1/1999    Joint Operating Agreement                      JOINT OPERATING AGREEMENT BY AND BETWEEN             Mako Offshore Exploration Inc.; Pruet Offshore Company Fieldwood Energy LLC                                             VR 381 Lease G16314                                                          MAKO OFFSHORE EXPLORATION INC, PRUET                               $0.00      Assume and Allocate Pursuant to
                                                                        FORCENERGY INC. AND MAKO OFFSHORE EXPLORATION, INC.,                                                                                                                                                                                                      Offshore Company                                                                     Divisive Mergers                  x
                                                                        ET AL.
  1288                   Oilfield Services                              Derrick Barge Work                                   MANSON GULF                                            Fieldwood Energy LLC                                             n.a.                                                                         n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                            Purchaser
  1289      10/1/1999    Marketing - Connection Agreement               AGREEMENT TO TIE IN AND FOR OPERATION AND                               MANTA RAY OFFSHORE GATHERING COMPANY, L.L.C. AND                                                     GI 110 Lease G13943, GI 111 G35611, GI 116 Lease G13944                      W & T OFFSHORE INC                                                 $0.00   Assume and (i) assign to Credit Bid
                                                                        CONSTRUCTION BETWEEN MANTA RAY OFFSHORE                                 ANADARKO PETROLEUM CORPORATION, OCEAN ENERGY INC., AND                                                                                                                                                                                                     Purchaser (pursuant to the Plan and the
                                                                        GATHERING COMPANY, L.L.C. AND ANADARKO PETROLEUM                        SHELL OFFSHORE INC.                                                                                                                                                                                                                                          Credit Bid Purchase Agreement) on
                                                                        CORPORATION, OCEAN ENERGY INC., AND SHELL OFFSHORE                                                                                                                                                                                                                                                                                 account of the Acquired Interests and/or
                                                                        INC.                                                                                                                                                                                                                                                                                                                                 (ii) allocate pursuant to the Divisive      x         x
                                                                                                                                                                                                                                                                                                                                                                                                             Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                             Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                      Purchase Agreement)
  1290      10/1/1999    Marketing - Connection Agreement               Manta Ray Offshore Gathering Company, L.L.C. and Anadarko               Manta Ray Offshore Gathering Company, L.L.C. and Anadarko Petroleum                                  GI 110 Lease G13943, GI 111 G35611, GI 116 Lease G13944                      W & T OFFSHORE INC                                                 $0.00     Assume and (i) assign to Credit Bid
                                                                        Petroleum Corporation, Ocean Energy Inc., Shell Offshore Inc.           Corporation, Ocean Energy Inc., Shell Offshore Inc.                                                                                                                                                                                                          Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                               Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
  1291       6/8/2017    Other Assignment / Bill of Sale (or            by and between Fieldwood Energy LLC and Manta Ray Offshore              Manta Ray Offshore Gathering Company, L.L.C.; Manta Ray Offshore             Fieldwood Energy LLC    ST 295 Lease G05646                                                          APACHE OFFSHORE INVESTMENT GP, BRISTOW                             $0.00      Assume and Allocate Pursuant to
                         Conveyance, Notice of Exercise) & Related      Gathering, L.L.C.: Manta Ray sells to Fieldood pursuant to reverse of   Gathering, L.L.C.                                                                                                                                                                 US LLC, TAMPNET INC                                                                  Divisive Mergers                  x
                         Consents                                       gas flow in ST 295 block to direct flow of gas to ST 292 Platform
  1292       6/8/2017    Interconnection and Measurement Agreement      by and between Fieldwood Energy LLC and Manta Ray Offshore              Manta Ray Offshore Gathering, L.L.C.                                         Fieldwood Energy LLC    ST 295 Lease G05646                                                          APACHE OFFSHORE INVESTMENT GP, BRISTOW                             $0.00      Assume and Allocate Pursuant to
                                                                        Gathering, L.L.C.: Fieldwood desires to connect with Mata Ray's ST                                                                                                                                                                                        US LLC, TAMPNET INC                                                                  Divisive Mergers                  x
                                                                        292 platform and piping, etc.
  1293       4/1/2011    Marketing - Separation & Stablization          Liquids Separation Agreement betweeen Noble Energy, Inc and             Manta Ray Offsoure Gathering Company, L.L.C.                                                         GC 768 Lease G21817                                                          ANADARKO US OFFSHORE LLC                                           $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Manta Ray Offsoure Gathering Company, L.L.c.                                                                                                                                                                                                                                                                                                     Purchaser
  1294       1/1/2012    Lease Rental and Minimum Royalty Payment       Lease Rental and Minimum Royalty Payment Agreement by and               Marathon Oil Cmpany, Samson Offshore, LLC, BHP Billiton Petroluem                                    MC 992 N/2 Lease G24133                                                      ECOPETROL AMERICA LLC, TALOS ENERGY                                $0.00      Assume and assign to Credit Bid
                         Agreement                                      between Marathon Oil Cmpany, Samson Offshore, LLC, BHP Billiton         (Deepwater) Inc and Noble Energy, Inc dated 9 March 2012, but effective 1                                                                                                         OFFSHORE, LLC                                                                          Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Petroluem (Deepwater) Inc and Noble Energy, Inc dated 9 March           Jan 12
                                                                        2012, but effective 1 Jan 12
  1295      10/1/1990    Unit Agreement and/or Unit Operating           UA and Unit Operating Agreement dated 10/1/90 between Marathon          Marathon Oil Co and Phillips Petroleum etal                                  Fieldwood Energy LLC    WD 0057 Lease G01449                                                                                                                            $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                         Agreement                                      Oil Co and Phillips Petroleum etal                                                                                                                                                                                                                                                                                                               Purchaser
  1296      6/11/2012    Joint Operating Agreement                      Area of Mutual Interest Agreement and Joint Operating Agreement         Marathon Oil Company, Statoil USA E&P Inc and Woodside Energy (USA)                                  MC 992 S/2 Lease G24133                                                      ECOPETROL AMERICA LLC, TALOS ENERGY                                $0.00      Assume and assign to Credit Bid
                                                                        made and entered into between Marathon Oil Company, Statoil USA         Inc dated and effective 11 June 2012 (including JOA to be identical to JOA                                                                                                        OFFSHORE, LLC                                                                          Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        E&P Inc and Woodside Energy (USA) Inc dated and effective 11            for MC 993 S/2)
                                                                        June 2012 (including JOA to be identical to JOA for MC 993 S/2)
  1297       4/1/1981    Operating Agreement - Other                    b/b Marathon, Amerada Hess, LL&E and Texas Eastern Coproation           Marathon, Amerada Hess, LL&E and Texas Eastern Coproation                                            HI A-550 Lease G04081                                                        TAMPNET INC                                                        $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
  1298       5/1/2008    Joint Operating Agreement                      JOINT OPERATING AGREEMENT BY AND BETWEEN MARINER                        MARINER ENERGY, INC. AND APACHE CORPORATION                                  Fieldwood Energy LLC    ST 49 Lease G24956                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        ENERGY, INC. AND APACHE CORPORATION                                                                                                                                                                                                                                                                                                            Divisive Mergers
  1299       1/1/2005    Operating Agreement - Other                    Operating Agreement 1-1-05 by an between Maritech and Arena             Maritech and Arena                                                           Fieldwood Energy LLC    EC 328 Lease G10638                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
  1300       8/1/1987    Operating Agreement - Other                    OA by and between Mark Producing, Inc. as Operator and EP               Mark Producing, Inc. as Operator and EP Operating Company and Non-                                   EC 332 Lease G09478                                                          CAIRN ENERGY USA INC, CONTINENTAL LAND &                           $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                        Operating Company and Non-Operartor                                     Operartor                                                                                                                                                                         FUR CO INC                                                                           Divisive Mergers
  1301                   Oilfield Services                              556438_Master Services Agreement dated effective 06/20/2018             MARLIN OILFIELD DIVERS INC.                                                  Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1302      11/13/2018 Non-Oilfield Services                            Consulting Agreement - Katmai Development                               MARS OFFSHORE TECHNOLOGY INC                                                 Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1303                   Oilfield Services                              533060_Master Services Agreement dated effective 12/03/2013;            MARTIN HOLDINGS, LLC                                                         Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Amendment dated effective 01/28/2019                                                                                                                                                                                                                                                                                                              Purchaser
  1304                   Oilfield Services                              777710_Master Services Agreement dated effective 07/17/2018             MASTER FLO VALVE (USA) INC.                                                  Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1305                   Oilfield Services                              700795_Rental Agreement dated effective 10/22/2014                      MAVERICK ENERGY SOLUTIONS, LLC                                               Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1306                   Oilfield Services                              Inspection and Service                                                  MAXIM SILENCERS INC                                                          Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1307       7/1/1978    Operating Agreement - Other                    b/b McMoRan and Transco et al                                           McMoRan and Transco et al                                                                            HI A447 Lease G02360                                                                                                                            $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
  1308      11/28/1979 Operating Agreement - Other                      McMoRan et al                                                           McMoRan et al                                                                                        HI A-446 Lease G02359                                                                                                                           $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
  1309                   Oilfield Services                              556487_Master Services Agreement dated effective 11/01/2013             MECHANICAL & PERFORMANCE ANALYSIS                                            Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
  1310                   Oilfield Services                              777724_Master_Service_Contract Effective_6-6-2018                       MELANCON'S WELDING & REPAIR, LLC                                             Fieldwood Energy LLC    n.a.                                                                         n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser



                                                                                                                                                                                                                                                Page 44 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 50 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                        Credit Bid
    #                                  Contract Category                                    Contract Description [1][2]                                          Known Contract Counterparties [3]                           Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                             Purchaser
  1311      11/1/2005    Joint Development / Venture / Exploration      JOINT DEVELOPMENT AGREEMENT BY AND BETWEEN MERIT                      MERIT ENERGY COMPANY AND STONE ENERGY CORPORATION ET                       Fieldwood Energy LLC;      SS 198 Lease 593, SS 198 Lease G12355                                         RENAISSANCE OFFSHORE, LLC, TALOS                                   $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                         Agreements                                     ENERGY COMPANY AND STONE ENERGY CORPORATION ET AL                     AL                                                                         GOM Shelf LLC                                                                                            PRODUCTION LLC                                                                       Divisive Mergers
  1312       7/1/1975    Joint Operating Agreement                      Operating Agreement eff. 7/1/75 by and between Mesa Petroleum as      Mesa Petroleum as Operator and American Natural Gas Production Co, et      Fieldwood Energy LLC       PL 13 Lease G03171                                                            ANKOR ENERGY LLC, ENVEN ENERGY VENTURES,                           $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Operator and American Natural Gas Production Co, et al                al                                                                                                                                                                                  LLC                                                                                  Divisive Mergers
  1313                   Oilfield Services                              Mud, Completion Brine, Cleanout Tools, Solids Handling Equipment      M-I SWACO                                                                  Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
  1314                   Non-Oilfield Services                          Software Licensing Agreement                                          MICROSOFT LICENSING, GP                                                    Fieldwood Energy LLC       n.a.                                                                          n.a.                                                            $293.97       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1315                   Oilfield Services                              Blast Media                                                           MINERAL TECH LLC                                                           Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1316      11/7/2005    Unit Agreement and/or Unit Operating           Amendment to Unit Agreement, Viosca Knoll Block 252 Unit,             Minerals Management Service                                                                           VK 251 Lease G10930, VK 340 Lease G10933                                      Williams Field Services                                            $0.00      Assume and Allocate Pursuant to
                         Agreement                                      Contract No. 754394013, dated November 7, 2005 (effective                                                                                                                                                                                                                                                                                      Divisive Mergers
                                                                        November 1, 2005) as approved by the Minerals Management
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x                             x
                                                                        Service by letter dated January 10,2007, but made effective
                                                                        November 8, 2006, replacing Exhibits "A", "B" and "C" and Article
                                                                        13.1 in its entirety (reduction of Unit Area)
  1317       7/1/1974    Joint Operating Agreement                      Operating Agreement originally by and between Mobil Oil               Mobil Oil Corporation, Union Oil Company of Califomia and Amoco                                       EB 160 Lease G02647                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                        Corporation, Union Oil Company of Califomia and Amoco Production      Production Company, as amended                                                                                                                                                                                                                                           Divisive Mergers                                                x
                                                                        Company, as amended
  1318       7/1/1974    Joint Operating Agreement                      Operating Agreement originally by and between Mobil Oil               Mobil Oil Corporation, Union Oil Company of Califomia and Amoco                                       EB 161 Lease G02648                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                        Corporation, Union Oil Company of Califomia and Amoco Production      Production Company, as amended                                                                                                                                                                                                                                           Divisive Mergers                                                x
                                                                        Company, as amended
  1319       7/1/1974    Joint Operating Agreement                      Operating Agreement originally by and between Mobil Oil               Mobil Oil Corporation, Union Oil Company of Califomia and Amoco                                       EB 158 Lease G02645                                                           APACHE DEEPWATER LLC                                               $0.00      Assume and Allocate Pursuant to
                                                                        Corporation, Union Oil Company of Califomia and Amoco Production      Production Company, as amended                                                                                                                                                                                                                                           Divisive Mergers                                                x
                                                                        Company, as amended
  1320       7/1/1974    Joint Operating Agreement                      Operating Agreement originally by and between Mobil Oil               Mobil Oil Corporation, Union Oil Company of Califomia and Amoco                                       EB 159 Lease G02646                                                           APACHE DEEPWATER LLC                                               $0.00      Assume and Allocate Pursuant to
                                                                        Corporation, Union Oil Company of Califomia and Amoco Production      Production Company, as amended                                                                                                                                                                                                                                           Divisive Mergers                                                x
                                                                        Company, as amended
  1321       1/1/1988    Marketing - Connection Agreement               OFFSHORE TIE-IN AGREEMENT EWING BANK 826 PIPELINE                     MOBILE EXPLORATION & PRODUCING U.S. INC., KERR-MCGEE                                                  EW 826 Lease G05800                                                           APACHE DEEPWATER LLC, WALTER OIL & GAS                             $0.00      Assume and Allocate Pursuant to
                                                                        SYSTEM TIE-IN TO SHELL PIPE LINE COROPRATION'S COUGAR                 PIPELINE CORP., AND SOHIO PIPELINE                                                                                                                                                  CORPORATION, W & T OFFSHORE INC                                                      Divisive Mergers
                                                                        PIPELINE BETWEEN MOBILE EXPLORATION & PRODUCING U.S.                                                                                                                                                                                                                                                                                                                             x
                                                                        INC., KERR-MCGEE PIPELINE CORP., AND SOHIO PIPELINE
                                                                        (document just shows 1988)
  1322      5/27/1968    Operating Agreement - Other                    OA by and between Mobill Oil Corporation and Union Oil Company of     Mobill Oil Corporation and Union Oil Company of California                                            BA A102 Lease G01754                                                                                                                             $0.00     Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                        California                                                                                                                                                                                                                                                                                                                                       divisive mergers
  1323                   Oilfield Services                              700363_Master Services Agreement dated effective 02/06/2014           MODERN AMERICAN RECYCLING SERVICES INC                                     Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00    Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                        Divisive Mergers
  1324                   Oilfield Services                              777951_Master Services Agreement dated effective 03/29/2019           MONCLA WORKOVER & DRILLING OPERATIONS, LLC.                                Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                            Purchaser
  1325      12/31/2013 Property Participation & Exchange                First Amendment to the Participation Agreement OCS-G0786, South       Monforte Exploration L.L.C.                                                Fieldwood Energy LLC       SM 48 Lease 786                                                                                                                                  $0.00   Assume and (i) assign to Credit Bid
                       Agreements                                       Marsh Island Area, Block 48 Offshore Federal Waters                                                                                                                                                                                                                                                                                Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                             Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                           account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                             (ii) allocate pursuant to the Divisive      x         x
                                                                                                                                                                                                                                                                                                                                                                                                             Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                             Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                      Purchase Agreement)
  1326      5/14/2015    Property Participation & Exchange              by and between Fieldwood Energy LLC and Monforte Exploration          Monforte Exploration L.L.C.                                                Fieldwood Energy LLC       SM 48 Lease 786                                                                                                                                  $0.00     Assume and (i) assign to Credit Bid
                         Agreements                                     L.L.C.: Second Amendment to the Participation Agreement OCS-                                                                                                                                                                                                                                                                         Purchaser (pursuant to the Plan and the
                                                                        G0786, South Marsh Island Area, Block 48 Offshore Federal Waters                                                                                                                                                                                                                                                                       Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
  1327      9/13/2016    Other Misc.                                    by and between Fieldwood Energy LLC and Monforte Exploration          Monforte Exploration L.L.C.                                                Fieldwood Energy LLC       SS 271 Lease G01038                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        L.L.C.: Fieldwood agrees to pay Monforte's insurance charges                                                                                                                                                                                                                                                                                   Divisive Mergers
  1328      12/12/2019 Acquisition / PSA / Other Purchase or Sale       by and between Fieldwood Energy LLC and Monforte Exploration          Monforte Exploration L.L.C.                                                Fieldwood Energy LLC       SS 274 Lease G01039                                                           ERA HELICOPTERS INC.                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                       Agreements                                       L.L.C.: SS 274 A Platform to EI 259 A Platform                                                                                                                                                                                                                                                                                                 Divisive Mergers
  1329      12/12/2019 Pipeline Purchase Agreement                      Terms and condition of sale of pipeline and associated equipment      Monforte Exploration L.L.C.                                                                           SS 274 Lease G01039                                                           ERA HELICOPTERS INC.                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
  1330                   Oilfield Services                              515485_Master Services Agreement dated effective 11/01/2013           MONTCO OFFSHORE INC                                                        Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1331                   Oilfield Services                              558865_Master Services Agreement dated effective 12/03/2013           MONTCO OILFIELD CONTRACTORS LLC                                            Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1332      5/19/2016    Letter Agreement - Other Land                  Letter Agreement governing the Transition of Operatorship from        MURPHY EXPLORATION AND PRODUCITON COMPANY - USA                            Fieldwood Energy LLC       MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343                 HOUSTON ENERGY DEEPWATER VENTURES V,                               $0.00      Assume and assign to Credit Bid
                                                                        Murphy Exploration and Produciton Company - USA to Noble                                                                                                                                                                                                  RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                                Purchaser                                x
                                                                        Energy, Inc dated 19 May 2016                                                                                                                                                                                                                             LLC
  1333      1/10/2020    Non-Oilfield Services                          Consulting Agreement                                                  N DARLENE WALKER & ASSOCIATES                                              Fieldwood Energy LLC       n.a.                                                                          n.a.                                                           $8,750.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1334      1/10/2020    Non-Oilfield Services                          Consulting Agreement                                                  N DARLENE WALKER & ASSOCIATES                                              Fieldwood Energy LLC       n.a.                                                                          n.a.                                                           $8,750.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1335                   Oilfield Services                              Daywork Drilling Contract dated 3-11-2014                             NABORS OFFSHORE CORPORATION                                                Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1336                   Oilfield Services                              528377_Master Services Agreement dated effective 11/01/2013;          NALCO COMPANY                                                              Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Amendment dated effective 02/01/2020                                                                                                                                                                                                                                                                                                              Purchaser
  1337                   Oilfield Services                              556324_Master Services Agreement dated effective 11/01/2013           NATIONAL OILWELL VARCO, LP                                                 Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1338                   Oilfield Services                              777952_Master Services Agreement dated effective 05/30/2019           NATIONAL RESPONSE CORPORATION                                              Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1339                   Oilfield Services                              701142_Master Services Agreement dated effective 11/14/2016           NEO PRODUCTS                                                               Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1340                   Non-Oilfield Services                          Perpetual Software License Agreement                                  NEURALOG LP                                                                Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1341                   Oilfield Services                              546928_Master Services Agreement dated effective 01/01/2014           NEW TECH GLOBAL VENTURES LLC                                               Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1342      2/28/2007    Farmout Agreement                              FO eff. 2/28/07 by and between Newfield and Apache                    Newfield and Apache                                                        Fieldwood Energy LLC       EI 346 Lease G14482                                                           BRISTOW US LLC                                                     $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
  1343       6/1/2004    Operating Agreement - Other                Operating Agreement eff. 6-1-04 by and between Newfield                   Newfield Exploration Co & Triumph Energy LLC                               Fieldwood Energy LLC       WD 133 Lease G01106                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                    Exploration Co & Triumph Energy LLC                                                                                                                                                                                                                                                                                                                Divisive Mergers
  1344        5/2/2012 Confidentiality Agreements / AMI and Related Letter, dated May 2, 2012 between Newfield Exploration Company            Newfield Exploration Company and Chevron U.S.A. Inc.                       Fieldwood Energy           VK 251 Lease G10930, VK 340 Lease G10933                                      Williams Field Services                                            $0.00      Assume and Allocate Pursuant to
                       Consents                                     and Chevron U.S.A. Inc., being a waiver of confidentiality provision                                                                                 Offshore LLC                                                                                                                                                                                  Divisive Mergers                  x                             x
                                                                    grant by Chevron in favor of Newfield;
  1345       4/19/2004 Farmout Agreement                            Farmout Agreement by and between Newfield Exploration Company             Newfield Exploration Company and Westport Resources Company, as            Fieldwood Energy           WC 72 Lease G23735                                                                                                                               $0.00      Assume and Allocate Pursuant to
                                                                    and Westport Resources Company, as Owners of WC 73, and                   Owners of WC 73, and Dominion Exploration & Production, Inc. and           Offshore LLC                                                                                                                                                                                  Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                    Dominion Exploration & Production, Inc. and Spinnaker Exploration         Spinnaker Exploration Company, LLC as Owners of WC 72
                                                                    Company, LLC as Owners of WC 72
  1346      11/18/2004 Letter Agreement - Other Land                Letter Agreement, dated November 18; 2004, between Chevron                Newfield Exploration Company, Chevron U.S.A. Inc., Noble Energy, Inc.      Fieldwood Energy           VK 251 Lease G10930, VK 340 Lease G10933                                      Williams Field Services                                            $0.00      Assume and Allocate Pursuant to
                                                                    U.S.A. Inc. and Newfield Exploration Company, amendihg'the;terms                                                                                     Offshore LLC                                                                                                                                                                                  Divisive Mergers
                                                                    of Letter Agreement•,dated October f4, 2004, between Chevron
                                                                    U.S.A. Inc. and                                                                                                                                                                                                                                                                                                                                                                      x                             x
                                                                    Noble Energy, Inc. concerning Production Handling Agreement
                                                                    Terms, Viosca knoll.251 "A"' Platform, Cadillac Prospect and any
                                                                    Other Future Non-unit Production:
  1347                   Oilfield Services                              Wireline Tools and Parts                                              NEWLIN RENTAL-REPAIR & SUPPLIES INC                                        Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser

                                                                                                                                                                                                                                              Page 45 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 51 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                          Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                 Credit Bid
    #                                  Contract Category                                    Contract Description [1][2]                                          Known Contract Counterparties [3]                           Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                     Proposed Contract Treatment [8]    FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                      Purchaser
  1348                   Oilfield Services                              501111_Master Services Agreement dated effective 11/01/2013            NEWMAN CRANE SERVICE INC                                                  Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1349                   Oilfield Services                              Gas and Gas Cylinders, Welding Supply                                  NI WELDING SUPPLY LLC                                                     Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1350       4/2/2008  Confidentiality Agreements / AMI and Related AREA OF MUTUAL INTEREST AGREEMENT BY AND BETWEEN                           NOBLE ENERGY INC , DAVIS OFFSHORE, L.P. AND STATOILHYDRO                  Fieldwood Energy           GC 198 Lease G36021                                                                                                                              $0.00     Assume and assign to Credit Bid
                       Consents                                     NOBLE ENERGY INC , DAVIS OFFSHORE, L.P. AND                                USA E&P INC                                                               Offshore LLC                                                                                                                                                                                   Purchaser                           x
                                                                    STATOILHYDRO USA E&P INC
  1351        5/8/2008 Confidentiality Agreements / AMI and Related AREA OF MUTUAL INTEREST AGREEMENT BY AND BETWEEN                           NOBLE ENERGY INC , DAVIS OFFSHORE, L.P. AND STATOILHYDRO                  Fieldwood Energy           GC 198 Lease G36021                                                                                                                              $0.00     Assume and assign to Credit Bid
                       Consents                                     NOBLE ENERGY INC , DAVIS OFFSHORE, L.P. AND                                USA E&P INC                                                               Offshore LLC                                                                                                                                                                                   Purchaser                           x
                                                                    STATOILHYDRO USA E&P INC
  1352      12/20/2012 Letter Agreement - Other Land                Letter Agreement by and between Noble Energy Inc and Anadarko              Noble Energy Inc and Anadarko Petroleum Corporation dated 20 Dec 2012 Fieldwood Energy LLC           GC 768 Lease G21817                                                           ANADARKO US OFFSHORE LLC                                           $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                    Petroleum Corporation dated 20 Dec 2012                                                                                                                                                                                                                                                                                                             Purchaser
  1353       5/30/2008 Confidentiality Agreements / AMI and Related AREA OF MUTUAL INTEREST AGREEMENT BY AND BETWEEN                           NOBLE ENERGY INC AND DAVIS OFFSHORE LP; PIONEER NTAURAL                   Fieldwood Energy           NE/4 GC 198 Lease G36021                                                                                                                         $0.00     Assume and assign to Credit Bid
                       Consents                                     NOBLE ENERGY INC AND DAVIS OFFSHORE LP                                     RESOURCES USA INC, DAVIS OFFSHORE, L.P. AND STEPHENS                      Offshore LLC                                                                                                                                                                                   Purchaser                           x
                                                                                                                                               PRODUCTION COMPANY, LLC.
  1354       5/4/2015    Letter Agreement - Other Land                  by and between Fieldwood Energy LLC and : Oil Test Sampling            Noble Energy Inc and Deep Gulf Energy III, LLC                            Fieldwood Energy LLC       MC 519 Lease G27278, MC 563 Lease G21176                                      BP EXPLORATION & PRODUCTION INC, HOUSTON                           $0.00     Assume and assign to Credit Bid
                                                                        Agreement by and between Noble Energy Inc and Deep Gulf Energy                                                                                                                                                                                            ENERGY DEEPWATER VENTURES I, RED WILLOW                                               Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        III, LLC for samples of Santiago/Santa Cruz Well to be shared with                                                                                                                                                                                        OFFSHORE LLC
                                                                        MC 563 Parties
  1355      3/20/2008    Property Participation & Exchange              Participation Agreement by and between Noble Energy Inc and            Noble Energy Inc and Marathon Oil Company for the drilling of the MC 948 Fieldwood Energy LLC        MC 948 Lease G28030                                                           ECOPETROL AMERICA LLC, TALOS ENERGY                                $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                         Agreements                                     Marathon Oil Company for the drilling of the MC 948 #1 Well            #1 Well                                                                                                                                                                            OFFSHORE, LLC                                                                         Purchaser
  1356      8/28/2014    Letter Agreement - Other Land                  Letter Agreement by and between Noble Energy Inc and Murphy            Noble Energy Inc and Murphy                                              Fieldwood Energy LLC        MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343, MC                                                                                $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        dated 28 Aug 14 covering certain operational issues at Thunderhawk                                                                                                          782 Lease G33757                                                                                                                                                    Purchaser
  1357      2/26/2015    Letter Agreement - Other Land                  Letter Agreement by and between Noble Energy Inc and Murphy            Noble Energy Inc and Murphy dated 11 Jul 16 governing certain             Fieldwood Energy LLC       MC 697 Lease G28021, MC 698 Lease G28022, MC 736, MC 738, MC 742                                                                                 $0.00     Assume and assign to Credit Bid
                                                                        dated 11 Jul 16 governing certain operational issues at Thunderhawk    operational issues at Thunderhawk                                                                    Lease G32343, MC 782 Lease G33757                                                                                                                                   Purchaser                           x

  1358      5/24/2016    Letter Agreement - Other Land                  Letter Agreement by and between Noble Energy Inc and Murphy         Noble Energy Inc and Murphy dated 11 Jul 16 governing certain                Fieldwood Energy LLC       MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343                 HOUSTON ENERGY DEEPWATER VENTURES V,                               $0.00     Assume and assign to Credit Bid
                                                                        dated 11 Jul 16 governing certain operational issues at Thunderhawk operational issues at Thunderhawk                                                                                                                                                     RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                              Purchaser                           x
                                                                                                                                                                                                                                                                                                                                  LLC
  1359      11/1/2005    Ownership & Partnership Agreements             Partnership agreement by and between Noble Energy Inc and              Noble Energy Inc and Samson Offshore Company                              Fieldwood Energy LLC       GC 768 Lease G21817                                                           ANADARKO US OFFSHORE LLC                                           $0.00     Assume and assign to Credit Bid
                                                                        Samson Offshore Company covering multiple blocks in DWGOM                                                                                                                                                                                                                                                                                       Purchaser
                                                                        dated 1 Nov 2005 as amended
                                                                        (a) First Amendment dated 22 Aug 06 and
                                                                        (b) Second Amendment dated 20 Mar 07 and                                                                                                                                                                                                                                                                                                                                            x
                                                                        © Third Amendment dated 21 Mar 07 and
                                                                        (d) Fourth Amendment dated 1 Apr 07
                                                                        (AMI Expired 1 Sep 07)
  1360       2/2/2009    Letter Agreement - Other Land                  LETTER AGREEMENT BY AND BETWEEN NOBLE ENERGY INC,                      NOBLE ENERGY INC, DAVIS OFFSHORE, L.P., ENERGY PARTNERS,                  Fieldwood Energy           NE/4 GC 198 Lease G36021                                                                                                                         $0.00     Assume and assign to Credit Bid
                                                                        DAVIS OFFSHORE, L.P., ENERGY PARTNERS, LTD AND                         LTD AND STEPHENS PRODUCTION COMPANY, LLC                                  Offshore LLC                                                                                                                                                                                   Purchaser                           x
                                                                        STEPHENS PRODUCTION COMPANY, LLC
  1361      6/17/2009    Farmout Agreement                              Farm out agreement by and between Noble Energy Inc, Samson             Noble Energy Inc, Samson Offshore Company and Exxon Mobil                 Fieldwood Energy LLC       GC 768 Lease G21817                                                           ANADARKO US OFFSHORE LLC                                           $0.00     Assume and assign to Credit Bid
                                                                        Offshore Company and Exxon Mobil Exploration Company where             Exploration Company                                                                                                                                                                                                                                                      Purchaser
                                                                        XOM assigns GC 767 in return for well comittment and ORRI on GC                                                                                                                                                                                                                                                                                                                     x
                                                                        679, 680, 723, 724 and 768 (below 17,000 to 100' below
                                                                        commitment well). Commitment well drilled on GC 723
  1362      6/29/2012    Letter Agreement - JOA                         LETTER AGREEMENT BY AND BETWEEN NOBLE ENERGY INC,                      NOBLE ENERGY INC, STATOIL, USA E&P INC., ENERGY PARTNERS                  Fieldwood Energy           GC 198 Lease G36021                                                                                                                              $0.00     Assume and assign to Credit Bid
                                                                        STATOIL, USA E&P INC., ENERGY PARTNERS LTD., CALYPSO                   LTD., CALYPSO EXPLORATION LLC AND DAVIS OFFSHORE, L.P.                    Offshore LLC                                                                                                                                                                                   Purchaser
                                                                        EXPLORATION LLC AND DAVIS OFFSHORE, L.P.:Establishment of                                                                                                                                                                                                                                                                                                                           x
                                                                        the Talon Shallow JOA and Talon Deep JOA Exhibit "A" Substitution
                                                                        page
  1363      8/28/2014    Facilities & Tie-In Agreements                 Bridging Agreement by and between Noble Energy Inc, W+T Energy         Noble Energy Inc, W+T Energy VI, LLC, ILX Prospect Dantzler, LLC and                                 MC 782 Lease G33757                                                           RIDGEWOOD DANTZLER LLC, TALOS                                      $0.00     Assume and assign to Credit Bid
                                                                        VI, LLC, ILX Prospect Dantzler, LLC and Ridgewood Dantzler             Ridgewood Dantzler bridging responsbilities of Loop Operator and Field                                                                                                             EXPLORATION LLC, W & T ENERGY VI LLC                                                  Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        bridging responsbilities of Loop Operator and Field Operated dated     Operated dated 28 Aug 14
                                                                        28 Aug 14
  1364      8/15/2014    Assignment of Wellbores                        by and between Fieldwood Energy LLC and W & T Offshore, Inc. :         Noble Energy Inc, W+T Energy VI, LLC, ILX Prospect Dantzler, LLC,         Fieldwood Energy LLC       HI 129 Lease G01848                                                           W & T OFFSHORE INC, HELIS OIL & GAS COMPANY                        $0.00     Assume and Allocate Pursuant to
                                                                        RE: High Island 129 No. 12 Well Assignment                             Ridgewood Dantzler, Houston Energy Deepwater Ventures V, LLC; Red                                                                                                                  LLC, HELIS OIL & GAS CO, CALYPSO                                                    Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                                                                                               Willow Offshore, LLC                                                                                                                                                               EXPLORATION LLC, CHEYENNE PETROLEUM
                                                                                                                                                                                                                                                                                                                                  COMPANY, MAGNUM HUNTER PRODUCTION INC
  1365      10/22/2008 Joint Operating Agreement                        JOINT OPERATING AGREEMENT BY AND BETWEEN NOBLE                         NOBLE ENERGY INC., DAVIS OFFSHORE, L.P., ENERGY PARTNERS,                 Fieldwood Energy           NE/4 GC 198 Lease G36021                                                                                                                         $0.00     Assume and assign to Credit Bid
                                                                        ENERGY INC., DAVIS OFFSHORE, L.P., ENERGY PARTNERS,                    LTDE AND STEPHENS PRODCUTION COMPANY, LLC                                 Offshore LLC                                                                                                                                                                                   Purchaser                           x
                                                                        LTDE AND STEPHENS PRODCUTION COMPANY, LLC
  1366       1/1/2013    Unit Agreement and/or Unit Operating           Unit Operating Agreement, Gunflint Prospect, Gunflint Unit, Offshore   Noble Energy Inc., Ecopetrol America Inc., Samson Offshore, LLC and       Fieldwood Energy LLC       MC 948 S/2,S/2N/2 Lease G28030, MC 949 S/2,S/2N/2 Lease G32363, MC            ECOPETROL AMERICA LLC, TALOS ENERGY                                $0.00     Assume and assign to Credit Bid
                         Agreement                                      Louisiana, by and among Noble Energy, Inc. (Fieldwood is successor-    Marathon Oil Company                                                                                 992 N/2 Lease G24133, MC 993 N/2 Lease G24134                                 OFFSHORE, LLC                                                                         Purchaser
                                                                        in-interest to Noble Energy, Inc.), Samson Offshore, LLC, Marathon
                                                                        Oil Company, BP Exploration & Production Inc., and BHP Billiton
                                                                        Petroleum (Deepwater) Inc., dated effective January 1, 2013,
                                                                        including any memorandums or financial statements of the same, as
                                                                        amended by:
                                                                        A. Ratification and First Amendment of the MC 948 Unit Operating
                                                                        Agreement dated effective January 1, 2013 by and among Noble
                                                                        Energy, Inc., Ecopetrol America Inc., Samson Offshore, LLC and
                                                                        Marathon Oil Company.                                                                                                                                                                                                                                                                                                                                                               x
                                                                        B. Second Amendment to the MC 948 Unit Operating Agreement
                                                                        dated effective May 23, 2013 by and between Noble Energy Inc.,
                                                                        Ecopetrol America Inc., Samson Offshore, LLC and Marathon Oil
                                                                        Company.
                                                                        C. Ratification and Third Amendment to the MC 948 Unit Operating
                                                                        Agreement dated effective November 30, 2018 by and between
                                                                        Fieldwood Energy LLC, Samson Offshore Mapleleaf, LLC and
                                                                        Ecopetrol America Inc.


  1367       4/1/2011    Marketing - Transportation                     Nautilus Liquids Transporation Agreement between Noble Energy,      Noble Energy, Inc and Nautilus Pipeline Company, LLC                                                    GC 768 Lease G21817                                                           ANADARKO US OFFSHORE LLC                                           $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        Inc and Nautilus Pipeline Company, LLC                                                                                                                                                                                                                                                                                                          Purchaser
  1368      10/10/2014 Assignment of ORRI                               Assignment Agreement dated 10 Oct 14 by and between Noble           Noble Energy, Inc, BP Exploration and Produciton, Inc and Houston            Fieldwood Energy LLC       MC 563 Lease G21176                                                                                                                              $0.00     Assume and assign to Credit Bid
                                                                        Energy, Inc, BP Exploration and Produciton, Inc and Houston Energy Energy Deepwater Ventures I, LLC                                                                                                                                                                                                                                             Purchaser
                                                                        Deepwater Ventures I, LLC whereby Noble and BP assigned their
                                                                        combined 69.75% WI from 0-19,000'TVDSS on MC 563 in return for
                                                                        2% (proportionately reduced) ORRI in S Santa Cruz Well and                                                                                                                                                                                                                                                                                                                          x
                                                                        retained back in rights for its WI in 19,001-99,999 TVDSS on MC 563
                                                                        and Noble/FW retained operatorship in such 19,001-99,999 TVDSS
                                                                        interval if back in was excercised




                                                                                                                                                                                                                                              Page 46 of 62
                                                                                                                Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 52 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                          Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                 Credit Bid
    #                                  Contract Category                                     Contract Description [1][2]                                            Known Contract Counterparties [3]                            Debtor Entities [4]                           Associated Leases [5]                                            Related Lease Parties [6]                                     Proposed Contract Treatment [8]    FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                      Purchaser
  1369       1/1/2009    Unit Agreement and/or Unit Operating           Unit Operating Agreement (Offshore Operating Agreement) dated            Noble Energy, Inc. (as predecessor in interest of Fieldwood), as Operator,    Fieldwood Energy LLC    MC 519 Lease G27278                                                        BP EXPLORATION & PRODUCTION INC, HOUSTON                           $0.00     Assume and assign to Credit Bid
                         Agreement                                      dated effective January 1, 2009, originally by and between Noble         and BP, Red Willow and HE&D Offshore, L.P. as Non-Operators                                                                                                                      ENERGY DEEPWATER VENTURES I, RED WILLOW                                               Purchaser
                                                                        Energy, Inc. (as predecessor in interest of Fieldwood), as Operator,                                                                                                                                                                                      OFFSHORE LLC
                                                                        and BP, Red Willow and HE&D Offshore, L.P. as Non-Operators, as
                                                                        amended
                                                                        (a)by that certain First Amendment of the Unit Operating Agreement
                                                                        and Establishment of Lease Offshore Operating Agreements, dated
                                                                        effective as of October 10, 2014, by and among BP, Red Willow,
                                                                        HEDV, Noble Energy, Inc. (as predecessor in interest of Fieldwood),
                                                                        Deep Gulf Energy III, LLC, Ridgewood South Santa Cruz, LLC and
                                                                        ILX Prospect South Santa Cruz, LLC and                                                                                                                                                                                                                                                                                                                                              x
                                                                        (b)by that certain Second Amendment of the Offshore Operating
                                                                        Agreement, dated effective as of October 15, 2018, by and among
                                                                        BP, Red Willow, HEDV and Fieldwood and
                                                                        (c) by by that certain Third Amendment of the Offshore Operating
                                                                        Agreement, dated effective as of 1 May 2019, by and among BP,
                                                                        Red Willow, HEDV and Fieldwood and
                                                                        (d) by that certain Fourth Amendment of the Offshore Operating
                                                                        AGreement, dated effective as of 31 MAy 2019 by and among Red
                                                                        Willow, HEDV and Fieldwood.

  1370      12/10/2013 Facilities & Tie-In Agreements                   Authorization Agreement for Tie-Back Development by and among   Noble Energy, Inc. (Fieldwood is successor-in-interest to Noble Energy,                Fieldwood Energy LLC    MC 948 Lease G28030, MC 949 Lease G32363, MC 992 Lease G24133, MC ECOPETROL AMERICA LLC, TALOS ENERGY                                         $0.00     Assume and assign to Credit Bid
                                                                        Noble Energy, Inc. (Fieldwood is successor-in-interest to Noble Inc.), Ecopetrol America Inc., Samson Offshore, LLC and Marathon Oil                                           993 Lease G24134                                                  OFFSHORE, LLC                                                                                  Purchaser
                                                                        Energy, Inc.), Ecopetrol America Inc., Samson Offshore, LLC and Company
                                                                        Marathon Oil Company effective December 10, 2013 as amended by
                                                                        that Amended and Restated Authorization Agreement for Tie-Back                                                                                                                                                                                                                                                                                                                      x
                                                                        Development dated effective as of January 31, 2014 by and among
                                                                        Noble Energy, Inc., Ecopetrol America Inc., Samson Offshore
                                                                        Mapleleaf, LLC, and Marathon Oil Company.
  1371      10/1/2015    Unit Agreement and/or Unit Operating       Unit Operating Agreement made and entered into effective October             Noble Energy, Inc. (the "Unit Operator", Fieldwood is successor-in-interest   Fieldwood Energy LLC    MC 697 SE/4 SE/4; E/2 NE/4 SE/4 Lease G28021, MC 698 Lease G28022,         HOUSTON ENERGY DEEPWATER VENTURES V,                               $0.00     Assume and assign to Credit Bid
                         Agreement                                  1, 2015, among Noble Energy, Inc. (the "Unit Operator", Fieldwood is         to Noble Energy, Inc.), W&T Energy VI, LLC, Red Willow Offshore, LLC,                                 MC 742 Lease G32343                                                        RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                              Purchaser
                                                                    successor-in-interest to Noble Energy, Inc.), W&T Energy VI, LLC,            and Houston Energy Deepwater Ventures V, LLC                                                                                                                                     LLC                                                                                                                       x
                                                                    Red Willow Offshore, LLC, and Houston Energy Deepwater Ventures
                                                                    V, LLC
  1372      12/20/2005 Confidentiality Agreements / AMI and Related Letter Agreement, dated December 20, 2005, between Noble                     Noble Energy, Inc. and Ghevron U.S.A. Inc., being a consent.to.disclose       Fieldwood Energy        VK 251 Lease G10930, VK 340 Lease G10933                                   Williams Field Services                                            $0.00     Assume and Allocate Pursuant to
                       Consents                                     Energy, Inc. and Ghevron U.S.A. Inc., being a consent.to.disclose            confidential data                                                             Offshore LLC                                                                                                                                                                           Divisive Mergers            x                             x
                                                                    confidential data
  1373       3/7/2003 Joint Operating Agreement                     JOINT OPERATING AGREEMENT BY AND BETWEEN NOBLE                               NOBLE ENERGY, INC., STATOILHYDRO USA E&P INC, STEPHENS                        Fieldwood Energy        GC 198 Lease G36021                                                                                                                           $0.00     Assume and assign to Credit Bid
                                                                    ENERGY, INC., STATOILHYDRO USA E&P INC, STEPHENS                             PRODUCTION COMPANY AND DAVIS OFFSHORE, L.P.                                   Offshore LLC                                                                                                                                                                             Purchaser                           x
                                                                    PRODUCTION COMPANY AND DAVIS OFFSHORE, L.P.
  1374       8/1/2016 Unit Agreement and/or Unit Operating          Amendment No. 1 to Big Bend Prospect Offshore Operating                      Noble Energy, Inc., W & T Energy VI, LLC, Red Willow Offshore, LLC, and                               MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343              HOUSTON ENERGY DEEPWATER VENTURES V,                               $0.00     Assume and assign to Credit Bid
                       Agreement                                    Agreement and Unit Operating Agreement , Big Bend Prospect, MC               Houston Energy Deepwater Ventures V, LLC                                                                                                                                         RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                              Purchaser
                                                                    698 Unit by and between Noble Energy, Inc., W & T Energy VI, LLC,                                                                                                                                                                                             LLC                                                                                                                       x
                                                                    Red Willow Offshore, LLC, and Houston Energy Deepwater Ventures
                                                                    V, LLC
  1375       4/2/2012 Other Notices                                 NOTICE AGREEMENT BY AND BETWEEN NOBLE ENERGY,                                NOBLE ENERGY, INC.,STEPHENS PRODUCTION COMPANY AND                            Fieldwood Energy        NE/4 GC 198 Lease G36021                                                                                                                      $0.00     Assume and assign to Credit Bid
                                                                    INC.,STEPHENS PRODUCTION COMPANY AND DAVIS                                   DAVIS OFFSHORE, L.P. AND ENERGY PARTNERS LTD                                  Offshore LLC                                                                                                                                                                             Purchaser                           x
                                                                    OFFSHORE, L.P. AND ENERGY PARTNERS LTD
  1376      12/11/2008 Letter Agreement - Other Land                LETTER AGREEMENT BY AND BETWEEN NOBLE ENERGY,                                NOBLE ENERGY, INC.,STEPHENS PRODUCTION COMPANY, ENERGY Fieldwood Energy                               NE/4 GC 198 Lease G36021                                                                                                                      $0.00     Assume and assign to Credit Bid
                                                                    INC.,STEPHENS PRODUCTION COMPANY, ENERGY PARTNERS,                           PARTNERS, LTD. AND DAVIS OFFSHORE, L.P.                Offshore LLC                                                                                                                                                                                                    Purchaser                           x
                                                                    LTD. AND DAVIS OFFSHORE, L.P.
  1377       6/1/1994 Joint Operating Agreement                     OPERATING AGREEMENT DATED JUNE 1, 1994, BY AND                               NORCEN EXPLORER, INC, OPERATOR, AND DALEN RESOURCES OIL Fieldwood Energy                              SM 280 Lease G14456                                                        MP GULF OF MEXICO, LLC                                             $0.00     Assume and Allocate Pursuant to
                                                                    BETWEEN NORCEN EXPLORER, INC, OPERATOR, AND DALEN                            & GAS CO.                                               Offshore LLC                                                                                                                                                                                                 Divisive Mergers            x
                                                                    RESOURCES OIL & GAS CO.
  1378      10/19/1994 Joint Development / Venture / Exploration    Joint Venture Development Agreement, dated October                           Norcen Explorer, Inc. and Texaco Exploration and Production, Inc.             Fieldwood Energy        SS 206 Lease G01522, SS 207 Lease G01523                                                                                                      $0.00     Assume and Allocate Pursuant to
                       Agreements                                   19,1994',,between Norcen Explorer, Inc. and Texaco Exploration and                                                                                         Offshore LLC                                                                                                                                                                           Divisive Mergers
                                                                    Production, Inc. forming a working-interest unit comprising portions                                                                                                                                                                                                                                                                                                          x
                                                                    of'Ship .ShOperating Agreementl Block 206 and OCS-G 1523,-Ship
                                                                    ShOperating Agreementl Block 207;
  1379       4/6/1995 Joint Development / Venture / Exploration     Amendment tp Joint Venture Development Agreement, dated April 6,             Norcen. Explorer, Inc., Texaco Exploration and Production; Inc., Hunt         Fieldwood Energy        SS 206 Lease G01522, SS 207 Lease G01523                                                                                                      $0.00     Assume and Allocate Pursuant to
                       Agreements                                   1995, between Norcen. Explorer, Inc., Texaco Exploration and                 Industries, The George R. Brown, Partnership; JOC Venture, Lamar Hunt         Offshore LLC                                                                                                                                                                           Divisive Mergers
                                                                    Production; Inc., Hunt Industries, The George R. Brown, Partnership;         Trust Estate, Mobil Oil Exploration
                                                                    JOC Venture, Lamar Hunt Trust Estate, Mobil Oil Exploration 8i                                                                                                                                                                                                                                                                                                                x                             x
                                                                    Producing Southeast Inc., and Hunt Oil Company, covering; all
                                                                    of'Blocks.206 and 207 Ship ShOperating Agreementl Area.

  1380      11/16/1994 Joint Development / Venture / Exploration        Joint Venture Development Agreement, dated November 16><1994,            Norcen.Explorer, Inc., Texaco Exploration and Production, Inc, Industries,    Fieldwood Energy        SS 206 Lease G01522, SS 207 Lease G01523                                                                                                      $0.00     Assume and Allocate Pursuant to
                       Agreements                                       between Norcen.Explorer, Inc.,                                           The George R. Brown Partnership, JOC                                          Offshore LLC                                                                                                                                                                           Divisive Mergers
                                                                        Texaco Exploration and1                                                  Venture, LamarHunt Trust Estate, Mobil Oil Exploration
                                                                         Production, Inc,, Industries, TheiGeorge R. Brown Partnership, JOC
                                                                        Venture, LamarHunt Trust Estate, Mobil Oil Exploration                                                                                                                                                                                                                                                                                                                    x
                                                                        SoProducingiSoutheast Inc.,-and Hunt Oil
                                                                        Company,.covering all of Blocks 206 and 207 Ship ShOperating
                                                                        Agreementl Area.

  1381                   Oilfield Services                              540735_Master Services Agreement dated effective 11/11/2013              NORD-SUD SHIPPING, INC                                                        Fieldwood Energy LLC    n.a.                                                                       n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1382                   Oilfield Services                              777653_Master_Service_Contract Effective_6/28/2018                       NORSAFE MARINE & OFFSHORE SERVICES LLC                                        Fieldwood Energy LLC    n.a.                                                                       n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1383       5/1/1982    Ownership & Partnership Agreements             Terms for construction and operation of the facility and allocation of   Northern Natural Gas Company                                                  Fieldwood Energy LLC                                                                               n.a.                                                               $0.00     Assume and allocate pursuant to
                                                                        commingled condensate - Operated by Northern Natural Gas                                                                                                                                                                                                                                                                                     divisive mergers             x
                                                                        Company
  1384      11/1/2005    Other Misc.                                    Partitiion and Redemption Agmt. dated 11-1-2005 b/b Northstar            Northstar Gulfsands, LLC and Gulfsands Petroleum USA, Inc.                    Fieldwood Energy        VR 332 Lease G09514                                                        ANKOR E&P HOLDINGS CORPORATION, CANNAT                             $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x                             x
                                                                        Gulfsands, LLC and Gulfsands Petroleum USA, Inc.                                                                                                       Offshore LLC                                                                                       ENERGY INC.                                                                         Divisive Mergers
  1385       7/7/2008    Letter Agreement - Other Land                  VR 332 A5 Letter Agmt dated July 7, 2008 b/b Northstar Interests,        Northstar Interests, L.C. and Dynamic Offshore Resources, LLC                 Fieldwood Energy        VR 332 Lease G09514                                                        ANKOR E&P HOLDINGS CORPORATION, CANNAT                             $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x                             x
                                                                        L.C. and Dynamic Offshore Resources, LLC                                                                                                               Offshore LLC                                                                                       ENERGY INC.                                                                         Divisive Mergers
  1386       6/1/2014    Acquisition / PSA / Other Purchase or Sale     by and between Fieldwood Energy Offshore LLC, NW Pipeline, Inc.          Northwestern Mutual Life Ins. Co; NW Pipeline, Inc.                           Fieldwood Energy        HI A-573 Lease G02393, HI A-382 Lease G02757, HI A-572 Lease G02392,       ERA HELICOPTERS INC.                                               $0.00     Assume and Allocate Pursuant to
                         Agreements                                     and Northwestern Mutual Life Ins. Co:HIPS 13-III                                                                                                       Offshore LLC            HI A-595 Lease G02721, HI A-596 Lease G02722, HI A-531 Lease G02696,                                                                                           Divisive Mergers            x                             x
                                                                                                                                                                                                                                                       BA A-105 Lease G01757, WC 163 Lease G05299
  1387                   Oilfield Services                              701064_Joinder dated effective 02/14/2019                                NOV PROCESS & FLOW TECHNOLOGIES US, INC                                       Fieldwood Energy LLC    n.a.                                                                       n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1388       1/1/1991    Operating Agreement - Other                    b/b NW Mutual, Hardy and Unocal                                          NW Mutual, Hardy and Unocal                                                                           BA-A 102 Lease G01754, BA-A 105 Lease G01757                               ERA HELICOPTERS INC., TAMPNET INC                                  $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x                             x
                                                                                                                                                                                                                                                                                                                                                                                                                      Divisive Mergers
  1389                   Oilfield Services                              701100_Master Services Agreement dated effective 04/29/2016              OCC-MED OF LAFAYETTE                                                          Fieldwood Energy LLC    n.a.                                                                       n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1390                   Oilfield Services                              777655_Master Services Agreement dated effective 05/21/2018              OCEAN EDGE SERVICES INC                                                       Fieldwood Energy LLC    n.a.                                                                       n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1391       6/1/1999    Confidentiality Agreements / AMI and Related AREA OF MUTUAL INTEREST BY AND BETWEEN OCEAN                        OCEAN ENERGY INC. AND DUKE ENERGY HYDROCARBONS, LLC                                  Fieldwood Energy LLC    EI 126 Lease 52                                                                                                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                         Consents                                     ENERGY INC. AND DUKE ENERGY HYDROCARBONS, LLC                                                                                                                                                                                                                                                                                                   Divisive Mergers
  1392       2/9/1999    Joint Operating Agreement                    Offshore Operating Agreement, dated February 9, 1999, between       Ocean Energy, Inc., Shell Offshore Inc., McMoran Oil                                 Bandon Oil and Gas, LP; VR 196 Lease G19760, VR 207 Lease G19761                                   HALLIBURTON ENERGY SERV INC; ARENA                                 $0.00     Assume and Allocate Pursuant to
                                                                      Ocean Energy, Inc. and Shell Offshore Inc., covering Vermilion 195,                                                                                      Fieldwood Energy LLC;                                                                              ENERGY LP, ARENA OFFSHORE LP                                                        Divisive Mergers
                                                                      196 and 207, as amended December 23, 1999 by that certain Letter                                                                                         Fieldwood Energy
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
                                                                      Agreement regarding the sale of properties to McMoran Oil & Gas                                                                                          Offshore LLC
                                                                      LLC, and further amended August 22, 2000, December 31, 2001 and
                                                                      September 15, 2010.
  1393                   Oilfield Services                            553294_Master_Service_Contract Effective_4-22-2015                  OCEAN FLOW INTERNATIONAL LLC                                                         Fieldwood Energy LLC    n.a.                                                                       n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser

                                                                                                                                                                                                                                                  Page 47 of 62
                                                                                                                  Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 53 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                          Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                 Credit Bid
    #                                  Contract Category                                         Contract Description [1][2]                                     Known Contract Counterparties [3]                           Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                     Proposed Contract Treatment [8]    FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                      Purchaser
  1394                   Oilfield Services                              Master Services Agreement dated effective 11/05/2013; Amendment OCEANEERING INTERNATIONAL INC                                                    Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        dated effective 01/01/2015                                                                                                                                                                                                                                                                                                                       Purchaser
  1395       3/1/1998    Termination / Ratification and Joinder of      Ratification and Joinder by and between OEI & SOI               OEI & SOI                                                                                                   GI 110 Lease G13943, GI 116 Lease G13944                                      W & T OFFSHORE INC                                                 $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                         Operating or Other Agreements                                                                                                                                                                                                                                                                                                                                                                   Purchaser
  1396                   Oilfield Services                              503720_Master Services Agreement dated effective 11/01/2013           OFFSHORE ENERGY SERVICES, INC                                              Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1397                   Oilfield Services                              513875_Master Services Agreement dated effective 11/01/2013           OFFSHORE EQUIPMENT SOLUTIONS                                               Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                                                                                                                                                                                                                                                                                                                                                                      Divisive Mergers
  1398                   Oilfield Services                              541788_Master Services Agreement dated effective 11/01/2013           OFFSHORE SERVICES OF ACADIANA LLC                                          Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1399      7/31/2008    Articles of Merger                             Articles of Merger by and between Offshore Shelf LLC and W&T          Offshore Shelf LLC and W&T Offshore, Inc.                                                             MC 110 Lease G18192                                                           MARUBENI OIL & GAS (USA) LLC, TALOS                                $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        Offshore, Inc. : Pursuant to Plan of Merger                                                                                                                                                                                                               RESOURCES LLC                                                                          Purchaser
  1400                   Oilfield Services                              546893_Master Services Agreement dated effective 09/20/2016           OFFSHORE TECHNICAL COMPLIANCE, LLC                                         Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1401                   Oilfield Services                              700682_Master Services Agreement dated effective 03/24/2014           OFFSHORE TECHNICAL SOLUTIONS LLC                                           Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                                                                                                                                                                                                                                                                                                                                                                      Divisive Mergers
  1402                   Oilfield Services                              700271_Master Services Agreement dated effective 12/17/2018           OIL & GAS EVALUATIONS AND CONSULTING LLC                                   Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1403      7/17/2013    Non-Oilfield Services                          Software Agreement, End User Support Agreement, DocVue Product OIL & GAS INFORMATIONS SYSTEMS, INC                                               Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        Schedule                                                                                                                                                                                                                                                                                                                                         Purchaser
  1404                   Oilfield Services                              700364_Master Services Agreement dated effective 01/01/2014    OIL STATES QCS                                                                    Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1405                   Oilfield Services                              777866_Master Services Agreement dated effective 01/28/2019           OLIVIER INTERNATIONAL, LLC                                                 Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1406                   Oilfield Services                              Spill Response - GTIB Remidiation Work in '14 / Early '15, OSRO       OMI ENVIRONMENTAL SOLUTIONS                                                Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1407                   Oilfield Services                              Joinder to Master Services Contract dated November 19, 2018           OneSubea LLC                                                               Fieldwood Energy, LLC      n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1408                   Oilfield Services                              700966_Joinder dated effective 11/19/2018                             ONESUBSEA LLC                                                              Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1409       1/4/2007    Operating Agreement - Other                    Operating Agreement as Amended                                        Operating Agreement as Amended                                                                        SM 44 Lease G23840                                                                                                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                                                                                                                                                                                                                                                                                                                                                                      Divisive Mergers
  1410      5/14/2014    Non-Oilfield Services                          Perpetual Software License Agreement                                  OPPORTUNE LLP                                                              Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1411      5/31/2014    Non-Oilfield Services                          Perpetual Software License/Master Agreement                           OPPORTUNE LLP                                                              Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1412                   Non-Oilfield Services                          Consulting Agreement; Engagement Letter                               OPPORTUNE LLP                                                              Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1413       4/1/1976    Joint Operating Agreement                      Operating Agreement eff. 4-1-76 as amended                            Orinoco Natural Resources                                                  Fieldwood Energy LLC       VR 261 Lease G03328                                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x                             x
                                                                                                                                                                                                                                                                                                                                                                                                                      Divisive Mergers
  1414                   Non-Oilfield Services                          Perpetual Software License Agreement                                  OSIsoft LLC                                                                Fieldwood Energy LLC       n.a.                                                                          n.a.                                                           $5,221.75     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1415                   Oilfield Services                              GC 65 PI Data Software Company                                        OSIsoft LLC                                                                Fieldwood Energy LLC       n.a.                                                                          n.a.                                                           $5,221.75     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1416      12/2/1985    Marketing - Construction, Operations,          Governs the Ownership and Operations of the Producers' Facility.   Owners and Producers of Sabine Pass Facility                                  Fieldwood Energy LLC       SA 10                                                                         n.a.                                                               $0.00     Assume and allocate pursuant to
                         Management, Ownership Agreements               The Producers' Facility consists of assets owned by Producers, as                                                                                                                                                                                                                                                                             divisive mergers
                                                                        well as those assets co-owned by the Producers and Owners.                                                                                                                                                                                                                                                                                                                x
                                                                        Fieldwood, as the designated Producers' Representive, reprents th
                                                                        by and between Fieldwood Energy LLC and and
  1417       1/1/1997    Joint Operating Agreement                      Joint Operating Agreement, dated effective January 1,1997, between OXY USA Inc., as Operator, Texaco Exploration and Production Inc. and                                    BA-A133 Lease G02665                                                          W & T ENERGY VI LLC                                                $0.00     Assume and Allocate Pursuant to
                                                                        OXY USA Inc., as Operator, Texaco Exploration and Production Inc. Sun Operating Limited Partnership, for Brazos Block A-133.                                                                                                                                                                                                                  Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x                             x
                                                                        and Sun Operating Limited Partnership, for Brazos Block A-133.

  1418       9/6/2019    Non-Oilfield Services                          Perpetual Software License Agreement                                  P2 ENERGY SOLUTIONS                                                        Fieldwood Energy LLC       n.a.                                                                          n.a.                                                        $202,808.97      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1419      10/15/2018 Non-Oilfield Services                            Consulting Agreement                                                  PAINTMIRE LLC                                                              Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1420                   Non-Oilfield Services                          Data subscription agreement                                           PALEO DATA                                                                 Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1421                   Non-Oilfield Services                          Perpetual Software License Agreement                                  PANDELL TECHNOLOGY USA CORPORATION                                         Fieldwood Energy LLC       n.a.                                                                          n.a.                                                          $7,617.47      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1422      5/16/2019    Letter Agreement - Operating Agreement         by and between Fieldwood Energy LLC and Panther Pipeline, LLC:        Panther Pipeline, LLC                                                      Fieldwood Energy LLC       MI 518 Lease G05169                                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                        Letter Agreement Matagorda Operating Agreement MI 518/519 with                                                                                                                                                                                                                                                                                Divisive Mergers            x
                                                                        regard to natural gas pipeline work.
  1423       2/1/2016    Non-Oilfield Services                          Consulting Agreement                                                  PARADIGM                                                                   Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1424                   Oilfield Services                              Industrial Air Filters                                                PARKER HANNIFIN                                                            Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1425                   Oilfield Services                              BOP Rental, Downhole tools                                            PATTERSON RENTAL TOOLS, PATTERSON FISHING TOO                              Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1426                   Oilfield Services                              555709_Rental Agreement dated effective 02/11/2014                    PAWS ENERGY SERVICES INC.                                                  Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1427                   Oilfield Services                              778044_Master_Rental_Agreement dated 6-27-2020                        PELICAN WASTE AND DEBRIS LLC                                               Fieldwood Energy LLC       n.a.                                                                          n.a.                                                            $104.19      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1428                   Oilfield Services                              700604_Master_Service_Contract Effective_7-28-2015                    PENINSULA MARINE INC                                                       Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1429      5/17/1999    Farmout Agreement                              by and between PennzEnergy Exploration and Production L.L.C. and      PennzEnergy Exploration and Production L.L.C. and Aviara Energy                                       EI 313 Lease G02608                                                           EPL OIL & GAS, LLC                                                 $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                        Aviara Energy Corporation                                             Corporation                                                                                                                                                                                                                                                             Divisive Mergers
  1430      2/10/1994    Joint Development / Venture / Exploration      JOINT DEVELOPMENT AGREEMENT DATED FEBRUARY 10,                        PENNZOIL EXPLORATION AND PRODUCTION COMPANY, SONAT              Fieldwood Energy                      EI 53 Lease 479                                                               ENVEN ENERGY VENTURES LLC                                          $0.00     Assume and Allocate Pursuant to
                         Agreements                                     1994, BY AND BETWEEN PENNZOIL EXPLORATION AND                         EXPLORATION COMPANY AND UNION OIL COMPANY OF CALIFORNIA Offshore LLC                                                                                                                                                                                                    Divisive Mergers
                                                                        PRODUCTION COMPANY, SONAT EXPLORATION COMPANY                                                                                                                                                                                                                                                                                                                             x
                                                                        AND UNION OIL COMPANY OF CALIFORNIA - TERMINATED BY
                                                                        LETTER AGREEMENT DATED MARCH 10, 1999.
  1431                   Oilfield Services                              700471_Master_Service_Contract Effective_07-2-2019                    PERC ENGINEERING, LLC                                                      Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1432                   Oilfield Services                              777953_Master Services Agreement dated effective 12/04/2018           PETRAM CONSULTING, LLC.                                                    Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1433                   Oilfield Services                              Pipe Supplier                                                         PETRO AMIGOS SUPPLY INC                                                    Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1434       1/7/2016    Other                                          Contract for the Extraction of Hydrocarbons under the Production      Petrobal Upstream Delta 1, S.A. de C.V.                                    Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                        Sharing Modality - Fieldwood Energy E&P Mexico, S. De R.L. De                                                                                                                                                                                                                                                                                   Purchaser                           x
                                                                        C.V.
  1435                   Oilfield Services                              777567_Master Services Agreement dated effective 02/08/2018           PETROLEUM CO-ORDINATORS                                                    Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1436                   Non-Oilfield Services                          Perpetual Software License Agreement                                  PETROLEUM EXPERTS, INC.                                                    Fieldwood Energy LLC       n.a.                                                                          n.a.                                                         $41,309.38      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1437                   Oilfield Services                              PHI 2019-2020 Pricing Agreement (4); Ninth Amendment dated            PETROLEUM HELICOPTERS INC                                                  Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        04/22/2020                                                                                                                                                                                                                                                                                                                                      Purchaser
  1438      7/24/2018    Non-Oilfield Services                          Consulting Agreement                                                  Petrophysical Applications International, Inc.                             Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1439                   Non-Oilfield Services                          Consulting Agreement; Subscription License Agreement                  PETROPHYSICAL SOLUTIONS INC                                                Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1440      11/10/2017 Non-Oilfield Services                            Master Consulting Agreement                                           PETROPLAN USA LLC                                                          Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1441      7/15/2000    Joint Operating Agreement                      Operating Agreement eff. 7-15-00 b/b Petroquest Energy One, L.L.C     Petroquest Energy One, L.L.C and LLOG Exploration and Production           Fieldwood Energy           SS 79 Lease G15277                                                            CALYPSO EXPLORATION LLC                                            $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        and LLOG Exploration and Production Company                           Company                                                                    Offshore LLC                                                                                                                                                                                   Purchaser

                                                                                                                                                                                                                                              Page 48 of 62
                                                                                                                Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 54 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                          Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                 Credit Bid
    #                                  Contract Category                                     Contract Description [1][2]                                           Known Contract Counterparties [3]                         Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                     Proposed Contract Treatment [8]    FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                      Purchaser
  1442      1/12/2001    Property Participation & Exchange              Participation Agreement by and between PetroQuest Energy One,         PetroQuest Energy One, L.L.C. and Challenge Minerals Inc; Stephens                                    SS 79 Lease G15277                                                            CALYPSO EXPLORATION LLC                                            $0.00     Assume and assign to Credit Bid
                         Agreements                                     L.L.C. and Challenge Minerals Inc; Stephens Production Company,       Production Company, LLC                                                                                                                                                                                                                                                   Purchaser                           x
                                                                        LLC : Exploration and Development of contract area including SS 79
  1443      7/15/2000    Property Participation & Exchange              Participation Agreement by and between PetroQuest Energy One,         PetroQuest Energy One, L.L.C. and LLOG Exploration & Production                                       SS 79 Lease G15277                                                            CALYPSO EXPLORATION LLC                                            $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                         Agreements                                     L.L.C. and LLOG Exploration & Production Company                      Company                                                                                                                                                                                                                                                                   Purchaser
  1444      1/12/2001    Joint Operating Agreement                      Joinder and Ratification Agreement by and between PetroQuest          PetroQuest Energy One, L.L.C. and LLOG Exploration & Production                                       SS 79 Lease G15277                                                            CALYPSO EXPLORATION LLC                                            $0.00     Assume and assign to Credit Bid
                                                                        Energy One, L.L.C. and LLOG Exploration & Production Company;         Company; Challenter Minerals Inc.; GMT, Inc.; Stephens Production                                                                                                                                                                                                         Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        Challenter Minerals Inc.; GMT, Inc.; Stephens Production Company,     Company, L.L.C.
                                                                        L.L.C. : Joinder and Ratification to 07/15/2000 JOA
  1445                   Oilfield Services                              547503_PO Terms & Conditions dated effective 07/24/2018               PETROQUIP ENERGY SERVICES LLC                                              Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1446                   Oilfield Services                              Pipeline Repair Clamps                                                PETROQUIP INC                                                              Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1447                   Non-Oilfield Services                          Perpetual Software License Agreement                                  Petroseismic Software                                                      Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1448      10/1/2014    Other Services Agreements                      MOU                                                                   PetroSkills (OGCI)                                                                                    Area wide                                                                                                                                        $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1449                   Oilfield Services                              Fishing Tools (Formerly Extreme Energy Services)                      PETROSTAR SERVICES, LLC                                                    Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                                                                                                                                                                                                                                                                                                                                                                      Divisive Mergers
  1450                   Oilfield Services                              777661_Master_Service_Contract Effective_12-19-2019                   PETROSTREAM LP                                                             Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1451                   Oilfield Services                              700006_Master Services Agreement dated effective 01/01/2013           PHARMASAFE INDUSTRIAL SERVICES INC                                         Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1452                   Non-Oilfield Services                          Perpetual Software License Agreement                                  Phi Helipass, Llc                                                          Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1453                   Oilfield Services                              Personnel Check-in, Cargo Processing, Etc., at Heliparts, Marine      PHI HELIPASS, LLC                                                          Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        Ports, and Other Ports                                                                                                                                                                                                                                                                                                                           Purchaser
  1454                   Oilfield Services                              700975_Master Services Agreement dated effective 06/08/2015           PHOENIX INTERNATIONAL HOLDING, INC                                         Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                                                                                                                                                                                                                                                                                                                                                                      Divisive Mergers
  1455      8/27/2008    Farmout Agreement                              FARMOUT AGREEMENT BY AND BETWEEN PIESCES ENERGY                       PIESCES ENERGY LLC AND APACHE CORPORATION                                  Fieldwood Energy LLC       ST 291 Lease G16455                                                           ENVEN ENERGY VENTURES LLC                                          $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                        LLC AND APACHE CORPORATION                                                                                                                                                                                                                                                                                                                    Divisive Mergers
  1456       3/7/2019    Other                                          Second Amendment to Standard Lease Agreement                          PINHOOK TOWER                                                              Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1457      4/15/2017    Other                                          Standard Lease Agreement                                              PINHOOK TOWER                                                              Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1458       5/1/2018    Other                                          Amendment to Standard Lease Agreement                                 PINHOOK TOWER                                                              Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1459                   Oilfield Services                              Facility and Structural Engineering for Construction Dept (Topside)   PINNACLE PROJECT SERVICES LLC                                              Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1460                   Oilfield Services                              Slickline and E-line, Coil Tubing Units, Well Servicing               PIONEER WIRELINE SERVICES                                                  Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1461                   Oilfield Services                              Pipe Supplier                                                         PIPECO SERVICES                                                            Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1462      4/20/2017    Other                                          PitneyBowes Lease Agreement (0040071677)                              PITNEY BOWES POSTAGE BY PHONE                                              Fieldwood Energy LLC       n.a.                                                                          n.a.                                                           $1,126.96     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1463       8/6/2018    Other                                          PitneyBowes Lease Agreement (G240047002)                              PITNEY BOWES POSTAGE BY PHONE                                              Fieldwood Energy LLC       n.a.                                                                          n.a.                                                           $1,126.96     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1464                   Non-Oilfield Services                          Agreement for postage for machines in Houston and Lafayette           PITNEY BOWES POSTAGE BY PHONE                                              Fieldwood Energy LLC       n.a.                                                                          n.a.                                                            $545.86      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1465       9/2/1992    Surface Lease                                  PLAQUEMINE PARISH GOVERNMENT S-92-1 SL#33                             PLAQUEMINE PARISH GOVERNMENT                                                                          GRANDBAY / MP140                                                                                                                                 $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                                                                                                                                                                                                                                                                                                                                                                      Divisive Mergers
  1466      9/14/1992    Surface Lease                                  SURFACE LEASE AGREEMENT BETWEEN PLAQUEMINES                           PLAQUEMINES PARISH GOVERNMENT AS LESSOR AND CHEVRON                                                   MP 140 Lease G02193                                                           JX NIPPON OIL EXPLORATION USA LTD                                  $0.00     Assume and Allocate Pursuant to
                                                                        PARISH GOVERNMENT AS LESSOR AND CHEVRON PIPELINE                      PIPELINE COMPANY, LESSEE FOR MP 140                                                                                                                                                                                                                                     Divisive Mergers            x
                                                                        COMPANY, LESSEE FOR MP 140
  1467                   Oilfield Services                              777972_Master Services Agreement dated effective 11/01/2019           PMB SAFETLY & REGULATORY, INC.                                             Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1468       7/7/1994    Letter Agreement - Other Land                  LETTER AGREEMENT BY AND BETWEEN POGO PRODUCING                        POGO PRODUCING COMPANY AND COCKRELL OIL AND GAS, L.P., ET Fieldwood Energy LLC                        EI 330 Lease G02115                                                           ENERGY XXI GOM LLC, RENAISSANCE OFFSHORE,                          $0.00     Assume and Allocate Pursuant to
                                                                        COMPANY AND COCKRELL OIL AND GAS, L.P., ET AL                         AL                                                                                                                                                                                  LLC, Arena, TANA EXPLORATION COMPANY LLC                                            Divisive Mergers            x

  1469      5/17/2006    Marketing - Other                              LETTER AGREEMENT, PLATFORM & FACILITIES OWNERSHIP               POGO PRODUCING COMPANY, APACHE CORPORATION,                                                                 EI 330 Lease G02115                                                           ENERGY XXI GOM LLC, RENAISSANCE OFFSHORE,                          $0.00     Assume and Allocate Pursuant to
                                                                        AND ABANDONMENT LIABILITY, EUGENE ISLAND 330 D BY AND EXXONMOBIL CORPORATION, MARINER ENERGY RESOURCES, INC.                                                                                                                                              LLC, Arena, TANA EXPLORATION COMPANY LLC                                            Divisive Mergers
                                                                        BETWEEN POGO PRODUCING COMPANY, APACHE                                                                                                                                                                                                                                                                                                                                    x
                                                                        CORPORATION, EXXONMOBIL CORPORATION, MARINER
                                                                        ENERGY RESOURCES, INC.
  1470       3/1/1976    Joint Operating Agreement                      Operating Agreement eff. 3-1-76 b/b POGO, Mesa and Mobil, et al POGO, Mesa and Mobil, et al                  Fieldwood Energy LLC                                           EI 337 Lease G03332, EI 354 Lease G10752                                      RIDGEWOOD ENERGY CORPORATION;                                      $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                  RIDGEWOOD ENERGY CORPORATION, COX                                                   Divisive Mergers            x
                                                                                                                                                                                                                                                                                                                                  OPERATING LLC
  1471      1/31/2010    Other Services Agreements                      Preferred Provider Agreement by and between Wild Well Control, Inc Preferred Provider Agreement by and between Wild Well Control, Inc and        Fieldwood Energy           GC 65GC 108GC 109 Lease G05889                                                WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                        and Dynamic Offshore Resources Inc dated 31 Jan 2010               Dynamic Offshore Resources Inc dated 31 Jan 2010                              Offshore LLC                                                                                             ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                                                                                                                                                                                                                                                                                  OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                                  CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                                  RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENER
  1472                   Oilfield Services                              500736_Master Services Agreement dated effective 01/01/2014           PREMIERE, INC                                                              Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1473                   Oilfield Services                              700844_Master_Service_Contract Effective_11-1-2013                    PRIORITY ARTIFICIAL LIFT SERVICES, LLC                                     Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1474                   Oilfield Services                              Wellhead Maintanence and Testing, Valve Repairs                       PRO VALVE SERVICES, INC                                                    Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1475                   Oilfield Services                              Pipe, Valves & Fittings                                               PROCESS PIPING MATERIALS INC                                               Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1476                   Oilfield Services                              564958_Master Services Agreement dated effective 10/01/2014           PROCOR CHEMICALS INC                                                       Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1477       6/1/2012    Other Services Agreements                      Production Technician Services Contract by and between June 1,        Production Technician Services                                                                        MC 519 Lease G27278, MC 562 Lease G19966, MC 563 Lease G21176                 BP EXPLORATION & PRODUCTION INC, HOUSTON                           $0.00     Assume and assign to Credit Bid
                                                                        2012, as amended yearly                                                                                                                                                                                                                                   ENERGY DEEPWATER VENTURES I, RED WILLOW                                               Purchaser                           x
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC
  1478                   Oilfield Services                              777941_Master Services Agreement dated effective 10/23/2018           PRODUCTION TECHNOLOGY & SERVICES, INC.                                     Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1479       9/1/2013    Other Services Agreements                      Response Resources Agreement                                          Production Testing Services Inc.                                                                      Area wide                                                                                                                                        $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
             9/1/2013                                                   Utilization Agreement                                                                                                                                                                                                                                                                                                                           Purchaser
  1480                   Oilfield Services                              515220_Master Services Agreement dated effective 02/14/2014           PROFESSIONAL FLUID SERVICES, LLC                                           Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1481                   Oilfield Services                              777510_Master Services Agreement dated effective 03/14/2016           PROFESSIONAL RENTAL TOOLS LLC                                              Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1482                   Oilfield Services                              Wireline Rentals                                                      PROFESSIONAL WIRELINE RENTALS                                              Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1483                   Oilfield Services                              Machine Shop                                                          PROGRESS MACHINE INC                                                       Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1484                   Oilfield Services                              565442_Master Services Agreement dated effective 02/24/2014           PROSERV OPERATIONS INC                                                     Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1485                   Oilfield Services                              700472_Master_Service_Contract Effective_2-14-2014                    PROSPER OPERATORS, INC                                                     Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1486                   Oilfield Services                              Master Service Contract dated July 19, 2019; Amendment dated          PROVISIONS ENERGY & MARINE SUPPORT                                         Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        December 1, 2019                                                                                                                                                                                                                                                                                                                                Purchaser



                                                                                                                                                                                                                                              Page 49 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 55 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                          Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                 Credit Bid
    #                                  Contract Category                                    Contract Description [1][2]                                          Known Contract Counterparties [3]                           Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                     Proposed Contract Treatment [8]    FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                      Purchaser
  1487                   Oilfield Services                              Pipe Supplier                                                         PYRAMID TUBULAR PRODUCTS LP                                                Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1488                   Oilfield Services                              522792_Master Services Agreement dated effective 01/01/2014           QUALITY CONSTRUCTION & PRODUCTION L                                        Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1489                   Oilfield Services                              554639_Master Services Agreement dated effective 11/25/2013           QUALITY ENERGY SERVICES, INC                                               Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1490                   Oilfield Services                              506420_Master Services Agreement dated effective 07/08/2014           QUALITY PREHEAT & PRESSURE WASHERS INC                                     Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1491                   Oilfield Services                              539026_Master Services Agreement dated effective 11/01/2013           QUALITY PROCESS SERVICES LLC                                               Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1492                   Oilfield Services                              Production Operators; Quality Company - Operators, Area 8             QUALITY PRODUCTION MGMT LLC                                                Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1493                   Oilfield Services                              777581_PO Terms & Conditions dated effective 04/03/2018               QUALITY WIRELINE & CABLE INC.                                              Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1494                   Oilfield Services                              564799_Master Services Agreement dated effective 07/25/2018           QUEST INTEGRITY USA LLC                                                    Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1495      7/18/2013    Non-Oilfield Services                          Software Licensing Agreement                                          QUORUM BUSINESS SOLUTIONS (USA), INC.                                      Fieldwood Energy LLC       n.a.                                                                          n.a.                                                         $57,818.45      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1496                   Oilfield Services                              PO Terms & Conditions                                                 R&R ENERGY SERVICES LLC                                                    Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1497      10/23/2000 Letter Agreement - Other Land                    Letter Agreement, dated October 23, 2000, between Range               Range Resources Corporation and Chevron U.S.A. Inc.                        Fieldwood Energy           MP 154 Lease G10902                                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                        Resources Corporation and Chevron U.S.A. Inc.,entitled "Annual                                                                                   Offshore LLC                                                                                                                                                                                 Divisive Mergers
                                                                        Reciprocity Notice Regarding Conveyance to Chevron U.S.A. Inc. of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
                                                                        Main Pass Black 154,
                                                                        South and East Addition Platform "A" arid Two'Wells Thereon,
                                                                        Federal OCS, Offshore Alabama."
  1498      7/12/1998    Joint Operating Agreement                      JOINT OPERATING AGREEMENT DATED JULY 12, 1998 BY AND                  RANGER OIL COMPANY, THE HOUSTON EXPLORATION COMPANY                        Fieldwood Energy           PN 883 Lease MF100410, PN 883 Lease MF100411, PN 883 Lease                                                                                       $0.00     Assume and Allocate Pursuant to
                                                                        BETWEEN RANGER OIL COMPANY, THE HOUSTON                               AND SPINNAKER EXPLORATION COMPANY, L.L.C.                                  Offshore LLC               MF100412, PN 883 Lease MF101898, PN 883 Lease MF96146, PN 883                                                                                                     Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                        EXPLORATION COMPANY AND SPINNAKER EXPLORATION                                                                                                                               Lease MF96147, PN 883 Lease SL96146
                                                                        COMPANY, L.L.C.
  1499       8/5/1999    Joint Development / Venture / Exploration      EXPLORATION AGREEMENT DATED AUGUST 5, 1999 BY AND                     RANGER OIL COMPANY, THE HOUSTON EXPLORATION COMPANY                        Fieldwood Energy           PN 883 Lease MF100410, PN 883 Lease MF100411, PN 883 Lease                                                                                       $0.00     Assume and Allocate Pursuant to
                         Agreements                                     BETWEEN RANGER OIL COMPANY, THE HOUSTON                               AND SPINNAKER EXPLORATION COMPANY, L.L.C.                                  Offshore LLC               MF100412, PN 883 Lease MF101898, PN 883 Lease MF96146, PN 883                                                                                                     Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                        EXPLORATION COMPANY AND SPINNAKER EXPLORATION                                                                                                                               Lease MF96147, PN 883 Lease SL96146
                                                                        COMPANY, L.L.C.
  1500                   Oilfield Services                              Spotting Fluid                                                        RAPID DRILLING LLC                                                         Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1501                   Oilfield Services                              Solid Body Centralizers                                               RAY OIL TOOL CO. INC                                                       Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1502      1/14/2019    Operating Agreement - Other                    Operating Agreement, effective as of January 14, 2019, among          Red Willow Offshore; Talos Energy Offshore                                 Fieldwood Energy           GC 200 (NW/4 SE/4; SW/4 NE/4; E/2 SE/4 NW/4; S/2 NE/4 NW/4; W/2 E/2           RED WILLOW OFFSHORE LLC, TALOS ENERGY                              $0.00     Assume and assign to Credit Bid
                                                                        Fieldwood Energy Offshore LLC, Red Willow Offshore, LLC, and                                                                                     Offshore LLC               SE/4; NE/4 SW/4 SE/4; SW/4 NW/4 NE/4) Lease G12209                            OFFSHORE, LLC, WILD WELL CONTROL INC,                                                 Purchaser
                                                                        Talos Energy Offshore LLC                                                                                                                                                                                                                                 CHEVRON USA INC, W & T ENERGY VI LLC, SHELL                                                                               x
                                                                        (AMI on S/2S/2 GC 156 through 14 Jan 21 in Art 26.8 of Operating                                                                                                                                                                                          TRADING (US) COMPANY
                                                                        Agreement)
  1503       3/4/2020    Unit Agreement and/or Unit Operating           Ratification of GC 244 Unit Agreement by Red Willow Offshore LLC      Red Willow Offshore; Talos Energy Offshore                                 Fieldwood Energy           GC 200 (NW/4 SE/4; SW/4 NE/4; E/2 SE/4 NW/4; S/2 NE/4 NW/4; W/2 E/2           RED WILLOW OFFSHORE LLC, TALOS ENERGY                              $0.00     Assume and assign to Credit Bid
                         Agreement                                      and Talos Energy Offshore dated 4 March 2020                                                                                                     Offshore LLC               SE/4; NE/4 SW/4 SE/4; SW/4 NW/4 NE/4) Lease G12209                            OFFSHORE, LLC, WILD WELL CONTROL INC,                                                 Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENERGY VI LLC, SHELL
                                                                                                                                                                                                                                                                                                                                  TRADING (US) COMPANY
  1504                   Oilfield Services                              Tension Packers                                                       RELIABLE PACKER SALES & SERVICES TOOLS LLC                                 Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1505                   Oilfield Services                              Training Provider                                                     RELYON NUTEC USA, LLC                                                      Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1506       1/1/1973    Operating Agreement - Other                    Offshore Operating Agreement* (VR 369/386+)                           Renaissance Offshore, W & T Energy VI, Marathon Oil                        Fieldwood Energy LLC       VR 369 Lease G02274, VR 386 Lease G02278                                                                                                         $0.00     Assume and Allocate Pursuant to
                                                                        *Unit Operating Agreement supersedes JOperating Agreement                                                                                                                                                                                                                                                                                     Divisive Mergers            x
                                                                        1/1/1973
  1507      12/12/1977 Unit Agreement and/or Unit Operating             Unit Agreement (VR 369 Unit Area) 12/12/1977                          Renaissance Offshore, W & T Energy VI, Marathon Oil                        Fieldwood Energy LLC       VR 369 Lease G02274                                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                       Agreement                                                                                                                                                                                                                                                                                                                                                                                      Divisive Mergers
  1508      12/23/1977 Unit Agreement and/or Unit Operating             Unit Operating Agreement* (VR 369 Unit Area)                          Renaissance Offshore, W & T Energy VI, Marathon Oil                        Fieldwood Energy LLC       VR 369 Lease G02274                                                                                                                              $0.00     Assume and Allocate Pursuant to
                       Agreement                                        *UOperating Agreement supersedes JOperating Agreement                                                                                                                                                                                                                                                                                         Divisive Mergers            x
                                                                        12/23/1977
  1509       8/7/2012    Master Service Agreement                       Master Services Agreement                                             Rentsys Recovery Services, Inc.                                                                       Area wide                                                                                                                                        $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1510                   Oilfield Services                              Workstrings                                                           RESOURCE RENTAL TOOLS LLC                                                  Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1511      2/10/2019    Non-Oilfield Services                          IT Services Agreement                                                 REVOLUTIONARY SECURITY LLC                                                 Fieldwood Energy LLC       n.a.                                                                          n.a.                                                        $178,256.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1512       4/1/2007    Marketing - PHA                                RID108101-MP289C-MP275 by and between Fieldwood and                   RIDGEWOOD ENERGY CORPORATION                                               Fieldwood Energy LLC       MP 275 Lease G15395                                                           RIDGEWOOD ENERGY CORPORATION                                       $0.00     Assume and Allocate Pursuant to
                                                                        RIDGEWOOD ENERGY CORPORATION and RIDGEWOOD                                                                                                                                                                                                                                                                                                    Divisive Mergers            x
                                                                        ENERGY CORPORATION
  1513                   Oilfield Services                              777813_Master Services Agreement dated effective 01/02/2019           RIG QA INTERNATIONAL INC.                                                  Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1514                   Oilfield Services                              700947_Master_Service_Contract Effective_5-22-2015                    RIGHT HAND OILFIELD ASSOCIATES, LLC                                        Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1515                   Oilfield Services                              526151_Master Services Agreement dated effective 01/01/2014;          RIGNET INC                                                                 Fieldwood Energy LLC       n.a.                                                                          n.a.                                                        $976,052.20      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        Amendment dated effective 06/28/2018                                                                                                                                                                                                                                                                                                             Purchaser
  1516                   Oilfield Services                              Parts Only                                                            RINO-K&K COMPRESSION, INC                                                  Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1517                   Oilfield Services                              Crane Mats                                                            RITTER FOREST PRODUCTS                                                     Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1518                   Oilfield Services                              508791-Helicopter Service Agreement Dated 7/17/2014                   RLC, LLC                                                                   Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1519      6/15/2001    Joint Operating Agreement                      JOINT DEVELOPMENT AGREEMENT EFFECTIVE JUNE 15, 2001, RME PETROLEUM COMPANY, W&T OFFSHORE, INC, RME ET AL                                         Fieldwood Energy           SM 280 Lease G14456, SM 281 Lease G02600                                      MP GULF OF MEXICO, LLC                                             $0.00     Assume and Allocate Pursuant to
                                                                        BY AND BETWEEN RME PETROLEUM COMPANY AND W&T                                                                                                     Offshore LLC                                                                                                                                                                                 Divisive Mergers
                                                                        OFFSHORE, INC, "SM280 OWNERS" AND RME ET AL "SM 281                                                                                                                                                                                                                                                                                                                       x
                                                                        OWNERS" AND THAT CERTAIN JOINT OPERATING AGREEMENT
                                                                        ATTACHED THERETO AS EXHIBIT "B".
  1520                   Oilfield Services                              701080_Master_Service_Contract Effective_1-05-2016   ROGUE INDUSTRIAL GROUP LLC                                                                  Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1521       Original - Non-O&G Real Property Lease / Rental /          Lease agreement between Fieldwood and Ronnie White Custom             Ronnie White Custom Homes                                                  Fieldwood Energy LLC       Total Area: Level 7, 8 and 9 Square Footage: 32,543 SF                                                                                           $0.00     Assume and assign to Credit Bid
             9/1/2017; Sublease Agreements                              Homes                                                                                                                                                                                                                                                                                                                                           Purchaser
            1st Amend                                                   Total Area: Level 7, 8 and 9
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
             5/1/2018;                                                  Square Footage: 32,543 SF
            2nd Amend                                                   Address: 2014 W Pinhook Road Lafayette, LA 70508
             3/7/2019
  1522                  Oilfield Services                               Rowan Amendment (12-18-13)                                            ROWAN COMPANIES, INC                                                       Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1523                   Oilfield Services                              Rig Company                                                           ROWAN DRILLING AMERICAS LIMITED                                            Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1524                   Oilfield Services                              Rig Company                                                           ROWAN DRILLING US LIMITED                                                  Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1525                   Oilfield Services                              511430_Master Services Agreement dated effective 11/01/2013           ROYAL SERVICE AND RENTALS INC                                              Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1526                   Other                                          Engagement Letter                                                     RYAN, LLC                                                                  Fieldwood Energy LLC       n.a.                                                                          n.a.                                                      $1,294,629.12      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1527      11/17/2000 Operating Agreement - Other                      Participation Agreement and Operating Agreement 11-17-00 b/b          Samedan and Stone                                                          Fieldwood Energy LLC       VR 261 Lease G03328                                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x                             x
                                                                        Samedan and Stone                                                                                                                                                                                                                                                                                                                             Divisive Mergers



                                                                                                                                                                                                                                              Page 50 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 56 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                          Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                 Credit Bid
    #                                  Contract Category                                     Contract Description [1][2]                                         Known Contract Counterparties [3]                            Debtor Entities [4]                              Associated Leases [5]                                            Related Lease Parties [6]                                     Proposed Contract Treatment [8]    FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                      Purchaser
  1528      9/20/1995    Operating Agreement - Other                    Operating Agreement eff. 9-20-95 b/b Samedan and Walter                Samedan and Walter                                                           Fieldwood Energy LLC      VR 314 Lease G05438, VR 315 Lease G04215                                    WALTER OIL & GAS CORPORATION                                       $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
                                                                                                                                                                                                                                                                                                                                                                                                                      Divisive Mergers
  1529       3/1/2002    Farmout Agreement                              Farmout Agmt. eff. 3-1-2002 b/b Samedan Oil Corporation (Farmor)       Samedan Oil Corporation (Farmor) and Pure Resources, L.P. (Farmee)           Fieldwood Energy          VR 332 Lease G09514                                                         ANKOR E&P HOLDINGS CORPORATION, CANNAT                             $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x                             x
                                                                        and Pure Resources, L.P. (Farmee)                                                                                                                   Offshore LLC                                                                                          ENERGY INC.                                                                         Divisive Mergers
  1530      6/11/1993    Joint Operating Agreement                      Operating Agreement eff. 6-11-1993 b/b Samedan Oil Corporation         Samedan Oil Corporation and British Borneo Exploration Inc., et al           Fieldwood Energy          VR 332 Lease G09514, VR 333 Lease G14417                                    ANKOR E&P HOLDINGS CORPORATION, CANNAT                             $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x                             x
                                                                        and British Borneo Exploration Inc., et al                                                                                                          Offshore LLC                                                                                          ENERGY INC.                                                                         Divisive Mergers
  1531       6/9/2003    Property Participation & Exchange              Participation Agmt. eff. 6-9-2003 b/b Samedan Oil Corporation and      Samedan Oil Corporation and CLK Company                                      Fieldwood Energy          VR 332 Lease G09514                                                         ANKOR E&P HOLDINGS CORPORATION, CANNAT                             $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x                             x
                         Agreements                                     CLK Company                                                                                                                                         Offshore LLC                                                                                          ENERGY INC.                                                                         Divisive Mergers
  1532      1/20/1993    Joint Operating Agreement                      Offshore Operating Agreement, effective January 20, 1993, between      Samedan Oil Corporation and Energy Development Corporation                   Bandon Oil and Gas, LP;   VR 362 Lease G10687, VR 363 Lease G09522, VR 371 Lease G09524                                                                                  $0.00     Assume and assign to Credit Bid
                                                                        Samedan Oil Corporation and Energy Development Corporation, as                                                                                      Fieldwood Energy LLC                                                                                                                                                                         Purchaser                          x
                                                                        amended effective February 1, 2011.
  1533      1/21/1994    Unit Agreement and/or Unit Operating           Unit Operating Agreement for the Viosca Knoll .252 Unit, by and        Samedan Oil Corporation, as Operator, and Continental Land &"Fur Co.,        Fieldwood Energy          VK 251 Lease G10930, VK 340 Lease G10933                                    Williams Field Services                                            $0.00     Assume and Allocate Pursuant to
                         Agreement                                      between Samedan Oil Corporation, as Operator, and Continental          Inc., dated effective January 21,1994.                                       Offshore LLC                                                                                                                                                                              Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x                             x
                                                                        Land &"Fur Co., Inc., dated effective January 21,1994.                 Preferential Right to Purchase - 15 Days. (Section 26.2)
                                                                        Preferential Right to Purchase - 15 Days. (Section 26.2)
  1534       2/1/1995    Marketing - Connection Agreement               Lateral Project Agreement between Samedan Oil Corporation,             Samedan Oil Corporation, Energy Development Corporation, Shell                                         VR 371 Lease G09524, VR 362 Lease G10687                                                                                                       $0.00     Assume and assign to Credit Bid
                                                                        Energy Development Corporation, Shell Offshore, Inc. and Stingray      Offshore, Inc. and Stingray Pipeline Company                                                                                                                                                                                                                             Purchaser                           x
                                                                        Pipeline Company
  1535       2/1/1995    Marketing - Connection Agreement               Lateral Project Agreement between Samedan Oil Corporation,             Samedan Oil Corporation, Energy Development Corporation, Shell                                         VR 371 Lease G09524, VR 362 Lease G10687                                                                                                       $0.00     Assume and assign to Credit Bid
                                                                        Energy Development Corporation, Shell Offshore, Inc. and Stingray      Offshore, Inc. and Stingray Pipeline Company                                                                                                                                                                                                                             Purchaser                           x
                                                                        Pipeline Company
  1536      1/19/2000    Farmout Agreement                              Farmout Agreement Samson Offshore Company - Farmor and W&T             Samson Offshore Company, W&T Offshore, Inc.                                                            EC 345 Lease G15156                                                                                                                            $0.00     Assume and assign to Credit Bid
                                                                        Offshore, INC.-Farmee - ORRI difference between Lease burdens                                                                                                                                                                                                                                                                                   Purchaser                           x
                                                                        and 21.67% proportionately reduced.
  1537      2/16/2017    Letter Agreement - Other Land                  Letter Establishing Initial Rates by                                   Samson Offshore Mapleleaf, LLC and Chevron Pipeline Company                  Fieldwood Energy LLC      MC 948 Lease G28030, MC 949 Lease G32363, MC 992 Lease G24133, MC ECOPETROL AMERICA LLC, TALOS ENERGY                                          $0.00     Assume and assign to Credit Bid
                                                                        and between Samson Offshore Mapleleaf, LLC and Chevron Pipeline        dated February 16, 2017.                                                                               993 Lease G24134, MC 904 Lease G36566, MC 905 Lease G36405        OFFSHORE, LLC                                                                                   Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        Company
                                                                        dated February 16, 2017.
  1538                   Oilfield Services                              Utilities                                                              SAN LEON MUNICIPAL UTILITY DISTRICT                                          Fieldwood Energy LLC      n.a.                                                                        n.a.                                                            $597.80      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1539      10/9/1982    Joint Operating Agreement                      Operating Agreement effective October 9, 1982                          Sanare Energy Partners                                                       Fieldwood Energy          VR 229 Lease G27070                                                         SANARE ENERGY PARTNERS, LLC                                        $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                            Offshore LLC                                                                                                                                                                                 Purchaser
  1540      10/12/1987 Joint Operating Agreement                        Joint Operating Agreement effective 10-12-1987                         Sanare Energy Partners                                                       Fieldwood Energy          VR 229 Lease G27070                                                         SANARE ENERGY PARTNERS, LLC                                        $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                            Offshore LLC                                                                                                                                                                                 Purchaser
  1541      10/12/1988 Joint Operating Agreement                        Joint Operating Agreement effective 10-12-1988                         Sanare Energy Partners                                                       Fieldwood Energy          VR 229 Lease G27070                                                         SANARE ENERGY PARTNERS, LLC                                        $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                            Offshore LLC                                                                                                                                                                                 Purchaser
  1542      6/14/2018    Performance Bond & Supplemental Bonding        Sanare Energy Partners, LLC is the new principal replacing Northstar   Sanare Energy Partners, LLC                                                  Fieldwood Energy LLC      EI 246; Lease 810, EI 267 Lease 812                                                                                                            $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                         Agreement                                      Offshore Ventures LLC                                                                                                                                                                                                                                                                                                                         Divisive Mergers
  1543                   Marketing - Construction, Operations,          Owners constructed and own the Lateral Line which is used to           Sandridge Offshore, LLC, Enterprise GTM Offshore Operating Company,          Fieldwood Energy          EB 160 Lease G02647, EB 165 Lease G06280                                    WALTER OIL & GAS CORPORATION                                       $0.00     Assume and Allocate Pursuant to
                         Management, Ownership Agreements               connect Gas supplies in the High Island Area to s trunk                LLC                                                                          Offshore LLC                                                                                                                                                                              Divisive Mergers
                                                                        pipelinesystem owned hy High Island Offshore System. Theis
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
                                                                        Agreement sets forth Operator and Owners rights and
                                                                        responsibilities with respe by and between Fieldwood Energy
                                                                        Offshore LLC and and
  1544      7/11/2018    Letter Agreement - Other Land                  Joinder Agreement by and Between Fieldwood Energy, Noble Energy        SBM Gulf Production, LLC                                                     Fieldwood Energy LLC      MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343               HOUSTON ENERGY DEEPWATER VENTURES V,                               $0.00     Assume and assign to Credit Bid
                                                                        and SBM Gulf Produciton, LLC dated 11 April 2018 governing                                                                                                                                                                                                RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                              Purchaser                           x
                                                                        transition from NBL to Fieldwood Operatorship of THK                                                                                                                                                                                                      LLC
  1545                   Oilfield Services                              777956_Master Services Agreement dated effective 02/12/2019            SBS ENERGY SERVICES, LLC.                                                    Fieldwood Energy LLC      n.a.                                                                        n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1546                   Non-Oilfield Services                          Master Services Agreements                                             SCHLUMBERGER TECHNOLOGY CORPORATION                                          Fieldwood Energy LLC      n.a.                                                                        n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1547                   Oilfield Services                              501538_Master Services Agreement dated effective 11/21/2013            SCHLUMBERGER TECHNOLOGY CORPORATION                                          Fieldwood Energy LLC      n.a.                                                                        n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1548       8/1/2017  Assignment of Oil & Gas Leasehold Interest(s) by and between Fieldwood Energy Offshore LLC and SCL                      SCL Resources LLC; SCL Resources, LLC                                        Fieldwood Energy          SS 79 Lease G15277                                                          CALYPSO EXPLORATION LLC                                            $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                     Resources, LLC:                                                                                                                                        Offshore LLC                                                                                                                                                                                Purchaser
  1549      9/19/2017 Well / Prospect Proposals                      by and between Fieldwood Energy Offshore LLC and SCL                      SCL Resources, LLC                                                           Fieldwood Energy          GI 94 Lease G02163, SS 79 Lease G15277, VR 332 Lease G09514, WD 34                                                                             $0.00     Assume and assign to Credit Bid
                                                                     Resources, LLC: Offer to Purchase SCL Resources, LLC'S Interest                                                                                        Offshore LLC              Lease G03414                                                                                                                                                      Purchaser                           x
                                                                     in GI 94, SS 79, VR 332 and WD 34
  1550      Start date Marketing - Transportation                    Liquids Transportation Service by and between Fieldwood Energy            SEA ROBIN PIPELINE, LLC                                                      Fieldwood Energy LLC      EC 261 Lease G00971, EC 278 Lease G00974, EI 330 Lease G02115, EI                                                                              $0.00     Assume and Allocate Pursuant to
            12/1/2013-                                               LLC and Sea Robin Pipeline Company, LLC and Sea Robin Pipeline                                                                                                                   337 Lease G03332, SM 128 Lease G02587, EI 333 Lease G02317, EI 315                                                                                              Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
             End Date                                                Company, LLC                                                                                                                                                                     Lease G02112, EI 316 Lease G05040
             1/1/2200
  1551      Start date Marketing - Transportation                    Liquids Transportation Service by and between Fieldwood Energy            SEA ROBIN PIPELINE, LLC                                                      Fieldwood Energy LLC      EC 261 Lease G00971, EC 278 Lease G00974, EI 330 Lease G02115, EI                                                                              $0.00     Assume and Allocate Pursuant to
             5/1/2014-                                               LLC and Sea Robin Pipeline Company, LLC and Sea Robin Pipeline                                                                                                                   337 Lease G03332, SM 128 Lease G02587, EI 333 Lease G02317, EI 315                                                                                              Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
             End date                                                Company, LLC                                                                                                                                                                     Lease G02112, EI 316 Lease G05040
             1/1/2200
  1552      4/14/2015 Marketing - Connection Agreement               INTERCONNECT AND REIMBURSEMENT AGREEMENT                                  SEA ROBIN PIPELINE, LLC                                                      Fieldwood Energy LLC      SS 274 Lease G01039                                                         ERA HELICOPTERS INC.                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                                                                                                                                                                                                                                                                                                                                                                      Divisive Mergers
  1553      6/13/2018    Marketing - Other                              PIPING REIMBURSEMENT AGREEMENT; SHIP SHOAL BLOCK        SEA ROBIN PIPELINE, LLC AND FIELDWOOD ENERGY LLC                                            Fieldwood Energy LLC      SS 274 Lease G01039                                                         ERA HELICOPTERS INC.                                               $0.00     Assume and Allocate Pursuant to
                                                                        274 BETWEEN SEA ROBIN PIPELINE AND FIELDWOOD ENERGY                                                                                                                                                                                                                                                                                           Divisive Mergers            x
                                                                        LLC
  1554                   Oilfield Services                              777828_PO Terms & Conditions dated effective 01/11/2019 SEAHORSE ENERGY                                                                             Fieldwood Energy LLC      n.a.                                                                        n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1555                   Oilfield Services                              533257_Master Services Agreement dated effective 12/04/2013            SEAL-TITE INTERNATIONAL                                                      Fieldwood Energy LLC      n.a.                                                                        n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1556                   Oilfield Services                              565610_Master Services Agreement dated effective 11/01/2013            SELECT OILFIELD SERVICES LLC                                                 Fieldwood Energy LLC      n.a.                                                                        n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1557                   Non-Oilfield Services                          communication software                                                 SEND WORD NOW                                                                Fieldwood Energy LLC      n.a.                                                                        n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1558      6/17/2011    Master Service Agreement                       Master Services Agreement                                              Send Word Now (SWN)                                                                                    Area wide                                                                                                                                      $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1559                   Oilfield Services                              Wire Rope / Slings                                                     SERVICE RIGGING                                                              Fieldwood Energy LLC      n.a.                                                                        n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1560                   Oilfield Services                              565757_Master Services Agreement dated effective 11/01/2013            SHAMROCK ENERGY SOLUTIONS                                                    Fieldwood Energy LLC      n.a.                                                                        n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1561                   Oilfield Services                              HSE Training and Facility Use                                          SHELL EXPLORATION AND PRODUCTION COMPANY                                     Fieldwood Energy LLC      n.a.                                                                        n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1562       8/4/1983    Confidentiality Agreements / AMI and Related Area of Mutual Interest Agreement effective August 4, 1984 BY AND        SHELL OFFSHORE                                                               Fieldwood Energy LLC      SS 198 Lease 593, SS 199 Lease G12358, SS 223 G01526, SS 238 Lease          RENAISSANCE OFFSHORE, LLC, TALOS                                   $0.00     Assume and Allocate Pursuant to
                         Consents                                     BETWEEN APACHE CORPORATION AND SHELL OFFSHORE                                                                                                                                   G03169, SP 82 G05685, SP 83 Lease G05052, ST 276 Lease G07780, ST           PRODUCTION LLC; APACHE OFFSHORE                                                     Divisive Mergers
                                                                      CONTIGUOUS BLOCK TO SHELL VENTURE PROPERTY THAT                                                                                                                                 295 Lease G05646, ST 296 Lease G12981                                       INVESTMENT GP; APACHE OFFSHORE
                                                                      MAY TRIGGER AMI RESPONSIBILITY REGARDING FUTURE                                                                                                                                                                                                             INVESTMENT GP, BRISTOW US LLC, TAMPNET INC                                                                      x
                                                                      PURCHASE OR BID OF TRACTS COVERING GEOLOGIC
                                                                      STRUCTURE COMMON TO EXISTING SHELL VENTURE
                                                                      PROPERTY
  1563       1/7/2004    Confidentiality Agreements / AMI and Related Area of Mutual Interest Agreement by and between Apache                  SHELL OFFSHORE ET AL                                                         Fieldwood Energy LLC      SS 258, 259. APACHE WAIVED PREF RIGHT TO BUY SHELL'S RIGHTS                 APACHE OFFSHORE INVESTMENT GP                                      $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                         Consents                                     Corporation and Shell Offshore et al                                                                                                                                            BELOW 15,000' Lease G05044                                                                                                                                      Divisive Mergers
  1564       8/1/2009    Marketing - PHA                              Shell Offshore Inc (Bullwinkle Owner and Operator) and Shell             Shell Offshore Inc (Bullwinkle Owner and Operator) and Shell Offshore Inc.                             GC 65 Lease G05889                                                          WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                      Offshore Inc. and Marathon Oil Company (Troika Group) and                and Marathon Oil Company (Troika Group) and Marathon Oil Company                                                                                                                   ABANDONMENT ALTERNATIVES INC, MARUBENI                                                 Purchaser
                                                                      Marathon Oil Company (Droshky Owner)                                     (Droshky Owner)                                                                                                                                                                    OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                                  CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                                  RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENER
  1565      11/2/1987    Property Participation & Exchange              EXCHANGE AGREEMENT BY AND BETWEEN SHELL OFFSHORE SHELL OFFSHORE INC AND CONOCO INC                                                                  Fieldwood Energy LLC      MP 303 Lease G04253, MP 304 Lease G03339, MP 310 Lease G04126               EPL OIL & GAS, LLC                                                 $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                         Agreements                                     INC AND CONOCO INC                                                                                                                                                                                                                                                                                                                            Divisive Mergers



                                                                                                                                                                                                                                               Page 51 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 57 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                               Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                      Credit Bid
    #                                  Contract Category                                    Contract Description [1][2]                                            Known Contract Counterparties [3]                         Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                     Proposed Contract Treatment [8]         FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                           Purchaser
  1566       8/1/2009    Other Handling / Stabilization Agreements      Droshky Production Handling Agreement by and between Shell       Shell Offshore Inc and Marathon Oil Company                                       Fieldwood Energy         GC 65 Lease G05889, GC 108 Lease G14668, GC 109 Lease G05900                  WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                        Offshore Inc and Marathon Oil Company dated 1 Aug 2009 including                                                                                   Offshore LLC                                                                                           ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                        flow back agreement                                                                                                                                                                                                                                       OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                                  CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                       x
                                                                                                                                                                                                                                                                                                                                  RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENER
  1567       3/1/1999    Other Handling / Stabilization Agreements      Angus Production Handling Agreement by and between Shell                Shell Offshore Inc and Shell Deepwater Development and Marathon Oil        Fieldwood Energy         GC 65 Lease G05889, GC 108 Lease G14668, GC 109 Lease G05900                  WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                        Offshore Inc and Shell Deepwater Development and Marathon Oil           Company dated 1 March 99                                                   Offshore LLC                                                                                           ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                        Company dated 1 March 99                                                                                                                                                                                                                                  OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                                  CORPORATION, ERA HELICOPTERS INC., MANTA
                                                                                                                                                                                                                                                                                                                                  RAY OFFSHORE GATHERING, RED WILLOW                                                                                             x
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENER; WILD WELL
                                                                                                                                                                                                                                                                                                                                  CONTROL INC
  1568      6/15/1993    Unit Agreement and/or Unit Operating           Unit Operating Agreement dated effective June 15, 1993 between          Shell Offshore Inc and                                                     Fieldwood Energy         GC 200 Lease G12210, GC 201 Lease G12209, GC 244 Lease G11043                 LLOG EXPLORATION COMPANY, RED WILLOW                               $0.00     Assume and assign to Credit Bid
                         Agreement                                      Shell Offshore Inc and                                                  Marathon Oil Company, as successors in interest.                           Offshore LLC                                                                                           OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC                                              Purchaser                                x
                                                                        Marathon Oil Company, as successors in interest.
  1569       4/1/1982    Operating Agreement - Other                    b/b Shell Offshore Inc, and Florida Exploration Company, et al          Shell Offshore Inc, and Florida Exploration Company, et al                                          SS 258 Lease G05560, SS 259 Lease G05044                                      APACHE OFFSHORE INVESTMENT GP                                      $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                                                                                                                                                                                                                                                                                                                                                                      Divisive Mergers
  1570      10/1/1983    Operating Agreement - Other                    b/b Shell Offshore Inc, and Florida Exploration Company, et al          Shell Offshore Inc, and Florida Exploration Company, et al                                          PN 969 Lease G05953, PN 976 Lease G05954                                      PEREGRINE OIL AND GAS II, LLC                                $62,197.36      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                                                                                                                                                                                                                                                                                                                                                                      Divisive Mergers
  1571       3/3/2005    Other Handling / Stabilization Agreements      Lorien Production Handling Agreement by and between Shell               Shell Offshore Inc, Noble Energy, Inc, Hydro Gulf of Mexico, LLC and       Fieldwood Energy         GC 65 Lease G05889, GC 108 Lease G14668, GC 109 Lease G05900                  WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                        Offshore Inc, Noble Energy, Inc, Hydro Gulf of Mexico, LLC and          Davis Offshore, LP dated 3 March 05 and as amended 10 Dec 2006             Offshore LLC                                                                                           ABANDONMENT ALTERNATIVES INC, MARUBENI                                                 Purchaser
                                                                        Davis Offshore, LP dated 3 March 05 and as amended 10 Dec 2006                                                                                                                                                                                            OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                                  CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                       x
                                                                                                                                                                                                                                                                                                                                  RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENER
  1572      11/1/1997    Marketing - PHA                                Shell Offshore Inc. (SOI) as owner and operator of GC 65 Platform       Shell Offshore Inc. (SOI) as owner and operator of GC 65 Platform and BP                            GC 65 Lease G05889                                                            WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                        and BP Exploration & Oil Inc., Marathon Oil Company, and Shell          Exploration & Oil Inc., Marathon Oil Company, and Shell Deepwater                                                                                                                 ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                        Deepwater Development Inc., successor in interest to Shell Offshore     Development Inc., successor in interest to Shell Offshore Inc.                                                                                                                    OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                        Inc.                                                                                                                                                                                                                                                      CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                       x
                                                                                                                                                                                                                                                                                                                                  RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENER
  1573       6/1/1991    Unit Agreement and/or Unit Operating           UNIT AGREEMENT, SOUTH TIMBALIER BLOCK 295 FIELD UNIT                    SHELL OFFSHORE INC. AND APACHE CORPORATION, ET AL.                                                  ST 276 Lease G07780, ST 295 Lease G05646, ST 296 Lease G12981                 APACHE OFFSHORE INVESTMENT GP                                      $0.00     Assume and Allocate Pursuant to
                         Agreement                                      BY AND BETWEEN SHELL OFFSHORE INC. AND APACHE                                                                                                                                                                                                                                                                                                 Divisive Mergers                 x
                                                                        CORPORATION, ET AL.
  1574      2/11/1993    Letter Agreement - Other Land                  Letter Agreement by and between Shell Offshore Inc. and BP              Shell Offshore Inc. and BP Exploration & Oil Inc.                                                   MC 110 Lease G18192                                                           MARUBENI OIL & GAS (USA) LLC, TALOS                                $0.00     Assume and assign to Credit Bid
                                                                        Exploration & Oil Inc. : btw BP and Shell in Lieu of PHA with Apache,                                                                                                                                                                                     RESOURCES LLC                                                                         Purchaser                                x
                                                                        exploration area
  1575       3/7/2005    Termination / Ratification and Joinder of      Termination of Exploration Program Agreement by and between             Shell Offshore Inc. and Devon Louisiana Corporation; Apache Corporation                             GI 110 Lease G13943, GI 116 Lease G13944                                      W & T OFFSHORE INC                                                 $0.00     Assume and assign to Credit Bid
                         Operating or Other Agreements                  Shell Offshore Inc. and Devon Louisiana Corporation; Apache                                                                                                                                                                                                                                                                                     Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                                                                        Corporation : Termination of 01/01/1998 Exploration Program
                                                                        Agreement
  1576       5/7/1993    Letter Agreement - Other Land                  Letter Agmt. dated 5-7-1993 b/b Shell Offshore Inc. and Freeport        Shell Offshore Inc. and Freeport McMoRan Oil and Gas Company.              Fieldwood Energy         VR 332 Lease G09514                                                           ANKOR E&P HOLDINGS CORPORATION, CANNAT                             $0.00    Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                       x                             x
                                                                        McMoRan Oil and Gas Company.                                                                                                                       Offshore LLC                                                                                           ENERGY INC.                                                                           Divisive Mergers
  1577       1/1/1998    Joint Development / Venture / Exploration      Exploration Program Agreement by and between Shell Offshore Inc.        Shell Offshore Inc. and Ocean Energy Inc.                                                           GI 110 Lease G13943, GI 116 Lease G13944                                      W & T OFFSHORE INC                                                 $0.00   Assume and (i) assign to Credit Bid
                         Agreements                                     and Ocean Energy Inc. : Exploration Program Agreement Shell ID                                                                                                                                                                                                                                                                     Purchaser (pursuant to the Plan and the
                                                                        prospects Ocean to Participate                                                                                                                                                                                                                                                                                                       Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                           account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                             (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                             Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                             Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                      Purchase Agreement)
  1578       6/1/1993    Farmout Agreement                              Farmout Agmt. eff. 6-1-1993 b/b Shell Offshore Inc. and Samedan         Shell Offshore Inc. and Samedan Oil Coporation                             Fieldwood Energy         VR 332 Lease G09514                                                           ANKOR E&P HOLDINGS CORPORATION, CANNAT                             $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                       x                             x
                                                                        Oil Coporation.                                                                                                                                    Offshore LLC                                                                                           ENERGY INC.                                                                         Divisive Mergers
  1579       4/1/1998    Joint Operating Agreement                      OFFSHORE OPERATING AGREEMENT DATED APRIL 1, 1998, BY                    SHELL OFFSHORE INC. AND SNYDER OIL CORPORATION, ET AL.                     Fieldwood Energy         VK 780 Lease G06884, VK 824 Lease G15436                                      ENERGY XXI GOM LLC, MARUBENI OIL & GAS                             $0.00     Assume and Allocate Pursuant to
                                                                        AND BETWEEN SHELL OFFSHORE INC. AND SNYDER OIL                                                                                                     Offshore LLC                                                                                           (USA) LLC, TOTAL E & P USA INC                                                      Divisive Mergers                 x
                                                                        CORPORATION, ET AL.
  1580      12/18/1997 Property Participation & Exchange                PARTICIPATION AGREEMENT BY AND BETWEEN SHELL                            SHELL OFFSHORE INC. AND WESTPORT OIL AND GAS COMPANY                       Fieldwood Energy LLC     MC 110 Lease G18192                                                           MARUBENI OIL & GAS (USA) LLC, TALOS                                $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                       Agreements                                       OFFSHORE INC. AND WESTPORT OIL AND GAS COMPANY INC.                     INC.                                                                                                                                                                              RESOURCES LLC                                                                         Purchaser
  1581       12/1/2006 Farmout Agreement                                Droshky Farmout Agreement dated effective December 1, 2006              Shell Offshore Inc. and                                                    Fieldwood Energy         GC 244 Lease G11043                                                           RED WILLOW OFFSHORE LLC, TALOS ENERGY                              $0.00     Assume and assign to Credit Bid
                                                                        between Shell Offshore Inc. and                                         Marathon Oil Company designating Marathon Oil Company as operator of       Offshore LLC                                                                                           OFFSHORE, LLC                                                                         Purchaser
                                                                        Marathon Oil Company designating Marathon Oil Company as                GC 244 16,000'                                                                                                                                                                                                                                                                                                   x
                                                                        operator of GC 244 16,000'                                              TVDSS to 24,000' TVDSS
                                                                        TVDSS to 24,000' TVDSS
  1582      9/25/1997    Operating Agreement - Other                    b/b Shell Offshore Inc. andf Barrett Resources Corporation              Shell Offshore Inc. andf Barrett Resources Corporation                                              HI A545 Lease G17199                                                          TALOS ERT LLC                                                      $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                                                                                                                                                                                                                                                                                                                                                                      Divisive Mergers
  1583       4/8/2010    Letter Agreement - UOA                         Letter Agreement, dated 4/8/2010 between Shell Offshore Inc.,           Shell Offshore Inc., Apache Corporation and Nippon Oil Exploration U.S.A. Fieldwood Energy          GI 110 Lease G13943, GI 116 Lease G13944                                      W & T OFFSHORE INC                                                 $0.00     Assume and assign to Credit Bid
                                                                        Apache Corporation and Nippon Oil Exploration U.S.A. Limited            Limited amending the Unit Operating Agreement, dated                      Offshore LLC                                                                                                                                                                                   Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                                                                        amending the Unit Operating Agreement, dated                            March 1, 1998.
                                                                        March 1, 1998.
  1584      12/15/1989 Farmout Agreement                                FARMOUT AGREEMENT BY AND BETWEEN SHELL OFFSHORE                         SHELL OFFSHORE INC., ET AL. AND CNG PRODUCING COMPANY                      Fieldwood Energy LLC     ST 276 Lease G07780                                                           APACHE OFFSHORE INVESTMENT GP                                      $0.00    Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                        INC., ET AL. AND CNG PRODUCING COMPANY                                                                                                                                                                                                                                                                                                          Divisive Mergers
  1585       2/1/1998    Joint Operating Agreement                      OPERATING AGREEMENT BY AND BETWEEN SHELL                                SHELL OFFSHORE, INC, OPERATOR. AND WESTPORT OIL & GAS                      Fieldwood Energy LLC;    MC 110 Lease G18192                                                           MARUBENI OIL & GAS (USA) LLC, TALOS                                $0.00   Assume and (i) assign to Credit Bid
                                                                        OFFSHORE INC. AND WESTPORT OIL AND GAS COMPANY INC                      COMPANY, INC                                                               Fieldwood Energy                                                                                       RESOURCES LLC                                                            Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                           Offshore LLC                                                                                                                                                                      Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                           account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                             (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                             Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                             Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                      Purchase Agreement)
  1586       4/1/1998    Joint Development / Venture / Exploration      JOINT VENTURE AGREEMENT - SPECTER PROSPECT DATED                        SHELL OFFSHORE, INC. AND ELF EXPLORATION INC. ET AL.                       Fieldwood Energy         VK 780 Lease G06884, VK 824 Lease G15436                                      ENERGY XXI GOM LLC, MARUBENI OIL & GAS                             $0.00     Assume and Allocate Pursuant to
                         Agreements                                     APRIL 1, 1998 BY AND BETWEEN SHELL OFFSHORE, INC. AND                                                                                              Offshore LLC                                                                                           (USA) LLC, TOTAL E & P USA INC                                                      Divisive Mergers                 x
                                                                        ELF EXPLORATION INC. ET AL., as amended.
  1587      11/5/1998    Joint Development / Venture / Exploration      ADDENDUM TO JOINT VENTURE AGREEMENT DATED                               SHELL OFSSHORE INC. AND NIPPON OIL EXPLORATION U.S.A.                      Fieldwood Energy         VK 780 Lease G06884, VK 824 Lease G15436                                      ENERGY XXI GOM LLC, MARUBENI OIL & GAS                             $0.00     Assume and Allocate Pursuant to
                         Agreements                                     NOVEMBER 5, 1998, BY AND BETWEEN SHELL OFSSHORE INC.                    LIMITED, ET AL.                                                            Offshore LLC                                                                                           (USA) LLC, TOTAL E & P USA INC                                                      Divisive Mergers                 x
                                                                        AND NIPPON OIL EXPLORATION U.S.A. LIMITED, ET AL.
  1588      12/1/1979    Operating Agreement - Other                    OFFSHORE OPERATING AGREEMENT b/b SHELL OIL                              SHELL OIL COMPANYand FLORIDA EXPLORATION COMPANY, ET AL                    Fieldwood Energy LLC     SS 189 Lease G04232                                                           CASTEX OFFSHORE INC, WALTER OIL & GAS                              $0.00     Assume and Allocate Pursuant to
                                                                        COMPANYand FLORIDA EXPLORATION COMPANY, ET AL                                                                                                                                                                                                             CORPORATION, WALTER OIL & GAS                                                       Divisive Mergers                 x
                                                                                                                                                                                                                                                                                                                                  CORPORATION, BRISTOW US LLC
  1589       6/1/2021    Surface Lease                                  SHELL PIPELINE                                                          SHELL PIPELINE                                                                                      MP 69 /Perez Family Surface Lease                                                                                                                $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                                                                                                                                                                                                                                                                                                                                                                      Divisive Mergers
  1590       7/1/1986    Marketing - Construction, Operations,          Shell Pipeline is contract operator - Fieldwood Energy LLC has          Shell Pipeline                                                             Fieldwood Energy LLC     GC 065 Lease G05889                                                           WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                         Management, Ownership Agreements               ownership along with various other owners including shell.                                                                                                                                                                                                ABANDONMENT ALTERNATIVES INC, MARUBENI                                                 Purchaser
                                                                                                                                                                                                                                                                                                                                  OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                                  CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                       x
                                                                                                                                                                                                                                                                                                                                  RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENER
  1591      3/30/2010    Elections                                      Ship ShOperating Agreementl 252 Marketing Election Letter dated         Ship Shoal 252 Marketing Election Letter dated March 30, 2010 (Helis Oil   Fieldwood Energy SP      SS 252 Lease G01529                                                           BADGER OIL CORPORATION, CL&F RESOURCES                             $0.00     Assume and allocate pursuant to
                                                                        March 30, 2010 (Helis Oil & Gas Company, L.L.C.)                        & Gas Company, L.L.C.)                                                     LLC                                                                                                    LP, HELIS OIL & GAS COMPANY LLC, HOUSTON                                           divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                                                                                                                                                                                                                                                                                  ENERGY LP, HOUSTON ENERGY HOLDINGS, LLC,
                                                                                                                                                                                                                                                                                                                                  SANARE ENERGY PARTNERS, LLC

                                                                                                                                                                                                                                              Page 52 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 58 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                               Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                      Credit Bid
    #                                   Contract Category                                   Contract Description [1][2]                                           Known Contract Counterparties [3]                          Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                     Proposed Contract Treatment [8]         FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                           Purchaser
  1592                   Oilfield Services                              2018 Shore Offshore Services LLC - Platform Removal Contract          SHORE OFFSHORE SERVICE LLC                                                 Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                                                                                                                                                                                                                                                                                                                                                                      Divisive Mergers
  1593                   Oilfield Services                              777955_Master Services Agreement dated effective 01/22/2019           SIGNA ENGINEERING CORP                                                     Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1594                   Oilfield Services                              Master Services Agreement dated effective 03/07/2019                  Skoflo Industries, Inc.                                                    Fieldwood Energy, LLC      n.a.                                                                          n.a.                                                         $30,480.96      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1595                   Oilfield Services                              777962_PO Terms & Conditions dated effective 10/10/2019               SKYSPRING OIL & GAS SERVICES, INC.                                         Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1596                   Oilfield Services                              MWD, LWD, Whipstocks, Drilling Tools, Fishing Services                SMITH INTERNATIONAL INC                                                    Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1597      7/21/2016    Non-Oilfield Services                          Solex Agreement (Final)                                               SOLEX                                                                      Fieldwood Energy LLC       n.a.                                                                          n.a.                                                         $50,165.13      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1598                   Oilfield Services                              Catering Services & Personnel (Cooks, Galleyhands, Etc.)              SONOCO                                                                     Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1599      5/31/2019    Non-Oilfield Services                          Consulting Agreement                                                  SOREAP LLC                                                                 Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1600                   Non-Oilfield Services                          Consulting Agreements                                                 SOREAP LLC                                                                 Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1601       8/1/1994    Operating Agreement - Other                    OPERATION AND MAINTENACE OF MEASUREMENT FACILITIES SOUTHERN NATURAL GAS COMPANY AND PENZOIL PETROLEUM                                                                       MP 140 Lease G02193                                                           JX NIPPON OIL EXPLORATION USA LTD                                  $0.00     Assume and Allocate Pursuant to
                                                                        GRAND BAY RECEIVING STATION BETWEEN SOUTHERN       COMPANY                                                                                                                                                                                                                                                                                    Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                        NATURAL GAS COMPANY AND PENZOIL PETROLEUM
                                                                        COMPANY
  1602                   Oilfield Services                              558442-Daywork Drilling Contract dated 1-3-2012    SPARTAN OFFSHORE DRILLING, LLC                                                                Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1603                   Oilfield Services                              701192_Master Services Agreement dated effective 08/16/2016           SPECIALTY RTP LLC                                                          Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1604                   Oilfield Services                              Water Analyzers                                                       SPECTRO SCIENTIFIC, INC                                                    Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1605       1/1/2005    Unit Agreement and/or Unit Operating           VOLUNTARY UNIT AGREEMENT DATED JANUARY 1, 2005, BY                    SPINNAKER EXPLORATION COMPANY, L.L.C. AND THE HOUSTON Fieldwood Energy                                GA 210 Lease G25524                                                                                                                              $0.00     Assume and Allocate Pursuant to
                         Agreement                                      AND BETWEEN SPINNAKER EXPLORATION COMPANY, L.L.C.                     EXPLORATION COMPANY AND GRYPHON EXPLORATION COMPANY. Offshore LLC                                                                                                                                                                                                       Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                        AND THE HOUSTON EXPLORATION COMPANY AND GRYPHON
                                                                        EXPLORATION COMPANY.
  1606      10/15/2004 Operating Agreement - Other                      b/b SPN and Arena as amended by Amendment and Supplement to           SPN and Arena                                                                                         WD 57 Lease G01449, WD 79/80 Lease G01874, WD 80 Lease G01989,                                                                                   $0.00     Assume and assign to Credit Bid
                                                                        Evaluation Agreement dated November 5, 2004, Amendment and                                                                                                                  WD 85 Lease G04895, WD 86 Lease G02934                                                                                                                              Purchaser
                                                                        Supplement to Evaluation Agreement dated December 13, 2004,
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                                                                        Extension Request dated November 8, 2005, and Assignment
                                                                        Agreement and Amendment to Operating Agreements dated May 5,
                                                                        2006
  1607       11/5/2004 Amendment and Supplement to Evaluation           b/b SPN and Arena                                                     SPN and Arena                                                                                         WD 57 Lease G01449, WD 79/80 Lease G01874, WD 80 Lease G01989,                                                                                   $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                       Agreement                                                                                                                                                                                                                    WD 85 Lease G04895, WD 86 Lease G02934                                                                                                                              Purchaser
  1608      12/13/2004 Amendment and Supplement to Evaluation           b/b SPN and Arena                                                     SPN and Arena                                                                                         WD 57 Lease G01449, WD 79/80 Lease G01874, WD 80 Lease G01989,                                                                                   $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                       Agreement                                                                                                                                                                                                                    WD 85 Lease G04895, WD 86 Lease G02934                                                                                                                              Purchaser
  1609        5/5/2006 Operating Agreement - Other                      b/b SPN and Arena                                                     SPN and Arena                                                                                         WD 57 Lease G01449, WD 79/80 Lease G01874, WD 80 Lease G01989,                                                                                   $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                                                                                                                                                                                                                                                    WD 85 Lease G04895, WD 86 Lease G02934                                                                                                                              Purchaser
  1610      11/1/2004    Operating Agreement - Other                    b/b SPN and Arena                                                     SPN and Arena                                                                                         WD 57 Lease G01449, WD 79/80 Lease G01874, WD 80 Lease G01989                 TAMPNET INC, VENICE GATHERING SYSTEMS                              $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1611      12/27/2007 Property Participation & Exchange                b/b SPN and Arena                                                     SPN and Arena                                                                                         WD 57 Lease G01449, WD 79/80 Lease G01874, WD 80 Lease G01989, EI             TAMPNET INC, VENICE GATHERING SYSTEMS                              $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                       Agreements                                                                                                                                                                                                                   100 Lease 796                                                                                                                                                       Purchaser
  1612       2/15/2009 Farmout Agreement                                Farmout Agreement dated February 15, 2009 between SPN                 SPN Resources LLC and Moreno Offshore Resources, L.L.C., Farmors,          Fieldwood Energy SP        SS 252 Lease G01529                                                           BADGER OIL CORPORATION, CL&F RESOURCES                             $0.00     Assume and allocate pursuant to
                                                                        Resources LLC and Moreno Offshore Resources, L.L.C., Farmors,         and Houston Energy, L.P., Farmee                                           LLC                                                                                                      LP, HELIS OIL & GAS COMPANY LLC, HOUSTON                                           divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                        and Houston Energy, L.P., Farmee                                                                                                                                                                                                                          ENERGY LP, HOUSTON ENERGY HOLDINGS, LLC,
                                                                                                                                                                                                                                                                                                                                  SANARE ENERGY PARTNERS, LLC
  1613      4/27/2012    Other Handling / Stabilization Agreements      Production Handling Agreement dated August 1, 2009 between SPN SPN Resources, LLC and Moreno Offshore Resources, L.L.C., Platform                Fieldwood Energy SP        SS 252 Lease G01529                                                           BADGER OIL CORPORATION, CL&F RESOURCES                             $0.00     Assume and allocate pursuant to
                                                                        Resources, LLC and Moreno Offshore Resources, L.L.C., Platform    Owners, and Helis Oil & Gas Company, L.L.C., et al, Producers                  LLC                                                                                                      LP, HELIS OIL & GAS COMPANY LLC, HOUSTON                                           divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     x
                                                                        Owners, and Helis Oil & Gas Company, L.L.C., et al, Producers; as                                                                                                                                                                                         ENERGY LP, HOUSTON ENERGY HOLDINGS, LLC,
                                                                        amended by agreement on April 27, 2012.                                                                                                                                                                                                                   SANARE ENERGY PARTNERS, LLC
  1614                   Oilfield Services                              Stabilizers                                                       STABIL DRILL                                                                   Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1615                   Oilfield Services                              Software at Grand Chenier Separating Facility (Wonderware West)       STANDARD AUTOMATION & CONTROL LP                                           Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1616      6/12/2013    Other Lease / Rental Agreement                 Lease Extension and Amendment State Lease No. 19718 by and      State Mineral Board and Dynamic Offshore Resources, LLC; LLOG                                               BS 25 Lease 19718                                                                                                                                $0.00     Assume and assign to Credit Bid
                                                                        between State Mineral Board and Dynamic Offshore Resources,     Bluewater Holdings, L.L.C.; LLOG Exploration Company, L.L.C.                                                                                                                                                                                                                    Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                                                                        LLC; LLOG Bluewater Holdings, L.L.C.; LLOG Exploration Company,
                                                                        L.L.C. :
  1617      9/18/1975    Right of Way                                   ST OF LA ROW 1594                                               STATE OF LA                                                                                                 SP 6 & 7                                                                                                                                         $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                                                                                                                                                                                                                                                                                                                                                                      Divisive Mergers
  1618      6/28/2007    Water Bottom Contracts                         STATE OF LA WATER BOTTOM LEASE #576                                   STATE OF LA                                                                                           BURRWOOD / SP 42-43                                                                                                                              $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1619      10/17/2007 Surface Lease                                    ST OF LA NO 3011                                                      STATE OF LA                                                                                           BURRWOOD                                                                                                                                         $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1620      6/17/2014    Assignment of Oil & Gas Leasehold Interest(s) Assignment agreement dated 17 Jun 14 by and between Statoil Gulf       Statoil Gulf of Mexico LLC and Noble Energy, Inc., Phoenix Exploration     Fieldwood Energy LLC       EW 790 Lease G33140                                                                                                                              $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                                                                       of Mexico LLC and Noble Energy, Inc                                    Company LP, Challenger Minerals Inc. et al                                                                                                                                                                                                                                 Purchaser
  1621       3/1/2014    Letter Agreement - Other Land                 Letter Agreement dated effective March 1, 2014 by and between          Statoil Gulf of Mexico LLC, Noble Energy, Inc., Phoenix Exploration        Fieldwood Energy LLC       GC 40 Lease G34536, GC 41 Lease G34537, EW 1009 Lease G34878, EW              ILX PROSPECT KATMAI LLC, RIDGEWOOD KATMAI                          $0.00     Assume and assign to Credit Bid
                                                                       Statoil Gulf of Mexico LLC and Noble Energy, Inc., as amended by       Company LP, Challenger Minerals Inc. et al                                                            1010 Lease G34879, EW 1011 Lease G34880                                       LLC                                                                                    Purchaser                               x
                                                                       letter dated June 9, 2014.
  1622                   Oilfield Services                             Tubing Supplier, Chrome                                                STEEL SERVICE OILFIELD TUBULAR INC                                         Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                                                                                                                                                                                                                                                                                                                                                                                                                            Purchaser
  1623       4/7/2008    Surface Lease                                  STERLING SUGARS LLC                                                   STERLING SUGARS LLC                                                                                   MYETTE POINT / SL1491403- FWE II                                                                                                                 $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                                                                                                                                                                                                                                                                                                                                                                                                                            Purchaser
  1624                   Oilfield Services                              Threader                                                              STEWART TUBULAR PRODUCTS INC                                               Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                                                                                                                                                                                                                                                                                                                                                                                                                            Purchaser
  1625      2/23/2017    Marketing - Pipeline Transport                 Stingray Precedent Agreement by and between Stingray Pipeline         Stingray Pipeline Company L.L.C. and Fieldwood Energy LLC                  Fieldwood Energy LLC       n.a., n.a., n.a., n.a.                                                                                                                           $0.00   Assume and (i) assign to Credit Bid
                                                                        Company L.L.C. and Fieldwood Energy LLC                                                                                                                                                                                                                                                                                            Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                             Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                           account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                             (ii) allocate pursuant to the Divisive    x         x            x      x
                                                                                                                                                                                                                                                                                                                                                                                                             Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                             Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                      Purchase Agreement)
  1626                   Oilfield Services                              500187_MSA dated effective 11/01/2013; Master Services                STOKES & SPIEHLER OFFSHORE INC                                             Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                                                                        Agreement dated effective 01/01/2015                                                                                                                                                                                                                                                                                                             Purchaser
  1627                   Oilfield Services                              Texas RRC Permits                                                     STOKES & SPIEHLER REGULATORY SERVICES, INC                                 Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1628       9/9/2015    Performance Bond & Supplemental Bonding        by and between Fieldwood Energy LLC and Stone Energy                  Stone Energy Corporation                                                   Fieldwood Energy LLC       MC 108 Lease G09777                                                           TALOS PRODUCTION LLC                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                         Agreement                                      Corporation: Stone acknowledgement of reciept of Bond                                                                                                                                                                                                                                                                                         Divisive Mergers
  1629      6/29/2004    Letter Agreement - Other Land                  LETTER AGREEMENT DATED JUNE 29, 2004, BY AND BETWEEN                  STONE ENERGY CORPORATION AND BP AMERICA PRODUCTION                         Fieldwood Energy           WC 34 Lease G03251, WC 35 Lease G02819, WC 35, WC 66 Lease                                                                                       $0.00     Assume and Allocate Pursuant to
                                                                        STONE ENERGY CORPORATION AND BP AMERICA                               COMPANY.                                                                   Offshore LLC               G01860, WC 35/66 Lease G01860, WC 65 Lease G02825, WC 66 Lease                                                                                                    Divisive Mergers                 x
                                                                        PRODUCTION COMPANY.                                                                                                                                                         G02826, WC 67 Lease G03256
  1630      3/28/1995    Letter Agreement - Other Land                  LETTER AGREEMENT DATED MARCH 28,1995, BY AND                          STONE ENERGY CORPORATION AND DAVID U. MELOY, ET AL.                        Fieldwood Energy           WC 34 Lease G02819, WC 35 Lease G01860, WC 65 Lease G02825, WC                                                                                   $0.00     Assume and Allocate Pursuant to
                                                                        BETWEEN STONE ENERGY CORPORATION AND DAVID U.                                                                                                    Offshore LLC               66 Lease G02826, WC 67 Lease G03256                                                                                                                               Divisive Mergers                 x
                                                                        MELOY, ET AL.
  1631      7/15/1994    Letter Agreement - Other Land                  LETTER AGREEMENT DATED JULY 15, 1994 BY AND BETWEEN                   STONE ENERGY CORPORATION AND DAVID U. MELOY.                               Fieldwood Energy           WC 34 Lease G02819, WC 35 Lease G01860, WC 65 Lease G02825, WC                                                                                   $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                        STONE ENERGY CORPORATION AND DAVID U. MELOY.                                                                                                     Offshore LLC               66 Lease G02826, WC 67 Lease G03256                                                                                                                               Divisive Mergers
  1632       4/4/2006    Joint Operating Agreement                      STONE ENERGY CORPORATION AND GOM SHELF LLC, ET AL                     STONE ENERGY CORPORATION AND GOM SHELF LLC, ET AL                          Fieldwood Energy LLC       SS 198 Lease 593, SS 198 Lease G12355                                         RENAISSANCE OFFSHORE, LLC, TALOS                                   $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                                                                                                                                                                                                                                                                                                                                  PRODUCTION LLC                                                                      Divisive Mergers



                                                                                                                                                                                                                                              Page 53 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 59 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                          Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                 Credit Bid
    #                                  Contract Category                                      Contract Description [1][2]                                         Known Contract Counterparties [3]                          Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                     Proposed Contract Treatment [8]    FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                      Purchaser
  1633      1/10/2014    Well / Prospect Proposals                      Gilligan & Bingo: Stone offering of prospects to Fieldwood Fieldwood   Stone Energy Offshore, L.L.C.                                             Fieldwood Energy LLC       MC 65 Lease G21742                                                                                                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                        election                                                                                                                                                                                                                                                                                                                                      Divisive Mergers
  1634       2/5/2014    Well / Prospect Proposals                      Gilligan & Bingo: Stone requesting extension and fieldowood's          Stone Energy Offshore, L.L.C.                                             Fieldwood Energy LLC       MC 65 Lease G21742                                                                                                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                        election                                                                                                                                                                                                                                                                                                                                      Divisive Mergers
  1635      3/24/2014    Well / Prospect Proposals                      Gilligan & Bingo: Stone requesting extension and fieldowood's          Stone Energy Offshore, L.L.C.                                             Fieldwood Energy LLC       MC 65 Lease G21742                                                                                                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                        election                                                                                                                                                                                                                                                                                                                                      Divisive Mergers
  1636      3/28/2014    Well / Prospect Proposals                      Proposal Amendment and Various requests for extension from Stone       Stone Energy Offshore, L.L.C.                                             Fieldwood Energy LLC       MC 65 Lease G21742                                                                                                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                        and election by Fieldwood                                                                                                                                                                                                                                                                                                                     Divisive Mergers
  1637      1/10/2014    Well / Prospect Proposals                      Gilligan & Bingo: Stone offering of prospects to Fieldwood Fieldwood   Stone Energy Offshore, L.L.C.                                             Fieldwood Energy LLC       MC 108 Lease G09777                                                           TALOS PRODUCTION LLC                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                        election                                                                                                                                                                                                                                                                                                                                      Divisive Mergers
  1638       2/5/2014    Well / Prospect Proposals                      Gilligan & Bingo: Stone requesting extension and fieldowood's          Stone Energy Offshore, L.L.C.                                             Fieldwood Energy LLC       MC 108 Lease G09777                                                           TALOS PRODUCTION LLC                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                        election                                                                                                                                                                                                                                                                                                                                      Divisive Mergers
  1639      3/24/2014    Well / Prospect Proposals                      Gilligan & Bingo: Stone requesting extension and fieldowood's          Stone Energy Offshore, L.L.C.                                             Fieldwood Energy LLC       MC 108 Lease G09777                                                           TALOS PRODUCTION LLC                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                        election                                                                                                                                                                                                                                                                                                                                      Divisive Mergers
  1640       9/9/2015    Performance Bond & Supplemental Bonding        by and between Fieldwood Energy LLC, SEO A LLC, Stone Energy           Stone Energy Offshore, L.L.C.; Stone Energy Offshore, L.L.C., Stone       Fieldwood Energy LLC       MC 108 Lease G09777                                                           TALOS PRODUCTION LLC                                               $0.00     Assume and Allocate Pursuant to
                         Agreement                                      Corporation and Stone Energy Offshore, L.L.C.: Fieldwood will apply    Energy Corporation, SEO A LLC                                                                                                                                                                                                                                          Divisive Mergers            x
                                                                        own Supp Bonding
  1641                   Oilfield Services                              Core Sample / Fluid Sample Analysis                                    STRATUM RESERVOIR ISOTECH LLC                                             Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1642                   Oilfield Services                              Master Service Contract dated Feb 11, 2020                             STRATUM RESERVOIR, LLC                                                    Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1643                   Oilfield Services                              MSA dated effective 08/07/2014 (Net 30 for PO 29323 only)              STRESS ENGINEERING SERVICES, INC.                                         Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1644                   Oilfield Services                              Master Agreement for the Provision of Marine Construction Services     Subsea 7 (US) LLC                                                         Fieldwood Energy, LLC      n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        dated effective 09/28/2018                                                                                                                                                                                                                                                                                                                      Purchaser
  1645                   Oilfield Services                              Master Agreement for the Provision of Marine Construction Services     Subsea 7 (US) LLC                                                         Fieldwood Energy, LLC      n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        dated effective May 20, 2019                                                                                                                                                                                                                                                                                                                    Purchaser
  1646                   Oilfield Services                              Marine Construction Services (EPCI) dated May 20, 2019                 SUBSEA 7 US LLC                                                           Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1647                   Oilfield Services                              777785_Master Services Agreement dated effective 11/13/2018            SUBSEA SOLUTIONS, LLC                                                     Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1648                   Oilfield Services                              Marine Construction Services Agreement dated effective May 20th        SUBSEA7 I-TECH US INC                                                     Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        2019                                                                                                                                                                                                                                                                                                                                            Purchaser
  1649      12/17/2019 Non-Oilfield Services                            Consulting Agreement                                                   SULLEXIS, LLC                                                             Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1650                   Oilfield Services                              Specialty Fluids                                                       SUN DRILLING PRODUCTS CORP                                                Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1651                   Oilfield Services                              512944_Master Services Agreement dated effective 12/01/2013            SUPERIOR ENERGY SERVICES LLC                                              Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1652                   Oilfield Services                              Various Contractor Services (CT Units, GP Tools, Rental Equip.,        SUPERIOR ENERGY SERVICES LLC                                              Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        Cement Services, Well Support, Etc.)                                                                                                                                                                                                                                                                                                            Purchaser
  1653      1/31/2010    Acquisition / PSA / Other Purchase or Sale     Purchase and Sale Agreement, dated January 31, 2010, by and            Superior Energy Services, Inc.; Wild Well Control, Inc.                   Fieldwood Energy           GC 65 Lease G05889, GC 64 Lease G34539                                        WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                         Agreements                                     between Superior Energy Services, Inc., Wild Well Control, Inc. and                                                                              Offshore LLC                                                                                             ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                        Dynamic Offshore Resources, LLC.                                                                                                                                                                                                                          OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                                  CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                                  RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENER
  1654                   Oilfield Services                              Grating & Handrail Pipe, Valves and Fittings                           SUPERIOR SUPPLY & STEEL                                                   Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1655                   Oilfield Services                              Wellheads                                                              SURFACE SYSTEMS CAMERON                                                   Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1656                   Oilfield Services                              777861_PO Terms & Conditions dated effective 04/01/2019                SWAGELOK LOUISIANA                                                        Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1657      9/27/2013    Surface Lease                                  SWEET LAKE LAND & OIL CO                                               SWEET LAKE LAND & OIL CO                                                                             GIBBSTOWN                                                                                                                                        $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                                                                                                                                                                                                                                                                                                                                                                      Divisive Mergers
  1658                   Other                                          stop loss insurance                                                    Symetra, Partner re                                                       Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1659       9/1/1994    Farmout Agreement                              Farmout Agmt Eff. 9-1-94                                               Talos Energy Offshore                                                     Fieldwood Energy LLC       PL 5 Lease G12027                                                                                                                                $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                                                                                                                                                                                                                                                                                                                                                                      Divisive Mergers
  1660      12/4/1958    Operating Agreement - Other                    Operating Agreement eff. 12/4/58                                       Talos Energy Offshore                                                     Fieldwood Energy LLC       EC 265 Lease G00972                                                           TALOS ENERGY OFFSHORE, LLC                                         $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                                                                                                                                                                                                                                                                                                                                                                      Divisive Mergers
  1661      11/21/2019 Letter Agreement - Other Land                    Letter Agreement SS 198 J-11 Well zone shift: Zone shift               Talos Energy Offshore LLC, Renaissance Offshore, LLC                      GOM Shelf LLC              SS 198 Lease 593                                                              RENAISSANCE OFFSHORE, LLC, TALOS                                   $0.00     Assume and Allocate Pursuant to
                                                                        recommended and election fron HO to HG sand by and between                                                                                                                                                                                                PRODUCTION LLC                                                                      Divisive Mergers            x
                                                                        GOM Shelf Offshore LLC and Renaissance Offshore LLC
  1662      10/18/2018 Abandonment / Decommissioning Agreement          pursuant to that certain PHA for MC 496 produced at SP B Platform      Talos ERT LLC, The Louisiana Land and Exploration Company LLC,            Fieldwood Energy LLC       SP 89 Lease G01618                                                            TALOS ERT LLC, THE LOUISIANA LAND & EXPL CO                        $0.00     Assume and Allocate Pursuant to
                                                                        dated 11/1/2002                                                        Marubeni Oil & Gas (USA) LLC                                                                                                                                                       LLC, SANARE ENERGY PARTNERS, LLC, Texas                                             Divisive Mergers            x
                                                                                                                                                                                                                                                                                                                                  Eastern Transmission / Spectra Energy
  1663                   Oilfield Services                              504973_Master Services Agreement dated effective 02/21/2014            TAM INTERNATIONAL                                                         Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1664                   Oilfield Services                              Communication for L/B Man O War (P&A)                                  TAMPNET INC                                                               Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1665      12/16/2013 Joint Operating Agreement                        TANA EXPLORATION COMPANY LLC AND APACHE                                TANA EXPLORATION COMPANY LLC AND APACHE CORPORATION                       Fieldwood Energy LLC       EI 315 N2 Lease G24912                                                        ARENA ENERGY LP, TANA EXPLORATION                                  $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                        CORPORATION                                                                                                                                                                                                                                               COMPANY LLC                                                                         Divisive Mergers
  1666      8/13/2012    Property Participation & Exchange              Participation Agreement by and between Tana Exploration Company        Tana Exploration Company LLC and Dyanmice Offshore Resources, LLC                                    BS 25 Lease 19718, BS 25 Lease G31442                                         TANA EXPLORATION COMPANY LLC                                       $0.00     Assume and assign to Credit Bid
                         Agreements                                     LLC and Dyanmice Offshore Resources, LLC : BS 25 Federal and                                                                                                                                                                                                                                                                                     Purchaser                          x
                                                                        State
  1667       6/6/2013    Elections                                      BS No. 1 Well Election Completion Letter by and between Tana           Tana Exploration Company LLC and Dynamic Offshore Resources, LLC;                                    BS 25 Lease G31442                                                            TANA EXPLORATION COMPANY LLC                                       $0.00     Assume and assign to Credit Bid
                                                                        Exploration Company LLC and Dynamic Offshore Resources, LLC;           Walter Oil & Gas Corporation                                                                                                                                                                                                                                             Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        Walter Oil & Gas Corporation : Tana drilled well No. 1 federal Lease
                                                                        G31442
  1668       6/3/2013    Other Misc.                                    BS No. 1 Well Recommendation Discontinue Drilling by and between       Tana Exploration Company LLC and Dynamic Offshre Resources, LLC;                                     BS 25 Lease G31442                                                            TANA EXPLORATION COMPANY LLC                                       $0.00     Assume and assign to Credit Bid
                                                                        Tana Exploration Company LLC and Dynamic Offshre Resources,            Walter Oil & Gas Corporation                                                                                                                                                                                                                                             Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        LLC; Walter Oil & Gas Corporation : Tana drilled well No. 1 federal
                                                                        Lease G31442
  1669      12/7/2017    Termination / Ratification and Joinder of      Termination of Ratification and Joinder of Operating Agreement by      Tana Exploration Company LLC and Fieldwood Energy LLC                     Fieldwood Energy LLC       BS 25 Lease 19718, BS 25 Lease G31442                                         TANA EXPLORATION COMPANY LLC                                       $0.00     Assume and assign to Credit Bid
                         Operating or Other Agreements                  and between Tana Exploration Company LLC and Fieldwood Energy                                                                                                                                                                                                                                                                                   Purchaser                           x
                                                                        LLC : Tax Partnership election
  1670      8/21/2012    Termination / Ratification and Joinder of      Ratification and Joinder of Offshore Operating Agreement by and        Tana Exploration Company LLC and LLOG Exploration Offshore, L.L.C.;                                  BS 25 Lease 19718, BS 25 Lease G31442                                         TANA EXPLORATION COMPANY LLC                                       $0.00     Assume and assign to Credit Bid
                         Operating or Other Agreements                  between Tana Exploration Company LLC and LLOG Exploration              LLOG Exploration Company, L.L.C.; Walter Oil & Gas Corporation;                                                                                                                                                                                                          Purchaser
                                                                        Offshore, L.L.C.; LLOG Exploration Company, L.L.C.; Walter Oil &       Dynamic Offshore Resources, LLC                                                                                                                                                                                                                                                                              x
                                                                        Gas Corporation; Dynamic Offshore Resources, LLC : Of JOA
                                                                        covering federal and state lease dated 03/01/2009
  1671      8/21/2012    Operating Agreement - Other                    Amendment No. 1 to Offshore Operating Agreement by and between         Tana Exploration Company LLC and Walter Oil & Gas Corporation; LLOG                                  BS 25 Lease 19718, BS 25 Lease G31442                                         TANA EXPLORATION COMPANY LLC                                       $0.00     Assume and assign to Credit Bid
                                                                        Tana Exploration Company LLC and Walter Oil & Gas Corporation;         Exploration Offshore, L.L.C.; LLOG Exploration Company, L.L.C.; LLOG                                                                                                                                                                                                     Purchaser
                                                                        LLOG Exploration Offshore, L.L.C.; LLOG Exploration Company,           Bluewater Holdings, L.L.C.; Dynamic Offshore Resources, LLC                                                                                                                                                                                                                                                  x
                                                                        L.L.C.; LLOG Bluewater Holdings, L.L.C.; Dynamic Offshore
                                                                        Resources, LLC : Amend JOA 03/01/2009
  1672                   Other                                          Flexible spending account                                              TaxSaver                                                                  Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1673                   Oilfield Services                              701035_Master Services Agreement dated effective 11/30/2015            TCB FABRICATION, INC                                                      Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1674                   Other                                          telemedicine                                                           Teladoc                                                                   Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1675                   Oilfield Services                              Hazard Surveys and Vessel Positioning (Purchased Tesla                 TELESIS GEOPHYSICAL SERVICES,LLC                                          Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        Equipment)                                                                                                                                                                                                                                                                                                                                      Purchaser

                                                                                                                                                                                                                                              Page 54 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 60 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                          Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                 Credit Bid
    #                                  Contract Category                                     Contract Description [1][2]                                         Known Contract Counterparties [3]                           Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                     Proposed Contract Treatment [8]    FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                      Purchaser
  1676                   Oilfield Services                              553360_Master_Services_Contract dated effective 01/31/20              TENARIS GLOBAL SERVICES USA CORP                                            Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1677                   Oilfield Services                              501430_Master Services Agreement dated effective 11/01/2013           TETRA APPLIED TECHNOLOGIES, INC                                             Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1678      5/18/1999    Property Participation & Exchange              by and between Texaco Exploration and Production Inc. and Aviara      Texaco Exploration and Production Inc. and Aviara Energy Corporation                                  EI 313 Lease G02608                                                           EPL OIL & GAS, LLC                                                 $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                         Agreements                                     Energy Corporation                                                                                                                                                                                                                                                                                                                            Divisive Mergers
  1679       5/1/1991    Operating Agreement - Other                    Operating Agreement, as amended by and between Texaco                 Texaco Exploration and Production Inc. and Mobil Oil Exploration &                                    SS 204 Lease G01520, SS 207 Lease G01523, SS 216 Lease G01524                 EPL OIL & GAS, LLC, KINETICA DEEPWATER                             $0.00     Assume and Allocate Pursuant to
                                                                        Exploration and Production Inc. and Mobil Oil Exploration &           Producing Southeast Inc., et al                                                                                                                                                     EXPRESS, LLC                                                                        Divisive Mergers            x                             x
                                                                        Producing Southeast Inc., et al
  1680      3/13/1998    Joint Operating Agreement                      AMENDMENT TO OPERATING AGREEMENT DATED MARCH 13,                      TEXACO EXPLORATION AND PRODUCTION INC. AND VASTAR                           Fieldwood Energy          WC 34 Lease G03251, WC 35 Lease G02819, WC 35, WC 66 Lease                                                                                       $0.00     Assume and Allocate Pursuant to
                                                                        1998, BY AND BETWEEN TEXACO EXPLORATION AND                           RESOURCES, INC.                                                             Offshore LLC              G01860, WC 66 Lease G02826                                                                                                                                        Divisive Mergers            x
                                                                        PRODUCTION INC. AND VASTAR RESOURCES, INC.
  1681       5/1/1991    Joint Operating Agreement                      JOINT OPERATING AGREEMENT BY AND BETWEEN TEXACO                       Texaco Exploration and Production Inc., Mobil Oil Exploration & Producing   Fieldwood Energy LLC;     SM 281 Lease G02600                                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                        EXPLORATION AND PRODUCTION INC., MOBIL OIL                            Southeast lnc, Chevron Southeast lnc., Hunt Oil Company, The George R.      Fieldwood Energy                                                                                                                                                                            Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                        EXPLORATION & PRODUCING SOUTHEAST ET AL                               Brown Partnership, Torch Energy Advisors Incorporated, Torc, Norcen         Offshore LLC
                                                                                                                                              Explorer, Inc., Norcen Offshore Properties
  1682      6/15/2001    Joint Operating Agreement                      JOINT OPERATING AGREEMENT BY AND BETWEEN TEXACO                       TEXACO EXPLORATION AND RWE PERTROLEUM COMPANY ET AL                         Fieldwood Energy LLC      SM 280 Lease G14456, SM 281 Lease G02600                                      MP GULF OF MEXICO, LLC                                             $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                        EXPLORATION AND RWE PERTROLEUM COMPANY ET AL                                                                                                                                                                                                                                                                                                  Divisive Mergers
  1683      8/27/2003    Marketing - Connection Agreement               INTERCONNECT AGREEMENT FOR SP 87                                      TEXAS EASTERN TRANSMISSION CORPORATION, MARATHON OIL                                                  SP 87 Lease G07799                                                            TALOS ERT LLC                                                      $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                                                                                              COMPANY                                                                                                                                                                                                                                                                 Divisive Mergers
  1684      2/16/2010    Marketing - Connection Agreement               Interconnect and Reimbursement Agreement                              TEXAS EASTERN TRANSMISSION, LP, PHOENIX EXPLORATION                                                   CA 43 Lease G32268                                                            CASTEX OFFSHORE INC, PEREGRINE OIL AND                             $0.00     Assume and Allocate Pursuant to
                                                                                                                                              COMPANY, LP, PEREGRINE OIL AND GAS II, LLC, CHALLENGER                                                                                                                              GAS II LLC                                                                          Divisive Mergers            x
                                                                                                                                              MINERALS INC.
  1685                   Oilfield Services                              Provides SuperSacks of Cement                                         TEXAS LEHIGH CEMENT COMPANY LP                                              Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1686                   Oilfield Services                              700479_Master_Service_Contract Effective_02-28-2014                   TEXAS MARINE SHIPYARD LLC                                                   Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1687      10/10/2018 Non-Oilfield Services                            Consulting Agreement                                                  TH1, LLC                                                                    Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1688                   Oilfield Services                              Slickline / Cased Hole Bailers                                        THE CAVINS CORPORATION                                                      Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1689       1/1/2017    Non-Oilfield Services                          Insurance Policy                                                      THE GUARDIAN LIFE INSURANCE COMPANY                                         Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1690      10/1/2016    Non-Oilfield Services                          Services Agreement                                                    THE GUARDIAN LIFE INSURANCE COMPANY                                         Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1691      10/6/2004    Other Misc.                                    LETTER OF INTENT DATED OCTOBER 6, 2004, BY AND                        THE HOUSTON EXPLORATION COMPANY AND SPINNAKER                               Fieldwood Energy          GA 210 Lease G25524                                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                        BETWEEN THE HOUSTON EXPLORATION COMPANY AND                           EXPLORATION COMPANY, L.L.C.                                                 Offshore LLC                                                                                                                                                                                Divisive Mergers            x
                                                                        SPINNAKER EXPLORATION COMPANY, L.L.C.
  1692      10/7/2004    Joint Development / Venture / Exploration      EXPLORATION AGREEMENT DATED OCTOBER 7, 2004, BY AND                   THE HOUSTON EXPLORATION COMPANY AND SPINNAKER                               Fieldwood Energy          GA 210 Lease G25524                                                                                                                              $0.00     Assume and Allocate Pursuant to
                         Agreements                                     BETWEEN THE HOUSTON EXPLORATION COMPANY AND                           EXPLORATION COMPANY, L.L.C.                                                 Offshore LLC                                                                                                                                                                                Divisive Mergers            x
                                                                        SPINNAKER EXPLORATION COMPANY, L.L.C.
  1693      2/22/2006    Farmout Agreement                              Farmout Proposal Letter Agreement between The Houston                 The Houston Exploration Company                                             Fieldwood Energy LLC      VR 408 Lease G15212                                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                        Exploration Company                                                   and Noble Energy Inc. 2/22/2006                                                                                                                                                                                                                                         Divisive Mergers            x
                                                                        and Noble Energy Inc. 2/22/2006
  1694      12/1/2018    Other                                          Sublease - One Briar Lake Plaza--Suite 320                            THE LUBRIZOL CORPORATION                                                    Fieldwood Energy LLC      n.a.                                                                          n.a.                                                          $1,858.38      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1695      2/11/1994    Unit Agreement and/or Unit Operating           Unit Agreement For Outer Continental Shelf Exploration,           The Minerals Management Service, Samedan Oil Corporation and                                              VK 251 Lease G10930, VK 340 Lease G10933                                      Williams Field Services                                            $0.00     Assume and Allocate Pursuant to
                         Agreement                                      Development and Production Operations on theViosca Knoll 252 Unit Chevron U.S.A. Inc.                                                                                                                                                                                                                                                         Divisive Mergers
                                                                        designated Contract No. 754394013, by the Minerals Management
                                                                        Service, dated                                                                                                                                                                                                                                                                                                                                                            x                             x
                                                                        effective February 11, 1994, executed by Samedan Oil Corporation
                                                                        (as Unit Operator) and Chevron U.S.A. Inc.(as a working interest
                                                                        owner).
  1696                   Oilfield Services                              Mud Logging                                                           THE MUDLOGGING COMPANY USA LP                                               Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1697                   Oilfield Services                              504791_Master Services Agreement dated effective 11/01/2013           THE NACHER CORPORATION                                                      Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1698      3/13/1962    Operating Agreement - Other                    Operating Agreement dated 3/13/62 between The Pure Oil Company The Pure Oil Company and The Ohio Oil Company                                      Fieldwood Energy LLC      SS 253 Lease G01031                                                           BADGER OIL CORPORATION, CL&F RESOURCES                             $0.00     Assume and allocate pursuant to
                                                                        and The Ohio Oil Company                                                                                                                                                                                                                                  LP, HELIS OIL & GAS COMPANY LLC, HOUSTON                                           divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
                                                                                                                                                                                                                                                                                                                                  ENERGY LP, HOUSTON ENERGY HOLDINGS, LLC,
                                                                                                                                                                                                                                                                                                                                  SANARE ENERGY PARTNERS, LLC
  1699                   Oilfield Services                              Drill Pipe, Downhole Tools, Other Rental Tools                        THOMAS TOOLS                                                                Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1700      1/30/2019    Non-Oilfield Services                          Subscription Agreement                                                TIBCO SOFTWARE, INC                                                         Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1701                   Oilfield Services                              Filter Media                                                          TIMBALIER SALES & RENTAL INC                                                Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1702                   Oilfield Services                              565612_Master Services Agreement dated effective 05/11/2017           TIMKEN GEARS & SERVICES INC                                                 Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1703      9/10/2018    Non-Oilfield Services                          Consultuing Agreement                                                 TIORAM SUBSEA INC.                                                          Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1704      10/1/1991    Farmout Agreement                              FO and Operating Agreement dated 10/1/91 between Torch Energy         Torch Energy Advisors Inc etal and Hall-Hosuton Oil Company                 Fieldwood Energy LLC      SS 291 Lease G02923                                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                        Advisors Inc etal and Hall-Hosuton Oil Company                                                                                                                                                                                                                                                                                                Divisive Mergers
  1705      5/28/2009    Marketing - Connection Agreement               CONNECTION AGREEMENT INSTALLATION OF FACILITIES                       TOTAL E&P USA, INC., STONE ENERGY OFFSHORE LLC                                                        MC 108 Lease G09777                                                           TALOS PRODUCTION LLC                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                                                                                                                                                                                                                                                                                                                                                                      Divisive Mergers
  1706                   Oilfield Services                              Daily Operating Supplies                                              TOTAL PRODUCTION SUPPLY, LLC                                                Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1707                   Oilfield Services                              501635_Master Services Agreement dated effective 01/01/2014           TOTAL SAFETY U.S. INC                                                       Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1708      12/20/2018 Other Misc.                                      by and between Fieldwood Energy LLC and TR Offhsore. L.L.C.:          TR Offhsore. L.L.C.                                                         Fieldwood Energy LLC      MI 518 Texas SL 80522 Lease MF80522                                                                                                              $0.00     Assume and Allocate Pursuant to
                                                                        Contemplation of Contract Operating Agreement, Transportation                                                                                                                                                                                                                                                                                 Divisive Mergers            x
                                                                        Agreement
  1709       1/3/1997    Joint Operating Agreement                      Operating Agreement eff. 1-3-1977 b/b Transco Exploration             Transco Exploration Company, as Operator, and Freeport Oil Company,         Fieldwood Energy          WD 34 Lease G03414                                                                                                                               $0.00     Assume and Allocate Pursuant to
                                                                        Company, as Operator, and Freeport Oil Company, Energy                Energy Development Corporation, Pioneer Production Corporation, et al       Offshore LLC                                                                                                                                                                                Divisive Mergers            x
                                                                        Development Corporation, Pioneer Production Corporation, et al
  1710      6/16/1991    Marketing - Connection Agreement               CONNECTION AND LATERAL LINE INTERCONNECT                              TRANSCONTINENENTAL GAS PIPELINE CORPORATION, BP                                                       MC 108 Lease G09777                                                           TALOS PRODUCTION LLC                                               $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                                                                                              EXPLORATION INC                                                                                                                                                                                                                                                         Divisive Mergers
  1711      1/25/2005    Letter Agreement - Operating Agreement         Letter Agreement for the Operation and Ownership Transfer of          Transcontinental Gas Pipeline Corporation, Union Oil Company of             Fieldwood Energy          SM 66 Lease G01198                                                                                                                               $0.00     Assume and Allocate Pursuant to
                                                                        Certain South Marsh Island Block 66 Facilities, dated effective       California and Forest Oil                                                   Offshore LLC                                                                                                                                                                                Divisive Mergers
                                                                        January 25, 2005, between Transcontinental Gas Pipeline
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x                             x
                                                                        Corporation,;as Seller> and Union Oil "Company-of California and
                                                                        Forest Oil Corporation, as Purchasers, for facilities and pipeline
                                                                        associated with "A" and "C" Platforms'. NEVER CONSOMATED.
  1712      12/4/1996    Joint Operating Agreement                      OPERATING AGREEMENT BY AND BETWEEN TRANSTEXAS                         TRANSTEXAS AND DAVIS PETROLEUM CORP                                         Fieldwood Onshore LLC ST 331/332; EAGLE BAY ST 329 #1; SAN LEON GAS UNIT                                                                                                   $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        AND DAVIS PETROLEUM CORP                                                                                                                                                                                                                                                                                                                        Purchaser
  1713      2/20/2000    Pooling Agreement                              POOLING AGREEMENT BY AND BETWEEN TRANSTEXAS GAS                       TRANSTEXAS GAS CORPORATION, DAVIS PETROLEUM CORP AND                        Fieldwood Onshore LLC SAN LEON GAS UNIT NO. 1                                                                                                                              $0.00     Assume and assign to Credit Bid
                                                                        CORPORATION, DAVIS PETROLEUM CORP AND GENERAL                         GENERAL LAND OFFICE OF TEXAS                                                                                                                                                                                                                                              Purchaser                           x
                                                                        LAND OFFICE OF TEXAS
  1714      10/3/2020    Non-O&G Real Property Lease / Rental /         COVID-19 Testing locations. Monthly agreement between Fieldwood       Trend Services                                                              Fieldwood Energy LLC      Total Area: Work Trailer & Furniture - 3 LocationsSquare Footage: 8'x24'                                                                         $0.00     Assume and assign to Credit Bid
                         Sublease Agreements                            and Trend Services                                                                                                                                                          Trailer                                                                                                                                                             Purchaser
                                                                        Total Area: Work Trailer & Furniture - 3 Locations                                                                                                                                                                                                                                                                                                                                  x
                                                                        Square Footage: 8'x24' Trailer
                                                                        Address: PHI - Galveston, Houma and Abbeville
  1715                   Oilfield Services                              777675_Master Services Agreement dated effective 06/22/2018           TRENDSETTER ENGINEERING INC                                                 Fieldwood Energy LLC      n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser



                                                                                                                                                                                                                                              Page 55 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 61 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                        Credit Bid
    #                                  Contract Category                                    Contract Description [1][2]                                             Known Contract Counterparties [3]                        Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                             Purchaser
  1716       4/1/2011    Other Services Agreements                      Response Resources Agreement                                            Trendsetter Subsea International LLC                                                                Area wide                                                                                                                                        $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
            4/15/2011                                                   Utilization Agreement                                                                                                                                                                                                                                                                                                                             Purchaser
  1717                   Oilfield Services                              Thread Protectors                                                       TRI-STAR PROTECTOR SVC CO                                                Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1718                   Oilfield Services                              Primary Cleaning - Confined Space Entry Crews, Clean Out Crews          TRUSSCO, INC                                                             Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        (also called Gibsons Trussco / Gibsons)                                                                                                                                                                                                                                                                                                           Purchaser
  1719                   Oilfield Services                              778061_Master Services Agreement dated effective 09/21/20               TRUSTED COMPLIANCE, LLC                                                  Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1720                   Oilfield Services                              P&A ARO Reports (Topside)                                               TSB OFFSHORE INC                                                         Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1721                   Oilfield Services                              Thread and Tubular Inspection                                           TUBOSCOPE                                                                Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1722                   Oilfield Services                              559582_Master Services Agreement dated effective 11/01/2013             TUBULAR SOLUTIONS, INC.                                                  Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1723                   Oilfield Services                              Fieldwood Core Network Provider (G&A)                                   TW TELECOM HOLDINGS LLC                                                  Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1724      10/1/2001    Operating Agreement - Other                    Operating Agreement eff. 10-1-01 b/b Union and Forest                   Union and Forest                                                                                    SM 18 Lease G08680                                                                                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
  1725      10/1/2001    Operating Agreement - Other                    Operating Agreement eff. 10-1-01 b/b Union and Forest                   Union and Forest                                                                                    VR 380 Lease G02580                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
  1726       3/1/2001    Joint Operating Agreement                      Joint Development Agreement with Operating Agreement, dated          Union Oil Company of Califomia, Vastar Offshore, Inc. and Panaco, Inc.      Fieldwood SD Offshore      EB 161 Lease G02648                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                        March 1, 2001, between Union Oil Company of Califomia, Vastar                                                                                    LLC                                                                                                                                                                                           Divisive Mergers                                                x
                                                                        Offshore, Inc. and Panaco, Inc., parts of EB 161 and 205.
  1727       2/1/2005    Letter Agreement - UOA                         Letter Agreement, dated February 1, 2005, between Union Oil          Union Oil Company of California and Forest Oil                              Fieldwood Energy           SM 137 Lease G02589                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                        Company of California and Forest Oil , covering OCS-G 2589, South                                                                                Offshore LLC                                                                                                                                                                                  Divisive Mergers
                                                                        Marsh Island Block 137, asthe Unit Operating Agreement for South
                                                                        Marsh Island Block 137 Unit, identified as Unit Agreement No. 14-08-
                                                                        001-20237, replacing and superseding, effective October 1, 2001,                                                                                                                                                                                                                                                                                                                 x                             x
                                                                        that certain Unit Operating Agreement dated January 1,1989
                                                                        between Conoco Inc., Texaco Producing Inc. and CanadianOXY
                                                                        Offshore Production Company.
  1728      10/1/2001    Operating Agreement - Other                    Joint Operating Agreement, dated effective October 1,2001, between      Union Oil Company of California and Forest Oil Corporation                                          SM 66 Lease G01198                                                                                                                               $0.00      Assume and Allocate Pursuant to
                                                                        Union Oil Company of California and Forest Oil Corporation, covering                                                                                                                                                                                                                                                                           Divisive Mergers                  x                             x
                                                                        SM 66
  1729      10/1/2001    Operating Agreement - Other                    Joint Operating Agreement, dated effective October 1,2001, between      Union Oil Company of California and Forest Oil Corporation                                          SM 132 Lease G02282                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                        Union Oil Company of California and Forest Oil Corporation, covering                                                                                                                                                                                                                                                                           Divisive Mergers                  x                             x
                                                                        OCS-G 2282, South Marsh Island Block 132.
  1730      10/1/2001    Operating Agreement - Other                    Joint Operating Agreement, dated effective October 1,2001, between      Union Oil Company of California and Forest Oil Corporation                                          SM 135 Lease G19776                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                        Union Oil Company of California and Forest Oil Corporation, covering                                                                                                                                                                                                                                                                           Divisive Mergers                  x
                                                                        SM 135
  1731      10/1/2001    Operating Agreement - Other                    Joint Operating Agreement, dated effective October 1,2001, between      Union Oil Company of California and Forest Oil Corporation                                          SM 136 Lease G02588                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                        Union Oil Company of California and Forest Oil Corporation, covering                                                                                                                                                                                                                                                                           Divisive Mergers                  x                             x
                                                                        SM 136
  1732      10/1/2001    Operating Agreement - Other                    Joint Operating Agreement, dated effective October 1,2001, between      Union Oil Company of California and Forest Oil Corporation                                          SM 137 Lease G02589                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                        Union Oil Company of California and Forest Oil Corporation, covering                                                                                                                                                                                                                                                                           Divisive Mergers                  x                             x
                                                                        SM 137
  1733      10/1/2001    Operating Agreement - Other                    Joint Operating Agreement, dated effective October 1,2001, between      Union Oil Company of California and Forest Oil Corporation                                          SM 149 Lease G02592                                                                                                                              $0.00     Assume and (i) assign to Credit Bid
                                                                        Union Oil Company of California and Forest Oil Corporation, covering                                                                                                                                                                                                                                                                 Purchaser (pursuant to the Plan and the
                                                                        SM 149                                                                                                                                                                                                                                                                                                                                 Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
  1734      10/1/2001    Operating Agreement - Other                    Joint Operating Agreement, dated effective October 1,2001, between Union Oil Company of California and Forest Oil Corporation                                               SM 150 Lease G16325                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                        Union Oil Company of California and Forest Oil Corporation, covering                                                                                                                                                                                                                                                                           Divisive Mergers                  x                             x
                                                                        SM 150
  1735       3/1/1979    Joint Operating Agreement                      OPERATING AGREEMENT DATED MARCH 1, 1979, BY AND                      UNION OIL COMPANY OF CALIFORNIA AND MOBIL OIL EXPLORATION Fieldwood Energy LLC;                        ST 53 Lease G04000                                                                                                                               $0.00     Assume and (i) assign to Credit Bid
                                                                        BETWEEN UNION OIL COMPANY OF CALIFORNIA AND MOBIL                    & PRODUCTION SOUTHEAST INC.                               Fieldwood Energy                                                                                                                                                                                      Purchaser (pursuant to the Plan and the
                                                                        OIL EXPLORATION & PRODUCTION SOUTHEAST INC.                                                                                    Offshore LLC                                                                                                                                                                                            Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
  1736      4/30/1993    Unit Agreement and/or Unit Operating           VR 371 Unit Agreement effective 4-30-33                                 Unit Agreement (VR 371/363/362 Unit) 4/30/1993; VR 371 UA                Fieldwood Energy LLC       VR 371 Lease G09524                                                                                                                              $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                         Agreement                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1737      1/11/2001    Letter Agreement - UOA                         Letter, dated January 11, 2001, from the United States Department       United States Department of the Interior, Minerals Management Service,   Fieldwood Energy           VK 251 Lease G10930, VK 340 Lease G10933                                      Williams Field Services                                            $0.00      Assume and Allocate Pursuant to
                                                                        of the Interior, Minerals Management Serviceto Chevron U.S.A. Inc.,     Chevron U.S.A. Inc.                                                      Offshore LLC                                                                                                                                                                                  Divisive Mergers
                                                                        approving the initial participating area plat and Exhibit C for the                                                                                                                                                                                                                                                                                                              x                             x
                                                                        Viosca Knoll 252 Unit,Agreement No. 754394013, effective
                                                                        November 8, 2000
  1738       1/9/2002    Letter Agreement - UOA                         Letter, dated January 9, 2002, from the United States Department of     United States Department of the Interior, Minerals Management Service,   Fieldwood Energy           VK 251 Lease G10930, VK 340 Lease G10933                                      Williams Field Services                                            $0.00      Assume and Allocate Pursuant to
                                                                        the Interior, Minerals Management Service to Chevron U.S:A. Inc.,       Chevron U.S.A. Inc.                                                      Offshore LLC                                                                                                                                                                                  Divisive Mergers
                                                                        approving.a revision to the participating area plat and Exhibit C for                                                                                                                                                                                                                                                                                                            x                             x
                                                                        the Viosca Knoll 252 Unit, Agreement No. 754394bl'3, effective
                                                                        December 1, 2001.
  1739      5/28/2004    Letter Agreement - UOA                         Letter, dated May 28, 2004, from the United States Department of        United States Department of the Interior, Minerals Management Service,   Fieldwood Energy           VK 251 Lease G10930, VK 340 Lease G10933                                      Williams Field Services                                            $0.00      Assume and Allocate Pursuant to
                                                                        the Interior, Minerals Management Service to Chevron U.S.A. Inc.,       Chevron U.S.A. Inc.                                                      Offshore LLC                                                                                                                                                                                  Divisive Mergers
                                                                        approving a revision to the participating area plat and Exhibit Cfor                                                                                                                                                                                                                                                                                                             x                             x
                                                                        theiViosca Knoll 252
                                                                        Unit, Agreement No. 754394013, effective December 1, 2003.
  1740      1/10/2007    Letter Agreement - UOA                         Letter dated January 10, 2007, from the.United States Department of     United States Department of the Interior, Minerals Management Service,   Fieldwood Energy           VK 251 Lease G10930, VK 340 Lease G10933                                      Williams Field Services                                            $0.00      Assume and Allocate Pursuant to
                                                                        the Interior, Minerals Management Service to Chevron U.S.A. Inc.,       Chevron U.S.A. Inc.                                                      Offshore LLC                                                                                                                                                                                  Divisive Mergers
                                                                        approving a revision Exhibits "A", "B" and "C" reflecting a change in                                                                                                                                                                                                                                                                                                            x                             x
                                                                        the Unit Area due to contraction provisions in the Viosca Knoll 252
                                                                        Unit, Agreement No. 754394013.
  1741                   Oilfield Services                              778024_Master_Service_Contract Effective_3/4/2020                       UNITED STATES K-9 UNLIMITED, LLC                                         Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1742                   Oilfield Services                              Master Service Contract dated effective July 28, 2020                   UNITED SUBSEA SPECIALISTS LLC                                            Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1743       8/1/2010    Joint Operating Agreement                      Amdt to JOA dated 5/16/2001 by and between Unocal and Callon            Unocal and Callon                                                                                   EC 257 Lease G21580                                                           UNION OIL COMPANY OF CALIFORNIA, W & T                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
                                                                                                                                                                                                                                                                                                                                  ENERGY VI LLC                                                                        Divisive Mergers
  1744      5/16/2001    Joint Operating Agreement                      Unocal and Callon dated 5/16/2001 but effective 2/14/2001               Unocal and Callon dated 5/16/2001 but effective 2/14/2001                                           EC 257 Lease G21580                                                           UNION OIL COMPANY OF CALIFORNIA, W & T                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
                                                                                                                                                                                                                                                                                                                                  ENERGY VI LLC                                                                        Divisive Mergers
  1745       1/1/1991    Property Participation & Exchange              Offshore Participation Agreement, dated effectiveJanuary 1,1991,        Unocal Exploration Corporation, The Northwestern Mutual Life Insurance   Fieldwood Energy           BA A105 Lease G01757                                                          ERA HELICOPTERS INC., TAMPNET INC                                  $0.00      Assume and Allocate Pursuant to
                         Agreements                                     between Unocal Exploration Corporation, The Northwestern Mutual         Company, and Hardy Oil & Gas USA Inc.                                    Offshore LLC                                                                                                                                                                                  Divisive Mergers                  x
                                                                        Life Insurance Company, and Hardy Oil & Gas USA Inc., BA A105.
  1746                   Oilfield Services                              509603_Master Services Agreement dated effective 11/01/2013             VARIABLE BORE RAMS INC                                                   Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1747      12/15/1996 Operating Agreement - Other                      Operating Agreement eff. 12-15-96 b/b Vastar and Union                  Vastar and Union                                                         Fieldwood Energy LLC       SS 105 Lease G09614                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
  1748      11/16/2001 Property Participation & Exchange                N/2 Gi 52 #L-8 ST 1 Well by and between Vastar Resources, Inc, a        Vastar Resources, Inc, a part of BP America Inc. Spinnaker Exploration                              GI 52 Lease 177                                                               APACHE SHELF EXPLORATION LLC, BP AMERICA                           $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                       Agreements                                       part of BP America Inc. Spinnaker Exploration Company, L.L.C.           Company, L.L.C.                                                                                                                                                                   PRODUCTION COMPANY                                                                      Purchaser




                                                                                                                                                                                                                                              Page 56 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 62 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                        Credit Bid
    #                                  Contract Category                                     Contract Description [1][2]                                         Known Contract Counterparties [3]                           Debtor Entities [4]                                 Associated Leases [5]                                          Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                             Purchaser
  1749      10/29/2020 Non-O&G Real Property Lease / Rental /           Lease agreement between Fieldwood Energy and Vector Aviation          Vector Aviation                                                            Fieldwood Energy LLC       Total Area: Heliport and office trailer                                                                                                          $0.00      Assume and assign to Credit Bid
                       Sublease Agreements                              Total Area: Heliport and office trailer                                                                                                                                                                                                                                                                                                          Purchaser
                                                                        Address: 112 Revis Simon Loop Abbeville LA 70510
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x



  1750      10/2/2019    Non-Oilfield Services                          Software License Agreement                                            VERIS GLOBAL, LLC                                                          Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1751      10/2/2019    Non-Oilfield Services                          Software Licensing Agreement                                          VERIS GLOBAL, LLC                                                          Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1752                   Oilfield Services                              777930_Master Services Agreement dated effective 06/24/2019           VERIS GLOBAL, LLC                                                          Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1753                   Non-Oilfield Services                          Services Agreement                                                    VERIZON WIRELESS                                                           Fieldwood Energy LLC       n.a.                                                                          n.a.                                                           $3,696.73      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1754                   Oilfield Services                              536859_Master Services Agreement dated effective 11/22/2013           VERSABUILD LLC                                                             Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1755                   Oilfield Services                              Paraffin Wax Remediation Product Vendor                               VERSALIS AMERICAS INC.                                                     Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1756                   Oilfield Services                              Rigging; Derrick Barges                                               VERSAMARINE, LLC                                                           Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1757                   Oilfield Services                              I&E Control and Power Systems; Provides Engineering, Fabrication,     VERSATECH AUTOMATION SERVICES LLC                                          Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Installation, and Startup                                                                                                                                                                                                                                                                                                                         Purchaser
  1758                   Oilfield Services                              508136_Master Services Agreement dated effective 01/01/2014           VESCO RENTAL & PRESSURE CONTROL LLC                                        Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1759                   Oilfield Services                              Provides Wellhead Equipment and Rental Tools                          VETCO GRAY INC                                                             Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1760      11/26/2013 Non-Oilfield Services                            Consulting Agreement                                                  VIKING ENGINEERING LC                                                      Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1761                   Oilfield Services                              777494_PO Terms & Conditions dated effective 09/06/2017               VIKING FABRICATORS LLC                                                     Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
  1762                   Oilfield Services                              Life Raft Exchange                                                    VIKING LIFE SAVING EQUIPMENT AMERICA, INC.                                 Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1763                   Oilfield Services                              777904_PO Terms & Conditions dated effective 03/28/2019               VME PROCESS, INC.                                                          Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1764                   Other                                          Vision Service Provider                                               VSP                                                                        Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1765      4/23/1975    Joint Operating Agreement                      Operating Agreement eff. 4-23-75                                      W & T Energy VI, Arena, W & T Offshore, Wichita Partnership                Fieldwood Energy LLC       ST 148 Lease G01960                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
  1766      8/28/2014    Facilities & Tie-In Agreements                 Bridging Agreement dated 28 Aug 2014 by and between the Big           W & T Energy VI, LLC; Red Willow Offshore, LLC; Houston Energy             Fieldwood Energy LLC       MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343                 HOUSTON ENERGY DEEPWATER VENTURES V,                               $0.00      Assume and assign to Credit Bid
                                                                        Bend Producers Noble Energy Inc, W+T Energy VI, LLC, Red Willow       Deepwater Ventures V, LLC; Noble Energy Inc, ILX Prospect Dantzler,                                                                                                                 RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                                Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Offshore, LLC and HEDV V, LLC bridging the responsbilities of the     LLC, Ridgewood Dantzler                                                                                                                                                             LLC
                                                                        Loop Operator and Big Bend Field Operator
  1767       2/1/1994    Joint Operating Agreement                      JOperating Agreement eff. 2/1/94                                      W & T Offshore                                                             Fieldwood Energy           SS 301 Lease G10794                                                                                                                              $0.00     Assume and (i) assign to Credit Bid
                                                                                                                                                                                                                         Offshore LLC                                                                                                                                                                        Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                               Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
  1768      5/19/2003    Joint Operating Agreement                      JOperating Agreement eff. 5/19/03                                     W & T Offshore                                                             Fieldwood Energy           SS 301 Lease G10794                                                                                                                              $0.00     Assume and (i) assign to Credit Bid
                                                                                                                                                                                                                         Offshore LLC                                                                                                                                                                        Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                               Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
  1769       4/10/1956 Unit Agreement and/or Unit Operating             Unit No. 891002891 - SS 32                                            W & T Offshore, Inc.                                                       Fieldwood Energy LLC       SS 30 Lease 333, SS 31 Lease 334, SS 32 Lease 335, SS 33 Lease 336            W&T OFFSHORE INC                                                   $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                       Agreement                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
  1770      11/21/2019 Withdrawal Agreement                             by and between Fieldwood Energy LLC and W&T Offshore, Inc.:           W&T Offshore, Inc.                                                         Fieldwood Energy LLC       EC 2 Lease 18121                                                                                                                                 $0.00      Assume and Allocate Pursuant to
                                                                        W&T Wihdrawal from EC 2 SL 18121 - W&T did not prepay                                                                                                                                                                                                                                                                                          Divisive Mergers                  x
                                                                        abandonment
  1771      12/10/2019 Other Misc.                                      by and between Fieldwood Energy LLC and W&T Offshore, Inc.:           W&T Offshore, Inc.                                                         Fieldwood Energy LLC       EC 2 Lease 18121                                                                                                                                 $0.00      Assume and Allocate Pursuant to
                                                                        W&T Non-consent lease saving ovperation on EC 2 SL 18121 for                                                                                                                                                                                                                                                                                   Divisive Mergers                  x
                                                                        failure to respond to lease number FW194042
  1772       7/8/2016    Letter Agreement - Other Land                  by and between Fieldwood Energy LLC and W&T Offshore, Inc.:           W&T Offshore, Inc.                                                         Fieldwood Energy LLC       HI 129 Lease G01848                                                           W & T OFFSHORE INC, HELIS OIL & GAS COMPANY                        $0.00      Assume and Allocate Pursuant to
                                                                        Fieldwood's response to W&T Letter Agreement - HI 129 #16 Well -                                                                                                                                                                                          LLC, HELIS OIL & GAS CO, CALYPSO                                                     Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Final Agreement                                                                                                                                                                                                                                           EXPLORATION LLC, CHEYENNE PETROLEUM
                                                                                                                                                                                                                                                                                                                                  COMPANY, MAGNUM HUNTER PRODUCTION INC
  1773      7/21/2016    Operating Agreement - Other                    by and between Fieldwood Energy LLC and W&T Offshore, Inc. :          W&T Offshore, Inc.                                                         Fieldwood Energy LLC       HI 129 Lease G01848                                                           W & T OFFSHORE INC, HELIS OIL & GAS COMPANY                        $0.00      Assume and Allocate Pursuant to
                                                                        Contract Operating Agreement eff. 7-21-16                                                                                                                                                                                                                 LLC, HELIS OIL & GAS CO, CALYPSO                                                     Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                  EXPLORATION LLC, CHEYENNE PETROLEUM
                                                                                                                                                                                                                                                                                                                                  COMPANY, MAGNUM HUNTER PRODUCTION INC
  1774      7/21/2016    Operating Agreement - Other                    by and between Fieldwood Energy LLC and W&T Offshore, Inc.:           W&T Offshore, Inc.                                                         Fieldwood Energy LLC       HI 129 Lease G01848                                                           W & T OFFSHORE INC, HELIS OIL & GAS COMPANY                        $0.00      Assume and Allocate Pursuant to
                                                                        Contract Operating Agreement - #16 well                                                                                                                                                                                                                   LLC, HELIS OIL & GAS CO, CALYPSO                                                     Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                  EXPLORATION LLC, CHEYENNE PETROLEUM
                                                                                                                                                                                                                                                                                                                                  COMPANY, MAGNUM HUNTER PRODUCTION INC
  1775      7/11/2012    Letter Agreement - Operating Agreement         Letter Agreement Pursuant to Operating and Processing Agreement       W&T Offshore, Inc. and Dynamic Offshore Resources, LLC                                                SS 300 Lease G07760, SS 301 Lease G10794                                      W&T OFFSHORE INC                                                   $0.00      Assume and assign to Credit Bid
                                                                        dated 06/13/1996 by and between W&T Offshore, Inc. and Dynamic                                                                                                                                                                                                                                                                                   Purchaser                                 x
                                                                        Offshore Resources, LLC
  1776      11/1/2014    Unit Agreement and/or Unit Operating           Unit Agreement between Walter and FedGov for EW 834 Unit dated        Walter and FedGov for EW 834 Unit dated 1 Nov 14 as amended by that                                   EW 790 Lease G33140, EW 834 Lease G27982, EW 835 Lease G15156,                                                                                   $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                         Agreement                                      1 Nov 14 as amended by that first amendment dated 1 April 2016        first amendment dated 1 April 2016                                                                    MC 793 Lease G33177, EW 789 Lease G35805                                                                                                                              Purchaser
  1777       9/1/1988    Operating Agreement - Other                    Agreement for ownership and operation of Platfomr and Facilities      Walter O&G, Castex, GOME 1271                                                                         HI 176 Lease G06164                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
  1778      4/23/2014    Other Misc.                                    Letters of No Objection, Lease & Pipeline Crossings: Appies to ST     Walter Oil & Gas Corporation                                               Fieldwood Energy LLC       ST 276 Lease G07780                                                           APACHE OFFSHORE INVESTMENT GP                                      $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        276, 296 & 311, includes indemnification                                                                                                                                                                                                                                                                                                       Divisive Mergers
  1779      7/15/2008    Property Participation & Exchange              ST 311 Participation Agreement-Walter & APA-7-15-2008                 WALTER OIL & GAS CORPORATION                                                                          ST 311 Lease G31418                                                           WALTER OIL & GAS CORPORATION, W&T                                  $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                         Agreements                                                                                                                                                                                                                                                                                               OFFSHORE INC                                                                         Divisive Mergers
  1780      7/15/2008    Assignment of ORRI                             ST 311 Walter ORRI Assign.                                            WALTER OIL & GAS CORPORATION                                                                          ST 311 Lease G31418                                                           WALTER OIL & GAS CORPORATION, W&T                                  $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                  OFFSHORE INC                                                                         Divisive Mergers
  1781      9/15/2017    Operating Agreement - Other                    ST 311-320 JDA Offshore Operating Agreement dtd 9-15-17, as           Walter Oil & Gas Corporation and W & T Offshore , et al                    Fieldwood Energy LLC       ST 311 Lease G31418, ST 320 Lease G24990                                      WALTER OIL & GAS CORPORATION, W&T                                  $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        amended                                                                                                                                                                                                                                                   OFFSHORE INC                                                                         Divisive Mergers
  1782      12/1/2011    Property Participation & Exchange              ST 311 Participation Agreement-Walter & APA & Castex-12-1-2011        Walter Oil & Gas Corporation, Apache, Castex                                                          ST 311 Lease G31418                                                           WALTER OIL & GAS CORPORATION, W&T                                  $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                         Agreements                                                                                                                                                                                                                                                                                               OFFSHORE INC                                                                         Divisive Mergers
  1783       7/2/2015    Assignment of Oil & Gas Leasehold Interest(s) By and between Walter Oil & Gas Corporation, Castex Offshore, Inc.,    Walter Oil & Gas Corporation, Castex Offshore, Inc., Fieldwood Energy   Fieldwood Energy LLC          ST 311 Lease G31418                                                           WALTER OIL & GAS CORPORATION, W&T                                  $0.00      Assume and Allocate Pursuant to
                                                                       Fieldwood Energy LLC and Apache Shelf Exploration LLC as "Seller"      LLC and Apache Shelf Exploration LLC as "Seller" and Discovery Producer                                                                                                             OFFSHORE INC                                                                         Divisive Mergers                  x
                                                                       and Discovery Producer Services LLC as "Buyer"                         Services LLC as "Buyer"




                                                                                                                                                                                                                                              Page 57 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 63 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                          Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                 Credit Bid
    #                                  Contract Category                                    Contract Description [1][2]                                          Known Contract Counterparties [3]                           Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                     Proposed Contract Treatment [8]    FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                      Purchaser
  1784      1/15/2010    Farmout Agreement                              Farmout Agreement by and between Noble Energy Inc and Walter          Walter Oil and Gas Corporation                                             Fieldwood Energy LLC       EW 790 Lease G33140, EW 834 Lease G27982                                                                                                         $0.00     Assume and assign to Credit Bid
                                                                        Oil and Gas Corporation dated 15 Jan 10 as amended by                                                                                                                                                                                                                                                                                           Purchaser
                                                                        (a) First Amndt dated
                                                                        (b) Second Amndt dated
                                                                        © Third Amndt dated                                                                                                                                                                                                                                                                                                                                                                 x
                                                                        (d) Fourth Amndt dated 1 March 15
                                                                        (Walter assigned NBL an ORRI)
                                                                        € Fifth Amendment dated 1 June 2018
                                                                        (f) Consent to Assign dated 31 Jan 20
  1785      11/1/2014    Unit Agreement and/or Unit Operating           Unit Operating Agreement between Walter and Non-Ops (FW holds Walter Oil and Gas Corporation                                                     Fieldwood Energy LLC       EW 790 Lease G33140, EW 789 Lease G35805, EW 834 Lease G27982,                                                                                   $0.00     Assume and assign to Credit Bid
                         Agreement                                      0% WI in UOperating Agreement). Included only as it farmed out its                                                                                                          EW 835 Lease G15156, MC 793 Lease G33177                                                                                                                            Purchaser                           x
                                                                        WI to Walter and retained ORRI.
  1786      12/1/2014    Letter Agreement - UOA                         Nobles stipulations to Walter prior to signing Unit Agreement dated 1 Walter Oil and Gas Corporation                                             Fieldwood Energy LLC       EW 790 Lease G33140, EW 834 Lease G27982, EW 835 Lease G15156,                                                                                   $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        Dec 14                                                                                                                                                                      EW 793 Lease G33177                                                                                                                                                  Purchaser
  1787                   Oilfield Services                              Master Service Contract dated effective November 01, 2013             WARD LEONARD                                                               Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1788                   Oilfield Services                              548135_Master Services Agreement dated effective 12/01/2013           WARRIOR ENERGY SERVICES CORPORATION                                        Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1789                   Non-Oilfield Services                          Dumpster rental and pickup agreement                                  WASTE CONNECTIONS BAYOU, INC                                               Fieldwood Energy LLC       n.a.                                                                          n.a.                                                              $27.33     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1790                   Oilfield Services                              Trash Disposal (Creole, FW North, and Myette Point)                   WASTE MANAGEMENT, INC                                                      Fieldwood Energy LLC       n.a.                                                                          n.a.                                                           $1,433.59     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                                                                                                                                                                                                                                                                                                                                                                      Divisive Mergers
  1791                   Oilfield Services                              525177_Master Services Agreement dated effective 01/01/2014           WAVELAND SERVICES, INC                                                     Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1792                   Oilfield Services                              Casing, Cement, Float Equipment                                       WEATHERFORD GEMOCO                                                         Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1793                   Oilfield Services                              Master Service Contract dated Feb 11, 2020                            WEATHERFORD LABORATORIES, INC                                              Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1794                   Oilfield Services                              Casing Services, Liner Hanger, Float Equip., Packers Completion       WEATHERFORD U.S. LLC                                                       Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        Tools, Eline/Wireline, Fishing, Sample Analysis, Trucking                                                                                                                                                                                                                                                                                        Purchaser
  1795                   Oilfield Services                              Master Service Contract dated November 01, 2013                       WEATHERFORD U.S., L.P                                                      Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1796                   Oilfield Services                              509006_Master Services Agreement dated effective 11/17/2014           WEIR SEABOARD                                                              Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1797      1/17/2014    Non-Oilfield Services                          MSA - WellEz / Quorum (WellEz) - Fieldwood Amendment 11.4.19 --       WELLEZ INFORMATION MANAGEMENT, LLC                                         Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        signed 2019 11 05                                                                                                                                                                                                                                                                                                                                Purchaser
  1798       1/1/2013    Overriding Royalty Interest Agreement          ORRI granted to Western Geco by Samson Offshore, LLC dated 1          Western Geco, Samson Offshore                                              Fieldwood Energy LLC       GC 679 Lease G21811, GC 768 Lease G21817                                      ANADARKO US OFFSHORE LLC                                           $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        January 2013 covering blocks GC 679 and GC768                                                                                                                                                                                                                                                                                                    Purchaser
  1799       3/3/1998    Property Participation & Exchange              PARTICIPATION AGREEMENT BY AND BETWEEN WESTPORT                       WESTPORT OIL AND GAS COMPANY INC. AND BASIN EXPLORATION Fieldwood Energy LLC                          MC 110 Lease G18192                                                           MARUBENI OIL & GAS (USA) LLC, TALOS                                $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                         Agreements                                     OIL AND GAS COMPANY INC. AND BASIN EXPLORATION INC                    INC                                                                                                                                                                                 RESOURCES LLC                                                                          Purchaser
  1800       3/3/1988    Property Participation & Exchange              PARTICIPATION AGREEMENT EFFECTIVE MARCH 3, 1988, BY                   WESTPORT OIL AND GAS COMPANY, INC, AND BASIN EXPLORATION, Fieldwood Energy                            MC 110 Lease G18192                                                           MARUBENI OIL & GAS (USA) LLC, TALOS                                $0.00     Assume and assign to Credit Bid
                         Agreements                                     AND BETWEEN WESTPORT OIL AND GAS COMPANY, INC, AND                    INC.                                                      Offshore LLC                                                                                                              RESOURCES LLC                                                                          Purchaser                          x
                                                                        BASIN EXPLORATION, INC.
  1801                   Oilfield Services                              531921_Master Services Agreement dated effective 10/02/2018           WHITCO PUMP & EQUIPMENT LLC                                                Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1802                   Oilfield Services                              529263_PO Terms & Conditions dated effective 02/10/2017               WHITCO SUPPLY LLC                                                          Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1803       3/1/2010    Marketing - Transportation                     Gathering and Dedicaiton of Reserves by and between Wild Well Wild Well (FWE) and Manta Ray Offshore Gathering Company and Manta                 Fieldwood Energy LLC       GC 065 Lease G05889                                                           WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                        (FWE) and Manta Ray Offshore Gathering Company and Manta Ray Ray Offshore Gathering Company                                                                                                                                                               ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                        Offshore Gathering Company                                                                                                                                                                                                                                OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                                  CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                                  RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENER
  1804      11/1/2020    Marketing - Transportation                     It Gathering, dedication for GC 243 - Aspen, $.09 by and between      Wild Well Aspen (FWE) and Manta Ray Offshore Gathering Company and         Fieldwood Energy LLC       GC 243 Lease G20051                                                                                                                              $0.00     Assume and assign to Credit Bid
                                                                        Wild Well Aspen (FWE) and Manta Ray Offshore Gathering                Manta Ray Offshore Gathering Company                                                                                                                                                                                                                                      Purchaser                           x
                                                                        Company and Manta Ray Offshore Gathering Company
  1805                   Oilfield Services                              511358_Master Services Agreement dated effective 12/01/2013           WILD WELL CONTROL INC                                                      Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1806       1/1/2010    Acquisition / PSA / Other Purchase or Sale     Purchase and Sale Agreement by and between Wild Well Control,         Wild Well Control, Inc and Shell Offshore Inc dated 31 Jan 2010 but                                   GC 65 Lease G05889, GC 108 Lease G14668, GC 109 Lease G05900, GC              WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                         Agreements                                     Inc and Shell Offshore Inc dated 31 Jan 2010 but effective 1 Jan      effective 1 Jan 2010 as Amended 26 Aug 2010                                                           64 Lease G07005                                                               ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                        2010 as Amended 26 Aug 2010                                                                                                                                                                                                                               OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                                  CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                                  RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENER
  1807      11/1/2016    Acquisition / PSA / Other Purchase or Sale     by and between Fieldwood Energy Offshore LLC and Wild Well           Wild Well Control, Inc.                                                     Fieldwood Energy           GC 19/65                                                                                                                                         $0.00     Assume and assign to Credit Bid
                         Agreements                                     Control, Inc. : 51% of the Rocky 12-in pipeline Segment 8255 running                                                                             Offshore LLC                                                                                                                                                                                   Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        approximately 7.3 miles between the GC 65 "A" platform and the GC
                                                                        19 "A" Platform
  1808      12/2/2016    Well / Prospect Proposals                      Fieldwood Offer to Purchase Wild Well's Interest in the Rocky 12'    Wild Well Control, Inc.                                                     Fieldwood Energy           GC 19/65                                                                                                                                         $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                        Pipeline                                                                                                                                         Offshore LLC                                                                                                                                                                                   Purchaser
  1809       1/1/2010    Joint Operating Agreement                      Joint Operating Agreement by and between Wild Well Control, Inc      Wild Well Control, Inc.                                                     Fieldwood Energy           GC 65 Lease G05889, GC 108 Lease G14668, GC 109 Lease G05900, GC              WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                        and Dynamic Offshore Resources Inc dated effective 1 Jan 2010                                                                                    Offshore LLC               64 Lease G34539                                                               ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                                                                                                                                                                                                                                                                                  OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                                                                                                                                                                                                                                                                                  CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                                  RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENER
  1810      1/26/2012    Letter Agreement - JOA                         Letter Agreement regarding Green Canyon 65 Unit Joint Operating       Wild Well Control, Inc.                                                    Fieldwood Energy           GC 65 Lease G05889                                                            WILD WELL CONTROL INC, DEEPWATER                                   $0.00     Assume and assign to Credit Bid
                                                                        Agreement Amendment for Bullwinkle Drilling Program, dated                                                                                       Offshore LLC                                                                                             ABANDONMENT ALTERNATIVES INC, MARUBENI                                                Purchaser
                                                                        January 26, 2012, between Dynamic Offshore Resources, LLC and                                                                                                                                                                                             OIL & GAS (USA) LLC, WALTER OIL & GAS
                                                                        Wild Well Control, Inc.                                                                                                                                                                                                                                   CORPORATION, ERA HELICOPTERS INC., MANTA                                                                                  x
                                                                                                                                                                                                                                                                                                                                  RAY OFFSHORE GATHERING, RED WILLOW
                                                                                                                                                                                                                                                                                                                                  OFFSHORE LLC, TALOS ENERGY OFFSHORE, LLC,
                                                                                                                                                                                                                                                                                                                                  CHEVRON USA INC, W & T ENER
  1811                   Oilfield Services                              Weather Service                                                       WILKENS WEATHER TECHNOLOGIES INC                                           Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1812                   Oilfield Services                              Trash Disposal (Cameron Dock)                                         WILKERSON TRANSPORTATION, INC                                              Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1813       3/1/2001    Marketing - Gas Sales                          MP 259 no longer flowing by and between WILLIAMS ENERGY               WILLIAMS ENERGY SERVICES COMPANY, AND DEVON SFS                                                       MP 255/259, VK 692, 693, 694, 698 Lease G07827                                MCMORAN OIL & GAS LLC                                              $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                        SERVICES COMPANY, AND DEVON SFS OPERATING, INC.                       OPERATING, INC.                                                                                                                                                                                                                                                         Divisive Mergers
  1814       8/1/1998    Marketing - Gas Sales                          MP 259 no longer flowing by and between WILLIAMS ENERGY               WILLIAMS ENERGY SERVICES COMPANY, AND SNYDER OIL                                                      MP 255/259, VK 692, 693, 694, 698 Lease G07827                                MCMORAN OIL & GAS LLC                                              $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                        SERVICES COMPANY, AND SNYDER OIL COMPANY                              COMPANY                                                                                                                                                                                                                                                                 Divisive Mergers
  1815      6/24/1997    Marketing - Gas Sales                          MP 259 no longer flowing by and between WILLIAMS ENERGY               WILLIAMS ENERGY SERVICES COMPANY, AND SNYDER OIL                                                      MP 255/259, VK 692, 693, 694, 698 Lease G07827                                MCMORAN OIL & GAS LLC                                              $0.00     Assume and Allocate Pursuant to
                                                                        SERVICES COMPANY, AND SNYDER OIL COMPANY AND SOCO                     COMPANY AND SOCO OFFSHORE, INC.                                                                                                                                                                                                                                         Divisive Mergers            x
                                                                        OFFSHORE, INC.
  1816      12/10/2013 Marketing - Gas Export Agreement                 Williams Field Services Lateral agreement                             Williams Field Services                                                                               MC 904 Lease G36566, MC 948 Lease G28030, MC 949 Lease G32363, MC ECOPETROL AMERICA LLC, TALOS ENERGY                                            $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                    992 Lease G24133, MC 993 Lease G24134                             OFFSHORE, LLC; ECOPETROL AMERICA LLC,                                                             Purchaser                           x
                                                                                                                                                                                                                                                                                                                      TALOS ENERGY OFFSHORE, LLC
  1817      12/10/2013 Marketing - Gas Export Agreement                 Williams Field Services Lateral agreement                             Williams Field Services                                                                               MC 904 Lease G36566, MC 948 Lease G28030, MC 949 Lease G32363, MC ECOPETROL AMERICA LLC, TALOS ENERGY                                            $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                    992 Lease G24133, MC 993 Lease G24134                             OFFSHORE, LLC; ECOPETROL AMERICA LLC,                                                             Purchaser                           x
                                                                                                                                                                                                                                                                                                                      TALOS ENERGY OFFSHORE, LLC
  1818      12/10/2013 Marketing - Gas Export Agreement                 Williams Field Services Lateral agreement                             Williams Field Services                                                                               MC 904 Lease G36566, MC 948 Lease G28030, MC 949 Lease G32363, MC ECOPETROL AMERICA LLC, TALOS ENERGY                                            $0.00     Assume and assign to Credit Bid
                                                                                                                                                                                                                                                    992 Lease G24133, MC 993 Lease G24134                             OFFSHORE, LLC; ECOPETROL AMERICA LLC,                                                             Purchaser                           x
                                                                                                                                                                                                                                                                                                                      TALOS ENERGY OFFSHORE, LLC

                                                                                                                                                                                                                                              Page 58 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 64 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                        Credit Bid
    #                                  Contract Category                                      Contract Description [1][2]                                        Known Contract Counterparties [3]                           Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                             Purchaser
  1819      12/10/2013 Marketing - Transportation                       Willliams Field Services Gas Gathering Agreement (Canyon Chief)       Williams Field Services                                                                               MC 904 Lease G36566, MC 948 Lease G28030, MC 949 Lease G32363, MC ECOPETROL AMERICA LLC, TALOS ENERGY                                            $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                    992 Lease G24133, MC 993 Lease G24134                             OFFSHORE, LLC; ECOPETROL AMERICA LLC,                                                              Purchaser                                 x
                                                                                                                                                                                                                                                                                                                      TALOS ENERGY OFFSHORE, LLC
  1820      12/10/2013 Marketing - Transportation                       Willliams Field Services Gas Gathering Agreement (Canyon Chief)       Williams Field Services                                                                               MC 904 Lease G36566, MC 948 Lease G28030, MC 949 Lease G32363, MC ECOPETROL AMERICA LLC, TALOS ENERGY                                            $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                    992 Lease G24133, MC 993 Lease G24134                             OFFSHORE, LLC; ECOPETROL AMERICA LLC,                                                              Purchaser                                 x
                                                                                                                                                                                                                                                                                                                      TALOS ENERGY OFFSHORE, LLC
  1821      12/10/2013 Marketing - Transportation                       Willliams Field Services Gas Gathering Agreement (Canyon Chief)       Williams Field Services                                                                               MC 904 Lease G36566, MC 948 Lease G28030, MC 949 Lease G32363, MC ECOPETROL AMERICA LLC, TALOS ENERGY                                            $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                    992 Lease G24133, MC 993 Lease G24134                             OFFSHORE, LLC; ECOPETROL AMERICA LLC,                                                              Purchaser                                 x
                                                                                                                                                                                                                                                                                                                      TALOS ENERGY OFFSHORE, LLC
  1822                   Oilfield Services                              525605_Master_Service_Contract Effective_6-27-2018                    W-INDUSTRIES INC - TEXAS                                                   Fieldwood Energy LLC       n.a.                                                              n.a.                                                                           $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                              Purchaser
  1823                   Oilfield Services                              Wireline Rentals; No Longer a Schlumberger Entity                     WIRELINE CONTROL SYSTEMS                                                   Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                              Purchaser
  1824                   Non-Oilfield Services                          DocVue Software License                                               WOLFEPAK SOFTWARE, LLC                                                     Fieldwood Energy LLC       n.a.                                                                          n.a.                                                           $8,802.70       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                              Purchaser
  1825       8/1/2019    Non-Oilfield Services                          Annual Subscription                                                   WOOD MACKENZIE INC                                                         Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                              Purchaser
  1826                   Non-Oilfield Services                          Subscription Software License                                         Workshare Technology Inc.                                                  Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                              Purchaser
  1827                   Oilfield Services                              553388_Master Services Agreement dated effective 12/01/2013           WORKSTRINGS INTERNATIONAL, LLC                                             Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                              Purchaser
  1828                   Oilfield Services                              Non-Rotating Casing Protectors                                        WWT INTERNATIONAL INC                                                      Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                              Purchaser
  1829                   Oilfield Services                              510196_Master Services Agreement dated effective 01/01/2014           XL SYSTEMS LP                                                              Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                          Divisive Mergers
  1830      11/1/2010    Farmout Agreement                              Farmout Agmt b/b XTO Offshore, Inc. and Century Exploration New       XTO Offshore, Inc. and Century Exploration New Orleans                                                BS 45 Lease 15683                                                                                                                                $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Orleans                                                                                                                                                                                                                                                                                                                                               Purchaser
  1831      7/22/2020    Non-Oilfield Services                          Consulting Agreement                                                  YAMMM Software LLC                                                         Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                              Purchaser
  1832      10/18/2018 Non-Oilfield Services                            Software License Agreement                                            ZETAWARE INC.                                                              Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                              Purchaser
  1833                   Non-Oilfield Services                          System Services / License Agreements                                  ZETAWARE INC.                                                              Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                              Purchaser
  1834                   Oilfield Services                              License and System Services Agreement dated effective 10-18-2018 ZETAWARE INC.                                                                   Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                              Purchaser
  1835                   Other                                          AD&D insurance, business travel insurance                             Zurich                                                                     Fieldwood Energy LLC       n.a.                                                                          n.a.                                                               $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                              Purchaser
  1836       4/1/1992    Unit Agreement and/or Unit Operating           Unit Agreement for Outer Continental Shelf Exploration,                                                                                                                     SP 61 Lease G01609, SP 66 Lease G01611, SP 67 Lease G01612, SP 6              ANKOR E&P HOLDINGS CORPORATION                                     $0.00     Assume and (i) assign to Credit Bid
                         Agreement                                      Development and. Production Operations on the South Pass Block                                                                                                              Lease G03337, SP 17 Lease G02938, SP 59 Lease G02942, SP 59 Lease                                                                                        Purchaser (pursuant to the Plan and the
                                                                        60 Unit (Blocks.6,17, 59, 60, 66 and 67) South Pass Area, Offshore                                                                                                          G02943, SP 59 / 60 Lease G01608, SP 60 Lease G02137                                                                                                        Credit Bid Purchase Agreement) on
                                                                        Louisiana Outer Continental Shelf, Contract No. 754394018, as                                                                                                                                                                                                                                                                        account of the Acquired Interests and/or
                                                                        amended                                                                                                                                                                                                                                                                                                                                (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
  1837       4/1/1992    Unit Agreement and/or Unit Operating           Amendment to Unit Agreement. For Outer Continental Shelf                                                                                                                    SP 61 Lease G01609, SP 66 Lease G01611, SP 67 Lease G01612, SP 6              ANKOR E&P HOLDINGS CORPORATION                                     $0.00     Assume and (i) assign to Credit Bid
                         Agreement                                      Exploration, Development and Production Operations on the South                                                                                                             Lease G03337, SP 17 Lease G02938, SP 59 Lease G02942, SP 59 Lease                                                                                        Purchaser (pursuant to the Plan and the
                                                                        Pass Block 60 Unit (Blocks 6,17, 59, 60, 66 and 67) South Pass                                                                                                              G02943, SP 59 / 60 Lease G01608, SP 60 Lease G02137                                                                                                        Credit Bid Purchase Agreement) on
                                                                        Area, Offshore Louisiana Outer Continental Shelf (Contract No.                                                                                                                                                                                                                                                                       account of the Acquired Interests and/or
                                                                        754394018) to expand the Unit Agreement to include the NE/4 of the                                                                                                                                                                                                                                                                     (ii) allocate pursuant to the Divisive    x         x
                                                                        NW/4 of Block 61, OCS-G 1609, South. Pass Area.                                                                                                                                                                                                                                                                                        Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
  1838       7/1/1983  Unit Agreement and/or Unit Operating             ST 295 UOA. As amended                                                                                                                           Fieldwood Energy LLC       ST 276 Lease G07780, ST 295 Lease G05646, ST 296 Lease G12981                 APACHE OFFSHORE INVESTMENT GP                                      $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                       Agreement                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
  1839       9/1/2010  Joint Development / Venture / Exploration        mp-295-Joint Venture Letter Agreement                                                                                                                                       MP 295 Lease G32263                                                           APACHE SHELF EXPLORATION LLC, ENERGY XXI                           $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                       Agreements                                                                                                                                                                                                                                                                                                 GOM LLC                                                                              Divisive Mergers
  1840      12/20/2012 Farmout Agreement                                MP 295 Extension 12-20-12                                                                                                                                                   MP 295 Lease G32263                                                           APACHE SHELF EXPLORATION LLC, ENERGY XXI                           $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                  GOM LLC                                                                              Divisive Mergers
  1841       2/1/2013    Operating Agreement - Other                    Primary Term Lands - MOA Recorded 01-2015 Revision                                                                                                                          MP 295 Lease G32263                                                           APACHE SHELF EXPLORATION LLC, ENERGY XXI                           $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                  GOM LLC                                                                              Divisive Mergers
  1842      2/22/2013    Joint Development / Venture / Exploration      Heron Prospect (MP 295) Letter of Agreement 2-22-13                                                                                                                         MP 295 Lease G32263                                                           APACHE SHELF EXPLORATION LLC, ENERGY XXI                           $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                         Agreements                                                                                                                                                                                                                                                                                               GOM LLC                                                                              Divisive Mergers
  1843       6/1/2014    Operating Agreement - Other                    Heron Prospect MOA amd. No.2 6-1-14                                                                                                                                         MP 295 Lease G32263                                                           APACHE SHELF EXPLORATION LLC, ENERGY XXI                           $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                  GOM LLC                                                                              Divisive Mergers
  1844      1/13/2015    Letter Agreement - Other Land                  Heron Prospect (MP 295) Letter Agmt 1-13-15                                                                                                                                 MP 295 Lease G32263                                                           APACHE SHELF EXPLORATION LLC, ENERGY XXI                           $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                  GOM LLC                                                                              Divisive Mergers
  1845      7/10/2015    Termination / Ratification and Joinder of      MP 295 9-18-2012 Farmout Termination Ltr dtd 7-10-15                                                                                                                        MP 295 Lease G32263                                                           APACHE SHELF EXPLORATION LLC, ENERGY XXI                           $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                         Operating or Other Agreements                                                                                                                                                                                                                                                                            GOM LLC                                                                              Divisive Mergers
  1846       8/7/1953    Unit Agreement and/or Unit Operating           HI 179 Unit Agreement                                                                                                                            Fieldwood Energy LLC       HI 179 Lease G03236                                                           ARENA ENERGY LP, Transcontinental Gas Pipeline                     $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                         Agreement                                                                                                                                                                                                                                                                                                Co LLC                                                                               Divisive Mergers
  1847       1/1/1978    Unit Agreement and/or Unit Operating           HI 179 Unit Operating Agreement                                                                                                                  Fieldwood Energy LLC       HI 179 Lease G03236, GA 180 Lease G03228                                      ARENA ENERGY LP, Transcontinental Gas Pipeline                     $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                         Agreement                                                                                                                                                                                                                                                                                                Co LLC; ARENA ENERGY LP                                                              Divisive Mergers
  1848       8/1/1997    Unit Agreement and/or Unit Operating           EC 331/332 Unit Operating Agreement                                                                                                              Fieldwood Energy LLC       EC 331 Lease G08658, EC 332 Lease G09478                                      CAIRN ENERGY USA INC, CONTINENTAL LAND &                           $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x
                         Agreement                                                                                                                                                                                                                                                                                                FUR CO INC                                                                           Divisive Mergers
  1849       6/1/2009    Operating Agreement - Other                    JOperating Agreement CA 42/43                                                                                                                                               CA 42/43 Lease G32267, CA 43 Lease G32268                                     CASTEX OFFSHORE INC, PEREGRINE OIL AND                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                  GAS II LLC                                                                           Divisive Mergers
  1850       1/1/1987    Joint Operating Agreement                      Joint Operating Agreement 1-1-87                                                                                                                 Fieldwood Energy LLC       GI 83 Lease G03793                                                            CLK EXPLORATION COMPANY                                            $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
  1851       1/1/1990    Operating Agreement - Other                    Operating Agreement effective January 1, 1990                                                                                                    Fieldwood Energy LLC       EI 361 Lease G02324                                                           COX OPERATING LLC                                                  $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
  1852       7/1/1994    Operating Agreement - Other                    Operating Agreement 7/1/1974                                                                                                                     Fieldwood Energy LLC       HI A582 Lease G02719                                                          COX OPERATING LLC                                                  $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
  1853       8/4/2000    Farmout Agreement                              Farmout Agreement 8/4/2000                                                                                                                       Fieldwood Energy LLC       HI A582 Lease G02719                                                          COX OPERATING LLC                                                  $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
  1854      4/13/2009    Letter Agreement - JOA                         Letter Agreement AmendingArticle 12.2 of Joint Operating                                                                                         Fieldwood Energy LLC       MC 948 Lease G28030, MC 949 Lease G32363, MC 992 Lease G24133, MC             ECOPETROL AMERICA LLC, TALOS ENERGY                                $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Agreement                                                                                                                                                                   993 Lease G24134, MC 904 Lease G36566, MC 905 Lease G36405                    OFFSHORE, LLC                                                                           Purchaser
  1855       5/7/2009    Letter Agreement - JOA                         Letter Agreement AmendingArticle 12.2 of Joint Operating                                                                                         Fieldwood Energy LLC       MC 948 Lease G28030, MC 949 Lease G32363, MC 992 Lease G24133, MC             ECOPETROL AMERICA LLC, TALOS ENERGY                                $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Agreement                                                                                                                                                                   993 Lease G24134, MC 904 Lease G36566, MC 905 Lease G36405                    OFFSHORE, LLC                                                                           Purchaser
  1856      4/25/2011    Letter Agreement - Other Land                  Rescinds AFE                                                                                                                                                                MC 948 Lease G28030, MC 949 Lease G32363, MC 992 N/2 Lease G24133,            ECOPETROL AMERICA LLC, TALOS ENERGY                                $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                    MC 993 N/2 Lease G24134                                                       OFFSHORE, LLC                                                                           Purchaser




                                                                                                                                                                                                                                              Page 59 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 65 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                        Credit Bid
    #                                 Contract Category                                     Contract Description [1][2]                                          Known Contract Counterparties [3]                           Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                             Purchaser
  1857      10/25/2012 Letter Agreement - UOA                           One time supersedence of UOperating Agreement provision 11.2                                                                                     Fieldwood Energy LLC       MC 948 Lease G28030, MC 949 Lease G32363, MC 992 Lease G24133, MC             ECOPETROL AMERICA LLC, TALOS ENERGY                                $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                    993 Lease G24134                                                              OFFSHORE, LLC                                                                          Purchaser
  1858       1/1/2013    Unit Agreement and/or Unit Operating           Unit Agreement for Outer Continental Shelf Exploration,                                                                                                                     MC 948 Lease G28030, MC 949 Lease G32363, MC 992 Lease G24133, MC             ECOPETROL AMERICA LLC, TALOS ENERGY                                $0.00      Assume and assign to Credit Bid
                         Agreement                                      Development, and Production Operations on the Mississippi Canyon                                                                                                            993 Lease G24134                                                              OFFSHORE, LLC                                                                          Purchaser                                 x
                                                                        Block 948 Unit, Contract No. 754313005.
  1859      12/10/2013 Marketing - Gathering                                                                                                                                                                                                        MC 904 Lease G36566, MC 948 Lease G28030, MC 949 Lease G32363, MC             ECOPETROL AMERICA LLC, TALOS ENERGY                                $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                    992 Lease G32363, MC 993 Lease G32363                                         OFFSHORE, LLC                                                                           Purchaser
  1860      12/10/2013 Marketing - Gathering                                                                                                                                                                                                        MC 904 Lease G36566, MC 948 Lease G28030, MC 949 Lease G32363, MC             ECOPETROL AMERICA LLC, TALOS ENERGY                                $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                    992 Lease G32363, MC 993 Lease G32363                                         OFFSHORE, LLC                                                                           Purchaser
  1861      12/10/2013 Marketing - Gathering                                                                                                                                                                                                        MC 948 Lease G28030, MC 949 Lease G32363, MC 992 Lease G32363, MC             ECOPETROL AMERICA LLC, TALOS ENERGY                                $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                    993 Lease G32363, MC 904 Lease G36566                                         OFFSHORE, LLC                                                                           Purchaser
  1862      2/20/2014    Letter Agreement - UOA                         One time supersedence of UOperating Agreement provision 8.3.1                                                                                    Fieldwood Energy LLC       MC 948 Lease G28030, MC 949 Lease G32363, MC 992 Lease G24133, MC             ECOPETROL AMERICA LLC, TALOS ENERGY                                $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                    993 Lease G24134                                                              OFFSHORE, LLC                                                                           Purchaser
  1863      10/1/1997  Unit Agreement and/or Unit Operating             MI 623 Unit Operating Agreement                                                                                                                  Fieldwood Energy LLC       MI 623 Lease G03088                                                           EOG RESOURCES INC                                                  $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                       Agreement                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
  1864        7/1/1983 Unit Agreement and/or Unit Operating             EI 212 Unit Operating Agreement                                                                                                                  Fieldwood Energy LLC       EI 212 Lease G05503                                                           EPL OIL & GAS, LLC                                                 $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                       Agreement                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
  1865        7/1/1984 Unit Agreement and/or Unit Operating             MP 310 Unit Operating Agreement                                                                                                                  Fieldwood Energy LLC       MP 303 Lease G04253, MP 304 Lease G03339, MP 310 Lease G04126                 EPL OIL & GAS, LLC                                                 $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                       Agreement                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
  1866        6/7/1988 Unit Agreement and/or Unit Operating             EI 212 Unit Agreement                                                                                                                            Fieldwood Energy LLC       EI 212 Lease G05503                                                           EPL OIL & GAS, LLC                                                 $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                       Agreement                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
  1867       3/29/2005 Confidentiality Agreements / AMI and Related     Area of Mutual Interest - EI 312 N/2                                                                                                                                        EI 312 Lease G22679                                                           EPL OIL & GAS, LLC                                                 $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                       Consents                                                                                                                                                                                                                                                                                                                                                                                        Divisive Mergers
  1868      10/25/2005 Operating Agreement - Other                      Operating Agreement 10-25-05                                                                                                                     Fieldwood Energy LLC       EI 312 Lease G22679, EI 311 Lease G27918                                      EPL OIL & GAS, LLC                                                 $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
  1869       2/8/2006    Letter Agreement - Other Land                  SS 204 A36ST1 Non-Consent 500% Penalty                                                                                                                                      SS 204 Lease G01520                                                           EPL OIL & GAS, LLC, KINETICA DEEPWATER                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                  EXPRESS, LLC                                                                         Divisive Mergers
  1870       8/1/1973    Operating Agreement - Other                    Operating Agreement eff. 8-1-73                                                                                                                  Fieldwood Energy LLC       HI A474 Lease G02366                                                          FREEPORT MCMORAN OIL & GAS LLC                                     $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
  1871       8/1/1973    Operating Agreement - Other                    Operating Agreement eff. 8-1-73                                                                                                                                             HI A489 Lease G02372                                                          FREEPORT MCMORAN OIL & GAS LLC                                     $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
  1872      10/1/2004    Operating Agreement - Other                    Operating Agreement eff. 10-1-04                                                                                                                 Fieldwood Energy LLC       SS 159 Lease G11984                                                           HOACTZIN PARTNERS LP                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
  1873      2/11/2009    Other Handling / Stabilization Agreements      Anchor Producer PHA dated 11 Feb 2009 (FW/NBL not a party; info                                                                                  Fieldwood Energy LLC       MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343                 HOUSTON ENERGY DEEPWATER VENTURES V,                               $0.00      Assume and assign to Credit Bid
                                                                        only)                                                                                                                                                                                                                                                     RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                                Purchaser                                x
                                                                                                                                                                                                                                                                                                                                  LLC
  1874       9/1/2016    Letter Agreement - Other Land                                                                                                                                                                                              MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343                 HOUSTON ENERGY DEEPWATER VENTURES V,                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                  RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                               Purchaser                                 x
                                                                                                                                                                                                                                                                                                                                  LLC
  1875       5/5/2017    Letter Agreement - Other Land                                                                                                                                                                                              MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343                 HOUSTON ENERGY DEEPWATER VENTURES V,                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                  RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                               Purchaser                                 x
                                                                                                                                                                                                                                                                                                                                  LLC
  1876      9/11/2017    Letter Agreement - Other Land                                                                                                                                                                                              MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343                 HOUSTON ENERGY DEEPWATER VENTURES V,                               $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                  RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                               Purchaser                                 x
                                                                                                                                                                                                                                                                                                                                  LLC
  1877       4/1/2018    Unit Agreement and/or Unit Operating           Unit Agreement No. 754318002 for the Green Canyon Block 40 Unit                                                                                                             EW 1009 Lease G34878, EW 1010 Lease G34879, EW 1011 Lease                     ILX PROSPECT KATMAI LLC, RIDGEWOOD KATMAI                          $0.00      Assume and assign to Credit Bid
                         Agreement                                      approved by the BOEM effective April 1, 2018                                                                                                                                G34880, GC 040 Lease G34536, GC 041 Lease G34537, GC 39 A Lease               LLC                                                                                    Purchaser                                 x
                                                                                                                                                                                                                                                    G34966, GC 039 B Lease G36476
  1878       7/1/1990    Unit Agreement and/or Unit Operating           MP 259 Unit Agreement and Unit Operating Agreement                                                                                               Fieldwood Energy LLC       MP 259 Lease G07827, VK 692/693 Lease G07898                                  MCMORAN OIL & GAS LLC                                              $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                         Agreement                                                                                                                                                                                                                                                                                                                                                                                        Divisive Mergers
  1879      7/24/2006    Operating Agreement - Other                    Operating Agreement eff. 7-24-06                                                                                                                 Fieldwood Energy LLC       PL 9 Lease G02924                                                             MCMORAN OIL & GAS LLC, RIDGEWOOD ENERGY                            $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                  CORPORATION                                                                             Divisive Mergers
  1880      1/17/1963    Marketing - Construction, Operations,          Conveyance and Operating Agreement Grand Chenier Separation                                                                                      Fieldwood Energy LLC       WC 65 G02825, WC 66 G02826, WC 72 G23735, EC 2 SL16473 16473                  n.a.                                                               $0.00       Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                         Management, Ownership Agreements               Facilities Cameron Parish, Louisiana                                                                                                                                                                                                                                                                                                               divisive mergers
  1881      3/24/1972    Unit Agreement and/or Unit Operating           SP 65 G G-1 Unit Res B Unit Agreement -891012327                                                                                                 Fieldwood Energy LLC       SP 65 Lease G01610, MP 152 Lease G01966, MP 153 Lease G01967                  RENAISSANCE OFFSHORE, LLC                                          $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                         Agreement                                                                                                                                                                                                                                                                                                                                                                                        Divisive Mergers
  1882      5/18/1972    Unit Agreement and/or Unit Operating           SP 65 G G-1 Unit Res A Unit Agreement-891012332                                                                                                  Fieldwood Energy LLC       SP 65 Lease G01610, MP 152 Lease G01966, MP 153 Lease G01967, SP              RENAISSANCE OFFSHORE, LLC                                          $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                         Agreement                                                                                                                                                                                                                  64 Lease G01901                                                                                                                                                       Divisive Mergers
  1883      5/18/1972    Unit Agreement and/or Unit Operating           SP 65 G2-G3 Unit Agreement-891012333                                                                                                             Fieldwood Energy LLC       SP 65 Lease G01610, MP 152 Lease G01966, MP 153 Lease G01967, SP              RENAISSANCE OFFSHORE, LLC                                          $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                         Agreement                                                                                                                                                                                                                  64 Lease G01901                                                                                                                                                       Divisive Mergers
  1884      10/1/1997    Unit Agreement and/or Unit Operating           SP 65 G G-1 Unit Res A UOperating Agreement                                                                                                      Fieldwood Energy LLC       SP 65 G G-1 Unit Res A Lease G01610                                           RENAISSANCE OFFSHORE, LLC                                          $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                         Agreement                                                                                                                                                                                                                                                                                                                                                                                        Divisive Mergers
  1885      10/1/1997    Unit Agreement and/or Unit Operating           SP 65 G G-1 Unit Res B UOperating Agreement                                                                                                      Fieldwood Energy LLC       SP 65 G G-1 Unit Res B Lease G01610                                           RENAISSANCE OFFSHORE, LLC                                          $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                         Agreement                                                                                                                                                                                                                                                                                                                                                                                        Divisive Mergers
  1886      10/1/1997    Unit Agreement and/or Unit Operating           SP 65 G2-G3 UOperating Agreement                                                                                                                 Fieldwood Energy LLC       SP 65 G2-G3 Lease G01610                                                      RENAISSANCE OFFSHORE, LLC                                          $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                         Agreement                                                                                                                                                                                                                                                                                                                                                                                        Divisive Mergers
  1887       4/1/2008    Marketing - PHA                                Ratification of SM 44 "C"- SM 40"JA" PHA for SM 40 C-2/C2D Well                                                                                                             SM 40 Lease G13607, SM 44 Lease G23840                                        SANARE ENERGY PARTNERS, LLC                                        $0.00     Assume and (i) assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                             Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                                                                                                               Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                                                                                                             account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                               (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                               Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                               Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                        Purchase Agreement)
  1888      10/1/1981    Marketing - Construction, Operations,          Provides for the construction management of the Facility by and                                                                                  Fieldwood Energy LLC       SP 87 Lease G07799, SP 89 Lease G01618, WD 105 Lease 842, WD 86               TALOS ERT LLC                                                      $0.00      Assume and Allocate Pursuant to
                         Management, Ownership Agreements               between Fieldwood Energy LLC and N/A and N/A                                                                                                                                Lease G02934, WD 104 Lease 841, WD 105 Lease 842, WD 121 Lease                                                                                                     Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                    G19843, WD 122 Lease G13645, WD 128 Lease G10883, SP 87 Lease
                                                                                                                                                                                                                                                    G07799, SP 88 Lease G10894
  1889      9/26/1982    Marketing - Construction, Operations,          Provides for the use of the Venice Dehydration Station by the Venice                                                                             Fieldwood Energy LLC       SP 89 Lease G01618, WD 86 Lease G02934, WD 128 Lease G10883, WD               TALOS ERT LLC, THE LOUISIANA LAND & EXPL CO                        $0.00      Assume and Allocate Pursuant to
                         Management, Ownership Agreements               Dehydration Station Owners by and between Fieldwood Energy LLC                                                                                                              104 Lease 841                                                                 LLC, SANARE ENERGY PARTNERS, LLC, Texas                                              Divisive Mergers                  x
                                                                        and and                                                                                                                                                                                                                                                   Eastern Transmission / Spectra Energy
  1890       8/3/1964    Unit Agreement and/or Unit Operating           Operating Agreement eff. 8-3-64                                                                                                                  GOM Shelf LLC              SM 108 Lease 792                                                              TALOS PRODUCTION LLC                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                         Agreement                                                                                                                                                                                                                                                                                                                                                                                     Divisive Mergers
  1891       5/1/2000    Operating Agreement - Other                    Operating Agreement eff. 5/1/00                                                                                                                  Fieldwood Energy LLC       SM 93 Lease G21618                                                            TALOS PRODUCTION LLC                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
  1892      3/28/2014    Well / Prospect Proposals                      Proposal Amendment and Various requests for extension from Stone                                                                                 Fieldwood Energy LLC       MC 108 Lease G09777                                                           TALOS PRODUCTION LLC                                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        and election by Fieldwood                                                                                                                                                                                                                                                                                                                      Divisive Mergers
  1893      10/1/1997    Operating Agreement - Other                    SP 61, 70 Joint Operating Agreement eff. 10-1-97                                                                                                 Fieldwood Energy LLC       SP 70 Lease G01614                                                            TAMPNET INC                                                        $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
  1894       3/1/2009    Operating Agreement - Other                    Operating Agreement                                                                                                                                                         BS 25 Lease 19718, BS 25 Lease G31442                                         TANA EXPLORATION COMPANY LLC                                       $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                          Purchaser
  1895      8/14/2003    Unit Agreement and/or Unit Operating           UV B RA Voluntary Unit Agreement                                                                                                                                            BS 45 Lease 15683, BS 52/53 Lease 17675                                       UPSTREAM EXPLORATION LLC                                           $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                         Agreement                                                                                                                                                                                                                                                                                                                                                                                        Purchaser
  1896      11/1/1978    Operating Agreement - Other                    Operating Agreement eff. 11/1/78                                                                                                                 Fieldwood Energy LLC       HI 129 Lease G01848                                                           W & T OFFSHORE INC, HELIS OIL & GAS COMPANY                        $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                  LLC, HELIS OIL & GAS CO, CALYPSO                                                     Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                  EXPLORATION LLC, CHEYENNE PETROLEUM
                                                                                                                                                                                                                                                                                                                                  COMPANY, MAGNUM HUNTER PRODUCTION INC
  1897      9/15/2003    Operating Agreement - Other                    9/15/2003 operating agreement                                                                                                                                               HI 129 Lease G01848                                                           W & T OFFSHORE INC, HELIS OIL & GAS COMPANY                        $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                  LLC, HELIS OIL & GAS CO, CALYPSO                                                     Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                  EXPLORATION LLC, CHEYENNE PETROLEUM
                                                                                                                                                                                                                                                                                                                                  COMPANY, MAGNUM HUNTER PRODUCTION INC
  1898       2/5/2004    Other Handling / Stabilization Agreements      2/5/2004 production handling agreement (which was amended and                                                                                                               HI 129 Lease G01848                                                           W & T OFFSHORE INC, HELIS OIL & GAS COMPANY                        $0.00      Assume and Allocate Pursuant to
                                                                        ratified by the 8/25/2016 PHA)                                                                                                                                                                                                                            LLC, HELIS OIL & GAS CO, CALYPSO                                                     Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                  EXPLORATION LLC, CHEYENNE PETROLEUM
                                                                                                                                                                                                                                                                                                                                  COMPANY, MAGNUM HUNTER PRODUCTION INC



                                                                                                                                                                                                                                              Page 60 of 62
                                                                                                               Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 66 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                     Cure Estimate                                                        Credit Bid
    #                                  Contract Category                                    Contract Description [1][2]                                           Known Contract Counterparties [3]                          Debtor Entities [4]                              Associated Leases [5]                                             Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                             [7]                                                             Purchaser
  1899       1/6/2005    Termination / Ratification and Joinder of      1/6/2005 ratification of 9/15/2003 operating agreement                                                                                                                      HI 129 Lease G01848                                                           W & T OFFSHORE INC, HELIS OIL & GAS COMPANY                        $0.00      Assume and Allocate Pursuant to
                         Operating or Other Agreements                                                                                                                                                                                                                                                                            LLC, HELIS OIL & GAS CO, CALYPSO                                                     Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                  EXPLORATION LLC, CHEYENNE PETROLEUM
                                                                                                                                                                                                                                                                                                                                  COMPANY, MAGNUM HUNTER PRODUCTION INC
  1900       8/1/1973    Operating Agreement - Other                    Operating Agreement eff. 8/1/73                                                                                                                  Fieldwood Energy LLC       HI 110 W/2 Lease G02353                                                       W&T OFFSHORE INC                                                   $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                          Divisive Mergers
  1901       8/1/1973    Operating Agreement - Other                    Operating Agreement eff. 8/1/73                                                                                                                                             HI 111 E/2 Lease G02354                                                       W&T OFFSHORE INC                                                   $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                          Divisive Mergers
  1902       6/1/2001    Operating Agreement - Other                    Offshore Operating Agreement 6/1/2001                                                                                                            Fieldwood Energy LLC       ST 315 Lease G23946, ST 316 Lease G22762                                      W&T OFFSHORE INC                                                   $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                          Divisive Mergers
  1903       3/1/2014    Operating Agreement - Other                    ST 320 Contract Operating Agreement dtd 3-1-14                                                                                                                              ST 320 Lease G24990                                                           W&T OFFSHORE INC, WALTER OIL & GAS                                 $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                  CORPORATION                                                                             Divisive Mergers
  1904       9/1/1981    Joint Operating Agreement                      Offshore Operating Agreement 9/1/1981                                                                                                            Fieldwood Energy LLC       WC 290 Lease G04818                                                           WALTER OIL & GAS CORPORATION                                       $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x                      x
                                                                                                                                                                                                                                                                                                                                                                                                                          Divisive Mergers
  1905       1/1/1985    Operating Agreement - Other                    Operating Agreement eff. 1/1/85                                                                                                                  Fieldwood Energy LLC       MP 300 Lease G01317                                                           WALTER OIL & GAS CORPORATION                                       $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                          Divisive Mergers
  1906       7/2/1986    Farmout Agreement                              Farmout Agreement 7/2/1986                                                                                                                       Fieldwood Energy LLC       WC 290 Lease G04818                                                           WALTER OIL & GAS CORPORATION                                       $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x                      x
                                                                                                                                                                                                                                                                                                                                                                                                                          Divisive Mergers
  1907      6/28/2006    Operating Agreement - Other                    JOperating Agreement eff. 6-28-86                                                                                                                Fieldwood Energy LLC       MP 301 Lease G04486                                                           WALTER OIL & GAS CORPORATION                                       $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                          Divisive Mergers
  1908      10/16/2013 Other Misc.                                      ST 311 A Platform Construction Contract Gulf Island LLC and Walter                                                                                                          ST 311 Lease G31418                                                           WALTER OIL & GAS CORPORATION, W&T                                  $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Oil and Gas dtd 10-16-13                                                                                                                                                                                                                                  OFFSHORE INC                                                                            Divisive Mergers
  1909       4/1/2015    Dedication Agreements                          ST 311 Gas Dedication and Gathering Agreement eff 04012015                                                                                                                  ST 311 Lease G31418                                                           WALTER OIL & GAS CORPORATION, W&T                                  $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                  OFFSHORE INC                                                                            Divisive Mergers
  1910       4/1/2015    Other Handling / Stabilization Agreements      ST 311 Liquids Separation, Handling, Stabilization and Redeliv                                                                                                              ST 311 Lease G31418                                                           WALTER OIL & GAS CORPORATION, W&T                                  $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Agreement eff 04012015                                                                                                                                                                                                                                    OFFSHORE INC                                                                            Divisive Mergers
  1911       4/1/2015    Other Transportation Agreements                ST 311 Liquids Transportation Agreement eff 04012015                                                                                                                        ST 311 Lease G31418                                                           WALTER OIL & GAS CORPORATION, W&T                                  $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                  OFFSHORE INC                                                                            Divisive Mergers
  1912      9/15/2017    Other Misc.                                    ST 311 320 UCC_Mortgage and Conveyance                                                                                                                                      ST 311 Lease G31418, ST 320 Lease G24990                                      WALTER OIL & GAS CORPORATION, W&T                                  $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                  OFFSHORE INC                                                                            Divisive Mergers
  1913      9/15/2017    Property Participation & Exchange              ST 311-320 JDA Participation Agreement dtd 9-15-17                                                                                                                          ST 311 Lease G31418, ST 320 Lease G24990                                      WALTER OIL & GAS CORPORATION, W&T                                  $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                         Agreements                                                                                                                                                                                                                                                                                               OFFSHORE INC                                                                            Divisive Mergers
  1914      11/5/2019    Transfer Agreement & Notices                                                                                                                                                                                               ST 311 Lease G31418, ST 320 Lease G24990                                      WALTER OIL & GAS CORPORATION, W&T                                  $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                  OFFSHORE INC                                                                            Divisive Mergers
  1915      6/16/2003    Unit Agreement and/or Unit Operating           TEX W RA SUA Unit Agreement                                                                                                                                                 BS 45 Lease 15683                                                                                                                                $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                         Agreement                                                                                                                                                                                                                                                                                                                                                                                            Purchaser
  1916      5/11/2011    Pipeline Use / Tie-In / Modification           Pipeline Tie-In and Use Agreement                                                                                                                                           MP 112 Lease G09707                                                                                                                              $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                x
                         Agreements                                                                                                                                                                                                                                                                                                                                                                                       Divisive Mergers
  1917      11/1/2013    Master Service Agreement                       Platform Audits / BSEE Drawings                                                                                                                                             Area wide                                                                                                                                        $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                              Purchaser
  1918      6/24/2019    Master Service Agreement                       – IT and Consulting Support for the HWCG - Fieldwood Portal for                                                                                  Fieldwood Energy LLC       Area wide                                                                                                                                        $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Various Exercises                                                                                                                                                                                                                                                                                                                                     Purchaser
  1919       8/6/2019    Right of Use Easement                          USACE RUE DACW29-2-17-73 SP60                                                                                                                                               SP 60                                                                                                                                            $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                                                                                                                                                                                                                                                                                                                                                                          Divisive Mergers
  1920      10/2/2019    Other Services Agreements                      IT and Consulting Support for the HWCG - Fieldwood Portal for                                                                                    Fieldwood Energy LLC       Area wide                                                                                                                                        $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Various Exercises                                                                                                                                                                                                                                                                                                                                     Purchaser
  1921      10/30/2019 Master Service Agreement                         Industry Standards, Analytics, and Research / Subscription Service                                                                                                          Area wide                                                                                                                                        $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                              Purchaser
  1922      11/15/2019 Master Service Agreement                         Industry Standards, Analytics, and Research / Subscription Service                                                                                                          Area wide                                                                                                                                        $0.00       Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                              Purchaser
  1923       1/1/2004 Marketing - Construction, Operations,             Governs the Ownership and Operations of the Facility. Operator to                                                                                Fieldwood Energy LLC       EC 178 Lease G34229, EC 261 Lease G00971, EC 278 Lease G00974, EC                                                                                $0.00     Assume and (i) assign to Credit Bid
             (Amends Management, Ownership Agreements                   perform the physical operations, maintenance, and repair of the                                                                                                             338 Lease G02063, EC 332 Lease G09478, EI 337 Lease G03332, EI 307                                                                                       Purchaser (pursuant to the Plan and the
                 and                                                    System, as well as the management and administrative functions for                                                                                                          Lease G02110, EI 315 Lease G24912, EI 361 Lease G02324, EI 316 Lease                                                                                       Credit Bid Purchase Agreement) on
           supercedes                                                   the System. Facility separates condesate from Sea Robin Pi by and                                                                                                           G05040, EI 330 Lease G02115, EI 330 Lease G02115, EI 333 Lease                                                                                           account of the Acquired Interests and/or
                 the                                                    between Fieldwood Energy LLC and and                                                                                                                                        G02317, EI 337 Lease G03332, EI 361 Lease G02324, SM 39 Lease                                                                                              (ii) allocate pursuant to the Divisive
           Construction                                                                                                                                                                                                                             G16320, SM 40 Lease G13607, SM 142 Lease G01216, SM 128 Lease                                                                                              Mergers on account of the Excluded        x         x            x      x
                 and                                                                                                                                                                                                                                G02587                                                                                                                                                     Assets (as defined in the Credit Bid
            Operations                                                                                                                                                                                                                                                                                                                                                                                                  Purchase Agreement)
            Agreement
           dated June
              1, 1972.
  1924      11/19/2018 Master Service Agreement                         Regulatory                                                                                                                                                                  Area wide                                                                                                                                        $0.00      Assume and assign to Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                                                                                                                                                                                                                                                                                                                                                                         Purchaser
  1925      6/12/2018    Marketing - Transportation                     Ratification and Joinder of the Gas Lateral Transportation Agreement   Murphy Exploration & Production Company-USA, Eni Petroleum USA LLC Fieldwood Energy LLC              MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343, MC HOUSTON ENERGY DEEPWATER VENTURES V,                                           $0.00      Assume and assign to Credit Bid
                                                                        effective June 12, 2018 by and between Murphy Exploration &            and Marubeni Oil and Gas (USA) LLC, in their capacities as "Pipeline                                 782 Lease G33757                                                  RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                                           Purchaser
                                                                        Production Company-USA, Eni Petroleum USA LLC and Marubeni             Owners"; Murphy, in its capacity as operator of the Transportation System;                                                                                             LLC; RIDGEWOOD DANTZLER LLC, TALOS
                                                                        Oil and Gas (USA) LLC, in their capacities as "Pipeline Owners";       Fieldwood Energy LLC in its capacity as a producer in the Big Bend                                                                                                     EXPLORATION LLC, W & T ENERGY VI LLC
                                                                        Murphy, in its capacity as operator of the Transportation System;      Leases and the Dantzler Leases; and Fieldwood, in its capacity as                                                                                                                                                                                                                                                   x
                                                                        Fieldwood Energy LLC in its capacity as a producer in the Big Bend     operator of the Big Bend Leases and the Dantzler Leases
                                                                        Leases and the Dantzler Leases; and Fieldwood, in its capacity as
                                                                        operator of the Big Bend Leases and the Dantzler Leases

  1926      6/12/2018    Marketing - Transportation                     Ratification and Joinder of Oil Lateral Trasnportation Agreement       Murphy Exploration & Production Company-USA, Eni Petroleum USA LLC Fieldwood Energy LLC              MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343, MC HOUSTON ENERGY DEEPWATER VENTURES V,                                           $0.00      Assume and assign to Credit Bid
                                                                        effective June 12, 2018 by and between Murphy Exploration &            and Marubeni Oil and Gas (USA) LLC, in their capacities as "Pipeline                                 782 Lease G33757                                                  RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                                           Purchaser
                                                                        Production Company-USA, Eni Petroleum USA LLC and Marubeni             Owners"; Murphy, in its capacity as operator of the Transportation System;                                                                                             LLC; RIDGEWOOD DANTZLER LLC, TALOS
                                                                        Oil and Gas (USA) LLC, in their capacities as "Pipeline Owners";       Fieldwood Energy LLC in its capacity as a producer in the Big Bend                                                                                                     EXPLORATION LLC, W & T ENERGY VI LLC
                                                                        Murphy, in its capacity as operator of the Transportation System;      Leases and the Dantzler Leases; and Fieldwood, in its capacity as                                                                                                                                                                                                                                                   x
                                                                        Fieldwood Energy LLC in its capacity as a producer in the Big Bend     operator of the Big Bend Leases and the Dantzler Leases
                                                                        Leases and the Dantzler Leases; and Fieldwood, in its capacity as
                                                                        operator of the Big Bend Leases and the Dantzler Leases
  1927      7/31/2018    Marketing - PHA                                Joinder Agreement effective July 31, 2018 by and between SBM Gulf      SBM Gulf Production, LLC, Fieldwood Energy LLC, Murphy Exploration &      Fieldwood Energy LLC       MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343                 HOUSTON ENERGY DEEPWATER VENTURES V,                               $0.00      Assume and assign to Credit Bid
                                                                        Production, LLC, Fieldwood Energy LLC, Murphy Exploration &            Production Company - USA, Marubeni Oil & Gas (USA) LLC and Eni                                                                                                                     RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                               Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                                   x
                                                                        Production Company - USA, Marubeni Oil & Gas (USA) LLC and Eni         Petroleum US LLC                                                                                                                                                                   LLC
                                                                        Petroleum US LLC
  1928      2/14/2018    Settlement / Release / Relinquishment          Settlement Agreement and Release made and entered into                 Fieldwood Energy LLC, Fieldwood Energy Offshore LLC, Fieldwood            Fieldwood Energy LLC; PL 8 Lease G03587, PL 13 Lease G03171, SM 39 Lease G16320, SM 142                  ANKOR ENERGY LLC; ANKOR ENERGY LLC,                                $0.00      Assume and Allocate Pursuant to
                         Agreements                                     2/14/2018 by and between Fieldwood Energy LLC, Fieldwood Energy        Energy SP LLC, Dynamic Offshore Resources NS, LLC, Bandon Oil and         Fieldwood Energy        Lease G01216, SM 143 Lease G01217, VR 196 Lease G19760, VR 207                   ENVEN ENERGY VENTURES, LLC; HALLIBURTON                                              Divisive Mergers
                                                                        Offshore LLC, Fieldwood Energy SP LLC, Dynamic Offshore                Gas, LP and Northstar Offshore Group, LLC by and through The Litigation   Offshore LLC; Fieldwood Lease G19761                                                                     ENERGY SERV INC; ARENA ENERGY LP, ARENA                                                                                x                      x      x
                                                                        Resources NS, LLC, Bandon Oil and Gas, LP and Northstar Offshore       Trust                                                                     Energy SP LLC                                                                                            OFFSHORE LP
                                                                        Group, LLC by and through The Litigation Trust
  1929       4/1/2021    HWCG SUB LLC Organizational Docs.              Second Amended and Restated Limited Liability Company                  Relates to membership unit in HWCG LLC                                    Fieldwood Energy LLC       n..a.                                                                         n..a.                                                              $0.00      Assume and assign to Credit Bid
                                                                        Agreement of HWCG Holdings LLC dated effective as of April 1,                                                                                                                                                                                                                                                                                    Purchaser                                 x
                                                                        2021
  1930      1/25/2007    Unrecorded Easement                            Unrecorded Easement Grand Chenier Separation Facilities/Pipeline       Tennessee Gas Pipeline Company                                            Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00 Assume and Allocate Pursant to Divisive
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Cameron Parish, Louisiana                                                                                                                                                                                                                                                                                                                         Mergers
  1931      1/25/2007    Unrecorded Easement                            Unrecorded Easement Grand Chenier Separation Facilities/Pipeline       Harvest Pipeline Company                                                  Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00 Assume and Allocate Pursant to Divisive
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Cameron Parish, Louisiana                                                                                                                                                                                                                                                                                                                         Mergers
  1932      10/1/2006    Surface Lease                                  Surface Lease Grand Chenier Separation Facilities/Pipeline             Cora Lee Crain Byrd et al                                                 Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00 Assume and Allocate Pursant to Divisive
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Cameron Parish, Louisiana (File No. 308484)                                                                                                                                                                                                                                                                                                       Mergers
  1933      10/1/2006    Surface Lease                                  Surface Lease Grand Chenier Separation Facilities/Pipeline             James Donald Richard et al                                                Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00 Assume and Allocate Pursant to Divisive
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Cameron Parish, Louisiana (File No. 308481)                                                                                                                                                                                                                                                                                                       Mergers
  1934      10/1/2006    Surface Lease                                  Surface Lease Grand Chenier Separation Facilities/Pipeline             Richard Theriot etal                                                      Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00 Assume and Allocate Pursant to Divisive
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Cameron Parish, Louisiana (File No. 308483)                                                                                                                                                                                                                                                                                                       Mergers
  1935      10/1/2006    Surface Lease                                  Surface Lease Grand Chenier Separation Facilities/Pipeline             Barbara Jean Richard Lemaire                                              Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00 Assume and Allocate Pursant to Divisive
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Cameron Parish, Louisiana (File No. 308482)                                                                                                                                                                                                                                                                                                       Mergers
  1936      8/10/2006    Surface Lease                                  Surface Lease Grand Chenier Separation Facilities/Pipeline             Melba Lou Vincent Trahan et al                                            Fieldwood Energy LLC       n.a.                                                                                                                                             $0.00 Assume and Allocate Pursant to Divisive
                                                                                                                                                                                                                                                                                                                                                                                                                                                         x
                                                                        Cameron Parish, Louisiana (File No. 299965)                                                                                                                                                                                                                                                                                                       Mergers

                                                                                                                                                                                                                                              Page 61 of 62
                                                                                                                     Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 67 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                                           Cure Estimate                                                       Credit Bid
    #                                   Contract Category                                        Contract Description [1][2]                                             Known Contract Counterparties [3]                               Debtor Entities [4]                                 Associated Leases [5]                                                 Related Lease Parties [6]                                        Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                                                   [7]                                                            Purchaser
  1937       5/4/1966     ROW                                               ROW Grand Chenier Separation Facilities/Pipeline Cameron Parish,         Delsan Broussard                                                                Fieldwood Energy LLC        n.a.                                                                                                                                                      $0.00 Assume and Allocate Pursant to Divisive
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                            Louisiana (File No. 108363)                                                                                                                                                                                                                                                                                                                                         Mergers
  1938       7/11/1966    ROW                                               ROW Grand Chenier Separation Facilities/Pipeline Cameron Parish,         Cameron Parish School Board                                                     Fieldwood Energy LLC        n.a.                                                                                                                                                      $0.00 Assume and Allocate Pursant to Divisive
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                            Louisiana (File No. 108661)                                                                                                                                                                                                                                                                                                                                         Mergers
  1939       8/9/1966     ROW                                               ROW Grand Chenier Separation Facilities/Pipeline Cameron Parish,         Mermentau Mineral & Land Company                                                Fieldwood Energy LLC        n.a.                                                                                                                                                      $0.00 Assume and Allocate Pursant to Divisive
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                            Louisiana (File No. 109068)                                                                                                                                                                                                                                                                                                                                         Mergers
  1940       6/29/1966    ROW                                               ROW Grand Chenier Separation Facilities/Pipeline Cameron Parish,         Miami Corporation                                                               Fieldwood Energy LLC        n.a.                                                                                                                                                      $0.00 Assume and Allocate Pursant to Divisive
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                            Louisiana (File No. 108672)                                                                                                                                                                                                                                                                                                                                         Mergers
  1941       9/18/2006    ROW Amend                                         ROW Amend Grand Chenier Separation Facilities/Pipeline Cameron           Miami Corporation                                                               Fieldwood Energy LLC        n.a.                                                                                                                                                      $0.00 Assume and Allocate Pursant to Divisive
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                            Parish, Louisiana (File No. 301016)                                                                                                                                                                                                                                                                                                                                 Mergers
  1942       8/2/1966     ROW                                               ROW Grand Chenier Separation Facilities/Pipeline Cameron Parish,         Sweet Lake Land and Oil Company                                                 Fieldwood Energy LLC        n.a.                                                                                                                                                      $0.00 Assume and Allocate Pursant to Divisive
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                            Louisiana (File No. 109150)                                                                                                                                                                                                                                                                                                                                         Mergers
  1943       5/12/1966    ROW                                               ROW Grand Chenier Separation Facilities/Pipeline Cameron Parish,         Consuelo Skelton                                                                Fieldwood Energy LLC        n.a.                                                                                                                                                      $0.00 Assume and Allocate Pursant to Divisive
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                            Louisiana (File No. 108365)                                                                                                                                                                                                                                                                                                                                         Mergers
  1944       5/3/1966     ROW                                               ROW Grand Chenier Separation Facilities/Pipeline Cameron Parish,         Emare Theriot                                                                   Fieldwood Energy LLC        n.a.                                                                                                                                                      $0.00 Assume and Allocate Pursant to Divisive
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                            Louisiana (File No. 108364)                                                                                                                                                                                                                                                                                                                                         Mergers
  1945       5/3/1966     ROW                                               ROW Grand Chenier Separation Facilities/Pipeline Cameron Parish,         Euma Theriot                                                                    Fieldwood Energy LLC        n.a.                                                                                                                                                      $0.00 Assume and Allocate Pursant to Divisive
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                            Louisiana (File No. 108366)                                                                                                                                                                                                                                                                                                                                         Mergers
  1946       7/22/1966    ROW                                               ROW Grand Chenier Separation Facilities/Pipeline Cameron Parish,         State of Louisiana ROW No. 701                                                  Fieldwood Energy LLC        n.a.                                                                                                                                                      $0.00 Assume and Allocate Pursant to Divisive
                                                                                                                                                                                                                                                                                                                                                                                                                                                                              x
                                                                            Louisiana (File No. 108786)                                                                                                                                                                                                                                                                                                                                         Mergers

   ** The Cure Amount for the Apache Decommissioning Agreement is $49,783,795 (the “Apache Decom Cure Amount”). Notwithstanding anything contained in the Plan or any other document, the Apache Decom Cure Amount will be satisfied solely by a drawdown on the Standby Facility (as defined in that certain Agreement and Plan of Merger attached to the Apache Implementation Agreement), and not from any other source, and will be paid into Trust A on the Effective
   Date on or as soon as reasonably practicable thereafter (but in no event later than ten (10) business days following the Effective Date). The Debtors and Apache reserve all rights in the event of any dispute regarding the Apache Decommissioning Agreement, including as to the amount or payment of the Apache Decom Cure Amount.




                                                                                                                                                                                                                                                           Page 62 of 62
Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 68 of 71




                               Exhibit B

        Redline of Second Amended Schedule of Assumed Contracts
                                                                                                              Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 69 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts (Tracked Changes)
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                          Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                    Credit Bid
    #                                 Contract Category                                    Contract Description [1][2]                                         Known Contract Counterparties [3]                          Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                     Proposed Contract Treatment [8]        FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                         Purchaser
   58       9/30/2013   Other                                          Decommissioning Agreement                                            APACHE CORPORATION                                                         Fieldwood Energy LLC      n.a.                                                                         n.a.                                                      $49,783,795**    Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                                                                                                                                                                                                                                                                                                                                                                   Divisive Mergers
   79        7/1/2013   Joint Operating Agreement                      Joint Exploration Agreement dated 9/30/2013 but effective 7//1/2013 Apache Corporation, Apache Shelf, Inc., Apache Deepwater LLC, Apache Fieldwood Energy LLC;            WC 111 Lease 82, WC 130 Lease G12761, WC 144 Lease G01953, WC163             BISSO EXPLORATION &, FAIRFIELD ROYALTY                             $0.00 Assume and (i) assign to Credit Bid
                                                                       b/b Apache Corporation, Apache Shelf, Inc., Apache Deepwater LLC, Shelf Exploration LLC, Fieldwood Energy LLC, and GOM Shelf; OA         GOM Shelf LLC                    Lease G05299, WC 165 Lease 758, WC 172 Lease G01998, WC 225 Lease            CORP, HILCORP ENERGY 1 LP; BISSO                                        Purchaser (pursuant to the Plan and the
                                                                       Apache Shelf Exploration LLC, Fieldwood Energy LLC, and GOM         attached as Exhibit D                                                                                 G00900, WC 269 Lease G13563, WC 290 Lease G04818, WC 295 Lease               EXPLORATION &, CALLON PETROLEUM                                           Credit Bid Purchase Agreement) on
                                                                       Shelf; OA attached as Exhibit D                                                                                                                                           G24730, WC 300 Lease G15078, WC 310 Lease G17789, WC 401 Lease               OPERATING CO, W & T OFFSHORE INC; ANKOR                                 account of the Acquired Interests and/or
                                                                                                                                                                                                                                                 G07619, WD 34 Lease G03414, WD 38 Lease G22772, WD 41 Lease                  ENERGY LLC; PEREGRINE OIL AND GAS II, LLC;                                (ii) allocate pursuant to the Divisive
                                                                                                                                                                                                                                                 G01073, WD 42 Lease G16470, WD 67 Lease 179, WD 68 Lease 180, WD             Chevron USA Production Company, CNOOC                                     Mergers on account of the Excluded
                                                                                                                                                                                                                                                 69 Lease 181, WD 70 Lease 182, WD 71 Lease 838, WD 75 Lease G01085,          MARKETING U.S.A. INC., COX OPERATING, L.L.C.,                             Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                 WD 90 Lease G01089, WD 94 Lease 839, WD 95 Lease G01497, WD 96               SHELL TRADING (US) COMPANY                                                         Purchase Agreement)
                                                                                                                                                                                                                                                 Lease G01498, WD 103 Lease 840, WD 104 Lease 841, WD 105 Lease 842,
                                                                                                                                                                                                                                                 WD 121 Lease G19843, WD 122 Lease G13645, WD 128 Lease G10883,
                                                                                                                                                                                                                                                 WD 133 Lease G1106, EC 2 Lease 16475, WC 33 Lease 16473, EC 24
                                                                                                                                                                                                                                                 Lease G04098, EI 224 Lease G05504, EI 307 Lease G02110, MI 623 Lease
                                                                                                                                                                                                                                                 G50000, MI 635 Lease G06043, ST 311 Lease G31418, VR 271 Lease
                                                                                                                                                                                                                                                 G04800, WC 110 Lease 81, EI 10 Lease G23851, MC 21 Lease G28531, VK
                                                                                                                                                                                                                                                 823 Lease G10942, BA 491 Lease G06069, BA A47 Lease G03940, BA A
                                                                                                                                                                                                                                                 105 Lease G01757, BA A133 Lease G02665, BS 41 Lease G21142, BS 53
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x         x            x      x
                                                                                                                                                                                                                                                 Lease 3770, EC 2 Lease SL18121, EC 172 Lease G17858, EC 222 Lease
                                                                                                                                                                                                                                                 G02037, EC 261 Lease G00971, EC 264 Lease G01880, EC 265 Lease
                                                                                                                                                                                                                                                 G00972, EC 278 Lease G00974, EC 328 Lease G10638, EC 334 Lease
                                                                                                                                                                                                                                                 G02062, EC 335 Lease G02439, EC 9/14 Lease G01440, EC 37 Lease
                                                                                                                                                                                                                                                 G25933, EC 71 Lease G13576, EI 10 Lease G23851, EI 105 Lease 797, EI
                                                                                                                                                                                                                                                 106 G17965, EI 107 Lease G15241, EI 108 Lease G03811, EI 118 Lease
                                                                                                                                                                                                                                                 G15242, EI 119 Lease 49, EI 120 Lease 50, EI 125 Lease 51, EI 126 Lease
                                                                                                                                                                                                                                                 52, EI 136 Lease G03152, EI 156 Lease G16353, EI 158 Lease G01220, EI
                                                                                                                                                                                                                                                 173 Lease G13622, EI 174 Lease G03782, EI 175 Lease 438, EI 187 Lease
                                                                                                                                                                                                                                                 G10736, EI 189 Lease 423, EI 196 Lease 802, EI 196 Lease G13821, EI 208
                                                                                                                                                                                                                                                 Lease 577, EI 211 Lease G05502, EI 212 Lease G05503, EI 217 Lease
                                                                                                                                                                                                                                                 G00978, EI 224 Lease G05504, EI 227 Lease 809, EI 246 Lease 810, EI 255
                                                                                                                                                                                                                                                 Lease G01958, EI 266 Lease 811, EI 267 Lease 812, EI 269 Lease 813, EI
                                                                                                                                                                                                                                                 280 Lease G23876, EI 281 Lease G09591, EI 282 Lease G09592, EI 312
                                                                                                                                                                                                                                                 Lease G22679, EI 313 Lease G02608, EI 315 Lease G02112, EI 316 Lease
                                                                                                                                                                                                                                                 G05040, EI 329 Lease G02912, EI 330 Lease G02115, EI 333 Lease
   204       8/5/2000   Transfer Agreement & Notices                   Transfer of Ownership and Title Agreement, made and entered into Bonray,Inc.; Energen Resources Corporation; Forcenergy Inc; Gardner            Fieldwood Energy          MP 154 Lease G10902                                                                                                                             $0.00     Assume and Allocate Pursuant to
                                                                       August 5, 2000, by and between Bonray,Inc.; Energen Resources       Offshore Corporation; Guifstar Energy, Inc;                                 Offshore LLC                                                                                                                                                                              Divisive Mergers
                                                                       Corporation; Forcenergy Inc; Gardner Offshore Corporation; Guifstar Gulfstream Energy Services, Inc.; Liberty Energy
                                                                       Energy, Inc;;
                                                                       Gulfstream Energy Services, Inc.; Liberty Energy Gulf Corporation;
                                                                       Range Energy Ventures Corporation; and V.Saia Energy Interests,                                                                                                                                                                                                                                                                                                                                   x      x
                                                                       Inc., as Seller, to Range Resources Corporation and Chevron U.S.A.
                                                                       Inc., concerning the sale of the Main Pass Block 154 Platform "A"
                                                                       and the wells OCS-G 10902 No. A001 and OCS-G 10902 No.
                                                                       A002, all as more fully described in said document.

   279      2/18/2000   Operating Agreement - Other                    b/b Chevron and Samedan                                              Chevron and Samedan                                                                                  VK 113 Lease G16535                                                          CHEVRON USA INC, EPL OIL & GAS, LLC                                $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                         x      x
                                                                                                                                                                                                                                                                                                                                                                                                                 Divisive Mergers
   280       6/1/2009   Ownership & Partnership Agreements             Owners Agreement between the owners of the High Island Pipeline      Bandon Oil and Gas, LP and Fieldwood Energy LLC and Fieldwood SD      Bandon Oil and Gas, LP; HIPS                                                                                n.a.                                                               $0.00     Assume and allocate pursuant to
                                                                       System                                                               Offshore LLC and Chevron Pipe Line Company, owners of the High Island Fieldwood Energy LLC;                                                                                                                                                                           divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x                      x      x
                                                                                                                                            Pipeline System                                                       Fieldwood SD Offshore
                                                                                                                                                                                                                  LLC
   281      11/18/1999 Letter Agreement - UOA                          Letter Agreement, dated November. 18, 1999, by and between           Chevron U.S.A. and Samedan Oil Corporation                            Fieldwood Energy        VK 251 Lease G10930, VK 340 Lease G10933                                            Williams Field Services                                            $0.00     Assume and Allocate Pursuant to
                                                                       Chevron U.S.A. tic. and Samedan Oil Corporatidri being a COPAS                                                                             Offshore LLC                                                                                                                                                                                   Divisive Mergers
                                                                       Amendment to Unit Operating Agreement for the Viosca Knoll 252
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x                      x      x
                                                                       Unit concerning
                                                                       Subpart (i;) of Section m. "Overhead", andimade effective January
                                                                       1,2000.
   286       8/1/2016   Letter Agreement - UOA                         by and between Fieldwood Energy Offshore LLC and Chevron U.S.A.      Chevron U.S.A. Inc.                                                        Fieldwood Energy          VK 340 Lease G10933                                                                                                                             $0.00     Assume and Allocate Pursuant to
                                                                       Inc.: RUE No. OCS-G 22052 for MP 154 surface wells used as                                                                                      Offshore LLC                                                                                                                                                                              Divisive Mergers                 x                      x      x
                                                                       disposal wells for VK 252 Unit
   287       8/4/2016   Other Misc.                                    by and between Fieldwood Energy Offshore LLC and Chevron U.S.A.      Chevron U.S.A. Inc.                                                        Fieldwood Energy          VK 340 Lease G10933                                                                                                                             $0.00     Assume and Allocate Pursuant to
                                                                       Inc.: submitted new RUE to rpelace OCS -G 22052, consent by                                                                                     Offshore LLC                                                                                                                                                                              Divisive Mergers                 x                      x      x
                                                                       chevron to issuance of new RUE
   291       6/6/1994   Letter Agreement - UOA                         Letter Agreement, dated June 6, 1994, whereby Chevron U.S.A. Inc.    Chevron U.S.A. Inc.                                                        Fieldwood Energy          VK 251 Lease G10930, VK 340 Lease G10933                                     Williams Field Services                                            $0.00     Assume and Allocate Pursuant to
                                                                       approves, adopts and.recognizes the Unit Operating Agreement,                                                                                   Offshore LLC                                                                                                                                                                              Divisive Mergers                 x                      x      x
                                                                       dated January 21, 1994 for the Viosca Knoll 252 Unit
   292       8/1/2015   Acquisition / PSA / Other Purchase or Sale     by and between Fieldwood Energy Offshore LLC and Chevron U.S.A.      Chevron U.S.A. Inc.                                                        Fieldwood Energy          MP 77, 78 and VK 251, 252, 340 Fields Lease G04481, MP 77, 78 and VK     Williams Field Services                                                $0.00     Assume and Allocate Pursuant to
                        Agreements                                     Inc. : MP 77, 78 and VK 251, 252, 340 Fields                                                                                                    Offshore LLC              251, 252, 340 Fields Lease G10930, MP 77, 78 and VK 251, 252, 340 Fields                                                                                        Divisive Mergers                 x                      x      x
                                                                                                                                                                                                                                                 Lease G10933
   293       8/1/2016   Letter Agreement - UOA                         by and between Fieldwood Energy Offshore LLC and Chevron U.S.A.      Chevron U.S.A. Inc.                                                        Fieldwood Energy          VK 251 Lease G10930                                                      Williams Field Services                                                $0.00     Assume and Allocate Pursuant to
                                                                       Inc.: RUE No. OCS-G 22052 for MP 154 surface wells used as                                                                                      Offshore LLC                                                                                                                                                                              Divisive Mergers                 x                      x      x
                                                                       disposal wells for VK 252 Unit
   294       8/4/2016   Other Misc.                                    by and between Fieldwood Energy Offshore LLC and Chevron U.S.A.      Chevron U.S.A. Inc.                                                        Fieldwood Energy          VK 251 Lease G10930                                                          Williams Field Services                                            $0.00     Assume and Allocate Pursuant to
                                                                       Inc.: submitted new RUE to rpelace OCS -G 22052, consent by                                                                                     Offshore LLC                                                                                                                                                                              Divisive Mergers                 x                      x      x
                                                                       chevron to issuance of new RUE
   295      10/14/2004 Letter Agreement - Other Land                   Letter Agreement, dated October. 14, 2004, between Ghevron U.S.A.    Chevron U.S.A. Inc. and Noble Energy, Inc.                                 Fieldwood Energy          VK 251 Lease G10930, VK 340 Lease G10933                                     Williams Field Services                                            $0.00     Assume and Allocate Pursuant to
                                                                       Inc. and Noble Energy,.Inc. concerning Production Handling                                                                                      Offshore LLC                                                                                                                                                                              Divisive Mergers
                                                                       Agreement Terin's, Viosca Knoll 251 "A' PlatfomvCadillacProspect                                                                                                                                                                                                                                                                                                           x                      x      x
                                                                       and any Other Future
                                                                       Non-unit Production
   296       7/7/1997   Letter Agreement - Other Land                  Letter Agreement, dated July 7, 1997, by and between Chevron         Chevron U.S.A. Inc. and Samedan Oil Corporation                            Fieldwood Energy          VK 251 Lease G10930, VK 340 Lease G10933                                     Williams Field Services                                            $0.00     Assume and Allocate Pursuant to
                                                                       U.S.A. Inc. and Samedan Oil Corporation,concerning of the OCSTG                                                                                 Offshore LLC                                                                                                                                                                              Divisive Mergers
                                                                       10930 Well #1 in Viosca Knoll Block 251 to a proposed depth of                                                                                                                                                                                                                                                                                                             x                      x      x
                                                                       22,500' and certain
                                                                       earning and assignment provisions, more fully described therein.
   301       8/7/2003   Property Participation & Exchange              Exploration Participation Agreement, dated August 7, 2003, by and    Chevron U.S.A. Inc. and Westport Resources Corporation                     Fieldwood Energy          VK 251 Lease G10930, VK 340 Lease G10933                                     Williams Field Services                                            $0.00     Assume and Allocate Pursuant to
                        Agreements                                     between Chevron U.S.A. Inc. and'Westport Resources Corporation,                                                                                 Offshore LLC                                                                                                                                                                              Divisive Mergers
                                                                       as amended, concerning certain Offshore Continental Shelf                                                                                                                                                                                                                                                                                                                  x                      x      x
                                                                       properties, all as is
                                                                       more fully, provided'for and described therein.
   308      11/1/2004   Property Participation & Exchange              Exploration Participation Agreement, dated November 1, 2004, by      Chevron U.S.A. Inc., Newfield Exploration Company, Cabot Oil & Gas         Fieldwood Energy          VK 251 Lease G10930, VK 340 Lease G10933                                     Williams Field Services                                            $0.00     Assume and Allocate Pursuant to
                        Agreements                                     and between Chevron U.S.A. Inc. and Newfield Exploration             Corporation                                                                Offshore LLC                                                                                                                                                                              Divisive Mergers
                                                                       Company, concerning certain Offshore Continental Shelf properties,                                                                                                                                                                                                                                                                                                         x                      x      x
                                                                       all as is more fully
                                                                       provided for and described therein
   310      11/3/2011   Letter Agreement - Other Land                  Letter Agreement, dated November 3, 2011, executed between           Chevron U.S.A. Inc., Phoenix Exploration Company, LP, Apache               Fieldwood Energy          VK 340 Lease G10933                                                                                                                             $0.00     Assume and Allocate Pursuant to
                                                                       Chevron U.S.A. Inc. (granting party) and Phoenix Exploration         Corporation and Castex Offshore, Inc.                                      Offshore LLC                                                                                                                                                                              Divisive Mergers
                                                                       Company, LP, Apache Corporation and Castex Offshore, Inc.                                                                                                                                                                                                                                                                                                                  x                      x      x
                                                                       (grantees), being a conditional
                                                                       consent to assign.
   311      11/3/2001   Letter Agreement - Other Land                  Letter Agreement, dated November 3, 2011, executed between           Chevron U.S.A. Inc., Phoenix Exploration Company, LP, Apache               Fieldwood Energy          VK 251 Lease G10930                                                          Williams Field Services                                            $0.00     Assume and Allocate Pursuant to
                                                                       Chevron U.S.A. Inc. (granting party) and Phoenix Exploration         Corporation and Castex Offshore, Inc.                                      Offshore LLC                                                                                                                                                                              Divisive Mergers
                                                                       Company, LP, Apache Corporation and Castex Offshore, Inc.                                                                                                                                                                                                                                                                                                                  x                      x      x
                                                                       (grantees), being a conditional
                                                                       consent to assign.




                                                                                                                                                                                                                                             Page 1 of 3
                                                                                                              Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 70 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts (Tracked Changes)
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                             Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                       Credit Bid
    #                                 Contract Category                                    Contract Description [1][2]                                          Known Contract Counterparties [3]                         Debtor Entities [4]                               Associated Leases [5]                                           Related Lease Parties [6]                                      Proposed Contract Treatment [8]          FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                            Purchaser
   313       6/9/1994   Letter Agreement - Other Land                  Letter Agreement, dated June 9, 1994, by and between Chevron           Chevron U.S.A. Inc., Samedan Oil Corporation and Continental Land & Fur Fieldwood Energy           VK 251 Lease G10930, VK 340 Lease G10933                                     Williams Field Services                                            $0.00      Assume and Allocate Pursuant to
                                                                       U.S.A. Inc., Samedan Oil Corporation and Continental Land & Fur        Co., Inc.                                                               Offshore LLC                                                                                                                                                                                Divisive Mergers                   x                      x      x
                                                                       Co., Inc.
   317      12/8/2000   Letter Agreement - Other Land                  Letter Agreement, dated December 8, 2000 (effective December 1,        Chevron U.S.A. Inc.and Williams Field Services - Gulf Coast Company,      Fieldwood Energy         VK 340 Lease G10933                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                       2000), by and between Chevron U.S.A. Inc.and Williams Field            L.P.                                                                      Offshore LLC                                                                                                                                                                              Divisive Mergers
                                                                       Services - Gulf COperating Agreementst Company, L.P., whereby
                                                                       Chevron U.S.A. Inc. consents to an
                                                                       assignment by Williams Field Services - Gulf COperating                                                                                                                                                                                                                                                                                                                       x                      x      x
                                                                       Agreementst Company, L.P., to its affiliate, Williams Mobile Bay
                                                                       Producer Services, L.L.C.

   318       3/1/2000   Marketing - Gathering                          Gas gathering agreement between Chevron U.S.A. production              Chevron U.S.A. production Company and Samedan Oil Company as                                       VK 251 Lease G10930                                                          Williams Field Services                                            $0.00      Assume and Allocate Pursuant to
                                                                       Company and Samedan Oil Company as Producer and Shell                  Producer and Shell Offshore Inc. and Amoco Production Company as                                                                                                                                                                                                    Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x                      x      x
                                                                       Offshore Inc. and Amoco Production Company as Processor                Processor
                                                                       (considered PHA) for VK 251
   319       8/1/2004   Unit Agreement and/or Unit Operating           Amendment and Supplement to?Unit Operating Agreement for the           Chevron UiS.A. Inc. and-Noble Energy, Inc                                 Fieldwood Energy         VK 251 Lease G10930, VK 340 Lease G10933                                     Williams Field Services                                            $0.00      Assume and Allocate Pursuant to
                        Agreement                                      Viosca Knoll 252 Unit, dated August 1,2004, by and between                                                                                       Offshore LLC                                                                                                                                                                              Divisive Mergers                   x                      x      x
                                                                       Chevron UiS.A. Inc. and-Noble Energy, Inc
   586      8/12/2019   Marketing - Lease of Platform Space            TAM102-LOPS-22 by and between Fieldwood and TAMPNET and                Fieldwood and TAMPNET and TAMPNET                                         Fieldwood Energy LLC     VR 315 Lease G04215                                                          ANKOR E&P HOLDINGS CORPORATION, CANNAT                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x      x
                                                                       TAMPNET                                                                                                                                                                                                                                                ENERGY INC.                                                                         Divisive Mergers
   621      6/14/2000   Marketing - Lease of Platform Space            WIL174 OP&MN FEE-VK251A by and between Fieldwood and                   Fieldwood and WILLIAMS FIELD SERVICES and WILLIAMS FIELD                  Fieldwood Energy LLC     VK 251 Lease G10930                                                          Williams Field Services                                            $0.00      Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x                      x      x
                                                                       WILLIAMS FIELD SERVICES and WILLIAMS FIELD SERVICES                    SERVICES                                                                                                                                                                                                                                                             divisive mergers
   649      6/14/2000   Marketing - Gathering                          Gas Gathering Agreement by and between Fieldwood Energy LLC            Fieldwood Energy LLC and Carbonate Trend and Carbonate Trend              Fieldwood Energy LLC     VK 251 Lease G10930                                                          Williams Field Services                                            $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x                      x      x
                                                                       and Carbonate Trend and Carbonate Trend                                                                                                                                                                                                                                                                                                    Divisive Mergers
   650      6/14/2000   Marketing - Gathering                          Gas Gathering Agreement by and between Fieldwood Energy LLC            Fieldwood Energy LLC and Carbonate Trend and Carbonate Trend              Fieldwood Energy LLC     VK 251 Lease G10930                                                          Williams Field Services                                            $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x                      x      x
                                                                       and Carbonate Trend and Carbonate Trend                                                                                                                                                                                                                                                                                                    Divisive Mergers
   834       6/1/2015   Marketing - Construction, Operations,          Operator to perform the physical operations, maintenance, and repair   Bandon Oil and Gas, LP and Fieldwood Energy LLC and Fieldwood SD          Bandon Oil and Gas, LP; HIPS                                                                          n.a.                                                               $0.00      Assume and allocate pursuant to
                        Management, Ownership Agreements               of the High Island Pipeline System (HIPS), as well as the              Offshore LLC and Panther Operating Company, LLC (Third Coast              Fieldwood Energy LLC;                                                                                                                                                                      divisive mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x                      x      x
                                                                       management and administrative functions for the HIPS                   Midstream)                                                                Fieldwood SD Offshore
                                                                                                                                                                                                                        LLC
   838       5/1/2009   Marketing - Processing                         92/8% or $.08/MMBtu by and between Fieldwood Energy LLC and            Fieldwood Energy LLC and Plains Gas Solutions, LLC. and Plains Gas        Fieldwood Energy LLC    SS 189 Lease G04232                                                           CASTEX OFFSHORE INC, WALTER OIL & GAS                              $0.00      Assume and Allocate Pursuant to
                                                                       Plains Gas Solutions, LLC. and Plains Gas Solutions, LLC.              Solutions, LLC.                                                                                                                                                                 CORPORATION, WALTER OIL & GAS                                                       Divisive Mergers                   x
                                                                                                                                                                                                                                                                                                                              CORPORATION, BRISTOW US LLC
   839      6/29/2010   Marketing - Processing                         92/8% or $.08/MMBtu by and between Fieldwood Energy LLC and            Fieldwood Energy LLC and Plains Gas Solutions, LLC. and Plains Gas        Fieldwood Energy LLC     SS 189 Lease G04232                                                          CASTEX OFFSHORE INC, WALTER OIL & GAS                              $0.00      Assume and Allocate Pursuant to
                                                                       Plains Gas Solutions, LLC. and Plains Gas Solutions, LLC.              Solutions, LLC.                                                                                                                                                                 CORPORATION, WALTER OIL & GAS                                                       Divisive Mergers                   x
                                                                                                                                                                                                                                                                                                                              CORPORATION, BRISTOW US LLC
   843       5/1/2009   Marketing - Processing                         92/8% or $.08/MMBtu by and between Fieldwood Energy LLC and            Fieldwood Energy LLC and Plains Gas Solutions, LLC. and Plains Gas        Fieldwood Energy LLC     GI 116 Lease G13944, SS 189 Lease G04232                                     CASTEX OFFSHORE INC, WALTER OIL & GAS                              $0.00     Assume and (i) assign to Credit Bid
                                                                       Plains Gas Solutions, LLC. and Plains Gas Solutions, LLC.              Solutions, LLC.                                                                                                                                                                 CORPORATION, WALTER OIL & GAS                                              Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                              CORPORATION, BRISTOW US LLC, W & T                                           Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                              OFFSHORE INC                                                               account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   844      6/29/2010   Marketing - Processing                         92/8% or $.08/MMBtu by and between Fieldwood Energy LLC and            Fieldwood Energy LLC and Plains Gas Solutions, LLC. and Plains Gas        Fieldwood Energy LLC     GI 116 Lease G13944, SS 189 Lease G04232                                     CASTEX OFFSHORE INC, WALTER OIL & GAS                              $0.00     Assume and (i) assign to Credit Bid
                                                                       Plains Gas Solutions, LLC. and Plains Gas Solutions, LLC.              Solutions, LLC.                                                                                                                                                                 CORPORATION, WALTER OIL & GAS                                              Purchaser (pursuant to the Plan and the
                                                                                                                                                                                                                                                                                                                              CORPORATION, BRISTOW US LLC, W & T                                           Credit Bid Purchase Agreement) on
                                                                                                                                                                                                                                                                                                                              OFFSHORE INC                                                               account of the Acquired Interests and/or
                                                                                                                                                                                                                                                                                                                                                                                                           (ii) allocate pursuant to the Divisive    x         x
                                                                                                                                                                                                                                                                                                                                                                                                           Mergers on account of the Excluded
                                                                                                                                                                                                                                                                                                                                                                                                           Assets (as defined in the Credit Bid
                                                                                                                                                                                                                                                                                                                                                                                                                    Purchase Agreement)
   955      12/1/2013   Marketing - Transportation                     IT Transport Contract by and between Fieldwood Energy LLC and          Fieldwood Energy LLC and Texas Eastern and Texas Eastern                  Fieldwood Energy LLC     CA 43 Lease G32268, VK 113 Lease G16535, EC 14 Lease G13572, SP 87           CASTEX OFFSHORE INC, PEREGRINE OIL AND                             $0.00      Assume and Allocate Pursuant to
                                                                       Texas Eastern and Texas Eastern                                                                                                                                           Lease G07799, SP 89 Lease G01618, VR 261 Lease G03328, VR 265 Lease          GAS II LLC; CHEVRON USA INC, EPL OIL & GAS,                                         Divisive Mergers                   x                      x      x
                                                                                                                                                                                                                                                 G01955                                                                       LLC
   968      12/1/2013   Marketing - Transportation                     ISCT Contract by and between Fieldwood Energy LLC and Transco          Fieldwood Energy LLC and Transco and Transco                              Fieldwood Energy LLC     MO 826 Lease G26176, VK 251 Lease G10930                                     W & T OFFSHORE INC, W&T OFFSHORE INC                               $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x                      x      x
                                                                       and Transco                                                                                                                                                                                                                                                                                                                                Divisive Mergers
  1308      11/28/1979 Operating Agreement - Other                     McMoRan et al                                                          McMoRan et al                                                                                      HI A-446 Lease G02359                                                                                                                           $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x      x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
  1316      11/7/2005   Unit Agreement and/or Unit Operating       Amendment to Unit Agreement, Viosca Knoll Block 252 Unit,                  Minerals Management Service                                                                        VK 251 Lease G10930, VK 340 Lease G10933                                     Williams Field Services                                            $0.00      Assume and Allocate Pursuant to
                        Agreement                                  Contract No. 754394013, dated November 7, 2005 (effective                                                                                                                                                                                                                                                                                      Divisive Mergers
                                                                   November 1, 2005) as approved by the Minerals Management
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x                      x      x
                                                                   Service by letter dated January 10,2007, but made effective
                                                                   November 8, 2006, replacing Exhibits "A", "B" and "C" and Article
                                                                   13.1 in its entirety (reduction of Unit Area)
  1344       5/2/2012 Confidentiality Agreements / AMI and Related Letter, dated May 2, 2012 between Newfield Exploration Company             Newfield Exploration Company and Chevron U.S.A. Inc.                      Fieldwood Energy         VK 251 Lease G10930, VK 340 Lease G10933                                     Williams Field Services                                            $0.00      Assume and Allocate Pursuant to
                       Consents                                    and Chevron U.S.A. Inc., being a waiver of confidentiality provision                                                                                 Offshore LLC                                                                                                                                                                              Divisive Mergers                   x                      x      x
                                                                   grant by Chevron in favor of Newfield;
  1346      11/18/2004 Letter Agreement - Other Land               Letter Agreement, dated November 18; 2004, between Chevron                 Newfield Exploration Company, Chevron U.S.A. Inc., Noble Energy, Inc.     Fieldwood Energy         VK 251 Lease G10930, VK 340 Lease G10933                                     Williams Field Services                                            $0.00      Assume and Allocate Pursuant to
                                                                   U.S.A. Inc. and Newfield Exploration Company, amendihg'the;terms                                                                                     Offshore LLC                                                                                                                                                                              Divisive Mergers
                                                                   of Letter Agreement•,dated October f4, 2004, between Chevron
                                                                   U.S.A. Inc. and                                                                                                                                                                                                                                                                                                                                                                   x                      x      x
                                                                   Noble Energy, Inc. concerning Production Handling Agreement
                                                                   Terms, Viosca knoll.251 "A"' Platform, Cadillac Prospect and any
                                                                   Other Future Non-unit Production:
  1372      12/20/2005 Confidentiality Agreements / AMI and Related Letter Agreement, dated December 20, 2005, between Noble                  Noble Energy, Inc. and Ghevron U.S.A. Inc., being a consent.to.disclose   Fieldwood Energy         VK 251 Lease G10930, VK 340 Lease G10933                                     Williams Field Services                                            $0.00      Assume and Allocate Pursuant to
                       Consents                                     Energy, Inc. and Ghevron U.S.A. Inc., being a consent.to.disclose         confidential data                                                         Offshore LLC                                                                                                                                                                              Divisive Mergers                   x                      x      x
                                                                    confidential data
  1379       4/6/1995 Joint Development / Venture / Exploration     Amendment tp Joint Venture Development Agreement, dated April 6,          Norcen. Explorer, Inc., Texaco Exploration and Production; Inc., Hunt     Fieldwood Energy         SS 206 Lease G01522, SS 207 Lease G01523                                                                                                        $0.00      Assume and Allocate Pursuant to
                       Agreements                                   1995, between Norcen. Explorer, Inc., Texaco Exploration and              Industries, The George R. Brown, Partnership; JOC Venture, Lamar Hunt     Offshore LLC                                                                                                                                                                              Divisive Mergers
                                                                    Production; Inc., Hunt Industries, The George R. Brown, Partnership;      Trust Estate, Mobil Oil Exploration
                                                                    JOC Venture, Lamar Hunt Trust Estate, Mobil Oil Exploration 8i                                                                                                                                                                                                                                                                                                                   x                             x
                                                                    Producing Southeast Inc., and Hunt Oil Company, covering; all
                                                                    of'Blocks.206 and 207 Ship ShOperating Agreementl Area.

  1384      11/1/2005   Other Misc.                                    Partitiion and Redemption Agmt. dated 11-1-2005 b/b Northstar          Northstar Gulfsands, LLC and Gulfsands Petroleum USA, Inc.                Fieldwood Energy         VR 332 Lease G09514                                                          ANKOR E&P HOLDINGS CORPORATION, CANNAT                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x                      x      x
                                                                       Gulfsands, LLC and Gulfsands Petroleum USA, Inc.                                                                                                 Offshore LLC                                                                                          ENERGY INC.                                                                         Divisive Mergers
  1385       7/7/2008   Letter Agreement - Other Land                  VR 332 A5 Letter Agmt dated July 7, 2008 b/b Northstar Interests,      Northstar Interests, L.C. and Dynamic Offshore Resources, LLC             Fieldwood Energy         VR 332 Lease G09514                                                          ANKOR E&P HOLDINGS CORPORATION, CANNAT                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x                      x      x
                                                                       L.C. and Dynamic Offshore Resources, LLC                                                                                                         Offshore LLC                                                                                          ENERGY INC.                                                                         Divisive Mergers
  1497      10/23/2000 Letter Agreement - Other Land                   Letter Agreement, dated October 23, 2000, between Range                Range Resources Corporation and Chevron U.S.A. Inc.                       Fieldwood Energy         MP 154 Lease G10902                                                                                                                             $0.00      Assume and Allocate Pursuant to
                                                                       Resources Corporation and Chevron U.S.A. Inc.,entitled "Annual                                                                                   Offshore LLC                                                                                                                                                                              Divisive Mergers
                                                                       Reciprocity Notice Regarding Conveyance to Chevron U.S.A. Inc. of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x      x
                                                                       Main Pass Black 154,
                                                                       South and East Addition Platform "A" arid Two'Wells Thereon,
                                                                       Federal OCS, Offshore Alabama."
  1528      9/20/1995   Operating Agreement - Other                    Operating Agreement eff. 9-20-95 b/b Samedan and Walter                Samedan and Walter                                                        Fieldwood Energy LLC     VR 314 Lease G05438, VR 315 Lease G04215                                     WALTER OIL & GAS CORPORATION                                       $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                            x      x
                                                                                                                                                                                                                                                                                                                                                                                                                  Divisive Mergers
  1529       3/1/2002   Farmout Agreement                              Farmout Agmt. eff. 3-1-2002 b/b Samedan Oil Corporation (Farmor)       Samedan Oil Corporation (Farmor) and Pure Resources, L.P. (Farmee)        Fieldwood Energy         VR 332 Lease G09514                                                          ANKOR E&P HOLDINGS CORPORATION, CANNAT                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x                      x      x
                                                                       and Pure Resources, L.P. (Farmee)                                                                                                                Offshore LLC                                                                                          ENERGY INC.                                                                         Divisive Mergers
  1530      6/11/1993   Joint Operating Agreement                      Operating Agreement eff. 6-11-1993 b/b Samedan Oil Corporation         Samedan Oil Corporation and British Borneo Exploration Inc., et al        Fieldwood Energy         VR 332 Lease G09514, VR 333 Lease G14417                                     ANKOR E&P HOLDINGS CORPORATION, CANNAT                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x                      x      x
                                                                       and British Borneo Exploration Inc., et al                                                                                                       Offshore LLC                                                                                          ENERGY INC.                                                                         Divisive Mergers
  1531       6/9/2003   Property Participation & Exchange              Participation Agmt. eff. 6-9-2003 b/b Samedan Oil Corporation and      Samedan Oil Corporation and CLK Company                                   Fieldwood Energy         VR 332 Lease G09514                                                          ANKOR E&P HOLDINGS CORPORATION, CANNAT                             $0.00      Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                     x                      x      x
                        Agreements                                     CLK Company                                                                                                                                      Offshore LLC                                                                                          ENERGY INC.                                                                         Divisive Mergers




                                                                                                                                                                                                                                             Page 2 of 3
                                                                                                              Case 20-33948 Document 1549 Filed in TXSB on 06/11/21 Page 71 of 71
Fieldwood Energy, LLC, et al.
Prepared June 11, 2021

Schedule of Assumed Contracts (Tracked Changes)
Notes:
 [1] The inclusion or exclusion by the Debtors of any contract or lease on this schedule shall not constitute an admission by the Debtors that any such contract or lease is or is not an executory contract or unexpired lease or that the Debtors or the Post-Effective Date Debtors or their respective affiliates has any liability thereunder.
 [2] The Debtors reserve the right, in their reasonable discretion, to further amend this schedule to add or remove any executory contract or unexpired lease for any reason, including executory contracts and unexpired leases that are subject to an Assumption Dispute (as defined in the Plan).
 [3] Known Contract Counterparties represent parties listed in actual agreements and/or vendor names.
 [4] The Debtors continue to review the contracts listed on this schedule to determine the appropriate Debtor entity. To the extent the Debtors are able to identify the proper Debtor entity for the contracts to which no Debtor entity is currently listed, the Debtors will filed an amended schedule prior to the confirmation hearing to reflect this information.
 [5] Associated leases represent the oil and gas leases that are associated with or related to the same underlying contract.
 [6] Related lease parties represent current lease co-working interest owners and JIB partners based on Company accounting system records.
 [7] Estimates based on open pre-petition accounts payable balances. Cure estimates were adjusted to zero for completed trade agreements.
 [8] Reference is hereby made to the Debtors’ Fourth Amended Joint Chapter 11 Plan of Fieldwood Energy LLC and Its Affiliated Debtors [Docket No. 1284] (including any exhibits and schedules thereto and as may be further amended, supplemented, or modified, the “Plan”). Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan. The proposed
     treatment set forth on this Schedule of Assumed Contracts is for informational purposes only. In the event of any conflict between any of the Credit Bid Purchase Agreement, the Definitive Documents or any other documents relating to any Plan of Merger (collectively, the “Transaction Documents”), on the one hand, and this Schedule of Assumed Contracts, the applicable Transaction Documents shall control.
                                                                                                                                                                                                                                                                                                                                                                                                                                                          Applicable Entity

             Contract                                                                                                                                                                                                                                                                                                                                                                  Cure Estimate                                                    Credit Bid
    #                                 Contract Category                                    Contract Description [1][2]                                             Known Contract Counterparties [3]                       Debtor Entities [4]                              Associated Leases [5]                                           Related Lease Parties [6]                                     Proposed Contract Treatment [8]        FW I                 FW III   FW IV
              Date                                                                                                                                                                                                                                                                                                                                                                          [7]                                                         Purchaser
  1533      1/21/1994   Unit Agreement and/or Unit Operating           Unit Operating Agreement for the Viosca Knoll .252 Unit, by and         Samedan Oil Corporation, as Operator, and Continental Land &"Fur Co.,     Fieldwood Energy        VK 251 Lease G10930, VK 340 Lease G10933                                     Williams Field Services                                            $0.00     Assume and Allocate Pursuant to
                        Agreement                                      between Samedan Oil Corporation, as Operator, and Continental           Inc., dated effective January 21,1994.                                    Offshore LLC                                                                                                                                                                            Divisive Mergers
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x                      x      x
                                                                       Land &"Fur Co., Inc., dated effective January 21,1994.                  Preferential Right to Purchase - 15 Days. (Section 26.2)
                                                                       Preferential Right to Purchase - 15 Days. (Section 26.2)
  1576       5/7/1993   Letter Agreement - Other Land                  Letter Agmt. dated 5-7-1993 b/b Shell Offshore Inc. and Freeport        Shell Offshore Inc. and Freeport McMoRan Oil and Gas Company.             Fieldwood Energy        VR 332 Lease G09514                                                          ANKOR E&P HOLDINGS CORPORATION, CANNAT                             $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x                      x      x
                                                                       McMoRan Oil and Gas Company.                                                                                                                      Offshore LLC                                                                                         ENERGY INC.                                                                        Divisive Mergers
  1578       6/1/1993   Farmout Agreement                              Farmout Agmt. eff. 6-1-1993 b/b Shell Offshore Inc. and Samedan         Shell Offshore Inc. and Samedan Oil Coporation                            Fieldwood Energy        VR 332 Lease G09514                                                          ANKOR E&P HOLDINGS CORPORATION, CANNAT                             $0.00     Assume and Allocate Pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x                      x      x
                                                                       Oil Coporation.                                                                                                                                   Offshore LLC                                                                                         ENERGY INC.                                                                        Divisive Mergers
  1695      2/11/1994   Unit Agreement and/or Unit Operating           Unit Agreement For Outer Continental Shelf Exploration,                 The Minerals Management Service, Samedan Oil Corporation and                                      VK 251 Lease G10930, VK 340 Lease G10933                                     Williams Field Services                                            $0.00     Assume and Allocate Pursuant to
                        Agreement                                      Development and Production Operations on theViosca Knoll 252 Unit       Chevron U.S.A. Inc.                                                                                                                                                                                                                                               Divisive Mergers
                                                                       designated Contract No. 754394013, by the Minerals Management
                                                                       Service, dated                                                                                                                                                                                                                                                                                                                                                             x                      x      x
                                                                       effective February 11, 1994, executed by Samedan Oil Corporation
                                                                       (as Unit Operator) and Chevron U.S.A. Inc.(as a working interest
                                                                       owner).
  1737      1/11/2001   Letter Agreement - UOA                         Letter, dated January 11, 2001, from the United States Department       United States Department of the Interior, Minerals Management Service,    Fieldwood Energy        VK 251 Lease G10930, VK 340 Lease G10933                                     Williams Field Services                                            $0.00     Assume and Allocate Pursuant to
                                                                       of the Interior, Minerals Management Serviceto Chevron U.S.A. Inc.,     Chevron U.S.A. Inc.                                                       Offshore LLC                                                                                                                                                                            Divisive Mergers
                                                                       approving the initial participating area plat and Exhibit C for the                                                                                                                                                                                                                                                                                                        x                      x      x
                                                                       Viosca Knoll 252 Unit,Agreement No. 754394013, effective
                                                                       November 8, 2000
  1738       1/9/2002   Letter Agreement - UOA                         Letter, dated January 9, 2002, from the United States Department of     United States Department of the Interior, Minerals Management Service,    Fieldwood Energy        VK 251 Lease G10930, VK 340 Lease G10933                                     Williams Field Services                                            $0.00     Assume and Allocate Pursuant to
                                                                       the Interior, Minerals Management Service to Chevron U.S:A. Inc.,       Chevron U.S.A. Inc.                                                       Offshore LLC                                                                                                                                                                            Divisive Mergers
                                                                       approving.a revision to the participating area plat and Exhibit C for                                                                                                                                                                                                                                                                                                      x                      x      x
                                                                       the Viosca Knoll 252 Unit, Agreement No. 754394bl'3, effective
                                                                       December 1, 2001.
  1739      5/28/2004   Letter Agreement - UOA                         Letter, dated May 28, 2004, from the United States Department of        United States Department of the Interior, Minerals Management Service,    Fieldwood Energy        VK 251 Lease G10930, VK 340 Lease G10933                                     Williams Field Services                                            $0.00     Assume and Allocate Pursuant to
                                                                       the Interior, Minerals Management Service to Chevron U.S.A. Inc.,       Chevron U.S.A. Inc.                                                       Offshore LLC                                                                                                                                                                            Divisive Mergers
                                                                       approving a revision to the participating area plat and Exhibit Cfor                                                                                                                                                                                                                                                                                                       x                      x      x
                                                                       theiViosca Knoll 252
                                                                       Unit, Agreement No. 754394013, effective December 1, 2003.
  1740      1/10/2007   Letter Agreement - UOA                         Letter dated January 10, 2007, from the.United States Department of     United States Department of the Interior, Minerals Management Service,    Fieldwood Energy        VK 251 Lease G10930, VK 340 Lease G10933                                     Williams Field Services                                            $0.00     Assume and Allocate Pursuant to
                                                                       the Interior, Minerals Management Service to Chevron U.S.A. Inc.,       Chevron U.S.A. Inc.                                                       Offshore LLC                                                                                                                                                                            Divisive Mergers
                                                                       approving a revision Exhibits "A", "B" and "C" reflecting a change in                                                                                                                                                                                                                                                                                                      x                      x      x
                                                                       the Unit Area due to contraction provisions in the Viosca Knoll 252
                                                                       Unit, Agreement No. 754394013.
  1880      1/17/1963   Marketing - Construction, Operations,          Conveyance and Operating Agreement Grand Chenier Separation                                                                                       Fieldwood Energy LLC    WC 65 G02825, WC 66 G02826, WC 72 G23735, EC 2 SL16473 16473                 n.a.                                                               $0.00     Assume and allocate pursuant to
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                        Management, Ownership Agreements               Facilities Cameron Parish, Louisiana                                                                                                                                                                                                                                                                                                      divisive mergers
  1925      6/12/2018   Marketing - Transportation                     Ratification and Joinder of the Gas Lateral Transportation Agreement    Murphy Exploration & Production Company-USA, Eni Petroleum USA LLC Fieldwood Energy LLC           MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343, MC HOUSTON ENERGY DEEPWATER VENTURES V,                                          $0.00     Assume and assign to Credit Bid
                                                                       effective June 12, 2018 by and between Murphy Exploration &             and Marubeni Oil and Gas (USA) LLC, in their capacities as "Pipeline                              782 Lease G33757                                                  RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                                         Purchaser
                                                                       Production Company-USA, Eni Petroleum USA LLC and Marubeni              Owners"; Murphy, in its capacity as operator of the Transportation System;                                                                                          LLC; RIDGEWOOD DANTZLER LLC, TALOS
                                                                       Oil and Gas (USA) LLC, in their capacities as "Pipeline Owners";        Fieldwood Energy LLC in its capacity as a producer in the Big Bend                                                                                                  EXPLORATION LLC, W & T ENERGY VI LLC
                                                                       Murphy, in its capacity as operator of the Transportation System;       Leases and the Dantzler Leases; and Fieldwood, in its capacity as                                                                                                                                                                                                                                            x
                                                                       Fieldwood Energy LLC in its capacity as a producer in the Big Bend      operator of the Big Bend Leases and the Dantzler Leases
                                                                       Leases and the Dantzler Leases; and Fieldwood, in its capacity as
                                                                       operator of the Big Bend Leases and the Dantzler Leases

  1926      6/12/2018   Marketing - Transportation                     Ratification and Joinder of Oil Lateral Trasnportation Agreement        Murphy Exploration & Production Company-USA, Eni Petroleum USA LLC Fieldwood Energy LLC           MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343, MC HOUSTON ENERGY DEEPWATER VENTURES V,                                          $0.00     Assume and assign to Credit Bid
                                                                       effective June 12, 2018 by and between Murphy Exploration &             and Marubeni Oil and Gas (USA) LLC, in their capacities as "Pipeline                              782 Lease G33757                                                  RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                                         Purchaser
                                                                       Production Company-USA, Eni Petroleum USA LLC and Marubeni              Owners"; Murphy, in its capacity as operator of the Transportation System;                                                                                          LLC; RIDGEWOOD DANTZLER LLC, TALOS
                                                                       Oil and Gas (USA) LLC, in their capacities as "Pipeline Owners";        Fieldwood Energy LLC in its capacity as a producer in the Big Bend                                                                                                  EXPLORATION LLC, W & T ENERGY VI LLC
                                                                       Murphy, in its capacity as operator of the Transportation System;       Leases and the Dantzler Leases; and Fieldwood, in its capacity as                                                                                                                                                                                                                                            x
                                                                       Fieldwood Energy LLC in its capacity as a producer in the Big Bend      operator of the Big Bend Leases and the Dantzler Leases
                                                                       Leases and the Dantzler Leases; and Fieldwood, in its capacity as
                                                                       operator of the Big Bend Leases and the Dantzler Leases
  1927      7/31/2018   Marketing - PHA                                Joinder Agreement effective July 31, 2018 by and between SBM Gulf       SBM Gulf Production, LLC, Fieldwood Energy LLC, Murphy Exploration &      Fieldwood Energy LLC    MC 697 Lease G28021, MC 698 Lease G28022, MC 742 Lease G32343                HOUSTON ENERGY DEEPWATER VENTURES V,                               $0.00     Assume and assign to Credit Bid
                                                                       Production, LLC, Fieldwood Energy LLC, Murphy Exploration &             Production Company - USA, Marubeni Oil & Gas (USA) LLC and Eni                                                                                                                 RED WILLOW OFFSHORE LLC, W & T ENERGY VI                                              Purchaser
                                                                                                                                                                                                                                                                                                                                                                                                                                                            x
                                                                       Production Company - USA, Marubeni Oil & Gas (USA) LLC and Eni          Petroleum US LLC                                                                                                                                                               LLC
                                                                       Petroleum US LLC
  1928      2/14/2018   Settlement / Release / Relinquishment          Settlement Agreement and Release made and entered into                  Fieldwood Energy LLC, Fieldwood Energy Offshore LLC, Fieldwood            Fieldwood Energy LLC; PL 8 Lease G03587, PL 13 Lease G03171, SM 39 Lease G16320, SM 142              ANKOR ENERGY LLC; ANKOR ENERGY LLC,                                $0.00     Assume and Allocate Pursuant to
                        Agreements                                     2/14/2018 by and between Fieldwood Energy LLC, Fieldwood Energy         Energy SP LLC, Dynamic Offshore Resources NS, LLC, Bandon Oil and         Fieldwood Energy        Lease G01216, SM 143 Lease G01217, VR 196 Lease G19760, VR 207               ENVEN ENERGY VENTURES, LLC; HALLIBURTON                                            Divisive Mergers
                                                                       Offshore LLC, Fieldwood Energy SP LLC, Dynamic Offshore                 Gas, LP and Northstar Offshore Group, LLC by and through The Litigation   Offshore LLC; Fieldwood Lease G19761                                                                 ENERGY SERV INC; ARENA ENERGY LP, ARENA                                                                             x                      x      x
                                                                       Resources NS, LLC, Bandon Oil and Gas, LP and Northstar Offshore        Trust                                                                     Energy SP LLC                                                                                        OFFSHORE LP
                                                                       Group, LLC by and through The Litigation Trust
  1929       4/1/2021   HWCG SUB LLC Organizational Docs.              Second Amended and Restated Limited Liability Company                   Relates to membership unit in HWCG LLC                                    Fieldwood Energy LLC    n..a.                                                                        n..a.                                                              $0.00     Assume and assign to Credit Bid
                                                                       Agreement of HWCG Holdings LLC dated effective as of April 1,                                                                                                                                                                                                                                                                                Purchaser                               x
                                                                       2021
  1930      1/25/2007   Unrecorded Easement                            Unrecorded Easement Grand Chenier Separation Facilities/Pipeline        Tennessee Gas Pipeline Company                                            Fieldwood Energy LLC    n.a.                                                                                                                                            $0.00 Assume and Allocate Pursant to Divisive
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                       Cameron Parish, Louisiana                                                                                                                                                                                                                                                                                                                     Mergers
  1931      1/25/2007   Unrecorded Easement                            Unrecorded Easement Grand Chenier Separation Facilities/Pipeline        Harvest Pipeline Company                                                  Fieldwood Energy LLC    n.a.                                                                                                                                            $0.00 Assume and Allocate Pursant to Divisive
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                       Cameron Parish, Louisiana                                                                                                                                                                                                                                                                                                                     Mergers
  1932      10/1/2006   Surface Lease                                  Surface Lease Grand Chenier Separation Facilities/Pipeline              Cora Lee Crain Byrd et al                                                 Fieldwood Energy LLC    n.a.                                                                                                                                            $0.00 Assume and Allocate Pursant to Divisive
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                       Cameron Parish, Louisiana (File No. 308484)                                                                                                                                                                                                                                                                                                   Mergers
  1933      10/1/2006   Surface Lease                                  Surface Lease Grand Chenier Separation Facilities/Pipeline              James Donald Richard et al                                                Fieldwood Energy LLC    n.a.                                                                                                                                            $0.00 Assume and Allocate Pursant to Divisive
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                       Cameron Parish, Louisiana (File No. 308481)                                                                                                                                                                                                                                                                                                   Mergers
  1934      10/1/2006   Surface Lease                                  Surface Lease Grand Chenier Separation Facilities/Pipeline              Richard Theriot etal                                                      Fieldwood Energy LLC    n.a.                                                                                                                                            $0.00 Assume and Allocate Pursant to Divisive
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                       Cameron Parish, Louisiana (File No. 308483)                                                                                                                                                                                                                                                                                                   Mergers
  1935      10/1/2006   Surface Lease                                  Surface Lease Grand Chenier Separation Facilities/Pipeline              Barbara Jean Richard Lemaire                                              Fieldwood Energy LLC    n.a.                                                                                                                                            $0.00 Assume and Allocate Pursant to Divisive
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                       Cameron Parish, Louisiana (File No. 308482)                                                                                                                                                                                                                                                                                                   Mergers
  1936      8/10/2006   Surface Lease                                  Surface Lease Grand Chenier Separation Facilities/Pipeline              Melba Lou Vincent Trahan et al                                            Fieldwood Energy LLC    n.a.                                                                                                                                            $0.00 Assume and Allocate Pursant to Divisive
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                       Cameron Parish, Louisiana (File No. 299965)                                                                                                                                                                                                                                                                                                   Mergers
  1937       5/4/1966   ROW                                            ROW Grand Chenier Separation Facilities/Pipeline Cameron Parish,        Delsan Broussard                                                          Fieldwood Energy LLC    n.a.                                                                                                                                            $0.00 Assume and Allocate Pursant to Divisive
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                       Louisiana (File No. 108363)                                                                                                                                                                                                                                                                                                                   Mergers
  1938      7/11/1966   ROW                                            ROW Grand Chenier Separation Facilities/Pipeline Cameron Parish,        Cameron Parish School Board                                               Fieldwood Energy LLC    n.a.                                                                                                                                            $0.00 Assume and Allocate Pursant to Divisive
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                       Louisiana (File No. 108661)                                                                                                                                                                                                                                                                                                                   Mergers
  1939       8/9/1966   ROW                                            ROW Grand Chenier Separation Facilities/Pipeline Cameron Parish,        Mermentau Mineral & Land Company                                          Fieldwood Energy LLC    n.a.                                                                                                                                            $0.00 Assume and Allocate Pursant to Divisive
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                       Louisiana (File No. 109068)                                                                                                                                                                                                                                                                                                                   Mergers
  1940      6/29/1966   ROW                                            ROW Grand Chenier Separation Facilities/Pipeline Cameron Parish,        Miami Corporation                                                         Fieldwood Energy LLC    n.a.                                                                                                                                            $0.00 Assume and Allocate Pursant to Divisive
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                       Louisiana (File No. 108672)                                                                                                                                                                                                                                                                                                                   Mergers
  1941      9/18/2006   ROW Amend                                      ROW Amend Grand Chenier Separation Facilities/Pipeline Cameron          Miami Corporation                                                         Fieldwood Energy LLC    n.a.                                                                                                                                            $0.00 Assume and Allocate Pursant to Divisive
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                       Parish, Louisiana (File No. 301016)                                                                                                                                                                                                                                                                                                           Mergers
  1942       8/2/1966   ROW                                            ROW Grand Chenier Separation Facilities/Pipeline Cameron Parish,        Sweet Lake Land and Oil Company                                           Fieldwood Energy LLC    n.a.                                                                                                                                            $0.00 Assume and Allocate Pursant to Divisive
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                       Louisiana (File No. 109150)                                                                                                                                                                                                                                                                                                                   Mergers
  1943      5/12/1966   ROW                                            ROW Grand Chenier Separation Facilities/Pipeline Cameron Parish,        Consuelo Skelton                                                          Fieldwood Energy LLC    n.a.                                                                                                                                            $0.00 Assume and Allocate Pursant to Divisive
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                       Louisiana (File No. 108365)                                                                                                                                                                                                                                                                                                                   Mergers
  1944       5/3/1966   ROW                                            ROW Grand Chenier Separation Facilities/Pipeline Cameron Parish,        Emare Theriot                                                             Fieldwood Energy LLC    n.a.                                                                                                                                            $0.00 Assume and Allocate Pursant to Divisive
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                       Louisiana (File No. 108364)                                                                                                                                                                                                                                                                                                                   Mergers
  1945       5/3/1966   ROW                                            ROW Grand Chenier Separation Facilities/Pipeline Cameron Parish,        Euma Theriot                                                              Fieldwood Energy LLC    n.a.                                                                                                                                            $0.00 Assume and Allocate Pursant to Divisive
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                       Louisiana (File No. 108366)                                                                                                                                                                                                                                                                                                                   Mergers
  1946      7/22/1966   ROW                                            ROW Grand Chenier Separation Facilities/Pipeline Cameron Parish,        State of Louisiana ROW No. 701                                            Fieldwood Energy LLC    n.a.                                                                                                                                            $0.00 Assume and Allocate Pursant to Divisive
                                                                                                                                                                                                                                                                                                                                                                                                                                                  x
                                                                       Louisiana (File No. 108786)                                                                                                                                                                                                                                                                                                                   Mergers

            ** Upon Apache’s information and belief, tThe Cure Amount for the Apache Decommissioning Agreement is $48,269,55949,783,795 (the “Apache Decom Cure Amount”). Notwithstanding anything contained in the Plan or any other document, the Apache Decom Cure Amount will be satisfied solely by a drawdown on the Standby Facility (as defined in that certain Agreement and Plan of Merger attached to the Apache
            Implementation Agreement), and not from any other source, and will be paid into Trust A on the Effective Date on or as soon as reasonably practicable thereafter (but in no event later than ten (10) business days following the Effective Date). The Debtors and Apache reserve all rights in the event of any dispute regarding the Apache Decommissioning Agreement, including as to the amount or payment of the Apache Decom
            Cure Amount.



                                                                                                                                                                                                                                             Page 3 of 3
